Case 3:21-cv-00538-N Document 26-37 Filed 06/09/21      Page 1 of 283 PageID 12790




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 37
Case 3:21-cv-00538-N Document 26-37 Filed 06/09/21   Page 2 of 283 PageID 12791
Case 3:21-cv-00538-N Document 26-37 Filed 06/09/21   Page 3 of 283 PageID 12792
Case 3:21-cv-00538-N Document 26-37 Filed 06/09/21   Page 4 of 283 PageID 12793
Case 3:21-cv-00538-N Document 26-37 Filed 06/09/21   Page 5 of 283 PageID 12794
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-37 Filed16 06/09/21 Page 6 of 283 PageID 12795



                             EXHIBIT ,,,




                                                                     009918
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-37 Filed16 06/09/21 Page 7 of 283 PageID 12796




                                                                     009919
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-37 Filed16 06/09/21 Page 8 of 283 PageID 12797




                                                                     009920
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-37 Filed16 06/09/21 Page 9 of 283 PageID 12798




                                                                     009921
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-37 Filed16 06/09/21 Page 10 of 283 PageID 12799




                                                                     009922
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-37 Filed16 06/09/21 Page 11 of 283 PageID 12800




                                                                     009923
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-37 Filed16 06/09/21 Page 12 of 283 PageID 12801




                                                                     009924
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-37 Filed16 06/09/21 Page 13 of 283 PageID 12802




                                                                     009925
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-37 Filed16 06/09/21 Page 14 of 283 PageID 12803




                                                                     009926
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-37 Filed 16 06/09/21 Page 15 of 283 PageID 12804




                                                                     009927
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-37 Filed 16 06/09/21 Page 16 of 283 PageID 12805




                                                                     009928
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-37 Filed 16 06/09/21 Page 17 of 283 PageID 12806




                                                                     009929
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-37 Filed 16 06/09/21 Page 18 of 283 PageID 12807




                                                                     009930
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-37 Filed 16 06/09/21 Page 19 of 283 PageID 12808




                                                                     009931
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-37 Filed 16 06/09/21 Page 20 of 283 PageID 12809




                                                                     009932
Case 19-34054-sgj11 Doc 1822-61 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-37 Filed 16 06/09/21 Page 21 of 283 PageID 12810




                                                                     009933
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        262 06/09/21 Page 22 of 283 PageID 12811
Case 3:21-cv-00538-N Document 26-37 Filed



                             EXHIBIT ---




                                                                     009934
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        262 06/09/21 Page 23 of 283 PageID 12812
Case 3:21-cv-00538-N Document 26-37 Filed
 OFFERING MEMORANDUM                                                                                    CONFIDENTIAL



                                    Stratford CLO Ltd.
                                        Stratford CLO LLC
                U.S.$417,200,000 Class A-1Floating Rate Senior Secured Extendable Notes Due 2021
                U.S.$104,300,000 Class A-2 Floating Rate Senior Secured Extendable Notes Due 2021
                 U.S.$41,300,000 Class B Floating Rate Senior Secured Extendable Notes Due 2021
        U.S.$37,100,000 Class C Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2021
        U.S.$16,100,000 Class D Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2021
        U.S.$21,000,000 Class E Floating Rate Senior Secured Deferrable Interest Extendable Notes Due 2021
                                          17,500 Class I Preference Shares
                                         45,500 Class II Preference Shares
                                             ___________________
      The Securities will be issued on or about October 25, 2007 (the "Closing Date"). The Stated Maturity of the Notes
 and the Scheduled Preference Shares Redemption Date of the Preference Shares are subject to multiple extensions if the
 Issuer provides timely notice and the Extension Conditions are satisfied as described herein.
      The net proceeds of the offering of the Securities will be applied by the Issuer to repay loans used by the Issuer to
 finance the purchase of certain Collateral Obligations prior to the Closing Date and to purchase additional Collateral
 Obligations on and after the Closing Date, all of which will be pledged under the Indenture by the Issuer to the Trustee
 for the benefit of the secured parties named therein. See "Use of Proceeds." Highland Capital Management, L.P.
 ("Highland Capital" or, in such capacity, the "Servicer") will service the Issuer’s portfolio.
      The final Offering Memorandum will constitute a prospectus (the "Prospectus") for the purposes of Directive
 2003/71/EC (the "Prospectus Directive"). Application has been made to the Irish Financial Services Regulatory
 Authority, as competent authority under the Prospectus Directive for this Prospectus to be approved. Application has
 been made to the Irish Stock Exchange for the Notes to be admitted to the Official List and trading on its regulated
 market.
                                                  ___________________
       Investing in the Securities involves risks. See "Risk Factors" beginning on Page 31.
                                         ___________________
      Certain pledged assets of the Issuer are the sole source of payments on the Securities. The Securities do not represent
 an interest in or obligations of, and are not insured or guaranteed by, the Holders of the Preference Shares, the Servicer,
 the Trustee, any paying agent, the Preference Shares Paying Agent, the Initial Purchasers, any Synthetic Security
 Counterparty, any Hedge Counterparty or any of their respective Affiliates.
      The Securities have not been, and will not be, registered under the Securities Act and neither the Issuer nor the
 Co-Issuer will be registered under the Investment Company Act. The Notes will be offered and sold to non-U.S.
 Persons outside of the United States in reliance on Regulation S under the Securities Act. The Notes may not be
 offered or sold within the United States or to, or for the account or benefit of, U.S. Persons except to persons that are
 (i) Qualified Institutional Buyers and (ii) Qualified Purchasers for purposes of Section 3(c)(7) of the Investment
 Company Act. The Preference Shares will be offered and sold only to persons that are (i) Qualified Institutional
 Buyers and (ii) Qualified Purchasers. The Securities are not transferable except in accordance with the restrictions
 described under "Transfer Restrictions."
                                                    ___________________
      The Notes and the Class I Preference Shares are being offered, subject to prior sale, when, as and if delivered to
 and accepted by CALYON and Calyon Securities (USA) Inc. (together, the "Initial Purchasers") and may be offered
 in negotiated transactions at varying prices determined at the time of each sale. On or about the Closing Date, all of
 the Class II Preference Shares will be offered and sold by the Issuer directly to Highland Financial Partners, L.P.
 ("HFP") (an Affiliate of the Servicer) and/or one or more of its subsidiaries.


                                                    CALYON
                                                     October 22, 2007




                                                                                                         009935
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        262 06/09/21 Page 24 of 283 PageID 12813
Case 3:21-cv-00538-N Document 26-37 Filed


 Application has been made to list the Notes on the regulated market of the Irish Stock Exchange
 (the "ISE"). However, there can be no assurance that the ISE will in fact accept the listing of the
 Notes or, if accepted, that such listing will be maintained. The Co-Issuers will not be required to
 maintain a listing of the Notes on a stock exchange in the European Union if compliance with
 requirements of the European Commission on a member state becomes burdensome in the sole
 judgment of the Servicer.

 No person has been authorized to make or provide any representation or information regarding the
 Co-Issuers or the Securities other than as contained in this Offering Memorandum. Any such
 representation or information should not be relied upon as having been authorized by the Co-Issuers or
 the Initial Purchasers. The delivery of this Offering Memorandum at any time does not imply that the
 information contained in it is correct as of any time subsequent to the date of this Offering Memorandum.
 The Co-Issuers disclaim any obligation to update such information and do not intend to do so. Unless
 otherwise indicated, all information in this Offering Memorandum is given as of the date of this Offering
 Memorandum.

 This Offering Memorandum has been prepared by the Co-Issuers solely for use in connection with the
 offering of the Securities as described herein. Unless otherwise provided herein, the Co-Issuers accept
 responsibility for the information contained in this Offering Memorandum. To the best of the knowledge
 and belief of the Co-Issuers (which have taken all reasonable care to ensure that such is the case) the
 information contained in this Offering Memorandum is in accordance with the facts and does not omit
 anything likely to affect the import of such information.

 The information appearing in the sections entitled "Risk Factors—Relating to Certain Conflicts of
 Interest—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Servicer" and "The
 Servicer" has been prepared by the Servicer and has not been independently verified by the Initial
 Purchasers or the Co-Issuers. The Initial Purchasers and the Co-Issuers do not assume any responsibility
 for the accuracy, completeness, or applicability of such information, except that the Co-Issuers assume
 responsibility for accurately reproducing such information in this Offering Memorandum.

 None of the Initial Purchasers, the Servicer (except with respect to the sections entitled, "Risk Factors—
 Relating to Certain Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest
 Involving the Servicer" and "The Servicer") or the Trustee makes any representation or warranty, express
 or implied, as to the accuracy or completeness of the information in this Offering Memorandum. Each
 person receiving this Offering Memorandum acknowledges that such person has not relied on the Initial
 Purchasers, the Servicer (except with respect to the section entitled "Risk Factors—Relating to Certain
 Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Servicer"
 and "The Servicer") or the Trustee or any person affiliated therewith, in connection with its investigation
 of the accuracy of such information or its investment decision. Each person contemplating making an
 investment in the Securities must make its own investigation and analysis of the creditworthiness of the
 Co-Issuers and its own determination of the suitability of any such investment, with particular reference
 to its own investment objectives and experience, and any other factors that may be relevant to it in
 connection with such investment.

 THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION OR
 OTHER REGULATORY AUTHORITY, AND NONE OF THE FOREGOING AUTHORITIES HAS
 CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS OFFERING
 MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.




                                                     ii

                                                                                            009936
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        262 06/09/21 Page 25 of 283 PageID 12814
Case 3:21-cv-00538-N Document 26-37 Filed


 This Offering Memorandum contains summaries of certain documents. The summaries do not purport to
 be complete and are qualified in their entirety by reference to such documents. Each person receiving this
 Offering Memorandum acknowledges that such person has been afforded an opportunity to request from
 the Issuer and to review, and has received, all additional information considered by such person to be
 necessary to verify the accuracy and completeness of the information herein. Requests and inquiries
 regarding this Offering Memorandum or such documents should be directed to the Issuer, in care of the
 Initial Purchasers at, 1301 Avenue of the Americas, New York, NY, 10019, Attention: Credit Markets &
 CDOs. Such requests may also be made to the Listing Agent at the address set forth on the final page of
 this Offering Memorandum.

 The Securities are a new issue of securities. There can be no assurance that a secondary market for any of
 the Securities will develop, or if a secondary market does develop, that it will provide the Holders of such
 Securities with liquidity of investment or that it will continue. Accordingly, investors should be prepared
 to bear the risks of holding the Securities until final payment is made thereon.

 THE CONTENTS OF THIS OFFERING MEMORANDUM ARE NOT TO BE CONSTRUED AS
 ACCOUNTING, LEGAL, BUSINESS OR TAX ADVICE. EACH PROSPECTIVE INVESTOR
 SHOULD CONSULT ITS OWN ACCOUNTANT, ATTORNEY, BUSINESS ADVISOR AND TAX
 ADVISOR AS TO LEGAL, BUSINESS AND TAX ADVICE. NONE OF THE CO-ISSUERS, THE
 INITIAL PURCHASERS, THE SERVICER, ANY SYNTHETIC SECURITY COUNTERPARTY, ANY
 HEDGE COUNTERPARTY OR ANY OF THEIR RESPECTIVE AFFILIATES MAKES ANY
 REPRESENTATION TO ANY OFFEREE OF THE SECURITIES REGARDING THE LEGALITY OF
 AN INVESTMENT THEREIN BY SUCH OFFEREE UNDER APPLICABLE LEGAL INVESTMENT
 OR SIMILAR LAWS OR REGULATIONS OR THE PROPER CLASSIFICATION OF SUCH AN
 INVESTMENT THEREUNDER.

 This Offering Memorandum does not constitute an offer of, or an invitation by or on behalf of, the Co-
 Issuers or the Initial Purchasers to subscribe to or purchase any of the Securities in any jurisdiction in
 which it is unlawful to make such an offer or invitation. The distribution of this Offering Memorandum
 and the offering of the Securities in certain jurisdictions may be restricted by law. Persons into whose
 possession this Offering Memorandum comes are required by the Co-Issuers and the Initial Purchasers to
 inform themselves about and to observe any such restrictions. For a description of certain further
 restrictions on offers and sales of Securities and distribution of this Offering Memorandum, see
 "Description of the Securities," "Plan of Distribution" and "Transfer Restrictions."

 Neither the Issuer nor the Co-Issuer has been registered under the United States Investment Company Act
 of 1940, as amended (the "Investment Company Act"), in reliance on an exclusion from the definition of
 "investment company" under Section 3(c)(7) under the Investment Company Act ("Section 3(c)(7)").
 Each purchaser of Notes represented by an interest in a Rule 144A Global Note will be deemed to
 represent and agree that (i) the purchaser is acquiring such Notes in a principal amount of not less than
 U.S.$250,000, and integral multiples of U.S.$1,000 in excess thereof for such purchaser (and each
 account for which such purchaser is purchasing such Notes) and (ii) the purchaser (and each such
 account), is a Qualified Purchaser for purposes of Section 3(c)(7) ("Qualified Purchaser") or an entity
 owned exclusively by Qualified Purchasers. Each purchaser of Preference Shares will be deemed to
 represent and agree and be required to represent and agree that (i) the purchaser is acquiring such
 Preference Shares in a number of not less than 250 Preference Shares and in integral multiples of one
 Preference Share in excess thereof for such purchaser and (ii) the purchaser is a Qualified Purchaser. See
 "Transfer Restrictions."

 The Issuer and the Co-Issuer may, at any time following the Closing Date, rely on exclusion from the
 definition of "investment company" under Rule 3a-7 under the Investment Company Act ("Rule 3a-7") in


                                                     iii

                                                                                             009937
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        262 06/09/21 Page 26 of 283 PageID 12815
Case 3:21-cv-00538-N Document 26-37 Filed


 lieu of the exclusion under Section 3(c)(7) upon (a) receipt of an opinion of counsel from a nationally
 recognized law firm providing that neither the Issuer nor the Co-Issuer is required to register as an
 "investment company" under the Investment Company Act in reliance on such exclusion under Rule 3a-7
 and (b) notice to the Holders of the Securities in accordance with the Indenture and the Preference Share
 Documents. In connection with the Issuer’s reliance on Rule 3a-7 in lieu of Section 3(c)(7), the Indenture
 and the Preference Share Documents may be amended without the consent of any Holders and without
 regard to whether or not such amendment adversely affects the interest of the Holders of the Securities to
 prevent the Issuer from becoming an "investment company" as defined in the Investment Company Act or
 to better assure compliance with the requirements of Rule 3a-7 and/or to remove transfer restrictions and
 other requirements relating to Section 3(c)(7). See "Risk Factors—The Servicer May Cause the Issuer to
 Amend the Indenture to Assure Compliance with Rule 3a-7 Without the Consent of the Holders of the
 Securities in a Manner That May Adversely Affect the Holders of Securities."

 No invitation to subscribe for the Securities may be made to the public in the Cayman Islands.

 Prospective purchasers are hereby notified that a seller of the Securities may be relying on an exemption
 from the registration requirements of Section 5 of the United States Securities Act of 1933, as amended
 (the "Securities Act") provided by Section 4(2) of the Securities Act ("Section 4(2)").

 In this Offering Memorandum references to "Dollars," "$" and "U.S.$" are dollars or other equivalent
 units in such coin or currency of the United States of America as at the time shall be legal tender for all
 debts, public and private.

 NO ACTION WAS TAKEN OR IS BEING CONTEMPLATED BY THE CO-ISSUERS THAT
 WOULD PERMIT A PUBLIC OFFERING OF THE SECURITIES OR POSSESSION OR
 DISTRIBUTION OF THIS OFFERING MEMORANDUM OR ANY AMENDMENT THEREOF,
 OR SUPPLEMENT THERETO OR ANY OTHER OFFERING MATERIAL RELATING TO
 THE SECURITIES IN ANY JURISDICTION (OTHER THAN IRELAND) WHERE, OR IN ANY
 OTHER CIRCUMSTANCES IN WHICH, ACTION FOR THOSE PURPOSES IS REQUIRED.
 NOTHING CONTAINED HEREIN SHALL CONSTITUTE AN OFFER TO SELL OR A
 SOLICITATION OF AN OFFER TO PURCHASE ANY SECURITIES IN ANY JURISDICTION
 WHERE IT IS UNLAWFUL TO DO SO ABSENT THE TAKING OF SUCH ACTION OR THE
 AVAILABILITY OF AN EXEMPTION THEREFROM.

 THIS DOCUMENT IS CONSIDERED AN ADVERTISEMENT FOR PURPOSES OF
 APPLICABLE MEASURES IMPLEMENTING E.U. DIRECTIVE 2003/71/EC. A PROSPECTUS
 PREPARED PURSUANT TO THE PROSPECTUS DIRECTIVE WILL BE PUBLISHED,
 WHICH CAN BE OBTAINED FROM THE ISSUER. SEE "LISTING AND GENERAL
 INFORMATION."

                          NOTICE TO NEW HAMPSHIRE RESIDENTS
 NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN
 APPLICATION FOR A LICENSE HAS BEEN FILED UNDER CHAPTER 421–B OF
 THE NEW HAMPSHIRE REVISED STATUTES (THE "RSA") WITH THE STATE OF
 NEW HAMPSHIRE NOR THE FACT THAT A SECURITY IS EFFECTIVELY
 REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW HAMPSHIRE
 CONSTITUTES A FINDING BY THE SECRETARY OF STATE OF NEW HAMPSHIRE
 THAT ANY DOCUMENT FILED UNDER RSA 421–B IS TRUE, COMPLETE AND
 NOT MISLEADING. NEITHER ANY SUCH FACT NOR THE FACT THAT AN
 EXEMPTION OR EXCEPTION IS AVAILABLE FOR A SECURITY OR A

                                                     iv

                                                                                            009938
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        262 06/09/21 Page 27 of 283 PageID 12816
Case 3:21-cv-00538-N Document 26-37 Filed



 TRANSACTION MEANS THAT THE SECRETARY OF STATE HAS PASSED IN ANY
 WAY UPON THE MERITS OR QUALIFICATIONS OF, OR RECOMMENDED OR
 GIVEN APPROVAL TO, ANY PERSON, SECURITY, OR TRANSACTION. IT IS
 UNLAWFUL TO MAKE, OR CAUSE TO BE MADE, TO ANY PROSPECTIVE
 PURCHASER, CUSTOMER, OR CLIENT ANY REPRESENTATION INCONSISTENT
 WITH THE PROVISIONS OF THIS PARAGRAPH.
                         NOTICE TO CONNECTICUT RESIDENTS
 THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE CONNECTICUT SECURITIES LAW. THE
 SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND SALE.
                            NOTICE TO FLORIDA RESIDENTS
 THE SECURITIES OFFERED HEREBY WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER IN A
 TRANSACTION EXEMPT UNDER SECTION 517.061 OF THE FLORIDA SECURITIES ACT ("FSA"). THE
 SECURITIES HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN
 ADDITION, IF SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ALL FLORIDA
 PURCHASERS OTHER THAN EXEMPT INSTITUTIONS SPECIFIED IN SECTION 517.061(7) OF THE FSA
 SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE WITHIN THREE (3) DAYS AFTER THE
 FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE CO-ISSUERS, AN
 AGENT OF THE CO-ISSUERS, OR AN ESCROW AGENT.
                            NOTICE TO GEORGIA RESIDENTS
 THE SECURITIES HAVE BEEN ISSUED OR SOLD IN RELIANCE ON PARAGRAPH (13) OF CODE
 SECTION 10-5-9 OF THE GEORGIA SECURITIES ACT OF 1973, AND MAY NOT BE SOLD OR
 TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT
 TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT.
                         NOTICE TO RESIDENTS OF AUSTRALIA
 NO PROSPECTUS, DISCLOSURE DOCUMENT, OFFERING MATERIAL OR ADVERTISEMENT IN
 RELATION TO THE SECURITIES HAS BEEN LODGED WITH THE AUSTRALIAN SECURITIES AND
 INVESTMENTS COMMISSION OR THE AUSTRALIAN STOCK EXCHANGE LIMITED. ACCORDINGLY,
 A PERSON MAY NOT (A) MAKE, OFFER OR INVITE APPLICATIONS FOR THE ISSUE, SALE OR
 PURCHASE OF THE SECURITIES WITHIN, TO OR FROM AUSTRALIA (INCLUDING AN OFFER OR
 INVITATION WHICH IS RECEIVED BY A PERSON IN AUSTRALIA) OR (B) DISTRIBUTE OR PUBLISH
 THIS OFFERING MEMORANDUM OR ANY OTHER PROSPECTUS, DISCLOSURE DOCUMENT,
 OFFERING MATERIAL OR ADVERTISEMENT RELATING TO THE SECURITIES IN AUSTRALIA,
 UNLESS (I) THE MINIMUM AGGREGATE CONSIDERATION PAYABLE BY EACH OFFEREE IS THE U.S.
 DOLLAR EQUIVALENT OF AT LEAST A$500,000 (DISREGARDING MONEYS LENT BY THE OFFEROR
 OR ITS ASSOCIATES) OR THE OFFER OTHERWISE DOES NOT REQUIRE DISCLOSURE TO INVESTORS
 IN ACCORDANCE WITH PART 6D.2 OF THE CORPORATIONS ACT 2001 (CWLTH) OF AUSTRALIA;
 AND (II) SUCH ACTION COMPLIES WITH ALL APPLICABLE LAWS AND REGULATIONS.
                          NOTICE TO RESIDENTS OF AUSTRIA
 THIS OFFERING MEMORANDUM IS NOT A PROSPECTUS UNDER THE AUSTRIAN CAPITAL MARKETS
 ACT OR THE AUSTRIAN INVESTMENT FUNDS ACT. THIS OFFERING MEMORANDUM HAS NOT
 BEEN EXAMINED BY A PROSPECTUS AUDITOR AND NO PROSPECTUS ON THE PRIVATE
 PLACEMENT OF THE SECURITIES HAS BEEN PUBLISHED OR WILL BE PUBLISHED IN AUSTRIA. THE
 SECURITIES ARE OFFERED IN AUSTRIA ONLY TO A RESTRICTED AND SELECTED NUMBER OF
 PROFESSIONAL AND SOPHISTICATED INDIVIDUAL INVESTORS, AND NO PUBLIC OFFERING OF THE
 SECURITIES IN AUSTRIA IS BEING MADE OR IS INTENDED TO BE MADE. THE SECURITIES CAN
 ONLY BE ACQUIRED FOR A COMMITMENT EXCEEDING €50,000 OR ITS EQUIVALENT VALUE IN
 ANY FOREIGN CURRENCY.




                                          v

                                                                         009939
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        262 06/09/21 Page 28 of 283 PageID 12817
Case 3:21-cv-00538-N Document 26-37 Filed


                      NOTICE TO THE PUBLIC OF CAYMAN ISLANDS
 NO INVITATION MAY BE MADE TO THE PUBLIC IN THE CAYMAN ISLANDS TO SUBSCRIBE FOR
 SECURITIES OF THE ISSUER, AND THIS OFFERING MEMORANDUM MAY NOT BE ISSUED OR
 PASSED TO ANY SUCH PERSON.
               NOTICE TO RESIDENTS OF THE EUROPEAN ECONOMIC AREA
 THIS OFFERING MEMORANDUM HAS BEEN PREPARED ON THE BASIS THAT ALL OFFERS OF THE
 SECURITIES WILL BE MADE PURSUANT TO AN EXEMPTION UNDER THE PROSPECTUS DIRECTIVE,
 AS IMPLEMENTED IN MEMBER STATES OF THE EUROPEAN ECONOMIC AREA (THE "EEA"), FROM
 THE REQUIREMENT TO PRODUCE A PROSPECTUS FOR OFFERS OF THE SECURITIES.
 ACCORDINGLY ANY PERSON MAKING OR INTENDING TO MAKE ANY OFFER WITHIN THE EEA OF
 THE SECURITIES SHOULD ONLY DO SO IN CIRCUMSTANCES IN WHICH NO OBLIGATION ARISES
 FOR THE CO-ISSUERS OR THE INITIAL PURCHASERS TO PRODUCE A PROSPECTUS FOR SUCH
 OFFER. NONE OF THE CO-ISSUERS OR THE INITIAL PURCHASERS HAS AUTHORISED, NOR DO
 THEY AUTHORISE, THE MAKING OF ANY OFFER OF THE SECURITIES THROUGH ANY FINANCIAL
 INTERMEDIARY, OTHER THAN OFFERS MADE BY THE INITIAL PURCHASERS WHICH CONSTITUTE
 THE FINAL PLACEMENT OF THE SECURITIES CONTEMPLATED IN THIS OFFERING MEMORANDUM.
                          NOTICE TO RESIDENTS OF FINLAND
 THIS OFFERING MEMORANDUM HAS BEEN PREPARED FOR PRIVATE INFORMATION PURPOSES OF
 INTERESTED INVESTORS ONLY. IT MAY NOT BE USED FOR AND SHALL NOT BE DEEMED A
 PUBLIC OFFERING OF THE SECURITIES. THE FINNISH FINANCIAL SUPERVISION AUTHORITY
 (RAHOITUSTARKASTUS) HAS NOT APPROVED THIS OFFERING MEMORANDUM AND HAS NOT
 AUTHORIZED ANY OFFERING OF THE OF THE SECURITIES; ACCORDINGLY, THE SECURITIES MAY
 NOT BE OFFERED OR SOLD IN FINLAND OR TO RESIDENTS THEREOF EXCEPT AS PERMITTED BY
 FINNISH LAW. THIS OFFERING MEMORANDUM IS STRICTLY FOR PRIVATE USE BY ITS HOLDER
 AND MAY NOT BE PASSED ON TO THIRD PARTIES.
                           NOTICE TO RESIDENTS OF FRANCE
 CETTE NOTE D'INFORMATION N'A PAS ÉTÉ SOUMISE AU VISA DE LA COMMISSION DES OPÉRATIONS
 DE BOURSE. PAR CONSÉQUENT NI CETTE NOTE D'INFORMATION, NI TOUT AUTRE DOCUMENT
 PROMOTIONNEL SE RAPPORTANT AUX INTÉRÊTS NE POURRONT ÉTRE COMMUNIQUÉS AU PUBLIC
 OU UTILISÉS DANS LE CADRE OFFRE DE SOUSCRIPTION OU DE VENTE DES INTÉRÊTS EN FRANCE
 ET LES INTÉRÊTS NE PEUVENT ÉTRE ÉMIS, OFFERTS OU CÉDÉS DE TOUTE FAÇON EN FRANCE.
 THIS OFFERING MEMORANDUM HAS NOT BEEN SUBMITTED TO LA COMMISSION DES OPÉRATIONS
 DE BOURSE IN FRANCE. ACCORDINGLY, NEITHER THIS OFFERING MEMORANDUM NOR ANY
 OTHER OFFERING MATERIAL RELATING TO THE SECURITIES MAY BE AVAILABLE TO THE PUBLIC
 OR USED IN CONNECTION WITH ANY OTHER OFFER FOR SUBSCRIPTION OR SALE OF THE
 SECURITIES IN FRANCE, AND THE SECURITIES MAY NOT BE ISSUED, OFFERED OR OTHERWISE
 SOLD IN FRANCE.
                          NOTICE TO RESIDENTS OF GERMANY
 THE SECURITIES MAY ONLY BE ACQUIRED IN ACCORDANCE WITH THE GERMAN
 WERTPAPIERPROSPEKTGESETZ (SECURITIES PROSPECTUS ACT) AND THE INVESTMENTGESETZ
 (INVESTMENT ACT). THE SECURITIES ARE NOT REGISTERED OR AUTHORIZED FOR DISTRIBUTION
 UNDER THE INVESTMENT ACT AND MAY NOT BE, AND ARE NOT BEING OFFERED OR ADVERTISED
 PUBLICLY OR OFFERED SIMILARLY UNDER THE INVESTMENT ACT OR THE SECURITIES
 PROSPECTUS ACT. THEREFORE, THIS OFFER IS ONLY BEING MADE TO RECIPIENTS TO WHOM THIS
 OFFERING MEMORANDUM IS PERSONALLY ADDRESSED AND DOES NOT CONSTITUTE AN OFFER
 OR ADVERTISEMENT TO THE PUBLIC. THE SECURITIES CAN ONLY BE ACQUIRED FOR A MINIMUM
 PURCHASE PRICE OF AT LEAST €50,000 (EXCLUDING COMMISSIONS AND OTHER FEES) PER
 PERSON. ALL PROSPECTIVE INVESTORS ARE URGED TO SEEK INDEPENDENT TAX ADVICE. NONE
 OF THE CO-ISSUERS, THE TRUSTEE, THE SERVICER, THE INITIAL PURCHASERS OR ANY OF THEIR
 RESPECTIVE AFFILIATES GIVES ANY TAX ADVICE.



                                          vi

                                                                         009940
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        262 06/09/21 Page 29 of 283 PageID 12818
Case 3:21-cv-00538-N Document 26-37 Filed


        NOTICE TO RESIDENTS OF THE HONG KONG SPECIAL ADMINISTRATIVE REGION
 THE SECURITIES MAY NOT BE OFFERED OR SOLD IN HONG KONG, BY MEANS OF ANY DOCUMENT
 OTHER THAN TO PERSONS WHOSE ORDINARY BUSINESS IT IS TO BUY OR SELL SHARES OR
 DEBENTURES (WHETHER AS PRINCIPAL OR AGENT) OR IN CIRCUMSTANCES WHICH DO NOT
 CONSTITUTE AN OFFER TO THE PUBLIC WITHIN THE MEANING OF THE COMPANIES ORDINANCE
 (CAP 32). UNLESS PERMITTED TO DO SO UNDER THE SECURITIES LAWS OF HONG KONG, YOU
 MAY NOT ISSUE OR HAVE IN YOUR POSSESSION FOR THE PURPOSES OF ISSUE, AND WILL NOT
 ISSUE, OR HAVE IN YOUR POSSESSION FOR THE PURPOSES OF ISSUE, ANY ADVERTISEMENT,
 INVITATION OR DOCUMENT RELATING TO THE SECURITIES OTHER THAN WITH RESPECT TO
 SECURITIES INTENDED TO BE DISPOSED OF TO PERSONS OUTSIDE OF HONG KONG OR TO BE
 DISPOSED OF IN HONG KONG ONLY TO PERSONS WHOSE BUSINESS INVOLVES THE ACQUISITION,
 DISPOSAL OR HOLDING OF SECURITIES, WHETHER AS PRINCIPAL OR AGENT OR IN
 CIRCUMSTANCES WHICH DO NOT CONSTITUTE AN OFFER TO THE PUBLIC.
                            NOTICE TO RESIDENTS OF ISRAEL
 THIS OFFERING MEMORANDUM WILL BE DISTRIBUTED TO ISRAELI RESIDENTS ONLY IN A
 MANNER THAT WILL NOT CONSTITUTE AN "OFFER TO THE PUBLIC" IN ACCORDANCE WITH
 SECTIONS 15 AND 15A OF THE SECURITIES LAW 1968. SPECIFICALLY, THIS OFFERING
 MEMORANDUM MAY ONLY BE DISTRIBUTED TO INVESTORS OF THE TYPES LISTED IN THE FIRST
 ADDENDUM OF THE SECURITIES LAW 1968 AND IN ADDITION TO NOT MORE THAN 35 OTHER
 INVESTORS RESIDENT IN ISRAEL DURING ANY GIVEN 12 MONTH PERIOD.
                            NOTICE TO RESIDENTS OF ITALY
 THE OFFERING OF THE SECURITIES HAS NOT BEEN CLEARED BY THE COMMISSIONE NAZIONALE
 PER LA SOCIETÀ E LA BORSA ("CONSOB") (THE ITALIAN SECURITIES EXCHANGE COMMISSION),
 PURSUANT TO ITALIAN SECURITIES LEGISLATION AND, ACCORDINGLY, IN THE REPUBLIC OF
 ITALY THE SECURITIES MAY NOT BE OFFERED, SOLD OR DELIVERED, NOR MAY COPIES OF THE
 OFFERING MEMORANDUM OR OF ANY OTHER DOCUMENT RELATING TO THE SECURITIES BE
 DISTRIBUTED IN THE REPUBLIC OF ITALY, EXCEPT:
 (A)     TO PROFESSIONAL INVESTORS ("OPERATORI QUALIFICATI"), AS DEFINED IN ARTICLE 31,
 SECOND PARAGRAPH, OF CONSOB REGULATION NO. 11522 OF 1ST JULY, 1998 ("REGULATION
 11522"), AS AMENDED; OR
 (B)    IN CIRCUMSTANCES WHICH ARE EXEMPTED FROM THE RULES ON SOLICITATION OF
 INVESTMENTS PURSUANT TO ARTICLE 100 OF LEGISLATIVE DECREE NO. 58 OF 24TH FEBRUARY,
 1998 (THE "FINANCIAL SERVICES ACT") AND ARTICLE 33, FIRST PARAGRAPH, OF CONSOB
 REGULATION NO. 11971 OF 14TH MAY, 1999, AS AMENDED.
 EACH OF THE CO-ISSUERS AND EACH INITIAL PURCHASER HAS REPRESENTED AND AGREED
 THAT IT WILL NOT OFFER, SELL OR DELIVER THE NOTES OR DISTRIBUTE COPIES OF THIS
 OFFERING MEMORANDUM OR ANY OTHER DOCUMENT RELATING TO THE SECURITIES IN THE
 REPUBLIC OF ITALY UNLESS SUCH OFFER, SALE OR DELIVERY OF SECURITIES OR DISTRIBUTION
 OF COPIES OF THIS OFFERING MEMORANDUM OR ANY OTHER DOCUMENT RELATING TO THE
 SECURITIES IN THE REPUBLIC OF ITALY IS:
 (I)   MADE BY AN INVESTMENT FIRM, BANK OR FINANCIAL INTERMEDIARY PERMITTED TO
 CONDUCT SUCH ACTIVITIES IN THE REPUBLIC OF ITALY IN ACCORDANCE WITH LEGISLATIVE
 DECREE NO. 385 OF 1 SEPTEMBER, 1993 (THE "BANKING ACT"), THE FINANCIAL SERVICES ACT,
 REGULATION 11522 AND ANY OTHER APPLICABLE LAWS AND REGULATIONS; AND
 (II)   IN COMPLIANCE WITH ANY AND ALL OTHER APPLICABLE LAWS AND REGULATIONS.


                            NOTICE TO RESIDENTS OF JAPAN
 THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES AND
 EXCHANGE LAW OF JAPAN (THE "SEL"), AND THE SECURITIES MAY NOT BE OFFERED OR SOLD,


                                          vii

                                                                          009941
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        262 06/09/21 Page 30 of 283 PageID 12819
Case 3:21-cv-00538-N Document 26-37 Filed


 DIRECTLY OR INDIRECTLY, IN JAPAN OR TO, OR FOR THE BENEFIT OF, ANY RESIDENT OF JAPAN
 (INCLUDING JAPANESE CORPORATIONS) OR TO OTHERS FOR RE-OFFERING OR RESALE, DIRECTLY
 OR INDIRECTLY, IN JAPAN OR TO ANY RESIDENT OF JAPAN, EXCEPT THAT THE OFFER AND SALE
 OF THE SECURITIES IN JAPAN MAY BE MADE ONLY THROUGH A PRIVATE PLACEMENT SALE IN
 JAPAN IN ACCORDANCE WITH AN EXEMPTION AVAILABLE UNDER THE SEL AND WITH ALL
 OTHER APPLICABLE LAWS AND REGULATIONS OF JAPAN.                 IN THIS CLAUSE, "A
 RESIDENT/RESIDENTS OF JAPAN" SHALL HAVE THE MEANING AS DEFINED UNDER THE
 FOREIGN EXCHANGE AND FOREIGN TRADE LAW OF JAPAN.
                           NOTICE TO RESIDENTS OF KOREA
 NEITHER THE ISSUER NOR THE CO-ISSUER IS MAKING ANY REPRESENTATION, EXPRESS OR
 IMPLIED, WITH RESPECT TO THE QUALIFICATION OF THE RECIPIENTS OF THESE MATERIALS FOR
 THE PURPOSE OF INVESTING IN THE SECURITIES UNDER THE LAWS OF KOREA, INCLUDING AND
 WITHOUT LIMITATION THE FOREIGN EXCHANGE MANAGEMENT LAW AND REGULATIONS
 THEREUNDER. THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES AND
 EXCHANGE LAW OF KOREA AND NONE OF THE SECURITIES MAY BE OFFERED OR SOLD OR
 DELIVERED, DIRECTLY OR INDIRECTLY, IN KOREA OR TO ANY RESIDENT OF KOREA EXCEPT
 PURSUANT TO APPLICABLE LAWS AND REGULATIONS OF KOREA.
                        NOTICE TO RESIDENTS OF LUXEMBOURG
 THE SECURITIES SHALL NOT BE OFFERED OR SOLD TO THE PUBLIC IN THE GRAND DUCHY OF
 LUXEMBOURG, DIRECTLY OR INDIRECTLY, AND NO ADVERTISEMENT OR DOCUMENT OR OTHER
 MATERIAL MAY BE DISTRIBUTED OR PUBLISHED IN LUXEMBOURG, UNLESS THE REQUIREMENTS
 OF LUXEMBOURG LAW CONCERNING PUBLIC OFFERING OF SECURITIES HAVE FIRST BEEN MET.
 FURTHERMORE, NEITHER THE ISSUER NOR THE CO-ISSUER QUALIFIES AS AN INVESTMENT FUND
 UNDER LUXEMBOURG LAW.
                        NOTICE TO RESIDENTS OF NETHERLANDS
 THE SECURITIES MAY NOT BE OFFERED, DIRECTLY OR INDIRECTLY, IN THE NETHERLANDS
 EXCEPT TO INDIVIDUALS OR ENTITIES WHO OR WHICH TRADE OR INVEST IN SECURITIES IN THE
 CONDUCT OF A PROFESSION OR BUSINESS WITHIN THE MEANING OF ARTICLE 1 OF THE
 EXEMPTION REGULATION OF 9 OCTOBER 1990 ISSUED PURSUANT TO ARTICLE 14 OF THE
 INVESTMENT INSTITUTION SUPERVISION ACT (WET TOEZICHT BELEGGINGSINSTELLINGEN OF 27
 JUNE 1990) WHICH INCLUDES BANKS, BROKERS, SECURITIES INSTITUTIONS, INSURANCE
 COMPANIES, PENSION FUNDS, INVESTMENT INSTITUTIONS, OTHER INSTITUTIONAL INVESTORS
 AND OTHER PARTIES, INCLUDING TREASURY DEPARTMENTS OF COMMERCIAL ENTERPRISES
 AND FINANCE COMPANIES WHICH ARE REGULARLY ACTIVE IN THE FINANCIAL MARKETS IN A
 PROFESSIONAL MANNER.
                         NOTICE TO RESIDENTS OF SINGAPORE
 THE SECURITIES MAY NOT BE OFFERED OR SOLD, NOR MAY ANY DOCUMENT OR OTHER
 MATERIAL IN CONNECTION WITH THE SECURITIES BE DISTRIBUTED, EITHER DIRECTLY OR
 INDIRECTLY, (I) TO PERSONS IN SINGAPORE OTHER THAN UNDER THE CIRCUMSTANCES IN
 WHICH SUCH OFFER OR SALE DOES NOT CONSTITUTE AN OFFER OR SALE OF THE SECURITIES TO
 THE PUBLIC IN SINGAPORE OR (II) TO THE PUBLIC OR ANY MEMBER OF THE PUBLIC IN
 SINGAPORE OTHER THAN PURSUANT TO AND IN ACCORDANCE WITH THE CONDITIONS OF AN
 EXEMPTION INVOKED UNDER DIVISION 5A OF PART IV OF THE COMPANIES ACT, CHAPTER 50 OF
 SINGAPORE AND THE PERSONS TO WHOM THE SECURITIES MAY BE OFFERED AND SOLD UNDER
 SUCH EXEMPTIONS.
                            NOTICE TO RESIDENTS OF SPAIN
 THIS OFFERING MEMORANDUM HAS NOT BEEN AND WILL NOT BE REGISTERED WITH THE
 COMISION NACIONAL DEL MERCADO DE VALORES OF SPAIN AND MAY NOT BE DISTRIBUTED IN
 SPAIN IN CONNECTION WITH THE OFFERING AND SALE OF SECURITIES WITHOUT COMPLYING
 WITH ALL LEGAL AND REGULATORY REQUIREMENTS IN RELATION THERETO.



                                         viii

                                                                         009942
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 31 of 283 PageID 12820


                        NOTICE TO RESIDENTS OF SWITZERLAND
  THIS OFFERING MEMORANDUM HAS BEEN PREPARED FOR PRIVATE INFORMATION PURPOSES OF
  INTERESTED INVESTORS ONLY. IT MAY NOT BE USED FOR AND SHALL NOT BE DEEMED A
  PUBLIC OFFERING OF THE SECURITIES. NO APPLICATION HAS BEEN MADE UNDER SWISS LAW TO
  PUBLICLY MARKET THE SECURITIES IN OR OUT OF SWITZERLAND. THEREFORE, NO PUBLIC
  OFFER OF THE SECURITIES OR PUBLIC DISTRIBUTION OF THIS OFFERING MEMORANDUM MAY BE
  MADE IN OR OUT OF SWITZERLAND. THIS OFFERING MEMORANDUM IS STRICTLY FOR PRIVATE
  USE BY ITS HOLDER AND MAY NOT BE PASSED ON TO THIRD PARTIES.
                           NOTICE TO RESIDENTS OF TAIWAN
  THE OFFERING AND SALE OF THE SECURITIES HAVE NOT BEEN REGISTERED WITH, OR APPROVED
  BY THE ROC (TAIWAN) GOVERNMENT. THE SECURITIES MAY NOT BE PUBLICLY OFFERED, SOLD
  OR DELIVERED, DIRECTLY OR INDIRECTLY, IN TAIWAN OR TO ANY RESIDENT OF TAIWAN OR TO
  OTHERS FOR REOFFERING OR RESALE DIRECTLY OR INDIRECTLY IN TAIWAN OR TO ANY
  RESIDENT OF TAIWAN, EXCEPT AS OTHERWISE PERMITTED BY APPLICABLE LAWS AND
  REGULATIONS IN TAIWAN.
                  NOTICE TO RESIDENTS OF THE UNITED ARAB EMIRATES
  THIS OFFERING MEMORANDUM IS NOT INTENDED TO CONSTITUTE AN OFFER, SALE OR
  DELIVERY OF SHARES OR OTHER SECURITIES UNDER THE LAWS OF THE UNITED ARAB EMIRATES
  (THE "UAE"). THE OFFERED SHARES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
  FEDERAL LAW NO. 4 OF 2000 CONCERNING THE EMIRATES SECURITIES AND COMMODITIES
  AUTHORITY AND THE EMIRATES SECURITY AND COMMODITY EXCHANGE, OR WITH THE UAE
  CENTRAL BANK, THE DUBAI FINANCIAL MARKET, THE ABU DHABI SECURITIES MARKET OR WITH
  ANY OTHER UAE EXCHANGE.
  THE OFFERED SHARES HAVE NOT BEEN APPROVED BY THE UAE CENTRAL BANK OR ANY OTHER
  RELEVANT LICENSING AUTHORITIES IN THE UNITED ARAB EMIRATES, AND DO NOT CONSTITUTE
  A PUBLIC OFFER OF SECURITIES IN THE UAE IN ACCORDANCE WITH THE COMMERCIAL
  COMPANIES LAW, FEDERAL LAW NO. 8 OF 1984 (AS AMENDED) OR OTHERWISE . THIS OFFERING
  MEMORANDUM IS STRICTLY PRIVATE AND CONFIDENTIAL AND IS BEING DISTRIBUTED TO A
  LIMITED NUMBER OF INVESTORS AND MUST NOT BE PROVIDED TO ANY PERSON OTHER THAN
  THE ORIGINAL RECIPIENT, AND MAY NOT BE REPRODUCED OR USED FOR ANY OTHER PURPOSE.
  THE OFFERED SHARES MAY NOT BE OFFERED OR SOLD DIRECTLY OR INDIRECTLY TO THE
  PUBLIC IN THE UAE.
                     NOTICE TO RESIDENTS OF THE UNITED KINGDOM
  THE SECURITIES MAY NOT BE OFFERED OR SOLD AND, PRIOR TO THE EXPIRY OF THE PERIOD OF
  SIX MONTHS FROM THE CLOSING DATE, WILL NOT BE OFFERED OR SOLD TO PERSONS IN THE
  UNITED KINGDOM EXCEPT TO PERSONS WHOSE ORDINARY ACTIVITIES INVOLVE THEM IN
  ACQUIRING, HOLDING, MANAGING OR DISPOSING OF INVESTMENTS (AS PRINCIPAL OR AGENT)
  FOR THE PURPOSE OF THEIR BUSINESS OR OTHERWISE IN CIRCUMSTANCES THAT HAVE NOT
  RESULTED AND WILL NOT RESULT IN AN OFFER TO THE PUBLIC IN THE UNITED KINGDOM
  WITHIN THE MEANING OF THE PROSPECTUS REGULATIONS 2005. THIS OFFERING MEMORANDUM
  AND ANY OTHER DOCUMENT IN CONNECTION WITH THE OFFERING AND ISSUANCE OF THE
  SECURITIES MAY ONLY BE ISSUED OR PASSED ON TO A PERSON OF A KIND DESCRIBED IN
  ARTICLE 49(2) OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION)
  ORDER 2005 OR IS A PERSON TO WHOM THIS OFFERING MEMORANDUM OR ANY OTHER SUCH
  DOCUMENT MAY OTHERWISE LAWFULLY BE ISSUED OR PASSED ON (ALL SUCH PERSONS
  TOGETHER BEING REFERRED TO AS "RELEVANT PERSONS"). ANY INVESTMENT OR INVESTMENT
  ACTIVITY TO WHICH THIS DOCUMENT RELATES IS AVAILABLE ONLY TO RELEVANT PERSONS
  AND WILL BE ENGAGED IN ONLY WITH RELEVANT PERSONS.




                                          ix

                                                                         009943
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 32 of 283 PageID 12821


                                       AVAILABLE INFORMATION

  To permit compliance with Rule 144A under the Securities Act ("Rule 144A") in connection with the
  sale of the Securities, the Issuer (and, solely in the case of the Notes, the Co-Issuers) under the Indenture
  referred to under "Description of the Securities" and the Preference Share Documents will be required to
  furnish upon request of a Holder of a Security to such Holder and a prospective purchaser designated by
  such Holder the information required to be delivered under Rule 144A(d)(4) under the Securities Act if at
  the time of the request the Co-Issuers are not reporting companies under Section 13 or Section 15(d) of
  the United States Securities Exchange Act of 1934, as amended (the "Exchange Act"), or exempt from
  reporting pursuant to Rule 12g3-2(b) under the Exchange Act. Such information may be obtained directly
  from the Issuer at the address set forth on the final page of this Offering Memorandum.

                    INFORMATION AS TO SALE WITHIN THE UNITED STATES

  This Offering Memorandum is highly confidential and has been prepared by the Co-Issuers solely for use
  in connection with this offering. This Offering Memorandum is personal to each offeree to whom it has
  been delivered by the Co-Issuers, the Initial Purchasers or Affiliates thereof and does not constitute an
  offer to any other person or to the public generally to subscribe for or otherwise acquire the Securities.
  Distribution of this Offering Memorandum to any persons other than the offeree and those persons, if any,
  retained to advise such offeree with respect thereto is unauthorized and any disclosure of any of its
  contents, without the prior written consent of the Issuer, is prohibited. Each prospective purchaser in the
  United States, by accepting delivery of this Offering Memorandum, agrees to the foregoing and to make
  no copies of this Offering Memorandum or any documents related hereto and, if the offeree does not
  purchase Securities or the offering is terminated, to return this Offering Memorandum and all documents
  attached hereto to the Initial Purchasers at 1301 Avenue of the Americas, New York, NY, 10019,
  Attention: Credit Markets & CDOs.

  Notwithstanding anything to the contrary herein, each prospective purchaser of the Securities (and each of
  their respective employees, representatives or other agents) are hereby permitted to disclose to any and all
  persons, without limitation of any kind, the tax treatment and tax structure of the transactions described
  herein. For this purpose, the tax treatment of a transaction is the purported or claimed U.S. federal
  income or state and local tax treatment of the transaction, and the tax structure of a transaction is any fact
  that may be relevant to understanding the purported or claimed U.S. federal income or state and local tax
  treatment of the transaction.




                                                        x

                                                                                                009944
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 33 of 283 PageID 12822

                                                              TABLE OF CONTENTS

  SUMMARY OF TERMS ............................................................................................................................. 1
  RISK FACTORS ........................................................................................................................................ 31
    Investor Suitability.................................................................................................................................. 31
    General; Priorities of Securities .............................................................................................................. 31
    Relating to the Securities ........................................................................................................................ 31
    Relating to the Servicing Agreement ...................................................................................................... 47
    Relating to the Servicer........................................................................................................................... 48
    Relating to the Collateral Obligations..................................................................................................... 49
    Relating to Certain Conflicts of Interest ................................................................................................. 60
  DESCRIPTION OF THE SECURITIES .................................................................................................... 67
    Status and Security.................................................................................................................................. 67
    Interest Payments on the Notes and Payments of Dividends on the Preference
        Shares from Interest Proceeds ........................................................................................................... 69
    Principal Payments on the Notes and Distributions on the Preference Shares
        from Principal Proceeds .................................................................................................................... 71
    Legal Provisions Applicable to the Payments of Dividends from Interest
        Proceeds and Dividends or Other Distributions from Principal Proceeds ........................................ 72
    Extension of the Replacement Period, the Stated Maturity and the Scheduled
        Preference Shares Redemption Date ................................................................................................. 72
    Optional Redemption .............................................................................................................................. 75
    Special Redemption of Notes If the Servicer Does Not Identify Replacement
        Collateral Obligations as Contemplated by the Indenture................................................................. 79
    Mandatory Redemption of the Notes ...................................................................................................... 80
    Redemption of the Preference Shares in Connection with Mandatory
        Redemption of the Notes................................................................................................................... 81
    Priority of Payments................................................................................................................................ 82
    Form, Denomination, Registration and Transfer of the Notes................................................................ 88
    Form, Denomination, Registration and Transfer of the Preference Shares............................................. 89
    The Indenture .......................................................................................................................................... 90
    Supplemental Indentures......................................................................................................................... 94
    Additional Issuance of Preference Shares............................................................................................... 99
    Amendment Buy-Out............................................................................................................................ 100
    Notices .................................................................................................................................................. 101
    Certain Covenants ................................................................................................................................. 101
    Certain Additional Issues Relating to Listing of Notes......................................................................... 101
    Cancellation .......................................................................................................................................... 101
    No Gross-Up ......................................................................................................................................... 101
    Tax Characterization ............................................................................................................................. 102
    Petitions for Bankruptcy ....................................................................................................................... 102
    Standard of Conduct.............................................................................................................................. 102
    Satisfaction and Discharge of Indenture ............................................................................................... 102
    Trustee................................................................................................................................................... 102
    Governing Law ..................................................................................................................................... 103
    Method of Payments ............................................................................................................................. 103
    Preference Shares Paying Agency Agreement...................................................................................... 104
    The Issuer Charter................................................................................................................................. 107
  USE OF PROCEEDS ............................................................................................................................... 109
  SECURITY FOR THE NOTES................................................................................................................ 110
    Purchase of Collateral Obligations........................................................................................................ 110

                                                                                xi


                                                                                                                                           009945
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 34 of 283 PageID 12823

    Eligibility Criteria ................................................................................................................................. 111
    The Collateral Quality Tests ................................................................................................................. 113
    The Coverage Tests............................................................................................................................... 115
    Interim Ramp-Up Tests......................................................................................................................... 118
    Ramp-Up............................................................................................................................................... 118
    Sale of Collateral Obligations; Acquisition of Replacement Collateral
        Obligations ...................................................................................................................................... 120
    Certain Determinations Relating to Collateral Obligations .................................................................. 122
    The Accounts ........................................................................................................................................ 123
    Hedge Agreements................................................................................................................................ 129
    Securities Lending................................................................................................................................. 130
  MATURITY AND PREPAYMENT CONSIDERATIONS..................................................................... 133
  THE SERVICER ...................................................................................................................................... 134
    General .................................................................................................................................................. 134
    Philosophy and Process......................................................................................................................... 134
    Professionals of the Servicer................................................................................................................. 135
  THE SERVICING AGREEMENT........................................................................................................... 139
  THE CO-ISSUERS................................................................................................................................... 144
    General .................................................................................................................................................. 144
    Capitalization ........................................................................................................................................ 145
    Business ................................................................................................................................................ 145
    Administration ...................................................................................................................................... 145
    Directors................................................................................................................................................ 146
  PREVENTION OF MONEY LAUNDERING......................................................................................... 147
  INCOME TAX CONSIDERATIONS ...................................................................................................... 148
    Taxation of the Issuer............................................................................................................................ 148
    Taxation of the Holders......................................................................................................................... 149
  CERTAIN ERISA CONSIDERATIONS ................................................................................................. 155
    Notes ..................................................................................................................................................... 156
    Preference Shares.................................................................................................................................. 157
    Insurance Companies ............................................................................................................................ 158
    Independent Review and Consultation with Counsel ........................................................................... 159
  PLAN OF DISTRIBUTION ..................................................................................................................... 160
  SETTLEMENT AND CLEARING .......................................................................................................... 163
    Book Entry Registration of the Global Notes ....................................................................................... 163
    Global Note Settlement Procedures ...................................................................................................... 163
  TRANSFER RESTRICTIONS ................................................................................................................. 165
    Transfer Restrictions Applicable to Rule 144A Global Notes.............................................................. 165
    Transfer Restrictions Applicable to Regulation S Global Notes........................................................... 172
    Transfer Restrictions Applicable to Preference Shares......................................................................... 173
  LISTING AND GENERAL INFORMATION......................................................................................... 180
  IDENTIFYING NUMBERS..................................................................................................................... 182
  LEGAL MATTERS.................................................................................................................................. 182
  GLOSSARY OF DEFINED TERMS ....................................................................................................... 183
  INDEX OF DEFINED TERMS................................................................................................................ 244




                                                                                 xii


                                                                                                                                            009946
                                Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21                                         Entered 01/22/21 21:50:07                    Page 14 of
                                                                         262


                                                                                          SUMMARY OF TERMS
         The following summary of terms does not purport to be complete and is qualified in its entirety by, and should be read in conjunction with, the more detailed information
appearing elsewhere in this Offering Memorandum and the documents referred to in this Offering Memorandum. A Glossary and an Index of Defined Terms appear at the back of
this Offering Memorandum.
                                                                     Principal Terms of the Securities
                                                    Class A-1           Class A-2           Class B            Class C          Class D           Class E            Class I            Class II
                                                     Notes               Notes               Notes              Notes            Notes             Notes           Preference          Preference
                                                                                                                                                                     Shares              Shares
                            Type                 Senior Secured      Senior Secured         Senior              Senior          Senior            Senior           Extendable          Extendable
                                                   Extendable          Extendable          Secured             Secured         Secured           Secured
                                                                                          Extendable          Deferrable      Deferrable        Deferrable
                                                                                                               Interest        Interest          Interest
                                                                                                              Extendable      Extendable        Extendable
                          Issuer(s)                Co-Issuers           Co-Issuers        Co-Issuers          Co-Issuers      Co-Issuers        Co-Issuers            Issuer              Issuer
                 Principal Amount / Face                                                                                                                                        1
                                                  $417,200,000        $104,300,000       $41,300,000          $37,100,000    $16,100,000       $21,000,000        $17,500,000         $45,500,0001
                     Amount (U.S.$)
                Expected Moody’s Initial              "Aaa"               "Aaa"              "Aa2"               "A2"           "Baa2"            "Baa3"               N/A                 N/A
                        Rating
                   Expected S&P Initial              "AAA"               "AAA"               "AA"                "A"            "BBB"             "BBB-"               N/A                 N/A
                         Rating
                    Note Interest Rate          LIBOR + 0.32%           LIBOR +            LIBOR +             LIBOR +         LIBOR +           LIBOR +               N/A                 N/A
                                                                         0.60%              1.00%               2.00%           3.50%             4.00%
                    Stated Maturity /             November 1,         November 1,        November 1,       November 1,       November 1,       November 1,        November 1,         November 1,
                  Scheduled Preference               2021                2021               2021              2021              2021              2021               2021                2021
                Shares Redemption Date2
                                                                                                                                                                                                                       Case 3:21-cv-00538-N Document 26-37 Filed 06/09/21




                Minimum Denominations               $250,000            $250,000           $250,000            $250,000        $250,000          $250,000              2501               2501
                    (U.S.$) / Number                ($1,000)            ($1,000)           ($1,000)            ($1,000)        ($1,000)          ($1,000)
                  (Integral Multiples)
                     Priority Class                   None                 A-1             A-1, A-2           A-1, A-2, B    A-1, A-2, B,      A-1, A-2, B,      A-1, A-2, B, C,    A-1, A-2, B, C,
                                                                                                                                  C               C, D                D, E               D, E
                        Junior Class            A-2, B, C, D, E,       B, C, D, E,          C, D, E,             D, E,       E, Preference      Preference            None                None
                                                  Preference           Preference          Preference         Preference        Shares            Shares
                                                    Shares               Shares              Shares             Shares
                 Deferred Interest Notes                No                  No                 No                Yes              Yes               Yes                N/A                 N/A
1   The Preference Shares will be issued with a Face Amount of U.S.$1,000 per share.
2   The Stated Maturity of the Notes and the Scheduled Preference Shares Redemption Date of the Preference Shares are subject to multiple extensions to the applicable Extended Stated Maturity Date (in the case of the
    Notes) and the applicable Extended Scheduled Preference Shares Redemption Date (in the case of the Preference Shares), if the Issuer provides timely notice and the Extension Conditions are satisfied. See "Risk
    Factors—The Weighted Average Lives of the Notes May Vary," "—A Maturity Extension May Result in a Longer or Shorter Holding Period Than Expected," "Maturity and Prepayment Considerations" and
    "Description of the Securities—Extension of the Replacement Period, the Stated Maturity and the Scheduled Preference Shares Redemption Date."
                                                                                                                                                                                                                       Page 35 of 283 PageID 12824




                                                                                                          1


                                                                                                                                                                                        009947
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 36 of 283 PageID 12825


                               Stratford CLO Ltd. (the "Issuer") and Stratford CLO LLC (the
                               "Co-Issuer" and, together with the Issuer, the "Co-Issuers") will
                               issue the Class A-1 Floating Rate Senior Secured Extendable
                               Notes due 2021 (the "Class A-1 Notes"), the Class A-2 Floating
                               Rate Senior Secured Extendable Notes due 2021 (the "Class A-2
                               Notes" and the Class A-1 Notes and the Class A-2 Notes are
                               collectively referred to as the "Class A Notes"), the Class B
                               Floating Rate Senior Secured Extendable Notes due 2021 (the
                               "Class B Notes"), the Class C Floating Rate Senior Secured
                               Deferrable Interest Extendable Notes due 2021 (the "Class C
                               Notes"), the Class D Floating Rate Senior Secured Deferrable
                               Interest Extendable Notes due 2021 (the "Class D Notes") and
                               the Class E Floating Senior Secured Deferrable Interest
                               Extendable Notes due 2021 (the "Class E Notes" and, together
                               with the Class A Notes, the Class B Notes, the Class C Notes and
                               the Class D Notes, the "Notes"), and the Issuer will issue the
                               Class I Preference Shares (the "Class I Preference Shares") and
                               the Class II Preference Shares (the "Class II Preference Shares"
                               and, together with the Class I Preference Shares, the "Preference
                               Shares" and, together with the Notes, the "Securities"),
                               U.S.$0.01 par value per share.

                               The Notes will be limited recourse debt obligations of the Issuer
                               and non-recourse debt obligations of the Co-Issuer. The Notes
                               will be issued pursuant to an indenture, to be dated as of the
                               Closing Date (the "Indenture"), among the Co-Issuers and State
                               Street Bank and Trust Company, as Trustee (the "Trustee").

                               The Preference Shares will be part of the issued share capital of
                               the Issuer and, accordingly, will not be secured obligations of the
                               Issuer. State Street Bank and Trust Company will act as the
                               Preference Shares Paying Agent for the Preference Shares and
                               will perform various administrative services pursuant to a
                               Preference Shares Paying Agency Agreement, to be dated as of
                               the Closing Date (the "Preference Shares Paying Agency
                               Agreement") by and between the Issuer, the Preference Shares
                               Paying Agent and Maples Finance Limited, as share registrar (in
                               such capacity, the "Share Registrar") as amended from time to
                               time in accordance with the terms thereof.

                               The Class I Preference Shares and Class II Preference Shares
                               will be identical in respect of rights to distributions except that
                               (i) with respect to any Payment Date, the Servicer may, in its
                               sole discretion, at any time waive a portion of the Servicing Fees
                               then due and payable, which waived portion will not be payable
                               at a later date, in which event an amount equal to such waived
                               portion will be distributed by the Issuer to the Holders of the
                               Class II Preference Shares as Class II Preference Share Special
                               Payments, provided that with respect to the Payment Date in
                               May 2008 such Class II Preference Share Special Payments will,
                               at a minimum, include amounts that would otherwise constitute a



                                           2
                                                                                   009948
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 37 of 283 PageID 12826


                               portion of the Servicing Fees that have accrued from the Closing
                               Date through February 3, 2008 and (ii) the Class II Preference
                               Shares have total control with respect to the appointment and
                               removal of the directors of the Issuer as long as the aggregate
                               number of Class II Preference Shares Outstanding as of the
                               relevant Voting Record Date is higher than the aggregate number
                               of Class I Preference Shares Outstanding as of such date. See
                               "Description of the Securities—The Issuer Charter—Voting
                               Rights." On the Closing Date, HFP and/or one or more of its
                               subsidiaries will purchase all of the Class II Preference Shares.

                               Payments to each Holder of the Notes of each Class will be made
                               ratably among the Holders of the Notes of that Class in
                               proportion to the Aggregate Outstanding Amount of the Notes of
                               such Class held by each Holder. Payments to each Holder of the
                               Preference Shares will be made ratably among the Holders of the
                               Preference Shares in proportion to the Aggregate Outstanding
                               Amount of such Preference Shares held by each Holder
                               (provided that the Class II Preference Share Special Payments
                               will be paid solely to the Holders of the Class II Preference
                               Shares in proportion to the Aggregate Outstanding Amount of
                               the Class II Preference Shares held by each Holder).

                               Except as provided under "Description of the Securities—
                               Priority of Payments," the Class A-1 Notes will be senior in right
                               of interest and principal payments on each Payment Date to the
                               Class A-2 Notes, the Class B Notes, the Class C Notes, the Class
                               D Notes, the Class E Notes and the Preference Shares; the Class
                               A-2 Notes will be senior in right of interest and principal
                               payments on each Payment Date to the Class B Notes, the Class
                               C Notes, the Class D Notes, the Class E Notes and the
                               Preference Shares; the Class B Notes will be senior in right of
                               interest and principal payments on each Payment Date to the
                               Class C Notes, the Class D Notes, the Class E Notes and the
                               Preference Shares; the Class C Notes will be senior in right of
                               interest and principal payments on each Payment Date to the
                               Class D Notes, the Class E Notes and the Preference Shares; the
                               Class E Notes will be senior in right of interest and principal
                               payments on each Payment Date to the Preference Shares; and
                               the Class I Preference Shares and the Class II Preference Shares
                               will rank pari passu in right of interest and principal payments
                               on each Payment Date except that any payments to the Holders
                               of Class II Preference Shares of the Class II Preference Share
                               Special Payments will have priority to the extent provided under
                               "Description of the Securities—Priority of Payments."

                               The Securities and certain other obligations of the Co-Issuers
                               will have the priorities of payment described under "Description
                               of the Securities—Priority of Payments."




                                           3
                                                                                  009949
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 38 of 283 PageID 12827


  Co-Issuers .......................................... The Issuer has been incorporated and exists as an exempted
                                                        limited liability company under the laws of the Cayman Islands.
                                                        The Issuer’s activities are limited to acquiring Collateral
                                                        Obligations (including by entering into LCDS Securities and
                                                        other Synthetic Securities) and Eligible Investments, entering
                                                        into any Hedge Agreements, issuing the Securities and entering
                                                        into certain related transactions. The Issuer has been established
                                                        as a special purpose vehicle for the purpose of issuing asset-
                                                        backed securities.

                                               The Co-Issuer is organized as a limited liability company under
                                               the laws of the State of Delaware for the sole purpose of
                                               co-issuing the Notes. The Co-Issuer has been established as a
                                               special purpose vehicle for the purpose of issuing asset-backed
                                               securities.

                                               The Issuer will not have any significant assets other than
                                               Collateral Obligations, Eligible Investments, any Hedge
                                               Agreements and certain other eligible assets. The Collateral
                                               Obligations, Eligible Investments, the rights of the Issuer under
                                               any Hedge Agreements and other collateral will be pledged to
                                               the Trustee as security for, among other things, the Issuer’s
                                               obligations under the Notes.

                                               The Co-Issuer is not expected to have any significant assets and
                                               will not pledge any assets to secure the Notes.

  Trustee ............................................... State Street Bank and Trust Company will act as the Trustee
                                                          under the Indenture on behalf of the Holders of the Notes.

  Servicer .............................................. Certain servicing and administrative functions with respect to the
                                                          Collateral will be performed by Highland Capital Management,
                                                          L.P., a Delaware limited partnership ("Highland Capital" or, in
                                                          such capacity, the "Servicer"), pursuant to the Servicing
                                                          Agreement, which may be amended from time to time without
                                                          the consent of the Holders of the Securities. See "Risk Factors—
                                                          Relating to the Servicing Agreement" and "The Servicing
                                                          Agreement."

                                               On the Closing Date, (i) HFP and/or one or more of its
                                               subsidiaries are expected to purchase all of the Class II
                                               Preference Shares and all or a portion of the Class C Notes, the
                                               Class D Notes and the Class E Notes and (ii) Highland Capital or
                                               one or more of its Affiliates (other than HFP or any of its
                                               subsidiaries) are expected to purchase certain of the Class I
                                               Preference Shares and all or a portion of the Class C Notes and
                                               the Class D Notes. No assurance can be given whether HFP or
                                               Highland Capital will retain such Securities for any amount of
                                               time. See "Plan of Distribution."




                                                              4
                                                                                                           009950
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 39 of 283 PageID 12828


                                                 The Share Registrar will record in the register maintained by it
                                                 which Preference Shares are held by HFP or any of its
                                                 subsidiaries. Such Preference Shares will be designated by the
                                                 Share Registrar as Class II Preference Shares. Any transfer of
                                                 Class II Preference Shares by HFP or any of its subsidiaries to
                                                 any Person other than HFP or any of its subsidiaries will require
                                                 redesignation by the Share Registrar of such Class II Preference
                                                 Shares as Class I Preference Shares. Any transfer of Class I
                                                 Preference Shares to HFP or any of its subsidiaries will require
                                                 redesignation by the Share Registrar of such Class I Preference
                                                 Shares as Class II Preference Shares.
                                                 The Servicer or its Affiliates may also acquire Securities upon
                                                 the occurrence of the Amendment Buy-Out Option or in
                                                 connection with a Refinancing. In addition, the Servicer or its
                                                 Affiliates may acquire all or any portion of any Extension Sale
                                                 Securities in connection with a Maturity Extension. See "The
                                                 Servicer," "Risk Factors—Relating to the Securities," "—
                                                 Relating to the Servicer" and "—Relating to Certain Conflicts of
                                                 Interest—The Issuer Will Be Subject to Various Conflicts of
                                                 Interest Involving the Servicer," "Description of the Securities—
                                                 Amendment Buy-Out," "Description of the Securities—Optional
                                                 Redemption—Redemption by Refinancing," "Description of the
                                                 Securities—Extension of the Replacement Period, the Stated
                                                 Maturity and the Scheduled Preference Shares Redemption
                                                 Date" and "The Servicing Agreement."

  Closing Date ...................................... October 25, 2007.

  Use of Proceeds ................................. The gross proceeds of the offering of the Securities received on
                                                    the Closing Date are expected to equal approximately
                                                    $700,000,000. The gross proceeds will be used by the Issuer to:

                                                 x     purchase a portfolio of Collateral Obligations;

                                                 x     fund a securities account for Revolving Loans (the
                                                       "Revolving Reserve Account") and a securities account for
                                                       Delayed Drawdown Loans (the "Delayed Drawdown
                                                       Reserve Account") to cover any future draws on Revolving
                                                       Loans and Delayed Drawdown Loans;

                                                 x     enter into any Hedge Agreements, as applicable;

                                                 x     enter into any Synthetic Security Agreements (and
                                                       correspondingly to fund the related accounts);

                                                 x     repurchase participations made by the Pre-Closing
                                                       Participant to finance the Issuer’s pre-closing acquisition of
                                                       Collateral Obligations;

                                                 x     fund the Closing Date Expense Account;




                                                                5
                                                                                                         009951
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 40 of 283 PageID 12829


                                              x     pay certain organizational and structuring fees expenses
                                                    related to the transaction; and

                                              x     undertake certain related activities.

                                              See "Use of Proceeds."

  Payment Dates................................... Payment of interest on, and principal of, the Notes and
                                                   distributions on the Preference Shares will be made by the Issuer
                                                   in U.S. Dollars on the first day of each February, May, August
                                                   and November of each year (or if such day is not a Business
                                                   Day, the next succeeding Business Day), commencing in May,
                                                   2008, to the extent of available cash flow in respect of the
                                                   Collateral in accordance with the Priority of Payments.

  Hedge Agreements ............................ At any time and from time to time on or after the Closing Date,
                                                the Issuer, at the direction of the Servicer, will enter into the
                                                Hedge Agreements and will assign its rights (but none of its
                                                obligations) under the Hedge Agreements to the Trustee. See
                                                "Hedge Agreements."
  Interest Payments and
  Distributions from Interest
  Proceeds ............................................. The Notes will accrue interest from the Closing Date. Interest on
                                                         the Notes will be payable, to the extent of funds available
                                                         therefor, on each Payment Date.
                                               So long as any Priority Classes are Outstanding with respect to
                                               any Class of Deferred Interest Notes, any payment of interest due
                                               on such Class of Deferred Interest Notes that is not available to
                                               be paid ("Deferred Interest") in accordance with the Priority of
                                               Payments on any Payment Date will not be considered "payable"
                                               for the purposes of the Indenture (and the failure to pay the
                                               interest will not be an Event of Default) until the Payment Date
                                               on which the interest is available to be paid in accordance with
                                               the Priority of Payments. Deferred Interest on any Class of
                                               Deferred Interest Notes will be payable on the first Payment
                                               Date on which funds are available to be used for that purpose in
                                               accordance with the Priority of Payments. To the extent lawful
                                               and enforceable, interest on Deferred Interest with respect to any
                                               Class of Deferred Interest Notes will accrue at the Note Interest
                                               Rate for such Class (and to the extent not paid as current interest
                                               on the Payment Date after the Interest Period in which it accrues,
                                               will thereafter be additional Deferred Interest), until paid. See
                                               "Description of the Securities—Interest Payments on the Notes
                                               and Payments of Dividends on the Preference Shares from
                                               Interest Proceeds," "—Priority of Payments" and "—The
                                               Indenture—Events of Default."




                                                             6
                                                                                                         009952
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 41 of 283 PageID 12830


                                             On each Payment Date, the Issuer will make distributions to the
                                             Preference Shares Paying Agent for payment to the Holders of
                                             the Preference Shares as dividends on the Preference Shares
                                             pursuant to the Preference Share Documents, to the extent
                                             legally permitted, to the extent of available Interest Proceeds as
                                             described under clauses (23) and (25) under "Description of the
                                             Securities—Priority of Payments—Interest Proceeds;" provided
                                             that, in lieu of payment of such Interest Proceeds, in whole or in
                                             part, the Servicer, on behalf of the Issuer, will have the right to
                                             direct the Trustee to distribute on any Payment Date Eligible
                                             Equity Securities pro rata to the Consenting Holders of the
                                             Preference Shares with respect to such Payment Date to the
                                             extent that the Market Value of such Eligible Equity Securities
                                             (determined by the Servicer as of the relevant Market Value
                                             Determination Date) is equal to or lower than the aggregate
                                             amount of Interest Proceeds that would otherwise be distributed
                                             on the relevant Payment Date to such Consenting Holders of the
                                             Preference Shares. Interest Proceeds in an amount equal to the
                                             Market Value of such Eligible Equity Securities (determined by
                                             the Servicer as of the relevant Market Value Determination Date)
                                             distributed to the Consenting Holders of the Preference Shares
                                             will be treated for all purposes by the Issuer and the Servicer as
                                             Principal Proceeds available for distribution in accordance with
                                             the Priority of Payments on the relevant Payment Date. The
                                             amount of Interest Proceeds available on the relevant Payment
                                             Date will be reduced and the amount of Principal Proceeds
                                             available on the relevant Payment Date will be increased
                                             accordingly. See "Description of the Securities—Priority of
                                             Payments—Interest Proceeds" and "—Preference Shares Paying
                                             Agency Agreement—Distribution of Eligible Equity Securities."

                                             In addition, with respect to any Payment Date, the Servicer may,
                                             in its sole discretion, at any time waive a portion of the Servicing
                                             Fees then due and payable, in which event an amount equal to
                                             such waived portion will be distributed by the Issuer to the
                                             Holders of the Class II Preference Shares as Class II Preference
                                             Share Special Payments, provided that with respect to the
                                             Payment Date in May 2008 such Class II Preference Share
                                             Special Payments will, at a minimum, include amounts that
                                             would otherwise constitute a portion of the Servicing Fees that
                                             have accrued from the Closing Date through February 3, 2008.
                                             Any Class II Preference Share Special Payment will be paid by
                                             the Issuer in accordance with the Priority of Payments described
                                             under clauses (3), (21) and (24) under "Description of the
                                             Securities—Priority of Payments—Interest Proceeds."

  Principal Payments and
  Distributions from Principal
  Proceeds ............................................. The Notes will mature at par on the Payment Date in November
                                                         2021 or, upon a Maturity Extension (if any), the applicable
                                                         Extended Stated Maturity Date (the "Stated Maturity") and the



                                                           7
                                                                                                     009953
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 42 of 283 PageID 12831


                               Preference Shares are scheduled to be redeemed at the
                               Redemption Price thereof by the Issuer on the Payment Date in
                               November 2021 or, upon a Maturity Extension (if any), the
                               applicable Extended Scheduled Preference Shares Redemption
                               Date (the "Scheduled Preference Shares Redemption Date"),
                               in each case unless redeemed or (in the case of the Notes) repaid
                               in full prior thereto. The average life of each Class of Notes is
                               expected to be shorter than the number of years from issuance
                               until Stated Maturity for such Notes. See "Risk Factors—
                               Relating to the Securities—The Weighted Average Lives of the
                               Notes May Vary," "—A Maturity Extension May Result in a
                               Longer or Shorter Holding Period Than Expected" and "Maturity
                               and Prepayment Considerations."

                               In general, principal payments will not be made on the Notes
                               before the end of the Replacement Period, except in the
                               following circumstances:

                               x      in connection with the payment of Deferred Interest on
                                      any Class of Deferred Interest Notes;

                               x     in connection with an Optional Redemption;

                               x     at the option of the Servicer, to effect a Special
                                     Redemption of the Notes;

                               x     in connection with a Refinancing;

                               x     pursuant to a redemption made in connection with a Tax
                                     Event; or

                               x     following a mandatory redemption of the Notes caused by
                                     a failure to meet any of the Coverage Tests or a Rating
                                     Confirmation Failure.

                               See "Description of the Securities—Priority of Payments,"
                               "Optional Redemption," "—Special Redemption of the Notes
                               If the Servicer Does Not Identify Replacement Collateral
                               Obligations as Contemplated by the Indenture," "Optional
                               Redemption—Redemption by Refinancing," "—Mandatory
                               Redemption of the Notes" and "Security for the Notes—Ramp-
                               Up."

                               No payments of principal will be made on the Class A-2 Notes
                               until the principal of the Class A-1 Notes has been paid in full.
                               No payments of principal will be made on the Class B Notes
                               until the principal of the Class A Notes has been paid in full. No
                               payments of principal will be made on the Class C Notes until
                               the principal of the Class A Notes and the Class B Notes has
                               been paid in full. No payments of principal will be made on the
                               Class D Notes until the principal of the Class A Notes, the Class



                                           8
                                                                                  009954
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 43 of 283 PageID 12832


                                            B Notes and the Class C Notes has been paid in full. No
                                            payments of principal will be made on the Class E Notes until
                                            the principal of the Class A Notes, the Class B Notes, the Class
                                            C Notes and the Class D Notes has been paid in full (other than
                                            with respect to the use of Interest Proceeds to pay principal of
                                            the Class E Notes on any Payment Date to the extent necessary
                                            to satisfy the Class E Coverage Test). However, Principal
                                            Proceeds may be used to pay Deferred Interest and other
                                            amounts before the payment of principal of the Notes.

                                            No principal of any Class of Notes will be payable on any
                                            Payment Date other than in accordance with the Priority of
                                            Payments and to the extent funds are available therefor on that
                                            Payment Date for that purpose, except that the principal of each
                                            Class of Notes will be payable in full at the Stated Maturity,
                                            unless repaid before that.

                                            On each Payment Date, the Issuer will make distributions to the
                                            Preference Shares Paying Agent for payment to the Holders of
                                            the Preference Shares (including, with respect to the Class II
                                            Preference Shares, the Class II Preference Share Special
                                            Payments) pursuant to the Preference Share Documents, to the
                                            extent legally permitted, to the extent of available Principal
                                            Proceeds as described under clauses (11)(A), (14) and (15) under
                                            "Description of the Securities—Priority of Payments—Principal
                                            Proceeds."

                                            For a description of the relative priority of payments and level of
                                            subordination of the Securities and certain fees, expenses and
                                            other liabilities of the Co-Issuers, see "Description of the
                                            Securities—Priority of Payments."

  Extension of the Replacement
  Period, the Stated Maturity and
  the Scheduled Preference Shares
  Redemption Date .............................. The Issuer, if directed by the Servicer, will be entitled on each
                                                 Extension Effective Date to extend the Replacement Period to
                                                 the applicable Extended Replacement Period End Date up to a
                                                 maximum of four times if (i) in the case of an Extension
                                                 Effective Date occurring after the first Extension Effective Date,
                                                 the Issuer has previously effected a Maturity Extension for each
                                                 preceding Extension Effective Date and (ii) the Extension
                                                 Conditions are satisfied and the Issuer has given written notice of
                                                 its election to extend the Replacement Period no later than 60
                                                 days and no earlier than 90 days prior to such Extension
                                                 Effective Date. For purposes of the foregoing, "Extension
                                                 Effective Date" means if an Extension has occurred, the
                                                 sixteenth Payment Date after the then current Extension
                                                 Effective Date (or, in the case of the first Extension Effective
                                                 Date, the Payment Date in November 2012) and "Extended
                                                 Replacement Period End Date" means, if an Extension has



                                                          9
                                                                                                    009955
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 44 of 283 PageID 12833


                               occurred, the sixteenth Payment Date after the then current
                               Extended Replacement Period End Date (or, in the case of the
                               first Extension, the Payment Date in November 2018); provided
                               that the "Extended Replacement Period End Date" will in no
                               event be a date later than the Payment Date in November 2030.
                               If the Extension Conditions are satisfied, the Stated Maturity of
                               the Notes will be automatically extended to the related Extended
                               Stated Maturity Date, the Scheduled Preference Shares
                               Redemption Date will automatically be extended to the Extended
                               Scheduled Preference Shares Redemption Date and the Weighted
                               Average Life Test will be automatically extended to the related
                               Extended Weighted Average Life Date, without any requirement
                               for approval or consent of any Holders of Securities or
                               amendment or supplement to the Indenture or the Preference
                               Share Documents (the "Maturity Extension"); provided that the
                               Issuer will not be permitted to effect more than four Maturity
                               Extensions. For purposes of the foregoing, "Extended Stated
                               Maturity Date" means, if a Maturity Extension has occurred,
                               the sixteenth Payment Date after the then current Extended
                               Stated Maturity Date (or, in the case of the first Extended Stated
                               Maturity Date, the Payment Date in November 2025),
                               "Extended Scheduled Preference Shares Redemption Date"
                               means, if a Maturity Extension has occurred, the sixteenth
                               Payment Date after the then current Extended Scheduled
                               Preference Shares Redemption Date (or, in the case of the first
                               Extended Scheduled Preference Shares Redemption Date, the
                               Payment Date in November 2025) and "Extended Weighted
                               Average Life Date" means, if a Maturity Extension has
                               occurred, the sixteenth Payment Date after the then current
                               Extended Weighted Average Life Date (or, in the case of the first
                               Extended Weighted Average Life Date, the Payment Date in
                               November 2021); provided that the "Extended Stated Maturity
                               Date" will in no event be a date later than the Payment Date in
                               November 2037, the "Extended Scheduled Preference Shares
                               Redemption Date" will in no event be a date later than the
                               Payment Date in November 2037 and the "Extended Weighted
                               Average Life Date" will in no event be a date later than the
                               Payment Date in November 2033.

                               As a condition to a Maturity Extension, any Holder of Notes or
                               Preference Shares will have the right to offer to sell their Notes
                               or Preference Shares to one or more Extension Qualifying
                               Purchasers for purchase on the applicable Extension Effective
                               Date.
                               If all Extension Conditions are satisfied and a Maturity
                               Extension is effected, each Noteholder, other than Holders of
                               Extension Sale Securities, will be entitled to receive the
                               applicable Extension Bonus Payment, to the extent of available
                               funds and as provided in the Priority of Payments. Holders of
                               Preference Shares will not be entitled to receive any Extension



                                           10
                                                                                  009956
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 45 of 283 PageID 12834


                                            Bonus Payment.

                                            See "Risk Factors—Relating to the Securities—The Weighted
                                            Average Lives of the Notes May Vary," "—A Maturity
                                            Extension May Result in a Longer or Shorter Holding Period
                                            Than Expected," "Maturity and Prepayment Considerations," and
                                            "Description of the Securities—Extension of the Replacement
                                            Period, the Stated Maturity and the Scheduled Preference Shares
                                            Redemption Date."

  Security for the Notes ....................... The Notes will be secured by a portfolio having an Aggregate
                                                 Principal Balance following the Ramp-Up Period of
                                                 approximately U.S.$687,400,000 (in principal amount) and
                                                 consisting primarily of Collateral Obligations and certain
                                                 Eligible Investments, in each case having the characteristics set
                                                 forth herein. The Notes will also be secured by any cash on
                                                 deposit in the Issuer Accounts, the Issuer’s rights under any
                                                 Hedge Agreements, any Securities Lending Agreements, the
                                                 Servicing Agreement and the Collateral Administration
                                                 Agreement. See "Security for the Notes."

                                            The Preference Shares are unsecured equity interests in the
                                            Issuer.

  Collateral Ramp-Up Period ............. The Issuer expects that, as of the Closing Date, it will have
                                          purchased (or entered into commitments to purchase) Collateral
                                          Obligations to be included in the anticipated portfolio such that
                                          the Overcollateralization Ratio Numerator will be at least
                                          U.S.$687,400,000 as of the Ramp-Up Completion Date. The
                                          "Ramp-Up Completion Date" is the earlier of (i) the Business
                                          Day after the 90th day after the Closing Date, and (ii) the first
                                          day on which the following conditions are satisfied: (x) either
                                          (A) the Aggregate Principal Balance of the Collateral
                                          Obligations owned by the Issuer equals at least
                                          U.S.$687,400,000 or (B) the Aggregate Principal Balance of the
                                          Collateral Obligations purchased (or committed to be purchased)
                                          by the Issuer with proceeds from the sale of the Securities (in
                                          each case in this clause (B), measured solely as of the date of
                                          purchase or commitment, as the case may be) equals at least
                                          U.S.$687,400,000 (for the avoidance of doubt, without giving
                                          effect to any reductions of that amount that may have resulted
                                          from scheduled principal payments, principal prepayments or
                                          dispositions made with respect to any Collateral Obligations on
                                          or before the Ramp-Up Completion Date) and (y) the
                                          Overcollateralization    Ratio    Numerator     is     at   least
                                          U.S.$687,400,000.

                                            In anticipation of the issuance of the Securities, one of the Initial
                                            Purchasers (the "Pre-Closing Participant") is financing the
                                            acquisition of Collateral Obligations by the Issuer during the
                                            Accumulation Period. On the Closing Date, the participations



                                                        11
                                                                                                  009957
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 46 of 283 PageID 12835


                                             acquired by the Pre-Closing Participant will be repurchased by
                                             the Issuer with proceeds of the offering to the extent not
                                             terminated prior thereto. In exchange for bearing the risk of loss
                                             on the Collateral Obligations acquired prior to the Closing Date,
                                             the Servicer or one or more of its Affiliates will be entitled to a
                                             share of the interest and any fees and commissions (net of any
                                             other amounts payable to the Pre-Closing Participant in
                                             connection with its financing of the acquisition of Collateral
                                             Obligations) paid by the obligors of such Collateral Obligations
                                             or accrued from the time of purchase to the Closing Date, plus a
                                             share of the amount by which any realized net gains exceed any
                                             realized net losses on Collateral Obligations sold or fully repaid
                                             during the Accumulation Period, in each case, in proportion to
                                             the percentage of Preference Shares each such party purchases
                                             on the Closing Date. See "Risk Factors—Relating to the
                                             Collateral Obligations—A Substantial Amount of Collateral
                                             Obligations Was Acquired Before the Closing Date, and the
                                             Terms of the Acquisition May Adversely Affect the Issuer."

                                             See "Security for the Notes—Ramp-Up."

  Replacement Period; Acquisition
  of Replacement Collateral
  Obligations ........................................ During the Replacement Period, the Issuer may generally (and
                                                       subject to certain requirements) use Principal Proceeds received
                                                       with respect to the Collateral to purchase additional or
                                                       replacement Collateral Obligations in compliance with the
                                                       Eligibility Criteria (which Eligibility Criteria include
                                                       requirements that an item of Collateral purchased by the Issuer
                                                       meet the definition of "Collateral Obligation" and that the
                                                       portfolio of Collateral Obligations be in compliance with the
                                                       Concentration Limitations to the extent provided in the
                                                       Eligibility Criteria).    See "Collateral Obligations," "—
                                                       Concentration Limitations" and "Security for the Notes—
                                                       Eligibility Criteria."

                                             The "Replacement Period" will be the period from the Closing
                                             Date through and including the first to occur of:

                                             (i)     the Payment Date after the date that the Servicer notifies
                                                     the Trustee, each Rating Agency and the Administrator,
                                                     in the sole discretion of the Servicer, that, in light of the
                                                     composition of the Collateral, general market conditions,
                                                     and other factors, the acquisition of additional Collateral
                                                     Obligations within the foreseeable future would be
                                                     impractical;

                                             (ii)    the Payment Date in November 2014 or, in the case of an
                                                     Extension, the Extended Replacement Period End Date;




                                                           12
                                                                                                      009958
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 47 of 283 PageID 12836


                                           (iii)    the Payment Date on which all Notes are to be optionally
                                                    redeemed or an earlier date after notice of an Optional
                                                    Redemption chosen by the Servicer to facilitate the
                                                    liquidation of the Collateral for the Optional Redemption;
                                                    and
                                           (iv)     the date on which the Replacement Period terminates or is
                                                    terminated as a result of an Event of Default (subject to
                                                    the terms of the Indenture).

                                           No acquisition of Collateral Obligations will be made after the
                                           termination of the Replacement Period, except that
                                           (x) Unscheduled Principal Payments and (y) Sale Proceeds from
                                           Credit Risk Obligations and Credit Improved Obligations may be
                                           used to purchase Collateral Obligations after the Replacement
                                           Period subject to the limitations described under "Security for
                                           the Notes—Eligibility Criteria" and "—Sale of Collateral
                                           Obligations; Acquisition of Replacement Collateral Obligations."
                                           After the termination of the Replacement Period, all Principal
                                           Proceeds (other than Principal Proceeds constituting
                                           Unscheduled Principal Payments and Sale Proceeds from Credit
                                           Risk Obligations and Credit Improved Obligations) must be
                                           applied in accordance with the Priority of Payments.

                                           Notwithstanding anything herein to the contrary, no acquisition
                                           or disposition of a Collateral Obligation or other eligible asset
                                           (as defined in Rule 3a-7) will be effected by or on behalf of the
                                           Issuer for the primary purpose of recognizing gains or decreasing
                                           losses resulting from market value changes.

  Collateral Obligations ...................... Any obligation or security (a "Collateral Obligation") that,
                                                when the Issuer commits to purchase (or otherwise acquire) the
                                                obligation or security, is a Loan, High-Yield Bond, Structured
                                                Finance Obligation or Synthetic Security with a Reference
                                                Obligation that is, in either case, a Loan, a Structured Finance
                                                Obligation or High-Yield Bond that is (or in the case of a
                                                Synthetic Security, the Reference Obligation is):

                                            (i)       denominated and payable in U.S. Dollars and is not
                                                      convertible by its obligor into any other currency;

                                            (ii)      an obligation of an obligor Domiciled in an Eligible
                                                      Country;

                                            (iii)     an obligation that is eligible by its terms to be assigned
                                                      to the Issuer and pledged by the Issuer to the Trustee
                                                      for inclusion in the Collateral;

                                            (iv)      not an exchangeable or convertible security;

                                            (v)       not an equity security or a warrant or a component of



                                                        13
                                                                                                009959
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 48 of 283 PageID 12837


                                         an equity security or a security that has a component
                                         that is an equity security (other than for avoidance of
                                         doubt, a pass-through trust certificate in a trust holding
                                         Collateral Obligations that is rated by a nationally
                                         recognized credit rating agency);

                                (vi)     not an obligation or security that has been called for
                                         redemption and is not an obligation or security that is
                                         the subject of an Offer other than a Permitted Offer or
                                         an exchange offer in which a security that is not
                                         registered under the Securities Act is exchanged for
                                         (a) a security that has substantially identical terms
                                         (except for transfer restrictions) but is registered under
                                         the Securities Act or (b) a security that would
                                         otherwise qualify for purchase under the Eligibility
                                         Criteria;

                                (vii)    an obligation that (a) has a Moody’s Rating (including
                                         any estimated or confidential rating which is in respect
                                         of the full obligation of the obligor and which is
                                         monitored) and (b) has an S&P Rating (including any
                                         confidential rating which is in respect of the full
                                         obligation of the obligor and which is monitored),
                                         which S&P Rating does not have a "p", "pi", "q", "r" or
                                         "t" subscript unless S&P otherwise authorizes in
                                         writing;

                                (viii)   an obligation that is not a lease, unless it is a Finance
                                         Lease and the Rating Condition has been satisfied with
                                         respect to the acquisition thereof;

                                (ix)     (a) an obligation that is not a Current-Pay Obligation,
                                         Non-Performing Collateral Obligation or Credit Risk
                                         Obligation and (b) in the case of a Collateral
                                         Obligation that has a Moody’s Rating of "Caa1" or
                                         lower or an S&P Rating of "CCC+" or lower, an
                                         obligation for which the Servicer has certified in
                                         writing that such Collateral Obligation is not a Credit
                                         Risk Obligation;

                                (x)      an obligation that (unless it is a High-Yield Bond) is
                                         not subordinated by its terms to other indebtedness for
                                         borrowed money of the applicable issuer; provided that
                                         for the avoidance of doubt, this clause will not prohibit
                                         the inclusion as Collateral Obligations of Subordinated
                                         Lien Loans or Second Lien Loans;




                                           14
                                                                                   009960
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 49 of 283 PageID 12838


                                (xi)     an obligation that (a) (unless it is a PIK Security) bears
                                         simple interest payable in cash no less frequently than
                                         annually at a fixed or floating rate that is paid on a
                                         periodic basis on an unleveraged basis and, in the case
                                         of a floating rate, computed on a benchmark interest
                                         rate plus or minus a spread, if any (which may vary
                                         under the terms of the obligation) and (b) provides for
                                         a fixed amount of principal payable in cash according
                                         to a fixed schedule (which may include optional call
                                         dates) or at maturity (or a fixed notional amount in the
                                         case of Synthetic Securities);

                                (xii)    an obligation the payment or repayment of the
                                         principal, if any, of which is not an amount determined
                                         by reference to any formula or index or subject to any
                                         contingency under the terms thereof;

                                (xiii)   an obligation the portion of which to be acquired (or,
                                         in the case of a Synthetic Security, the Reference
                                         Obligation) does not represent, directly or indirectly,
                                         more than a 25% interest in the obligation;

                                (xiv)    not an obligation with a maturity later than two years
                                         after the Stated Maturity of the Notes;

                                (xv)     an obligation or security all payments on and proceeds
                                         of will be received by the Issuer free and clear of
                                         withholding tax, other than (A) withholding tax as to
                                         which the obligor or issuer must make additional
                                         payments so that the net amount received by the Issuer
                                         after satisfaction of such tax is the amount due to the
                                         Issuer before the imposition of any withholding tax,
                                         (B) withholding taxes on commitment or facility fees
                                         associated with Collateral Obligations constituting
                                         Revolving Loans or Delayed Drawdown Loans or (C)
                                         withholding taxes on fees received on Synthetic Letters
                                         of Credit;

                                (xvi)    not an Unfunded Synthetic Security or a Loan that
                                         would require the Issuer after its purchase of the Loan
                                         to advance any funds to the related borrower or permit
                                         the borrower to require that any future advances be
                                         made unless:

                                         (A) it is a Revolving Loan, Delayed Drawdown Loan
                                             or Synthetic Security; and

                                         (B) after giving effect to the acquisition thereof, (1)
                                             the sum of all amounts standing to the credit of
                                             the Synthetic Security Reserve Account, the
                                             Revolving Reserve Account and the Delayed



                                           15
                                                                                   009961
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 50 of 283 PageID 12839


                                                 Drawdown Reserve Account and any cash
                                                 collateral posted with (or for the benefit of) any
                                                 Synthetic Security Counterparty equals or
                                                 exceeds (2) the maximum amount of any
                                                 advances that may be required of the Issuer under
                                                 the Underlying Instruments in respect of all
                                                 Collateral Obligations that are Revolving Loans
                                                 or Delayed Drawdown Loans and any amounts
                                                 that could become payable by the Issuer in respect
                                                 of all Collateral Obligations that are Unfunded
                                                 Synthetic Securities;

                                (xvii)    if such obligation is a Structured Finance Obligation
                                          that is a collateralized loan obligation, such obligation:

                                          (A) has been assigned a rating by both Moody’s and
                                              S&P;

                                          (B) has a Moody’s Rating of "Ba3" or higher and an
                                              S&P Rating of "BB-" or higher; and

                                          (C) has not been placed on the watch list for possible
                                              downgrade by Moody’s or S&P;

                                (xviii)   not a Loan that is an obligation of a debtor in
                                          possession or a trustee for a debtor in an insolvency
                                          proceeding other than a DIP Loan;

                                (xix)     with respect to an obligation that provides for the
                                          payment of interest at a floating rate, an obligation for
                                          which such floating rate is determined by reference to
                                          the U.S. Dollar prime rate or other base rate, London
                                          interbank offered rate or similar interbank offered rate,
                                          commercial deposit rate or any other index that the
                                          Rating Condition with respect to each Rating Agency
                                          is satisfied with respect thereto;

                                (xx)      in the case of a Synthetic Security, the Synthetic
                                          Security is one for which the counterparty or issuer, as
                                          the case may be, has a short-term debt rating by
                                          Moody’s of at least "P-1" or long-term senior
                                          unsecured rating by Moody’s of at least "A3" and, if
                                          rated "A3" by Moody’s, such rating is not on watch for
                                          downgrade, and an issuer credit rating by S&P of at
                                          least "AA-" or a short-term debt rating by S&P of at
                                          least "A-1+";

                                (xxi)     not an obligation that constitutes Margin Stock;

                                (xxii)    not a Zero-Coupon Security;




                                            16
                                                                                    009962
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 51 of 283 PageID 12840


                                (xxiii)   not an obligation that is currently deferring interest or
                                          paying interest "in kind" or otherwise has an interest
                                          "in kind" balance outstanding at the time of purchase,
                                          which interest is otherwise payable in cash;

                                (xxiv)    not a security whose repayment is subject to substantial
                                          non-credit related risk as determined by the Servicer;

                                (xxv)     not an obligation the interest payments of which are
                                          scheduled to decrease (although interest payments may
                                          decrease due to unscheduled events such as a decrease
                                          of the index relating to a Floating Rate Obligation, the
                                          change from a default rate of interest to a non-default
                                          rate of interest or an improvement in the obligor’s
                                          financial condition);

                                (xxvi)    not an obligation that will cause the Issuer, the Co-
                                          Issuer, or the pool of assets to be required to be
                                          registered as an investment company under the
                                          Investment Company Act;

                                (xxvii) in the case of a Loan that involves Synthetic Letters of
                                        Credit, (a) the Issuer prefunds its obligations with
                                        respect to such Synthetic Letter of Credit by delivering
                                        cash to the relevant issuing bank, agent bank or deposit
                                        bank and has no further obligation to make payments
                                        with respect to such Synthetic Letter of Credit, (b) the
                                        Issuer is not subject to market value risk with respect
                                        to any prefunded amounts and (c) the issuing bank,
                                        agent bank or deposit bank in respect of such
                                        Synthetic Letters of Credit has a short-term rating of at
                                        least "A-1" by S&P (or, if such issuing bank has no
                                        short-term rating from S&P, a long-term rating of at
                                        least "A+" by S&P);

                                (xxviii) an obligation that is Registered;

                                (xxix)    an obligation the acquisition (including the manner of
                                          acquisition), ownership, enforcement and disposition
                                          of which will not cause the Issuer to be treated as
                                          engaged in a U.S. trade or business for U.S. federal
                                          income tax purposes or otherwise to be subject to tax
                                          on a net income basis in any jurisdiction outside the
                                          Issuer's jurisdiction of incorporation;

                                (xxx)     in the case of an obligation that is a synthetic or pre-
                                          funded letter of credit or includes or supports a letter of
                                          credit (a "Synthetic Letter of Credit"), the acquisition
                                          of such Synthetic Letter of Credit does not cause the
                                          Issuer to have entered into more than ten currently




                                            17
                                                                                     009963
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 52 of 283 PageID 12841


                                                    outstanding Synthetic Letters of Credit; and

                                          (xxxi)    in the case of an obligation that is a Synthetic Letter of
                                                    Credit, (a) such obligation is acquired in connection
                                                    with the acquisition of another obligation issued under
                                                    the same credit facility that is not a Synthetic Letter of
                                                    Credit (a "Related Obligation"), (b) the amount of the
                                                    Synthetic Letter of Credit acquired by the Issuer is not
                                                    more than one-half of the amount of the Related
                                                    Obligation acquired by the Issuer and (c) the
                                                    proportionate amount of the Synthetic Letter of Credit
                                                    acquired by the Issuer is not greater than the
                                                    proportionate amount of such Related Obligation
                                                    acquired under the relevant credit facility.

                                          In the case of a Synthetic Security, in addition to the related
                                          Reference Obligation meeting the requirements above, the
                                          Synthetic Security itself must also meet the requirements of
                                          paragraphs (xv), (xxviii) and (xxix); provided that a Synthetic
                                          Security shall be deemed to meet the requirements of paragraph
                                          (xxviii) if the terms of such Synthetic Security require prior
                                          written consent of the Issuer or counterparty, as relevant, prior to
                                          a transfer.

                                          Pursuant to the definition of "Synthetic Security," unless the
                                          Rating Condition is otherwise satisfied, any "deliverable
                                          obligation" that may be delivered to the Issuer as a result of the
                                          occurrence of any "credit event" must qualify (when the Issuer
                                          purchases the related Synthetic Security and when such
                                          "deliverable obligation" is delivered to the Issuer as a result of
                                          the occurrence of any "credit event") as a Collateral Obligation,
                                          except that such "deliverable obligation" may constitute a
                                          Defaulted Collateral Obligation when delivered upon a "credit
                                          event."

                                          See "Security for the Notes—Collateral Obligations" and "—
                                          Eligibility Criteria."

  Concentration Limitations............... Upon a purchase of a Collateral Obligation, the Eligibility
                                           Criteria require that each of the limits set forth below with
                                           respect to a particular type of Relevant Obligation (measured by
                                           Aggregate Principal Balance) as a percentage of the Maximum
                                           Amount (the "Concentration Limitations") is satisfied or, if
                                           any such limit is not satisfied, the extent of satisfaction is not
                                           reduced:




                                                      18
                                                                                              009964
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 53 of 283 PageID 12842


                                                                                       Percentage of the
                                                                                          Maximum
                                                                                           Amount
   (1)    Senior Secured Loans and Eligible Investments                                    t 87.5%

   (2)    unsecured Loans                                                                  d 3.0%
   (3)    Subordinated Lien Loans and Second Lien Loans                                    d 10.0%
   (4)    Revolving Loans and the unfunded portion of Delayed Drawdown Loan                d 12.0 %
   (5)    DIP Loans                                                                        d 5.0%
          (a) except that with a Rating Confirmation, DIP Loans may constitute up
              to the percentage of the Maximum Amount specified in the right               d 7.5%
              column
          (b) S&P Unrated DIP Loans                                                        d 2.5%
   (6)    PIK Securities                                                                   d 3.0%

   (7)    High-Yield Bonds                                                                 d 7.5%

   (8)    Structured Finance Obligations                                                   d 10.0%
          (a) except that Structured Finance Obligations serviced by the Servicer          d 2.5%
              may not exceed the percentage of the Maximum Amount specified in
              the right column
          (b) except that a single issuer together with any of its Affiliates              d 3.0%
              (excluding Secondary Risk Counterparties) of a Structured Finance
              Obligation may not exceed the percentage of the Maximum Amount
              specified in the right column
          (c) except that Structured Finance Obligations that are (i) collateralized       d 3.0%
              loan obligations primarily backed by other collateralized loan
              obligations and (ii) collateralized debt obligations primarily backed
              by one or more credit default swaps (i.e. "Synthetics CDOs") may
              not exceed the percentage of the Maximum Amount specified in the
              right column.
   (9)    Structured Finance Obligations that are collateralized loan obligations          d 7.5%
   (10)   obligors Domiciled other than in the United States and Canada                    d 20.0%
          (a) provided that obligors Domiciled other than in the United States may         d 25.0%
              not exceed the percentage of the Maximum Amount specified in the
              right column
   (11)   obligors Domiciled in Canada or any single Moody’s Group I Country               d 10.0%
   (12)   obligors Domiciled in any single Moody’s Group II Country                        d 5.0%
   (13)   obligors Domiciled in all Moody’s Group II Countries in the aggregate            d 10.0%
   (14)   obligors Domiciled in any single Moody’s Group III Country                       d 2.5%
   (15)   obligors Domiciled in all Moody’s Group III Countries in the aggregate           d 5.0%
   (16)   obligors organized in a Tax Advantaged Jurisdiction                              d 10.0%



                                                     19
                                                                                          009965
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 54 of 283 PageID 12843


                                                                                        Percentage of the
                                                                                           Maximum
                                                                                            Amount
          (a)     except that obligors deriving a substantial portion of revenue
                  from countries other than the United States or Canada may
                                                                                            d 5.0%
                  constitute up to the percentage of the Maximum Amount
                  specified in the right column
   (17)   same S&P Industry Classification                                                  d 8.0%
          (a)     except that Relevant Obligations belonging to two S&P Industry
                  Classifications may each constitute up to the percentage of the           d 12.0%
                  Maximum Amount specified in the right column
   (18)   single obligor and any of its Affiliates (excluding Secondary Risk                d 1.5%
          Counterparties)
          (a)     except that up to each of five individual obligors and any of their
                  Affiliates (excluding Secondary Risk Counterparties and any
                  obligor under a DIP Loan) may each constitute up to the                   d 2.5%
                  percentage of the Maximum Amount specified in the right
                  column
   (19)   Fixed Rate Obligations                                                            d 5.0%
          (a)     except that with a Rating Confirmation from Moody's, Fixed Rate           d 7.5%
                  Obligations may constitute up to the percentage of the Maximum
                  Amount specified in the right column.
   (20)   Pay interest less frequently than quarterly but no less frequently than           d 7.0%
          semi-annually
   (21)   Pay interest less frequently than semi-annually but no less frequently than       d 3.0%
          annually
   (22)   LCDS Securities or other Synthetic Securities                                     d 15.0%
          (a)     except that Synthetic Securities that provide for settlement other        d 5.0%
                  than by physical delivery may not exceed the percentage of the
                  Maximum Amount specified in the right column
          (b)     except that Synthetic Securities that reference a senior secured          d 5.0%
                  index providing non-leveraged credit exposure to a basket of
                  credit default swaps referencing a diversified group of Reference
                  Obligations, with respect to which the principal or notional
                  amount of the credit exposure to any single Reference Obligation
                  does not increase over time may not exceed the percentage of the
                  Maximum Amount specified in the right column
   (23)   Participations (provided that no Relevant Obligations may be a                    d 20.0%
          Participation in a Participation)
   (24)   Relevant Obligations of which are (i) Collateral Obligations lent under           d 20.0%
          Securities Lending Agreements and (ii) Participations, in the aggregate
          may not exceed the percentage of the Maximum Amount specified in the
          right column



                                                    20
                                                                                           009966
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 55 of 283 PageID 12844


                                                                                       Percentage of the
                                                                                          Maximum
                                                                                           Amount
                                                                                       d respective
                                                                                      percentage in
                                                                                     Secondary Risk
   (25)   Relevant Obligations of which are (i) Collateral Obligations lent under
                                                                                       Table under
          Securities Lending Agreements and (ii) Participations, entered into with,
                                                                                       "Individual
          or issued by, a single Secondary Risk Counterparty
                                                                                      Counterparty
                                                                                        Limit" for
                                                                                    applicable rating*
                                                                                          d respective
                                                                                         percentage in
                                                                                        Secondary Risk
   (26)   Relevant Obligations of which are (i) Collateral Obligations lent under         Table under
          Securities Lending Agreements and (ii) Participations, entered into with,       "Aggregate
          or issued by, all Secondary Risk Counterparties                                Counterparty
                                                                                           Limit" for
                                                                                           applicable
                                                                                            rating**
   (27)   Deep Discount Obligations                                                         d 7.5%

   (28)   CCC+/Caa1 and below Collateral Obligations                                        d 7.5%
   (29)   Long-Dated Collateral Obligations                                                 d 2.0%
   (30)   Collateral Obligations lent under Securities Lending Agreements                   d 15.0%
   (31)   Collateral Obligations providing for interest at a non-London interbank           d 5.0%
          offered rate (excluding, for the avoidance of doubt, the Unfunded Amount
          of any Revolving Loan or Delayed Drawdown Loan)
   (32)    Collateral Obligations that are Loans that are part of a credit                  d 10.0%
          facility with a total global aggregate commitment amount of less
          than $100,000,000
   (33)   if such Relevant Obligations are Bridge Loans, (A) such                           d 5.0%
          obligations are rated by Moody's and S&P and (B) such Relevant
          Obligations may not exceed the percentage of the Maximum
          Amount specified in the right column
   (34)   Relevant Obligations of which are Synthetic Letters of Credit                     d 5.0%


     *    Applicable long-term unsecured rating by Moody’s or S&P of such Secondary Risk
          Counterparty (using the limit for the lower of such ratings if different).
     **   Long-term unsecured rating by Moody’s or S&P at or below a level specified in the
          Secondary Risk Table (using the lower of such ratings for a Secondary Risk
          Counterparty, if different).
                                            Subject to the rights in certain circumstances of the Servicer
                                            to determine otherwise as set out in the Indenture, solely for
                                            the purpose of determining whether the Concentration



                                                   21
                                                                                           009967
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 56 of 283 PageID 12845


                                                 Limitations are met, Eligible Investments and Cash will be
                                                 treated as Senior Secured Loans and Floating Rate
                                                 Obligations.

                                                 See "Security For the Notes—Eligibility Criteria."

  Coverage Tests and the Retention
  Overcollateralization Test........................ The "Coverage Tests" will consist of the Overcollateraliza-
                                                     tion Tests and the Interest Coverage Tests. In addition, the
                                                     Retention Overcollateralization Test, which is not a
                                                     Coverage Test, will apply as described herein. See "Secu-
                                                     rity For the Notes—The Coverage Tests—The
                                                     Overcollateralization Tests" and "The Interest Coverage
                                                     Tests" for the formulations of these tests, which are highly
                                                     detailed. The ratios on which they are based are also
                                                     described under such headings. The tests will be used to
                                                     determine, among other things, whether (i) Notes will be
                                                     redeemed in certain circumstances as described under
                                                     "Description of the Securities—Priority of Payments" and
                                                     (ii) in the case of the Coverage Tests, Collateral Obligations
                                                     may be acquired as described under "Security for the
                                                     Notes—Eligibility Criteria."
                                                 There will not be any Coverage Test applicable to the
                                                 Preference Shares.
      The Overcollateralization Tests......... The Overcollateralization Tests will consist of the "Class
                                               A/B Overcollateralization Test," the "Class C
                                               Overcollateralization        Test,"      the     "Class       D
                                               Overcollateralization Test" and the "Class E
                                               Overcollateralization Test." Each Overcollateralization
                                               Test will be satisfied with respect to any Class of Notes if,
                                               as of any Measurement Date, the Overcollateralization
                                               Ratio for the Class is at least equal to the specified required
                                               level for the specified Class indicated in the table below:

                                                                   Test                       Required Level
                                                 Class A/B Overcollateralization Test              112.14%
                                                 Class C Overcollateralization Test                107.59%
                                                 Class D Overcollateralization Test                105.79%
                                                 Class E Overcollateralization Test                103.91%




                                                         22
                                                                                                   009968
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 57 of 283 PageID 12846


      The Interest Coverage Tests ..............
                                                   The Interest Coverage Tests will consist of the "Class A/B
                                                   Interest Coverage Test," the "Class C Interest Coverage
                                                   Test" and the "Class D Interest Coverage Test". Each
                                                   Interest Coverage Test will be satisfied with respect to any
                                                   specified Class of Notes if, as of the second Payment Date
                                                   and any Measurement Date thereafter on which any Notes
                                                   remain Outstanding, the Interest Coverage Ratio equals or
                                                   exceeds the applicable required level specified in the table
                                                   below for the specified Class:


                                                                     Test                         Required Level
                                                   Class A/B Interest Coverage Test                  120.0%
                                                   Class C Interest Coverage Test                      110.0%
                                                   Class D Interest Coverage Test                      106.0%

      Retention Overcollateralization Test . A test that will be satisfied as of any Measurement Date
                                             during the Replacement Period on which any Notes remain
                                             Outstanding, if the Retention Overcollateralization Ratio as
                                             of such Measurement Date is at least equal to 104.91%

  Collateral Quality Tests ........................... The Collateral Quality Tests will be used primarily as
                                                       criteria for purchasing Collateral Obligations.      See
                                                       "Security for the Notes—Eligibility Criteria."       The
                                                       "Collateral Quality Tests" will consist of the Diversity
                                                       Test, the Weighted Average Life Test, the Weighted
                                                       Average Moody’s Recovery Rate Test, the S&P Minimum
                                                       Weighted Average Recovery Rate Test, the Weighted
                                                       Average Fixed Rate Coupon Test, the Weighted Average
                                                       Spread Test, the Weighted Average Rating Factor Test and
                                                       the S&P CDO Monitor Test, as described below.

      Diversity Test ....................................... The Diversity Test will be satisfied as of any Measurement
                                                             Date, if the Diversity Score equals or exceeds the Minimum
                                                             Diversity Score.

      S&P CDO Monitor Test....................... The S&P CDO Monitor Test will be satisfied as of any
                                                  Measurement Date if, after giving effect to the sale of a
                                                  Collateral Obligation or the purchase of a Collateral
                                                  Obligation, each Note Class Loss Differential of the
                                                  Proposed Portfolio is positive.

      Weighted Average Fixed Rate
      Coupon Test ......................................... The Weighted Average Fixed Rate Coupon Test will be
                                                            satisfied as of any Measurement Date if the Weighted
                                                            Average Fixed Rate Coupon equals or exceeds 7.5%

      Weighted Average Life Test ................. The Weighted Average Life Test will be satisfied as of any
                                                   Measurement Date if the Weighted Average Life on that



                                                           23
                                                                                                       009969
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 58 of 283 PageID 12847


                                                    date of all Collateral Obligations is equal to or less than the
                                                    greater of (a) the number of years (including any fraction of
                                                    a year) between such Measurement Date and November 1,
                                                    2017 or, in the case of a Maturity Extension, the Extended
                                                    Weighted Average Life Date and (b) 3.0 years.

      Weighted Average Moody’s
      Recovery Rate Test............................... The Weighted Average Moody’s Recovery Rate Test will
                                                        be satisfied as of any Measurement Date if the Moody’s
                                                        Weighted Average Recovery Rate is greater than or equal
                                                        to 43.6%.

      Weighted Average Rating Factor
      Test....................................................... The Weighted Average Rating Factor Test will be satisfied
                                                                  as of any Measurement Date, if the Weighted Average
                                                                  Moody’s Rating Factor of the Collateral Obligations
                                                                  (excluding Eligible Investments) as of such Measurement
                                                                  Date is less than or equal to the Maximum Weighted
                                                                  Average Moody’s Rating Factor.

      S&P Minimum Weighted Average
      Recovery Rate Test............................... The S&P Minimum Weighted Average Recovery Rate Test
                                                        will be satisfied as of any Measurement Date if the Class A
                                                        S&P Minimum Weighted Average Recovery Rate Test,
                                                        Class B S&P Minimum Weighted Average Recovery Rate
                                                        Test, Class C S&P Minimum Weighted Average Recovery
                                                        Rate Test, Class D S&P Minimum Weighted Average
                                                        Recovery Rate Test and the Class E S&P Minimum
                                                        Weighted Average Recovery Rate Test is satisfied.

      Weighted Average Spread Test ............ The Weighted Average Spread Test will be satisfied as of
                                                any Measurement Date if the Weighted Average Spread as
                                                of the Measurement Date equals or exceeds the Minimum
                                                Weighted Average Spread.

                                                    See "Security for the Notes—The Collateral Quality Tests."

  Mandatory Redemption of the Notes
  for Failure to Satisfy Coverage Tests...... If any of the Coverage Tests is not satisfied as of the last
                                              day of any Due Period (each, a "Determination Date"),
                                              funds will be used pursuant to the Priority of Payments on
                                              the related Payment Date to redeem the Notes to the extent
                                              necessary for such failing Coverage Tests to be satisfied.
                                              Such funds would otherwise be used:

                                                    (i)     to purchase additional Collateral Obligations during
                                                            the Replacement Period; or

                                                    (ii)    to make interest and principal payments on the Notes
                                                            and to make dividend or redemption payments in
                                                            respect of the Preference Shares.




                                                             24
                                                                                                          009970
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 59 of 283 PageID 12848


                                                See "Description of the Securities—Mandatory Redemption
                                                of the Notes—Mandatory Redemption of the Notes for
                                                Failure to Satisfy Coverage Tests."

  Certain Consequences of Failure to
  Satisfy the Retention
  Overcollateralization Test........................ If during the Replacement Period, the Retention
                                                     Overcollateralization Test is not satisfied on any
                                                     Determination Date, certain funds, as described under
                                                     clause (19) under "Description of the Securities—Priority
                                                     of Payments—Interest Proceeds," representing Interest
                                                     Proceeds that would otherwise be used to make payments
                                                     on the Preference Shares and pay certain subordinated
                                                     expenses of the Issuer, will be deposited instead into the
                                                     Collection Account as Principal Proceeds to the extent
                                                     necessary to cause the Retention Overcollateralization Test
                                                     to be satisfied as of that Determination Date after
                                                     application of Principal Proceeds as described under clause
                                                     (1) under "Description of the Securities—Priority of
                                                     Payments—Principal Proceeds."

  Mandatory Redemption of the Notes
  Upon Rating Confirmation Failure......... No later than five Business Days after the Ramp-Up
                                            Completion Date, the Issuer shall (a) provide certain
                                            information to S&P and Moody’s as required by the
                                            Indenture and described herein and (b) notify each of the
                                            Rating Agencies in writing of the occurrence of the Ramp-
                                            Up Completion Date (each, a "Ramp-Up Notice") and
                                            request in writing that each of S&P and Moody’s confirm in
                                            writing prior to the Determination Date related to the first
                                            Payment Date that it has not reduced or withdrawn the
                                            ratings assigned by it on the Closing Date to the Notes;
                                            provided, however, that the Issuer will not be required to
                                            request a Rating Confirmation from Moody’s if, prior to the
                                            Determination Date related to the first Payment Date
                                            Moody’s has received an accountants’ certificate
                                            confirming (i) the Issuer is in compliance with each of the
                                            Collateral Quality Tests, the Coverage Tests and the
                                            Concentration Limitations and (ii) the Aggregate Principal
                                            Balance of the Collateral Obligations that the Issuer owns
                                            or has committed to purchase is at least equal to
                                            U.S.$687,400,000. If the Issuer is unable to obtain a
                                            requested Rating Confirmation from S&P or, if required,
                                            Moody’s with respect to any Class of Notes prior to the
                                            Determination Date related to the first Payment Date, a
                                            "Rating Confirmation Failure" will be deemed to have
                                            occurred and will thereafter be deemed to be continuing
                                            until the first date thereafter on which the Trustee shall have
                                            received evidence of confirmation of the Initial Ratings, on
                                            which date it shall be deemed to have been cured. If a
                                            Rating Confirmation Failure is continuing, then,



                                                        25
                                                                                                 009971
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 60 of 283 PageID 12849


                                                  notwithstanding anything herein to the contrary, all Interest
                                                  Proceeds remaining after payment of amounts referred to in
                                                  clauses (1) through (17) of "Description of the Securities—
                                                  Priority of Payments—Interest Proceeds" will be used to
                                                  pay principal of the Class A-1 Notes, the Class A-2 Notes,
                                                  the Class B Notes, the Class C Notes, the Class D Notes
                                                  and the Class E Notes in accordance with the Note Payment
                                                  Sequence on the next Payment Date and each Payment Date
                                                  thereafter until the Initial Ratings are confirmed. If
                                                  necessary, after the foregoing payments are made out of
                                                  Interest Proceeds, Principal Proceeds in accordance with
                                                  clause (10) under "Description of the Securities—Priority
                                                  of Payments—Principal Proceeds" will be used to pay
                                                  principal of each Class of the Notes sequentially in order of
                                                  their priority on each Payment Date until the Initial Ratings
                                                  are confirmed. See "Description of the Securities—
                                                  Mandatory Redemption of the Notes—Mandatory
                                                  Redemption of the Notes Upon Rating Confirmation
                                                  Failure."

  Non-Call Period ........................................ The period from the Closing Date to but not including the
                                                           Payment Date in November 2010 (the "Non-Call Period").

  Optional Redemption ............................... Upon the occurrence of a Tax Event, or at any time after the
                                                      Non-Call Period, the applicable Required Redemption
                                                      Percentage may require the Issuer or Co-Issuers, as
                                                      applicable, to redeem the Notes, in whole but not in part,
                                                      from Principal Proceeds and all other funds available for
                                                      that purpose in the Collection Account, the Payment
                                                      Account, the Closing Date Expense Account, the Synthetic
                                                      Security Reserve Account, the Revolving Reserve Account
                                                      and the Delayed Drawdown Reserve Account in accordance
                                                      with the optional redemption procedures described under
                                                      "Description of the Securities—Optional Redemption."

                                                  Notes to be redeemed shall, on the Redemption Date,
                                                  become payable at their Redemption Price. From and after
                                                  the Redemption Date the redeemed Notes will cease to bear
                                                  interest.

                                                  The Redemption Price payable in connection with the
                                                  Optional Redemption of any Class of Notes will be the sum
                                                  of:
                                                  (i)    the outstanding principal amount of the portion of
                                                         the Note being redeemed; plus
                                                  (ii)   accrued and unpaid interest on such Class of Notes
                                                         (including any Defaulted Interest and interest on
                                                         Defaulted Interest); plus




                                                          26
                                                                                                    009972
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 61 of 283 PageID 12850


                                                      (iii)    in the case of any Deferred Interest Note, any
                                                               Deferred Interest on such Class of Notes; plus

                                                      (iv)     any unpaid Extension Bonus Payment in respect of
                                                               such Class of Notes.

                                                      The Redemption Price payable in connection with the
                                                      Optional Redemption of the Preference Shares will be (i) at
                                                      the direction of a Majority of the Preference Shares, the
                                                      entire remaining amount of available funds after all prior
                                                      applications or (ii) as specified by the unanimous direction
                                                      of the Holders of the Preference Shares, in each case, as
                                                      described under "Description of the Securities—Optional
                                                      Redemption."
                                                      In addition, any Class of Notes may be redeemed in whole,
                                                      but not in part, on any Payment Date after the Non-Call
                                                      Period from Refinancing Proceeds obtained from a loan or
                                                      the issuance of a replacement class of notes, subject to the
                                                      written consent of a Majority of the Preference Shares
                                                      (voting as a single class) and to the extent and subject to the
                                                      restrictions and conditions described herein and set forth in
                                                      the Indenture.

  Special Redemption .................................. The Notes will be subject to redemption in whole or in part
                                                        by the Issuer and the Co-Issuer, on Payment Dates during
                                                        the Replacement Period if the Servicer elects (subject to the
                                                        Servicing Agreement) to notify the Trustee and each Rating
                                                        Agency that it has been unable, for 45 consecutive Business
                                                        Days, to identify additional Collateral Obligations that are
                                                        deemed appropriate by the Servicer in its sole discretion
                                                        and meet the Eligibility Criteria in sufficient amounts to
                                                        permit the use of all or a portion of the funds then in the
                                                        Collection Account available to purchase additional
                                                        Collateral Obligations (a "Special Redemption"). On the
                                                        first Payment Date following the Due Period for which such
                                                        notice is effective (a "Special Redemption Date"), the
                                                        funds in the Collection Account or the Payment Account
                                                        representing Principal Proceeds which cannot be used to
                                                        purchase additional Collateral Obligations (the "Special
                                                        Redemption Amount") will be available to be applied in
                                                        accordance with the Priority of Payments. See "Description
                                                        of the Securities—Special Redemption of the Notes If the
                                                        Servicer Does Not Identify Replacement Collateral
                                                        Obligations as Contemplated by the Indenture."

  Additional Issuance of Preference
  Shares......................................................... At any time during the Replacement Period, the Issuer may
                                                                  issue and sell additional Preference Shares and use the net
                                                                  proceeds to purchase additional Collateral Obligations if the
                                                                  conditions for such additional issuance described under
                                                                  "Description of the Securities—Additional Issuance of



                                                               27
                                                                                                              009973
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 62 of 283 PageID 12851


                                                      Preference Shares" are met. Any amendment to the
                                                      Indenture, the Preference Share Documents or any other
                                                      related documents required to provide for or facilitate such
                                                      additional issuance of Preference Shares will not require the
                                                      consent of the Holders of Securities.

  The Offering.............................................. The Notes are initially being offered (i) in reliance on
                                                             Regulation S under the Securities Act ("Regulation S") to
                                                             non-U.S. Persons in offshore transactions ("Offshore
                                                             Transactions") as such term is defined in Regulation S and
                                                             (ii) to purchasers that are U.S. persons ("U.S. Persons") as
                                                             such term is defined in Regulation S, that are (I) Qualified
                                                             Institutional Buyers (as defined in Rule 144A) (each, a
                                                             "Qualified Institutional Buyer") and (II) Qualified
                                                             Purchasers. Subsequent transferees of the Notes must be
                                                             (i) non-U.S. Persons that purchase the Notes in Offshore
                                                             Transactions or (ii) both (a) Qualified Institutional Buyers
                                                             and (b) Qualified Purchasers. The Preference Shares are
                                                             initially offered and may be subsequently transferred only
                                                             to purchasers that are (i) Qualified Institutional Buyers and
                                                             (ii) Qualified Purchasers. See "Plan of Distribution" and
                                                             "Transfer Restrictions."

  Form, Registration and Transfer of
  the Notes .................................................... Except as provided herein, the Notes sold in reliance on the
                                                                 exemption from registration provided by Rule 144A to
                                                                 persons that are both Qualified Institutional Buyers and
                                                                 Qualified Purchasers will be represented by one or more
                                                                 permanent global notes in definitive, fully registered form
                                                                 without interest coupons (each, a "Rule 144A Global
                                                                 Note") deposited with the Trustee as custodian for, and
                                                                 registered in the name of, a nominee of the Depository. The
                                                                 Depository will credit the account of each of its participants
                                                                 with the principal amount of the beneficial interests in
                                                                 Notes being purchased by or through the participant.
                                                                 Beneficial interests in a Rule 144A Global Note will be
                                                                 shown on, and transfers thereof will be effected only
                                                                 through, records maintained by the Depository and its direct
                                                                 and indirect participants. See "Description of the
                                                                 Securities—Form, Denomination, Registration and Transfer
                                                                 of the Notes."




                                                               28
                                                                                                             009974
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 63 of 283 PageID 12852


                                                         Except as provided herein, the Notes sold in Offshore
                                                         Transactions to non-U.S. Persons in reliance on Regulation
                                                         S will be represented by one or more permanent global
                                                         notes in definitive, fully registered form without interest
                                                         coupons (each, a "Regulation S Global Note," and,
                                                         together with the Rule 144A Global Notes, the "Global
                                                         Notes") which will be deposited with the Trustee as
                                                         custodian for, and registered in the name of, a nominee of
                                                         the Depository for the respective accounts of the beneficial
                                                         owners at Euroclear or Clearstream. Beneficial interests in
                                                         a Regulation S Global Note may be held only through
                                                         Euroclear or Clearstream at any time.
                                                         Except in the limited circumstances described herein,
                                                         certificated Notes will not be issued in exchange for
                                                         beneficial interests in Global Notes. See "Settlement and
                                                         Clearing."
                                                         Transfers of the Notes are subject to certain restrictions and
                                                         must be made in accordance with the procedures and
                                                         requirements set forth in the Indenture. See "Description of
                                                         the Securities—Form, Denomination, Registration and
                                                         Transfer of the Notes" and "Transfer Restrictions." Each
                                                         purchaser of Notes in making its purchase will be required
                                                         to make certain acknowledgments, representations and
                                                         agreements. See "Transfer Restrictions" for more details.
  Form, Registration and Transfers of
  the Preference Shares............................... The Preference Shares will be issued in the form of one or
                                                       more certificated Preference Shares in definitive, fully
                                                       registered form, registered in the name of the owner thereof
                                                       (the "Certificated Preference Shares").

                                                         Transfers of the Preference Shares are subject to certain
                                                         restrictions and must be made in accordance with the
                                                         procedures and requirements set forth in the Preference
                                                         Share Documents. See "Description of the Securities—
                                                         Form, Denomination, Registration and Transfer of the
                                                         Preference Shares" and "Transfer Restrictions." Each
                                                         purchaser of Preference Shares in making its purchase will
                                                         be required to make certain acknowledgments,
                                                         representations and agreements.           See "Transfer
                                                         Restrictions" for more details.

  Ratings ........................................................... It is a condition of the issuance of the Securities that each
                                                                      Class of Notes are rated at least as indicated in the table under
                                                                      "––Principal Terms of the Securities" on the Closing Date.

                                                         No rating of the Preference Shares has been sought or
                                                         obtained in connection with the issuance thereof.

                                                         Each of the above ratings assumes that no Maturity
                                                         Extension occurs after the Closing Date.




                                                                   29
                                                                                                                    009975
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 64 of 283 PageID 12853


                                                       A credit rating is not a recommendation to buy, sell or hold
                                                       securities and may be subject to revision or withdrawal at any
                                                       time by the assigning Rating Agency. See "Risk Factors—
                                                       Relating to the Securities—Future Ratings of the Notes Are
                                                       Not Assured and Limited in Scope; the Preference Shares are
                                                       Not Rated."

  Listing........................................................ Application is expected to be made to list each Class of the
                                                                  Notes on the regulated market of the ISE. There can be no
                                                                  assurance that such admission will be granted or
                                                                  maintained. See "Listing and General Information." The
                                                                  issuance and settlement of the Notes on the Closing Date
                                                                  will not be conditioned on the listing of the Notes on the
                                                                  ISE. Furthermore, the Co-Issuers will not be required to
                                                                  maintain a listing on a stock exchange in the European
                                                                  Union if compliance with requirements of the European
                                                                  Commission on a member state becomes burdensome in the
                                                                  sole judgment of the Servicer. In addition, there is currently
                                                                  no market for such Notes and there can be no assurance that
                                                                  a market will develop.

  Governing Law ......................................... The terms and conditions of the Preference Shares (as set
                                                          forth in the Issuer Charter and the Resolutions) will be
                                                          governed by, and construed in accordance with, the law of
                                                          the Cayman Islands.         The Notes, Indenture, any
                                                          supplemental indenture, the Servicing Agreement, the
                                                          Collateral Administration Agreement, the Preference Shares
                                                          Paying Agency Agreement and any Hedge Agreements will
                                                          be governed by, and construed in accordance with, the law
                                                          of the State of New York.
  Tax Status.................................................. See "Income Tax Considerations."

  Certain ERISA Considerations............... See "Certain ERISA Considerations" and "Transfer
                                              Restrictions."




                                                               30
                                                                                                              009976
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 65 of 283 PageID 12854


                                               RISK FACTORS
          An investment in the Securities involves certain risks. Prospective investors should carefully
  consider the following factors, in addition to the matters set forth elsewhere in this Offering
  Memorandum, prior to investing in any Class of Securities.

  Investor Suitability

          An investment in the Securities will not be appropriate or suitable for all investors. Investors in
  the Securities could lose their entire investment. Structured investment products, like the Securities, are
  complex instruments, and typically involve a high degree of risk and are intended for sale only to
  sophisticated investors who are capable of understanding and assuming the risks involved. Any investor
  purchasing Securities should conduct its own investigation and analysis of an investment in the Securities
  and consult with its own professional advisors as to the risks involved in making such investment.

  General; Priorities of Securities

            The Issuer intends to acquire securities and other financial assets with certain risk characteristics
  as provided in the Indenture and the Servicing Agreement. See "Security for the Notes." There can be no
  assurance that the Issuer will be successful in achieving its objectives to ensure that investors receive their
  initial investments under the Securities and that they receive a return (and avoid any losses, including
  total losses) on their investment in the Securities. Prospective investors are therefore advised to review
  this entire Offering Memorandum carefully and should consider, among other things, the following risk
  factors (along with, among other things, the inherent risks of investment activities) before deciding
  whether to invest in the Securities.

           Except as is otherwise stated below, the risk factors are generally applicable to all the Securities,
  although the degree of risk associated with each Class of Securities may vary. In particular, the priorities
  of payment of the Notes are generally in the order of their alphabetic designation from the Class A Notes
  (the highest priority) to the Class E Notes (the lowest priority), the priorities of payment of the Notes are
  higher than priorities of payment of the Preference Shares except with respect to the amount, if any,
  required for payment of Class II Preference Share Special Payments. See "Description of the Securities—
  Priority of Payments."

  Relating to the Securities

          The Securities Will Have Limited Liquidity

           There is currently no market for the Securities. There can be no assurance that a secondary
  market for any Class of Securities will develop, or if a secondary market does develop, that it will provide
  the Holders of the applicable Class of Securities with liquidity of investment or that it will continue for
  the life of such Class of Securities. In addition, each Class of Securities is subject to certain transfer
  restrictions and can only be transferred to certain transferees as described under "Transfer Restrictions."
  The restrictions on the transfer of the Securities may further limit their liquidity. The Securities are
  designed for long-term investors and should not be considered a vehicle for short-term trading purposes.
  Consequently, an investor in the Securities must be prepared to bear the risk of holding such Securities
  until their Stated Maturity or, in the case of the Preference Shares, the Scheduled Preference Shares
  Redemption Date. To the extent that any secondary market exists for the Securities in the future, the price
  (if any) at which Securities may be sold could be at a discount, which in some cases may be substantial,
  from the principal amount of the Securities. To the extent any market exists for the Securities in the
  future, significant delays could occur in the actual sale of Securities. In addition, the Securities will not
  be registered under the Securities Act or any state securities laws, and the Co-Issuers have no plans, and



                                                        31
                                                                                                 009977
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 66 of 283 PageID 12855


  are under no obligation, to register the Securities under the Securities Act. Application is expected to be
  made to admit each Class of the Notes to the Official List of the ISE. There can be no assurance that any
  such admission will be granted or maintained.

          The Initial Purchasers Will Not Monitor Performance of the Collateral

           The Initial Purchasers will have no obligation to monitor the performance of the Collateral
  Obligations or other Collateral or the actions of the Servicer or the Issuer and will have no authority to
  direct the action of the Issuer or the Servicer. If an Initial Purchaser or an Affiliate of an Initial Purchaser
  acts as a Hedge Counterparty or Synthetic Security Counterparty or owns any Securities, it will have no
  responsibility to consider the interests of any Holder of Securities in actions it takes in such capacity.

          The Subordination of the Class A-2 Notes, Class B Notes, the Class C Notes, the Class D Notes,
          the Class E Notes and the Preference Shares Will Affect Their Right to Payment in Relation to the
          More Senior Securities

           The Class A-2 Notes will be subordinated in right of payment of interest and principal to the
  Class A-1 Notes in the manner and to the extent described in this Offering Memorandum. Payments of
  interest on the Class A-2 Notes will not be made until due and unpaid interest on the Class A-1 Notes and
  certain other amounts (including certain servicing fees payable to the Servicer, certain hedging
  termination payments and certain administrative fees and expenses) have been paid. No payments of
  principal of the Class A-2 Notes will be made until principal of and due and unpaid interest on the Class
  A-1 Notes and certain other amounts have been paid in full.

          The Class B Notes will be subordinated in right of payment of interest and principal to the Class
  A Notes in the manner and to the extent described in this Offering Memorandum. Payments of interest on
  the Class B Notes will not be made until due and unpaid interest on the Class A Notes and certain other
  amounts (including certain servicing fees payable to the Servicer, certain hedging termination payments
  and certain administrative fees and expenses) have been paid. No payments of principal of the Class B
  Notes will be made until principal of and due and unpaid interest on the Class A Notes and certain other
  amounts have been paid in full.

           The Class C Notes will be subordinated in right of payment of interest and principal to the Class
  A Notes and the Class B Notes in the manner and to the extent described in this Offering Memorandum.
  Payments of interest on the Class C Notes will not be made until due and unpaid interest on the Class A
  Notes and the Class B Notes and certain other amounts (including certain servicing fees payable to the
  Servicer, certain hedging termination payments and certain administrative fees and expenses) have been
  paid. No payments of principal of the Class C Notes will be made until principal of and due and unpaid
  interest on the Class A Notes and the Class B Notes and certain other amounts have been paid in full,
  except in connection with the payment of any Class C Deferred Interest.

           The Class D Notes will be subordinated in right of payment of interest and principal to the Class
  A Notes, the Class B Notes and the Class C Notes in the manner and to the extent described in this
  Offering Memorandum. Payments of interest on the Class D Notes will not be made until due and unpaid
  interest on the Class A Notes, the Class B Notes and the Class C Notes and certain other amounts
  (including certain servicing fees payable to the Servicer, certain hedging termination payments and
  certain administrative fees and expenses) have been paid. No payments of principal of the Class D Notes
  will be made until principal of and due and unpaid interest on the Class A Notes, the Class B Notes and
  the Class C Notes and certain other amounts have been paid in full, except in connection with the
  payment of any Class D Deferred Interest.




                                                         32
                                                                                                  009978
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 67 of 283 PageID 12856


           The Class E Notes will be subordinated in right of payment of interest and principal to the Class
  A Notes, the Class B Notes, the Class C Notes and the Class D Notes in the manner and to the extent
  described in this Offering Memorandum. Payments of interest on the Class E Notes will not be made
  until due and unpaid interest on the Class A Notes, the Class B Notes, the Class C Notes, the Class D
  Notes and certain other amounts (including certain servicing fees payable to the Servicer, certain hedging
  termination payments and certain administrative fees and expenses) have been paid. No payments of
  principal of the Class E Notes will be made until principal of and due and unpaid interest on the Class A
  Notes, the Class B Notes, the Class C Notes, the Class D Notes and certain other amounts have been paid
  in full, except in connection with the payment of any Class E Deferred Interest and the use of Interest
  Proceeds to pay principal of the Class E Notes on any Payment Date to the extent necessary to satisfy the
  Class E Coverage Test.

           No payments will be made out of Interest Proceeds on the Preference Shares on any Payment
  Date (other than, as and to the extent described herein, the Class II Preference Share Special Payments),
  until due and unpaid interest on the Notes (including any Deferred Interest) and certain amounts
  (including certain amounts due under the Hedge Agreements, certain servicing fees payable to the
  Servicer, certain hedging termination payments and certain administrative fees and expenses) have been
  paid on the Payment Date in accordance with the Priority of Payments. No payments will be made out of
  Principal Proceeds on the Preference Shares (other than, as and to the extent described herein, the Class II
  Preference Share Special Payments) until principal of each Class of Notes and certain other amounts
  payable out of Principal Proceeds on each Payment Date have been paid in full. In addition, the
  Preference Shares will not be redeemed until each Class of Notes and certain other amounts have been
  paid in full.

           In addition, the Co-Issuers will have only nominal equity capitalization. Consequently, to the
  extent that any losses are suffered by any of the Holders of any Securities, the losses will be borne first by
  the Holders of the Preference Shares, and then by the Holders of each Class of Notes, sequentially in
  inverse order of their alphabetic designations.

          See "Description of the Securities."

          Interest Will Be Deferred on Deferred Interest Notes if There Are Insufficient Funds under the
          Priority of Payments for Payment of Interest

           So long as any Class A Notes or Class B Notes are Outstanding, any interest due and accrued on
  the Class C Notes that remains unpaid on any Payment Date because insufficient funds are available to
  pay it in accordance with the Priority of Payments will be added to the Aggregate Outstanding Amount of
  the Class C Notes as Class C Deferred Interest and failure to pay that interest on the Payment Date when
  it originally became due will not be an Event of Default. Class C Deferred Interest will then be payable
  on subsequent Payment Dates in accordance with the Priority of Payments, pursuant to which it will
  remain subordinated to the payment of interest on the Class A Notes and the Class B Notes in the
  application of Interest Proceeds.

           So long as any Class A Notes, Class B Notes or Class C Notes are Outstanding, any interest due
  and accrued on the Class D Notes that remains unpaid on any Payment Date because insufficient funds
  are available to pay it in accordance with the Priority of Payments will be added to the Aggregate
  Outstanding Amount of the Class D Notes as Class D Deferred Interest and failure to pay that interest on
  the Payment Date when it originally became due will not be an Event of Default. Class D Deferred
  Interest will then be payable on subsequent Payment Dates in accordance with the Priority of Payments,
  pursuant to which it will remain subordinated to the payment of interest on the Class A Notes, the Class B
  Notes and the Class C Notes in the application of Interest Proceeds.




                                                        33
                                                                                                009979
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 68 of 283 PageID 12857


           So long as any Class A Notes, Class B Notes, Class C Notes or Class D Notes are Outstanding,
  any interest due and accrued on the Class E Notes that remains unpaid on any Payment Date because
  insufficient funds are available to pay it in accordance with the Priority of Payments will be added to the
  Aggregate Outstanding Amount of the Class E Notes as Class E Deferred Interest and failure to pay that
  interest on the Payment Date when it originally became due will not be an Event of Default. Class E
  Deferred Interest will then be payable on subsequent Payment Dates in accordance with the Priority of
  Payments, pursuant to which it will remain subordinated to the payment of interest on the Class A Notes,
  the Class B Notes, the Class C Notes and the Class D Notes in the application of Interest Proceeds.

          Interest Proceeds May Be Retained in Priority to any Payments to Holders of Preference Shares

           During the Replacement Period, if the Retention Overcollateralization Test is not met on any
  Determination Date, a portion of the Interest Proceeds that might otherwise have been paid to the Holders
  of the Preference Shares on the related Payment Date will instead be deposited into the Collection
  Account as Principal Proceeds, as described under clause (19) under "Description of the Securities—
  Priority of Payments—Interest Proceeds."

          The Controlling Class Will Control Many Rights under the Indenture; However, Some Rights of
          the Controlling Class to Sell the Collateral in Connection with an Event of Default Are Limited

           Under the Indenture, many rights of the Holders of the Notes will be controlled by a Majority of
  the Controlling Class. Remedies pursued by the Holders of the Controlling Class upon an Event of
  Default could be adverse to the interests of the Holders of Securities subordinated to the Controlling
  Class. After any realization on the Collateral, proceeds will be allocated in accordance with the Priority
  of Payments pursuant to which the Notes and certain other amounts owing by the Co-Issuers will be paid
  in full before any allocation to the Preference Shares (except, as and to the extent described herein, the
  Class II Preference Share Special Payments), and each Class of Notes (along with certain other amounts
  owing by the Co-Issuers) will be paid sequentially in alphabetic order until it is paid in full before any
  allocation is made to the next Class of Notes.

           The ability of the Controlling Class to direct the sale and liquidation of the Collateral is subject to
  certain limitations. As described under "Description of the Securities—The Indenture—Events of
  Default," if an Event of Default occurs and is continuing, the Trustee must retain the Collateral intact and
  collect all payments in respect of the Collateral and continue making payments in accordance with the
  Priority of Payments and in accordance with the Indenture unless either (A) the Trustee, in consultation
  with the Servicer, determines that the anticipated net proceeds of a sale or liquidation of the Collateral
  would be sufficient to discharge in full the amounts then due and unpaid on the Notes for principal and
  interest (including Defaulted Interest and Deferred Interest and any interest on the Defaulted Interest and
  Deferred Interest), all Administrative Expenses, all other amounts (if any) then payable to the Hedge
  Counterparty by the Issuer (including any applicable termination payments) net of all amounts then
  payable to the Issuer by the Hedge Counterparty and all other amounts then payable under clause (3)
  under "Description of the Securities—Priority of Payments—Interest Proceeds," and a Majority of the
  Controlling Class agrees with that determination, (B) the Holders of a Super Majority of each of the Class
  A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
  Notes direct, subject to the provisions of the Indenture, the sale and liquidation of the Collateral or (C) the
  Class A/B Overcollateralization Ratio is less than 90% and the Holders of a Majority of the Class A-1
  Notes, the Class A-2 Notes and the Class B Notes voting together as a single Class direct the sale and
  liquidation of the Collateral; provided that upon such direction, the Trustee will (x) first sell or liquidate
  any Collateral for which either (a) two or more bid-side prices have been determined by an Approved
  Pricing Service or (b) bid-side prices have been obtained from at least two nationally recognized broker-
  dealers selected by a Majority of the Controlling Class and (y) thereafter will sell or liquidate such




                                                         34
                                                                                                 009980
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 69 of 283 PageID 12858


  remaining Collateral to the extent such Collateral can be liquidated or sold in accordance with the
  Indenture and applicable law; provided that any Collateral consisting of equity securities or Defaulted
  Collateral Obligations will not be subject to sale or liquidation pursuant to this clause (C).         If any
  Collateral is sold in accordance with clause (C)(x) above and Highland is the Servicer, the Servicer will
  have the exclusive right to purchase such Collateral for the first two Business Days from the date the last
  of such bid-prices was determined by an Approved Pricing Service or obtained from a nationally
  recognized broker-deal selected by a Majority of the Controlling Class with respect to such Collateral at a
  price equal to the highest bid-price for such Collateral that was determined by an Approved Pricing
  Service or obtained from a nationally recognized broker-dealer selected by a Majority of the Controlling
  Class and, thereafter, the Trustee may sell such Collateral to other parties in accordance with the terms of
  the Indenture; provided that, in any such case, such sale to the Servicer or to any other party is effected in
  accordance with applicable law, including all notice and other requirements under the UCC.

          Net Proceeds Will be Less Than Aggregate Amount of the Securities

          It is anticipated that the proceeds received by the Issuer on the Closing Date from the issuance of
  the Securities, net of certain fees and expenses, will be less than the aggregate principal amount of the
  Securities. Consequently, it is anticipated that on the Closing Date the Collateral will be insufficient to
  repay the full principal amount of the Notes and the Face Amount of the Preference Shares in the event an
  Event of Default were to occur under the Indenture on or shortly after the Closing Date.

           In addition, during the lifetime of the transaction, except as described herein, excess interest will
  be distributed to the Holders of the Preference Shares, rather than being invested in additional Collateral
  Obligations. Therefore, it is highly likely that after payments of the Notes and the other amounts payable
  prior to the Preference Shares under the Priority of Payments, Principal Proceeds will be insufficient to
  return the initial investment made in the Preference Shares. Therefore, Holders of Preference Shares must
  rely on distributions of excess interest proceeds to achieve their expected return.

          The Issuer is Highly Leveraged, which Increases Risks to Investors

           The Issuer will be substantially leveraged. The use of leverage in acquiring assets is a speculative
  technique which increases the risk to Holders of the Securities, particularly Holders of the subordinated
  Securities. In certain scenarios, the Notes may not be paid in full and the Preference Shares may be
  subject to up to 100% loss of invested capital. The leverage provided to the Issuer by the issuance of the
  Securities will result in interest expense and other costs incurred in connection with the borrowings that
  may not be covered by the net interest income, dividends and other cash flow in respect of the Collateral
  Obligations. The use of leverage generally magnifies the Issuer’s risk of loss, particularly for the more
  subordinate Classes of Notes and the Preference Shares. The Preference Shares represent the most junior
  Securities in a highly leveraged capital structure. As a result, any deterioration in performance of the
  Collateral, including defaults and losses, a reduction of realized yield or other factors, will be borne first
  by Holders of the Preference Shares. In addition, the use of leverage can magnify the effects on the
  Preference Shares of a deterioration in the performance of the Collateral. In certain circumstances, such
  as in connection with the exercise of remedies following an Event of Default, the Controlling Class may
  require the Issuer to dispose of some or all of the Collateral Obligations under unfavorable market
  conditions, thus causing the Issuer to recognize a loss that might not otherwise have occurred. In certain
  circumstances, the Controlling Class are entitled to direct the sales of Collateral Obligations and may be
  expected to do so in their own interest, rather than in the interests of the more subordinate Classes of
  Securities.




                                                        35
                                                                                                009981
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 70 of 283 PageID 12859


          Each of the Co-Issuers Is Recently Formed, Has No Significant Operating History, Has No
          Material Assets Other than the Collateral and Is Limited in Its Permitted Activities

          Each of the Issuer and the Co-Issuer is a recently formed entity and has no significant operating
  history, other than, with respect to the Issuer, in connection with the acquisition of the Collateral
  Obligations during the period up to the Ramp-Up Completion Date. Accordingly, neither the Issuer nor
  the Co-Issuer has a performance history for prospective investors to consider. The performance of other
  CDO vehicles serviced or advised by the Servicer should not be relied upon as an indication or prediction
  of the performance of the Issuer. Such other CDO vehicles may have significantly different
  characteristics, including structures, composition of the collateral pool, objectives, management personnel
  and terms when compared to the Issuer and the Co-Issuer. See "Risk FactorsņRelating to the
  ServicerņPerformance History of the Servicer May Not Be Indicative of Future Results."

           Neither the Issuer nor the Co-Issuer will have any material assets other than, with respect to the
  Issuer, the Collateral. The Indenture provides that the Issuer is not permitted to engage in any business
  activity other than the issuance of the Notes, the Preference Shares and the Issuer Ordinary Shares, the
  acquisition and disposition of Collateral Obligations, certain activities conducted in connection with the
  payment of amounts in respect of the Securities and the servicing of the Collateral, and other activities
  incidental or related to the foregoing and that the Co-Issuer is not permitted to engage in any business
  activity other than the co-issuance and sale of the Notes, the issuance of its membership interests, and
  other activities incidental or related to the foregoing. Income derived from the Collateral will be the
  Issuer’s principal source of cash.

          The Securities Are Not Registered Under the Securities Act and the Issuer Is Not Registered
          under the Investment Company Act

           The Issuer has not registered and will not register the Securities under the Securities Act and the
  Issuer is not registered under the Investment Company Act, in each case in reliance upon applicable
  exemptions to registration under the Securities Act and the Investment Company Act. The Issuer does not
  expect to register the Securities under the Securities Act nor become registered under the Investment
  Company Act at any time in the foreseeable future. As such, investors should be aware that the Issuer and
  the Securities are not subject to many of the regulatory protections and oversight applicable to securities
  that are registered under the Securities Act or applicable to registered investment companies.

          The Notes Are Limited-Recourse Debt Obligations of the Issuer; Investors Must Rely on
          Available Collections from the Collateral and Will Have No Other Source for Payment

          The Notes are limited recourse debt obligations of the Issuer and non-recourse debt obligations of
  the Co-Issuer. The Securities are payable solely from the Collateral pledged by the Issuer to secure the
  Notes. None of the security holders, members, officers, directors, partners, or incorporators of the Issuer,
  the Co-Issuer, the Servicer, the Initial Purchasers, any Synthetic Security Counterparty, any Hedge
  Counterparty, the Trustee, the Preference Shares Paying Agent, the Collateral Administrator, the
  Administrator, the Share Registrar, the Share Trustee, any of their respective affiliates, or any other
  person will be obligated to make payments on the Notes. The Issuer’s ability to make interest payments
  and principal repayments on the Notes will be constrained by the terms of the Indenture. Holders of the
  Notes must rely solely on collections received on the Collateral pledged to secure the Notes and for the
  payment of interest and principal on the Notes, and there can be no assurance that those collections will
  be sufficient to pay all amounts due on the Notes. If distributions on the Collateral are insufficient to
  make payments on the Notes, no other assets will be available for payment of the deficiency and,
  following liquidation of all of the Collateral, the Co-Issuers will not have any obligation to pay any
  deficiency, which will be extinguished and will not revive.




                                                       36
                                                                                              009982
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 71 of 283 PageID 12860


          The Securities will not be Guaranteed by the Initial Purchaser, the Servicer, any Synthetic
          Security Counterparty, any Hedge Counterparty, the Trustee or any Other Person

          None of the Issuer, the Initial Purchaser, the Servicer, any Synthetic Security Counterparty, any
  Hedge Counterparty, the Collateral Administrator, the Preference Shares Paying Agent or the Trustee or
  any Affiliate thereof makes any assurance, guarantee or representation whatsoever as to the expected or
  projected success, profitability, return, performance result, effect, consequence or benefit (including legal,
  regulatory, tax, financial, accounting or otherwise) to investors of ownership of the Securities and no
  investor may rely on any such person for a determination of expected or projected success, profitability,
  return, performance result, effect, consequence or benefit (including legal, regulatory, tax, financial,
  accounting or otherwise) to such investor of ownership of the Securities.

          The Preference Shares are not Secured Obligations; Investors Must Rely on Available
          Collections from the Collateral and Will Have No Other Source for Payment

           The Preference Shares will be part of the issued share capital of the Issuer. The Preference
  Shares are equity in the Issuer and are not secured by the Collateral Obligations or other Collateral
  securing the Notes. As such, the Holders of Preference Shares will rank behind all creditors, whether
  secured or unsecured and known or unknown, of the Issuer, including, without limitation, the Holders of
  the Notes, any Synthetic Security Counterparties and any Hedge Counterparties (other than, to the extent
  described under the "Description of the Securities—Priority of Payments," the Holders of the Class II
  Preference Shares with respect to the Class II Preference Share Special Payments). Except with respect to
  the obligations of the Issuer to pay the amounts described under the "Description of the Securities—
  Priority of Payments—Interest Proceeds" and "—Principal Proceeds," the Issuer does not, however,
  expect to have any creditors though there can be no assurance that this will be the case. In addition, the
  Issuer is also subject to limitations with respect to the business that it may undertake. See "The Co-
  Issuers—Business." Payments in respect of the Preference Shares are subject to certain requirements
  imposed by Cayman Islands law. Any amounts paid by the Preference Shares Paying Agent as dividends
  on the Preference Shares will be payable only if the Issuer has sufficient distributable profits and/or
  balance in the Issuer’s share premium account. In addition, dividends and the final payment upon
  redemption of the Preference Shares will be payable only to the extent that the Issuer is and will remain
  solvent after such dividends or redemption payment is paid. Under Cayman Islands law, a company is
  generally deemed to be solvent if it is able to pay its debts as they come due.

           The Issuer’s obligation to pay dividends or to make other distributions to the Holders of the
  Preference Shares will therefore not be a secured obligation of the Issuer and such Holders will not be
  entitled to the benefits of the Indenture, nor will the Trustee have any obligation to act on behalf of the
  Holders of Preference Shares. With the exception of the Class II Preference Share Special Payments,
  Holders of the Preference Shares will only be entitled to receive amounts available for payment of
  dividends or other distributions after payment of all amounts payable on each Class of Notes and certain
  other amounts in accordance with the Priority of Payments and only to the extent of distributable profits
  of the Issuer and/or any balance in the Issuer’s share premium account and (in each case) only to the
  extent that the Issuer is and will remain solvent following such distributions.

          To the extent the requirements under Cayman Islands law described in the preceding paragraphs
  are not met, amounts otherwise payable to the Holders of the Preference Shares (with the exception of the
  Class II Preference Share Special Payments) will be retained in the Preference Shares Distribution
  Account until, in the case of dividends, the next succeeding Payment Date on which the Issuer notifies the
  Preference Shares Paying Agent such requirements are met and, in the case of any payment on
  redemption of the Preference Shares, the next succeeding Business Day on which the Issuer notifies the
  Preference Shares Paying Agent such requirements are met. Amounts on deposit in the Preference Shares




                                                        37
                                                                                                009983
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 72 of 283 PageID 12861


  Distribution Account will not be available to pay amounts due to the Holders of the Notes, the Trustee,
  the Collateral Administrator, the Servicer, any Synthetic Security Counterparty, any Hedge Counterparty
  or any other creditor of the Issuer whose claim is limited in recourse to the Collateral. However, amounts
  on deposit in the Preference Shares Distribution Account may be subject to the claims of creditors of the
  Issuer that have not contractually limited their recourse to the Collateral. The Indenture and the
  Preference Share Documents will limit the Issuer’s activities to the issuance and sale of the Securities, the
  acquisition and disposition of the Collateral Obligations and Eligible Investments and the other activities
  related to the issuance and sale of the Securities described under the "The Co-Issuers." The Issuer
  therefore does not expect to have any significant full recourse liabilities that would be payable out of
  amounts on deposit in the Preference Shares Distribution Account.

          The Issuer May Distribute Eligible Equity Securities to the Holders of the Preference Shares in
          Lieu of Cash

           The Servicer, on behalf of the Issuer, may direct the Trustee to distribute Eligible Equity
  Securities, in lieu of a distribution of Interest Proceeds, in whole or in part, to the Holders of the
  Preference Shares who consent to such distribution with respect to any applicable Payment Date to the
  extent that the Market Value of such Eligible Equity Securities, determined by the Servicer as of the
  relevant Market Value Determination Date, is equal to or lower than the aggregate amount of Interest
  Proceeds that would otherwise be distributed to such Consenting Holders of the Preference Shares on the
  relevant Payment Date. The Market Value of any Eligible Equity Securities is subject to fluctuations and
  may increase or decrease following any distribution of such Eligible Equity Securities to the Consenting
  Holders of the Preference Shares, which, in certain circumstances, may result in the Consenting Holders
  of the Preference Shares receiving overall a higher or lower internal rate of return compared with the
  internal rate of return received by the Holders of the Preference Shares who have not accepted any
  distribution of the Eligible Equity Securities.

          The Issuer May Not Be Able to Apply Available Funds to Acquire Appropriate Collateral

           The amount of Collateral Obligations purchased on the Closing Date, the amount and timing of
  the purchase of additional Collateral Obligations before the Ramp-Up Completion Date, and the
  subsequent application of Principal Proceeds, will affect the cash flows available to make payments on,
  and the return to the Holders of, the Securities. Additionally, the market price of Collateral Obligations
  on the Closing Date may be less than the price paid by the Issuer during the Accumulation Period and any
  net losses experienced in respect of any such Collateral Obligation during the period in which they were
  warehoused will be for the Issuer’s account. See "—A Substantial Amount of Collateral Obligations Was
  Acquired Before the Closing Date, and the Terms of the Acquisition May Adversely Affect the Issuer"
  below. Reduced liquidity and relatively lower volumes of trading in certain Collateral Obligations, in
  addition to restrictions on acquisition represented by the Eligibility Criteria, could result in periods during
  which the Issuer is not able to fully utilize its available cash to acquire Collateral Obligations, and it is
  unlikely that the Issuer’s available cash will be fully applied in Collateral Obligations at any time. The
  longer the period before application of cash or cash-equivalents to acquire Collateral Obligations and the
  larger the amount of such cash or cash equivalents, the greater the adverse impact may be on aggregate
  interest collected and distributed by the Issuer, thereby resulting in lower yield than could have been
  obtained if the net proceeds associated with the offering of the Securities and all Principal Proceeds were
  immediately and fully applied. The associated risk will be borne first by the Holders of the Preference
  Shares and second by the Holders of the Notes (beginning with the most subordinated Class of Notes).
  Although the Servicer may mitigate this risk to some degree during the Replacement Period by declaring
  a Special Redemption, the Servicer is not required to do so, and any Special Redemption may result in a
  lower yield on the Issuer’s assets than could have been obtained if the net proceeds from the offering of




                                                        38
                                                                                                 009984
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 73 of 283 PageID 12862


  the Securities and all Principal Proceeds were immediately and fully applied and no Special Redemption
  had taken place.

           Generally, Principal Proceeds (together with Interest Proceeds, but only to the extent used to pay
  for accrued interest on Collateral Obligations, and Sale Proceeds received on the Collateral Obligations)
  will be applied during the Replacement Period (and, Principal Proceeds constituting Unscheduled
  Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit Improved Obligations,
  may be applied on any date after the Replacement Period, at the discretion of the Servicer) to purchase
  replacement Collateral Obligations or temporarily held in Eligible Investments pending purchase of
  replacement Collateral Obligations in accordance with the Priority of Payments. The earnings with
  respect to replacement Collateral Obligations will depend, among other factors, on interest rates available
  in the marketplace at the time and on the availability of Collateral Obligations acceptable to the Servicer
  that satisfy the criteria under "Security for the Notes—Eligibility Criteria." The need to satisfy the
  criteria and identify acceptable Collateral Obligations may require the purchase of replacement Collateral
  Obligations having lower yields than those initially acquired or require that Principal Proceeds be held
  temporarily in cash or Eligible Investments, which will reduce the yield earned by the Issuer. Further,
  issuers of Collateral Obligations may be more likely to exercise any rights they may have to redeem them
  when interest rates or spreads are declining. Any decrease in the yield on the Collateral Obligations will
  reduce the amounts available to make payments of principal and interest on the Notes and payments on
  the Preference Shares.

           The Issuer expects that, as of the Closing Date, it will have purchased (or entered into
  commitments to purchase) an Aggregate Principal Balance of the Collateral Obligations to be included in
  the anticipated portfolio equal to at least 90% of the Maximum Amount as of the Ramp-Up Completion
  Date. As such, on the Closing Date, the Issuer is expected to have unapplied proceeds. This will likely
  reduce the amount of Interest Proceeds that would otherwise be available to distribute to the Holders of
  the Preference Shares, particularly on the first Payment Date. If the Issuer issues additional Preference
  Shares after the Closing Date, the Issuer would likely have unapplied proceeds of the offering, pending
  the purchase of additional Collateral Obligations. The extent to which cash balances remain unapplied
  will be subject to a variety of factors, including future market conditions and is difficult to predict.

          The Issuer and the Initial Purchasers Will Not be Required to Provide Valuation Information

          Neither the Issuer, the Initial Purchasers nor any other party will be required to provide periodic
  pricing or valuation information to investors regarding the Securities or the Collateral. Therefore,
  investors must be prepared to make their own determination on the value of the Securities they hold or on
  the Collateral.

          The Securities Will be Subject to Substantial Transfer Restrictions

           The Securities have not been registered under the Securities Act, under any U.S. state securities
  or "Blue Sky" laws, or under the securities laws of any other jurisdiction and are being issued and sold in
  reliance upon exemptions from registration provided by those laws. No Securities may be sold or
  transferred unless: the sale or transfer is exempt from the registration requirements of the Securities Act
  (for example, in reliance on exemptions provided by Rule 144A or Regulation S) and applicable state
  securities laws; and the sale or transfer does not cause either of the Co-Issuers or the pool of Collateral to
  become subject to the registration requirements of the Investment Company Act. See "Transfer
  Restrictions" and "Certain ERISA Considerations."




                                                        39
                                                                                                009985
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 74 of 283 PageID 12863


          Non-Compliance with Restrictions on Ownership of the Securities and Acquisition or Disposition
          of Collateral Obligations under the Investment Company Act Could Adversely Affect the Issuer

           Neither of the Co-Issuers has registered with the United States Securities and Exchange
  Commission (the "SEC") as an investment company pursuant to the Investment Company Act in reliance
  on an exclusion from the definition of "investment company" under Section 3(c)(7) of the Investment
  Company Act for companies organized under the laws of a jurisdiction other than the United States or any
  of its states whose investors residing in the United States are solely "qualified purchasers" (within the
  meaning given to such term in the Investment Company Act and related SEC regulations).

           The Issuer may, at any time following the Closing Date, rely on exclusion from the definition of
  "investment company" under Rule 3a-7 in lieu of the exclusion under Section 3(c)(7) upon (a) receipt of
  an opinion of counsel from a nationally recognized law firm providing that neither the Issuer nor the Co-
  Issuer is required to register as an "investment company" under the Investment Company Act in reliance
  on such exclusion under Rule 3a-7 and (b) notice to the Holders of the Securities in accordance with the
  Indenture and the Preference Share Documents. In connection with this alternate reliance, the Indenture
  and the Preference Share Documents may be amended without the consent of any Holders to prevent the
  Issuer from becoming an "investment company" as defined in the Investment Company Act or to better
  assure compliance with the requirements of Rule 3a-7 and/or to remove transfer restrictions and other
  requirements relating to Section 3(c)(7). There can be no assurance that the Issuer will satisfy the
  requirements of Rule 3a-7 or that any investor will be able to treat the Issuer as excluded from the
  definition of "investment company" in reliance on Rule 3a-7. See "—Restrictions on Acquisition or
  Disposition of Collateral Obligations May Reduce the Earnings of the Holders of the Securities" and "—
  The Servicer May Cause the Issuer to Amend the Indenture to Assure Compliance with Rule 3a-7
  Without the Consent of the Holders of the Securities in a Manner that May Adversely Affect the Holders
  of Securities" below.

           No opinion or no-action position with respect to the registration of either of the Co-Issuers or the
  pool of Collateral under the Investment Company Act has been requested of, or received from, the SEC.
  If the SEC or a court of competent jurisdiction were to find that the Issuer or the Co-Issuer is required, but
  in violation of the Investment Company Act had failed, to register as an investment company, possible
  consequences include the following: (i) the SEC could apply to a district court to enjoin the violation; (ii)
  investors in the Issuer or the Co-Issuer could sue the Issuer or the Co-Issuer, as the case may be, and
  recover any damages caused by the violation; and (iii) any contract to which the Issuer or the Co-Issuer,
  as the case may be, is party whose performance involves a violation of the Investment Company Act
  would be unenforceable by any party to the contract unless a court were to find that under the
  circumstances enforcement would produce a more equitable result than non-enforcement and would not
  be inconsistent with the purposes of the Investment Company Act.

          In addition, the Issuer’s being required to register as an investment company would result in an
  Event of Default. See "Description of the Securities—The Indenture—Events of Default." Should the
  Issuer or the Co-Issuer be subjected to any or all of the foregoing, the Issuer or the Co-Issuer, as the case
  may be, would be materially and adversely affected.

          Restrictions on Acquisition or Disposition of Collateral Obligations May Reduce the Earnings of
  the Holders of the Securities

          Rule 3a-7 imposes limitations on the ability of the Issuer to purchase or sell assets, including
  prohibiting the Issuer from purchasing or selling assets for the primary purpose of recognizing gains or
  decreasing losses resulting from market value changes. Regardless of whether the Issuer relies on the
  exclusion from the definition of "investment company" under Rule 3a-7, the Indenture will restrict the




                                                        40
                                                                                                009986
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 75 of 283 PageID 12864


  Issuer from purchasing and selling assets in accordance with criteria intended to be consistent with
  requirements of Rule 3a-7. Compliance with Rule 3a-7 may limit the Issuer's ability to enter into
  Synthetic Securities to the extent otherwise permitted by the Eligibility Criteria. In addition, under these
  restrictions the Issuer may be required to hold a Collateral Obligation or precluded from acquiring a
  Collateral Obligation when it would have sold such Collateral Obligation or acquired such Collateral
  Obligation, as applicable, had it based such determination on the market value changes in the value of
  such Collateral Obligations. As a result, greater losses on the Collateral may be sustained and there may
  be insufficient proceeds on any Payment Date to pay in full any expenses of the Issuer or any amounts
  payable to the Trustee or the Administrator (all of which amounts are payable prior to payments in respect
  of the Notes) and the payments due on the Securities. See "Security for the Notes—Sale of Collateral
  Obligations; Acquisition of Collateral Obligations."

          The Servicer May Cause the Issuer to Amend the Indenture to Assure Compliance with Rule 3a-7
  Without the Consent of the Holders of the Securities in a Manner That May Adversely Affect the Holders
  of Securities

           On the Closing Date, HFP and/or one or more of its subsidiaries will purchase all of the Class II
  Preference Shares. The Servicer will act as the manager for HFP. HFP, for purposes unrelated to the
  transactions contemplated herein, may need to rely on an exception from the definition of "investment
  company" and the requirement to register under the Investment Company Act that in turn depends upon
  the Issuer not being an investment company required to register under the Investment Company Act by
  reason of Rule 3a-7 thereunder in lieu of the Issuer’s reliance on Section 3(c)(7). It is expected that, in
  connection with certain capital raising activities of HFP, the SEC may consider the applicability of Rule
  3a-7 to the Issuer. If it were determined that the Issuer cannot rely on Rule 3a-7, the Servicer may cause
  the Issuer to amend the Indenture without the consent of the Holders of the Notes and without the consent
  of the Holders of the Preference Shares to enable the Issuer to rely on Rule 3a-7 or to better assure
  compliance therewith, which could require additional limitations and prohibitions on the circumstances
  under which the Issuer may sell assets, on the type of assets that the Issuer may acquire out of the
  proceeds of assets that mature, are refinanced or otherwise sold, on the period during which such
  transactions may occur, on the level of transactions that may occur or on other provisions of the Indenture
  and could adversely affect the earnings of the Issuer and its ability to make payments on the Notes and
  distributions to the Preference Shares. As a condition to the effectiveness of any such amendment to the
  Indenture, the Issuer, the Trustee and the Servicer will receive (i) a Rating Confirmation with respect to
  such amendment and (ii) a customary opinion of counsel (which may be supported as to factual matters
  by any relevant certificates or other documents necessary or advisable in the judgment of counsel
  delivering such opinion) from a nationally recognized law firm providing that, after giving effect to such
  amendment and assuming compliance with the Indenture as so amended, the Issuer is exempt from
  registration as an "investment company" under the Investment Company Act in reliance on such
  exemption under Rule 3a-7. Such nationally recognized law firm may also be acting as counsel to the
  Servicer, certain Holders of Notes and/or Preference Shares. The interests of any such parties may not
  align with the interest of other Holders of Notes and/or Preference Shares. See "Description of the
  Securities—The Indenture—Supplemental Indenture."

          The Weighted Average Lives of the Notes May Vary

          The Stated Maturity of the Notes is November 1, 2021 or, upon a Maturity Extension (if any), the
  applicable Extended Stated Maturity Date. The weighted average life of each Class of Notes is expected
  to be shorter than the number of years until their Stated Maturity. See "Description of the Securities."
  The weighted average life of a Class of Notes will be affected by the amount and timing of payments of
  principal of the Notes and the amount and timing of payments received on the Collateral Obligations.
  The amount and timing of payments of principal on the Notes will be affected by, among other things,




                                                       41
                                                                                              009987
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 76 of 283 PageID 12865


  any Optional Redemption of the Notes, any Refinancing of the Notes, a failure of any Coverage Test, a
  Rating Confirmation Failure, any failure by the Servicer to apply the proceeds of the offering of the
  Securities in Collateral Obligations, a redemption of the Securities made in connection with a Tax Event,
  any Special Redemption of one or more Classes of Notes, and an Event of Default by the Issuer in the
  payment of the Notes and an acceleration of the principal of the Notes in connection with an Event of
  Default. The occurrence of any of the foregoing unscheduled principal repayments of the Notes is, in
  turn, determined by the amount and timing of payments on the Collateral, which will be dependent on,
  among other things, the financial condition of the obligors on or issuers of the Collateral and the
  characteristics of the Collateral Obligations, including the existence and frequency of exercise of any
  prepayment, optional redemption, or sinking fund features, the prevailing level of interest rates, the
  redemption price, the actual default rate and the actual level of recoveries on any Defaulted Collateral
  Obligations, the frequency of tender or exchange offers for the Collateral Obligations and any sales of
  Collateral Obligations, dividends or other distributions received on any obligations that at the time of
  acquisition, conversion, or exchange do not satisfy the requirements of a Collateral Obligation, as well as
  the risks unique to Collateral Obligations of foreign issuers. A shortening of the average life of the Notes
  may adversely affect returns on the Preference Shares. See "Security for the Notes."

          The Collateral Obligations actually acquired by the Issuer may be different from those expected
  to be purchased by the Servicer, on behalf of the Issuer, due to market conditions, availability of such
  Collateral Obligations and other factors. The actual portfolio of Collateral Obligations owned by the
  Issuer will change from time to time as a result of sales and purchases of Collateral Obligations.

          A Maturity Extension May Result in a Longer or Shorter Holding Period Than Expected

           Under the Indenture, the Issuer, if directed by the Servicer, will be entitled, on each Extension
  Effective Date, to extend the Replacement Period (a maximum of four times) to the applicable Extended
  Replacement Period End Date if (i) in the case of an Extension Effective Date occurring after the first
  Extension Effective Date, the Issuer has previously effected a Maturity Extension for each preceding
  Extension Effective Date and (ii) the Extension Conditions are satisfied and the Issuer has given written
  notice of its election to extend the Replacement Period no later than 60 days and no earlier than 90 days
  prior to such Extension Effective Date. Under the Indenture and the Preference Share Documents, if the
  Replacement Period is so extended, the Stated Maturity of the Notes (or, in the case of the Preference
  Shares, the Scheduled Preference Shares Redemption Date) will be equally extended and the Weighted
  Average Life Test will be automatically extended without the requirement for any approval or consent of
  any Holders of Securities. Holders of Securities will not be able to prevent or prohibit the extension of
  the Stated Maturity of the Notes (or, in the case of the Preference Shares, the Scheduled Preference
  Shares Redemption Date) so long as the Extension Conditions are satisfied, which include the ability of
  Holders of Securities to sell their Securities at the designated purchase price to a designated purchaser
  under the Indenture. However, in the case of the Preference Shares, the Indenture provides that Holders
  of Preference Shares that have received a Preference Share Internal Rate of Return equal to or in excess of
  12.0% as of the Extension Effective Date will not receive any payment in exchange for their Preference
  Shares sold in connection with a Maturity Extension.

          As a consequence, if the Servicer elects to extend the Replacement Period and the Extension
  Conditions are satisfied, the Holders of the Securities must either hold their Securities for a significantly
  longer period of time than initially expected or sell their Securities at the applicable purchase price under
  the Indenture.




                                                       42
                                                                                               009988
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 77 of 283 PageID 12866


          An Amendment Buy-Out May Result in a Shorter Holding Period Than Expected

          Any Non-Consenting Holder of Securities with respect to an amendment of the Indenture (which
  includes Holders that fail to respond to a consent solicitation within the applicable period) may be forced
  to sell its applicable Securities to the Amendment Buy-Out Purchaser at the Amendment Buy-Out
  Purchase Price, resulting in a shorter holding period than expected at the time of investment in the
  Securities. However, in the case of the Preference Shares, the Indenture provides that the Amendment
  Buy-Out Purchase Price will be zero for Non-Consenting Holders that have received a Preference Share
  Internal Rate of Return equal to or in excess of 12.0% as of the Amendment Buy-Out Date. See
  "Description of the Securities—Amendment Buy-Out." Given these features, a Holder’s ability to affect
  or influence the amendment process through voting against such amendment may be limited, while the
  Servicer’s ability to affect or influence the amendment process may be enhanced.

          The Indenture Requires Mandatory Redemption of the Notes for Failure to Satisfy Coverage Tests

           If any of the Coverage Tests are not satisfied on any Determination Date on which the Notes of
  the relevant Class are Outstanding, Interest Proceeds available on the related Payment Date in accordance
  with the Priority of Payments (and, to the extent Interest Proceeds are insufficient, Principal Proceeds
  available on the Payment Date in accordance with the Priority of Payments) are required to be applied to
  pay principal of the relevant Class of Notes (and any Classes senior to it) to the extent necessary for the
  relevant Coverage Test to be satisfied. The application of Interest Proceeds and Principal Proceeds to pay
  principal of the Notes to the extent necessary to restore the Coverage Tests to certain minimum required
  levels could result in an elimination, deferral or reduction in the amounts available to make distributions
  on the Preference Shares and interest and principal payments on one or more classes of Notes, which
  would adversely affect the returns to the Holders of the Securities.

          The Indenture Requires Mandatory Redemption of the Notes Upon Rating Confirmation Failure

           If a Rating Confirmation Failure occurs, Interest Proceeds and, if Interest Proceeds are
  insufficient, Principal Proceeds, are required to be diverted in accordance with the Priority of Payments
  and used to pay the principal of the Notes sequentially in order of their relative priority on the next
  Payment Date and each Payment Date after that until each rating is reinstated. The application of Interest
  Proceeds and Principal Proceeds to pay principal of the Notes to the extent necessary for one or more
  ratings to be reinstated could result in an elimination, deferral, or reduction in one or more payments or
  distributions on one or more Classes of Securities, which would adversely affect the returns to the
  Holders of those Classes of Securities.

          The Indenture Permits Special Redemption of Notes Based on the Servicer’s Inability to Identify
          Replacement Collateral Obligations

           The Servicer is permitted under the Indenture to elect to have all or a portion of the funds then in
  the Collection Account available to be used to purchase additional Collateral Obligations applied to a
  Special Redemption of the Notes, in whole or in part, on one or more Payment Dates during the
  Replacement Period because it has been unable, for a period of at least 45 consecutive Business Days, to
  identify additional or replacement Collateral Obligations that are deemed appropriate by the Servicer in
  its sole discretion and meet the Eligibility Criteria in sufficient amounts to permit the application of all or
  a portion of the funds then in the Collection Account available to be used to purchase additional or
  replacement Collateral Obligations. On the Special Redemption Date, in accordance with the Indenture,
  the Special Redemption Amount will be applied in accordance with "Description of the Securities—
  Priority of Payments—Principal Proceeds," to the extent available (which includes for this purpose
  unapplied proceeds specified by the Servicer), to pay the principal of the Notes. The application of funds




                                                        43
                                                                                                 009989
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 78 of 283 PageID 12867


  in that manner could result in an elimination, deferral, or reduction of amounts available to make
  payments on Securities subordinate in priority to the Securities being amortized. See "Description of the
  Securities—Special Redemption of Notes If the Servicer Does Not Identify Replacement Collateral
  Obligations as Contemplated by the Indenture."

          The Notes Are Subject to Optional Redemption

           Subject to satisfaction of certain conditions, on any Payment Date upon the occurrence of a Tax
  Event or at any time after the Non-Call Period, the applicable Required Redemption Percentage may
  require that the Notes be redeemed as described under "Description of the Securities—Optional
  Redemption." In the case of an Optional Redemption of the Notes, the Servicer may be required to
  aggregate Collateral Obligations to be sold together in one block transaction, thereby possibly resulting in
  a lower realized value for the Collateral Obligations sold. There can be no assurance that the market
  value of the Collateral will be sufficient for the applicable Required Redemption Percentage to direct an
  Optional Redemption of the Notes. A decrease in the market value of the Collateral would adversely
  affect the Sale Proceeds from their sale. Consequently, the conditions precedent to the exercise of an
  Optional Redemption may not be met. Moreover, the Holders of the Notes may not be able to invest the
  proceeds of the redemption of the Notes in investments providing a return equal to or greater than the
  return the Holders of the Notes expected to obtain from their investment in the Notes.

          The Notes are Subject to Redemption by Refinancing

          The Indenture provides that any Class of the Notes may be redeemed in whole, but not in part, on
  any Payment Date after the Non-Call Period from Refinancing Proceeds subject to the satisfaction of
  certain requirements. See "Description of the Securities—Optional Redemption—Redemption by
  Refinancing." Accordingly, a more junior Class of Notes may be redeemed from Refinancing Proceeds in
  whole even if a more senior Class of Notes remains outstanding. Holders of Notes that are refinanced (or
  otherwise optionally redeemed) may not be able to reinvest the proceeds of such Notes in assets with
  comparable interest rates or maturity. An optional redemption from Refinancing Proceeds may also result
  in a shorter investment than a Holder of Notes may have anticipated.

          Future Ratings of the Notes Are Not Assured and Limited in Scope; the Preference Shares Are
          Not Rated

           It is a condition to the issuance of the Notes that they be rated as provided under "Summary of
  Terms—Principal Terms of the Securities." A credit rating is not a recommendation to buy, sell or hold
  securities and is subject to revision or withdrawal at any time. There is no assurance that a rating will
  remain for any given period or that a rating will not be lowered or withdrawn entirely by each Rating
  Agency if in its judgment circumstances in the future so warrant. Any such action could have an adverse
  effect on the Holders of the relevant Class of Securities. If a rating initially assigned to a Class of Notes
  is subsequently lowered for any reason, no person is obligated to provide any additional credit support or
  credit enhancement. The ratings of the Notes are based on the assumption that no Maturity Extension
  occurs at any time.

          No rating of the Preference Shares will be sought or obtained in connection with their issuance.

          Holders of Beneficial Interests in Global Notes will not be Considered "holders" Under the
          Indenture

          Holders of beneficial interests in any Securities held in global form will not be considered holders
  of such Securities under the Indenture. DTC will be the sole holder for any such Securities, and therefore




                                                       44
                                                                                               009990
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 79 of 283 PageID 12868


  each beneficial owner of a Security held in global form must rely on the procedures of DTC (and, in the
  case of beneficial interests in (Regulation S Global Notes) Euroclear or Clearstream) to exercise any
  rights of a holder of a Security under the Indenture.

          The Issuer Could Be Subject to Tax on a Net Income Basis

           The Issuer expects to conduct its affairs so that its income generally will not be subject to tax on a
  net income basis in the United States or any other jurisdiction. There are no restrictions on the location
  from which the Servicer may perform its duties under the Servicing Agreement and performance of such
  duties from certain locations could subject the Issuer to state, local or foreign net income or franchise tax.
  The Issuer also expects that payments received on the Collateral Obligations and Eligible Investments
  generally will not be subject to withholding taxes imposed by the United States or other countries from
  which such payments are sourced. The Issuer's income might become subject to net income or
  withholding taxes in the United States or other jurisdictions due to unanticipated circumstances, a change
  in law, contrary positions of relevant taxing authorities or other causes. Payments with respect to any
  equity securities held by the Issuer likely will be subject to withholding taxes imposed by the United
  States or other countries from which such payments are sourced. In addition, the Issuer may hold up to
  ten Synthetic Letters of Credit acquired in connection with the acquisition of a Loan issued under the
  same credit facility. Whether payments received with respect to such Synthetic Letters of Credit are
  subject to United States withholding tax is unclear. The imposition of unanticipated withholding taxes or
  tax on the Issuer's net income could materially impair the Issuer's ability to make payments on the
  Securities. See "Income Tax Considerations".

          Issuer Not Obligated to Gross-Up

          The Issuer expects that payments on the Securities ordinarily will not be subject to any
  withholding tax in the Cayman Islands, the United States or any other jurisdiction. If withholding or
  deduction of taxes is required in any jurisdiction, neither Co-Issuer shall be under any obligation to make
  any additional payments to the holders of Securities in respect of such withholding or deduction.

          Holders of Preference Shares Should Consider Tax Treatment

           Because the Issuer will be a passive foreign investment company, a U.S. person holding
  Preference Shares may be subject to additional taxes unless it elects to treat the Issuer as a qualified
  electing fund and to recognize currently its proportionate share of the Issuer's income. The Issuer also
  may be a controlled foreign corporation, in which case U.S. persons holding Preference Shares could be
  subject to different tax treatments.

           Purchasers of the Class I Preference Shares should note that, because of the priority given to the
  Class II Preference Shares in respect of certain distributions, U.S. persons holding Class I Preference
  Shares that make a QEF election could pay taxes on their pro rata share of earnings even though the
  related cash is distributed to holders of the Class II Preference Shares. See "Income Tax Considerations".

          Restrictions Will Be Placed On Benefit Plan Investors

          Certain transactions involving the Co-Issuers in the ordinary course might be deemed to
  constitute "prohibited transactions" under the United States Employee Retirement Income Security Act of
  1974, as amended ("ERISA"), and Section 4975 of the Code with respect to Benefit Plan Investors (as
  defined in "Certain ERISA Considerations") that purchase the Securities, if assets of the Issuer and/or the
  Co-Issuer were deemed to be "plan assets" subject to Title I of ERISA or Section 4975 of the Code or
  Similar Law (as defined in "Certain ERISA Considerations"). The Issuer intends to restrict ownership of




                                                        45
                                                                                                 009991
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 80 of 283 PageID 12869


  the Preference Shares by Benefit Plan Investors so that no assets of the Issuer will be deemed to be "plan
  assets" of a plan subject to Title I of ERISA or Section 4975 of the Code. Specifically, the Issuer, in
  reliance on purchaser and transferee representations and deemed representations, intends to restrict the
  acquisition of the Preference Shares so that less than 25% of the aggregate outstanding amount of each of
  the Class I Preference Shares and the Class II Preference Shares will be held by Benefit Plan Investors
  (determined without regard to those Preference Shares held by Controlling Persons (as defined in "Certain
  ERISA Considerations"), such as the Class I Preference Shares and the Class II Preference Shares held by
  the Servicer or its affiliates and employees thereof). In this regard, although Section 3(42) of ERISA
  provides that an entity is considered to hold plan assets only to the extent of the percentage of the equity
  interest held by Benefit Plan Investors, 100% of Preference Shares, as applicable, held by an entity that is
  a Benefit Plan Investor (including an insurance company whose general account assets are treated as
  "plan assets") will be treated as Preference Shares, as applicable, held by a Benefit Plan Investor.
  However, there can be no assurance that the ownership of any of the the Class I Preference Shares or
  Class II Preference Shares by Benefit Plan Investors will always remain below the 25% threshold
  established under the Plan Asset Regulation (as defined in "Certain ERISA Considerations").

          Although the Co-Issuers believe that the Notes should be classified as indebtedness (rather than
  as equity) for purposes of the Plan Asset Regulation (as defined in "Certain ERISA Considerations") (and
  thus will allow more than 25% of each class of Notes to be purchased by Benefit Plan Investors), there
  can be no assurance that the Notes will be so characterized, and the characterization of one or more
  classes of the Notes could change if the financial condition of the Co-Issuers changes or other terms and
  conditions of the Notes change.

          If the Benefit Plan Investor ownership of any of the Class I Preference Shares or the Class II
  Preference Shares were to meet or exceed the 25% threshold described above, or any class of the Notes
  were characterized as equity and such threshold were exceeded with respect to such class, resulting in the
  assets of the Co-Issuers being deemed to be "plan assets," certain transactions that the Co-Issuers might
  enter into, or may have entered into, in the ordinary course of business, might constitute non-exempt
  prohibited transactions under ERISA and/or Section 4975 of the Code and might have to be rescinded.
  Additionally, the Co-Issuers or other "parties in interest" (as defined in Section 3(14) of ERISA) or
  "disqualified persons" (as defined in Section 4975(e)(2) of the Code) may be subject to other penalties
  and liabilities with respect to the transaction.

           In addition, the acquisition or holding of the Securities by or on behalf of a plan subject to Title I
  of ERISA or Section 4975 of the Code could give rise to a prohibited transaction if any of the Co-Issuers,
  the Trustee, the Servicer, the Initial Purchasers, other persons providing services in connection with the
  Co-Issuers, or any of their respective affiliates, is a "party in interest" or "disqualified person" with
  respect to that plan. The acquisition or holding of Securities by a governmental, foreign or church plan
  subject to laws substantially similar to the provisions of Section 406 of ERISA or Section 4975 of the
  Code could constitute a violation of such similar laws. If such transaction is not exempt from ERISA and
  Section 4975 of the Code or, if applicable, substantially similar laws pertaining to governmental, foreign
  or church plans, the transaction may have to be rescinded and the Co-Issuers or other "parties in interest"
  or "disqualified persons" may be subject to other penalties with respect to the transaction. Therefore, each
  investor in the Securities will be required or deemed to represent and warrant that either (i) it is not, and is
  not using the assets of, and throughout the holding and disposition of such Securities will not become or
  transfer its interest to, a plan subject to Title I of ERISA or Section 4975 of the Code, or an entity that is
  deemed to hold assets of any of the foregoing or a governmental, foreign or church plan which is subject
  to any federal, state, foreign or local law that is substantially similar to the provisions of Section 406 of
  ERISA or Section 4975 of the Code or (ii) its purchase, holding and disposition of such Securities will not
  result in a non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of the Code
  (or, in the case of a governmental, foreign or church plan, a violation of any substantially similar federal,




                                                         46
                                                                                                 009992
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 81 of 283 PageID 12870


  state, foreign or local law) because such purchase, holding and disposition either (x) is not, and will not
  become, subject to such laws or (y) is covered by an exemption from all applicable prohibited
  transactions, all of the conditions of which are and will be satisfied upon the acquisition of, and
  throughout its holding and disposition of such Securities.

           Any transfer in violation of the foregoing representations will be treated as having no force and
  effect and will be null and void ab initio, potentially causing loss to the investor purchasing in violation of
  these representations.

          See "Certain ERISA Considerations" herein for a more detailed discussion of certain ERISA and
  related considerations with respect to an investment in the Securities by an employee benefit plan or
  similar plan or arrangement.

  Relating to the Servicing Agreement

          The Servicing Agreement May Be Amended Without the Consent of Holders of Securities Whether
          or Not Such Amendment Adversely Affects Holders of Securities

           The Issuer may, at the request of the Servicer, enter into an amendment or modification of the
  Servicing Agreement from time to time, without the consent of the Holders of the Securities and without
  regard to whether or not the interests of the Holders of the Securities are adversely affected thereby;
  provided that, with respect to any such amendment or modification, (a) the Rating Condition is satisfied
  and (b) a Majority of the Controlling Class of Notes or a Majority of the Holders of the Preference Shares
  have not objected in writing to such amendment or modification by delivering a notice to the Trustee
  prior to the relevant Objection Cut-Off Date. Holders of the Securities other than Holders of the
  Controlling Class of Notes and Holders of the Preference Shares will have no ability to vote against any
  such amendment or modification. The ability of the Holders of the Controlling Class of Notes and
  Holders of the Preference Shares to influence the amendment process is limited to the right of a Majority
  of either such Class to object as described above. To the extent that less than a Majority of the Controlling
  Class of Notes or a Majority of the Holders of the Preference Shares object to the proposed amendment or
  modification, the Servicer may request that the Issuer enter into such amendment or modification and the
  Trustee consent thereto, without regard to the fact that certain Holders of the Securities may have
  objected to such proposed amendment or modification.

          The Servicing Agreement Cannot be Delegated Except to Entities Controlled by Certain Key
          Persons

          The Servicing Agreement, and any obligations or duties of the Servicer under the Servicing
  Agreement, cannot be delegated by the Servicer, in whole or in part, except to any entity that (i) is
  controlled by any of James Dondero, Mark Okada and Todd Travers and (ii) is one in which any of James
  Dondero, Mark Okada and Todd Travers is involved in the day to day management and operations (and in
  any such case pursuant to an instrument of delegation in form and substance satisfactory to the Issuer),
  without the prior written consent of the Issuer, a Super Majority of the Controlling Class of Notes
  (excluding any Notes that are not Voting Notes) and a Majority of the Voting Preference Shares and,
  notwithstanding any such consent, no delegation of obligations or duties by the Servicer (including,
  without limitation, to an entity described above) shall relieve the Servicer from any liability under the
  Servicing Agreement.




                                                        47
                                                                                                 009993
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 82 of 283 PageID 12871


  Relating to the Servicer

          The Issuer Will Depend on the Expertise Available to the Servicer and its Key Personnel

           The performance of the Issuer’s portfolio of Collateral Obligations depends heavily on the skills
  of the Servicer in analyzing, selecting and monitoring the Collateral Obligations. As a result, the Issuer
  will be highly dependent on the financial and servicing experience of certain professionals associated with
  the Servicer, none of whom is under a contractual obligation to the Issuer to continue to be associated
  with the Servicer for the term of this transaction. The loss of one or more of these individuals could have
  a material adverse effect on the performance of the Co-Issuers. Furthermore, the Servicer has informed
  the Issuer that these professionals are also actively involved in other activities and will not be able to
  devote all of their time to the Issuer’s business and affairs. In addition, individuals not currently
  associated with the Servicer may become associated with the Servicer and the cash-flow performance of
  the Collateral Obligations may also depend on the financial and servicing experience of such individuals.
  See "The Servicing Agreement" and "The Servicer."

          The Issuer Will Have Limited Control of the Administration and Amendment of Collateral
          Obligations

           The Servicer will cause the Issuer to exercise or enforce, or refrain from exercising or enforcing,
  its rights in connection with the Collateral Obligations or any related documents or will refuse
  amendments or waivers of the terms of any Collateral Obligation and related documents in accordance
  with its ordinary business practices as if the Servicer were administering the Collateral Obligations for its
  own account. The authority of the Servicer to cause the Issuer to change the terms of the Collateral
  Obligations will generally not be restricted by the Indenture or the Servicing Agreement. As a result, the
  Issuer will be relying on the Servicer’s customary standards, policies and procedures with respect to the
  servicing of the Collateral Obligations. The Holders of the Securities and the Issuer will not have any
  right to compel the Issuer or the Servicer to take or refrain from taking any actions other than in
  accordance with its ordinary business practices.

          In addition, when the Issuer holds a Participation, the Issuer generally will have no right to
  enforce compliance by the borrower with the loan or credit agreement or other instrument evidencing the
  related loan obligation, no rights of set-off against the borrower, no direct interest in the collateral
  supporting the loan obligation, and no right to vote with respect to amendments of, or waivers of defaults
  under, the loan obligation. An acquisition by the Issuer of a Synthetic Security related to a Loan involves
  many of the same considerations relevant to Participations. See "—Relating to the Collateral
  Obligations—Loans Involve Particular Risks" and "—Synthetic Securities Involve Particular Risks"
  below.

          A modification that would increase the commitment of a lender, reduce the interest rate, or
  postpone the final maturity of an obligation under a participation agreement, or release all of the collateral
  for an obligation, generally requires the affirmative vote of the Participating Institution for a loan in
  which the Issuer owns a Participation, or of the Issuer for a Loan purchased by assignment, for the
  increase, reduction, or postponement to be binding. The exercise of remedies may also be subject to the
  vote of a specified percentage of the lenders under the loan obligation. The Servicer will have the
  authority to cause the Issuer to consent to certain amendments, waivers, or modifications to the Collateral
  Obligations requested by obligors or the lead agents for participation agreements relating to Participations
  (subject to operating procedures intended to reduce the risk that the Issuer would be deemed to be
  engaged in a trade or business in the United States for United States federal income tax purposes). The
  Servicer may, subject to the transaction documents, cause the Issuer to extend or defer the maturity, adjust
  the outstanding balance of any Collateral Obligation, reduce or forgive interest or fees, release material




                                                        48
                                                                                                009994
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 83 of 283 PageID 12872


  collateral or guarantees, or otherwise amend, modify, or waive the terms of any related loan agreement,
  including its payment terms. The Servicer will make determinations in accordance with its servicing
  standards under the Servicing Agreement. Any amendment, waiver, or modification of a Collateral
  Obligation could postpone the expected maturity of the Notes or the expected redemption date of the
  Preference Shares, or reduce the likelihood of timely and complete payment of interest or principal under
  the Notes or a full return of an investment in the Preference Shares.

          Performance History of the Servicer May Not Be Indicative of Future Results

           Any prior results of the Servicer, and the persons associated with it or any other entity may not be
  indicative of the Issuer’s future results. The nature of, and risks associated with, the Issuer’s future assets
  may differ substantially from those assets historically associated with the Servicer, and the persons
  associated with it or any other entity. There can be no assurance that the Issuer’s assets will perform as
  well as the past assets serviced or managed by the Servicer, and the persons associated with it or any other
  entity. Moreover, since the criteria that govern the acquisition of the Collateral Obligations do not govern
  the Servicer’s activities generally, the acquisition and disposition of Collateral Obligations conducted in
  accordance with the criteria contained in the Indenture, and the results they yield, may differ substantially
  from other assets serviced or managed by the Servicer.

           Other accounts, collateralized debt obligations or other funds managed or serviced by the Servicer
  that are similar to the Issuer ("Other Debt Funds") have been structured to comply with the exemption
  from registration under the Investment Company Act provided by Section 3(c)(7) thereunder, whereas the
  Issuer is also structured to comply with the exemption from registration provided by Rule 3a-7 under the
  Investment Company Act and may in the future, subject to the conditions described herein, rely
  exclusively on such exemption from registration provided by Rule 3a-7. Rule 3a-7 requires certain
  additional limitations and restrictions on the buying and selling of assets of the Issuer that are not
  applicable to the assets of the Other Debt Funds relying on the Section 3(c)(7) exemption from
  registration. As a result, the Issuer’s ability to react to changes in market value of the assets is more
  limited and the returns on the Issuer’s assets and the Securities, including the returns on the Preference
  Shares, may not be comparable to, and may differ materially from, the performance of the Other Debt
  Funds.

           Notwithstanding the inapplicability of the results obtained and expected to be obtained from the
  past activities of the Servicer, a period of increased volatility in market conditions, including interest rate
  environments, can have an adverse effect on the realized and unrealized returns to investors in the past
  products of the Servicer. There can be no assurance that current economic conditions and the effects of
  increased interest rate and corresponding price volatility will not adversely impact the investment returns
  ultimately realized by investors or continued compliance with, among other things, applicable coverage
  requirements described in this Offering Memorandum.

  Relating to the Collateral Obligations

          In General, the Collateral Obligations Are Subject to Various Risks

          The Collateral Obligations are subject to credit, liquidity, and interest rate risks, among others.
  The Eligibility Criteria and the Collateral Quality Tests have been established to address certain assumed
  deficiencies in payment occasioned by defaults with respect to the Collateral Obligations. If any
  deficiencies exceed certain modeled scenarios, however, payments or distributions on the Securities could
  be adversely affected. To the extent that a default occurs with respect to any Collateral Obligation
  securing the Notes and the Issuer (on the advice of the Servicer) sells or otherwise disposes of the




                                                        49
                                                                                                 009995
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 84 of 283 PageID 12873


  Collateral Obligation, it is not likely that the proceeds of the sale or other disposition will be equal to the
  amount of principal and interest owing to the Issuer on the Collateral Obligation.

          The value of the Collateral Obligations generally will fluctuate with, among other things, the
  financial condition of the obligors on or issuers of the Collateral Obligations and, with respect to
  Synthetic Securities, both the financial condition of the related Synthetic Security counterparties and the
  obligors on or issuers of the Reference Obligations, general economic conditions, the condition of certain
  financial markets, political events, developments or trends in any particular industry, and changes in
  prevailing interest rates.

           The ability of the Issuer to sell Collateral Obligations before their maturity is subject to certain
  restrictions under the Indenture including those described under "Security for the Notes—Sale of
  Collateral Obligations; Acquisition of Collateral Obligations."

          Below Investment-Grade Obligations Involve Particular Risks

          A substantial amount of the Collateral Obligations will consist of loans, bonds and other
  obligations that are below investment grade, including high-yield loans and securities. Those Collateral
  Obligations will have greater credit and liquidity risk than investment-grade obligations. They are also
  often unsecured and may be subordinated to certain other obligations of their issuer. The lower rating of
  those Collateral Obligations reflects a greater possibility that adverse changes in the financial condition of
  an issuer or in general economic conditions or both may impair the ability of their issuer to make
  payments of principal or interest. These Collateral Obligations may be speculative.

          Risks of below investment-grade Collateral Obligations may include (among others):

          (i)      limited liquidity and secondary market support;

          (ii)     in the case of fixed-rate high-yield debt securities, substantial market place volatility
                   resulting from changes in prevailing interest rates;

          (iii)    subordination to the prior claims of senior lenders and creditors;

          (iv)     the operation of mandatory sinking fund or call and redemption provisions during periods
                   of declining interest rates that could cause the Issuer to apply premature redemption
                   proceeds in lower-yielding debt obligations;

          (v)      the possibility that earnings of the below investment-grade issuer may be insufficient to
                   meet its debt service; and

          (vi)     the declining creditworthiness and potential for insolvency of a below investment-grade
                   issuer during periods of rising interest rates and economic downturn.

         An economic downturn or an increase in interest rates could severely disrupt the market for
  below investment-grade obligations and could adversely affect the value of outstanding below
  investment-grade obligations and the ability of their issuers to repay principal and interest.

          Issuers that are below investment grade may be highly leveraged and may not have available to
  them more traditional methods of financing. The risk associated with obligations of below investment-
  grade issuers is generally greater than is the case with investment-grade issuers. For example, during an
  economic downturn or a sustained period of rising interest rates, below investment-grade issuers may be




                                                        50
                                                                                                 009996
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 85 of 283 PageID 12874


  more likely to experience financial stress, especially if they are highly leveraged. During those periods,
  timely service of debt obligations may also be adversely affected by specific issuer developments, or the
  issuer’s inability to meet specific projected business forecasts or the unavailability of additional financing.
  The risk of loss from default by the issuer is significantly greater for the holders of below investment-
  grade obligations because those obligations may be unsecured and may be subordinated to obligations
  owed to other creditors of the issuer. Further, bankruptcy and similar laws applicable to issuers of the
  Collateral Obligations may limit the amount of any recovery in respect of a Collateral Obligation if its
  issuer is insolvent and may also adversely affect the timing of receipt of any recovery to which the Issuer
  may be entitled. In addition, the Issuer may incur additional expenses to the extent it is required to seek
  recovery upon a default on such an obligation or participate in its restructuring.

          As a result of the limited liquidity of below investment-grade obligations, their prices have at
  times experienced significant and rapid decline when a substantial number of holders decided to sell. In
  addition, it may be difficult or impossible for the Issuer to dispose of certain below investment-grade
  obligations in a timely manner because there may be a thin trading market for them. Even if is possible to
  dispose of such Collateral Obligations, it is unlikely that the proceeds of such disposition would equal the
  unpaid principal and interest thereof. To the extent that a secondary trading market for below investment-
  grade obligations does exist, it is generally not as liquid as the secondary market for highly rated
  obligations. Reduced secondary market liquidity may have an adverse impact on the Issuer’s ability to
  dispose of particular Collateral Obligations in response to a specific economic event, such as a
  deterioration in the creditworthiness of the issuer of the Collateral Obligation.

          All risks associated with the Issuer’s purchase of such Collateral Obligations will be borne by the
  Holders of the Securities in reverse order of seniority, beginning with the Preference Shares as the most
  junior Class.

          Effect of Portfolio Diversification Limited for Junior Classes

           The Indenture will require that certain levels of diversification are maintained or improved in
  connection with purchases of Collateral Obligations. The Collateral Obligations are expected to consist
  primarily of below investment grade debt obligations. To the extent that below investment grade debt
  obligations as an asset class generally underperform or experience increased levels of credit losses or
  market volatility, the Collateral Obligations will likely experience credit losses and losses in connection
  with sales even with significant issuer and industry diversification. In addition, given the leveraged
  capital structure of the Issuer, any losses resulting from defaults and/or trading losses will be borne first
  by the Preference Shares, as the most junior Class. Because the value of the obligations of any single
  issuer or industry sector will represent a higher percentage of the issuance price, as the case may be, of
  the Preference Shares (or any other junior Class) than it represents in relation to the aggregate principal
  amount of the total portfolio, there can be no assurance that the diversification guidelines of the Indenture
  will be effective in minimizing losses on the junior Classes of Securities, particularly the Preference
  Shares.

          Loans Involve Particular Risks

          The Collateral Obligations will consist primarily of Dollar-denominated senior secured and senior
  unsecured loans, which are required by the Indenture to be obligations of corporations, partnerships, or
  other entities organized under the laws of the United States (or any of its states) or of foreign obligors
  meeting specified criteria, or Synthetic Securities the Reference Obligations of which are such loans. See
  "Security for the Notes—Collateral Obligations."




                                                        51
                                                                                                 009997
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 86 of 283 PageID 12875


           Loans may become non-performing for a variety of reasons. Non-performing loans may require
  substantial workout negotiations or restructuring that may entail, among other things, a substantial
  reduction in the interest rate or a substantial write-down of the principal of a loan. In addition, because of
  the unique and customized nature of a loan agreement and the private syndication of a loan, loans
  typically may not be purchased or sold as easily as publicly traded securities, and historically the trading
  volume in the bank term loan market has been small relative to the corporate bond market. Loans may
  encounter trading delays due to their unique and customized nature, and transfers may require the consent
  of an agent bank or borrower. Consequently, there can be no assurance that there will be any market for
  any Loan if the Issuer is required to sell or otherwise dispose of such Loan. Depending on the terms of
  the underlying loan documentation, consent of the borrower may be required for an assignment, and a
  purported assignee may not have any direct right to enforce compliance by the obligor with the terms of
  the loan agreement in the absence of this consent.

           The Issuer may acquire interests in loans either directly (by assignment) or indirectly (by
  Participation or through Synthetic Securities). The Issuer may not originate any loans. The purchaser of
  an assignment of a loan obligation typically succeeds to all the rights and obligations of the Participating
  Institution and becomes a lender under the loan or credit agreement with respect to the debt obligation. In
  contrast, a Participation acquired by the Issuer in a portion of a loan obligation held by a Participating
  Institution or a security or other debt obligation typically results in a contractual relationship only with the
  Participating Institution, not with the borrower. The Issuer would have the right to receive payments of
  principal, interest, and any fees to which it is entitled under a Participation only from the Participating
  Institution and only upon receipt by the Participating Institution of those payments from the borrower.
  Participating Institutions commonly reserve the right to administer the Participations sold by them as they
  see fit (unless their actions constitute gross negligence or willful misconduct) and to amend the
  documentation evidencing the obligations in all respects. However, most participation agreements
  provide that the Participating Institutions may not vote in favor of any amendment, modification or
  waiver that forgives principal, interest or fees, reduces principal, interest or fees that are payable,
  postpones any payment of principal (whether a scheduled payment or a mandatory prepayment), interest
  or fees or releases any material guarantee or security without the consent of the participant (at least to the
  extent the participant would be affected by any such amendment, modification or waiver). Participating
  Institutions voting in connection with a potential waiver of a restrictive covenant may have interests
  different from those of the Issuer, and such Participating Institutions might not consider the interests of
  the Issuer in connection with their votes. In addition, many participation agreements that provide voting
  rights to the holder of the Participation further provide that if the holder does not vote in favor of
  amendments, modifications or waivers, the selling lender may repurchase such Participation at par. The
  Issuer will be subject to restrictions on the amount of Participations that may be acquired for inclusion in
  the Collateral. See "Security for the Notes—Eligibility Criteria."

           Holders of Participations are subject to additional risks not applicable to a holder of a direct
  interest in a loan. In the event of the insolvency of the Participating Institution, under the laws of the
  United States and the various States thereof, a holder of a Participation may be treated as a general
  creditor of the Participating Institution and may not have any exclusive or senior claim with respect to the
  Participating Institution’s interest in, or the collateral with respect to, the loan. Consequently, the holder
  of a Participation will be subject to the credit risk of the Participating Institution as well as of the
  borrower. Participants also often do not benefit from the collateral (if any) supporting the loans in which
  they have a participation interest because Participations often do not provide a purchaser with direct rights
  to enforce compliance by the borrower with the terms of the loan agreement or any rights of set-off
  against the borrower. The Servicer is not required, and does not expect, to perform independent credit
  analyses of the Participating Institutions.




                                                        52
                                                                                                 009998
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 87 of 283 PageID 12876


           Certain of the loans in the Issuer’s portfolio may be unsecured or secured by collateral worth less
  than the outstanding balance of the loan. In addition to the general risks associated with loans described
  above, unsecured loans will not be secured by substantial collateral or any collateral and secured loans
  may be substantially under-secured. Without collateral and with materially inadequate collateral, the
  ability of the holder of the loan to recover amounts due from the borrower may be substantially limited.

          Recent Developments in the Loan Market.

           Recent developments in the loan market, in particular, in connection with the financing of
  leveraged buy-outs, have resulted in lenders making loans that do not require the borrower to maintain
  debt service or other financial ratios or that do not contain common restrictions on the ability of the
  borrower to change significantly its operations or to enter into other significant transactions that could
  affect its ability to repay such loans. A portion of the loans acquired by the Issuer (directly or through
  Participations) may consist of such loans and the Issuer may enter into Synthetic Securities referencing
  such borrower or such loans. Such loans may expose the lenders to greater credit risk than loans that
  contain more extensive covenants and may affect the lenders’ ability to restructure loans or to mitigate
  potential losses and acquiring such loans or entering into Synthetic Securities referencing such borrower
  or such loan may subject the Issuer to greater credit risk.

          Risks Associated with Applying Proceeds of Dispositions

           The Issuer’s income will decline if and when the Issuer applies the proceeds from matured,
  prepaid, sold or called Collateral Obligations into lower yielding instruments. A decline in income will
  affect the amount available for distributions on the Securities. Subject to criteria described herein, the
  Servicer will have discretion to use Principal Proceeds to purchase Collateral Obligations in compliance
  with the Eligibility Criteria and other requirements for the acquisition of Collateral Obligations described
  herein. The yield with respect to such Collateral Obligations will depend on, among other factors, interest
  rates available at the time, the availability of assets satisfying the Eligibility Criteria and acceptable to the
  Servicer, and market conditions related to leveraged Loans and high yield bonds in general. The need to
  satisfy the Eligibility Criteria and other requirements for the acquisition of Collateral Obligations
  described herein and identify acceptable assets may require the purchase of Collateral Obligations with a
  lower yield than those replaced, with different characteristics than those replaced (including, but not
  limited to, coupon, spread, maturity, call features and/or credit quality) or require that such funds be
  maintained in Eligible Investments pending such replacement of Collateral Obligations, which will
  further reduce the yield on the Collateral Obligations. Any decrease in the yield on the Collateral
  Obligations will have the effect of reducing the amounts available to make distributions on the Securities,
  especially the most junior Class of Securities. There can be no assurance that in the event Collateral
  Obligations are sold, prepaid, called, or mature, yields on Collateral Obligations that are available and
  eligible for purchase will be at the same levels as those replaced, that the characteristics of any Collateral
  Obligations purchased will be the same as those replaced or as to the timing of the purchase of any such
  Collateral Obligations.

           Leveraged Loans and privately placed high yield bonds are not as easily (or as quickly) purchased
  or sold as publicly traded securities for a variety of reasons, including confidentiality requirements with
  respect to obligor information, the customized non-uniform nature of loan agreements and private
  syndication. The reduced liquidity and lower volume of trading in such debt obligations, in addition to
  restrictions on purchase represented by the Eligibility Criteria, could result in periods of time during
  which the Issuer is not able to fully apply its cash to purchase Collateral Obligations. The longer the
  period before the application of cash to purchase Collateral Obligations, the greater the adverse impact
  will be on aggregate Interest Proceeds collected and distributed by the Issuer, including on the Securities,
  especially the most junior Class of Securities, thereby resulting in lower yields than could have been




                                                         53
                                                                                                  009999
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 88 of 283 PageID 12877


  obtained if proceeds were immediately applied. In addition, leveraged Loans are often prepayable by the
  borrowers with no, or limited, penalty or premium. As a result, leveraged Loans generally prepay more
  frequently than other corporate obligations of the same borrower. Senior leveraged Loans usually have
  shorter terms than more junior obligations and often require mandatory repayments from excess cash
  flow, asset dispositions and offerings of debt and/or equity securities. The increased levels of
  prepayments and amortization of leveraged Loans increase the associated replacement risk on the
  Collateral Obligations which risk will first be borne by Holders of the Securities, beginning with the
  Preference Shares as the most junior Class.

          Defaults and Market Volatility

          To the extent that a default occurs with respect to any Collateral Obligation and the Issuer sells or
  otherwise disposes of that Collateral Obligation, it is likely that the proceeds will be less than its unpaid
  principal, interest or its purchase price. This could have a material adverse effect on the payments on the
  Securities. The Issuer also may incur additional expenses to the extent it is required to seek recovery after
  a default or participate in the restructuring of an obligation. Even in the absence of a default with respect
  to any of the Collateral Obligations, the market value of the Collateral Obligation at any time will vary,
  and may vary substantially, from the price at which that Collateral Obligation was initially purchased and
  from the principal amount of such Collateral Obligation, due to market volatility, changes in relative
  credit quality, general economic conditions, the level of interest rates, changes in exchange rates, the
  supply of below investment grade debt obligations and other factors that are difficult to predict. In
  addition, the Indenture places significant restrictions on the Servicer’s ability to buy and sell Collateral
  Obligations which restrictions may be greater if amendments are made to assure compliance with Rule
  3a-7. See "—The Servicer May Cause the Issuer to Amend the Indenture to Assure Compliance with
  Rule 3a-7 Without the Consent of the Holders of the Securities in a Manner that May Adversely Affect
  the Holders of Securities".

           The market price of below investment grade debt obligations may from time to time experience
  significant volatility. During certain periods, this market has experienced significant volatility with
  respect to market prices, a significant increase in issues trading at distressed levels, a significant increase
  in default rates, and a significant decrease in recovery rates. No assurance can be given that volatility in
  the below investment grade debt market will not continue in the future. Such volatility can adversely
  impact the liquidity, market prices and other performance characteristics of leveraged Loans and high
  yield bonds.

          Structured Finance Obligations Involve Particular Risks

           A portion of the Collateral Obligations may consist of Structured Finance Obligations. Structured
  Finance Obligations may present risks similar to those of the other types of Collateral Obligations which
  the Issuer may purchase and, in fact, the risks may be of greater significance in the case of Structured
  Finance Obligations. Moreover, purchasing Structured Finance Obligations may entail a variety of
  unique risks. Among other risks, Structured Finance Obligations may be subject to prepayment risk,
  credit risk, liquidity risk, market risk, structural risk, legal risk and interest rate risk (which may be
  exacerbated if the interest rate payable on a Structured Finance Obligation changes based on multiples of
  changes in interest rates or inversely to changes in interest rates). In addition, certain Structured Finance
  Obligations (particularly subordinated collateralized bond obligations) may provide that non-payment of
  interest is not an event of default in certain circumstances and the holders of the securities will therefore
  not have available to them any associated default remedies. During the period of non-payment, unpaid
  interest will generally be capitalized and added to the outstanding principal balance of the related security.
  Furthermore, the performance of a Structured Finance Obligation will be affected by a variety of factors,
  including its priority in the capital structure of its issuer, the availability of any credit enhancement, the




                                                        54
                                                                                                 010000
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 89 of 283 PageID 12878


  level and timing of payments and recoveries on and the characteristics of the underlying receivables,
  loans, or other assets that are being securitized, bankruptcy remoteness of those assets from the originator
  or transferor, the adequacy of and ability to realize on any related collateral, and the skill of the manager
  or the servicer of the Structured Finance Obligation in managing or servicing securitized assets. The
  price of a Structured Finance Obligation, if required to be sold, may be subject to certain market and
  liquidity risks for securities of its type at the time of sale. In addition, Structured Finance Obligations
  may involve initial and ongoing expenses above the costs associated with the related direct purchases.

          Synthetic Securities Involve Particular Risks

           A portion of the Collateral Obligations may consist of Synthetic Securities the Reference
  Obligations of which are Loans, Structured Finance Obligations or High-Yield Bonds. Although it is not
  expected that any of the Collateral Obligations will consist of Synthetic Securities as of the Closing Date,
  after the Closing Date the Issuer may enter into Synthetic Securities with a notional amount of up to
  15.0% of the Maximum Amount. However, the ability of the Issuer to enter into Synthetic Securities up
  to such extent may be limited to the extent the Issuer purchases and sells assets in accordance with criteria
  intended to be consistent with Rule 3a-7 under the Investment Company Act.

           Acquiring these types of assets through the purchase of Synthetic Securities present risks in
  addition to those inherently associated with direct purchases of such assets. With respect to Synthetic
  Securities, the Issuer will usually have a contractual relationship only with the counterparty of the
  relevant Synthetic Security, and not the reference obligor on the Reference Obligation. The Issuer will
  have no right to enforce compliance by the reference obligor with the Reference Obligation nor any rights
  of set-off against the reference obligor, nor have any voting or other consensual rights of ownership with
  respect to the Reference Obligation. The Issuer will not directly benefit from any collateral supporting
  the Reference Obligation and will not have the benefit of the remedies that would normally be available
  to a holder of the Reference Obligation.

           In addition, in the event of the insolvency of any Synthetic Security Counterparty, the Issuer will
  be treated as a general creditor of such counterparty and will not have any claim of title with respect to the
  Reference Obligation. Consequently, the Issuer will be subject to the credit risk of the counterparty as
  well as that of the reference obligor and concentrations of Synthetic Securities entered into with any one
  counterparty will subject the Securities to an additional degree of risk with respect to defaults by that
  counterparty. One or more Affiliates of the Initial Purchasers may act as counterparty with respect to all
  or a portion of the Synthetic Securities, which relationship may create certain conflicts of interest. See
  "—Relating to Certain Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest
  Involving the Initial Purchasers" below. In addition, Synthetic Securities may involve initial and ongoing
  expenses above the costs associated with the related direct acquisitions. The Issuer will be subject to
  restrictions on the amount of Synthetic Securities it may own at any one time.

          Some of the Collateral Obligations Will Be Illiquid

          Some of the Collateral Obligations purchased by the Issuer will have no, or only a limited, trading
  market. The Issuer’s acquisition of illiquid Collateral Obligations may restrict its ability to dispose of
  Collateral Obligations in a timely fashion and for a fair price, as well as its ability to take advantage of
  market opportunities, although the Issuer is generally prohibited by the Indenture from selling Collateral
  Obligations except under certain limited circumstances described under "Security for the Notes—Sale of
  Collateral Obligations; Acquisition of Collateral Obligations." Illiquid Collateral Obligations may trade
  at a discount from comparable, more liquid assets. The market for below investment grade debt
  obligations may become illiquid from time to time as a result of adverse market conditions, regulatory
  developments or other circumstances. In addition, the Issuer may purchase privately placed Collateral




                                                        55
                                                                                                010001
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 90 of 283 PageID 12879


  Obligations that may or may not be freely transferable under the laws of the applicable jurisdiction or due
  to contractual restrictions on resale, and even if those privately placed Collateral Obligations are
  transferable, the prices realized from their sale could be less than those originally paid by the Issuer or
  less than what may be considered their fair value.

          Insolvency Considerations With Respect to Issuers of Collateral Obligations May Affect the
          Issuer’s Rights

           Various laws enacted for the protection of creditors may apply to the Collateral Obligations. If,
  in a lawsuit brought by a creditor or representative of creditors of an obligor under a Collateral Obligation
  (such as a trustee in bankruptcy), a court were to find that the obligor did not receive fair consideration or
  reasonably equivalent value for incurring the indebtedness evidenced by the Collateral Obligation and,
  after giving effect to the indebtedness and the use of the proceeds thereof, the obligor (i) was insolvent,
  (ii) was engaged in a business for which the remaining assets of the obligor constituted unreasonably
  small capital or (iii) intended to incur, or believed that it would incur, debts beyond its ability to pay them
  as they mature, the court could determine to invalidate, in whole or in part, the indebtedness as a
  fraudulent conveyance, to subordinate the indebtedness to existing or future creditors of the obligor, or to
  recover amounts previously paid by the obligor in satisfaction of the indebtedness. There can be no
  assurance as to what standard a court would apply to determine whether the obligor was "insolvent" or
  that, regardless of the method of valuation, a court would not determine that the obligor was "insolvent,"
  in each case, after giving effect to the incurrence of the Collateral Obligation and the use of its proceeds.
  In addition, in the event of the insolvency of an obligor under a Collateral Obligation, payments made on
  the Collateral Obligation may be subject to avoidance as a "preference" if made within a certain period
  before insolvency (which may be as long as approximately one year).

          In general, if payments on a Collateral Obligation are avoidable, whether as fraudulent
  conveyances or preferences, the payments can be recaptured either from the initial recipient (such as the
  Issuer) or from subsequent transferees of the payments (such as the Holders of the Securities). To the
  extent that any payments are recaptured from the Issuer, the resulting reduction in payments on the
  Securities will be borne by the Holders of the Securities beginning with the Preference Shares as the most
  junior Class of Securities. A court in a bankruptcy or insolvency proceeding would be able to direct the
  recapture of any payment from a Holder of the Securities to the extent that the court has jurisdiction over
  the Holder or its assets. Since there is no judicial precedent relating to structured securities such as the
  Securities, there can be no assurance that a Holder of Securities will be able to avoid recapture on this
  basis.

           The preceding discussion is based on principles of United States federal and state laws. Insofar
  as Collateral Obligations that are obligations of non-United States obligors are concerned, the laws of
  certain foreign jurisdictions may provide for avoidance remedies under factual circumstances similar to,
  or broader or narrower than, those described above, with consequences that may or may not be analogous
  to those described above under United States federal and state laws.

          Collateral Obligations consisting of obligations of non-U.S. issuers may be subject to various
  laws enacted in their home countries for the protection of debtors or creditors, which could adversely
  affect the Issuer’s ability to recover amounts owed. These insolvency considerations will differ
  depending on the country in which each issuer is located and may differ depending on whether the issuer
  is a non-sovereign or a sovereign entity.




                                                        56
                                                                                                 010002
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 91 of 283 PageID 12880


          International Collateral Obligations Involve Particular Risks

           A portion of the Collateral Obligations may consist of obligations of obligors Domiciled outside
  the United States. Acquiring assets outside the United States may involve greater risks than acquiring
  assets in the United States. These risks may include: less publicly available information; varying levels of
  governmental regulation and supervision; and the difficulty of enforcing legal rights in a foreign
  jurisdiction and uncertainties as to the status, interpretation and application of laws. Moreover, foreign
  companies may be subject to accounting, auditing, and financial reporting standards, practices, and
  requirements different from those applicable to U.S. companies.

           There generally is less governmental supervision and regulation of exchanges, brokers and issuers
  in foreign countries than there is in the United States. For example, there may be no comparable
  provisions under certain foreign laws with respect to insider trading and similar investor protection
  securities laws that apply with respect to securities transactions consummated in the United States.

           Foreign markets also have different clearance and settlement procedures, and in certain markets
  there have been times when settlements have failed to keep pace with the volume of securities
  transactions, making it difficult to conduct transactions. Delays in settlement could result in periods when
  assets of the Issuer are unapplied and no return is earned on them. The inability of the Issuer to make
  intended purchases of Collateral Obligations due to settlement problems or the risk of intermediary
  counterparty failures could cause the Issuer to miss opportunities to acquire Collateral Obligations. The
  inability to dispose of a Collateral Obligation due to settlement problems could result either in losses to
  the Issuer due to subsequent declines in the value of the Collateral Obligation or, if the Issuer has entered
  into a contract to sell the security, could result in possible liability to the purchaser. Transaction costs of
  buying and selling foreign securities, including brokerage, tax, and custody costs, also are generally
  higher than those involved in domestic transactions. Furthermore, foreign financial markets, while
  generally growing in volume, have, for the most part, substantially less volume than U.S. markets, and
  securities of many foreign companies are less liquid and their prices more volatile than securities of
  comparable domestic companies.

           In certain foreign countries there is the possibility of expropriation, nationalization, or
  confiscatory taxation; limitations on the convertibility of currency or the removal of securities, property,
  or other assets of the Issuer; political, economic, or social instability; or adverse diplomatic developments,
  each of which could have an adverse effect on the Issuer’s purchase of Collateral Obligations in the
  foreign countries (which may make it more difficult to pay Dollar-denominated obligations such as the
  Collateral Obligations). The economies of individual non-U.S. countries may also differ favorably or
  unfavorably from the U.S. economy in such respects as growth of gross domestic product, rate of
  inflation, volatility of currency exchange rates, depreciation, capital reinvestment, resource self-
  sufficiency and balance of payments position.

          Lender Liability Considerations and Equitable Subordination Can Affect the Issuer’s Rights with
          Respect to Collateral Obligations

          In recent years, a number of judicial decisions in the United States have upheld the right of
  borrowers to sue lenders and bondholders on the basis of various evolving legal theories (collectively
  termed "lender liability"). Generally, lender liability is founded on the premise that a lender has violated
  a duty (whether implied or contractual) of good faith and fair dealing owed to the debtor or has assumed a
  degree of control over the debtor resulting in the creation of a fiduciary duty owed to the debtor or its
  other creditors or shareholders. Because of the nature of the Collateral Obligations, the Issuer may be
  subject to allegations of lender liability. In addition, under common law principles that in some cases
  form the basis for lender liability claims, a court may elect to subordinate the claim of the offending




                                                        57
                                                                                                 010003
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 92 of 283 PageID 12881


  lender to the claims of the disadvantaged creditors, a remedy called "equitable subordination," if a lender:
  (i) intentionally takes an action that results in the undercapitalization of a borrower to the detriment of
  other creditors of the borrower; (ii) engages in other inequitable conduct to the detriment of the other
  creditors; (iii) engages in fraud with respect to, or makes misrepresentations to, the other creditors; or
  (iv) uses its influence as a lender to dominate or control a borrower to the detriment of other creditors of
  the borrower.

            Because the Collateral Obligations are primarily Loans, the Issuer may be subject to claims from
  creditors of an obligor that Collateral Obligations issued by the obligor that are held by the Issuer should
  be equitably subordinated. However, the Servicer does not intend to engage in conduct that would form
  the basis for a successful cause of action based on lender liability or the equitable subordination doctrine.
  Nonetheless, no assurances can be given that actions taken in good faith by the Servicer will not result in
  losses to issuers of Collateral Obligations, and that the Issuer will not be liable for any such losses.
  Furthermore, the Issuer and the Servicer may be unable to control the conduct of lenders under a loan
  syndication agreement requiring less than a unanimous vote, yet the Issuer may be subject to lender
  liability or equitable subordination for such conduct.

           The preceding discussion is based on principles of United States federal and state laws. Insofar
  as Collateral Obligations that are obligations of non-United States obligors are concerned, the laws of
  certain foreign jurisdictions may impose liability on lenders or bondholders under factual circumstances
  similar to, or broader or narrower than, those described above, with consequences that may or may not be
  analogous to those described above under United States federal and state laws.

          Notes May Be Affected by Interest Rate Risks, Including Mismatches Between the Notes and the
          Collateral Obligations

           The Notes bear interest at a rate based on LIBOR as determined on the second Business Day prior
  to the first day of the relevant Interest Period. The Collateral Obligations will consist primarily of
  obligations that bear interest at floating rates, which floating rates may be different than the floating rates
  on the Floating Rate Notes. Accordingly, the Notes are subject to interest rate risk to the extent that there
  is an interest rate mismatch between the rates at which interest accrues on the Notes and the rates at which
  interest accrues on the Collateral. In addition, there may be a timing mismatch between the Floating Rate
  Notes and the Floating Rate Obligations as the interest on the Floating Rate Obligations may adjust more
  or less frequently, on different dates and based on different indices than the interest rates on the Floating
  Rate Notes. Furthermore, any payments of principal of or interest on Collateral received during a Due
  Period will (except to a limited extent specified in the Indenture) be held in Eligible Investments maturing
  not later than the Business Day immediately preceding the next Payment Date. There is no requirement
  that Eligible Investments bear interest at LIBOR or a similar rate, and the interest rates available for
  Eligible Investments are inherently uncertain. As a result of these mismatches, an increase or decrease in
  LIBOR for the relevant maturity could adversely affect the ability of the Issuer to make interest payments
  on the Notes (including due to a rise or a decline in the value of previously issued Collateral Obligations
  or other Collateral that bear interest at a fixed rate as LIBOR decreases or increases, as applicable) and to
  make distributions or final distributions on the Preference Shares. To mitigate a portion of the interest
  rate mismatch, the Issuer may enter into Hedge Agreements that are (in the case of Hedge Agreements
  entered into on or after the Closing Date) subject to a Rating Confirmation. However, there can be no
  assurance that the Collateral Obligations and Eligible Investments, together with the Hedge Agreements,
  will in all circumstances generate sufficient Interest Proceeds to make timely payments of interest on the
  Notes. Moreover, the benefits of any Hedge Agreements may not be achieved in the event of the early
  termination of the Hedge Agreements, including termination upon the failure of the related Hedge
  Counterparty to perform its obligations under the Hedge Agreement. Although any Hedge Counterparty
  will be a highly rated institution at the time of entering into the applicable Hedge Agreement, there can be




                                                        58
                                                                                                 010004
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 93 of 283 PageID 12882


  no assurance that it will meet its obligations under the applicable Hedge Agreement. In addition, the
  actual principal balance of any rate mismatch between the Collateral Obligations and the Notes may not
  exactly match the notional balance under any Hedge Agreement. All risks associated with any rate or
  notional balance mismatch will be borne by the Holders of the Securities, beginning with the Preference
  Shares as the most junior Class. See "Security for the Notes—Hedge Agreements."

          The Servicer may direct the Issuer to reduce the notional amount of, or otherwise adjust the terms
  of, any Hedge Agreement outstanding at any time, subject, in the case of any reduction or adjustment
  made on or after the Ramp-Up Completion Date, to obtaining a Rating Confirmation.

          The Issuer Has the Right to Engage in Securities Lending, which Involves Counterparty Risks and
          Other Risks

          The Collateral Obligations may be loaned for a term of 90 days or less to banks, broker-dealers,
  and other financial institutions (other than insurance companies) that have, or are guaranteed by entities
  that have, long-term and short-term senior unsecured debt ratings or a guarantor with those ratings at the
  time of the loan, of at least "A1" (and not "A1" but on credit watch with negative implications) and "P-1"
  (and not on credit watch for possible downgrade) from Moody’s and a long-term senior unsecured debt
  rating of at least "A" from S&P. See "Security for the Notes—Securities Lending." The loans must be
  secured by cash or direct registered debt obligations of the United States of America and maintained as
  provided in the related Securities Lending Agreement. However, if the borrower of a loaned Collateral
  Obligation defaults on its obligation to return the loaned Collateral Obligation because of insolvency or
  otherwise, the Issuer could experience delays and costs in gaining access to the collateral posted by the
  borrower (and in extreme circumstances could be restricted from selling the collateral). If the borrower
  defaults, the Issuer could suffer a loss to the extent that the realized value of the cash or securities
  securing the obligation of the borrower to return a loaned Collateral Obligation (less expenses) is less than
  the amount required to purchase the Collateral Obligation in the open market. This shortfall could be due
  to, among other factors, discrepancies between the mark-to-market and actual transaction prices for the
  loaned Collateral Obligations arising from limited liquidity or availability of the loaned Collateral
  Obligations and, in extreme circumstances, the loaned Collateral Obligations being unavailable at any
  price.

           The Rating Agencies may downgrade any of the Notes if a borrower of a Collateral Obligation or,
  if applicable, the entity guaranteeing the performance of the borrower has been downgraded by one of the
  Rating Agencies such that the Issuer is not in compliance with the Securities Lending Counterparty rating
  requirements. The Securities Lending Counterparties may be Affiliates of the Initial Purchasers or
  Affiliates of the Servicer, which may create certain conflicts of interest. See "—Relating to Certain
  Conflicts of Interest—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Servicer"
  and "—The Issuer Will Be Subject to Various Conflicts of Interest Involving the Initial Purchaser" below.

          A Substantial Amount of Collateral Obligations Was Acquired Before the Closing Date, and the
          Terms of the Acquisition May Adversely Affect the Issuer

           In anticipation of the issuance of the Securities, one of the Initial Purchasers (the "Pre-Closing
  Participant") is financing the acquisition of Collateral Obligations by the Issuer during an accumulation
  period before the Closing Date (the "Accumulation Period") pursuant to a warehousing and participation
  agreement. The participations acquired by the Pre-Closing Participant will be repurchased by the Issuer
  on the Closing Date to the extent not yet acquired by prior thereto. Furthermore, in return for bearing the
  risk of loss on the Collateral Obligations acquired prior to the Closing Date, the Servicer or one or more if
  its Affiliates will each be entitled to a share of the interest and any fees and commissions (net of any other
  amounts payable to the Pre-Closing Participant in connection with its financing of the acquisition of




                                                        59
                                                                                                010005
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 94 of 283 PageID 12883


  Collateral Obligations) paid by the obligors under such obligations or accrued on such obligations, from
  the time of purchase through the Closing Date, plus a share of the amount by which any realized net gains
  exceed any realized net losses on Collateral Obligations sold or fully repaid during the Accumulation
  Period, in each case, in proportion to the percentage of Preference Shares each such party purchases on
  the Closing Date. There can be no assurance that the market value of any such Collateral Obligation on
  the Closing Date will be equal to or greater than the price paid by the Issuer during the Accumulation
  Period, and any net losses, and, except to the extent described above, net gains, experienced in respect of
  any such Collateral Obligation during the period in which they were warehoused will be for the Issuer’s
  account. The market value of a Collateral Obligation at any time will vary, and may vary substantially,
  from the price at which that Collateral Obligation was initially purchased and from the principal amount
  of such Collateral Obligation, due to market volatility, changes in relative credit quality, general
  economic conditions, the level of interest rates, changes in exchange rates, the supply of below
  investment grade debt obligations and other factors that are difficult to predict. See "—Defaults and
  Market Volatility"

  Relating to Certain Conflicts of Interest

          In General, the Transaction Will Involve Various Potential and Actual Conflicts of Interest

           Various potential and actual conflicts of interest may arise from the overall servicing, advisory
  and other activities of the Servicer and its Affiliates and from the conduct by the Initial Purchasers and
  their respective Affiliates of other transactions with the Issuer, including acting as counterparty with
  respect to Hedge Agreements, Securities Lending Agreements, and Synthetic Securities. The following
  briefly summarizes some of these conflicts, but is not intended to be an exhaustive list of all such
  conflicts.

          The Holders of the Class II Preference Shares Control Appointment and Removal of Directors of
          the Issuer

           HFP and/or one or more of its subsidiaries are expected to purchase all of Class II Preference
  Shares on the Closing Date. Class II Preference Shares will control the appointment and removal of
  directors of the Issuer as long as the aggregate number of Class II Preference Shares Outstanding as of the
  relevant Voting Record Date is higher than the aggregate number of Class I Preference Shares
  Outstanding as of such date. The Class I Preference Shares will have no voting rights with respect to the
  appointment or removal of directors. If the aggregate number of Class II Preference Shares Outstanding
  as of the relevant Voting Record Date does not exceed the aggregate number of Class I Preference Shares
  Outstanding as of such date, the Issuer Ordinary Shares will be entitled to vote with respect to the
  appointment and removal of directors of the Issuer. As of the Closing Date, the Class II Preference
  Shares Outstanding will constitute a Majority of the Preference Shares Outstanding. Any transfer of
  Class II Preference Shares by HFP or any of its subsidiaries to any Person other than HFP or any of its
  subsidiaries will require redesignation by the Share Registrar of such Class II Preference Shares as Class I
  Preference Shares. If at any time, due to such redesignation upon sale of any Class II Preference Shares
  by HFP or any of its subsidiaries, the aggregate number of Class II Preference Shares Outstanding is
  reduced so that it is equal to or lower than the number of Class I Preference Shares Outstanding, Class II
  Preference Shares will automatically become non-voting shares and will no longer be entitled to vote with
  respect to the appointment and removal of directors of the Issuer (and, in such case, the directors will be
  appointed in accordance with the definition of "Board of Directors").

          As long as Class II Preference Shares retain the voting rights with respect to the appointment and
  removal of directors of the Issuer, HFP and/or one or more of its subsidiaries that have purchased such
  Class II Preference Shares will be able to appoint and remove any of the directors. The directors




                                                       60
                                                                                              010006
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 95 of 283 PageID 12884


  appointed by HFP and/or one or more of its subsidiaries may be Affiliates of HFP or the Servicer. No
  Holders of the Securities will have any right to vote with respect to such appointments and removals of
  directors of the Issuer other than the Holders of the Class II Preference Shares for as long as Class II
  Preference Shares retain the voting rights with respect to the appointment and removal of directors of the
  Issuer.

          The Holders of the Class II Preference Shares May Control or Prevent Removal of the Servicer,
          Appointment of a Replacement Servicer and Optional Redemption or Refinancing of the Notes

           The Class II Preference Shares to be purchased by HFP or any of its subsidiaries at closing are
  expected to constitute a Majority of the Preference Shares. As long as HFP and/or one or more of its
  subsidiaries hold a Majority of the Preference Shares, HFP and such subsidiaries will hold the controlling
  vote on any decision to be made under the Indenture or the Servicing Agreement that requires a Majority
  of the Preference Shares (and does not exclude from voting Preference Shares held by the Servicer or its
  Affiliates) and will hold a blocking position with respect to any decision that requires a higher percentage
  of Preference Shares.

           Pursuant to the Servicing Agreement, such agreement may be terminated and the Servicer may be
  removed by the Issuer, if directed by the Trustee (acting at the direction of a Super Majority of the
  Controlling Class of Notes) or by a Super Majority of the Preference Shares (excluding Preference Shares
  held by the Servicer, any of its Affiliates or any account for which the Servicer or its Affiliates have
  discretionary voting authority other than, with respect to the Class II Preference Shares, HFP or any of its
  subsidiaries; provided that, with respect to the voting authority of the Class II Preference Shares owned
  by HFP or any of its subsidiaries, such vote will not be excluded only if such vote is determined by a vote
  of the majority of the "independent directors" (determined in accordance with the governing documents of
  HFP or such subsidiaries and certified in writing to the Preference Shares Paying Agent by any of the
  "independent directors" of HFP) of HFP or such subsidiaries) (each such non-excluded Preference Share,
  a "Voting Preference Share"), in each case for "cause" upon 10 days’ prior written notice. Further, the
  Issuer’s ability to appoint a successor servicer is subject to, among other things, the written direction of a
  Majority of the Voting Preference Shares. As such, if the Class II Preference Shares continue to
  constitute a Majority of Preference Shares, HFP and any of its subsidiaries that hold Class II Preference
  Shares will collectively control the ability of the Holders of the Preference Shares to both remove the
  Servicer for "cause" and appoint the Servicer’s replacement. Since HFP is managed by the Servicer, HFP
  may have a conflict of interest and may be less likely to exercise these rights than the Holders of the Class
  I Preference Shares. In such case, should the Holders of the Class I Preference Shares believe that
  "cause" exists to remove the Servicer, the Holders of the Class II Preference Shares may prevent their
  ability to do so.

          The Holders of a Majority of the Aggregate Outstanding Amount of the Preference Shares may
  give written notice to the Preference Shares Paying Agent, the Trustee, the Issuer and the Servicer
  directing an optional redemption of the Notes upon the occurrence of a Tax Event or at any time after the
  Non-Call Period. After such Notes are retired, the Holders of a Majority or of all of the Preference
  Shares (depending on the form of redemption) may effect an optional redemption of the Preference
  Shares. As a result of the foregoing, and so long as they hold a controlling block of Preference Shares,
  the vote of HFP and/or its applicable subsidiaries will be required to redeem the Securities. As an entity
  managed by the Servicer, HFP may once again have interests that differ from those of the Class I
  Preference Shares. Should the Holders of the Class I Preference Shares seek to redeem the Securities, the
  Holders of the Class II Preference Shares may prevent their ability to do so.

         In addition, at any time after the Non-Call Period, upon a proposal by the Servicer, the Holders of
  a Majority of the Preference Shares may consent to a redemption of any Class of Notes pursuant to a




                                                        61
                                                                                                010007
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 96 of 283 PageID 12885


  Refinancing. As a result of the foregoing, and so long as they hold a controlling block of Preference
  Shares, the vote of HFP and/or its applicable subsidiaries will be required for such Refinancing. If the
  Holders of the Class I Preference Shares seek a redemption of Notes pursuant to Refinancing, the Holders
  of the Class II Preference Shares could prevent their ability to achieve this.

          The Issuer Will Be Subject to Various Conflicts of Interest Involving the Servicer

           Various potential and actual conflicts of interest may arise from the overall activities of the
  Servicer, its Affiliates and the subsidiaries of HFP. The following briefly summarizes some of these
  conflicts, but is not intended to be an exhaustive list of all such conflicts.

           On the Closing Date, (i) HFP and/or one or more of its subsidiaries are expected to purchase all
  of the Class II Preference Shares directly from the Issuer and all or a portion of the Class C Notes, the
  Class D Notes and the Class E Notes and (ii) the Servicer or one or more of its Affiliates is expected to
  purchase certain of the Class I Preference Shares and all or a portion of the Class C Notes and the Class D
  Notes. The Initial Purchasers will not be acting as Initial Purchasers with respect to such Class II
  Preference Shares purchased by HFP or any of HFP’s subsidiaries. On the Closing Date, the Servicer will
  be reimbursed by the Issuer for certain of its expenses incurred in connection with the organization of the
  Issuer (including legal fees and expenses). In addition, a broker-dealer Affiliate of the Servicer may
  receive a fee for placing certain of the Securities.

           Conflicts of interest may arise for the Servicer with respect to its obligations to the Issuer from
  the overall activities of the Servicer, its Affiliates and the subsidiaries of HFP, for the accounts of its other
  clients. For example, the Servicer, its Affiliates and their respective clients and the subsidiaries of HFP
  may acquire loans, securities, and other obligations that would be appropriate for inclusion in the Issuer’s
  portfolio of Collateral Obligations, as well as in loans, securities, and other obligations that are senior to,
  or have interests different from or adverse to, assets that are pledged to secure the Notes. Furthermore,
  Affiliates of the Servicer may serve as general partners or managers of special-purpose entities organized
  to issue other collateralized loan obligations ("CLOs") secured primarily by corporate loans and
  collateralized debt obligations ("CDOs") secured by corporate debt obligations or asset backed securities.
  The Servicer and its Affiliates may also have ongoing relationships with, render services to, or engage in
  transactions with, companies whose loan obligations or securities are pledged to secure the Notes and
  may now or in the future own (as portfolio assets or otherwise) loan obligations or equity or debt
  securities issued by issuers of or obligors on, Relevant Obligations or other Collateral. An Affiliate of the
  Servicer may earn fees with respect to financial advisory services rendered to companies in connection
  with workouts or the subsequent restructuring of such companies. Such fees and advice may continue for
  a period of time after any such workout or restructure. The Issuer may own an interest in the securities of
  such companies. The Servicer will endeavor to resolve conflicts with respect to opportunities in a manner
  that it deems equitable to the extent possible under the prevailing facts and circumstances.

           The Servicer and its Affiliates may possess information relating to issuers of Relevant
  Obligations or other Collateral that (i) may constrain the Issuer’s asset acquisition as a consequence of the
  Servicer’s inability to use such information for asset acquisition purposes or otherwise to take actions that
  would be in the best of interests of the Issuer or (ii) is not known to the employees of the Servicer
  responsible for monitoring the Collateral and performing the other obligations of the Servicer under the
  Servicing Agreement. The Servicer, its Affiliates and their respective clients and the subsidiaries of HFP
  may at certain times be simultaneously seeking to purchase or dispose of assets for the respective
  accounts of the Issuer, any similar entity for which it serves as manager or advisor, and for its clients or
  Affiliates.




                                                         62
                                                                                                  010008
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 97 of 283 PageID 12886


          Neither the Servicer nor any of its Affiliates has any affirmative obligation to offer any assets to
  the Issuer or to inform the Issuer of any assets before offering any assets to other funds or accounts that
  the Servicer or any of its Affiliates manage or service. Furthermore, the Servicer may be bound by
  affirmative obligations in the future, whereby the Servicer is obligated to offer certain assets to funds or
  accounts that it manages or services before or without the Servicer offering those assets to the Issuer.

           Pursuant to the terms of the Servicing Agreement, the Servicer will not direct the Trustee to
  acquire an obligation to be included in the Collateral from the Servicer or any of its Affiliates as principal
  or to sell an obligation to the Servicer or any of its Affiliates as principal unless (i) the Issuer will have
  received from the Servicer such information relating to such acquisition or sale as it may reasonably
  require and shall have approved such acquisition, which approval will not be unreasonably withheld, (ii)
  in the judgment of the Servicer, such transaction is on terms no less favorable than would be obtained in a
  transaction conducted on an arm’s length basis between third parties unaffiliated with each other and (iii)
  such transaction is permitted by the United States Investment Advisers Act of 1940, as amended (the
  "Advisers Act"). The Servicing Agreement also provides that the Servicer will not direct the Trustee to
  acquire an obligation to be included in the Collateral directly from any account or portfolio for which the
  Servicer serves as servicer or investment adviser, or direct the Trustee to sell an obligation directly to any
  account or portfolio for which the Servicer serves as servicer or investment adviser unless such
  acquisition or sale is (i) in the judgment of the Servicer, on terms no less favorable than would be
  obtained in a transaction conducted on an arm’s length basis between third parties unaffiliated with each
  other and (ii) permitted by the Advisers Act.

          The Servicer currently serves as the servicer or portfolio manager for a number of special purpose
  vehicles that have issued securities secured by or referencing collateral consisting of assets similar to the
  Relevant Obligations, which may create conflicts in allocating its time and services among the Issuer and
  the Servicer’s other accounts. The Servicer and its Affiliates and the subsidiaries of HFP may own equity
  or other securities of issuers of or obligors on Collateral Obligations or other Collateral and may have
  provided and may provide in the future, advisory and other services to issuers of Collateral. In addition,
  the Servicer and its Affiliates may act as the Securities Lending Counterparty under any Securities
  Lending Agreement entered into by the Issuer.

           The Servicer may resign at any time and may be removed for cause by the Issuer, if directed by
  the Trustee (acting at the direction of a Super Majority of the Controlling Class of Notes) or by a Super
  Majority of the Voting Preference Shares. Upon the resignation or removal of the Servicer, the Issuer, at
  the written direction of a Majority of the Voting Preference Shares, may appoint a replacement servicer if
  (x) a Super Majority of the Controlling Class of Notes (excluding any Notes held by the Servicer, its
  Affiliates or any account over which the Servicer or its Affiliates have discretionary voting authority
  other than HFP or any of its subsidiaries; provided that, with respect to the voting authority of Notes
  owned by HFP or any of its subsidiaries, such vote will not be excluded only if such vote is determined
  by a vote of the majority of the "independent directors" (determined in accordance with the governing
  documents of HFP or such subsidiaries and certified in writing to the Trustee by any of the "independent
  directors" of HFP) of HFP or such subsidiaries) (each such non-excluded Note, a "Voting Note") or (y) a
  Majority of the Aggregate Outstanding Amount of the Voting Notes (voting as a single Class) do not
  object to the replacement servicer. See "The Servicing Agreement." Securities held by the Servicer, its
  Affiliates or any account for which the Servicer or its Affiliates have discretionary voting authority (other
  than HFP or any of its subsidiaries) will have no voting rights with respect to any vote in connection with
  removal of the Servicer for "cause" and appointment of a replacement servicer and will be deemed not to
  be outstanding in connection with any vote to remove the Servicer for "cause" and to appoint a
  replacement servicer; provided that, with respect to the voting authority of Class II Preference Shares or
  Notes owned by HFP or any of its subsidiaries, such vote will be determined by a vote of the majority of
  the "independent directors" (determined in accordance with the governing documents of HFP or such




                                                        63
                                                                                                010009
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 98 of 283 PageID 12887


  subsidiary) of HFP or such subsidiary. Except to the extent specified otherwise, Securities held by the
  Servicer, its Affiliates or any account for which the Servicer or its Affiliates have discretionary voting
  authority at the time of such vote will have voting rights with respect to all other matters as to which the
  Holders of the Securities are entitled to vote, including any vote to direct an Optional Redemption or a
  Refinancing. See "The Servicing Agreement", "Description of the Securities—Optional Redemption" and
  "Description of the Securities—Optional Redemption—Redemption by Refinancing."

          On the Closing Date, (i) HFP and/or one or more of its subsidiaries are expected to purchase all
  of the Class II Preference Shares and all or a portion of the Class C Notes, the Class D Notes and the
  Class E Notes and (ii) Highland Capital or one or more of its Affiliates (other than HFP or any of its
  subsidiaries) are expected to purchase certain of the Class I Preference Shares and all or a portion of the
  Class C Notes and the Class D Notes. In addition, the Servicer or its Affiliates may also acquire
  Securities upon the occurrence of an Amendment Buy-Out or a Maturity Extension or Notes upon the
  occurrence of a Refinancing as described herein. To the extent that the interests of the Holders of the
  Notes differ from the interests of the Holders of the Preference Shares, the holding of Preference Shares
  by the Servicer or its Affiliates may create additional conflicts of interest.

          The Servicer will be entitled to receive the Senior Servicing Fee, the Subordinated Servicing Fee
  and the Supplemental Servicing Fee, as further described herein. The structure of such fees may cause
  the Servicer to direct the Issuer to purchase more speculative Collateral Obligations than it would
  otherwise acquire in the absence of such performance based compensation. See "The Servicing
  Agreement."

          In addition to acting as Servicer to the Issuer, Highland Capital will act as manager for HFP,
  which will, on the Closing Date, purchase all of the Class II Preference Shares. Because Highland Capital
  will receive both a Servicing Fee from the Issuer for servicing the Collateral and a management fee from
  HFP for managing HFP’s assets, which will include the Class II Preference Shares (and therefore a
  residual interest in the Collateral), Highland Capital may, at its discretion, waive a portion of its Servicing
  Fees from the Issuer or may elect to receive such Servicing Fees in their entirety. Accordingly, the
  Servicer may elect to waive a portion (or all) of the Servicing Fees then due and payable, in which event
  such amount will be distributed by the Issuer to the Holders of the Class II Preference Shares as Class II
  Preference Share Special Payments; provided that with respect to the Payment Date in May 2008 such
  Class II Preference Share Special Payments will, at a minimum, include amounts that would otherwise
  constitute a portion of the Servicing Fees that have accrued from the Closing Date through February 3,
  2008. The Class II Preference Shares and the Class I Preference Shares will vote together as a single
  class. Receipt of Servicing Fees in the form of dividends on Class II Preference Shares may cause HFP to
  have different incentives from the Holders of the Class I Preference Shares.

          The Issuer Will Be Subject to Various Conflicts of Interest Involving the Initial Purchasers

          Various potential and actual conflicts of interest may arise from the overall activities of the Initial
  Purchasers and their Affiliates. The following briefly summarizes some of these conflicts, but is not
  intended to be an exhaustive list of all such conflicts.

          The Initial Purchasers will receive certain fees for arranging and structuring the transaction and
  placing the Securities pursuant to an engagement letter entered into by the Initial Purchasers with the
  Servicer.

           The Initial Purchasers and their Affiliates are involved in a wide range of commercial banking,
  investment banking and other activities (including investment management, corporate finance and
  securities issuing, trading and research) from which conflicting interests or duties may arise. Thus, the




                                                        64
                                                                                                 010010
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 99 of 283 PageID 12888


  Initial Purchasers and their Affiliates may have had in the past and may in the future have business
  relationships and dealings with one or more issuers of the Relevant Obligations and their Affiliates and
  may own equity or debt securities issued by such issuers or their Affiliates. It is expected that the Initial
  Purchasers and/or their Affiliates may have acted as agent on a syndicated loan facility relating to
  Relevant Obligations, placed or underwritten and may in the future place or underwrite certain of the
  Relevant Obligations at original issuance, may own or may in the future own equity or other securities of
  issuers of or obligors on Relevant Obligations or will have provided and may in the future provide
  investment banking services, advisory, banking and other services to issuers of Relevant Obligations and
  may have received or may in the future receive compensation for such services. In addition, the Initial
  Purchasers and their Affiliates may buy securities from and sell securities to an issuer of Relevant
  Obligations or its Affiliates for its own account or for the accounts of its customers. The Initial
  Purchasers and their Affiliates may also have provided and in the future may provide commercial or
  investment banking or other services to the Servicer and its Affiliates.

            The Initial Purchasers and their Affiliates may be actively engaged in purchases and sales of the
  same securities or loans as owned by the Issuer. Such purchases and sales may be on terms different from
  those made on behalf of the Issuer. Subject to applicable law, either of the Initial Purchasers or any of
  their respective Affiliates, as a principal or through one of the investment funds that it manages, may
  purchase or sell the securities of, or otherwise invest in or finance or provide investment banking,
  advisory and other services to, companies in which the Issuer has an interest or to the Servicer, including
  one or more of the issuers of Relevant Obligations and one or more of such issuers may be or may
  become controlled by such Initial Purchaser or its Affiliates. The Initial Purchasers and their Affiliates
  may, or may in the future, also have a proprietary interest in, and may manage, or advise or provide
  services to other accounts or investment funds that have investment objectives similar or dissimilar to
  those of the Issuer and/or which engage in transactions in, the same types of securities as the Issuer. As a
  result, the Initial Purchasers and their Affiliates may, or may in the future, possess information relating to
  obligors on or issuers of Relevant Obligations which is not known to the Servicer or the Issuer. Neither
  of the Initial Purchasers and none of their Affiliates are under any obligation to share any investment
  opportunity, idea or strategy with the Servicer or the Issuer or to utilize for the Issuer’s benefit any non-
  public information acquired by it or any of its Affiliates in the course of providing services to any other
  person, engaging in any transaction (on its own account or otherwise) or otherwise carrying on its
  business. As a result, the Initial Purchasers and their Affiliates may, or may in the future, compete with
  the Issuer for appropriate securities or loans to purchase and will be under no duty or obligation to share
  such opportunities with the Issuer. The Initial Purchasers or their Affiliates may act as a placement agent
  and/or initial purchaser in other transactions involving issues of collateralized debt obligations and other
  similar portfolios managed by other investment managers, and may provide financing for the
  accumulation of leveraged loans and high yield bonds as collateral for such transactions. The Initial
  Purchasers are not obligated to make any particular securities or loans available to the Issuer or the
  Servicer, and may allocate such securities or loans among its various customer relationships, including the
  Issuer and the Servicer. Such activities may have an adverse effect on the availability of Collateral for the
  Issuer.

          The Issuer also may invest in the securities of companies affiliated with the Initial Purchasers or
  in which the Initial Purchasers have an equity or participation interest. The purchase, holding and sale of
  such securities by the Issuer may enhance the profitability of the Initial Purchasers' investments in such
  companies.

          The Initial Purchasers and their Affiliate may act as Hedge Counterparties and will likely buy
  Securities for their own account or for re-packaging purposes or enter into transactions related or linked to
  the Securities. If either Initial Purchaser or any such Affiliate acts in such capacities or holds any
  Securities, it will have no obligation to exercise its rights under the related Hedge Agreements or




                                                        65
                                                                                                010011
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 100 of 283 PageID 12889


  Synthetic Security Agreements and any Voting Rights associated with such Securities in any manner
  without regard to the interests of the Issuer or any Holder of Securities and, at any applicable time, may
  exercise such rights in a manner adverse to some or all of the other Holders of the Securities. The Initial
  Purchasers or their Affiliates may also provide financing to the Servicer or its Affiliates in connection
  with their purchase of certain Class D Notes, Class E Notes and Class II Preference Shares which will be
  secured by a lien on such financed Class D Notes, Class E Notes and Class II Preference Shares.
            The Initial Purchasers or one of their Affiliates may act as Synthetic Security Counterparty with
  respect to LCDS Securities or other Synthetic Securities. The Synthetic Security Counterparty with
  respect to LCDS Securities or other Synthetic Securities is likely to have the right to make determinations
  and to take actions or to decline to take actions which may have an adverse effect on the Issuer and the
  Holders of the Securities. Whether and when to declare a "credit event" and to deliver any notice that a
  "credit event" or a "floating amount event" has occurred will be in the sole discretion of the Synthetic
  Security Counterparty, and none of the Synthetic Security Counterparty, the Calculation Agent and any of
  their Affiliates will have any liability to any Holder or any other Person as a result of giving (or not
  giving) any such notice. In addition, the Synthetic Security Counterparty may have the right to
  determine, in its sole discretion, the termination payment to be made by the Issuer to it or by it to the
  Issuer in connection with the termination at the request of the Issuer of an LCDS Security, and such
  Synthetic Security Counterparty will have no liability to any Holder or any other Person (other than any
  liability that it may have to the Issuer under the LCDS Security or other Synthetic Security) as a result of
  making such determination.
          The Issuer’s purchase of Collateral Obligations prior to the Closing Date was financed through
  the acquisition of participations by the Pre-Closing Participant, which is an Initial Purchaser. A portion
  of the proceeds from the offering of the Securities will be paid to the Pre-Closing Participant to
  repurchase such participations.
          The Initial Purchasers and their Affiliates may, by virtue of the relationships described above or
  otherwise, at the date hereof or at any time hereafter, be in possession of information regarding certain of
  the issuers of Collateral Obligations and their respective Affiliates, that is or may be material in the
  context of the Securities and that is or may not be known to the general public. Neither of the Initial
  Purchasers and none of their Affiliates have any obligation, and the offering of the Securities will not
  create any obligation on their part, to disclose to any purchaser of the Securities any such relationship or
  information, whether or not confidential.

                   By purchasing a Security, each investor will be deemed to have acknowledged the
  existence of the conflicts of interest inherent to this transaction, including as described above, and to have
  consented thereto.




                                                        66
                                                                                                010012
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 101 of 283 PageID 12890




                                   DESCRIPTION OF THE SECURITIES

           The Notes will be issued pursuant to the Indenture. The terms of the Preference Shares are
  contained in the Issuer Charter and in certain resolutions adopted by the Issuer’s Board of Directors on or
  before the Closing Date authorizing and approving the issuance of the Securities, as reflected in the
  minutes thereof (the "Resolutions" and, together with the Issuer Charter and the Preference Shares
  Paying Agency Agreement, the "Preference Share Documents"). The following summary describes
  certain provisions of the Notes, the Preference Shares, the Indenture and the Preference Share Documents.
  The summary does not purport to be complete and is subject to, and qualified in its entirety by reference
  to, the provisions of the Indenture and the Preference Share Documents. Copies of the Indenture may be
  obtained by prospective purchasers upon request in writing to the Trustee at 200 Clarendon Street, Mail
  Code: EUC 108, Boston, MA 02116 Attention: CDO Services Group, and will also be available at the
  office of Maples Finance Dublin at 75 St. Stephens Green, Dublin 2, Ireland. Copies of the Preference
  Share Documents may be obtained upon request in writing to the Administrator at P.O. Box 1093GT,
  Boundary Hall, Cricket Square, George Town, Grand Cayman, Cayman Islands, Attention: the Directors
  — Stratford CLO Ltd.

  Status and Security

           The Notes are limited recourse debt obligations of the Issuer and non-recourse debt obligations of
  the Co-Issuer. Each Note within a Class will rank pari passu with all other Notes of that Class. Under
  the Indenture, the Issuer will grant to the Trustee a first-priority security interest in the Collateral to secure
  the Issuer’s obligations under the Indenture, the Notes, Hedge Agreements and the Servicing Agreement
  (collectively, the "Secured Obligations"). The Notes are payable solely from amounts received in
  respect of the Collateral pledged by the Issuer to secure the Notes. If the amounts received in respect of
  the Collateral (net of certain expenses) are insufficient to make payments on the Secured Obligations, in
  accordance with the Priority of Payments, no other assets will be available for payment of the deficiency
  and, following liquidation of all the Collateral, the obligations of the Issuer or the Co-Issuer, as the case
  may be, to pay the deficiency will be extinguished.

           The Preference Shares are entitled to proceeds of the Collateral only to the extent that any such
  proceeds are remaining on any Payment Date after payment of all interest and principal payable on each
  Class of Notes on that Payment Date and the satisfaction of certain other amounts payable in accordance
  with the Priority of Payments. In addition, the Holders of the Class II Preference Shares will be entitled,
  as and to the extent set forth herein, to the Class II Preference Share Special Payments pursuant to the
  priority provided in the Priority of Payments.

          In furtherance of the priorities of payments among the Classes of Notes and the Preference
  Shares, the Indenture contains express subordination provisions pursuant to which the Holders of each
  Class of Notes that is a Junior Class as described below agree for the benefit of the Holders of the Notes
  of each Priority Class with respect to the Junior Class that the Junior Class will be subordinate and junior
  to the Notes of each Priority Class to the extent and in the manner provided in the Indenture.

           If any Event of Default has not been cured or waived and acceleration occurs under and in
  accordance with the Indenture, each Priority Class of Notes will be paid in full in cash or, to the extent a
  Majority of each Class consents, other than in cash, before any further payment or distribution is made on
  account of any Junior Class of Notes with respect to the Priority Class. The Holders of each Junior Class
  of Notes agree, for the benefit of the Holders of the Notes of each Priority Class not to cause the filing of
  a petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to them amounts due to the
  Junior Class, of the Notes or each Class of Notes, as the case may be, or under the Indenture until the




                                                         67
                                                                                                   010013
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 102 of 283 PageID 12891


  payment in full of the Priority Classes or all the Classes, as the case may be and not before one year and a
  day, or if longer, the applicable preference period then in effect, has elapsed since the payment.

           For purposes of this provision, with respect to each Class of Notes, the Classes of Notes that are
  Priority Classes and Junior Classes are as follows:

                       Class                   Junior Classes                    Priority Classes
                                         A-2, B, C, D, E, Preference
                        A-1                                                            None
                                                  Shares*
                        A-2            B, C, D, E, Preference Shares*                   A-1
                         B              C, D, E, Preference Shares*                  A-1, A-2
                         C                D, E, Preference Shares*                  A-1, A-2, B
                         D                 E, Preference Shares*                  A-1, A-2, B, C
                         E                   Preference Shares*                  A-1, A-2, B, C, D
                 Preference Shares                 None**                      A-1, A-2, B, C, D, E
                _______________
                        * Other than with respect to the Class II Preference Share Special Payments,
                which may be payable to the Holders of the Class II Preference Shares as set forth
                herein and will have priority to the extent provided in the Priority of Payments.
                      ** The Preference Shares will be entitled to certain residual cash flow after
                payment of senior obligations in accordance with the Priority of Payments.

           If, notwithstanding the provisions of the Indenture, any Holder of Notes of any Junior Class has
  received any payment or distribution in respect of the Notes contrary to the provisions of the Indenture,
  then, until each Priority Class with respect to the Junior Class of Notes or each Class of Notes, as the case
  may be, or, to the extent a Majority of the Priority Class or the Class, as the case may be, consents, other
  than in cash in accordance with the Indenture, the payment or distribution will be received and held in
  trust for the benefit of, and will forthwith be paid over and delivered to, the Trustee, which will pay and
  deliver the same to the Holders of the applicable Priority Classes of Notes or the Holders of all Classes of
  Notes, as the case may be. If any such payment or distribution is made other than in cash, it will be held
  by the Trustee as part of the Collateral and subject in all respects to the Indenture.

           Each Holder of Notes of any Junior Class agrees with all Holders of the applicable Priority
  Classes that the Holder of Junior Class Notes will not demand, accept, or receive any payment or
  distribution in respect of the Notes in violation of the Indenture. After a Priority Class has been paid in
  full, the Holders of Notes of the related Junior Class or Classes will be fully subrogated to the rights of
  the Holders of the Priority Class. Nothing in these provisions will affect the obligation of the Issuer to
  pay Holders of any Junior Class of Notes.

           Distributions to Holders of the Preference Shares are subordinate to distributions on the Notes as
  described in the Priority of Payments (other than, as and to the extent set forth herein, with respect to
  distribution of the Class II Preference Share Special Payments).

          The Servicing Fees will have priority only to the extent provided in the Priority of Payments.




                                                       68
                                                                                                010014
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 103 of 283 PageID 12892


  Interest Payments on the Notes and Payments of Dividends on the Preference Shares from Interest
  Proceeds

           The Notes of each Class will accrue interest during each Interest Period on their Aggregate
  Outstanding Amount (determined as of the first day of the Interest Period and after giving effect to any
  redemption or other payment of principal occurring on that day) at the applicable per annum interest rates
  for each such Class (the "Note Interest Rate") equal to LIBOR for Eurodollar deposits for the applicable
  Interest Period plus the spread, as specified above under "Summary of Terms—Principal Terms of the
  Securities." Interest accrued on the Notes will be calculated on the basis of the actual number of days
  elapsed in the applicable Interest Period divided by 360. Payment of interest on each Class of Notes will
  be subordinated to the payments of interest on the related Priority Classes and other amounts in
  accordance with the Priority of Payments.

           So long as any Priority Classes are Outstanding with respect to any Class of Deferred Interest
  Notes, any payment of Deferred Interest in accordance with the Priority of Payments on any Payment
  Date will not be considered "payable" for the purposes of the Indenture (and the failure to pay the interest
  will not be an Event of Default) until the Payment Date on which the interest is available to be paid in
  accordance with the Priority of Payments. Deferred Interest on any Class of Deferred Interest Notes will
  be payable on the first Payment Date on which funds are available to be used for that purpose in
  accordance with the Priority of Payments. To the extent lawful and enforceable, interest on Deferred
  Interest with respect to any Class of Deferred Interest Notes will accrue at the Note Interest Rate for the
  Class (and to the extent not paid as current interest on the Payment Date after the Interest Period in which
  it accrues, will thereafter be additional Deferred Interest), until paid.

          Interest will cease to accrue on each Note, or in the case of a partial repayment, on the part repaid,
  from the date of repayment or its Stated Maturity unless payment of principal is improperly withheld or
  unless there is some other default with respect to the payments of principal.

           On each Payment Date, the Issuer will make distributions to the Preference Shares Paying Agent
  for payment pro rata to the Holders of the Preference Shares as dividends on the Preference Shares,
  pursuant to the Preference Share Documents, to the extent legally permitted, to the extent of available
  Interest Proceeds as described under clauses (23) and (25) under "Description of the Securities—Priority
  of Payments—Interest Proceeds."

          In addition, with respect to any Payment Date, the Servicer may, in its sole discretion, at any time
  waive a portion of the Servicing Fees then due and payable, in which event an amount equal to such
  waived portion will be paid by the Trustee on behalf of the Issuer to the Preference Shares Paying Agent
  for payment, subject to the laws of the Cayman Islands, pro rata to the Holders of the Class II Preference
  Shares as the Class II Preference Share Special Payments, provided that with respect to the Payment Date
  in May 2008 such Class II Preference Share Special Payments will, at a minimum, include amounts that
  would otherwise constitute a portion of the Servicing Fees that have accrued from the Closing Date
  through February 3, 2008. Any payments to the Holders of Class II Preference Shares of the Class II
  Preference Share Special Payments will have priority to the extent provided under "Description of the
  Securities—Priority of Payments."

           For purposes of calculating the Class II Preference Share Special Payments, the following
  definitions will apply:

          "Class II Preference Share Percentage" means, for any Payment Date, a fraction, expressed as
  a percentage, the numerator of which is the number of Outstanding Class II Preference Shares on such




                                                        69
                                                                                                010015
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 104 of 283 PageID 12893


  Payment Date and the denominator of which is the total number of Outstanding Preference Shares on
  such Payment Date.

          "Class II Preference Share Portion" means, for any Payment Date, 100% minus the Servicing
  Fee Portion for such Payment Date.

          "Class II Preference Share Senior Special Payment" means, for any Payment Date, an amount
  equal to the product of (a) the Senior Servicing Fee for such Payment Date and (b) the Class II Preference
  Share Portion for such Payment Date.

           "Class II Preference Share Subordinated Special Payment" means, for any Payment Date, an
  amount equal to the product of (a) the Subordinated Servicing Fee for such Payment Date and (b) the
  Class II Preference Share Portion for such Payment Date.

           "Class II Preference Share Supplemental Special Payment" means, for any Payment Date, an
  amount equal to the product of (a) the Supplemental Servicing Fee for such Payment Date and (b) the
  Class II Preference Share Portion for such Payment Date.

          "Servicing Fee Portion" 100% minus a percentage (between 0% and 100%) selected by the
  Servicer in its sole discretion and reported to the Trustee in writing on or before the related Determination
  Date, provided that, with respect to the Payment Date in May 2008, such percentage shall, at a minimum,
  include amounts that would otherwise constitute a portion (representing the Class II Preference Share
  Percentage) of the Servicing Fees that have accrued from the Closing Date to February 3, 2008.

          For purposes of calculating interest on each Class of Notes, the Issuer will initially appoint the
  Trustee as calculation agent (the Trustee in that capacity, and each successor calculation agent, the
  "Calculation Agent").

           As soon as possible after 11:00 a.m. (London time) on the second Business Day before the first
  day of each Interest Period, but in no event later than 11:00 a.m. (London time) on the next Business Day,
  the Calculation Agent will calculate the Note Interest Rate for each Class of Floating Rate Notes for the
  related Interest Period and the amount of interest for the Interest Period payable in respect of each
  $100,000 in principal amount of each Class of Floating Rate Notes (in each case rounded to the nearest
  cent, with half a cent being rounded upward) on the related Payment Date and will communicate the Note
  Interest Rate for each Class of Floating Rate Notes and the date of the next Payment Date to the Trustee,
  the Initial Purchasers, each paying agent, Euroclear, Clearstream, the Depository, and (as long as the
  Notes are listed on the ISE) the ISE.

           The Calculation Agent may be removed by the Co-Issuers at any time. If the Calculation Agent
  is unable or unwilling to act as such or is removed by the Co-Issuers or if the Calculation Agent fails to
  determine the Note Interest Rate for each Class of Floating Rate Notes or the amount of interest payable
  in respect of each Class of Floating Rate Notes for any Interest Period, the Issuer will promptly appoint as
  a replacement Calculation Agent a leading bank which is engaged in transactions in U.S. Dollar deposits
  in the international U.S. Dollar market and which does not control and is not controlled by or under
  common control with the Co-Issuers or any of their respective affiliates. The Calculation Agent may not
  resign its duties without a successor having been duly appointed. The determination of the Note Interest
  Rate with respect to each Class of Floating Rate Notes for each Interest Period by the Calculation Agent
  will (in the absence of manifest error) be final and binding upon all parties.

          "LIBOR" means the offered rate, as determined by the Calculation Agent for any Interest Period,
  for three month Dollar deposits that appears on Reuters Screen LIBOR01 as reported on Bloomberg




                                                       70
                                                                                               010016
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 105 of 283 PageID 12894


  Financial Markets Commodities News (or a page that replaces Reuters Screen LIBOR01 for the purpose
  of displaying comparable rates), as of 11:00 a.m. (London time) on the second Business Day before the
  first day of the relevant Interest Period.

          If, on the second Business Day before the first day of any relevant Interest Period, that rate does
  not appear on Reuters Screen LIBOR01 as reported on Bloomberg Financial Market Commodities News
  (or a page that replaces Reuters Screen LIBOR01 for the purpose of displaying comparable rates), the
  Calculation Agent will determine the arithmetic mean of the offered quotations of the Reference Banks to
  prime banks in the London interbank market for three month Dollar deposits in Europe, by reference to
  requests by the Calculation Agent to four major banks in the London interbank market selected by the
  Calculation Agent (after consultation with the Servicer) (the "Reference Banks") for quotations as of
  approximately 11:00 a.m. (London time) on the second Business Day before the first day of the Interest
  Period. If at least two of the Reference Banks provide quotations as requested, LIBOR will equal such
  arithmetic mean. If fewer than two Reference Banks provide quotations, LIBOR will be the arithmetic
  mean of the offered quotations that one or more leading banks in New York City selected by the
  Calculation Agent (after consultation with the Servicer) are quoting to the principal London offices of
  leading banks in the London interbank market on the second Business Day before the first day of the
  relevant Interest Period for three month Dollar deposits.

           If the Calculation Agent is unable to determine a rate in accordance with any of the above
  procedures, LIBOR for the Interest Period will be calculated on the last day of the Interest Period and will
  be the arithmetic mean of the rate of interest for each day during the Interest Period determined by the
  Calculation Agent as being the rate of interest most recently announced by the Bank at its New York
  office as its base rate, prime rate, reference rate, or similar rate for Dollar loans (or if the Bank ceases to
  exist or is not quoting a base rate, prime rate, reference rate, or similar rate for Dollar loans, another major
  money center commercial bank in New York City selected by the Calculation Agent (after consultation
  with the Servicer)).

           For the first Interest Period and, unless the Maturity Extension occurs, the last Interest Period,
  LIBOR will be determined based on the actual number of days in the Interest Period using straight-line
  interpolation of two rates calculated in accordance with the above procedure, except that instead of using
  three month deposits, one rate will be determined using the period for which rates are obtainable next
  shorter than the Interest Period and the other rate will be determined using the period for which rates are
  obtainable next longer than the Interest Period. All calculations will be calculated to at least four decimal
  places and rounded to four decimal places.

  Principal Payments on the Notes and Distributions on the Preference Shares from Principal
  Proceeds

           The principal of each Note of each Class matures at par and is payable on the Payment Date that
  is the Stated Maturity for the Class of Notes, unless the unpaid principal of the Note becomes payable at
  an earlier date by declaration of acceleration, call for redemption, or otherwise. The Preference Shares
  are scheduled to be redeemed on the Scheduled Preference Shares Redemption Date, unless redeemed
  prior thereto. The average life of each Class of Notes is expected to be shorter than the number of years
  from issuance until Stated Maturity for such Notes. See "Risk Factors—Relating to the Securities—The
  Weighted Average Lives of the Notes Interests May Vary" and "Maturity and Prepayment
  Considerations." Notwithstanding the foregoing, and except as set forth below, the payment of principal
  of each Class of Notes: (i) may only occur after principal on each Class of Notes that is a Priority Class
  with respect to the Class has been paid in full and (ii) is subordinated to the payment on each Payment
  Date of the principal and interest payable on the Priority Classes, and other amounts in accordance with
  the Priority of Payments. However, (i) Interest Proceeds may be used to pay principal of the Class E




                                                         71
                                                                                                 010017
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 106 of 283 PageID 12895


  Notes on any Payment Date to the extent necessary to satisfy the Class E Coverage Test and (ii) Principal
  Proceeds may be used to pay Deferred Interest and other amounts before the payment of principal of the
  Notes. See "Description of the Securities—Priority of Payments."

          In general, principal payments will not be made on the Notes before the end of the Replacement
  Period, except in the following circumstances: (i) in connection with the payment of Deferred Interest on
  any Class of Deferred Interest Notes, (ii) in connection with an Optional Redemption, (iii) in connection
  with a Refinancing, (iv) at the option of the Servicer, to effect a Special Redemption of the Notes, (v)
  pursuant to a redemption made in connection with a Tax Event or (vi) following a mandatory redemption
  of the Notes caused by a failure to meet any of the Coverage Tests or a Rating Confirmation Failure.
  After the Replacement Period, Principal Proceeds will be applied on each Payment Date in accordance
  with the Priority of Payments to pay principal of each Class of Notes (except for Principal Proceeds
  constituting Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit
  Improved Obligations which may be applied to purchase Collateral Obligations to the extent described
  herein). No principal of any Class of Notes will be payable on any Payment Date other than in
  accordance with the Priority of Payments and to the extent funds are available therefor on that Payment
  Date for that purpose, except that the principal of each Class of Notes will be payable in full at the Stated
  Maturity, unless repaid before that.

          On each Payment Date, the Issuer will make distributions to the Preference Shares Paying Agent
  for payment pro rata to the Holders of the Preference Shares as dividends on the Preference Shares,
  pursuant to the Preference Share Documents, to the extent legally permitted, to the extent of available
  Principal Proceeds as described under clauses (11)(A), (14) and (15) under "Description of the
  Securities—Priority of Payments—Principal Proceeds."

  Legal Provisions Applicable to the Payments of Dividends from Interest Proceeds and Dividends or
  Other Distributions from Principal Proceeds

           Interest Proceeds and Principal Proceeds paid to the Preference Shares Paying Agent for payment
  of dividends on, or the payment of the Redemption Price in respect of, the Preference Shares, will be
  distributable to the Holders of the Preference Shares only if the Issuer is and will remain solvent
  following such distribution and Interest Proceeds and Principal Proceeds paid to the Preference Shares
  Paying Agent for payment of dividends in respect of the Preference Shares will be distributable to the
  Holders of the Preference Shares only if the Issuer has sufficient distributable profits and/or share
  premium and if the Issuer is and will remain solvent following such distribution. Payments will be paid
  by the Trustee to the Preference Shares Paying Agent, on behalf of the Issuer, for payment of dividends
  and other distributions to the Holders of the Preference Shares pursuant to the Preference Share
  Documents, to the extent legally permitted, on a pro rata basis according to the number of Preference
  Shares held by each Holder on the Record Date for such Payment Date.

  Extension of the Replacement Period, the Stated Maturity and the Scheduled Preference Shares
  Redemption Date

          General

          The Issuer, if directed by the Servicer, will be entitled on each Extension Effective Date to extend
  the Replacement Period to the applicable Extended Replacement Period End Date up to four times if (i) in
  the case of an Extension Effective Date occurring after the first Extension Effective Date, the Issuer has
  previously effected a Maturity Extension for each preceding Extension Effective Date and (ii) the
  Extension Conditions are satisfied and the Issuer has given the Trustee written notice of its election to
  extend the Replacement Period no later than 60 days and no earlier than 90 days prior to such Extension




                                                       72
                                                                                               010018
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 107 of 283 PageID 12896


  Effective Date. If the Extension Conditions are satisfied, the Stated Maturity of the Notes will be
  automatically extended to the related Extended Stated Maturity Date, the Scheduled Preference Shares
  Redemption Date will be automatically extended to the related Extended Scheduled Preference Shares
  Redemption Date and the Weighted Average Life Test will be automatically extended to the related
  Extended Weighted Average Life Date, without any requirement for approval or consent of any Holders
  of Securities or amendment or supplement to the Indenture or the Preference Share Documents.

          In the case of a Maturity Extension, any Holder of Notes or Preference Shares wishing to sell all
  or a portion of its Securities to an Extension Qualifying Purchaser pursuant to the Extension Conditions
  must provide the applicable Extension Sale Notice within the Extension Sale Notice Period pursuant to
  "—Extension Procedure" below (such Securities as to which an Extension Sale Notice has been duly
  given, "Extension Sale Securities"). Notwithstanding anything to the contrary herein, in connection with
  an Extension Sale, all, but not part, of the Extension Sale Securities must be purchased and settled at the
  applicable Extension Purchase Price on the applicable Extension Effective Date.

         The Maturity Extension will be effective only if the following conditions (the "Extension
  Conditions") are satisfied:

          (i)     the purchase of all Extension Sale Securities has been settled by the designated Extension
                  Qualifying Purchasers at the applicable Extension Purchase Price as of the applicable
                  Extension Effective Date;

          (ii)    all such purchases of Extension Sale Securities individually and in the aggregate comply
                  with the applicable transfer restrictions in the Indenture and the Preference Share
                  Documents and described herein immediately after such purchase and the legends on
                  such Extension Sale Securities and all applicable law, rules and regulations (including,
                  without limitation, rules, regulations and procedures of any applicable securities
                  exchange, self-regulatory organization or clearing agency);

          (iii)   (a) the Rating Condition has been satisfied with respect to S&P (so long as any Notes are
                  then rated by S&P) and (b) Rating Condition has been satisfied with respect to Moody’s
                  (so long as any Notes are then rated by Moody’s);

          (iv)    the Issuer has not effected more than three prior Extensions; and

          (v)     such extension is not effected for the primary purpose of decreasing losses or recognizing
                  gains resulting from market value changes.

          In the case of a Maturity Extension, each Noteholder, other than Holders of Extension Sale
  Securities, will be entitled to receive an amount equal to the applicable Extension Bonus Payment.
  Holders of Preference Shares will not be entitled to receive any Extension Bonus Payment.

          The Extension Bonus Payment will be payable to any applicable qualifying beneficial owners
  who have provided the Trustee with an Extension Bonus Eligibility Certification on the first Payment
  Date from and including the Extension Effective Date on which funds are available for such purpose in
  accordance with the Priority of Payments, but in any event, no later than the earlier of the Stated Maturity
  and the date of redemption of the Notes. Extension Bonus Payments which are not available to be paid on
  a Payment Date in accordance with the Priority of Payments will not be considered "due and payable"
  hereunder. The failure to pay any such Extension Bonus Payment on such date will not be an Event of
  Default, unless the Issuer will fail to pay in full such Extension Bonus Payment on the earlier of the
  Stated Maturity and the date of redemption in full of the relevant Securities. Unpaid Extension Bonus




                                                       73
                                                                                              010019
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 108 of 283 PageID 12897


  Payments will not accrue interest. Such amounts will be paid, in the case of the Notes, to the accounts
  designated in the applicable Extension Bonus Eligibility Certification or, to the extent otherwise required
  by the rules of any applicable securities exchange or clearing agency, in a manner determined by the
  Issuer.

          Extension Procedure

           Not later than three Business Days following receipt by the Trustee of the notice given by the
  Issuer of its election to extend the Replacement Period (the "Extension Notice"), the Trustee will mail the
  Extension Notice to all Holders of Notes and the Preference Shares Paying Agent (for forwarding to the
  Holders of the Preference Shares) and each Rating Agency (so long as any rated Notes are Outstanding),
  in the form set out in the Indenture, and will request the Rating Confirmation for the Maturity Extension
  from each Rating Agency, if applicable.

           Any Holder of Securities may deliver an irrevocable notice (an "Extension Sale Notice") to the
  Issuer and the Trustee within 30 days after the Trustee has mailed the Extension Notice (the "Extension
  Sale Notice Period") of its intention to sell all or a portion of its Securities to an Extension Qualifying
  Purchaser in the case of a Maturity Extension. Any Extension Sale Notice received by the Trustee after
  the Extension Sale Notice Period will be disregarded and deemed not to have been given. No Holder of
  Securities that has not delivered such an Extension Sale Notice within the Extension Sale Notice Period
  will be entitled to sell its Securities to an Extension Qualifying Purchaser in connection with the Maturity
  Extension.

           If any Holder of Class II Preference Shares delivers an Extension Sale Notice notifying the Issuer
  and the Trustee of its intention to sell all or a portion of its Class II Preference Shares such Holder will
  sell such Class II Preference Shares to the Extension Qualifying Purchaser and such Preference Shares
  will be redesignated as Class I Preference Shares.

           On the applicable Extension Determination Date, the Issuer (or its agent) will confirm (i) whether
  or not Extension Qualifying Purchasers for all Extension Sale Securities have been designated to purchase
  such Extension Sale Securities in compliance with all transfer restrictions in the Indenture and the
  Preference Share Documents and the legends on such Extension Sale Securities and all applicable laws,
  rules and regulations (including, without limitation, any rules, regulations and procedures of any
  securities exchange, self-regulatory organization or clearing agency), (ii) whether the requirements of
  clause (iii) of the Extension Conditions are satisfied as of the applicable Extension Determination Date
  and (iii) whether all other Extension Conditions can be satisfied as of the applicable Extension Effective
  Date.

          On each Extension Effective Date, the Maturity Extension will automatically become effective
  under the terms of the Indenture and the Preference Share Documents; provided that all Extension
  Conditions set forth above are satisfied (as certified to the Trustee by a certificate of an Authorized
  Officer of the Issuer). No later than two Business Days after each Extension Effective Date, the Trustee
  based on a determination made by the Issuer, at the expense of the Co-Issuers, will mail a notice to all
  Holders of Notes, the Preference Shares Paying Agent (for forwarding to the Holders of Preference
  Shares), the Servicer, the Initial Purchasers, each Rating Agency (so long as any rated Notes are
  Outstanding) and the ISE (if and for so long as any Class of Notes is listed thereon) confirming whether
  or not the Maturity Extension became effective. If the Maturity Extension became effective, the Issuer
  will make any required notifications thereof to the Depositary for any Securities subject to the Maturity
  Extension.




                                                       74
                                                                                              010020
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 109 of 283 PageID 12898


           None of the Initial Purchasers, the Servicer or any of their respective Affiliates will have any duty
  to act as an Extension Qualifying Purchaser.

  Optional Redemption

           Notes. The applicable Required Redemption Percentage may give written notice to the
  Preference Shares Paying Agent, the Trustee, the Issuer and the Servicer directing an optional redemption
  of the Notes (with respect to the Notes, an "Optional Redemption") upon the occurrence of a Tax Event
  or at any time after the Non-Call Period. Such notice must be given not later than 45 days before the
  Payment Date on which the redemption is to be made. In the event that the Preference Shares Paying
  Agent, the Trustee and the Issuer receive notice directing an optional redemption from any one or more
  Holders of Preference Shares holding less than a Majority of the Preference Shares, the Preference Shares
  Paying Agent shall, within five Business Days of receipt of such notice, notify the Holders of the
  Preference Shares (i) of the receipt of such notice and (ii) that any Holder of Preference Shares may join
  in directing an Optional Redemption by notifying the Issuer, the Trustee and the Preference Shares Paying
  Agent in writing within five Business Days after such Holder’s receipt of the Preference Shares Paying
  Agent’s notice.

           Upon receipt of the written notice directing an Optional Redemption of the Notes, the Co-Issuers
  with respect to the Notes are required by the Indenture to redeem the Notes (in whole but not in part) from
  amounts available therefor in accordance with "—Optional Redemption Procedures" described below.
  Any Optional Redemption of the Notes will be made at the applicable Redemption Price. Upon an
  Optional Redemption of the Notes, the Replacement Period will terminate in accordance with the
  definition of that term. The Issuer shall, at least 30 days before the Redemption Date (unless the Trustee
  shall agree to a shorter notice period), notify the Trustee, the Preference Shares Paying Agent (for
  forwarding to the Holders of Preference Shares) and each Rating Agency of the Redemption Date, the
  applicable Record Date, the principal amount of Notes to be redeemed on the Redemption Date and the
  applicable Redemption Prices.

         Preference Shares. On any Payment Date on or after payment in full of the Notes, all
  administrative and other fees (without regard to any payment limitations) payable under the Priority of
  Payments (including the Senior Servicing Fee and the Subordinated Servicing Fee), and all amounts
  owing under the Indenture and any Hedge Agreement to any Hedge Counterparty have been discharged:

                   (i)     at the direction of a Majority of the Preference Shares, the Issuer shall cause the
          Trustee to make payments in redemption of all of the Preference Shares, in an aggregate amount
          equal to all of the proceeds from the sale or other disposition of all of the remaining Collateral
          less any fees and expenses owed by the Issuer (including the Redemption Price of any Notes
          being simultaneously redeemed), the aggregate amount to be distributed to the Preference Shares
          Paying Agent for distribution to the Holders of the Preference Shares pro rata in accordance with
          their respective holdings; or

                  (ii)     at the unanimous direction of the Holders of the Preference Shares, the Issuer
          shall cause the Trustee to make payments in redemption of all or a directed portion (representing
          less than all) of the Preference Shares to the Preference Shares Paying Agent for distribution to
          the Holders of the Preference Shares based upon such direction,

  (with respect to the Preference Shares and each of clauses (i) and (ii) above, an "Optional Redemption").

          Upon a distribution pursuant to clause (i) above, the Servicer will (subject to the standard of care
  specified in the Servicing Agreement), on behalf of the Issuer (and subject to clause (ii) above), direct the




                                                        75
                                                                                                010021
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 110 of 283 PageID 12899


  sale of all remaining Collateral Obligations. Upon a distribution pursuant to clause (ii) above, the
  Servicer will effect the sale of Collateral Obligations in accordance with the unanimous direction of the
  Holders of the Preference Shares.

           Upon receipt of the written notice directing an Optional Redemption of the Preference Shares, the
  Issuer is required by the Preference Shares Paying Agency Agreement to redeem the Preference Shares in
  the applicable manner described above. Any Optional Redemption of the Preference Shares shall be
  made at the applicable Redemption Price.

           Optional Redemption Procedures. The Trustee will give notice of a redemption by first-class
  mail, postage prepaid, mailed not later than 10 Business Days and not earlier than 30 days before the
  applicable Redemption Date, to (i) each Holder of Notes to be redeemed, at the Holder’s address in the
  Indenture Register or otherwise in accordance with the rules and procedures of the Depository, Euroclear
  and Clearstream, as applicable, to the Preference Shares Paying Agent (for forwarding to the Holders of
  Preference Shares) and (ii) in the case of an Optional Redemption of the Notes, to each Rating Agency.
  In addition, for so long as any Notes are listed on the ISE and so long as the rules of the exchange so
  require, notice of an Optional Redemption of Notes will also be given to the Company Announcements
  Office of the ISE.

           Notice of redemption having been given as provided above, the Notes to be redeemed will, on the
  Redemption Date, become payable at the Redemption Price therein specified and from and after the
  Redemption Date (unless the Issuer will default in the payment of the Redemption Price and accrued
  interest) the Notes will cease to bear interest on the Redemption Date.

           Upon final payment on a Note to be so redeemed, the Holder will present and surrender the Note
  at the place specified in the notice of redemption to receive the applicable Redemption Price unless the
  Holder provides an undertaking to surrender the Note thereafter.

          The Notes may not be optionally redeemed unless either of the following conditions is satisfied:

                   (i)      at least 10 Business Days before the Redemption Date, the Servicer will have
          furnished to the Trustee evidence (in form reasonably satisfactory to the Trustee) that the Issuer
          has entered into a binding agreement (with (x) a financial or other institution or entity whose
          short-term unsecured debt obligations (other than obligations whose rating is based on the credit
          of a Person other than the institution) have a credit rating of at least "A-1" from S&P and of "P-1"
          (and not on credit watch for possible downgrade) from Moody’s, (y) any other entity that has the
          benefit of a credit facility, a warehouse agreement, a liquidity facility or a similar arrangement
          with a financial or other institution or entity that satisfies the criteria in sub-clause (x) above and
          such financial or other institution or entity irrevocably agrees to fund the purchase of all or part of
          the Collateral as set forth herein or (z) any other institution or entity if the Rating Condition with
          respect to Moody’s is satisfied with respect to the other entity) to sell to the financial or other
          institutions, not later than the Business Day before the Redemption Date in immediately available
          funds, all or part of the Collateral (directly or by participation or other arrangement) at a Purchase
          Price at least equal to an amount sufficient (together with any Cash and other Eligible
          Investments not subject to the agreements and maturing on or before the Redemption Date and
          any payments to be received with respect to the Hedge Agreements on or before the Redemption
          Date) to pay all administrative and other fees and expenses payable under the Priority of
          Payments without regard to any payment limitations (including the Senior Servicing Fee and the
          Subordinated Servicing Fee), all amounts owing under the Indenture, all amounts owing under
          the Hedge Agreements to the Hedge Counterparties and to redeem the Notes on the Redemption
          Date at the applicable Redemption Prices; or




                                                        76
                                                                                                 010022
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 111 of 283 PageID 12900


                   (ii)    before entering into any binding agreement to sell all or a portion of the
          Collateral and selling or terminating any Hedge Agreement, the Servicer will have certified that,
          in its commercially reasonable judgment, the settlement dates of the sales will be scheduled to
          occur on or before the Business Day before the Redemption Date and that the expected proceeds
          from the sales are to be delivered to the Trustee no later than the Business Day before the
          Redemption Date, in immediately available funds, in an amount (calculated as applicable in the
          manner provided below) sufficient (together with any Cash and other Eligible Investments not
          subject to the agreements and maturing on or before the Redemption Date and any payments to be
          received with respect to the Hedge Agreements on or before the Redemption Date) to pay all
          administrative and other fees and expenses payable under the Priority of Payments (including the
          Senior Servicing Fee and the Subordinated Servicing Fee), all amounts owing under the
          Indenture, all amounts owing under the Hedge Agreements to the Hedge Counterparties and to
          redeem the Notes on the Redemption Date at the applicable Redemption Prices. For purposes of
          this paragraph, the amount will be calculated with respect to the classes of Collateral listed in the
          table below by multiplying the expected proceeds of sale of the Collateral by the indicated
          percentage in the table below. For the avoidance of doubt, no Hedge Agreement will be sold or
          terminated unless the third Business Day before the scheduled Redemption Date has passed and
          no notice of withdrawal has been issued.

                                                            Number of Business Days Between
                                                            Certification to the Trustee and Sale
                                                       Same Day      1 to 2        3 to 5      6 to 15
    1.   Cash or other Eligible Investments              100%        100%          100%        100%
    2.   Loans (other than 5 below)                      100%         93%          92%          88%
    3.   High-Yield Bonds (other than 5 below) and       100%         89%          85%          75%
         Structured Finance Obligations (in each case,
         other than 4 below)
    4.   High-Yield Bonds (other than 5 below) and       100%         75%          65%          55%
         Structured Finance Obligations, in each case
         with a Moody’s Rating of "B3" and on credit
         watch with negative implications or below
         "B3"
    5.   Synthetic Securities                            100%         65%          55%          35%

           Any certification delivered by the Servicer will include (A) the prices of, and expected proceeds
  from, the sale of any Collateral Obligations, Eligible Investments or Hedge Agreements and (B) all
  calculations required by the Indenture.

          Any notice of redemption may be withdrawn by the Issuer up to the fourth Business Day before
  the scheduled Redemption Date by written notice to the Preference Shares Paying Agent (for forwarding
  to the Holders of Preference Shares), the Trustee and the Servicer only if:

                   (i)      in the case of an Optional Redemption of Notes, the Servicer does not deliver the
          sale agreement or certifications required under the Indenture, as the case may be, in form
          satisfactory to the Trustee;

                   (ii)   in the case of an Optional Redemption in whole of either the Notes or the
          Preference Shares as described above in "—Optional Redemption—Notes" and clause (i) of the
          first paragraph under "—Optional Redemption—Preference Shares," the Issuer receives the
          written direction of the Holders of the Preference Shares (or, in the case of an Optional




                                                       77
                                                                                               010023
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 112 of 283 PageID 12901


          Redemption of the Notes resulting from a Tax Event, the Affected Class) to withdraw the notice
          of redemption delivered by the percentage of the Holders of the Preference Shares (or, in the case
          of an Optional Redemption of the Notes resulting from a Tax Event, the Affected Class)
          requesting redemption under "—Optional Redemption—Notes" or clause (i) of the first
          paragraph under "—Optional Redemption—Preference Shares," as applicable; or

                  (iii)    in the case of an Optional Redemption of Preference Shares as described in
          clause (ii) of the first paragraph under "Optional Redemption—Preference Shares," the Issuer
          receives the unanimous written direction of the Holders of the Preference Shares to withdraw the
          notice of redemption (and the Issuer hereby agrees for the benefit of the directing Holders to
          withdraw the applicable notice of redemption if it receives the written direction referred to in the
          preceding clause (ii) or this clause (iii)).

          Notice of any withdrawal will be sent, not later than the third Business Day before the scheduled
  Redemption Date (assuming that the Trustee has received timely written notice from the Issuer as
  provided above), by the Trustee, to each Holder of Notes scheduled to be redeemed at the Holder’s
  address in the Indenture Register by overnight courier guaranteeing next day delivery (or, to the extent the
  address contained in the Indenture Register is not sufficient for that purpose, by first-class mail) and the
  Preference Shares Paying Agent (for forwarding to each Holder of Preference Shares). If the Issuer so
  withdraws any notice of redemption or is otherwise unable to complete any redemption of the Notes, the
  Sale Proceeds received from the sale of any Collateral Obligations sold in accordance with the Indenture
  may, during the Replacement Period (and, in respect of Sale Proceeds from Credit Risk Obligations and
  Credit Improved Obligations, after the Replacement Period) at the Servicer’s discretion, be used to
  purchase replacement Collateral Obligations in accordance with the Eligibility Criteria.

          Notice of redemption will be given by the Co-Issuers or, upon an Issuer Order, by the Trustee in
  the name and at the expense of the Co-Issuers. Failure to give notice of redemption, or any defect therein,
  to any Holder of any Note selected for redemption or the Preference Shares Paying Agent (for forwarding
  to each Holder of Preference Shares) will not impair or affect the validity of the redemption of any other
  Securities.

           Redemption by Refinancing. In addition, any Class of the Notes may be redeemed in whole, but
  not in part, on any Payment Date after the Non-Call Period from Refinancing Proceeds if the Servicer, on
  behalf of the Issuer, proposes to the Holders of the Preference Shares in writing (by notice to the
  Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares)) with a copy to the
  Trustee and the Rating Agencies) at least 30 days prior to the Payment Date for such redemption (such
  date, the "Refinancing Date") to redeem such Notes in accordance with the Indenture, which notice will,
  among other things, specify the Refinancing Date and the Class of Notes to be Refinanced. Such
  redemption will be effected by the Issuer obtaining a loan or an issuance of a replacement class of notes
  ("Refinancing Notes"), the terms of which loan or issuance will be negotiated by the Servicer, on behalf
  of the Issuer, from one or more financial institutions or purchasers (which may include the Servicer or its
  Affiliates) selected by the Servicer (a refinancing provided pursuant to such loan or issuance, a
  "Refinancing"), and provided that (i) such proposal is approved by a Majority of the Preference Shares
  (voting as a single class) at least 15 days prior to the Refinancing Date and (ii) the Servicer completes
  such Refinancing and causes the Refinancing Proceeds to be deposited with the Trustee (in immediately
  available funds) no later than the close of the Business Day immediately preceding the Refinancing Date.




                                                       78
                                                                                              010024
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 113 of 283 PageID 12902


           The Issuer will obtain a Refinancing only if the Servicer determines and certifies to the Trustee
  that:

         (i)     a Rating Confirmation has been obtained from each Rating Agency for each Class of
  Refinancing Notes and each Class of Notes not subject to Refinancing;

          (ii)   the proceeds from the Refinancing will be at least sufficient to pay the Refinancing Price
  plus any Administrative Expenses of the Issuer related to the Refinancing;

          (iii)     the interest rate payable in respect of the obligations providing the Refinancing is less
  than the interest rate payable on the Notes being refinanced;

          (iv)   the principal amount of any obligations providing the Refinancing is no greater than the
  principal amount of the Notes being redeemed with the proceeds of such obligations;

          (v)     the stated maturity of the obligations providing the Refinancing is no earlier than the
  Stated Maturity of the Notes being refinanced;

           (vi)    the Refinancing Proceeds will be used (to the extent necessary) to redeem the applicable
  Notes;

          (vii)    the agreements relating to the Refinancing contain limited recourse, non-recourse and
  non-petition provisions, investor qualification provisions and transfer restrictions equivalent to those
  applicable to the Notes being redeemed, as set forth in the Indenture;

          (viii) the obligations providing the Refinancing are subject to the Priority of Payments and do
  not rank higher in priority pursuant to the Priority of Payments than the Class of Notes being redeemed;
  and

         (ix)      the expenses in connection with the Refinancing have been paid or will be adequately
  provided for.

          Any Refinancing Proceeds will not constitute Interest Proceeds or Principal Proceeds but will be
  applied directly on the related Refinancing Date pursuant to the Indenture to redeem the Notes being
  refinanced and pay Administrative Expenses in connection with the Refinancing without regard to the
  Priority of Payments; provided that, to the extent that any Refinancing Proceeds exceed the amount
  necessary to redeem the Notes being refinanced (and any associated Administrative Expenses), such
  excess Refinancing Proceeds will be treated as Principal Proceeds.

           Refinancing Notes may be issued from time to time pursuant to a Refinancing as described above
  and subject to and in compliance with the terms of the Indenture. Any such Refinancing Note will be
  issued by the Co-Issuers and will be authenticated by the Trustee upon delivery to the Trustee of an order
  of the Issuer and the applicable opinion of counsel as set forth in the Indenture.

  Special Redemption of Notes If the Servicer Does Not Identify Replacement Collateral Obligations
  as Contemplated by the Indenture

           Principal payments on the Notes will be made in whole or in part, at par, in accordance with the
  Priority of Payments if, at any time during the Replacement Period, the Servicer elects (subject to the
  Servicing Agreement) to notify the Trustee and each Rating Agency that it has been unable, for 45
  consecutive Business Days, to identify additional or replacement Collateral Obligations that are deemed
  appropriate by the Servicer in its sole discretion and meet the Eligibility Criteria in sufficient amounts to




                                                       79
                                                                                               010025
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 114 of 283 PageID 12903


  permit the application of all or a portion of the funds then in the Collection Account available to be used
  to purchase additional or replacement Collateral Obligations.

          On the Special Redemption Date, the Special Redemption Amount will be available to be applied
  in accordance with "—Priority of Payments—Principal Proceeds" to the extent of available Principal
  Proceeds. Notice of payment of the Special Redemption Amount will be given by first-class mail,
  postage prepaid, mailed not later than three Business Days before the applicable Special Redemption
  Date, to each Holder of Notes to be redeemed, at the Holder’s address in the Indenture Register or
  otherwise in accordance with the rules and procedures of the Depository. In addition, for so long as any
  Notes are listed on the ISE and so long as the rules of the exchange so require, notice of a Special
  Redemption of the Notes will also be given to the Company Announcements Office of the ISE.

          In connection with a Special Redemption, the principal of the Notes will be paid from Principal
  Proceeds in an aggregate amount equal to the Special Redemption Amount (first to any Class A-1 Notes
  to be redeemed, and Class A-2 Notes to be redeemed, then to any Class B Notes to be redeemed, then to
  any Class C Notes to be redeemed, then to any Class D Notes to be redeemed and then to any Class E
  Notes to be redeemed, in each case until paid in full) in accordance with the Priority of Payments. See
  "Description of the Securities—Priority of Payments—Principal Proceeds."

  Mandatory Redemption of the Notes

          General

          In the event of a Rating Confirmation Failure or a failure to meet any Coverage Test on any
  Determination Date, a mandatory redemption of one or more Classes of Notes in whole or in part will be
  required. Any mandatory redemption could result in an elimination, deferral or reduction in interest or
  principal payments to one or more Classes of Securities, which would adversely affect the returns to the
  Holders of the Class or Classes of Securities. See "Risk Factors—Relating to the Securities—The
  Indenture Requires Mandatory Redemption of the Interests for Failure to Satisfy Coverage Tests" and
  "The Indenture Requires Mandatory Redemption of the Notes Upon Rating Confirmation Failure."

          Mandatory Redemption of the Notes for Failure to Satisfy Coverage Tests

           Except with respect to payments made pursuant to an Optional Redemption or a redemption made
  in connection with a Tax Event as described under "—Optional Redemption," on any Payment Date with
  respect to which any Coverage Test (as described under "Security for the Notes—The Coverage Tests") is
  not met on any Determination Date, principal payments on the Notes will be made as described under "—
  Priority of Payments."

          Mandatory Redemption of the Notes Upon Rating Confirmation Failure

           Upon the event of a Rating Confirmation Failure, all Interest Proceeds remaining after payment
  of amounts referred to in clauses (1) through (17) of "—Priority of Payments—Interest Proceeds" will be
  used to pay principal of the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and
  the Class E Notes in the Note Payment Sequence on the next Payment Date and each Payment Date
  thereafter until the Initial Ratings are confirmed. If necessary, after the foregoing payments are made out
  of Interest Proceeds, Principal Proceeds in accordance with clause (10) "—Priority of Payments—
  Principal Proceeds" will be used to pay principal of each Class of the Notes sequentially in order of their
  priority on each Payment Date until the Initial Ratings are confirmed.




                                                      80
                                                                                             010026
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 115 of 283 PageID 12904


          Upon receipt of notice of a Rating Confirmation Failure and if available Interest Proceeds and
  Principal Proceeds are insufficient to effect the redemption of the Notes, at par on any subsequent
  Payment Date in accordance with the Priority of Payments as and to the extent necessary for each of
  Moody’s and S&P to confirm in writing the Initial Ratings assigned by it on the Closing Date to the
  Notes, then at the direction and in accordance with the instructions of the Servicer the Trustee will sell
  Collateral Obligations so that the proceeds from the sale and all other funds available for the purpose in
  the Collection Account will be used to redeem the Notes (but only to the extent necessary for each of
  Moody’s and S&P to confirm in writing the Initial Ratings assigned by it on the Closing Date to the
  Notes) and to pay all administrative and other fees, expenses and obligations payable under the Priority of
  Payments. Any sale under these provisions will be conducted in such a manner that:

                   (i)     after giving effect to the sale each Overcollateralization Test is satisfied or, if any
          Overcollateralization Test is not satisfied, the extent of compliance with the Overcollateralization
          Test is not reduced;

                  (ii)     if the sale occurs on or after the second Payment Date, after giving effect to the
          sale each Interest Coverage Test is satisfied or, if any Interest Coverage Test is not satisfied, the
          extent of compliance with the Interest Coverage Test is not reduced; and

                   (iii)  after giving effect to the sale each Collateral Quality Test is satisfied or, if any
          Collateral Quality Test is not satisfied, the extent of compliance with the Collateral Quality Test
          is not reduced.

  Redemption of the Preference Shares in Connection with Mandatory Redemption of the Notes

         The Preference Shares will be redeemed in whole in accordance with the Priority of Payments
  and the Preference Share Documents on any Payment Date on which a mandatory redemption of the
  Notes described under "—Mandatory Redemption of the Notes" results in the payment in full of the
  Aggregate Outstanding Amount of each Class of Notes.

  Tax Certification

           As a condition to the payment on any Security in accordance with the Priority of Payments
  without the imposition of withholding tax, the Issuer will require certification acceptable to it to enable
  the Issuer, the Trustee, and any paying agent to determine their duties and liabilities with respect to any
  taxes or other charges that they may be required to deduct or withhold from payments in respect of such
  Security under any present or future law or regulation of the United States or other jurisdiction or any
  present or future law or regulation of any political subdivision thereof or taxing authority therein or to
  comply with any reporting or other requirements under any such law or regulation. Without limiting the
  foregoing, as a condition to payments on any Security without U.S. federal back-up withholding, the
  Issuer will require the delivery of properly completed and signed applicable U.S. federal income tax
  certifications (generally, an IRS Form W-9 (or applicable successor form) in the case of a person that is a
  "United States person" as defined in the Code or an IRS Form W-8 (or applicable successor form),
  together with any required attachments, in the case of a person that is not a "United States person" as
  defined in the Code).




                                                        81
                                                                                                 010027
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 116 of 283 PageID 12905


  Priority of Payments

           Collections received on the Collateral during the related Due Period will be segregated into
  Interest Proceeds and Principal Proceeds and applied on each Payment Date in the priority below under
  "—Interest Proceeds" and "—Principal Proceeds," respectively (collectively, the "Priority of
  Payments").

         Interest Proceeds

           On each Payment Date, Interest Proceeds with respect to the related Due Period (other than
  Interest Proceeds previously used during such Due Period to purchase accrued interest in respect of
  Collateral Obligations or otherwise used as permitted under the Indenture) will be distributed in the
  following order of priority:

         (1)     to the payment of any taxes and registration and filing fees owed by the Co-Issuers
                 (without limit) and then to the payment of Administrative Expenses up to the
                 Administrative Expense Cap as follows:

                     FIRST,     in the following order of priority:

                          (i)        fees, expenses and indemnities of the Trustee; and then

                          (ii)       fees, expenses and indemnities of the Collateral Administrator; and then

                          (iii)      fees, expenses and indemnities of the Preference Shares Paying Agent;

                     SECOND,      in the following order of priority;

                          (i)        fees and expenses of the Administrator; and then;

                          (ii)    fees and expenses of the Co-Issuers (including fees and expenses of
                          counsel and ongoing surveillance, credit estimate, and other fees owing to the
                          Rating Agencies) and any other person (except the Servicer) if specifically
                          provided for in the Indenture, and to the expenses (but not fees) of the Servicer if
                          payable under the Servicing Agreement;

         (2)     the excess, if any, of the Administrative Expense Cap over the amounts paid pursuant to
                 clause (1) above to deposit into the Expense Reimbursement Account;

         (3)     FIRST, to deposit in the Class II Preference Share Special Payment Account for payment
                 in accordance with "Security for the Notes—The Accounts—Class II Preference Share
                 Special Payment Account" an amount equal to the product of (i) the Class II Preference
                 Share Portion for such Payment Date, if any, and (ii) any accrued and unpaid Senior
                 Servicing Fee then due and payable and SECOND, to the payment to the Servicer of an
                 amount equal to the difference between (i) the accrued and unpaid Senior Servicing Fee
                 as of such Payment Date and (ii) the amount deposited to the Class II Preference Share
                 Special Payment Account in accordance with the preceding clause;

         (4)     to the payment of all amounts due to the Hedge Counterparties under the Hedge
                 Agreements (if any) other than any Defaulted Hedge Termination Payments;




                                                          82
                                                                                               010028
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 117 of 283 PageID 12906


        (5)    to the payment of accrued and unpaid interest on the Class A-1 Notes, and any accrued
               and unpaid Defaulted Interest on, and any Defaulted Interest Charge with respect to, the
               Class A-1 Notes;

        (6)    to the payment of accrued and unpaid interest on the Class A-2 Notes, and any accrued
               and unpaid Defaulted Interest on, and any Defaulted Interest Charge with respect to, the
               Class A-2 Notes;

        (7)    to the payment of accrued and unpaid interest on the Class B Notes, and any accrued and
               unpaid Defaulted Interest on, and any Defaulted Interest Charge with respect to, the Class
               B Notes;

        (8)    if the Class A/B Coverage Tests are not satisfied on the related Determination Date, to
               the payment of principal of the Class A Notes and the Class B Notes in accordance with
               the Note Payment Sequence, in each case, in the amount necessary so that all of the Class
               A/B Coverage Tests would be met on such Determination Date on a pro forma basis after
               giving effect to any payments in reduction of the principal of Notes made through this
               clause, or until paid in full (Interest Proceeds to be applied pursuant to this clause (8)
               before the application of any Principal Proceeds as described under "—Principal
               Proceeds" below on the current Payment Date);

        (9)    to the payment of accrued and unpaid interest on the Class C Notes (excluding Class C
               Deferred Interest but including interest accrued for the preceding Interest Period on Class
               C Deferred Interest);

        (10)   if the Class C Coverage Tests are not satisfied on the related Determination Date, to the
               payment of principal of the Class A Notes, the Class B Notes and the Class C Notes in
               accordance with the Note Payment Sequence, in each case in the amount necessary so
               that all of the Class C Coverage Tests would be met on such Determination Date on a pro
               forma basis after giving effect to any payments in reduction of the principal of Notes
               made through this clause, or until paid in full (Interest Proceeds to be applied pursuant to
               this clause (10) before the application of any Principal Proceeds as described under "—
               Principal Proceeds" below on the current Payment Date);

        (11)   to the payment of Class C Deferred Interest;

        (12)   to the payment of accrued and unpaid interest on the Class D Notes (excluding Class D
               Deferred Interest but including interest accrued for the preceding Interest Period on Class
               D Deferred Interest);

        (13)   if the Class D Coverage Tests are not satisfied on the related Determination Date, to the
               payment of principal of the Class A Notes, the Class B Notes, the Class C Notes and the
               Class D Notes in accordance with the Note Payment Sequence, in each case in the
               amount necessary so that all of the Class D Coverage Tests would be met on such
               Determination Date on a pro forma basis after giving effect to any payments in reduction
               of the principal of Notes made through this clause, or until paid in full (Interest Proceeds
               to be applied pursuant to this clause (13) before the application of any Principal Proceeds
               as described under "—Principal Proceeds" below on the current Payment Date);

        (14)   to the payment of Class D Deferred Interest;




                                                   83
                                                                                           010029
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 118 of 283 PageID 12907


        (15)   to the payment of accrued and unpaid interest on the Class E Notes (excluding Class E
               Deferred Interest but including interest accrued for the preceding Interest Period on Class
               E Deferred Interest);

        (16)   if the Class E Coverage Test is not satisfied on the related Determination Date, to the
               payment of principal of the Class E Notes in the amount necessary so that the Class E
               Coverage Test would be met on such Determination Date on a pro forma basis after
               giving effect to any payments in reduction of the principal of Notes made through this
               clause, or until paid in full;

        (17)   to the payment of Class E Deferred Interest;

        (18)   if a Rating Confirmation Failure exists on the Payment Date, to the payment of principal
               of the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
               Class E Notes in accordance with the Note Payment Sequence, in each case in the amount
               necessary so that a Rating Confirmation is obtained, or until paid in full (Interest
               Proceeds to be applied pursuant to this clause (18) before the application of any Principal
               Proceeds as described under "—Principal Proceeds" below on the current Payment Date);

        (19)   during the Replacement Period, if the Retention Overcollateralization Test is not satisfied
               on the related Determination Date, for deposit to the Collection Account as Principal
               Proceeds 50% of the remaining Interest Proceeds available after the payments pursuant to
               clause (18) above (or, if the amount necessary to cause the Retention
               Overcollateralization Test to be satisfied as of such Determination Date is less than 50%
               of such remaining Interest Proceeds, such necessary amount);

        (20)   to the payment of any remaining Administrative Expenses not paid under clause (1)
               above in the respective priorities specified in clause (1);

        (21)   FIRST, to deposit in the Class II Preference Share Special Payment Account for payment
               in accordance with "Security for the Notes—The Accounts—Class II Preference Share
               Special Payment Account" an amount equal to the product of (i) the Class II Preference
               Share Portion for such Payment Date, if any, and (ii) any accrued and unpaid
               Subordinated Servicing Fee then due and payable and SECOND, to the payment (pro rata
               according to the amounts payable under clauses (x) and (y) below) to: (x) the Servicer of
               an amount equal to the difference between (i) the accrued and unpaid Subordinated
               Servicing Fee as of such Payment Date and (ii) the amount deposited to the Class II
               Preference Share Special Payment Account in accordance with the preceding clause; and
               (y) pro rata to each Holder of Securities entitled thereto, the applicable Extension Bonus
               Payment as described under "—Extension of the Replacement Period, the Stated Maturity
               and the Scheduled Preference Shares Redemption Date;"

        (22)   to the payment pari passu of any (x) Defaulted Hedge Termination Payments and (y)
               Defaulted Synthetic Termination Payments;

        (23)   to the Preference Shares Paying Agent, on behalf of the Issuer, for deposit into the
               Preference Shares Distribution Account for payment pro rata to the Holders of the
               Preference Shares until the Holders of the Preference Shares have realized a Preference
               Share Internal Rate of Return of 12.0%;




                                                   84
                                                                                          010030
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 119 of 283 PageID 12908


          (24)    FIRST, to deposit in the Class II Preference Share Special Payment Account for payment
                  in accordance with "Security for the Notes—The Accounts—Class II Preference Share
                  Special Payment Account" of an amount equal to the product of (i) the Class II
                  Preference Share Portion for such Payment Date, if any, and (ii) the Supplemental
                  Servicing Fee, if applicable and SECOND, to the payment to the Servicer of an amount
                  equal to the difference between (i) the accrued and unpaid Supplemental Servicing Fee as
                  of such Payment Date and (ii) the amount deposited to the Class II Preference Share
                  Special Payment Account in accordance with the preceding clause; and

          (25)    any remaining Interest Proceeds, to the Preference Shares Paying Agent, on behalf of the
                  Issuer, for deposit into the Preference Shares Distribution Account for payment pro rata
                  to the Holders of the Preference Shares;

           provided that, in lieu of payment of Interest Proceeds referred to under clauses (23) and (25)
  above, in whole or in part on any Payment Date, the Servicer, on behalf of the Issuer, will have the right
  to direct the Trustee to distribute Eligible Equity Securities pro rata to the Consenting Holders of the
  Preference Shares with respect to such Payment Date to the extent that the Market Value of such Eligible
  Equity Securities (determined by the Servicer as of the relevant Market Value Determination Date) is
  equal to or lower than the aggregate amount of Interest Proceeds that would otherwise be due and payable
  on such Payment Date to such Consenting Holders of the Preference Shares. Interest Proceeds in an
  amount equal to the Market Value of such Eligible Equity Securities (determined by the Servicer as of the
  relevant Market Value Determination Date) distributed to the Consenting Holders of the Preference
  Shares with respect to any such Payment Date will be treated for all purposes by the Issuer and the
  Servicer as Principal Proceeds available for distribution in accordance with the Priority of Payments on
  the relevant Payment Date. The amount of Interest Proceeds available on the relevant Payment Date will
  be reduced and the amount of Principal Proceeds available on the relevant Payment Date will be increased
  accordingly.

          Principal Proceeds

          On each Payment Date, Principal Proceeds with respect to the related Due Period other than:

          (A)     Principal Proceeds previously used to purchase Collateral Obligations (including any
                  related deposit into the Synthetic Security Reserve Account, the Revolving Reserve
                  Account or the Delayed Drawdown Reserve Account or the posting by the Issuer of cash
                  collateral with (or for the benefit of) a Synthetic Security Counterparty simultaneously
                  with the Issuer’s purchase of or entry into a Synthetic Security) or otherwise used as
                  permitted under the Indenture;

          (B)     Principal Proceeds on deposit in the Synthetic Security Reserve Account, the Revolving
                  Reserve Account, the Delayed Drawdown Reserve Account, the Synthetic Security
                  Collateral Account or the Securities Lending Account; and

          (C)     Principal Proceeds on deposit in the Collection Account in an aggregate amount equal to
                  the agreed Purchase Prices for Collateral Obligations with respect to which the Issuer has
                  entered into a commitment before the end of the Due Period for their purchase, but has
                  not settled the purchase by the end of the Due Period,




                                                      85
                                                                                            010031
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-37 Filed262 06/09/21 Page 120 of 283 PageID 12909


        will be distributed in the following order of priority:

        (1)     (x) FIRST, to the payment of the amounts referred to in clauses (1) through (7) under "—
                Interest Proceeds" above (and in the same manner and order of priority) to the extent not
                previously paid in full thereunder and (y) SECOND, to the payment of amounts referred to
                in clause (8) under "—Interest Proceeds" above to the extent not previously paid in full
                thereunder to the extent necessary to cause the Class A/B Overcollateralization Test to be
                met as of the related Determination Date on a pro forma basis after giving effect to any
                payments made through this clause (1), or until such amounts are paid in full;

        (2)     to the payment of the amounts referred to in clause (9) under "—Interest Proceeds" above
                to the extent not previously paid in full thereunder; provided that after giving effect to
                such payment, each Coverage Test will be satisfied on a pro forma basis;

        (3)     to the payment of the amounts referred to in clause (10) under "—Interest Proceeds"
                above to the extent not previously paid in full thereunder and to the extent necessary to
                cause the Class C Overcollateralization Test to be met as of the related Determination
                Date on a pro forma basis after giving effect to any payments made through this clause
                (3) or until such amounts are paid in full;

        (4)     to the payment of the amounts referred to in clause (11) under "—Interest Proceeds"
                above to the extent not previously paid in full thereunder; provided that after giving effect
                to such payment, each Coverage Test will be satisfied on a pro forma basis;

        (5)     to the payment of the amounts referred to in clause (12) under "—Interest Proceeds"
                above to the extent not previously paid in full thereunder; provided that after giving effect
                to such payment, each Coverage Test will be satisfied on a pro forma basis;

        (6)     to the payment of the amounts referred to in clause (13) under "—Interest Proceeds"
                above to the extent not previously paid in full thereunder to the extent necessary to cause
                the Class D Overcollateralization Test to be met as of the related Determination Date on a
                pro forma basis after giving effect to any payments made through this clause (6) or until
                such amounts are paid in full;

        (7)     to the payment of the amounts referred to in clause (14) under "—Interest Proceeds"
                above to the extent not previously paid in full thereunder; provided that after giving effect
                to such payment, each Coverage Test will be satisfied on a pro forma basis;

        (8)     to the payment of the amounts referred to in clause (15) under "—Interest Proceeds"
                above to the extent not previously paid in full thereunder; provided that after giving effect
                to such payment, each Coverage Test will be satisfied on a pro forma basis;

        (9)     to the payment of the amounts referred to in clause (17) under "—Interest Proceeds"
                above to the extent not previously paid in full thereunder; provided that after giving effect
                to such payment, each Coverage Test will be satisfied on a pro forma basis;

        (10)    to the payment of the amounts referred to in clause (18) under "—Interest Proceeds"
                above to the extent not previously paid in full thereunder;




                                                      86
                                                                                             010032
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 26206/09/21 Page 121 of 283 PageID 12910
Case 3:21-cv-00538-N Document 26-37 Filed


         (11)

                 (A)     if the Payment Date is a Redemption Date in the following order of priority: (i) to
                         the payment of the Redemption Prices of all of the Notes to be redeemed
                         (sequentially, in direct order of seniority), (ii) to the payment of the amounts
                         referred to in clauses (20) through (24) under "—Interest Proceeds" above (and in
                         the same manner and order of priority) to the extent not previously paid in full
                         thereunder and (iii) to the Preference Shares Paying Agent, on behalf of the
                         Issuer, for deposit into the Preference Shares Distribution Account for payment
                         to the Holders of the Preference Shares of the Redemption Price of any
                         Preference Shares to be redeemed; and

                 (B)     if the Payment Date is a Special Redemption Date, to the payment of principal of
                         the Notes (sequentially, in direct order of seniority) in an aggregate amount equal
                         to the Special Redemption Amount, in each case until paid in full;

         (12)    during the Replacement Period, all remaining Principal Proceeds to the acquisition of
                 additional Collateral Obligations in accordance with the Indenture (and, until so applied
                 (including any related deposit into the Synthetic Security Reserve Account, the
                 Revolving Reserve Account or the Delayed Drawdown Reserve Account or (if so
                 required by the terms of the related Synthetic Security) a Synthetic Security Counterparty
                 Account) or until so applied, to the Collection Account to be held as Principal Proceeds);

         (13)    after the Replacement Period, (i) FIRST, at the discretion of the Servicer (with respect to
                 Unscheduled Principal Payments and Sale Proceeds from the sale of Credit Risk
                 Obligations and Credit Improved Obligations) to the purchase or funding of additional or
                 replacement Collateral Obligations in accordance with the Eligibility Criteria and the
                 applicable provisions of the Indenture when appropriate Collateral Obligations are
                 available, and until such time, to the Collection Account for the purchase of Eligible
                 Investments; and (ii) SECOND, to the payment of principal of in accordance with the Note
                 Payment Sequence;

         (14)    to the extent not previously paid in full under clause (12) above, after the Replacement
                 Period, to the payment of the amounts referred to in clauses (20) through (24) under
                 "Interest Proceeds" above (and in the same manner and order of priority) to the extent
                 not previously paid in full thereunder; and

         (15)    after the Replacement Period to the Preference Shares Paying Agent, on behalf of the
                 Issuer, for deposit into the Preference Shares Distribution Account for payment pro rata
                 to the Holders of the Preference Shares.

           The calculation on any Coverage Test on any Determination Date will be made by giving effect
  to all payments to be made pursuant to all subclauses of the Priority of Payments as applicable, payable
  on the Payment Date following such Determination Date. In addition, no Principal Proceeds will be used
  to pay a subordinated Class on a Payment Date if, after giving effect to such payment, any Coverage Test
  of a more senior Class of Notes is failing on such Payment Date or would fail as a result of such
  application of the Principal Proceeds on such Payment Date.

         If on any Payment Date the amount available in the Payment Account is insufficient to make the
  full amount of the disbursements required by the Valuation Report, the Trustee will make the




                                                     87
                                                                                            010033
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 26206/09/21 Page 122 of 283 PageID 12911
Case 3:21-cv-00538-N Document 26-37 Filed


  disbursements called for in the order and according to the priority under "—Interest Proceeds" and
  "Principal Proceeds," to the extent funds are available therefor.

          The Trustee will remit funds to pay Administrative Expenses of the Issuer or the Co-Issuer in
  accordance with the Priority of Payments under "—Interest Proceeds" and "—Principal Proceeds" above,
  to the extent available, to the Issuer, the Co-Issuer as directed and designated in an Issuer Order (which
  may be in the form of standing instructions) delivered to the Trustee no later than the Business Day before
  each Payment Date.

  Form, Denomination, Registration and Transfer of the Notes

           The Notes sold in Offshore Transactions may only be sold to non-U.S. Persons in reliance on
  Regulation S. Except as provided below, the Notes sold in reliance on Regulation S will be represented
  by one or more Regulation S Global Notes (the "Regulation S Global Notes"). The Regulation S Global
  Notes will be deposited with the Trustee as custodian for, and registered in the name of, a nominee of the
  Depository for the respective accounts of the beneficial owners at Euroclear and Clearstream. Beneficial
  interests in a Regulation S Global Note may be held only through Euroclear or Clearstream. Investors
  may hold their interests in a Regulation S Global Note directly through Euroclear or Clearstream, if they
  are participants in such systems, or indirectly through organizations that are participants in such systems.
  Beneficial interests in a Regulation S Global Note may not be held by a U.S. Person at any time. By
  acquisition of a beneficial interest in a Regulation S Global Note, the purchaser thereof will be deemed to
  represent that it is not a U.S. Person and that, if in the future it determines to transfer such beneficial
  interest, it will transfer such interest only to a person whom the seller reasonably believes to be a non-
  U.S. Person or to a person who takes delivery in the form of an interest in a Rule 144A Global Note.

           The Notes initially sold in non-Offshore Transactions or to U.S. Persons in reliance on the
  exemption from registration provided by Rule 144A may only be sold to (i) Qualified Institutional Buyers
  that are also (ii) Qualified Purchasers and, except as provided below, will be represented by one or more
  permanent Rule 144A Global Notes. Investors may hold their interests in the Rule 144A Global Notes
  directly through the Depository if they are the Depository participants, or indirectly through organizations
  that are the Depository participants. The Rule 144A Global Notes will be deposited with the Trustee as
  custodian for the Depository, and registered in the name of a nominee of the Depository.

           Beneficial interests in Notes represented by Global Notes will be subject to certain restrictions on
  transfer set forth therein and in the Indenture and such Global Notes will bear the applicable legends
  regarding the restrictions set forth under "Transfer Restrictions." A beneficial interest in a Regulation S
  Global Note may be transferred to a person who takes delivery in the form of an interest in a Rule 144A
  Global Note only upon receipt by the Trustee of a written certification from (A) the transferor (in the form
  provided in the Indenture) to the effect that the transfer is being made to a person whom the transferor
  reasonably believes is a Qualified Institutional Buyer who is also a Qualified Purchaser and in accordance
  with any applicable securities laws of any state of the United States or any other jurisdiction and (B) the
  transferee (in the form provided in the Indenture) to the effect that, among other things, the transferee is
  both a Qualified Institutional Buyer and a Qualified Purchaser. Beneficial interests in the Rule 144A
  Global Notes may be transferred to a person who takes delivery in the form of an interest in a Regulation
  S Global Note only upon receipt by the Trustee of a written certification from (A) the transferor (in the
  form provided in the Indenture) to the effect that the transfer is being made to a non-U.S. Person in an
  Offshore Transaction in accordance with Regulation S and (B) the transferee (in the form provided in the
  Indenture) to the effect that, among other things, the transferee is a non-U.S. Person.

          Any beneficial interest in a Regulation S Global Note that is transferred to a person who takes
  delivery in the form of an interest in a Rule 144A Global Note will, upon transfer, cease to be an interest




                                                       88
                                                                                               010034
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 26206/09/21 Page 123 of 283 PageID 12912
Case 3:21-cv-00538-N Document 26-37 Filed


  in such Regulation S Global Note and become an interest in the Rule 144A Global Note and, accordingly,
  will thereafter be subject to all transfer restrictions and other procedures applicable to beneficial interests
  in a Rule 144A Global Note for as long as it remains such an interest. Any beneficial interest in a Rule
  144A Global Note that is transferred to a person who takes delivery in the form of an interest in a
  Regulation S Global Note will, upon transfer, cease to be an interest in the Rule 144A Global Note and
  become an interest in the Regulation S Global Note and, accordingly, will thereafter be subject to all
  transfer restrictions and other procedures applicable to beneficial interests in a Regulation S Global Note
  for as long as it remains such an interest. No service charge will be made for any registration of transfer
  or exchange of Notes, but the Issuer or the Trustee may require payment of a sum sufficient to cover any
  tax or other governmental charge payable in connection therewith.

           Except in the limited circumstances described in this paragraph, owners of beneficial interests in
  Notes held in the form of Global Notes will not be entitled to receive delivery of certificated Notes. The
  Notes are not issuable in bearer form. A Global Note deposited with the Depository pursuant to the
  Indenture will be transferred to the beneficial owners thereof only if such transfer complies with the
  Indenture and either (i) the Depository notifies the Co-Issuers that it is unwilling or unable to continue as
  depository for a Global Note or ceases to be a "Clearing Agency" registered under the Exchange Act and a
  successor depository is not appointed by the Issuer within 90 days of such notice or (ii) as a result of any
  amendment to or change in, the laws or regulations of the Cayman Islands or of any authority therein or
  thereof having power to tax or in the interpretation or administration of such laws or regulations which
  become effective on or after the Closing Date, the Issuer or the Paying Agent becomes aware that it is or
  will be required to make any deduction or withholding from any payment in respect of the Notes which
  would not be required if the Notes were in definitive form. In addition, the owner of a beneficial interest
  in a Global Note will be entitled to receive a certificated Note in exchange for such interest if an Event of
  Default has occurred and is continuing. In the event that certificated Notes are not so issued by the Issuer
  to such beneficial owners of interests in Global Notes, the Issuer expressly acknowledges that such
  beneficial owners will be entitled to pursue any remedy that the Holders of a Global Note would be
  entitled to pursue in accordance with the Indenture (but only to the extent of such beneficial owner’s
  interest in the Global Note) as if certificated Notes had been issued. Payments on such certificated Notes
  will be made by wire transfer in immediately available funds to a Dollar-denominated account maintained
  by the owner or, if a wire transfer cannot be effected, by a Dollar check delivered to the owner. See
  "Settlement and Clearing."

         The Notes will be issued in minimum denominations of U.S.$250,000 and integral multiples of
  U.S.$1,000 in excess thereof.

  Form, Denomination, Registration and Transfer of the Preference Shares

           The Preference Shares will be issued in the form of one or more certificated Preference Shares in
  definitive, fully registered form, registered in the name of the owner thereof (the "Certificated
  Preference Shares").

         Preference Shares may only be sold to persons who are Qualified Institutional Buyers who are
  also Qualified Purchasers.

           Preference Shares may be transferred only upon (inter alia) receipt by the Preference Shares
  Paying Agent of a written certification (in the form provided in the Preference Share Documents) from
  the transferee to the effect that, among other things, the transferee is a Qualified Institutional Buyer who
  is also a Qualified Purchaser, and such transfer is being made in accordance with any applicable securities
  laws of any state of the United States or any other jurisdiction. Each initial Holder as well as each




                                                        89
                                                                                                 010035
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 26206/09/21 Page 124 of 283 PageID 12913
Case 3:21-cv-00538-N Document 26-37 Filed


  transferee of the Preference Shares is also required to provide certain tax forms and other tax-related
  certifications. See "Transfer Restrictions."

          Maples Finance Limited has been appointed and will serve as the registrar with respect to the
  Preference Shares (the "Share Registrar") and will provide for (inter alia) the registration of the
  Preference Shares and the registration of transfers of the Preference Shares in accordance with the
  Preference Share Documents and the Administration Agreement in the register maintained by it. The
  Preference Shares will be issued in minimum numbers of 250 Preference Shares per investor and integral
  multiples of one Preference Share in excess thereof.

  The Indenture

          The following summary describes certain provisions of the Indenture. The summary does not
  purport to be complete and is subject to, and qualified in its entirety by reference to, the provisions of the
  Indenture.

          Events of Default

          "Event of Default" is defined in the Indenture as:

                   (a)    a default for four Business Days in the payment of any interest on the Class A-1
          Notes, the Class A-2 Notes or the Class B Notes, or, if no Class A-1 Notes, Class A-2 Notes or
          Class B Notes are Outstanding, a default in the payment of any interest on the Controlling Class,
          in each case, when it becomes payable (or in the case of a default in payment due to an
          administrative error or omission by the Trustee, the Irish Paying Agent or the Indenture Registrar,
          after seven Business Days);

                 (b)     a default in the payment of principal (including Deferred Interest) of any Note
          when the same becomes payable, at its Stated Maturity or on the Redemption Date;

                 (c)     the failure on any Payment Date to disburse amounts available in the Payment
          Account in accordance with the Priority of Payments and the failure continues for three Business
          Days;

                  (d)     on any Measurement Date for so long as any Class A-1 Notes or Class A-2 Notes
          are Outstanding, the Class A Overcollateralization Ratio is less than 100%;

                  (e)     either of the Co-Issuers or the pool of Collateral becomes an investment company
          under the Investment Company Act;

                   (f)     breach of any other covenant or other agreement of the Issuer or the Co-Issuer
          under the Indenture (other than any failure to satisfy any of the Collateral Quality Tests, any of
          the Concentration Limitations, any of the Coverage Tests, the Retention Overcollateralization
          Test, or other covenants or agreements for which a specific remedy has been provided under the
          Indenture) in any material respect, or the failure of any representation or warranty of the Issuer or
          the Co-Issuer made in the Indenture or in any certificate or other writing delivered pursuant
          thereto, or in connection therewith, to be correct in any material respect when made, and the
          breach or failure continues for 30 days after either of the Co-Issuers has actual knowledge of it or
          after notice to the Issuer, the Co-Issuer and the Servicer by the Trustee or to the Issuer, the Co-
          Issuer, the Servicer and the Trustee by the Holders of at least 25% of the Aggregate Outstanding
          Amount of the Controlling Class by registered or certified mail or overnight courier specifying




                                                        90
                                                                                                010036
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 26206/09/21 Page 125 of 283 PageID 12914
Case 3:21-cv-00538-N Document 26-37 Filed


          the breach or failure and requiring it to be remedied and stating that the notice is a "Notice of
          Default" under the Indenture;

                  (g)      the entry of a decree or order by a court having competent jurisdiction adjudging
          the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as properly filed a petition
          seeking reorganization, arrangement, adjustment, or composition of the Issuer or the Co-Issuer
          under the Bankruptcy Law or any other applicable law, or appointing a receiver, liquidator,
          assignee, or sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any
          substantial part of its property, or ordering the winding up or liquidation of its affairs, and if the
          decree or order remains unstayed and in effect for 45 consecutive days;

                  (h)      the institution by the shareholders of the Issuer or the Co-Issuer of Proceedings to
          have the Issuer or Co-Issuer, as the case may be, adjudicated as bankrupt or insolvent, or the
          consent by the shareholders of the Issuer or the Co-Issuer to the institution of bankruptcy or
          insolvency Proceedings against the Issuer or Co-Issuer, or the filing by the Issuer or the Co-Issuer
          of a petition or answer or consent seeking reorganization or relief under the Bankruptcy Law or
          any other similar applicable law, or the consent by the Issuer or the Co-Issuer to the filing of any
          such petition or to the appointment of a receiver, liquidator, assignee, trustee, or sequestrator (or
          other similar official) of the Issuer or the Co-Issuer or of any substantial part of its property, or
          the making by the Issuer or the Co-Issuer of an assignment for the benefit of creditors, or the
          admission by the Issuer or the Co-Issuer in writing of its inability to pay its debts generally as
          they become due, or the taking of any action by the Issuer or the Co-Issuer in furtherance of any
          such action; or

                   (i)      one or more final judgments is rendered against the Issuer or the Co-Issuer that
          exceed in the aggregate U.S.$2,000,000 and that remain unstayed, undischarged, and unsatisfied
          for 30 days after the judgments become nonappealable, unless adequate funds have been reserved
          or set aside for their payment.

          Upon the occurrence of an Event of Default, the Trustee must give prompt (and in no event later
  than five Business Days after becoming aware of such event) notice thereof to the Noteholders.

          If an Event of Default is continuing (other than an Event of Default described in clauses (e), (g)
  or (h) under "Events of Default" above), the Trustee may, with consent of the Majority of the
  Controlling Class, and must, upon the written direction of a Majority of the Controlling Class, declare the
  principal of all the Notes to be immediately payable by notice to the Co-Issuers and the Noteholders, and
  upon that declaration the unpaid principal of all the Notes, together with all its accrued and unpaid interest
  (and any applicable Defaulted Interest Charge), and other amounts payable under the Indenture, will
  become immediately payable. The Replacement Period will terminate upon a declaration of acceleration
  (subject to re-commencement as described below). If an Event of Default described in clauses (e), (g) or
  (h) above under "Events of Default" occurs, all unpaid principal, together with all its accrued and
  unpaid interest (and any applicable Defaulted Interest Charge), of all the Notes, and other amounts
  payable under the Indenture, will automatically become payable without any declaration or other act on
  the part of the Trustee or any Noteholder and the Replacement Period will terminate automatically
  (subject to re-commencement as described below).

          At any time after the declaration of acceleration of maturity has been made and before a judgment
  or decree for payment of the money due has been obtained by the Trustee, a Majority of the Controlling
  Class by written notice to the Issuer, the Trustee and the Preference Shares Paying Agent, may rescind the
  declaration and its consequences if:




                                                        91
                                                                                                010037
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 26206/09/21 Page 126 of 283 PageID 12915
Case 3:21-cv-00538-N Document 26-37 Filed


          (i)     the Issuer or the Co-Issuer has paid or deposited with the Trustee a sum sufficient to pay:

                   (A)      all unpaid installments of interest and principal on the Notes then due (other than
      as a result of the acceleration);

                  (B)    to the extent that payment of the interest is lawful, interest on any Deferred
      Interest and Defaulted Interest at the Applicable Note Interest Rate or Default Interest Rate, as
      applicable;

                  (C)     all Administrative Expenses of the Co-Issuers and other sums paid or advanced
      by the Trustee under the Indenture;

                  (D)      all unpaid Senior Servicing Fees; and

                 (E)    all amounts then payable to any Hedge Counterparty and any Synthetic Security
      Counterparty; and

          (ii)    the Trustee has determined that all Events of Default, other than the nonpayment of the
                  interest on or principal of the Notes, that have become due solely by the acceleration,
                  have been (A) cured, and a Majority of the Controlling Class by written notice to the
                  Trustee has agreed with that determination, or (B) waived as provided in the Indenture.

          No rescission will affect any subsequent Default or impair any right resulting from the Default.
  The Issuer shall not terminate any Hedge Agreement at any time after a declaration of acceleration of
  Maturity of the Notes has been made, unless such declaration and its consequences may no longer be
  rescinded and annulled in accordance with the Indenture and liquidation of the Collateral has begun.

           If an Event of Default is continuing, the Trustee will retain the Collateral, collect, and cause the
  collection of the proceeds of the Collateral and make and apply all payments and deposits and maintain
  all accounts in respect of the Collateral and the Notes and any Hedge Agreements (other than amounts
  received under a Hedge Agreement that are used in putting a replacement hedge in place) in the manner
  described under "—Priority of Payments" and the Indenture unless either:

                   (i)      the Trustee, in consultation with the Servicer, determines (bid prices having been
          obtained with respect to each security contained in the Collateral from two nationally recognized
          dealers (or if there is only one dealer, that dealer and if there is no dealer, from a pricing service),
          selected and specified by the Servicer to the Trustee in writing, at the time making a market in
          those securities, and having computed the anticipated proceeds of sale or liquidation on the basis
          of the lower of the bid prices for each security) that the anticipated net proceeds of a sale or
          liquidation of the Collateral would (after deduction of the reasonable expenses of the sale or
          liquidation) be sufficient to discharge in full the amounts then due and unpaid on the Notes for
          principal and interest (including Defaulted Interest and Deferred Interest and any interest on the
          Defaulted Interest and the Deferred Interest), all Administrative Expenses, all other amounts (if
          any) then payable to the Hedge Counterparty by the Issuer (including any applicable termination
          payments) net of all amounts then payable to the Issuer by the Hedge Counterparty and all other
          amounts then payable under clause (3) under "—Priority of Payments—Interest Proceeds," and a
          Majority of the Controlling Class agrees with that determination;

                  (ii)     the Holders of a Super Majority of each of the Class A-1 Notes, the Class A-2
          Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes direct the
          sale and liquidation of the Collateral; or




                                                        92
                                                                                                 010038
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 26206/09/21 Page 127 of 283 PageID 12916
Case 3:21-cv-00538-N Document 26-37 Filed


                  (iii)    the Class A/B Overcollateralization Ratio is less than 90% and the Holders of a
          Majority of the Class A-1 Notes, the Class A-2 Notes and the Class B Notes voting together as a
          single Class direct the sale and liquidation of the Collateral; provided that upon such direction,
          the Trustee shall (x) first sell or liquidate any Collateral for which either (a) two or more bid-side
          prices have been determined by an Approved Pricing Service or (b) bid-side prices have been
          obtained from at least two nationally recognized broker-dealers selected by a Majority of the
          Controlling Class and (y) thereafter shall sell or liquidate such remaining Collateral to the extent
          such Collateral can be liquidated or sold in accordance with the Indenture and applicable law;
          provided that any Collateral consisting of equity securities or Defaulted Collateral Obligations
          shall not be subject to sale or liquidation pursuant to this clause (iii).

           If any Collateral is sold in accordance with clause (iii)(x) above and Highland is the Servicer, the
  Servicer shall have the exclusive right to purchase such Collateral for the first two Business Days from
  the date the last of such bid-prices was determined by an Approved Pricing Service or obtained from a
  nationally recognized broker-dealer selected by a Majority of the Controlling Class with respect to such
  Collateral at a price equal to the highest bid-price for such Collateral that was determined by an Approved
  Pricing Service and, thereafter, the Trustee may sell such Collateral to other parties in accordance with the
  terms of the Indenture; provided that any such sale to the Servicer or to any other party is effected in
  compliance with applicable law, including all notice and other requirements under the UCC.

           During the continuance of an Event of Default, a Majority of the Controlling Class may institute
  and direct the Trustee in the conduct of any proceedings for any remedy available to the Trustee or for the
  exercise of any right of the Trustee under the Indenture if the direction does not conflict with any rule of
  law or with any express provision of the Indenture and the Trustee has been indemnified to its reasonable
  satisfaction. Any direction to the Trustee to undertake a sale of the Collateral shall be by the Holders of
  Notes representing the requisite percentage of the Aggregate Outstanding Amount of the Notes specified
  in the Indenture. The Trustee need not take any action that it determines might involve it in liability or
  expense unless it has received an indemnity reasonably satisfactory to it against the liability or expense.

           A Majority of the Controlling Class may on behalf of the Holders of all the Notes, before the time
  a judgment or decree for the payment of money due has been obtained by the Trustee, waive any past
  Event of Default or event that, with notice or the lapse of time or both, would become an Event of Default
  and its consequences, except such a default:

          (i)     in the payment of principal or Redemption Price of any Note or in the payment of interest
                  (including Defaulted Interest, Deferred Interest, and any interest on Defaulted Interest or
                  Deferred Interest) on the Notes;

          (ii)    with respect to a provision of the Indenture that cannot be modified or amended without
                  the waiver or consent of the Holder of each Outstanding Note adversely affected by the
                  modification or amendment;

          (iii)   in the payment of amounts due to the Servicer, the Trustee, or the Hedge Counterparty,
                  which may only be waived with the consent of the affected party; or

          (iv)    arising as a result of an Event of Default described in clause (e), (g) or (h) under
                  "Events of Default."

         No Holder of any Note may institute any proceeding with respect to the Indenture, or for the
  appointment of a receiver or trustee, or for any other remedy under the Indenture, unless:




                                                       93
                                                                                                010039
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 26206/09/21 Page 128 of 283 PageID 12917
Case 3:21-cv-00538-N Document 26-37 Filed


          (i)     the Holder has previously given to the Trustee written notice of an Event of Default;

          (ii)    the Holders of not less than 25% of the Aggregate Outstanding Amount of the
                  Controlling Class shall have made written request to the Trustee to institute Proceedings
                  with respect to the Event of Default in its own name as Trustee under the Indenture and
                  the Holders have offered to the Trustee indemnity satisfactory to it against the expenses
                  and liabilities to be incurred in compliance with the request;

          (iii)   the Trustee for 30 days after its receipt of the notice, request, and offer of indemnity has
                  failed to institute a Proceeding; and

          (iv)    no direction inconsistent with the written request has been given to the Trustee during the
                  30 day period by a Majority of the Controlling Class.

           If the Trustee receives conflicting or inconsistent requests and indemnity from two or more
  groups of Holders of the Controlling Class pursuant to the paragraph above, each representing less than a
  Majority of the Controlling Class, the Trustee shall take the action requested by the Holders of the largest
  percentage in Aggregate Outstanding Amount of the Controlling Class, notwithstanding any other
  provisions of the Indenture but subject to such Holders having offered to the Trustee indemnity
  satisfactory to it against the costs and liabilities that might reasonably be incurred by it in compliance
  with the request as provided in the Indenture.

  Supplemental Indentures

          Without Consent of Holders

          Without the consent of the Holders of any Securities (other than with respect to the consent of the
  Majority of the Controlling Class specified in clause (15) below), any Hedge Counterparty (except to the
  extent such consent is required under the applicable Hedge Agreement) or any Synthetic Security
  Counterparty (except to the extent such consent is required under the applicable Synthetic Security
  Agreement), but with the consent of the parties the consent of which is required as described in the
  following paragraph, the Co-Issuers, in each instance when authorized by resolutions of the respective
  Boards of Directors, and the Trustee, at any time and from time to time subject to the requirement
  provided below with respect to receipt of a Rating Confirmation, may, if, with respect to any matters
  described in clauses (1) through (23) below, the interests of the Holders of the Securities (except, in the
  case of clause (12) below, any Holders of Notes subject to the applicable Refinancing) are not materially
  and adversely affected thereby (the Co-Issuers and the Trustee will be bound by a standard of good faith
  and fair dealing in making such determination, subject to the terms of the Indenture) enter into one or
  more indentures supplemental to the Indenture, in form satisfactory to the Trustee, for any of the
  following purposes:

          (1)     to evidence the succession of another person to the Issuer or the Co-Issuer and the
                  assumption by the successor person of the obligations of the Issuer or the Co-Issuer under
                  the Indenture and in the Securities;

          (2)     to add to the covenants of the Co-Issuers or the Trustee for the benefit of the Noteholders
                  or to surrender any right in the Indenture conferred on the Co-Issuers;

          (3)     to convey, transfer, assign, mortgage, or pledge any property to the Trustee, or add to the
                  conditions, limitations or restrictions on the authorized amount, terms and purposes of the
                  issue, authentication and delivery of the Notes;




                                                       94
                                                                                              010040
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 26206/09/21 Page 129 of 283 PageID 12918
Case 3:21-cv-00538-N Document 26-37 Filed


        (4)    to evidence and provide for the acceptance of appointment under the Indenture by a
               successor Trustee and to add to or change any of the provisions of the Indenture
               necessary to facilitate the administration of the trusts under the Indenture by more than
               one Trustee, pursuant to the requirements of the Indenture;

        (5)    to correct or amplify the description of any property at any time subject to the lien of the
               Indenture, or to better assure, convey, and confirm to the Trustee any property subject or
               required to be subject to the lien of the Indenture (including all actions appropriate as a
               result of changes in law) or to subject to the lien of the Indenture any additional property;

        (6)    to cause any provision of the Indenture to conform to, or be consistent with, the
               statements made with respect to such provision in this Offering Memorandum;

        (7)    to modify the restrictions on and procedures for resales and other transfers of the Notes to
               reflect any changes in applicable law (or its interpretation) or to enable the Co-Issuers to
               rely on any less restrictive exemption from registration under the Securities Act
               (including, without limitation, to add provisions for resales and transfers of the Class E
               Notes and/or Preference Shares under Regulation S) or the Investment Company Act or
               to remove restrictions on resale and transfer to the extent not required under the
               Indenture;

        (8)    with the consent of the Servicer, to modify (A) the restrictions on the sales of Collateral
               Obligations described in "Security for the NotesSale of Collateral Obligations;
               Acquisition of Replacement Collateral Obligations" or (B) with the consent of the
               Majority of the Controlling Class (which consent shall not be unreasonably withheld), the
               Eligibility Criteria described in "Security for the NotesEligibility Criteria" (and the
               related definitions); provided that, for the avoidance of doubt, the consent of a Majority
               of the Controlling Class shall not be required if such amendment also satisfies the
               requirements of clause (24) below;

        (9)    to make appropriate changes for any Class of Notes to be listed on an exchange other
               than the ISE;

        (10)   otherwise to correct any inconsistency or cure any ambiguity or errors in the Indenture;

        (11)   to accommodate the issuance of the Notes in book-entry form through the facilities of
               DTC or otherwise;

        (12)   to accommodate a Refinancing effected pursuant to and in compliance with the terms of
               the Indenture; provided that no Holders of Notes or Preference Shares are materially
               adversely affected thereby, other than Holders of Notes subject to such Refinancing;

        (13)   to avoid the imposition of tax on the net income of the Issuer or Co-Issuer or of
               withholding tax on any payment to the Issuer or Co-Issuer;

        (14)   to authorize the appointment of any listing agent, transfer agent, paying agent or
               additional registrar for any Class of Notes appropriate in connection with the listing of
               any Class of Notes on the ISE or any other stock exchange, and otherwise to amend the
               Indenture to incorporate any changes required or requested by any governmental
               authority, stock exchange authority, listing agent, transfer agent, paying agent or
               additional registrar for any Class of Notes in connection with its appointment, so long as




                                                    95
                                                                                            010041
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 26206/09/21 Page 130 of 283 PageID 12919
Case 3:21-cv-00538-N Document 26-37 Filed


               the supplemental indenture would not materially and adversely affect any Noteholders, as
               evidenced by an opinion of counsel (which may be supported as to factual (including
               financial and capital markets) matters by any relevant certificates and other documents
               necessary or advisable in the judgment of counsel delivering the opinion) or a certificate
               of an Authorized Officer of the Servicer, to the effect that the modification would not be
               materially adverse to the Holders of any Class of Notes;

        (15)   with the consent of the Majority of the Controlling Class, to amend, modify, enter into or
               accommodate the execution of any contract relating to a Synthetic Security (including
               posting collateral under a Synthetic Security Agreement) if such particular action is not
               otherwise permitted under the Indenture;

        (16)   to modify certain representations as to Collateral in the Indenture in order that it may be
               consistent with applicable laws or Rating Agency requirements;

        (17)   to evidence any waiver by any Rating Agency as to any requirement or condition, as
               applicable, of the Rating Agency in the Indenture;

        (18)   to facilitate the issuance of participation notes, combination notes, composite securities
               and other similar securities;

        (19)   to facilitate hedging transactions;

        (20)   to facilitate the ability of the Issuer to lend collateral pursuant to a Securities Lending
               Agreement;

        (21)   to modify any provision to facilitate an exchange of one security for another security of
               the same issuers that has substantially identical terms except transfer restrictions,
               including to effect any serial designation relating to the exchange;

        (22)   with the consent of the Servicer to enter into any additional agreements not expressly
               prohibited by the Indenture as well as any amendment, modification, or waiver if the
               Issuer determines that the amendment, modification, or waiver would not, upon or after
               becoming effective, materially and adversely affect the rights or interest of the Holders of
               any Class of Securities, as evidenced by an opinion of counsel (which may be supported
               as to factual (including financial and capital markets) matters by any relevant certificates
               and other documents necessary or advisable in the judgment of counsel delivering the
               opinion) or a certificate of an officer of the Servicer, to the effect that the modification
               would not be materially adverse to the Holders of any Class of Securities; provided that,
               for the avoidance of doubt, this clause (22) shall not permit the Co-Issuers and the
               Trustee to effect any amendment that expressly requires the consent of the Majority of
               the Controlling Class without such consent;

        (23)   to provide for the issuance of additional Preference Shares to the extent permitted by the
               Preference Share Documents and to extend to such additional Preference Shares the
               benefits applicable to the Preference Shares under the Indenture and the Preference Share
               Documents; or

        (24)   to prevent the Issuer from becoming an "investment company" as defined in the
               Investment Company Act or to better assure compliance with the requirements of Rule
               3a-7 and/or to remove transfer restrictions and other requirements relating to Section




                                                     96
                                                                                           010042
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 26206/09/21 Page 131 of 283 PageID 12920
Case 3:21-cv-00538-N Document 26-37 Filed


                  3(c)(7); provided that, as a condition to the effectiveness of any such supplemental
                  indenture, each of the Issuer, the Trustee and the Servicer shall have received (A) a
                  Rating Confirmation with respect to such supplemental indenture and (B) a customary
                  opinion of counsel (which may be supported as to factual matters by any relevant
                  certificates or other documents necessary or advisable in the judgment of counsel
                  delivering such opinion) from a nationally recognized law firm providing that, after
                  giving effect to such supplemental indenture, the Issuer is exempt from registration as an
                  "investment company" under the Investment Company Act in reliance on the exemption
                  provided by Rule 3a-7.

           Without the consent of the Servicer, no supplemental indenture may be entered into that would
  reduce the rights, decrease the fees or other amounts payable to the Servicer under the Indenture or
  increase the duties or obligations of the Servicer. The Trustee is authorized to join in the execution of any
  such supplemental indenture and to make any further appropriate agreements and stipulations that may be
  in the agreements, but the Trustee should not be obligated to enter into any such supplemental indenture
  that affects the Trustee’s own rights, duties, liabilities or immunities under the Indenture or otherwise,
  except to the extent required by law. Unless notified by a Majority of any Class of Securities that the
  Class of Securities would be materially and adversely affected, the Trustee may rely on a certificate of the
  Servicer and an opinion of counsel (which may be supported as to factual (including financial and capital
  markets) matters by any relevant certificates and other documents necessary or advisable in the judgment
  of counsel delivering the opinion) as to whether the interests of any Holder of Securities would be
  materially and adversely affected by any such supplemental indenture.

          If any Outstanding Notes are rated by a Rating Agency, the Trustee will enter into a supplemental
  indenture without the consent of Holders only if either (1) the Rating Condition with respect to each
  Rating Agency is satisfied with respect to the supplemental indenture or (2) the Servicer and the Holders
  of 100% in Aggregate Outstanding Amount of each Class of Notes the ratings on which would be reduced
  or withdrawn consent to the supplemental indenture. Prior to the entry into any supplemental Indenture
  with respect to which a Rating Confirmation for one or more Classes of Notes is not expected to be
  delivered, the Trustee shall provide written notice to each Holder of each Outstanding Note informing
  them of such fact.

           At the cost of the Co-Issuers, the Trustee will mail to the Noteholders, the Preference Shares
  Paying Agent (for forwarding to the Holders of Preference Shares), each Rating Agency (for so long as
  any Notes are Outstanding and rated by a Rating Agency) and each Hedge Counterparty a copy of any
  such proposed supplemental indenture at least 15 Business Days before its execution by the Trustee (or 60
  calendar days before execution in the case of a supplemental indenture for the purpose described in clause
  (8) above, which shall be identified as such in a certificate of the Servicer delivered to the Trustee before
  the date on which such notice is required to be given).

          With Consent of Holders

          If the Rating Condition is satisfied with respect to each Rating Agency, with the consent of (a) the
  Servicer if the supplemental indenture would reduce the rights, decrease the fees or other amounts
  payable to it under the Indenture or increase the duties or obligations of the Servicer, (b) a Majority of
  each Class of Notes adversely affected thereby, by Act of the Holders of each such Class of Notes, (c) a
  Majority of the Preference Shares adversely affected thereby, (d) each Hedge Counterparty (if such
  consent is required pursuant to the applicable Hedge Agreement) and (e) each Synthetic Security
  Counterparty (if such consent is required pursuant to the applicable Synthetic Security Agreement), the
  Trustee and the Co-Issuers may enter into a supplemental indenture to add any provisions to, or change in




                                                       97
                                                                                               010043
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                       of 26206/09/21 Page 132 of 283 PageID 12921
Case 3:21-cv-00538-N Document 26-37 Filed


  any manner or eliminate any of the provisions of, the Indenture or modify in any manner the rights of the
  Holders of the Notes under the Indenture.

          Any proposed supplemental indenture that would also necessitate a change to the Issuer Charter
  may only be made after a Special Resolution (as defined therein) has been passed to permit the Issuer’s
  constitutional documents to be altered to conform with such proposed change to the Indenture as certified
  to the Trustee by the Issuer.

          Notwithstanding anything in the Indenture to the contrary, without the consent of the Holder of
  each Outstanding Note adversely affected thereby and the Holder of each Outstanding Preference Share
  adversely affected thereby, no supplemental indenture shall:

                    (i)     change the Stated Maturity of the principal of or the due date of any installment
          of interest on any Note or of any payment to the Preference Shares Paying Agent for payment to
          the Holders of the Preference Shares (other than in the case of any Maturity Extension in
          connection with an extension of the Replacement Period as described in "—Extension of the
          Replacement Period, the Stated Maturity and the Scheduled Preference Shares Redemption
          Date"), reduce the principal amount or the rate of interest on any Note, or the Default Interest
          Rate or the Redemption Price with respect to any Note or Preference Share, or change the earliest
          date on which Notes of any Class or Preference Share may be redeemed at the option of the
          Issuer, change the provisions of the Indenture relating to the application of proceeds of any
          Collateral to the payment of principal of or interest on Notes or to payment to the Preference
          Shares Paying Agent for payment to the Holders of the Preference Shares, or change any place
          where, or the coin or currency in which, Notes or their principal or interest are paid or impair the
          right to institute suit for the enforcement of any such payment on or after their Stated Maturity
          (or, in the case of redemption, on or after the applicable Redemption Date);

                  (ii)    reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
          of each Class or Holders of Preference Shares whose consent is required for the authorization of
          any such supplemental indenture or for any waiver of compliance with certain provisions of the
          Indenture or certain defaults under the Indenture or their consequences provided for in the
          Indenture;

                  (iii)   permit the creation of any lien ranking prior to or on a parity with the lien of the
          Indenture with respect to any part of the Collateral or terminate the lien on any property at any
          time subject hereto or deprive the Holder of any Note of the security afforded by the lien of the
          Indenture;

                  (iv)     reduce the percentage of the Aggregate Outstanding Amount of Holders of Notes
          of each Class whose consent is required to request the Trustee to retain the Collateral pursuant to
          the Indenture or to sell or liquidate the Collateral pursuant to the Indenture;

                  (v)     modify any of the provisions of the Indenture with respect to supplemental
          indentures or to provide that certain other provisions of the Indenture cannot be modified or
          waived without the consent of the Holder of each Outstanding Note and Preference Share affected
          thereby;

                   (vi)   modify the definition of "Outstanding," "Controlling Class," or "Majority," or the
          Priority of Payments in the Indenture; or




                                                      98
                                                                                              010044
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 26206/09/21 Page 133 of 283 PageID 12922
Case 3:21-cv-00538-N Document 26-37 Filed


                   (vii)   modify any of the provisions of the Indenture in such a manner as to affect the
          calculation of the amount of any payment of Redemption Price or of interest or principal on any
          Note or any payment to the Preference Shares Paying Agent for the payment of dividends or other
          payments on the Preference Shares on any Payment Date or to affect the rights of the Holders of
          Notes or Preference Shares to the benefit of any provisions for the redemption of the Notes or the
          Preference Shares contained in the Indenture.

           Not later than 15 Business Days prior to the execution of any proposed supplemental indenture
  pursuant to the above provision, the Trustee, at the expense of the Co-Issuers, will mail to the
  Noteholders, the Servicer, the Preference Shares Paying Agent (for forwarding to the Holders of
  Preference Shares), each Hedge Counterparty, each Synthetic Security Counterparty (to the extent
  required by the terms of the related Synthetic Security) and each Rating Agency (so long as any rated
  Notes are Outstanding) a copy of such proposed supplemental indenture and will request any required
  consent from the applicable Holders of Securities to be given within the Initial Consent Period. Any
  consent given to a proposed supplemental indenture by the Holder of any Securities will be irrevocable
  and binding on all future Holders or beneficial owners of that Security, irrespective of the execution date
  of the supplemental indenture. If the Holders of less than the required percentage of the Aggregate
  Outstanding Amount of the relevant Securities consent to a proposed supplemental indenture within the
  Initial Consent Period, on the first Business Day after the Initial Consent Period, the Trustee will notify
  the Issuer and the Servicer which Holders of Securities have consented to the proposed supplemental
  indenture and, which Holders (and, to the extent such information is reasonably available to the Trustee,
  which beneficial owners) have not consented to the proposed supplemental indenture. If it intends to
  exercise its Amendment Buy-Out Option, the Amendment Buy-Out Purchaser must so notify the Trustee
  (which notice will designate a date for the Amendment Buy-Out to occur no earlier than 10 Business
  Days after the date of such notice) and S&P no later than five Business Days after the Servicer is so
  notified by the Trustee and the Trustee will promptly mail such notice to all Noteholders and the
  Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares). Any Non-
  Consenting Holder may give consent to the related proposed supplemental indenture until the 5th
  Business Day prior to the date of the Amendment Buy-Out designated by the Amendment Buy-Out
  Purchaser, and in such case will cease to be a Non-Consenting Holder for purposes of the Amendment
  Buy-Out. If the Amendment Buy-Out Purchaser exercises its Amendment Buy-Out Option and purchases
  the applicable Securities, the Amendment Buy-Out Purchaser, as Holder or beneficial owner of the
  applicable Securities, may consent to the related proposed supplemental indenture within five Business
  Days of the Amendment Buy-Out.

          It is not necessary for any Act of Noteholders under the above provision to approve the particular
  form of any proposed supplemental indenture, but it shall be sufficient if the Act or consent approves its
  substance.

          The Trustee, at the expense of the Co-Issuers, will mail to the Noteholders, the Servicer, the
  Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares), each Hedge
  Counterparty, each Synthetic Security Counterparty and each Rating Agency a copy of any supplemental
  indenture promptly after its execution by the Co-Issuers and the Trustee.

  Additional Issuance of Preference Shares

          The Preference Share Documents will provide that, at any time during the Replacement Period,
  the Issuer may issue and sell additional Preference Shares and use the proceeds from such issuance and
  sale to purchase additional Collateral Obligations or as otherwise permitted under the Preference Share
  Documents and the Indenture; provided that the following conditions are met: (a) the terms of the
  Preference Shares issued must be identical to the terms of previously issued Preference Shares and (b) the




                                                      99
                                                                                             010045
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 26206/09/21 Page 134 of 283 PageID 12923
Case 3:21-cv-00538-N Document 26-37 Filed


  net proceeds of any additional Preference Shares are used to purchase additional Collateral Obligations.
  Such additional Preference Shares may be offered and sold at prices that differ from the initial offering
  prices of the outstanding Preference Shares; provided that the initial offering prices of additional
  Preference Shares shall not be below 100% of the Face Amount thereof. The Issuer must cause purchases
  of additional Preference Shares made pursuant to an additional issuance of Preference Shares to comply
  individually and in the aggregate with the applicable purchase and transfer restrictions for the Preference
  Shares set forth herein in "Transfer Restrictions" and all applicable laws, rules and regulations (including,
  without limitation, any rules, regulations and procedures of any securities exchange, self-regulatory
  organization or clearing agency).

          Any additional Preference Shares issued will, to the extent reasonably practicable, be offered by
  the Issuer first to the existing Holders of the Preference Shares, in such amounts as are necessary to
  preserve their pro rata holdings of the Preference Shares. By its acceptance of the Preference Shares,
  each Holder of a Preference Share agrees that additional Preference Shares can be issued in accordance
  with the Preference Share Documents and the Indenture without consent of any Holder of the Securities.

          Except as contemplated in connection with a Refinancing, the Indenture does not permit the
  issuance of additional Class A-1 Notes, Class A-2 Notes, Class B Notes, Class C Notes, Class D Notes or
  Class E Notes or other obligations with terms similar to those of such Classes of Notes. See "—
  Redemption by Refinancing."

  Amendment Buy-Out

          In the case of any supplemental indenture that requires the consent of one or more Holders of
  Securities, the Amendment Buy-Out Purchaser shall have the right, but not the obligation, to purchase
  from Non-Consenting Holders all Securities held by such Holders of the Class of Securities whose
  consent was solicited with respect to such supplemental indenture (the "Amendment Buy-Out Option"),
  in each case, for the applicable Amendment Buy-Out Purchase Price; provided, however, that the
  Amendment Buy-Out Purchaser may not exercise the Amendment Buy-Out Option during the Non-Call
  Period in connection with a proposed amendment to reduce the rate of interest on any Securities or to
  change the earliest date on which Notes of any Class or Preference Shares may be redeemed at the option
  of the Issuer. If such option is exercised, the Amendment Buy-Out Purchaser must purchase all such
  Securities of Non-Consenting Holders for the applicable Amendment Buy-Out Purchase Price, regardless
  of the applicable percentage of the Aggregate Outstanding Amount of the Securities the consent of whose
  Holders is required for such supplemental indenture (an "Amendment Buy-Out"); provided that if any
  Non-Consenting Holder holds Class II Preference Shares, such Non-Consenting Holder will sell such
  Class II Preference Shares to the Amendment Buy-Out Purchaser and such Preference Shares will be
  redesignated as Class I Preference Shares. By its acceptance of its Securities under the Indenture or the
  Preference Share Documents, as applicable, each Holder of Securities agrees that if the Amendment Buy-
  Out Option is exercised, any Non-Consenting Holder will be required to sell its applicable Securities to
  the Amendment Buy-Out Purchaser. Neither the Amendment Buy-Out Purchaser nor any other Person
  shall have any liability to any Holder or beneficial owner of Securities as a result of an election by the
  Amendment Buy-Out Purchaser not to exercise the Amendment Buy-Out Option.

           All purchases made pursuant to an Amendment Buy-Out Option individually and in the aggregate
  must comply with the applicable transfer restrictions for the relevant Securities set forth herein in
  "Transfer Restrictions" and all applicable laws, rules and regulations (including, without limitation, any
  rules, regulations and procedures of any securities exchange, self-regulatory organization or clearing
  agency).




                                                       100
                                                                                               010046
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 26206/09/21 Page 135 of 283 PageID 12924
Case 3:21-cv-00538-N Document 26-37 Filed


  Notices

           Notices to the Holders of the Securities will be given by first-class mail, postage prepaid, to the
  registered Holders of the Notes at their respective addresses appearing in the Indenture Register and the
  Preference Shares Paying Agent (for forwarding to the Holders of Preference Shares). If and for so long
  as any Class of Notes is listed on the ISE and the rules of the exchange so require, notice will also be
  given to the Company Announcements Office of the ISE.

          Any Holder or beneficial owner of any Class A-1 Notes or Class A-2 Notes may elect to acquire
  bond insurance, a surety bond, a credit default swap or similar credit enhancement supporting the
  payment of principal and/or interest on such Class A-1 Notes or Class A-2 Notes on terms and conditions
  acceptable to such Holder or beneficial owner and at the sole expense of such Holder or beneficial owner.
  On or after any such acquisition, such Holder or beneficial owner may deliver notice (and if from a
  beneficial owner, any such notice shall include certification that such owner is a beneficial owner of the
  Class A-1 Notes or Class A-2 Notes, as applicable) to the Trustee in substantially the form set out in the
  Indenture, specifying the name and contact information of the insurer, surety, credit protection seller or
  enhancer of such Class A-1 Notes or Class A-2 Notes, as applicable (each, an "Insurer"). After receipt
  of any such notice by the Trustee, the Trustee shall copy the related Insurer on all notices, reports or other
  documents delivered to the Noteholders.

  Certain Covenants

            The Indenture contains certain covenants restricting the conduct of the Co-Issuers, including
  (i) restrictions on consolidations, mergers and transfers or conveyances of assets involving either Co-
  Issuer, (ii) restrictions on incurrence of debt other than the Notes and certain obligations incidental to the
  performance by each Co-Issuer of its obligations under the Indenture, (iii) restrictions on the ability of
  either Co-Issuer to conduct activities inconsistent with its special-purpose nature and (iv) certain
  restrictions on amendments of the Collateral Administration Agreement and the Servicing Agreement.

  Certain Additional Issues Relating to Listing of Notes

          Application has been made to admit each Class of Notes to the Official List of the ISE. There can
  be no assurance that any such admission will be granted or maintained.

         The Indenture provides that, so long as any Notes remain Outstanding, the Co-Issuers shall use all
  reasonable efforts to obtain and maintain the listing of the Notes on the regulated market of the ISE;
  provided that the Co-Issuers will not be required to maintain a listing on a stock exchange in the European
  Union if compliance with requirements of the European Commission on a member state becomes
  burdensome in the sole judgment of the Servicer.

  Cancellation

          All Securities that are paid in full or redeemed and surrendered for cancellation will forthwith be
  canceled and may not be reissued or resold.

  No Gross-Up

          All payments made by the Issuer under the Securities will be made without any deduction or
  withholding for or on account of any tax unless the deduction or withholding is required by any
  applicable law, as modified by the practice of any relevant governmental revenue authority, then in effect.




                                                       101
                                                                                                010047
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 26206/09/21 Page 136 of 283 PageID 12925
Case 3:21-cv-00538-N Document 26-37 Filed


  If the Issuer is so required to deduct or withhold, then the Issuer will not be obligated to pay any
  additional amounts in respect of the withholding or deduction.

  Tax Characterization

          The Issuer intends to treat the Notes as debt instruments of the Issuer only for accounting,
  financial reporting and U.S. federal and, to the extent permitted by law, state and local income and
  franchise tax purposes. The Indenture will provide that each registered holder and beneficial owner, by
  accepting a Note, agrees to such treatment, to report all income (or loss) in accordance with such
  treatment and not to take any action inconsistent with such treatment unless otherwise required by any
  relevant taxing authority.

  Petitions for Bankruptcy

           The Indenture provides that none of the Trustee, each Synthetic Security Counterparty, each
  Hedge Counterparty, the Servicer and the Holders of the Notes may cause the Issuer or Co-Issuer to
  petition for bankruptcy before one year and one day have elapsed since the final payments to the Holders
  of all Notes or, if longer, the applicable preference period then in effect, including any period established
  pursuant to the laws of the Cayman Islands.

  Standard of Conduct

           The Indenture provides that, in exercising any of its or their voting rights, rights to direct and
  consent or any other rights as a Noteholder under the Indenture, subject to the terms and conditions of the
  Indenture, a Noteholder shall not have any obligation or duty to any Person or to consider or take into
  account the interests of any Person and shall not be liable to any Person for any action taken by it or them
  or at its or their direction or any failure by it or them to act or to direct that an action be taken, without
  regard to whether the action or inaction benefits or adversely affects any Noteholder, the Issuer, or any
  other Person, except for any liability to which the Noteholder may be subject to the extent the same
  results from the Noteholder’s taking or directing an action, or failing to take or direct an action, in bad
  faith or in violation of the express terms of the Indenture.

  Satisfaction and Discharge of Indenture

          The Indenture will be discharged with respect to the Collateral upon delivery to the Trustee for
  cancellation of all of the Notes, or, within certain limitations (including the obligation to pay interest on
  or principal of the Notes) upon deposit with the Trustee of funds sufficient for the payment or redemption
  thereof and the payment by the Co-Issuers or the Issuer, as applicable, of all other amounts due under the
  Indenture.

  Trustee

          State Street Bank and Trust Company will be the Trustee under the Indenture. The Co-Issuers,
  the Servicer and their respective Affiliates may maintain other banking relationships in the ordinary
  course of business with the Trustee and its Affiliates. The payment of the fees and expenses of the
  Trustee relating to the Notes is solely the obligation of the Issuer. The payment of the fees and expenses,
  which will be paid in accordance with the Priority of Payments, is secured by a lien on the Collateral
  which is senior to the lien of the Holders of the Notes. The Trustee and its Affiliates may receive
  compensation in connection with the purchase of trust assets in certain Eligible Investments as provided
  in the Indenture. Eligible Investments may include assets for which the Trustee or an Affiliate of the
  Trustee is the obligor or depository institution or provide services. The Indenture contains provisions for




                                                       102
                                                                                                010048
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 26206/09/21 Page 137 of 283 PageID 12926
Case 3:21-cv-00538-N Document 26-37 Filed


  the indemnification of the Trustee for any loss, liability or expense (including reasonable attorney’s fees
  and costs) incurred without negligence, willful misconduct or bad faith arising out of or in connection
  with the acceptance or administration of the Indenture.

           Pursuant to the Indenture, as security for the payment by the Issuer of the compensation and
  expenses of the Trustee and any sums the Trustee may be entitled to receive as indemnification by the
  Issuer, the Issuer will grant the Trustee a senior lien on the Collateral, which is senior to the lien of the
  holders of the Secured Obligations on the Collateral.

           Pursuant to the Indenture, the Trustee may resign at any time by providing 30 days’ written notice
  to the Co-Issuers, the Servicer, the Holders of each Class of Notes, the Preference Shares Paying Agent
  (for forwarding to the Holders of Preference Shares) and each Rating Agency, upon receipt of which the
  Co-Issuers shall by board resolution (or, if an Event of Default shall have occurred and be continuing, at
  the direction of a Majority of the Controlling Class) promptly appoint a successor trustee that meets the
  requirements set forth in the Indenture. If no successor trustee is appointed within 60 days after such
  notice, the resigning Trustee or any Holder of a Class of Notes may petition any court of competent
  jurisdiction for the appointment of such successor. The Trustee may be removed (i) at any time by the
  Co-Issuers as directed by board resolution (or, if an Event of Default has occurred and is continuing, by a
  Majority of the Controlling Class) or (ii) by order of a court of competent jurisdiction. If at any time the
  Trustee ceases to be an eligible trustee under the Indenture and fails to resign after written request by the
  Co-Issuers or a Majority of the Controlling Class, or the Trustee becomes incapable of acting or is
  adjudged bankrupt or insolvent, then (A) the Co-Issuers may, and at the direction of a Majority of the
  Controlling Class shall, remove the Trustee, or (B) any Holder of a Security may petition any court of
  competent jurisdiction for the removal of the Trustee and the appointment of a successor trustee. If the
  Trustee is removed or becomes incapable of acting, or if a vacancy occurs in the office of the Trustee for
  any reason (other than resignation), the Co-Issuers shall promptly appoint a successor trustee. If the Co-
  Issuers fail to appoint a successor trustee within 60 days after the removal or incapability or the
  occurrence of the vacancy, a successor trustee may be appointed by a Majority of the Controlling Class by
  written instrument. If no successor trustee has been so appointed by the Co-Issuers or a Majority of the
  Controlling Class, then the Trustee to be replaced or any Holder of a Security, may petition any court of
  competent jurisdiction for the appointment of a successor trustee. Notwithstanding anything to the
  contrary, no resignation or removal of the Trustee will become effective until the acceptance of
  appointment by a successor trustee pursuant to the terms of the Indenture.

  Governing Law

           The Notes, the Indenture, the Preference Shares Paying Agency Agreement, the Servicing
  Agreement, the Collateral Administration Agreement, the Subscription Agreements, the Securities
  Lending Agreements and the Hedge Agreements will be governed by the laws of the State of New York.
  The Administration Agreement and the Issuer Charter will be governed by the laws of the Cayman
  Islands.

  Method of Payments

          Payments of principal and interest on any Note or payments on or in respect of the Preference
  Shares (including any Redemption Price paid on the applicable Redemption Date) and of any payments
  on any Notes or Preference Shares will be made to the person in whose name the related Note or
  Preference Share is registered 15 days before the applicable Payment Date (the "Record Date").
  Payments will be made (i) in the case of a Global Note, to the Depository or its designee and to the
  Holder or its nominee with respect to a Definitive Security, by wire transfer in immediately available
  funds to a United States dollar account maintained by the Depository or its nominee with respect to a




                                                       103
                                                                                               010049
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 26206/09/21 Page 138 of 283 PageID 12927
Case 3:21-cv-00538-N Document 26-37 Filed


  Global Note and to the Holder or its designee with respect to a Definitive Security if the Holder has
  provided written wiring instructions to the Trustee on or before the related Record Date or, (ii) if
  appropriate wiring instructions are not received by the related Record Date, by check drawn on a U.S.
  bank mailed to the address of the Holder in the Indenture Register (or, in the case of the Preference
  Shares, the Preference Share register). Final payments of principal of the Notes or Preference Shares will
  be made against surrender of the related Notes or Preference Shares at the office designated by the
  Trustee and the Preference Shares Paying Agent. None of the Issuer, the Co-Issuer, the Trustee, the
  Preference Shares Paying Agent, the Servicer, the Initial Purchasers, any paying agent, or any of their
  respective affiliates will have any responsibility or liability for any aspects of the records maintained by
  the Depository or its nominee or any of its direct or indirect participants (including Euroclear or
  Clearstream or any of their respective direct or indirect participants) relating to payments made on
  account of beneficial interests in a Global Note.

           The Co-Issuers expect that the Depository or its nominee, upon receipt of any payment of
  principal or interest in respect of a Global Note held by the Depository or its nominee, will immediately
  credit participants’ accounts with payments in amounts proportionate to their respective beneficial
  interests in the Global Note as shown on the records of the Depository or its nominee. The Co-Issuers
  also expect that payments by participants (i.e., direct participants) to owners of beneficial interests in a
  Global Note held through the participants (i.e., indirect participants) will be governed by standing
  instructions and customary practices, as is now the case with securities held for the accounts of customers
  registered in the names of nominees for the customers. The payments will be the responsibility of the
  participants.

          For so long as any Notes are listed on the ISE and the rules of the exchange shall so require, the
  Issuer and the Co-Issuers, as applicable, will have the Irish Paying Agent for the Notes in Ireland. If the
  Irish Paying Agent is replaced at any time during the period, notice of the appointment of any
  replacement will be given to the Company Announcements Office of the ISE.

  Preference Shares Paying Agency Agreement

          General

           Pursuant to the Preference Shares Paying Agency Agreement, the Preference Shares Paying
  Agent will perform various fiscal services with respect to the Preference Shares on behalf of the Issuer,
  including the maintenance of the Preference Shares Distribution Account and the making of distributions
  on the Preference Shares. The Preference Shares Paying Agent will deliver or request the Trustee to
  deliver all Monthly Reports and Valuation Reports prepared pursuant to the Indenture to the Holders of
  the Preference Shares, and the Preference Shares Paying Agent will deliver, or shall cause the Trustee to
  deliver, a copy of any other notice or information it receives from the Trustee under the Indenture to the
  Holders of the Preference Shares, in each case (i) by first-class mail, postage prepaid, to each Holder of a
  Preference Share at the address appearing in the Preference Share register or (ii) with respect to delivery
  of Monthly Reports and Valuation Reports, by making such reports available via its internet website,
  initially located at http://www.cdocalc.com/ibt/cdo/. All information made available on the Preference
  Shares Paying Agent’s website will be restricted and the Preference Shares Paying Agent will only
  provide access to such reports to those parties entitled thereto pursuant to the Preference Shares Paying
  Agency Agreement. In connection with providing access to its website, the Preference Shares Paying
  Agent may require registration and the acceptance of a disclaimer. Questions regarding the Preference
  Shares Paying Agent’s website can be directed to the Preference Shares Paying Agent’s customer service
  desk at (617) 937-5585. The payment of the fees and expenses of the Preference Shares Paying Agent is
  solely the obligation of the Issuer. The Preference Shares Paying Agency Agreement contains provisions
  for the indemnification of the Preference Shares Paying Agent for any loss, liability or expense incurred




                                                      104
                                                                                              010050
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 26206/09/21 Page 139 of 283 PageID 12928
Case 3:21-cv-00538-N Document 26-37 Filed


  without gross negligence, willful misconduct or bad faith on its part, arising out of or in connection with
  the performance of its function under the Preference Shares Paying Agency Agreement.

          Redemption

          On the Scheduled Preference Shares Redemption Date, the Issuer is scheduled to redeem the
  Preference Shares for a redemption price equal to all amounts distributable to the Preference Shares
  Paying Agent for distribution to the Holders of the Preference Shares as provided under "—Priority of
  Payments," unless the Preference Shares have been redeemed earlier through an optional redemption as
  described herein or otherwise.

          Governing Law

           The Preference Shares Paying Agency Agreement will be governed by, and construed in
  accordance with, the laws of the State of New York. The rights of the Holders of the Preference Shares
  will be governed by, and construed in accordance with, the laws of the Cayman Islands.

          Redesignation of Class I Preference Shares and Class II Preference Shares

           The Share Registrar will record in the register maintained by it which Preference Shares are held
  by HFP or any of its subsidiaries. Such Preference Shares will be designated by the Share Registrar as
  Class II Preference Shares. Any transfer of Class II Preference Shares by HFP or any of its subsidiaries to
  any Person other than HFP or any of its subsidiaries will require redesignation by the Share Registrar of
  such Class II Preference Shares into Class I Preference Shares and any transfer of Class I Preference
  Shares to HFP or any of its subsidiaries will require redesignation by the Share Registrar of such Class I
  Preference Shares into Class II Preference Shares.

          Distribution of Eligible Equity Securities

           If the Servicer, on behalf of the Issuer, desires to make distributions of Eligible Equity Securities
  on any Payment Date in lieu of Interest Proceeds that are otherwise available for distribution to the
  Holders of Preference Shares on such Payment Date pursuant to the Priority of Payments, the Servicer
  will notify the Trustee and the Preference Shares Paying Agent not later than 20 calendar days prior to
  such Payment Date and provide the Trustee, the Preference Shares Paying Agent (for forwarding on the
  Record Date or promptly thereafter, but in any event no later than two Business Days after the Record
  Date, to each Holder of the Preference Shares registered as such on the Record Date for such Payment
  Date) with (i) details of the Eligible Equity Securities to be distributed, (ii) the Market Value of such
  Eligible Equity Securities determined as of the relevant Market Value Determination Date, (iii) any other
  information considered necessary by the Servicer in connection with such proposed distribution and (iv)
  any information as otherwise required by the Trustee and/or the Preference Shares Paying Agent with
  respect to such proposed distribution. The Preference Shares Paying Agent will then mail such materials,
  within two Business Days of its receipt thereof from the Servicer, to each registered Holder of Preference
  Shares on the Record Date for such Payment Date along with a form of notice and consent (in a form
  attached to the Preference Shares Paying Agency Agreement) seeking the written consent of each such
  Holder of Preference Shares to distribute such Eligible Equity Securities to such Holder in lieu of all or a
  portion of the Interest Proceeds available for distribution to such Holder on such Payment Date. Each
  Holder of the Preference Shares wishing to receive such Eligible Equity Securities in lieu of a distribution
  of all or a portion of the Interest Proceeds available for distribution to such Holder on such applicable
  Payment Date (each such Holder with respect to such Payment Date, a "Consenting Holder of the
  Preference Shares") must deliver to the Preference Shares Paying Agent a written consent (which
  consent will be irrevocable) not later than five Business Days prior to such Payment Date. If any Holder




                                                       105
                                                                                                010051
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 26206/09/21 Page 140 of 283 PageID 12929
Case 3:21-cv-00538-N Document 26-37 Filed


  of Preference Shares does not timely deliver its written consent to the Preference Shares Paying Agent in
  the manner set forth in such notice indicating its consent to the receipt of such Eligible Equity Securities
  in lieu of a distribution of all or a portion of the Interest Proceeds available for distribution to such Holder
  on such Payment Date, such Holder will be deemed to have not given its consent and shall not be a
  Consenting Holder of Preference Shares with respect to such Payment Date. On each applicable Payment
  Date (or as soon thereafter as reasonably practicable), Eligible Equity Securities will be distributed pro
  rata to each Consenting Holder of the Preference Shares with respect to such Payment Date. Each Holder
  of Preference Shares that is not a Consenting Holder of Preference Shares (and, for the avoidance of
  doubt, each Consenting Holder of the Preference Shares to the extent the Market Value as of the relevant
  Market Value Determination Date of the pro rata portion of Eligible Equity Securities distributed to it on
  such Payment Date is less than the pro rata portion of the Interest Proceeds that it would have received on
  such Payment Date had the Eligible Equity Securities not been distributed on such Payment Date) on any
  applicable Payment Date will receive a distribution of Interest Proceeds to the extent available in
  accordance with the Priority of Payments on such Payment Date. See "Description of the Securities-
  Priority of Payments—Interest Proceeds."

          Amendment

           Without the Consent of Holders. The Preference Shares Paying Agency Agreement may be
  amended by the parties thereto, without the consent of the Holders of any Preference Shares, for the
  purpose of curing any ambiguity, or of curing, correcting or supplementing any defective provision
  contained therein, or in regard to matters or questions arising under the Preference Shares Paying Agency
  Agreement as the Issuer and the Preference Shares Paying Agent may deem necessary or desirable and
  which shall not materially adversely affect the interests of Holders of the Preference Shares. In addition,
  the Preference Shares Paying Agency Agreement may be amended without the consent of any Holders of
  the Preference Shares and without regard to whether or not such amendment adversely affects the interest
  of the Holders of the Preference Shares in order to prevent the Issuer from becoming an "investment
  company" as defined in the Investment Company Act or to better assure compliance with the
  requirements of Rule 3a-7 and/or to remove transfer restrictions and other requirements relating to
  Section 3(c)(7); provided that, as a condition to the effectiveness of any such amendment, each of the
  Issuer, the Trustee, the Preference Shares Paying Agent and the Servicer shall have received a customary
  opinion of counsel (which may be supported as to factual matters by any relevant certificates or other
  documents necessary or advisable in the judgment of counsel delivering such opinion) from a nationally
  recognized law firm providing that, after giving effect to such amendment, the Issuer is exempt from
  registration as an "investment company" under the Investment Company Act in reliance on the exemption
  provided by Rule 3a-7.

          With the consent of Holders. Unless otherwise set forth in the preceding paragraph, the
  Preference Shares Paying Agency Agreement may be amended with the consent of Holders of a Majority
  of the Preference Shares materially and adversely affected thereby.

          Any amendment to the Preference Shares Paying Agency Agreement must be in writing, executed
  by each party thereto. The Preference Shares Paying Agent is entitled to receive, and (subject to the terms
  of the Preference Shares Paying Agency Agreement) shall be fully protected in relying upon, an opinion
  of counsel, consent or certificate of the Issuer in determining whether or not any proposed amendment is
  permitted under Preference Shares Paying Agency Agreement.

          Any amendment to the Preference Shares Paying Agency Agreement that would also necessitate
  a change to the Issuer Charter may only be made after a Special Resolution (as defined in the Issuer
  Charter) has been passed to permit the Issuer Charter to be altered to conform with such proposed
  amendment.




                                                        106
                                                                                                  010052
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 26206/09/21 Page 141 of 283 PageID 12930
Case 3:21-cv-00538-N Document 26-37 Filed


          Tax Characterization of the Preference Shares

          The Issuer intends to treat the Preference Shares as equity interests in the Issuer only for
  accounting, financial reporting and U.S. federal income tax purposes and, to the extent permitted by law,
  state and local income and franchise tax purposes. The Preference Shares Paying Agency Agreement will
  provide that each Preference Shareholder, by accepting a Preference Share, agrees to such treatment and
  agrees to report all income (or loss) from each Preference Share in accordance with such characterization,
  except as otherwise required by any relevant taxing authority.

  The Issuer Charter

          The following summary describes certain provisions of the Issuer Charter relating to the
  Preference Shares that are not referred to elsewhere in this Offering Memorandum.

          Voting Rights

           Other than as provided below, only the holders of the Issuer Ordinary Shares shall have the right
  to receive notice of, attend at and vote as a shareholder of the Issuer at any general meeting of the Issuer.
  Every holder of an Issuer Ordinary Share present at any meeting shall, on a show of hands, be entitled to
  one vote and, on a poll, shall be entitled to one vote per Issuer Ordinary Share held by such holder.

          Other than as provided below, the Holders of the Preference Shares shall have the right to receive
  notice of, attend at and vote as a shareholder of the Issuer at any general meeting of the Issuer only in
  respect of a resolution which relates to any circumstance or matter which under the Indenture, the
  Preference Share Documents or the Servicing Agreement can take place or occur only at the direction of
  the Holders of the Preference Shares (a "Preference Share Vote"). Every Holder of Preference Shares
  present shall, on a show of hands, be entitled to one vote and, on a poll, shall be entitled to one vote per
  Preference Share held by such Holder except that, in relation to a Preference Share Vote relating to
  certain matters (as set out in the Indenture) Preference Shares held by certain Holders (as set out in the
  Indenture), shall be ignored.

          The Class II Preference Shares will have total control with respect to the appointment and
  removal of the directors of the Issuer as long as the aggregate number of Class II Preference Shares
  Outstanding as of the relevant Voting Record Date is higher than the aggregate number of Class I
  Preference Shares Outstanding as of such date. If the aggregate number of Class II Preference Shares
  Outstanding as of the relevant Voting Record Date is lower than or equal to the aggregate number of
  Class I Preference Shares Outstanding as of such date, only the Issuer Ordinary Shares will be entitled to
  vote with respect to the appointment and removal of the directors of the Issuer.

          Liquidation

          In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Issuer:

           (i)     the Holders of the Issuer Ordinary Shares at the time outstanding will be entitled to
  receive out of the assets of the Issuer available for distribution to shareholders, before any distribution of
  assets is made to Holders of the Preference Shares, an amount equal to U.S.$2.00 in respect of each Issuer
  Ordinary Share held by each such holder; and

          (ii)    the Holders of the Preference Shares at the time Outstanding will be entitled to the
  balance of the assets of the Issuer available for distribution to shareholders, after distribution of amounts




                                                       107
                                                                                                010053
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 26206/09/21 Page 142 of 283 PageID 12931
Case 3:21-cv-00538-N Document 26-37 Filed


  due to holders of Issuer Ordinary Shares under the above subparagraph, pro rata according to the number
  of Preference Shares held by each such holder.

           If the assets available for distribution to holders of the Issuer Ordinary Shares are not sufficient to
  pay to such holders U.S.$2.00 in respect of each Issuer Ordinary Share, the available assets shall be
  distributed to holders of the Issuer Ordinary Shares pro rata according to the number of Issuer Ordinary
  Shares held by each such holder.

          Transfer

           The rights of a Holder of a Preference Share to transfer such Preference Share are subject to
  restrictions set out in the Preference Share Documents and as described in "Transfer Restrictions."

          Petitions for Bankruptcy

          Each Holder of a Preference Share will be required to agree (or be deemed to have agreed) not to
  cause the filing of a petition in bankruptcy or winding up against the Issuer before one year and one day
  have elapsed since the payment in full of the Notes or, if longer, the applicable preference period then in
  effect.




                                                        108
                                                                                                  010054
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 26206/09/21 Page 143 of 283 PageID 12932
Case 3:21-cv-00538-N Document 26-37 Filed


                                           USE OF PROCEEDS

          The Securities will be issued and sold for Cash on the Closing Date. The gross proceeds of the
  offering of the Securities received on the Closing Date are expected to equal approximately
  $700,000,000. The gross proceeds will be used by the Issuer to:

             x   purchase a portfolio of Collateral Obligations;

             x   fund the Revolving Reserve Account and the Delayed Drawdown Reserve Account to
                 cover any future draws on Revolving Loans and Delayed Drawdown Loans;

             x   enter into any Hedge Agreements, as applicable;

             x   enter into Synthetic Security Agreements (and correspondingly to fund the related
                 accounts);

             x   repurchase participations made by the Pre-Closing Participant to finance the Issuer’s pre-
                 closing acquisition of Collateral Obligations;

             x   fund the Closing Date Expense Account;

             x   pay certain organizational and structuring fees expenses related to the transaction; and

             x   undertake certain related activities.




                                                         109
                                                                                             010055
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 26206/09/21 Page 144 of 283 PageID 12933
Case 3:21-cv-00538-N Document 26-37 Filed


                                      SECURITY FOR THE NOTES

           The Notes and the Issuer’s obligations under the Hedge Agreements and the Servicing Agreement
  will be secured by the following:

                  (i)     the Collateral Obligations and all Workout Assets;

                  (ii)    the Custodial Account, the Collection Account, the Payment Account, the
          Revolving Reserve Account, the Delayed Drawdown Reserve Account, the Synthetic Security
          Reserve Account, the Closing Date Expense Account, the Expense Reimbursement Account and
          the Securities Lending Account (such accounts, collectively, the "Issuer Accounts"), Eligible
          Investments purchased with funds on deposit in the Issuer Accounts, and all income from funds in
          the Issuer Accounts;

                  (iii)   the Issuer's rights with respect to the Synthetic Security Collateral Account, any
          Synthetic Security Counterparty Account and any Hedge Counterparty Collateral Account (and
          together with the Issuer Accounts, the Class II Preference Share Special Payment Account and
          the Preference Shares Distribution Account, the "Accounts");

                  (iv)     the Issuer's rights under the Servicing Agreement, the Securities Lending
          Agreements, the Hedge Agreements and the Collateral Administration Agreement to the extent of
          any rights of the Issuer therein;

                  (v)     all Cash or money delivered to the Trustee (or its bailee); and

                  (vi)    all proceeds with respect to the foregoing (collectively, the "Collateral").

          For the avoidance of any doubt, Collateral will exclude (i) amounts released from the Trustee’s
  lien in connection with certain Synthetic Securities, Hedge Agreements and Securities Lending
  Agreements in accordance with the Indenture and (ii) the Excluded Property.

  Purchase of Collateral Obligations

           The Indenture will provide that the Servicer will use commercially reasonable efforts to cause the
  Issuer to purchase or enter into binding commitments to purchase Collateral Obligations that meet certain
  minimum amounts and characteristics. The composition of the portfolio of Collateral Obligations will be
  determined by the selections of the Servicer designed to meet the Eligibility Criteria, the Collateral
  Quality Tests, the Coverage Tests and the requirements provided in paragraphs (i) through (ix) in "—Sale
  of Collateral Obligations; Acquisition of Collateral Obligations." See "—Eligibility Criteria," "—The
  Collateral Quality Tests," "—The Coverage Tests" and "—Sale of Collateral Obligations; Acquisition of
  Collateral Obligations."

           The Servicer expects that, by the end of the Ramp-Up Period, the Issuer will have purchased or
  committed to purchase Collateral Obligations having an Aggregate Principal Balance of approximately
  U.S.$687,400,000 (for the avoidance of doubt, without giving effect to any reductions of that amount that
  may have resulted from scheduled principal payments, principal prepayments or dispositions made with
  respect to any Collateral Obligations on or before the Ramp-Up Completion Date).

          The Servicing Agreement provides that in purchasing, entering into, managing, selling or
  terminating Collateral Obligations on behalf of the Issuer, the Servicer shall be deemed to have satisfied




                                                      110
                                                                                              010056
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 26206/09/21 Page 145 of 283 PageID 12934
Case 3:21-cv-00538-N Document 26-37 Filed


  the requirements in paragraph (xxix) of the definition of Collateral Obligation that the Issuer not become
  subject to United States net income tax if it follows certain guidelines.

  Eligibility Criteria

           On any date during the Replacement Period (and, in respect of Principal Proceeds constituting
  Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit Improved
  Obligations, on any date after the Replacement Period), so long as no Event of Default is continuing, at
  the direction of the Servicer, the Issuer may direct the Trustee to apply Principal Proceeds (together with
  Interest Proceeds, but only to the extent used to pay for accrued interest on Collateral Obligations) to
  purchase Collateral Obligations (including any related deposit into the Synthetic Security Reserve
  Account, the Revolving Reserve Account or the Delayed Drawdown Reserve Account or the posting by
  the Issuer of cash collateral with (or for the benefit of) a Synthetic Security Counterparty simultaneously
  with the Issuer’s purchase of or entry into a Synthetic Security) if the conditions specified in the Indenture
  are satisfied. No obligations may be purchased unless each of the conditions in the following clauses (1)
  through (12) (the "Eligibility Criteria") is satisfied as evidenced by a certificate of the Servicer as of the
  date the Issuer commits to make the purchase, in each case after giving effect to the purchase and all other
  purchases and sales previously or simultaneously committed to:

          (1)     the obligation is a Collateral Obligation;

          (2)     for any date occurring during the Replacement Period:

                  (A)      each Overcollateralization Test is satisfied and, if the commitment is made on or
                           after the second Payment Date, each Interest Coverage Test is satisfied; or

                  (B)      if any such Coverage Test is not satisfied, both:

                           (i)     the extent of satisfaction of the Coverage Test is not reduced; and

                           (ii)    the Collateral Obligation is being purchased with Principal Proceeds
                                   other than:

                                   (x)      Principal Proceeds received in respect of a Defaulted Collateral
                                            Obligation; or

                                   (y)      Principal Proceeds received in respect of a Workout Asset that
                                            has been received in exchange for a Defaulted Collateral
                                            Obligation;

          (3)     for any date occurring during the Replacement Period, the Diversity Test is satisfied or, if
                  not satisfied, the extent of satisfaction is not reduced;

          (4)     for any date occurring during the Replacement Period, the Weighted Average Rating
                  Factor Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;
                  provided that the Weighted Average Moody’s Rating Factor does not exceed 2750 or, if
                  the Weighted Average Moody’s Rating Factor exceeds 2750 prior to giving effect to such
                  purchase or sale, the Weighted Average Moody’s Rating Factor is not increased;




                                                       111
                                                                                                010057
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 26206/09/21 Page 146 of 283 PageID 12935
Case 3:21-cv-00538-N Document 26-37 Filed


        (5)    for any date occurring during the Replacement Period, each of the limits in the definition
               of "Concentration Limitations" is satisfied or, if any such limit is not satisfied, the extent
               of satisfaction is not reduced;

        (6)    for any date occurring during the Replacement Period, the Weighted Average Spread
               Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

        (7)    for any date occurring during the Replacement Period, the Weighted Average Fixed Rate
               Coupon Test is satisfied or, if not satisfied, the extent of satisfaction is not reduced;

        (8)    for any date occurring during the Replacement Period, the Weighted Average Life Test is
               satisfied or, if not satisfied, the extent of satisfaction is not reduced;

        (9)    for any date occurring during the Replacement Period, the Weighted Average Moody’s
               Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is not
               reduced;

        (10)   for any date occurring during the Replacement Period, the S&P Minimum Weighted
               Average Recovery Rate Test is satisfied or, if not satisfied, the extent of satisfaction is
               not reduced;

        (11)   for any date occurring during the Replacement Period, the S&P CDO Monitor Test is
               satisfied or, if not satisfied, the extent of satisfaction is not reduced; provided, however,
               that this Eligibility Criterion (11) shall not apply either to the application of the proceeds
               from the sale of a Credit Risk Obligation, Non-Performing Collateral Obligation or
               Workout Asset or to the application of Principal Proceeds in respect of Defaulted
               Collateral Obligations; and

        (12)   for any date occurring after the Replacement Period:

               (A)     each Coverage Test is satisfied and the extent of satisfaction is not reduced;

               (B)       each Collateral Quality Test is satisfied or, in the case of the Diversity Test and
               the Weighted Average Moody’s Recovery Rate Test, maintained or improved; provided
               that if the Weighted Average Moody’s Rating Factor exceeds 2750 prior to giving effect
               to such purchase or sale, the Weighted Average Moody’s Rating Factor is not increased
               and the Weighted Average Rating Factor Test is satisfied;

               (C)     each Concentration Limitation is maintained or improved and the Aggregate
               Principal Balance of all CCC+/Caa1 Collateral Obligations do not exceed 7.5% of the
               Maximum Amount;

               (D)     the S&P Rating of such Collateral Obligation is at least equal to the S&P Rating
               of the Collateral Obligation being the source of the Unscheduled Principal Payments or
               of the Credit Risk Obligations or Credit Improved Obligation being the source of Sale
               Proceeds, as applicable;

               (E)       the current Moody’s Rating on the Class A-1 Notes and the Class A-2 Notes is
               "Aaa" and the current Moody’s Ratings on the Class B Notes, the Class C Notes, the
               Class D Notes and the Class E Notes are no lower than one subcategory below their
               initial rating; and




                                                    112
                                                                                             010058
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 26206/09/21 Page 147 of 283 PageID 12936
Case 3:21-cv-00538-N Document 26-37 Filed


                  (F)     the stated maturity of such Collateral Obligation is equal to or earlier than the
                  stated maturity of the Collateral Obligation being the source of the Unscheduled Principal
                  Payments or of the Credit Risk Obligations or Credit Improved Obligation being the
                  source of Sale Proceeds, as applicable.

          Notwithstanding the foregoing, the Issuer (or the Servicer on its behalf) shall not direct the
  Trustee to purchase any Collateral Obligation following receipt by the Servicer of notice of removal or
  resignation pursuant to the provisions of the Servicing Agreement until a successor servicer is appointed
  pursuant to the provisions of the Servicing Agreement. See "The Servicing Agreement."

          The Issuer may, at the direction of the Servicer, exchange a Collateral Obligation for another
  Collateral Obligation in an exchange of one security for another security of the same issuers that has
  substantially identical terms except transfer restrictions.

          Cash on deposit in the Collection Account may be held in Eligible Investments in accordance
  with this "Eligibility Criteria" section pending the application thereof to purchase Collateral Obligations.

          The Indenture provides that any sale or purchase by the Issuer of a Collateral Obligation shall be
  conducted on an arm’s length basis and, if effected with the Servicer or a person Affiliated with the
  Servicer or any fund or account for which the Servicer or an Affiliate of the Servicer acts as investment
  adviser, shall be effected in accordance with the requirements the Servicing Agreement on terms no less
  favorable to the Issuer than would be the case if the person were not so Affiliated.

  The Collateral Quality Tests

          The Collateral Quality Tests will be used primarily as criteria for purchasing Collateral
  Obligations. See "—Eligibility Criteria" above and "—Sale of Collateral Obligations; Acquisition of
  Collateral Obligations" below. The Collateral Quality Tests are described below.

         Measurement of the degree of compliance with the Collateral Quality Tests will be required on
  each Measurement Date on and after the Ramp-Up Completion Date.

          The Diversity Test

           The "Diversity Test" is a test that will be satisfied on any Measurement Date if the Diversity
  Score as of the Measurement Date equals or exceeds the Minimum Diversity Score. For the purposes of
  calculating the Diversity Test, any Structured Finance Obligation that is (i) a collateralized loan
  obligation, (ii) any Synthetic Security with respect to which the Reference Obligation is a collateralized
  loan obligation or (iii) any Synthetic Security based upon or relating to a senior secured index providing
  non-leveraged credit exposure to a basket of credit default swaps referencing a diversified group of
  Reference Obligations, with respect to which the principal or notional amount of the credit exposure to
  any single Reference Obligation does not increase over time will be disregarded.

          Weighted Average Life Test

          The "Weighted Average Life Test" is a test that is satisfied on any Measurement Date if the
  Weighted Average Life on that date of all Collateral Obligations is equal to or less than the greater of (a)
  the number of years (including any fraction of a year) between such Measurement Date and November 1,
  2017 or, in the case of a Maturity Extension, the Extended Weighted Average Life Date and (b) 3.0 years.




                                                      113
                                                                                              010059
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 26206/09/21 Page 148 of 283 PageID 12937
Case 3:21-cv-00538-N Document 26-37 Filed


          Weighted Average Moody’s Recovery Rate Test

         The "Weighted Average Moody’s Recovery Rate Test" is a test that is satisfied as of any
  Measurement Date if the Moody’s Weighted Average Recovery Rate is greater than or equal to 43.6%.

          S&P Minimum Weighted Average Recovery Rate Test

         The "S&P Minimum Weighted Average Recovery Rate Test" is a test that is satisfied as of any
  Measurement Date if the Class A S&P Minimum Weighted Average Recovery Rate Test, Class B S&P
  Minimum Weighted Average Recovery Rate Test, Class C S&P Minimum Weighted Average Recovery
  Rate Test, Class D S&P Minimum Weighted Average Recovery Rate Test and the Class E S&P
  Minimum Weighted Average Recovery Rate Test is satisfied

          Weighted Average Fixed Rate Coupon Test

         The "Weighted Average Fixed Rate Coupon Test" is a test that is satisfied if, as of any
  Measurement Date, the Weighted Average Fixed Rate Coupon equals or exceeds 7.5%.

          Weighted Average Spread Test

         The "Weighted Average Spread Test" is a test that is satisfied as of any Measurement Date if
  the Weighted Average Spread as of the Measurement Date equals or exceeds the Minimum Weighted
  Average Spread minus (y) the Moody’s Weighted Average Spread Recovery Modifier.

          Weighted Average Rating Factor Test

         The "Weighted Average Rating Factor Test" is a test that is satisfied on any Measurement Date
  if the Weighted Average Moody’s Rating Factor of the Collateral Obligations (excluding Eligible
  Investments) as of the Measurement Date is less than or equal to the Maximum Weighted Average
  Moody’s Rating Factor Factor plus (y) the Moody’s Weighted Average Rating Factor Recovery Rate
  Modifier.

          S&P CDO Monitor Test

           The "S&P CDO Monitor Test" is a test that is satisfied on any Measurement Date if, after giving
  effect to the sale of a Collateral Obligation or the purchase of a Collateral Obligation, each Note Class
  Loss Differential of the Proposed Portfolio is positive. The S&P CDO Monitor Test shall be considered
  to be improved if each Note Class Loss Differential of the Proposed Portfolio is at least equal to the
  corresponding Note Class Loss Differential of the Current Portfolio. The S&P CDO Monitor Test is not
  required to be satisfied or improved upon the sale of a Credit Risk Obligation and the application of the
  related Sale Proceeds to purchase additional Collateral Obligations. For purposes of the S&P CDO
  Monitor Test,

          (i)     the S&P Rating of any S&P Unrated DIP Loan shall be "CCC;" and

         (ii)    the S&P Industry Classification for a Synthetic Security shall be that of the related
  Reference Obligation and not the Synthetic Security.

          The "Note Class Loss Differential" with respect to any Measurement Date and any Class of
  Notes that is rated by S&P, the rate calculated by subtracting the Class Scenario Loss Rate for the Class
  from the then-applicable Note Break-Even Loss Rate for the Class of Notes.




                                                     114
                                                                                            010060
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 26206/09/21 Page 149 of 283 PageID 12938
Case 3:21-cv-00538-N Document 26-37 Filed


          The "Note Break-Even Loss Rate" with respect to each Class of Notes that is rated by S&P, the
  maximum percentage of defaults that the Current Portfolio or Proposed Portfolio can sustain and
  nevertheless sufficient funds will remain for the payment of principal of the Class of Notes in full by its
  Stated Maturity and the timely payment of interest on the Class A-1 Notes, the Class A-2 Notes and the
  Class B Notes and the ultimate payment of interest on the Class C Notes, the Class D Notes and the Class
  E Notes using S&P’s assumptions on recoveries, defaults, and timing, and taking into account the Priority
  of Payments and the adjusted Weighted Average Spread level specified in the applicable row of the table
  below. The adjusted Weighted Average Spread as of any Measurement Date is the Weighted Average
  Spread as of the Measurement Date minus the amount of any Spread Excess added to the Weighted
  Average Fixed Rate Coupon as of the Measurement Date.

                    Row                 Adjusted Weighted Average Spread
                      1      Greater than or equal to 3.20%
                      2      Greater than or equal to 3.10% but less than 3.20%
                      3      Greater than or equal to 3.00% but less than 3.10%
                      4      Greater than or equal to 2.90% but less than 3.00%
                      5      Greater than or equal to 2.80% but less than 2.90%
                      6      Greater than or equal to 2.70% but less than 2.80%
                      7      Greater than or equal to 2.60% but less than 2.70%
                      8      Greater than or equal to 2.50% but less than 2.60%
                      9      Greater than or equal to 2.40% but less than 2.50%
                     10      Greater than or equal to 2.30% but less than 2.40%
                     11      Greater than or equal to 2.20% but less than 2.30%
                     12      Greater than or equal to 2.10% but less than 2.20%
                     13      Greater than or equal to 2.00% but less than 2.10%

  The Coverage Tests

          General

           The Coverage Tests will be used to determine, among other things, whether Notes will be
  redeemed in certain circumstances as described under "Description of the Securities—Priority of
  Payments" and whether additional Collateral Obligations may be acquired as described under "—
  Eligibility Criteria." There will not be any Coverage Test applicable to the Preference Shares.

          The Overcollateralization Tests

         The "Overcollateralization Tests" will consist of the Class A/B Overcollateralization Test, the
  Class C Overcollateralization Test, the Class D Overcollateralization Test and the Class E
  Overcollateralization Test.

          Each Overcollateralization Test will be satisfied with respect to any Class of Notes on any
  Measurement Date if, as of such Measurement Date, the Overcollateralization Ratio for the Class is at
  least equal to the specified required level for the Class indicated in the table in "Summary of Terms—The
  Overcollateralization Tests."



                                                      115
                                                                                             010061
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 26206/09/21 Page 150 of 283 PageID 12939
Case 3:21-cv-00538-N Document 26-37 Filed


          The Overcollateralization Ratio, with respect to each Class of Notes on any Measurement Date, is
  referred to as an "Overcollateralization Ratio," and is the ratio calculated by dividing:

         (i)     the Overcollateralization Ratio Numerator; by

         (ii)    the Aggregate Outstanding Amount of such Class of Notes and all Notes ranking senior
                 to it (excluding any Deferred Interest on such Notes and all Notes ranking senior to such
                 Notes).

         The "Overcollateralization Ratio Numerator" is, on any date, the sum of:

         (1)     the Aggregate Principal Balance of all Collateral Obligations (other than any Excess
                 CCC+/Caa1 Collateral Obligations, any Non-Performing Collateral Obligations, any
                 Deep Discount Obligations and any Collateral Obligations loaned pursuant to a Securities
                 Lending Agreement with respect to which an "event of default" (under and as defined in
                 the Securities Lending Agreement) is continuing); plus

         (2)     unpaid Accrued Interest Purchased With Principal (excluding any unpaid Accrued
                 Interest Purchased With Principal in respect of Non-Performing Collateral Obligations);
                 plus

         (3)     the Aggregate Principal Balance of any Eligible Investments that were purchased with
                 Principal Proceeds and the amount of Principal Proceeds on deposit in the Collection
                 Account; plus

         (4)     the Aggregate Principal Balance of Eligible Investments on deposit in a Securities
                 Lending Account that relate to a Securities Lending Agreement with respect to which an
                 "event of default" (under and as defined in the Securities Lending Agreement) is
                 continuing; plus

         (5)     with respect to Collateral Obligations that are Non-Performing Collateral Obligations,
                 Deep Discount Obligations or Excess CCC+/Caa1 Collateral Obligations, the amount
                 determined by using one of the following methods applicable to such type of Collateral
                 Obligation; provided that if a Collateral Obligation falls within more than one of such
                 types, the Issuer will be required to use the method that results in the smallest amount:

                 (A)     with respect to any Excess CCC+/Caa1 Collateral Obligations, an amount equal
                         to the product of (i) the CCC+/Caa1 Excess Market Value Percentage, multiplied
                         by (ii) the Excess CCC+/Caa1 Collateral Obligations;

                 (B)     with respect to any Non-Performing Collateral Obligations, the aggregate of the
                         Applicable Collateral Obligation Amounts for all included Non-Performing
                         Collateral Obligations (other than Defaulted Collateral Obligations that have
                         been held by the Issuer for more than three years, which shall be deemed to be
                         zero for purposes of this clause (B)); and

                 (C)     with respect to any Deep Discount Obligations, the Aggregate Purchase Price
                         Amount for all Deep Discount Obligations.




                                                    116
                                                                                           010062
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 26206/09/21 Page 151 of 283 PageID 12940
Case 3:21-cv-00538-N Document 26-37 Filed


           "Applicable Collateral Obligation Amount" for any Non-Performing Collateral Obligation
  means:

           (1)     the lesser of (x) the Market Value Percentage of the Non-Performing Collateral
                   Obligation and (y) the Applicable Percentage for the Non-Performing Collateral
                   Obligation multiplied by:

           (2)     if the Non-Performing Collateral Obligation is:

                   (A)     any Pledged Obligation other than those in clauses (B) through (D) below, the
                           outstanding principal amount of the Pledged Obligation as of the relevant
                           Measurement Date;

                   (B)     a Synthetic Security, the notional amount specified in the Synthetic Security;

                   (C)     any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including
                           any Unfunded Amount thereof (regardless of the nature of the contingency
                           relating to the Issuer’s obligation to fund the Unfunded Amount); and

                   (D)     any PIK Security, its Principal Balance.

          As used in the calculation of Market Value Percentage of the Non-Performing Collateral
  Obligation, the Principal Balance of any Defaulted Collateral Obligation shall be, if the Defaulted
  Collateral Obligation is:

           (i)     any Pledged Obligation other than those in clauses (ii) through (iv) below, the
                   outstanding principal amount of the Pledged Obligation as of the relevant Measurement
                   Date;

           (ii)    a Synthetic Security, the notional amount specified in the Synthetic Security;

           (iii)   any Revolving Loan or Delayed Drawdown Loan, its Principal Balance including any
                   Unfunded Amount thereof (regardless of the nature of the contingency relating to the
                   Issuer’s obligation to fund the Unfunded Amount); and

           (iv)    any PIK Security, its Principal Balance.

           The Interest Coverage Tests

           The Interest Coverage Test in respect of each Class of Notes (each an "Interest Coverage Test")
  is a test the first Measurement Date for which will be on the second Payment Date and that is satisfied
  with respect to any specified Class of Notes if, as of the second Payment Date and any Measurement Date
  thereafter on which any Notes remain Outstanding, the Interest Coverage Ratio equals or exceeds the
  applicable required level specified in the table in "Summary of Terms— The Interest Coverage Tests."

          The "Interest Coverage Ratio" with respect to any specified Class of Notes on any Measurement
  Date, the ratio calculated by dividing:

           (i)     the sum of:

                   (A)     the Interest Proceeds received or scheduled to be received with respect to the Due
                           Period in which the Measurement Date occurs; minus



                                                      117
                                                                                              010063
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 26206/09/21 Page 152 of 283 PageID 12941
Case 3:21-cv-00538-N Document 26-37 Filed


                  (B)      amounts payable under clauses (1), (2), (3) and (4) of "Description of the
                           Securities—Priority of Payments—Interest Proceeds" on the related Payment
                           Date; by

          (ii)    all accrued and unpaid interest on the specified Class of Notes and all Notes ranking
                  senior to the Class, including any Deferred Interest on the related Payment Date.

          For purposes of the Interest Coverage Ratio, only the amount of any interest payment (including
  any "gross up" payment) on any Collateral Obligation in excess of any withholding tax or other
  deductions on account of tax of any jurisdiction on any date of determination shall be included in Interest
  Proceeds.

          Retention Overcollateralization Test

         The "Retention Overcollateralization Test" is a test that is satisfied as of any Measurement
  Date during the Replacement Period on which any Notes remain Outstanding, if the Retention
  Overcollateralization Ratio as of such Measurement Date is at least equal to 104.91%.

  Interim Ramp-Up Tests

          On the date occurring 45 days after the Closing Date (the "Interim Ramp-Up Test Date"), the
  Servicer, on behalf of the Issuer, shall submit to Moody's a statement showing compliance with the
  Interim Ramp-Up Test specified in the Interim Ramp-Up Test table below. Should the results of any such
  Interim Ramp-Up Test fail to comply with the levels established for such Interim Ramp-Up Test Date by
  the Servicer on behalf of the Issuer, and that are acceptable to Moody's, the Issuer shall discuss a plan
  with Moody's for achieving compliance with such tests by the Ramp-Up Completion Date at the levels
  required on the Ramp-Up Completion Date.

                                          Interim Ramp-Up Test


Minimum Moody’s             Minimum               Maximum                Minimum              Minimum
Weighted Average          Diversity Score         Weighted               Weighted         Aggregate Principal
 Recovery Rate                                 Average Moody’s           Average               Balance
                                                Rating Factor             Spread
       46%                       60                   2550                  250            U.S.$666,800,000


  Ramp-Up

          In connection with the Ramp-Up Completion Date, the Issuer shall use its best efforts to purchase
  Collateral Obligations on any Business Day during the Ramp-Up Period or enter into commitments to
  purchase Collateral Obligations on any Business Day during the Ramp-Up Period for purchase on or as
  soon as practicable thereafter (not to exceed 60 days thereafter), in each case, for inclusion in the
  Collateral so that the Overcollateralization Ratio Numerator with respect to the Class A Notes and the
  Class B Notes is at least U.S.$687,400,000.

          No Collateral Obligations may be purchased prior to the Ramp-Up Completion Date unless
  immediately following the purchase of any Collateral Obligation (as certified by the Servicer in writing),
  the remaining funds in the Collection Account, after giving effect to such purchase, are sufficient as of the




                                                       118
                                                                                               010064
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 26206/09/21 Page 153 of 283 PageID 12942
Case 3:21-cv-00538-N Document 26-37 Filed


  date of determination to purchase Collateral Obligations for inclusion in the Collateral so that the
  Overcollateralization Ratio Numerator with respect to the Class A Notes and the Class B Notes is at least
  U.S.$687,400,000 (taking into account the Collateral Obligations already part of the Collateral (without
  giving effect to any reductions of that amount that may have resulted from scheduled principal payments,
  principal prepayments or dispositions made with respect to any Collateral Obligations on or before the
  Ramp-Up Completion Date)).

          Notwithstanding the foregoing, or any other provision of the Indenture, if the Issuer has
  previously entered into a commitment to purchase a Collateral Obligation to be included in the Collateral,
  such commitment initially not to exceed 60 days, and at the time of the commitment the Collateral
  Obligation complied with the definition of "Collateral Obligation" and the requirements set forth under
  "—Ramp-Up," the Issuer may consummate the purchase of the Collateral Obligation notwithstanding that
  the Collateral Obligation fails to comply with the definition of "Collateral Obligation" and the
  requirements set out above on the date of settlement.

          The Issuer will use commercially reasonable efforts to purchase, or to enter into binding
  agreements to purchase, Collateral Obligations by the Ramp-Up Completion Date, that, together with the
  Collateral Obligations purchased on or before the Closing Date and then held by the Issuer, will satisfy, as
  of the Ramp-Up Completion Date (without giving effect to any reductions of that amount that may have
  resulted from scheduled principal payments, principal prepayments or dispositions made with respect to
  any Collateral Obligations on or before the Ramp-Up Completion Date), the Collateral Quality Tests, the
  Concentration Limitations, the criteria set forth in the Indenture and the Overcollateralization Tests.

          No later than five Business Days after the Ramp-Up Completion Date, the Issuer or the Servicer
  (on behalf of the Issuer) shall deliver a Ramp-Up Notice to each of the Rating Agencies and request in
  writing that each of S&P and Moody’s confirm in writing within 25 days of delivery of such Ramp-Up
  Notice that it has not reduced or withdrawn the Initial Ratings; provided, however, that the Issuer shall
  not be required to request a Rating Confirmation from Moody’s if, prior to the Ramp-Up Completion
  Date Moody’s has received, as described below, an accountant’s certificate confirming (i) the Issuer is in
  compliance with each of the Collateral Quality Tests, the Coverage Tests and the Concentration Limits
  and (ii) the Aggregate Principal Balance of the Collateral Obligations that the Issuer owns or has
  committed to purchase is at least equal to $687,400,000. In connection with such request or, in the case
  of Moody’s, in lieu of such request, the Issuer shall provide a report to the Rating Agencies identifying
  the Collateral Obligations then included in the Collateral and the Issuer shall obtain and deliver to the
  Trustee and the Rating Agencies, together with the delivery of a report (and, with respect to S&P, the
  Excel Default Model Input File and, with respect to each Collateral Obligation, the name of the obligor
  thereon and the CUSIP number thereof (if applicable)) substantially in the form of a Monthly Report as of
  the Ramp-Up Completion Date, an accountants’ certificate:

          (i)      confirming the maturity date, rating, spread and recovery rate for each item of original
  Collateral Obligations owned by the Issuer as of the Ramp-Up Completion Date and the information
  provided by the Issuer with respect to every other asset included in the Collateral, by reference to such
  sources as shall be specified therein;

          (ii)    confirming that as of the Ramp-Up Completion Date:

                  (1)     each of the Coverage Tests are satisfied;

                 (2)     the Aggregate Principal Balance of Collateral Obligations that the Issuer owned
          or committed to purchase as of the Ramp-Up Completion Date is at least equal to the Maximum
          Amount; and




                                                      119
                                                                                              010065
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 26206/09/21 Page 154 of 283 PageID 12943
Case 3:21-cv-00538-N Document 26-37 Filed


                   (3)   the Collateral Obligations comply with all of the requirements of the Collateral
          Quality Tests and the Concentration Limitations and the criteria set forth in "—Eligibility
          Criteria;" and

           (iii)   specifying the procedures undertaken by them to review data and computations relating
  to the foregoing statements.

          If the Issuer is unable to obtain a requested Rating Confirmation from either S&P or, if required,
  Moody’s with respect to any Class of Notes prior to the date 25 days after the delivery of the Ramp-Up
  Notice, as described above, a Rating Confirmation Failure will be deemed to have occurred (a "Rating
  Confirmation Failure"). If a Rating Confirmation Failure should occur, the Notes will be redeemed
  pursuant to the Indenture and as described in "Description of the Securities—Mandatory Redemption of
  the Notes—Mandatory Redemption of the Notes upon Rating Confirmation Failure."

  Sale of Collateral Obligations; Acquisition of Replacement Collateral Obligations

          Pursuant to the Indenture and so long as no Event of Default has occurred and is continuing, the
  Issuer may, at the direction of the Servicer, direct the Trustee to sell (and the Trustee will sell) any
  Collateral Obligation or Workout Asset if the sale meets the requirements in paragraphs (i) through (ix)
  below:

          (i)     Credit Risk Obligations. At the direction of the Servicer, the Issuer may direct the
                  Trustee to sell any Credit Risk Obligation at any time during or after the Replacement
                  Period without restriction and the Trustee shall sell the Credit Risk Obligation in
                  accordance with such direction. Following any sale of a Credit Risk Obligation pursuant
                  to the Indenture, at the direction of the Servicer during the Replacement Period, the Issuer
                  shall use commercially reasonable efforts to purchase additional Collateral Obligations
                  (to the extent the purchase is in the best interest of the Issuer) meeting the Eligibility
                  Criteria with an Aggregate Principal Balance at least equal to the Sale Proceeds received
                  by the Issuer with respect to the Collateral Obligation sold. For this purpose, the
                  Principal Balance of any Revolving Loan or Delayed Drawdown Loan shall only include
                  its Funded Amount.

          (ii)    Credit Improved Obligations. At the direction of the Servicer, the Issuer may direct the
                  Trustee to sell any Credit Improved Obligation if either:

                  (1)     during the Replacement Period, the Servicer has identified in writing before the
                          sale one or more specific manners in which it will be able, in compliance with the
                          Eligibility Criteria and the requirements set forth in paragraph (ix) below, to
                          cause the Issuer to use the Sale Proceeds (it being understood that such
                          identification shall not be considered either a requirement or an assurance that
                          any specified purchase will be consummated) to purchase one or more additional
                          Collateral Obligations with an Aggregate Principal Balance at least equal to the
                          Purchase Criteria Adjusted Balance of the Credit Improved Obligation by the end
                          of the immediately succeeding Due Period (for this purpose, the Principal
                          Balance of any Revolving Loan or Delayed Drawdown Loan shall only include
                          its Funded Amount and Principal Balance shall include the principal balance of
                          Collateral Obligations in which the Trustee does not have a first priority
                          perfected security interest) which in aggregate will result in (i) the Collateral
                          Quality Tests, the Interest Coverage Tests, the Overcollateralization Tests and the
                          Concentration Limitations herein being satisfied or if one or more of such




                                                      120
                                                                                              010066
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 26206/09/21 Page 155 of 283 PageID 12944
Case 3:21-cv-00538-N Document 26-37 Filed


                        Collateral Quality Tests, Interest Coverage Tests, Overcollateralization Tests or
                        Concentration Limitations are not satisfied, the degree of compliance therewith
                        being improved, (ii) the quality of the total portfolio of Collateral Obligations as
                        measured by such Collateral Quality Tests, Interest Coverage Tests,
                        Overcollateralization Tests and Concentration Limitations being improved on a
                        net basis in the commercially reasonable judgment of the Servicer and (iii) in the
                        case of each of clause (i) and (ii), any other Collateral Quality Tests, Interest
                        Coverage Tests, Overcollateralization Tests or Concentration Limitations not
                        being violated or, in the commercially reasonable judgment of the Servicer, the
                        likelihood of such violation in the future not being significantly increased; and

                (2)     after the Replacement Period, the Sale Proceeds received in respect of the Credit
                        Improved Obligation are at least equal to its Purchase Criteria Adjusted Balance
                        (for this purpose, the Principal Balance of any Revolving Loan or Delayed
                        Drawdown Loan shall only include its Funded Amount and Principal Balance
                        shall include the principal balance of Collateral Obligations in which the Trustee
                        does not have a first priority perfected security interest);

                and the Trustee shall sell the Credit Improved Obligation in accordance with such
                direction.

        (iii)   Non-Performing Collateral Obligations. At the direction of the Servicer, the Issuer may
                direct the Trustee to sell any Non-Performing Collateral Obligation at any time during or
                after the Replacement Period without restriction and the Trustee shall sell the Non-
                Performing Collateral Obligation in accordance with such direction. Non-Performing
                Collateral Obligations may be sold regardless of price.

        (iv)    Non-qualifying Collateral Obligations. At the direction of the Servicer, the Issuer may
                direct the Trustee to sell any obligation that at the time of acquisition, conversion, or
                exchange does not satisfy the requirements of a Collateral Obligation (the "Non-
                Qualifying Collateral Obligation") at any time during or after the Replacement Period
                without restriction and the Trustee shall sell that obligation in accordance with such
                direction.

        (v)     Withholding Tax Sales. At the direction of the Servicer, the Issuer may direct the Trustee
                to sell any Collateral Obligation subject to withholding tax at any time during or after the
                Replacement Period without restriction and the Trustee shall sell the Collateral
                Obligation in accordance with such direction.

        (vi)    Optional Redemption. After the Issuer has notified the Trustee of an Optional
                Redemption of the Notes, at the direction of the Servicer, the Issuer shall direct the
                Trustee to sell all or a portion of the Collateral Obligations as contemplated therein if
                (A) the requirements in respect of an Optional Redemption under the Indenture have been
                satisfied and (B) the independent certified public accountants appointed pursuant to the
                Indenture have confirmed the calculations contained in any required certificate furnished
                by the Servicer pursuant to the Indenture’s Note redemption procedure provisions. After
                the Holders of a Majority of the Preference Shares have directed an Optional Redemption
                of the Preference Shares in accordance with the Indenture, at the direction of the Servicer,
                the Issuer shall direct the Trustee to sell all of the remaining Collateral Obligations (in the
                case of an Optional Redemption pursuant to clause (i) under "Description of the
                Securities—Optional Redemption—Preference Shares") or a portion of the remaining




                                                     121
                                                                                              010067
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 26206/09/21 Page 156 of 283 PageID 12945
Case 3:21-cv-00538-N Document 26-37 Filed


                   Collateral Obligations in accordance with the unanimous directions of Holders of the
                   Preference Shares (in the case of an Optional Redemption pursuant to clause (ii) under
                   "Description of the Securities—Optional Redemption—Preference Shares") and the
                   Trustee shall sell the remaining Collateral Obligations in accordance with such direction.

          (vii)    Rating Confirmation Failure. After the Servicer has received notice of a Rating
                   Confirmation Failure and if available Interest Proceeds and Principal Proceeds are
                   insufficient to effect the redemption of the Notes at par on any subsequent Payment Date
                   in accordance with the Priority of Payments as and to the extent necessary for each of
                   Moody’s and S&P to confirm the Initial Ratings assigned by it on the Closing Date to the
                   Securities, the Issuer may, at the direction of the Servicer, direct the Trustee to sell
                   Collateral Obligations as contemplated in the Indenture and the Trustee shall sell the
                   Collateral Obligations in accordance with such direction.

          (viii)   Workout Assets. At the direction of the Servicer, the Issuer may direct the Trustee to sell
                   any Workout Asset at any time during or after the Replacement Period without restriction
                   and regardless of price and the Trustee shall sell the Workout Assets in accordance with
                   such direction.

          (ix)     Tax Sales.        The Issuer must sell (not merely hedge) any Eligible Equity Security or
                   security or other consideration that is received in an exchange and any Defaulted
                   Collateral Obligation or any other obligation or security that in each case does not
                   comply with paragraphs (xv), (xxviii) or (xxix) of the definition of Collateral Obligation
                   not later than five Business Days after the Issuer's receipt thereof (or within five Business
                   Days of such later date as such security may first be sold of in accordance with its terms
                   and applicable law).

          (x)      Supervening Requirement. Notwithstanding anything herein to the contrary, the Issuer
                   (at the direction of the Servicer or otherwise) will not acquire or dispose of a Collateral
                   Obligation or other eligible asset (as defined in Rule 3a-7) for the primary purpose of
                   recognizing gains or decreasing losses resulting from market value changes. For the
                   avoidance of doubt, the Issuer, at the direction of the Servicer or otherwise, may direct
                   the Trustee to sell any CCC+/Caa1 Collateral Obligation or Deep Discount Obligation
                   only (a) if it constitutes a Credit Risk Obligation or Non-Performing Collateral
                   Obligation or (b) in connection with the Optional Redemption as set out in paragraph (vi)
                   above. The Trustee will have no obligation to monitor compliance by the Issuer or the
                   Servicer with respect to the requirement set out in this paragraph.

          Notwithstanding the foregoing, the Issuer (or the Servicer on its behalf) shall not direct the
  Trustee to sell any Collateral Obligation (other than the sale of a Credit Risk Obligation or a Non-
  Performing Collateral Obligation pursuant to a sale that meets the requirements in paragraph (i) or (iii)
  above, as applicable) following receipt by the Servicer of notice of removal pursuant to the provisions of
  the Servicing Agreement until a successor servicer is appointed pursuant to the provisions of the
  Servicing Agreement. See "The Servicing Agreement."

  Certain Determinations Relating to Collateral Obligations

          The Indenture provides that, notwithstanding anything to the contrary contained therein, solely
  for the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Servicer on
  behalf of the Issuer shall be deemed to have purchased any Collateral Obligations as of the date on which
  the Issuer enters into a contract to purchase, a commitment letter, a confirmation or a due bill for such




                                                       122
                                                                                                010068
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 26206/09/21 Page 157 of 283 PageID 12946
Case 3:21-cv-00538-N Document 26-37 Filed


  Collateral Obligation, in each case entitling the Issuer (or the Trustee as assignee thereof) to receive such
  Collateral Obligations and, in such event, the Issuer shall be deemed to have acquired, granted or
  delivered, as the case may be, such Collateral Obligations on such date.

          The Indenture provides that, notwithstanding anything to the contrary contained therein, solely
  for the purpose of calculations in connection with the Eligibility Criteria, the Issuer or the Servicer on
  behalf of the Issuer shall be deemed to have sold any Collateral Obligations as of the date on which the
  Issuer enters into a contract to sell, a commitment letter, a confirmation or a due bill for such Collateral
  Obligation, in each case entitling the Issuer (or the Trustee as assignee thereof) to sell, and requiring the
  purchaser to purchase, such Collateral Obligations and, in such event, the Issuer shall be deemed to have
  sold such Collateral Obligations on such date.

           Under the circumstances described in the two preceding paragraphs, if the transaction
  contemplated by the contract, commitment letter, confirmation or due bill referred to therein does not
  settle on or before the 60th day following the scheduled settlement date (the "Deadline"), the deemed
  purchase or sale shall be deemed not to have occurred; provided, however, that the Servicer shall have the
  right to extend the Deadline for an additional period (not to exceed an additional 60 days) by notice to the
  Trustee, which notice shall include the Servicer’s certification to the effect that the Servicer believes that
  the settlement shall occur on or before the extended Deadline.

         Scheduled distributions with respect to any Pledged Collateral Obligation shall be determined in
  accordance with the applicable provisions of the Indenture.

  The Accounts

           The Indenture provides that the Trustee will establish separate segregated securities accounts in
  the name of the Trustee as entitlement holder for the benefit of the Secured Parties over which the Trustee
  will have exclusive control and the sole right of withdrawal, which will be designated as the Collection
  Account, the Payment Account, the Custodial Account, the Synthetic Security Reserve Account, the
  Revolving Reserve Account, the Delayed Drawdown Reserve Account, the Synthetic Security Collateral
  Account, the Closing Date Expense Account, the Expense Reimbursement Account, the Securities
  Lending Account and the Class II Preference Share Special Payment Account. In addition, Synthetic
  Security Counterparty Accounts and Hedge Counterparty Collateral Accounts may also be established.
  The Preference Shares Paying Agency Agreement provides that the Preference Shares Paying Agent will
  establish a segregated securities account that shall be designated as the Preference Shares Distribution
  Account for the sole benefit of the Preference Shareholders. Any account may contain any number of
  subaccounts.

          Collection Account. The Trustee shall deposit into the "Collection Account":

          (i)     any funds transferred from the Closing Date Expense Account pursuant to the Indenture
                  pursuant to the Indenture;

          (ii)    all Principal Proceeds (unless (1) simultaneously used to purchase Collateral Obligations
                  in accordance with the Indenture, (2) deposited into the Synthetic Security Reserve
                  Account, the Revolving Reserve Account or the Delayed Drawdown Reserve Account or
                  (3) posted by the Issuer as cash collateral with (or for the benefit of) a Synthetic Security
                  Counterparty simultaneously with the Issuer’s purchase of or entry into a Synthetic
                  Security or in Eligible Investments) received by the Trustee;




                                                       123
                                                                                                010069
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
                                       of 26206/09/21 Page 158 of 283 PageID 12947
Case 3:21-cv-00538-N Document 26-37 Filed


          (iii)   all Interest Proceeds received by the Trustee (unless simultaneously used to purchase
                  accrued interest in respect of Collateral Obligations in accordance with the Indenture or
                  in Eligible Investments); and

          (iv)    all other funds received by the Trustee from the Collateral and not excluded above.

         The Issuer and the Servicer may, but will not be required to, jointly deposit from time to time any
  monies in the Collection Account it deems, in its sole discretion, to be advisable (and may designate any
  amounts so deposited as Principal Proceeds or Interest Proceeds in its discretion).

           Any Principal Proceeds received during the Replacement Period, and Sale Proceeds from the sale
  of Credit Risk Obligations and Credit Improved Obligations and Unscheduled Principal Payments
  received after the Replacement Period, which have not been used to purchase additional Collateral
  Obligations on the Business Day of receipt shall be deposited in the Collection Account and shall at the
  direction of the Servicer be applied to the purchase of additional Collateral Obligations in accordance
  with the Eligibility Criteria and the other requirements set forth in the Indenture or the purchase of
  Eligible Investments pending such application or used to enter into additional Hedge Agreements or used
  in connection with a Special Redemption. Principal Proceeds (other than Sale Proceeds from the sale of
  Credit Improved Obligations, Credit Risk Obligations and Unscheduled Principal Payments) received
  after the Replacement Period shall be deposited into the Collection Account and applied to the purchase
  of Eligible Investments.

           The Collection Account shall be maintained for the benefit of the Secured Parties and amounts on
  deposit in the Collection Account will be available for application in the order of priority under
  "Description of the Securities—Priority of Payments" and for the acquisition of Collateral Obligations
  under the circumstances and pursuant to the requirements in the Indenture. Amounts received in the
  Collection Account during a Due Period and amounts received in prior Due Periods and retained in the
  Collection Account under the circumstances stated above in "Description of the Securities—Priority of
  Payments" will be applied in Eligible Investments with Stated Maturities no later than the Business Day
  before the next Payment Date as directed by the Servicer (which may be in the form of standing
  instructions). All proceeds deposited in the Collection Account will be retained therein unless used to
  purchase Collateral Obligations during the Replacement Period (or, in respect of Principal Proceeds
  constituting Unscheduled Principal Payments and Sale Proceeds from Credit Risk Obligations and Credit
  Improved Obligations, after the Replacement Period) in accordance with the Eligibility Criteria, to honor
  commitments with respect thereto entered into during or after the Replacement Period, or used as
  otherwise permitted under the Indenture. See "—Eligibility Criteria."

         The Trustee shall transfer to the Payment Account from the Collection Account for application
  pursuant to the Priority of Payments, no later than the Business Day preceding each Payment Date, the
  amount set forth to be so transferred in the Valuation Report for the Payment Date.

           At any time during or after the Replacement Period, at the direction of the Servicer, the Issuer
  may direct the Trustee to pay from amounts on deposit in the Collection Account on any Business Day
  during any Interest Period from Interest Proceeds only, any Administrative Expenses that require payment
  before the next Payment Date to the extent that the amount of the payments does not exceed the aggregate
  amount that may be paid on the next payment Date under, and at the level of priority specified by,
  "Description of the Securities—Priority of Payments—Interest Proceeds"; provided that the Trustee shall
  be entitled (but not required), without liability on its part, to refrain from making such a requested
  payment of an Administrative Expense on a day other than a Payment Date if in the reasonable
  determination of the Trustee the payment of such amount would leave insufficient funds available to pay
  in full each of the items described in "—Interest Proceeds" in amounts reasonably anticipated by the




                                                     124
                                                                                            010070
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
                                       of 26206/09/21 Page 159 of 283 PageID 12948
Case 3:21-cv-00538-N Document 26-37 Filed


  Trustee to be payable thereunder on the next Payment Date (taking into account the Administrative
  Expense Cap) or that would result in payments being made that are not in accordance with the Priority of
  Payments.

          On the Determination Date related to the first Payment Date, and at the option of the Servicer,
  Principal Proceeds in the Collection Account in an amount not to exceed U.S.$2,000,000 may be
  designated as Interest Proceeds for distribution on the first Payment Date in accordance with the Priority
  of Payments to the extent such funds are not required to be applied to cure a Rating Confirmation Failure
  or applied to a Special Redemption.

          Custodial Account. The Trustee will hold Collateral Obligations in the "Custodial Account."
  All assets or securities at any time on deposit in or otherwise to the credit of the Custodial Account will
  be held in trust by the Trustee for the benefit of the Secured Parties.

          Revolving Reserve Account and Delayed Drawdown Reserve Account. Upon the purchase of any
  Collateral Obligation that is a Revolving Loan or Delayed Drawdown Loan, at the direction of the
  Servicer, the Trustee shall deposit Principal Proceeds into the Revolving Reserve Account, in the case of
  a Revolving Loan, and the Delayed Drawdown Reserve Account, in the case of a Delayed Drawdown
  Loan, each equal to the unfunded commitment amount of the Revolving Loan or Delayed Drawdown
  Loan, respectively, and the Principal Proceeds so deposited shall be considered part of the Purchase Price
  of the Revolving Loan or Delayed Drawdown Loan for purposes of the Indenture. At the direction of the
  Servicer at any time during or after the Replacement Period, the Trustee shall withdraw funds from the
  Revolving Reserve Account or the Delayed Drawdown Reserve Account to fund extensions of credit
  pursuant to Revolving Loans or Delayed Drawdown Loans, respectively. In addition, to the extent that
  the Issuer receives proceeds of a repayment in respect of a Revolving Loan (except to the extent of any
  concurrent commitment reduction) at any time during or after the Replacement Period, the Trustee shall
  deposit the proceeds into the Revolving Reserve Account.

           Upon the sale of a Revolving Loan or Delayed Drawdown Loan in whole or in part or the
  reduction in part or termination of the Issuer’s commitment thereunder, an amount on deposit in the
  Revolving Reserve Account or the Delayed Drawdown Reserve Account, as the case may be, specified by
  the Servicer as being equal to (i) the Unfunded Amount of the commitment (in the case of a sale in whole
  or a termination of the commitment), (ii) the proportionate amount of the amount on deposit (in the case
  of a sale in part) or (iii) the amount by which the commitment is reduced (in the case of a reduction
  thereof in part), shall be transferred by the Trustee to the Collection Account as Principal Proceeds.

          Amounts on deposit in the Revolving Reserve Account or the Delayed Drawdown Reserve
  Account will be held in Eligible Investments with Stated Maturities as directed by the Servicer (which
  may be in the form of standing instructions) not later than the Business Day after the date of their
  purchase. All interest and other income from amounts in the Revolving Reserve Account and the
  Delayed Drawdown Reserve Account deposited to the Collection Account under the Indenture shall be
  considered Interest Proceeds in the Due Period in which they are so deposited.

          Synthetic Security Reserve Account. Upon the purchase of any Unfunded Synthetic Security, at
  the direction of the Servicer, the Trustee shall deposit Principal Proceeds into the "Synthetic Security
  Reserve Account" equal to the commitment amount of such Unfunded Synthetic Security. At the
  direction of the Servicer at any time during or after the Replacement Period, the Trustee shall withdraw
  funds from the Synthetic Security Reserve Account to fund the Issuer's payment obligations under the
  Unfunded Synthetic Securities.




                                                      125
                                                                                             010071
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
                                       of 26206/09/21 Page 160 of 283 PageID 12949
Case 3:21-cv-00538-N Document 26-37 Filed


          Upon the sale of an Unfunded Synthetic Security in whole or in part or the reduction in part or
  termination of the Issuer’s commitment thereunder, an amount on deposit in the Synthetic Security
  Reserve Account specified by the Servicer as being equal to (i) the proportionate amount of the amount
  on deposit (in the case of a sale in part) or (ii) the amount by which the commitment is reduced (in the
  case of a reduction thereof in part), shall be transferred by the Trustee to the Collection Account as
  Principal Proceeds.

           Amounts on deposit in the Synthetic Security Reserve Account will be held in Eligible
  Investments with Stated Maturities as directed by the Servicer (which may be in the form of standing
  instructions) not later than the Business Day after the date of their purchase. All interest and other
  income from amounts in the Synthetic Security Reserve Account deposited to the Collection Account
  under the Indenture shall be considered Interest Proceeds in the Due Period in which they are so
  deposited.

           Synthetic Security Collateral Account. On or before the date on which the Issuer enters into a
  Synthetic Security the Trustee shall create a sub-account of the securities account established for
  Synthetic Security Collateral (the "Synthetic Security Collateral Account") with respect to the Synthetic
  Security. All Synthetic Security Collateral posted by any Synthetic Security Counterparty in support of
  its respective obligation under a Synthetic Security shall be immediately deposited into the Synthetic
  Security Collateral Account and posted to the sub-account related to the Synthetic Security. On each day
  on which amounts are payable to the Issuer out of Synthetic Security Collateral, the Issuer shall direct the
  Trustee to withdraw amounts on deposit in the Synthetic Security Collateral Account in an amount
  sufficient to make the payment (including any total or partial release of Synthetic Security Collateral).
  The only permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of,
  the Synthetic Security Collateral Account shall be:

          (i)     for application to obligations of the relevant Synthetic Security Counterparty to the Issuer
                  under a Synthetic Security if the Synthetic Security becomes subject to early termination
                  or in the exercise of remedies under the Synthetic Security upon any "event of default"
                  under and as defined in the terms of the Synthetic Security, including liquidating the
                  related Synthetic Security Collateral Account; or

          (ii)    to return the Synthetic Security Collateral to the relevant Synthetic Security Counterparty
                  when and as required by the terms of the Synthetic Security, in each case as directed by
                  the Servicer.

  Amounts on deposit in the Synthetic Security Collateral Account will be held in Eligible Investments
  having Stated Maturities not later than one Business Day after their purchase, as directed by the Servicer
  (which may be in the form of standing instructions), and shall not be considered an asset of the Issuer for
  the purposes of the Coverage Tests.

          Hedge Counterparty Collateral Account. The Trustee will deposit all collateral received from a
  Hedge Counterparty under any Hedge Agreement into the "Hedge Counterparty Collateral Account."
  The only permitted withdrawal from or application of funds on deposit in, or otherwise to the credit of,
  the Hedge Counterparty Collateral Account will be (i) for application to obligations of the relevant Hedge
  Counterparty to the Issuer under a Hedge Agreement if the Hedge Agreement becomes subject to early
  termination or (ii) to return collateral to the relevant Hedge Counterparty when and as required by the
  relevant Hedge Agreement, in each case as directed by the Servicer. Amounts on deposit in the Hedge
  Counterparty Collateral Account will be held in Eligible Investments with Stated Maturities no later than
  the Business Day before the next Payment Date as directed by the Servicer (which may be in the form of




                                                      126
                                                                                              010072
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
                                       of 26206/09/21 Page 161 of 283 PageID 12950
Case 3:21-cv-00538-N Document 26-37 Filed


  standing instructions) and shall not be considered an asset of the Issuer for the purposes of the Coverage
  Tests.

          Closing Date Expense Account. Amounts deposited in the "Closing Date Expense Account" on
  the Closing Date will be withdrawn to pay certain administrative expenses of the Co-Issuers. On the
  Payment Date in August 2008 (or, at the discretion of the Servicer, on the Payment Date in May 2008),
  the Trustee, at the direction of the Servicer in its sole discretion, shall transfer all funds on deposit in the
  Closing Date Expense Account to the Collection Account as Interest Proceeds or Principal Proceeds and
  close the Closing Date Expense Account. Amounts on deposit in the Closing Date Expense Account shall
  be held in Eligible Investments with Stated Maturities no later than the Business Day before the second
  Payment Date as directed by the Servicer (which may be in the form of standing instructions) and shall
  not be considered an asset of the Issuer for the purposes of the Coverage Tests.

           Expense Reimbursement Account. On any Payment Date and on any date between Payment
  Dates, the Trustee will apply amounts, if any, in the "Expense Reimbursement Account" to the payment
  of expenses and fees that must be paid between Payment Dates or that are due on that Payment Date
  under clause (1) of "Description of the Securities—Priority of Payments—Interest Proceeds" and the
  Trustee shall on any Payment Date transfer to the Expense Reimbursement Account an amount equal to
  the excess, if any of the Administrative Expense Cap over the amounts due under clause (1) of
  "Description of the Securities—Priority of Payments—Interest Proceeds" to the Expense Reimbursement
  Account in accordance with clause (2) of "Description of the Securities—Priority of Payments—Interest
  Proceeds." Amounts on deposit in the Expense Reimbursement Account shall be held in Eligible
  Investments with Stated Maturities as directed by the Servicer (which may be in the form of standing
  instructions), no later than the Business Day before the next Payment Date.

          Securities Lending Account. The Trustee will deposit all Securities Lending Collateral posted by
  any Securities Lending Counterparty in support of its respective obligation under a Securities Lending
  Agreement in a securities account (the "Securities Lending Account"). The only permitted withdrawal
  from or application of funds on deposit in, or otherwise to the credit of, the Securities Lending Account
  will be (i) for application to obligations of the relevant Securities Lending Counterparty to the Issuer
  under a Securities Lending Agreement if the Securities Lending Agreement becomes subject to early
  termination or in the exercise of remedies under the Securities Lending Agreement upon any "event of
  default" under and as defined in the Securities Lending Agreement, including liquidating the related
  Securities Lending Collateral or (ii) to return collateral to the Securities Lending Counterparty when and
  as required by a Securities Lending Agreement. Amounts on deposit in the Securities Lending Account
  shall be held in Eligible Investments with Stated Maturities as directed by the Servicer (which may be in
  the form of standing instructions) no later than the Business Day before the next Payment Date. Amounts
  on deposit in the Securities Lending Account shall not be considered an asset of the Issuer for the
  purposes of the Coverage Tests, but the loaned security or asset that relates to the Securities Lending
  Account shall be so considered an asset of the Issuer.

           Payment Account. The Trustee will from time to time transfer funds into the "Payment
  Account,", in accordance with the Indenture. All assets or securities at any time on deposit in or
  otherwise to the credit of the Payment Account will be held in trust by the Trustee for the benefit of the
  Secured Parties. The only permitted withdrawal from or application of funds on deposit in, or otherwise
  to the credit of, the Payment Account shall be to pay amounts due and payable on the Notes and to pay
  Administrative Expenses and other amounts specified in the Indenture, each in accordance with the
  Priority of Payments.

          Class II Preference Share Special Payment Account. On each Payment Date, to the extent of
  available funds in accordance with the Priority of Payments, the Trustee will deposit into the "Class II




                                                        127
                                                                                                 010073
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
                                       of 26206/09/21 Page 162 of 283 PageID 12951
Case 3:21-cv-00538-N Document 26-37 Filed


  Preference Share Special Payment Account" amounts equal to the Class II Preference Share Special
  Payments. With respect to any Payment Date, the Servicer may, in its sole discretion, at any time waive a
  portion (or all) of the Servicing Fees then due and payable, in which event an amount equal to such
  waived portion will be paid by the Trustee on behalf of the Issuer to the Preference Shares Paying Agent,
  subject to the laws of the Cayman Islands, for payment pro rata to the Holders of the Class II Preference
  Shares as Class II Preference Share Special Payments, provided that with respect to the Payment Date in
  May 2008 such Class II Preference Share Special Payments will, at a minimum, include amounts that
  would otherwise constitute a portion (representing the Class II Preference Share Percentage) of the
  Servicing Fees that have accrued from the Closing Date to February 3, 2008. For purposes of any
  calculation under the Indenture and the Servicing Agreement, the Servicer will be deemed to have
  received the Servicing Fee in an amount equal to the sum of the Servicing Fee actually paid to the
  Servicer and the amount distributed to the Holders of the Class II Preference Shares as Class II Preference
  Share Special Payments.

           Synthetic Security Counterparty Account. To the extent that any Synthetic Security requires the
  Issuer to secure its obligations to the related Synthetic Security Counterparty, the Issuer shall direct the
  Trustee and the Trustee shall establish a segregated securities account (the "Synthetic Security
  Counterparty Account") in the name of the Trustee as entitlement holder in trust for the benefit of such
  Synthetic Security Counterparty and over which the Trustee shall have exclusive control and the sole
  right of withdrawal, acting at the direction of the Synthetic Security Counterparty, in accordance with the
  applicable Synthetic Security and the Indenture. In the alternative, a Synthetic Security Counterparty
  Account may be established with a trustee designated by the Synthetic Security Counterparty that satisfies
  the requirements with respect to being a securities intermediary with respect to the posted collateral if that
  trustee would qualify to be a successor trustee under the Indenture and the account satisfies the other
  requirements of a Synthetic Security Counterparty Account under the Indenture.

           As directed in writing by the Servicer, the Trustee shall deposit (or deliver for deposit) into each
  Synthetic Security Counterparty Account all amounts or securities that are required to secure the
  obligations of the Issuer in accordance with the related Synthetic Security, such deposit to be made from
  funds held in the Collection Account and available for the purchase of Collateral Obligations under the
  Indenture (as instructed by the Servicer). The Servicer shall direct any such deposit only during the
  Replacement Period and only to the extent that monies are available for the purchase of Collateral
  Obligations pursuant to the Indenture. Any income received on amounts in the Synthetic Security
  Counterparty Account shall, after application in accordance with the relevant Synthetic Security, be
  withdrawn from the Synthetic Security Counterparty Account and deposited in the Collection Account for
  distribution as Interest Proceeds.

          As directed by the Servicer in writing and in accordance with the applicable Synthetic Security
  and the Indenture, amounts on deposit in a Synthetic Security Counterparty Account shall be held in
  Synthetic Security Collateral.

          In connection with the occurrence of a credit event or an event of default or a termination event
  (each as defined in the applicable Synthetic Security) under the related Synthetic Security, amounts in any
  Synthetic Security Counterparty Account shall be withdrawn by the Trustee (or the Trustee shall request
  their withdrawal) and applied toward the payment of any amounts payable by the Issuer to the related
  Synthetic Security Counterparty (other than any Defaulted Synthetic Termination Payments) in
  accordance with the Synthetic Security, as directed by the Servicer in writing. Any excess amounts held
  in a Synthetic Security Counterparty Account, or held directly by a Synthetic Security Counterparty, after
  payment of all amounts owing from the Issuer to the related Synthetic Security Counterparty in
  accordance with the related Synthetic Security shall be withdrawn from the Synthetic Security
  Counterparty Account and deposited in the Collection Account for distribution as Principal Proceeds.




                                                       128
                                                                                                010074
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
                                       of 26206/09/21 Page 163 of 283 PageID 12952
Case 3:21-cv-00538-N Document 26-37 Filed


          Amounts on deposit in any Synthetic Security Counterparty Account shall not be considered an
  asset of the Issuer for the purposes of the Coverage Tests, but the Synthetic Security that relates to the
  Synthetic Security Counterparty Account shall be so considered an asset of the Issuer (with the notional
  amount as the Principal Balance unless a default exists under the applicable Synthetic Security).

  Hedge Agreements

          At any time and from time to time on or after the Closing Date, the Issuer, at the direction of the
  Servicer and with the consent of a Majority of the Controlling Class, shall enter into the Hedge
  Agreements and will assign its rights (but none of its obligations) under the Hedge Agreements to the
  Trustee pursuant to the Indenture. The Trustee will, on behalf of the Issuer and in accordance with the
  Valuation Report, pay amounts due to the Hedge Counterparties under the Hedge Agreements on any
  Payment Date in accordance with the Priority of Payments.

           The Issuer shall not enter into any Hedge Agreement the payments from which are subject to
  withholding tax unless the Issuer is not required to make additional payments to the Hedge Counterparty
  on account of amounts withheld and the Hedge Counterparty is required to make additional payments so
  that the net amount received by the Issuer after satisfaction of such tax is the amount due to the Issuer
  before the imposition of withholding tax. The Issuer shall not enter into any Hedge Agreement the entry
  into, performance or termination of which would subject the Issuer to net income tax in any jurisdiction
  outside of the Issuer’s jurisdiction of incorporation.

         Whenever the Issuer enters into a Hedge Agreement, the Hedge Counterparty thereto shall
  comply with the then currently applicable rating criteria of each Rating Agency from time to time (the
  "Required Rating").
           If at any time a Hedge Counterparty does not have the Required Rating, then the Hedge
  Counterparty shall be required, at its sole expense, to, within the applicable period specified in the related
  Hedge Agreement post collateral, obtain a guarantor, replace itself with a substitute Hedge Counterparty
  or take such other measures as specified in the applicable Hedge Agreement.
          Any payments required to be made under the Hedge Agreements shall be made in accordance
  with the Priority of Payments. Defaulted Hedge Termination Payments shall be subordinate to interest
  and principal payments on the Notes and any other payments required to be made by the Issuer under the
  Hedge Agreements, but senior to distributions to Holders of the Preference Shares pursuant to the
  Indenture.

           Unless the Rating Condition with respect to each Rating Agency is otherwise satisfied, following
  the early termination of a Hedge Agreement (other than on a Redemption Date) the Issuer, at the direction
  of the Servicer, shall promptly (but no later than 60 days after the early termination), and to the extent
  possible through Hedge Termination Receipts, enter into a replacement hedge, unless, in the exercise of
  the Servicer’s commercially reasonable judgment, to do so would not be in the best interest of the Issuer
  and the Rating Condition with respect to each Rating Agency is satisfied with respect to not entering into
  a replacement hedge. In addition, a replacement hedge may not be entered into unless the Issuer provides
  the Rating Agencies with at least seven Business Days’ prior written notice of its intention to enter into a
  replacement hedge, together with its form and the Rating Condition with respect to each Rating Agency is
  satisfied with respect to the replacement hedge. The Issuer shall use commercially reasonable efforts to
  cause the termination of a Hedge Agreement (other than a termination resulting from the bankruptcy,
  insolvency, or similar event with respect to the Hedge Counterparty) to become effective simultaneously
  with its entering into a replacement hedge. To the extent that (i) the Servicer determines not to replace
  the Hedge Agreement and the Rating Condition with respect to each Rating Agency is satisfied with
  respect to the determination; or (ii) termination is occurring on a Redemption Date, the Hedge




                                                       129
                                                                                                010075
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
                                       of 26206/09/21 Page 164 of 283 PageID 12953
Case 3:21-cv-00538-N Document 26-37 Filed


  Termination Receipts shall become part of Principal Proceeds and be distributed in accordance with the
  Priority of Payments on the next following Payment Date (or on the Redemption Date, if the Notes are
  redeemed on the Redemption Date).

          The notional amounts of the Hedge Agreements outstanding at any time may be reduced or
  increased from time to time, by the Issuer, and the Hedge Agreements may be amended, modified, or
  terminated in accordance with the Hedge Agreements if the Rating Condition with respect to each Rating
  Agency is satisfied with respect to the reduction, increase, amendment, modification, or termination, as
  the case may be.

           Each Hedge Agreement may be terminated pursuant to its terms by the Hedge Counterparty upon
  an Optional Redemption of the Notes, an acceleration of maturity of the Notes followed by the liquidation
  of any or all of the Collateral after an Event of Default or the entry into certain amendments to the
  Indenture without the consent of the Hedge Counterparty. The Hedge Agreement will not be permitted to
  be terminated by the Issuer as the result of a Default or Event of Default unless any acceleration of
  maturity of the Notes resulting from the Event of Default is no longer permitted to be rescinded pursuant
  to the Indenture.

           Except for Hedge Agreements entered into on or before the Closing Date, the Issuer shall not
  enter into any Hedge Agreement unless the Rating Condition with respect to each Rating Agency is
  satisfied.

  Securities Lending

          The Indenture permits the Issuer to engage in a limited number of securities lending transactions
  as described below.

           The Servicer may instruct the Trustee to cause Collateral Obligations that are not Defaulted
  Collateral Obligations to be lent for a term of 90 days or less to banks, broker-dealers, and other financial
  institutions (other than insurance companies) having long-term and short-term senior unsecured debt
  ratings or guarantors with ratings of at least "A1" (and not "A1" but on credit watch with negative
  implications) and "P-1" (and not on credit watch for possible downgrade) from Moody’s and a long-term
  senior unsecured debt rating of at least "A" or a short-term senior unsecured debt rating of at least "A-1"
  from S&P (each, a "Securities Lending Counterparty") pursuant to one or more agreements (each, a
  "Securities Lending Agreement"); provided that Collateral Obligations the Market Value of which
  cannot be determined under clause (i), (ii) or (iii) of that definition may not be lent pursuant to a
  Securities Lending Agreement. Upon receipt of an Issuer Order, the Trustee shall release any lent
  Collateral Obligations to a Securities Lending Counterparty as directed by the Servicer. The Securities
  Lending Counterparties may be Affiliates of the Initial Purchasers or Affiliates of the Servicer. The
  duration of any Securities Lending Agreement shall not exceed the Stated Maturity of the Notes.
  Collateral Obligations representing no more than 15% (measured by Aggregate Principal Balance) of the
  Maximum Amount may be loaned pursuant to Securities Lending Agreements at any time.

          Each Securities Lending Agreement shall be on market terms as determined by the Servicer
  (except to the extent specified in the Indenture) and shall:

          (i)     require that the Securities Lending Counterparty return to the Issuer debt obligations that
                  are identical (in terms of issue and class) to the lent Collateral Obligations;

          (ii)    require that the Securities Lending Counterparty pay to the Issuer amounts equivalent to
                  all interest and other payments that the owner of the lent Collateral Obligation is entitled




                                                       130
                                                                                               010076
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
                                       of 26206/09/21 Page 165 of 283 PageID 12954
Case 3:21-cv-00538-N Document 26-37 Filed


                 to for the period during which the Collateral Obligation is lent and require that any such
                 payments not be subject to withholding tax imposed by any jurisdiction unless the
                 Securities Lending Counterparty is required under the Securities Lending Agreement to
                 make "gross-up" payments to the Issuer that cover the full amount of the withholding tax
                 on an after-tax basis;

        (iii)    require that the Rating Condition with respect to each Rating Agency shall be satisfied
                 with respect to the execution of the Securities Lending Agreement;

        (iv)     satisfy any other requirements of Section 1058 of the Code and the Treasury Regulations
                 promulgated under it;

        (v)      be governed by the laws of New York;

        (vi)     permit the Issuer to assign its rights under the Securities Lending Agreement to the
                 Trustee pursuant to the Indenture;

        (vii)    provide for early termination and the delivery of any lent Collateral Obligation with no
                 penalty if the Collateral Obligation becomes a Credit Risk Obligation or is subject to
                 redemption in accordance with its terms;

        (viii)   provide for early termination and the delivery of any lent Collateral Obligation with no
                 penalty upon any redemption of the Notes in whole;

        (ix)     require the Securities Lending Counterparty to post with the Trustee collateral consisting
                 of cash or direct registered debt obligations of the United States of America that have a
                 maturity date no later than the Business Day preceding the stated termination date of the
                 Securities Lending Agreement to secure its obligation to return the Collateral Obligations
                 or in the alternative post that collateral with a custodian for the benefit of the Issuer
                 designated by the Securities Lending Counterparty that satisfies the requirements with
                 respect to being a securities intermediary with respect to the posted collateral if that
                 custodian would qualify to be a successor trustee under the Indenture;

        (x)      provide that the Securities Lending Collateral shall be maintained as provided in the
                 related Securities Lending Agreement and if securities are delivered to the Trustee as
                 security for the obligations of the Securities Lending Counterparty under the related
                 Securities Lending Agreement, the Servicer on behalf of the Issuer will negotiate with the
                 Securities Lending Counterparty a rate for the loan fee to be paid to the Issuer for lending
                 the lent Collateral Obligations;

        (xi)     the lent Collateral Obligations shall be marked-to-market on a daily basis by the Servicer
                 on the basis of their Market Value;

        (xii)    the Collateral will include the Issuer’s rights under the related Securities Lending
                 Agreement rather than the loaned Collateral Obligation;

        (xiii)   provide for early termination within ten days at the option of the Issuer and the delivery
                 of any lent Collateral Obligation with no penalty if the Securities Lending Counterparty
                 is no longer in compliance with the requirements relating to the credit ratings of the
                 Securities Lending Counterparty and the noncompliance is not cured as provided in the
                 Indenture; and




                                                     131
                                                                                             010077
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
                                       of 26206/09/21 Page 166 of 283 PageID 12955
Case 3:21-cv-00538-N Document 26-37 Filed


          (xiv)   contain appropriate limited recourse and non-petition provisions (to the extent the Issuer
                  has contractual payment obligations to the Securities Lending Counterparty) equivalent
                  (mutatis mutandis) to those in the Indenture.

          In addition, if either Moody’s or S&P downgrades a Securities Lending Counterparty such that
  the Securities Lending Agreements to which the Securities Lending Counterparty is a party are no longer
  in compliance with the requirements relating to the credit ratings of the Securities Lending Counterparty,
  then the Issuer shall take such steps as provided in the related Securities Lending Agreements.

           The Servicer shall instruct the Trustee in writing with respect to the administration of any
  Securities Lending Agreement (including with respect to any default and the exercise of rights under it).
  The Trustee shall not have any responsibility for evaluating the sufficiency, validity, or acceptability of
  any Securities Lending Agreement or for the qualifications or eligibility of any Securities Lending
  Counterparty. Nothing in the Indenture shall be construed to cause the Trustee to have any fiduciary
  duties to any Securities Lending Counterparty.

           So long as any Collateral Obligation is on loan pursuant to a Securities Lending Agreement,
  (a) the Trustee shall have no liability for any failure or inability on its part to receive any information or
  take any action with respect to the Collateral Obligation because of its being on loan (including any
  failure to take action with respect to a notice of redemption, consent solicitation, exchange or tender offer,
  or similar corporate action) and (b) the loaned Collateral Obligations shall not be disqualified for return to
  the Trustee as a Collateral Obligation by any change in circumstance or status during the time while on
  loan (including any change that would cause the Collateral Obligation to be ineligible for purchase by the
  Issuer under the Indenture if applied to a proposed purchase of it in the open market at the time of its
  return from loan).




                                                       132
                                                                                                010078
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
                                       of 26206/09/21 Page 167 of 283 PageID 12956
Case 3:21-cv-00538-N Document 26-37 Filed


                         MATURITY AND PREPAYMENT CONSIDERATIONS

           The Stated Maturity of each Class of Notes will be November 1, 2021 or, upon a Maturity
  Extension (if any), the applicable Extended Stated Maturity Date; however, the principal of each Class of
  the Notes is expected to be paid in full prior to its Stated Maturity (or Extended Stated Maturity Date, as
  applicable). Average life refers to the average amount of time that will elapse from the date of delivery of
  a security until each dollar of the principal of such security will be paid to the investor. The average lives
  of the Notes will be determined by the amount and frequency of principal payments, which are dependent
  upon, among other things, the amount of sinking fund payments and any other payments received at or in
  advance of the scheduled maturity of Collateral Obligations (whether through sale, maturity, redemption,
  default or other liquidation or disposition).

           The actual performance of the Securities will also be affected by the financial condition of the
  obligors on or issuers of the Collateral Obligations and the characteristics of the Collateral Obligations,
  including the interest rate or other rate of distribution, the actual default rate and actual losses sustained,
  the existence and frequency of exercise of any prepayment, optional redemption, or sinking fund features
  and any related premium, the prevailing level of interest rates, any sales of Collateral Obligations, and
  any unique risks of the Collateral Obligations. Any disposition of a Collateral Obligation may change the
  composition and characteristics of the portfolio of Collateral Obligations and their rate of payment, and,
  accordingly, may affect the actual performance of each respective Class of Securities. The ability of the
  Issuer to apply any Interest Proceeds or Principal Proceeds in the manner described under "Security for
  the Notes" will also affect the performance of the Securities. Redemptions will also affect the
  performance of the Securities.




                                                        133
                                                                                                 010079
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
                                       of 26206/09/21 Page 168 of 283 PageID 12957
Case 3:21-cv-00538-N Document 26-37 Filed


                                              THE SERVICER

          The information appearing in this section has been prepared by the Servicer and has not been
  independently verified by the Co-Issuers or the Initial Purchasers. Accordingly, notwithstanding
  anything to the contrary herein, neither the Co-Issuers nor the Initial Purchasers assume any
  responsibility for the accuracy, completeness or applicability of such information.

  General

          Based in Dallas, Texas, Highland Capital is a registered investment adviser specializing in below
  investment-grade credit and special situation investing. As of June 30, 2007, Highland Capital managed
  over $40.02 billion in leveraged loans, high yield bonds, structured products and other assets for banks,
  insurance companies, pension plans, foundations and high net worth individuals.

          Highland Capital manages or services these assets through a variety of fund structures including
  separate accounts, CDOs, hedge funds and mutual funds. As of June 30, 2007, Highland Capital invested
  in approximately 1,700 issuers across its portfolios and Highland Capital's 100-person credit team
  followed below investment grade and credit sensitive credit positions across over 36 industries. Highland
  Capital or an Affiliate or predecessor thereof has been an SEC-registered investment adviser since April
  1993.

  Philosophy and Process

          Highland Capital has a large range and depth of experience. It has expertise in the fields of
  syndicated loans, high yield bonds, and distressed assets. Highland Capital believes it is in a position to
  maximize the spread differential between the yields on underlying collateral and the cost of financing. In
  addition, Highland Capital seeks to construct portfolios to (a) maximize relative value based on its credit
  views and (b) maximize diversification in order to minimize the effect of isolated credit events on the
  overall portfolio, utilizing Highland Capital’s infrastructure to minimize defaults of underlying assets and
  to maximize recoveries in the case of defaults. Highland Capital has over $1.0 billion of firm capital
  exposure to the firm’s funds and expects that HFP, an Affiliate of the Servicer, and/or one or more of
  HFP’s subsidiaries will on the Closing Date purchase all of the Class II Preference Shares.

            Highland Capital believes that its disciplined selection process minimizes a portfolio’s risk and
  that its analysis seeks to maximize yield spread while limiting downside risk. Portfolio managers actively
  follow each credit and several times each year the entire staff reviews all positions during multi-day
  monitoring meetings. Highland Capital diversifies its portfolios with set limits on exposure to any one
  given industry or issuer. Highland Capital believes that this philosophy and selection process has resulted
  in positive returns on its underlying loan portfolio and consistent outperformance relative to its indices.

          Highland Capital focuses on a "team" approach that it has used since 1990. It is Highland Capital
  management’s belief that this style creates the optimum environment for the exchange of information and
  the development of all asset management professionals. All aspects of the selection, monitoring and
  servicing process are coordinated through the senior asset portfolio managers’ direct interaction. A
  committee of senior portfolio managers and analysts, Highland Capital’s Chief Investment Officer and its
  Head of Structured Products meets every morning to discuss the status of the credits. Collectively, the
  committee utilizes a selection and monitoring process which is driven by fundamental credit research.
  Each portfolio manager/analyst makes specific credit recommendations based upon industry coverage.
  The credit recommendation is then brought to the committee for consideration. Based upon the consensus
  decision, the portfolio manager with the recommendation will direct Highland Capital traders to execute
  the trade. Highland Capital has also provided its committee with a strong commitment to technology.




                                                      134
                                                                                              010080
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
                                       of 26206/09/21 Page 169 of 283 PageID 12958
Case 3:21-cv-00538-N Document 26-37 Filed


  The firm developed Wall Street Office® which is a proprietary software system that allows Highland
  Capital to model, portfolio manage, and trade syndicated loans. This software has been licensed to more
  than 70 financial institutions that acquire syndicated loans.

  Professionals of the Servicer

          Set forth below is information regarding certain persons who are currently employed by the
  Servicer. Such persons may not necessarily continue to be so employed during the entire term of the
  Servicing Agreement.

          James Dondero, CFA, CPA, CMA – Managing Partner, President

           Mr. Dondero is a Founder and President of Highland Capital. He is also Chairman of the
  Board of Directors of Highland Financial Trust. Prior to Highland Capital, Mr. Dondero served as
  Chief Investment Officer of Protective Life's GIC subsidiary, and helped grow the business from
  concept to over $2 billion from 1989 to 1993. His portfolio management experience includes
  mortgage-backed securities, investment grade corporates, leveraged bank loans, emerging markets,
  derivatives, preferred stocks and common stocks. From 1985 to 1989, he managed approximately $1
  billion in fixed income funds for American Express. Prior to American Express, he completed the
  financial training program at Morgan Guaranty Trust Company. Mr. Dondero is a Beta Gamma Sigma
  graduate of the University of Virginia, 1984 with degrees in Accounting and Finance. Mr. Dondero is
  a Certified Public Accountant and a Certified Management Accountant. He has earned the right to use
  the Chartered Financial Analyst designation.

          Mark Okada, CFA – Managing Partner, Chief Investment Officer

           Mr. Okada is a Founder and Chief Investment Officer of Highland Capital. He is responsible
  for overseeing Highland Capital’s investment activities for its various strategies, and has over 20 years
  of experience in the leveraged finance market. Prior to Highland Capital, Mr. Okada served as Manager
  of Fixed Income for Protective Life’s GIC subsidiary from 1990 to 1993. He was primarily responsible
  for the bank loan portfolio and other risk assets. Protective was one of the first non-bank entrants into
  the syndicated loan market. From 1986 to 1990, he served as Vice President for Hibernia National
  Bank, managing over $1 billion of high yield bank loans. Mr. Okada is an honors graduate of the
  University of California Los Angeles with degrees in Economics and Psychology. He completed his
  credit training at Mitsui and has earned the right to use the Chartered Financial Analyst designation.
  Mr. Okada is also Chairman of the Board of Directors of Common Grace Ministries Inc.

          Todd Travers, CFA – Partner, Head of Structured Products, Senior Portfolio Manager

           Mr. Travers is responsible for Highland Capital’s CDO business and is the primary Senior
  Portfolio Manager for Highland Capital’s CDOs. He is a member of the Credit Committee and heads a
  team that is responsible for structuring new CDO transactions and implementing additional
  opportunities in Highland Capital’s core businesses. He is also Chief Executive Officer and Chief
  Investment Officer of Highland Financial Partners, an externally managed company whose primary
  strategy is investing in CDO equity. Formerly, Mr. Travers served as Industry Portfolio
  Manager/Portfolio Analyst from 1994 to 1998 for Highland Capital. His prior responsibilities included
  managing a portion of Highland Capital’s leveraged loan and high yield debt portfolios across a wide
  range of industry sectors. Prior to joining Highland Capital, Mr. Travers was a Finance Manager at
  American Airlines. Mr. Travers is a graduate of Iowa State University with a BS in Industrial
  Engineering. He received his MBA from Southern Methodist University. Mr. Travers has earned the
  right to use the Chartered Financial Analyst designation.




                                                      135
                                                                                              010081
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
                                       of 26206/09/21 Page 170 of 283 PageID 12959
Case 3:21-cv-00538-N Document 26-37 Filed


         Patrick H. Daugherty – Partner, Head of Distressed and Special Situations Investments, Co-
  Head of Private Equity

           Mr. Daugherty is Head of Distressed and Special Situations Investing, and a Senior Portfolio
  Manager at Highland Capital. His responsibilities include managing the Distressed Investments Group
  and co-managing the Private Equity Investments Group. He has formerly served as General Counsel to
  Highland Capital. Prior to joining Highland Capital in April 1998, Mr. Daugherty served as Vice
  President in the Corporate Finance Group at Bank of America Capital Markets, Inc (formerly
  NationsBanc Capital Markets, Inc.) where he originated and structured leveraged transactions of mid-cap
  companies located in the Southwest. Prior to joining Bank of America, Mr. Daugherty was an Associate
  with the law firm of Baker, Brown, Sharman and Parker in Houston, Texas, where he worked with banks
  and financial institutions in the liquidation of various RTC portfolios. Mr. Daugherty has over 15 years
  of experience in distressed, high yield and corporate restructuring. He has been involved in over 100
  restructurings and held steering committee positions in over 40 bankruptcies. Mr. Daugherty currently
  serves on the Board of Directors of Trussway Holdings, Inc. and its affiliates (as Chairman), Home
  Interiors & Gifts, Inc. and its affiliates (as Chairman), Nexpak Corporation and its affiliates (as
  Chairman), Moll Industries and its affiliates (as Chairman), Safety-Kleen Holdco., Inc. and is a former
  board member of Norse Merchant Group and its affiliates, Ferrimorac Holdings Limited and Mariner
  Health Care, Inc. He received a BBA in Finance from The University of Texas at Austin and a Juris
  Doctorate from The University of Houston School of Law. Mr. Daugherty’s professional certifications
  include membership in the Texas Bar Association and admittance to the American Bar Association in
  1992.

          John Morgan, CFA – Partner, Senior Industry Portfolio Manager, Real Estate

          Mr. Morgan is a Senior Industry Portfolio Manager, and has responsibility for overseeing the
  firm’s Real Estate debt investments. The firm’s real estate investments include a variety of asset types,
  including Commercial Mortgage Backed Securities ("CMBSs"), mezzanine notes, and real estate bank
  loans. Since joining Highland Capital in March 2000, Mr. Morgan has also covered a variety of other
  industries, including retail, restaurants, and supermarkets. Prior to joining Highland Capital in March
  2000, Mr. Morgan served as Portfolio Analyst for Falcon Fund Management, LTD from August 1995-
  February 2000. At Falcon, he created comparables to assess the attractiveness of companies within
  industries and across the portfolio. He assisted the Portfolio Manager in the security selection process and
  management of the portfolio. Prior to Falcon, he was an Analyst for a Convertible Arbitrage Fund at Q
  Investments. His primary responsibility included analyzing financial statements and related corporate
  disclosures and performing analysis on potential investment opportunities. He received both a BS in
  Biological Sciences and an MBA from Southern Methodist University, and has earned the right to use the
  Chartered Financial Analyst designation.

          Kurtis S. Plumer, CFA – Partner, Senior Portfolio Manager, Multi-Strategies

          Mr. Plumer is a Senior Portfolio Manager at Highland Capital. Prior to joining Highland Capital
  in July 1999, Mr. Plumer was a distressed High Yield Bond Trader at Lehman Brothers in New York,
  where he managed a $250 million portfolio invested in global distressed securities. While at Lehman, he
  also traded emerging market sovereign bonds. Prior to joining Lehman Brothers, Mr. Plumer was a
  Corporate Finance Banker at NationsBanc Capital Markets, Inc. (now Bank of America Capital Markets,
  Inc.) where he focused on M&A and financing transactions for the bank’s clients. Mr. Plumer has over
  14 years of experience in distressed, high yield bond and leveraged loan products. Mr. Plumer earned a
  BBA in Economics and Finance from Baylor University, and an MBA in Strategy and Finance from the
  Kellogg School at Northwestern University. Mr. Plumer has earned the right to use the Chartered
  Financial Analyst designation.




                                                      136
                                                                                              010082
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
                                       of 26206/09/21 Page 171 of 283 PageID 12960
Case 3:21-cv-00538-N Document 26-37 Filed


          David Walls, CFA – Partner, Senior Industry Portfolio Manager

           Mr. Walls is a Senior Industry Portfolio Manager at Highland Capital. Prior to joining Highland
  Capital in October 2000, Mr. Walls worked for Lend Lease Real Estate Investments as an Associate in
  their Asset Management unit underwriting and structuring acquisitions of bulk portfolios of distressed
  Korean real estate and corporate debt. Before his international responsibilities at Lend Lease, Mr. Walls
  performed loan workouts on a domestic portfolio of sub- and non-performing real estate secured assets.
  Prior to Lend Lease, Mr. Walls worked at U.S. Trust Company of California as an Assistant Vice
  President, Junior Industry Portfolio Manager in their Fixed Income Portfolio Management group and for
  Capital Research & Management Company as a Fixed Income Trader. Mr. Walls has worked in finance
  for the cable, media, satellite, and communication equipment sectors for 14 years. At Highland Capital,
  Mr. Walls is a Senior Industry Portfolio Manager with oversight of the Cable and Satellite sectors. He
  holds a BA in Economics from Northwestern University, and an MBA in Finance and Marketing from the
  Kellogg School of Management at Northwestern University. Mr. Walls is a member of AIMR and DAIA.
  Mr. Walls has earned the right to use the Chartered Financial Analyst designation.

          Brett Pope, CFA – Partner, Senior Industry Portfolio Manager

          Mr. Pope is a Senior Industry Portfolio Manager at Highland Capital. Prior to joining Highland
  Capital in March 2001, Mr. Pope served as a Senior Equities Analyst in Healthcare at Street Advisor.com
  from 1999 to 2001. His experience also includes working as a Senior Research Analyst covering the
  Building Products and Financial Service sectors at Southwest Securities from 1996 to 1999. Prior to
  1996, he served as a Senior Financial Analyst with Associates First Capital Corporation. At Highland
  Capital, Mr. Pope is a Senior Industry Portfolio Manager covering the Healthcare and Information
  Technology sectors. Mr. Pope is a graduate of the University of Texas at Austin where he graduated
  Magna Cum Laude. Mr. Pope has earned the right to use the Chartered Financial Analyst designation.

          Patrick Conner, CFA – Partner, Senior Industry Portfolio Manager

          Mr. Conner is a Senior Industry Portfolio Manager at Highland Capital. Prior to joining Highland
  Capital in February 2002, Mr. Conner worked from 2001-2002 as an Industry Portfolio Manager for an
  equity hedge fund at Enron Corp. Prior to this position, Mr. Conner evaluated business unit strategy,
  mergers, acquisitions, and divestitures as a Director in Enron’s Corporate Development group from 1997-
  2001. Prior to joining Enron, Mr. Conner worked as a Corporate Lending Officer at Boatmen's
  Bancshares in middle market banking. Mr. Conner has acquired 14 years of investment experience. He
  holds an MBA in Finance from The Wharton School of Business at the University of Pennsylvania and a
  BBA in Finance from Wichita State University. Mr. Conner has earned the right to use the Chartered
  Financial Analyst designation.

          Amit Walia, CFA – Partner, Senior Industry Portfolio Manager

           Mr. Walia is a Partner and Senior Industry Portfolio Manager at Highland Capital Management,
  L.P., covering the Utilities sector. He has a total of 16 years experience in investments, mergers &
  acquisitions and banking. Prior to joining Highland in July 2003, Mr. Walia worked from 1999 to 2002
  as a Vice President in the corporate development group at Enron Corp where he worked on M&A
  transactions, including the sale of assets post bankruptcy. Prior to this he was a Director of Structured
  and Project Finance within the energy group at ANZ Banking Group Ltd in New York. He received his
  MBA (Finance) from the Simon School of Business, University of Rochester and a degree in Mechanical
  Engineering from the Indian Institute of Technology, Delhi. Mr. Walia has earned the right to use the
  Chartered Financial Analyst designation.




                                                     137
                                                                                           010083
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
                                       of 26206/09/21 Page 172 of 283 PageID 12961
Case 3:21-cv-00538-N Document 26-37 Filed


          Brad Borud – Partner, Senior Trader and Co-Director of Portfolio Management

           Mr. Borud is a Senior Trader and Co-Director of Portfolio Management at Highland Capital.
  Prior to joining Highland Capital in November 1996, Mr. Borud worked as a Global Finance Analyst in
  the Corporate Finance Group at NationsBank from 1995 to 1996 where he was involved in the
  originating, structuring, modeling, and credit analysis of leveraged transactions for large corporate
  accounts in the Southwest portion of the United States. During 1994, Mr. Borud also served at Conseco
  Capital Management as an Analyst Intern in the Fixed Income Research Department, following the
  Transportation and Energy sectors. Prior to his current duties at Highland Capital, Mr. Borud served as a
  Portfolio Analyst from 1996 to 1998. From 1998 to 2003, Mr. Borud was a Industry Portfolio Manager
  covering a wide range of industries, including Wireline Telecommunications, Wireless
  Telecommunications, Telecommunication Equipment Manufacturers, Multi-channel Video, and Media.
  He has a BS in Business Finance from Indiana University.

          Paul Kauffman, CFA, CPA – Partner, Senior Trader and Co-Director of Portfolio Management

           Mr. Kauffman is a Senior Trader and Co-Director of Portfolio Management at Highland Capital.
  Prior to joining Highland Capital in June 1999, Mr. Kauffman spent four years in the public accounting
  industry, including two and a half years at KPMG Peat Marwick. At KPMG, Mr. Kauffman gained audit
  experience in a wide range of industries, with particular focus on the Energy and Cable industries. He
  joined Highland Capital as a Portfolio Analyst, and was a Industry Portfolio Manager prior to moving into
  his current role. At Highland Capital, Mr. Kauffman has followed a variety of industries, including Paper
  & Packaging, General Industrials, Metals, and the Automotive sector. He received a BBA in Accounting
  from Baylor University, and an MBA from Duke University. Mr. Kauffman has earned the right to use
  the Chartered Financial Analyst designation.

          See "Risk Factors—Relating to the Servicer—The Issuer Will Depend on the Expertise Available
  to the Servicer and Its Key Personnel."




                                                     138
                                                                                           010084
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
                                       of 26206/09/21 Page 173 of 283 PageID 12962
Case 3:21-cv-00538-N Document 26-37 Filed


                                     THE SERVICING AGREEMENT
          The following summary describes certain provisions of the Servicing Agreement. The summary
  does not purport to be complete and is subject to, and qualified in its entirety by reference to, the
  Servicing Agreement.

           Pursuant to the terms of the Servicing Agreement, and in accordance with the requirements set
  forth in the Indenture, the Servicer will select the portfolio of Collateral Obligations and will instruct the
  Trustee with respect to any acquisition, disposition or sale of a Collateral Obligation or an Eligible
  Investment. Neither of the Initial Purchasers and none of their Affiliates will select any of the Collateral
  Obligations.

          Pursuant to the terms of the Servicing Agreement, the Servicer will monitor the Collateral
  Obligations and provide the Issuer with certain information received from the Collateral Administrator
  with respect to the composition and characteristics of the Collateral Obligations, any disposition or tender
  of a Collateral Obligation, the application of the proceeds of any such disposition to the purchase of
  Eligible Investments and with respect to the retention of the proceeds of any such disposition or the
  application thereof toward the purchase of additional Collateral Obligations. The Servicer will, and will
  be authorized to, negotiate, on behalf of the Issuer, with respect to all actions to be taken by the Issuer
  under any Hedge Agreements.

           As compensation for the performance of its obligations as Servicer, the Servicer will be entitled
  to receive:

          (i)     a fee (the "Senior Servicing Fee") that accrues from the Closing Date payable to the
                  Servicer in arrears on each Payment Date equal to 0.30% per annum of the Maximum
                  Amount if and to the extent funds are available for that purpose in accordance with the
                  Priority of Payments (with the Senior Servicing Fee being calculated on the basis of a
                  360-day year consisting of twelve 30-day months);

          (ii)    an amount (the "Subordinated Servicing Fee") payable on each Payment Date equal to
                  the sum of (a) a fee that accrues from the Closing Date payable to the Servicer in arrears
                  on each Payment Date equal to 0.25% per annum of the Maximum Amount if and to the
                  extent funds are available for that purpose in accordance with the Priority of Payments
                  and (b) on any Payment Date that any part of the Subordinated Servicing Fee was not
                  paid on the preceding Payment Date, an amount equal to interest on such unpaid amount
                  at a rate of LIBOR for the applicable period plus 3.00% per annum (with the portion of
                  the Subordinated Servicing Fee, in clauses (a) and (b) above, as applicable, being
                  calculated on the basis of a 360-day year consisting of twelve 30-day months); and

          (iii)   a fee (the "Supplemental Servicing Fee" and together with the Senior Servicing Fee and
                  the Subordinated Servicing Fee, the " Servicing Fee"), if any, payable on each Payment
                  Date to the Servicer in an amount equal to: (i) 20% of the remaining Interest Proceeds, if
                  any, available after making the distributions on such Payment Date pursuant to clause
                  (23) under "Description of the Securities—Priority of Payments—Interest Proceeds" and
                  (ii) 20% of the remaining Principal Proceeds, if any, available for payment in respect of
                  the Supplemental Servicing Fee pursuant to clause (11)(A) and, if applicable, clause (14),
                  in each case pursuant to "Description of the Securities—Priority of Payments—Principal
                  Proceeds."




                                                       139
                                                                                                010085
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
                                       of 26206/09/21 Page 174 of 283 PageID 12963
Case 3:21-cv-00538-N Document 26-37 Filed


           On each Payment Date, as and to the extent described under "Description of the Securities—
  Priority of Payments," the Trustee will deposit the Class II Preference Share Portion of the Servicing Fees
  into the Class II Preference Share Special Payment Account. With respect to any Payment Date, the
  Servicer may, in its sole discretion, at any time waive a portion of the Servicing Fees then due and
  payable, in which event an amount equal to such waived portion will be paid by the Trustee on behalf of
  the Issuer to the Preference Shares Paying Agent for payment, subject to the laws of the Cayman Islands,
  pro rata to the Holders of the Class II Preference Shares as Class II Preference Share Special Payments,
  provided that with respect to the Payment Date in May 2008 such Class II Preference Share Special
  Payments will, at a minimum, include amounts that would otherwise constitute a portion of the Servicing
  Fees that have accrued from the Closing Date through February 3, 2008. For purposes of any calculation
  under the Indenture and the Servicing Agreement, the Servicer will be deemed to have received the
  Servicing Fee in an amount equal to the sum of the Servicing Fee actually paid to the Servicer and the
  amount distributed to the Holders of the Class II Preference Shares as Class II Preference Share Special
  Payments as described above. See "Security for the Notes—The Accounts—Class II Preference Share
  Special Payment Account."

          In addition, notwithstanding anything set out above, the Servicer may, in its sole discretion waive
  all or any portion of the Subordinated Servicing Fee or Supplemental Servicing Fee, any funds
  representing the waived Subordinated Servicing Fees or Supplemental Servicing Fees to be retained in the
  Collection Account for distribution as either Interest Proceeds or Principal Proceeds (as determined by the
  Servicer) pursuant to the Priority of Payments.

          In addition, the Servicer will be reimbursed for its reasonable expenses incurred with respect to
  any compliance requirements, including, but not limited to, compliance with the requirements of the
  Sarbanes-Oxley Act solely related to the ownership or holding of any Securities by HFP or any of its
  subsidiaries to the extent funds are available therefor in accordance with and subject to the Priority of
  Payments and other limitations contained in the Indenture.

           The Servicer, its directors, officers, stockholders, partners, agents and employees, and its
  Affiliates and their directors, officers, stockholders, partners, agents and employees, shall not be liable to
  the Issuer, the Co-Issuer, the Trustee, the Preference Shares Paying Agent, the Holders of the Securities or
  any other person for any losses, claims, damages, judgments, assessments, costs or other liabilities
  (collectively "Liabilities") incurred by the Issuer, the Co-Issuer, the Trustee, the Preference Shares
  Paying Agent, the Holders of the Securities or any other person that arise out of or in connection with the
  performance by the Servicer of its duties under the Servicing Agreement and the Indenture, except by
  reason of (i) acts or omissions constituting bad faith, willful misconduct, gross negligence or breach of
  fiduciary duty in the performance, or reckless disregard, of the obligations of the Servicer under the
  Servicing Agreement and under the terms of the Indenture applicable to it or (ii) with respect to any
  information included in this Offering Memorandum in the section entitled "The Servicer" and paragraphs
  1,2,3,4,5,7 and 11 in the section entitled "Risk Factors—Certain Conflicts of Interest— The Issuer Will
  Be Subject to Various Conflicts of Interest Involving the Servicer" that contains any untrue statement of
  material fact or omits to state a material fact necessary in order to make the statements therein, in the light
  of the circumstances under which they were made, not misleading (the preceding clauses (i) and (ii)
  collectively being the "Servicer Breaches"). The Servicer will be liable for any non-waivable breaches
  of applicable securities laws.

          The Issuer will indemnify and hold harmless the Servicer, its directors, officers, stockholders,
  partners, agents and employees (such parties collectively in such case, the "Indemnified Parties") from
  and against any and all Liabilities, and shall reimburse each such Indemnified Party for all reasonable fees
  and expenses (including reasonable fees and expenses of counsel) (collectively, the "Expenses") as such
  Expenses are incurred in investigating, preparing, pursuing or defending any claim, action, proceeding or




                                                        140
                                                                                                 010086
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
                                       of 26206/09/21 Page 175 of 283 PageID 12964
Case 3:21-cv-00538-N Document 26-37 Filed


  investigation with respect to any pending or threatened litigation (collectively, the "Actions"), caused by,
  or arising out of or in connection with, the issuance of the Securities, the transactions contemplated by
  this Offering Memorandum, the Indenture or the Servicing Agreement, and/or any action taken by, or any
  failure to act by, such Indemnified Party; provided, however, that no Indemnified Party shall be
  indemnified for any Liabilities or Expenses it incurs as a result of any acts or omissions by any
  Indemnified Party constituting Servicer Breaches. Any such indemnification by the Issuer will be paid in
  accordance with, and subject to, the Priority of Payments.

           Pursuant to the terms of the Servicing Agreement, the Servicer will agree that on the Closing
  Date, (i) HFP and/or one or more of its subsidiaries will purchase all of the Class II Preference Shares and
  all or a portion of the Class C Notes, the Class D Notes and the Class E Notes and (ii) the Servicer or one
  or more of its Affiliates is expected to purchase certain of the Class I Preference Shares and all or a
  portion of the Class C Notes and the Class D Notes.

          The Issuer may, at the request of the Servicer, enter into an amendment or modification of the
  Servicing Agreement from time to time, without the consent of the Holders of the Securities and without
  regard to whether or not the interests of the Holders of the Securities are adversely affected thereby;
  provided that, with respect to any such amendment or modification, (a) the Rating Condition is satisfied
  and (b) a Majority of the Controlling Class of Notes or a Majority of the Holders of the Preference Shares
  have not objected in writing to such amendment or modification prior to the relevant Objection Cut-Off
  Date (as defined below).

           If at any time the Servicer desires to amend or modify the Servicing Agreement, the Servicer will
  notify the Issuer and the Trustee, providing details of such proposed amendment or modification. Not
  later than five Business Days after receipt of such notice, the Trustee will mail such notice to (i) each
  Noteholder at such Holder’s address in the Indenture Register or otherwise in accordance with the rules
  and procedures of the Depository, Euroclear and Clearstream, as applicable, (ii) to the Preference Shares
  Paying Agent (for forwarding to the Holders of Preference Shares) and (iii) to each Rating Agency. If
  any Holder of the Controlling Class of Notes or any Holder of the Preference Shares notifies, by
  delivering a written notice to the Trustee within 35 days after the Trustee has mailed such notice, that it
  objects to such proposed amendment or modification, the Trustee will, within two Business Days after
  receiving such notice of objection, mail a notice of the receipt of such objection to the Issuer, the Servicer
  and other Holders of the Controlling Class of Notes and other Holders of the Preference Shares. Each
  Holder of the Controlling Class of Notes and each Holder of the Preference Shares that also wishes to
  object to such amendment or modification must, by delivering a written notice, so notify the Trustee
  within seven Business Days after the Trustee has mailed such notice of the receipt of such objection (the
  last day of such seven Business Day period, the "Objection Cut-Off Date"). If a Majority of either the
  Controlling Class of Notes or the Preference Shares notifies the Trustee in writing on or before the
  Objection Cut-Off Date that they object to the proposed amendment or modification to the Servicing
  Agreement, such amendment or modification will not be made.

           The Servicing Agreement provides that the Servicer will not direct the Trustee to acquire an
  obligation to be included in the Collateral from the Servicer or any of its Affiliates as principal or to sell
  an obligation to the Servicer or any of its Affiliates as principal unless (i) the Issuer shall have received
  from the Servicer such information relating to such acquisition or sale as it may reasonably require and
  shall have approved such acquisition, which approval shall not be unreasonably withheld, (ii) in the
  judgment of the Servicer, such transaction is on terms no less favorable than would be obtained in a
  transaction conducted on an arm’s length basis between third parties unaffiliated with each other and
  (iii) such transaction is permitted by the Advisers Act. The Servicing Agreement also provides that the
  Servicer will not direct the Trustee to acquire an obligation to be included in the Collateral directly from
  any account or portfolio for which the Servicer serves as servicer or investment adviser, or direct the




                                                       141
                                                                                                010087
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
                                       of 26206/09/21 Page 176 of 283 PageID 12965
Case 3:21-cv-00538-N Document 26-37 Filed


  Trustee to sell an obligation directly to any account or portfolio for which the Servicer serves as servicer
  or investment adviser unless such acquisition or sale is (i) in the judgment of the Servicer, on terms no
  less favorable than would be obtained in a transaction conducted on an arm’s length basis between third
  parties unaffiliated with each other and (ii) permitted by the Advisers Act.

          Subject to the provisions for a successor servicer discussed below, the Servicer may resign, upon
  90 days’ written notice to the Issuer (or such shorter notice as is acceptable to the Issuer).

          The Servicing Agreement will be terminated, and the Servicer will be removed, by the Issuer, if
  directed by the Trustee (acting at the direction of a Super Majority of the Controlling Class of Notes
  (excluding any Notes that are not Voting Notes)) or by a Super Majority of the Voting Preference Shares,
  in each case for "cause" upon 10 days’ prior written notice to the Servicer and upon written notice to the
  Holders of the Securities as set forth below. For purposes of determining "cause" with respect to any
  such termination of the Servicing Agreement, such term shall mean any one of the following events:

                  (i)       the Servicer willfully breaches in any respect, or takes any action that it knows
          violates in any respect, any provision of the Servicing Agreement or any terms of the Indenture
          applicable to it;

                    (ii)   the Servicer breaches in any material respect any provision of the Servicing
          Agreement or any terms of the Indenture or the Collateral Administration Agreement applicable
          to it, or any representation, warranty, certification or statement given in writing by the Servicer
          shall prove to have been incorrect in any material respect when made or given, and the Servicer
          fails to cure such breach or take such action so that the facts (after giving effect to such action)
          conform in all material respects to such representation, warranty, certificate or statement, in each
          case within 30 days of becoming aware of, or receiving notice from, the Trustee of, such breach
          or materially incorrect representation, warranty, certificate or statement;

                  (iii)    certain events of bankruptcy or insolvency occur with respect to the Servicer;

                  (iv)      the occurrence of any Event of Default under the Indenture that results from any
          breach by the Servicer of its duties under the Indenture or the Servicing Agreement, which breach
          or default is not cured within any applicable cure period; or

                   (v)      (x) the occurrence of an act by the Servicer related to its activities in any
          servicing, securities, financial advisory or other investment business that constitutes fraud, (y) the
          Servicer being indicted, or any of its principals being convicted, of a felony criminal offense
          related to its activities in any servicing, securities, financial advisory or other investment business
          or (z) the Servicer being indicted for, adjudged liable in a civil suit for, or convicted of a violation
          of the Securities Act or any other United States Federal securities law or any rules or regulations
          thereunder.

          No removal or resignation of the Servicer will be effective under the Servicing Agreement unless
  (A)(i) at the written direction of a Majority of the Voting Preference Shares, the Issuer appoints a
  successor servicer and such successor servicer has assumed in writing all of the Servicer’s duties and
  obligations pursuant to the Servicing Agreement and the Indenture and (ii) the successor servicer is not
  objected to within 30 days after notice of such succession by either (x) a Super Majority of the
  Controlling Class of Notes (excluding any Notes that are not Voting Notes) or (y) a Majority in
  Aggregate Outstanding Amount of the Voting Notes (voting as a single Class) or (B) if a Majority of the
  Voting Preferences Shares has nominated two or more successor servicers that have been objected to
  pursuant to the preceding clause (A)(ii) or has failed to appoint a successor servicer that has not been




                                                        142
                                                                                                 010088
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
                                       of 26206/09/21 Page 177 of 283 PageID 12966
Case 3:21-cv-00538-N Document 26-37 Filed


  objected to pursuant to the preceding clause (A)(ii) within 30 days of the date of notice of such removal
  or resignation of the Servicer, (i) at the written direction of a Super Majority of the Controlling Class
  (excluding any Notes that are not Voting Notes), the Issuer appoints a successor servicer and such
  successor servicer has agreed in writing to assume all of the Servicer’s duties and obligations pursuant to
  the Servicing Agreement and the Indenture and (ii) the successor servicer is not objected to within 45
  days after notice of such succession by either (x) a Majority of the Voting Preference Shares (voting as a
  single class) or (y) a Majority in Aggregate Outstanding Amount of the Voting Notes (voting as a single
  Class); provided that if the Issuer fails to appoint a successor servicer pursuant to the preceding clauses
  (A)(ii) and (B)(ii) within 90 days of the date of notice of such removal or resignation of the Servicer, any
  Holder of the Controlling Class of Notes (excluding any Notes that are not Voting Notes) or any Holder
  of Voting Preference Shares petitions a court of competent authority to appoint a successor servicer, such
  court appoints a successor servicer and such successor servicer has agreed in writing to assume all of the
  servicer's duties and obligations pursuant to the Servicing Agreement. In addition, any successor servicer
  must be an established institution which (i) has demonstrated an ability to professionally and competently
  perform duties similar to those imposed upon the Servicer under the Servicing Agreement, (ii) is legally
  qualified and has the capacity to act as Servicer under the Servicing Agreement, as successor to the
  Servicer under the Servicing Agreement in the assumption of all of the responsibilities, duties and
  obligations of the Servicer under the Servicing Agreement and under the applicable terms of the
  Indenture, (iii) shall not cause the Issuer or the pool of Collateral to become required to register under the
  provisions of the Investment Company Act, (iv) shall perform its duties as successor servicer under the
  Servicing Agreement and the Indenture without causing the Issuer to become subject to net income tax in
  any jurisdiction outside the Issuer’s jurisidiction of incorporation or otherwise incur adverse tax
  consequences to the Issuer, the Co-Issuer or the Holder of any Securities and (v) each Rating Agency has
  confirmed that the appointment of such successor servicer shall not cause its then-current rating of any
  Class of Notes to be reduced or withdrawn. No compensation payable to a successor from payments on
  the Collateral shall be greater than that paid to the Servicer without the prior written consent of a Super
  Majority of the Controlling Class of Notes, a Majority of the Notes and a Majority of the Preference
  Shares.

          The Servicing Agreement, and any obligations or duties of the Servicer under the Servicing
  Agreement, cannot be delegated by the Servicer, in whole or in part, except to any entity that (i) is
  controlled by any of James Dondero, Mark Okada and Todd Travers and (ii) is one in which any of James
  Dondero, Mark Okada and Todd Travers is involved in the day to day management and operations (and in
  any such case pursuant to an instrument of delegation in form and substance satisfactory to the Issuer),
  without the prior written consent of the Issuer, a Super Majority of the Controlling Class of Notes
  (excluding any Notes that are not Voting Notes) and a Majority of the Voting Preference Shares and,
  notwithstanding any such consent, no delegation of obligations or duties by the Servicer (including,
  without limitation, to an entity described above) shall relieve the Servicer from any liability under the
  Servicing Agreement.




                                                       143
                                                                                                010089
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
                                       of 26206/09/21 Page 178 of 283 PageID 12967
Case 3:21-cv-00538-N Document 26-37 Filed


                                            THE CO-ISSUERS

  General

           The Issuer was incorporated as an exempted limited liability company on October 17, 2006 in the
  Cayman Islands under registration number MC 175768. The registered office of the Issuer is at the
  offices of Maples Finance Limited, P.O. Box 1093GT, Queensgate House, South Church Street, George
  Town, Grand Cayman, Cayman Islands. The Issuer’s telephone number is (345) 945-7099. The Issuer
  has no prior operating experience (other than in connection with the acquisition of the Collateral
  Obligations during the Accumulation Period) and will not have any material assets other than (i) the
  Collateral pledged to secure the Secured Obligations, and (ii) $2,000 (of which $1,000 represents the
  Issuer’s ordinary share capital and $1,000 represents a fee for issuing the Securities).

           The Co-Issuer was formed on June 5, 2007 in the State of Delaware under registration number
  4364205 as a limited liability company and has a perpetual existence. The registered office of the Co-
  Issuer is c/o Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware
  19808. The independent manager of the Co-Issuer is Donald J. Puglisi and he may be contacted at c/o
  Puglisi & Associates, 850 Library Avenue, Suite 204, Newark, Delaware 19711, telephone number (302)
  738-6680. The Co-Issuer has no prior operating history and will not have any material assets (other than
  its U.S.$10 of membership interests owned by the Share Trustee).

           The Notes are limited recourse debt obligations of the Issuer and non-recourse debt obligations of
  the Co-Issuer and the Preference Shares are equity interests only in the Issuer. The Securities are not
  obligations of the Trustee, the Preference Shares Paying Agent, the Servicer, the Initial Purchasers, the
  Administrator, the Holders of the Preference Shares, Maples Finance Limited, as the share trustee (in such
  capacity, the "Share Trustee"), or any directors or officers of the Co-Issuers or any of their respective
  Affiliates.

          At the Closing Date, the authorized share capital of the Issuer consists of 1,000 ordinary shares,
  U.S.$1.00 par value per share (the "Issuer Ordinary Shares"), all of which will have been issued prior to
  the Closing Date, and 63,000 Preference Shares, U.S.$0.01 par value per share, all of which will be issued
  on or about the Closing Date. All of the outstanding Issuer Ordinary Shares will be held by the Share
  Trustee. The membership interests in the Co-Issuer will be held by the Issuer for so long as any of the
  Securities are Outstanding, no transfer of any Issuer Ordinary Shares to a U.S. Person shall be registered.

           The Class I Preference Shares and the Class II Preference Shares will be identical in all respects
  except that the Class II Preference Shares will also be entitled, subject to any restrictions under Cayman
  Islands law, to the Class II Preference Share Special Payments and will have voting rights with respect to
  the directors of the Issuer as described herein. In addition to the Class II Preference Share Special
  Payments payable on the Class II Preference Shares, regular dividends will be payable on the Class II
  Preference Shares and the Class I Preference Shares on each Payment Date in the amounts and in the
  priority described under the Priority of Payments; provided that, if and to the extent sufficient funds to
  pay such regular dividends in accordance with the Priority of Payments and Cayman Islands law are not
  available on any Payment Date, such unpaid regular dividends will cease to be payable on such Payment
  Date or any other date. Class II Preference Share Special Payments will be paid to the Holders of the
  Class II Preference Shares on a pro rata basis according to the number of Class II Preference Shares held
  by each Holder. All other dividends and distributions in respect of the Preference Shares will be paid to
  the Holders of the Preference Shares on a pro rata basis according to the number of Preference Shares
  held by each Holder.




                                                      144
                                                                                             010090
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
                                       of 26206/09/21 Page 179 of 283 PageID 12968
Case 3:21-cv-00538-N Document 26-37 Filed


  Capitalization

           The initial proposed capitalization of the Issuer as of the Closing Date after giving effect to the
  initial issuance of the Securities and the Issuer Ordinary Shares (before deducting expenses of the
  offering) is as set forth below.

                                                                                            Amount (U.S.$)
          Class A-1 Notes .............................................................      $417,200,000
          Class A-2 Notes .............................................................      $104,300,000
          Class B Notes.................................................................      $41,300,000
          Class C Notes.................................................................      $37,100,000
          Class D Notes.................................................................      $16,100,000
          Class E Notes .................................................................     $21,000,000
                Total Notes ...........................................................      $637,000,000
          Class I Preference Shares...............................................            $17,500,000
          Class II Preference Shares .............................................            $45,500,000
          Issuer Ordinary Shares...................................................                 1,000
                Total Equity..........................................................        $63,001,000
          Total Capitalization........................................................
                                                                                            $700,001,000
  ____________________

           The Co-Issuer will be capitalized only to the extent of its U.S.$10 limited liability company
  interest, will have no assets other than its equity capital and will have no debt other than as Co-Issuer of
  the Notes.

  Business

           The Issuer Charter limits the activities of the Issuer to (i) acquisition and disposition of Collateral
  Obligations and Eligible Investments solely for its own account, (ii) entering into, and performing its
  obligations under, the Indenture, the Preference Share Documents, any Hedge Agreements, the Securities
  Lending Agreements, the Servicing Agreement, the Collateral Administration Agreement and the
  Administration Agreement, (iii) the issuance and sale of the Securities and the Issuer Ordinary Shares,
  (iv) the pledge of the Collateral as security for its obligations in respect of the Notes and any Hedge
  Agreements, (v) entering into certain pre-closing warehousing arrangements and the agreements relating
  thereto, (vi) owning all of the membership interests in the Co-Issuer and (vii) undertaking certain other
  activities incidental to the foregoing. Paragraph 2 of the Co-Issuer's Limited Liability Company
  Agreement states that the Co-Issuer will not undertake any business other than the issuance of the Notes.
  The Co-Issuer will not pledge any assets to secure the Notes, and will not have any interest in the
  Collateral held by the Issuer.

  Administration

          Maples Finance Limited, a Cayman Islands company, will act as the administrator of the Issuer
  (in such capacity, the "Administrator"), the Share Registrar and the Share Trustee. The office of the
  Administrator will serve as the principal office of the Issuer. Through this office and pursuant to the
  terms of an agreement by and between the Administrator and the Issuer (as amended, supplemented and
  modified from time to time) (the "Administration Agreement"), the Administrator will perform various
  administrative functions on behalf of the Issuer, including the provision of certain clerical and other
  services including acting as Share Registrar until termination of the Administration Agreement. In




                                                                        145
                                                                                                     010091
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
                                       of 26206/09/21 Page 180 of 283 PageID 12969
Case 3:21-cv-00538-N Document 26-37 Filed


  consideration of the foregoing, the Administrator will receive various fees and reimbursement of its
  expenses.

          The activities of the Administrator under the Administration Agreement will be subject to the
  overview of the Issuer’s Board of Directors. The Administration Agreement may be terminated by the
  Issuer upon 14 days’ written notice following the happening of certain events or upon 90 days’ written
  notice in all other cases. There is no requirement in the Administration Agreement that a replacement
  administrator be appointed prior to the effectiveness of any withdrawal or termination of the
  Administrator. Upon the earlier of the termination of the Administration Agreement or the dissolution of
  the Issuer, the Administrator shall cease to serve in such capacity.

         The Administrator’s principal office is at P.O. Box 1093GT, Boundary Hall, Cricket Square,
  George Town, Grand Cayman, Cayman Islands.

  Directors

         The Issuer will have two directors, each of whom will initially be an employee or officer of the
  Administrator or an Affiliate of the Administrator.

           The directors of the Issuer are Chris Marett and Hugh Thompson. Holders of the Class II
  Preference Shares may, for so long as the aggregate number of Class II Preference Shares Outstanding is
  greater than the number of Class I Preference Shares Outstanding, vote at any time to remove any or all
  (but, so long as such directors are all associated with Maples Finance Limited, not less than all) of the
  directors and appoint other directors who may be employees, officers or designees of the Servicer.

           Directors of the Issuer may serve as directors of, and provide services to, other special purpose
  entities that issue collateralized obligations and perform other duties for the Administrator and the
  Servicer, as the case may be. They may be contacted at the address of the Administrator.

          The Independent Manager of the Co-Issuer is Donald Puglisi. Mr. Puglisi is a Professor of
  Finance Emeritus at the University of Delaware. Mr. Puglisi serves as an independent manager of, and
  provides services to, a number of special purpose entities. He may be contacted at the address of the Co-
  Issuer.




                                                     146
                                                                                            010092
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
                                       of 26206/09/21 Page 181 of 283 PageID 12970
Case 3:21-cv-00538-N Document 26-37 Filed


                                   PREVENTION OF MONEY LAUNDERING

           To ensure compliance with applicable statutory requirements relating to anti-money laundering
  and anti-terrorism initiatives, the Share Registrar, on behalf of the Issuer, will require verification of
  identity and source of funds from all prospective purchasers of the Preference Shares. Depending on the
  circumstances of each purchase, it may not always be necessary to obtain full documentary evidence of
  identity and/or source of funds where:

          1.      The purchaser is a licensed entity or financial institution regulated in a country
  recognized as having an adequate anti-money laundering regime1;

         2.      The purchaser is an entity or financial institution listed on the Cayman Islands or other
  approved stock exchange2; or

          3.        The funds have been paid from an account held in the name of the purchaser at a
  financial institution based in a country recognized as having an adequate anti-money laundering regime.




  1
    The list of acceptable countries is: Argentina, Australia, Austria, Bahamas, Bahrain, Barbados, Belgium, Bermuda, Brazil,
  British Virgin Islands, Canada, Denmark, Finland, France, Germany, Gibraltar, Greece, Guernsey, Hong Kong, Iceland, Ireland,
  Isle of Man, Israel, Italy, Japan, Jersey, Liechtenstein, Luxembourg, Malta, Mexico, Netherlands, New Zealand, Norway,
  Panama, Portugal, Singapore, Spain, Sweden, Switzerland, Turkey, United Arab Emirates, United Kingdom and United States of
  America.
  2
    A list of approved Stock Exchanges can be found under Appendix H of the Cayman Islands Money Laundering Regulations (as
  amended) which may be accessed on the Cayman Islands Monetary Authority website at www.cimoney.com.ky.




                                                              147
                                                                                                            010093
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
                                       of 26206/09/21 Page 182 of 283 PageID 12971
Case 3:21-cv-00538-N Document 26-37 Filed


                                    INCOME TAX CONSIDERATIONS

           The following is a summary based on present law of certain Cayman Islands and U.S. federal
  income tax considerations for prospective purchasers of the Securities. It addresses only purchasers that
  buy in the original offering at the original offering price, hold the Securities as capital assets and use the
  U.S. dollar as their functional currency. The discussion is a general summary. It is not a substitute for tax
  advice. The discussion does not consider the circumstances of particular purchasers, some of which (such
  as banks, insurance companies, securities traders and dealers or persons holding the Notes or Preference
  Shares as part of a hedge, straddle, conversion, integrated or constructive sale transaction) are subject to
  special tax regimes.

       THE STATEMENTS ABOUT U.S. FEDERAL TAX ISSUES ARE MADE TO SUPPORT
  MARKETING OF THE SECURITIES. NO TAXPAYER CAN RELY ON THEM TO AVOID
  TAX PENALTIES. EACH PROSPECTIVE PURCHASER SHOULD SEEK ADVICE FROM AN
  INDEPENDENT TAX ADVISOR ABOUT THE TAX CONSEQUENCES UNDER ITS OWN
  PARTICULAR CIRCUMSTANCES OF INVESTING IN SECURITIES UNDER THE LAWS OF
  THE CAYMAN ISLANDS, THE UNITED STATES AND ITS CONSTITUENT JURISDICTIONS
  AND ANY OTHER JURISDICTION WHERE THE PURCHASER MAY BE SUBJECT TO
  TAXATION.

           For purposes of this discussion, a "Holder" is a beneficial owner of a Security. A "U.S. Holder"
  is a Holder that is for U.S. federal income tax purposes (i) an individual citizen or resident of the United
  States, (ii) a corporation, partnership or other business entity organized in or under the laws of the United
  States or its political subdivisions, (iii) a trust subject to the control of a U.S. person and the primary
  supervision of a U.S. court or (iv) an estate the income of which is subject to U.S. federal income taxation
  regardless of its source. A "Non-U.S. Holder" is any Holder other than a U.S. Holder.

  Taxation of the Issuer

      Cayman Islands Taxation
      The Issuer will not be subject to income, capital, transfer, sales or franchise tax in the Cayman
  Islands. The Issuer has been incorporated under the laws of the Cayman Islands as an exempted
  company. The Issuer has obtained or expects to obtain an undertaking from the Governor-in-Cabinet of
  the Cayman Islands in substantially the following form:
                                         The Tax Concessions Law
                                              (1999) Revision
                                      Undertaking as to Tax Concessions

          In accordance with Section 6 of the Tax Concession Law (1999 Revision) the Governor in
  Cabinet undertakes with Stratford CLO, Ltd. (the "Issuer"):
          (a)      That no law which is hereinafter enacted in the Cayman Islands imposing any tax to be
  levied on profits, income, gains or appreciations shall apply to the Issuer or its operations; and

          (b)      In addition, that no tax be levied on profits, income, gains or appreciations or which is in
  the nature of estate duty or inheritance tax shall be payable:

                  (i)      on or in respect of the shares, debentures or other obligations of the Issuer; or




                                                       148
                                                                                                010094
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
                                       of 26206/09/21 Page 183 of 283 PageID 12972
Case 3:21-cv-00538-N Document 26-37 Filed


                  (ii)     by way of the withholding in whole or in part of any relevant payments as
          defined in Section 6(3) of the Tax Concessions Law (1999 Revision).

  These concessions shall be for a period of twenty years from October 24, 2006.
      U.S. Taxation
            Freshfields Bruckhaus Deringer LLP, special U.S. federal income tax counsel to the Issuer, will
  provide the Issuer with an opinion of counsel to the effect that although there is no authority directly
  addressing the U.S. federal income tax treatment of a non-U.S. corporation engaging in similar activities,
  assuming that the Servicer and the Issuer comply with the provisions of the Indenture, the Servicing
  Agreement and the other transaction documents, the Issuer will not be engaged in a trade or business
  within the United States. Prospective investors should be aware that an opinion of counsel is not binding
  on the IRS or the courts, and that no ruling will be sought from the IRS regarding the U.S. federal income
  tax treatment of the Issuer. Accordingly, there can be no assurance that the IRS will not take a position
  that is contrary to the opinions of special U.S. federal income tax counsel to the Issuer, or that a court will
  not agree with the contrary position of the IRS if the matter were litigated. As long as the Issuer conducts
  its affairs so that it is not engaged in a trade or business within the United States, its net income will not
  be subject to U.S. federal income tax. Should the Issuer acquire certain Eligible Equity Securities,
  Defaulted Collateral Obligations or securities received in an exchange issued by a non-corporate entity
  engaged in a U.S. trade or business, those securities or obligations should not cause the Issuer's income
  from other securities or obligations to become subject to net income tax in the United States. There are
  no restrictions on the location from which the Servicer may perform its duties under the Servicing
  Agreement and performance of such duties from certain locations could subject the Issuer to state, local
  or foreign net income or franchise tax. The Issuer also expects that payments received on the Collateral
  Obligations and Eligible Investments generally will not be subject to withholding taxes imposed by the
  United States or other countries from which such payments are sourced. There can be no assurance,
  however, that the Issuer's income will not become subject to net income or withholding taxes in the
  United States or other countries as the result of unanticipated activities by the Issuer, changes in law,
  contrary conclusions by relevant tax authorities or other causes. Income from Eligible Equity Securities,
  Defaulted Collateral Obligations or securities received in an exchange of U.S. issuers is likely to be
  subject to U.S. tax. The extent to which United States or other source country taxes may apply to the
  Issuer's income will depend on the actual composition of its assets. In addition, the Issuer will hold
  obligations or securities that include or support letters of credit. Whether payments received with respect
  to such obligations or securities are subject to United States withholding tax is unclear. The imposition of
  unanticipated net income or withholding taxes could materially impair the Issuer's ability to pay principal,
  interest and other amounts on the Notes and to make distributions on the Preference Shares.

  Taxation of the Holders

          U.S. Taxation

          Notes

          Freshfields Bruckhaus Deringer LLP, special U.S. federal income tax counsel to the Issuer,
  believes that the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
  Notes will be treated as debt for U.S. federal income tax purposes. The Issuer intends, and the Indenture
  provides that each holder will agree, to treat all of the Notes as debt for such purposes, and the following
  discussion assumes that the Notes will be debt.

         U.S. Holders. A U.S. Holder of a Note generally must include qualified stated interest in gross
  income in accordance with its regular method of tax accounting. Qualified stated interest generally is




                                                        149
                                                                                                 010095
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
                                       of 26206/09/21 Page 184 of 283 PageID 12973
Case 3:21-cv-00538-N Document 26-37 Filed


  interest that is unconditionally payable. Because stated interest on the Notes is determined at a floating
  rate, it is treated as accruing at a hypothetical fixed rate equal to the value of the floating rate on the issue
  date. The amount of qualified stated interest actually recognized for any accrual period will increase (or
  decrease) if the interest actually paid during the period is more (or less) than the amount accrued at the
  hypothetical fixed rate.

            A U.S. Holder of a Note issued with more than de minimis original issue discount ("OID") also
  must include the OID in income on a constant yield to maturity basis whether or not it receives cash
  payments. Generally, a debt instrument has OID if its stated redemption price at maturity exceeds its
  issue price by as much as 0.25% of its stated redemption price multiplied its weighted average maturity
  ("de minimis OID"). The issue price of a debt instrument is the initial offering price at which a
  substantial amount is sold (excluding sales to brokers or similar persons). The stated redemption price at
  maturity of a debt instrument is the total of all payments due on the debt instrument other than payments
  of qualified stated interest. Because stated interest on the Class A Notes and Class B Notes may not be
  deferred, stated interest on these Notes is treated as qualified stated interest. The amount of OID, if any,
  allocable to each accrual period will be an amount equal to the product of the Note's adjusted issue price
  at the beginning of the accrual period and the yield to maturity, less the amount of any qualified stated
  interest payments for such accrual period. A Note's adjusted issue price at the beginning of any accrual
  period generally equals its initial issue price increased by the aggregate amounts of OID accrued on the
  Note in all prior accrual periods and reduced by all prior payments other than payments of qualified stated
  interest.

           Because interest on the Class C Notes, the Class D Notes and the Class E Notes may be deferred,
  stated interest on those Notes will not be treated as qualified stated interest and therefore will be treated as
  OID unless the likelihood of deferral is remote. The Issuer has not been able to determine that the
  likelihood of deferral is remote and, therefore, will treat the Class C Notes, the Class D Notes and the
  Class E Notes as issued with OID that includes all stated interest as well as any excess of their par amount
  over issue price (since any such excess will, together with stated interest, exceed the de minimis amount).
  Because the Class C Notes, the Class D Notes and the Class E Notes bear interest at a floating rate, a
  holder must make adjustments to the OID recognized in an accrual period to the extent the interest
  actually payable for the period differs from the interest payable at the hypothetical fixed rate. Even if the
  likelihood of deferral were remote, a U.S. Holder must accrue OID on the unpaid amount (including
  accrued but undistributed OID of any Class of Notes on which interest actually was deferred).

            Because the Stated Maturity of the Notes may be extended if certain conditions are met, it is
  unclear whether the Notes should be treated as maturing on 2021 or 2037. The Treasury regulations do
  not provide clear guidance on debt instruments with terms similar to the Notes. The Issuer intends to take
  the position that the Notes should, prior to exercise of the Issuer’s extension right, be treated as maturing
  on 2021. The Issuer also intends to take the position that the Extension Bonus Payment is not treated as
  contingent interest (causing the Notes to be subject to special rules for contingent payment debt
  instruments) but rather as consideration for exercise of that right. The following discussion assumes
  those treatments are correct. Prospective investors in the Notes should consult their tax advisors
  regarding whether the Notes should be treated as maturing on a different date and the tax consequences if
  the Notes have a maturity date other than 2021 or if the Extension Bonus Payment is treated as contingent
  interest.

           If the Issuer’s exercises its extension right, the federal income tax consequences to a Holder will
  depend on whether that extension is treated as resulting in a deemed retirement of the Notes in exchange
  for an issuance of new Notes ("New Notes") in a deemed exchange for U.S. federal income tax purposes
  (a "Deemed Exchange"). The first extension of the Stated Maturity of the Notes (the "Extension") will
  result in a Deemed Exchange if the Issuer’s right to extend that maturity is not treated as a unilateral




                                                         150
                                                                                                  010096
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
                                       of 26206/09/21 Page 185 of 283 PageID 12974
Case 3:21-cv-00538-N Document 26-37 Filed


  option and the yield to maturity of the Notes is, after taking into account the Extension Bonus Payment,
  changed by more than 25 basis points from the yield to maturity of the Notes immediately before the
  Extension. For any subsequent Extension, the Extension will result in a Deemed Exchange unless the
  right to extend is treated as a unilateral option. If the Extension is treated as a Deemed Exchange, a U.S.
  Holder will recognize gain, if any, and any recognition of loss will be deferred until the Holder disposes
  of the Note, if any. In computing that gain or loss, a U.S. Holder will be treated as realizing an amount
  equal to the sum of (x) the Extension Bonus Payment and (y) (i) if the New Notes are treated as debt for
  U.S. federal income tax purposes, the issue price of the New Notes or (ii) if the New Notes are not treated
  as debt for such purposes, their fair market value. Whether the New Notes are treated as debt for U.S.
  federal income tax purposes would depend on the facts and circumstances at the time of such a Deemed
  Exchange. If the New Notes are treated as debt, their issue price will depend on whether the Notes or
  New Notes are treated as "publicly traded" for U.S. federal income tax purposes taking into account facts
  at that time. If the Notes are treated as publicly traded, the issue price of the New Notes will be their fair
  market value. If they are debt but are not publicly traded, assuming the stated interest rate on the Notes
  exceeds the "applicable federal rate" at that time (as the Issuer expects to be the case), their issue price
  will be equal to stated par amount. U.S. Holders are strongly urged to consult their tax advisors regarding
  the tax consequences of such a Deemed Exchange.

           The Issuer’s right to extend maturity should, assuming the Extension Bonus Payment is
  considered determined based on a formula that uses objective financial information (as Issuer expects), be
  treated as a unilateral option (so that exercise of that right does not, by itself, cause a Deemed Exchange)
  unless at the time of the Extension, the Extension Qualifying Purchaser is related to the Issuer. Whether
  the Extension Qualifying Purchaser will be treated as related to the Issuer must be determined by the
  ownership of the Preference Shares at each Extension Effective Date.

           Even if the Issuer’s right to extend maturity is not a unilateral option, the Extension may not be
  treated as a Deemed Exchange unless the Extension Bonus Payment changes yield by more than 25 basis
  points. In making this determination, (a) the Extension Bonus Payment should be treated as reducing the
  adjusted issue price of the Notes, (b) remaining yield to maturity determined based on discounting all
  remaining payments (with the assumed amount of stated interest payments determined using the current
  value of the floating rate) back to that adjusted issue price over the remaining maturity of the Notes and
  (c) that remaining yield compared to the yield on the Notes as of the date of the Extension (determined
  without regard to the Extension Bonus Payment, and also using the current value of the floating rate on
  the Notes).

          If the Issuer’s right to extend maturity is a unilateral option and the change in yield resulting from
  payment of the Extension Bonus Payment does not exceed 25 basis points, the Extension should not be
  treated as a Deemed Exchange. In that case, the Issuer will treat the Extension Bonus Payment as
  reducing a U.S. Holder’s basis in the Notes and will treat the Notes as reissued solely for purposes of
  determining OID at a price equal to their adjusted issue price at that time (reduced by the Extension
  Bonus Payment), generally with the effect that the Extension Bonus Payment is taken into account over
  the remaining maturity of the Notes rather than upon a Deemed Exchange in computing gain or loss.

           Interest and OID on the Notes will be ordinary income, and assuming the Issuer is not engaged in
  a U.S. trade or business, the interest and OID will be generally from sources outside the United States.

           A U.S. Holder generally will recognize gain or loss on the disposition of a Note in an amount
  equal to the difference between the amount realized (excluding accrued but unpaid, qualified stated
  interest) and the U.S. Holder's adjusted tax basis in the Note. The gain or loss generally will be capital
  gain or loss from sources within the United States.




                                                       151
                                                                                                010097
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
                                       of 26206/09/21 Page 186 of 283 PageID 12975
Case 3:21-cv-00538-N Document 26-37 Filed


          Alternative Treatment. The U.S. Internal Revenue Service may challenge the treatment of the
  Notes, particularly the Class D Notes and Class E Notes, as debt of the Issuer. If the challenge were to
  succeed, a U.S. Holder of the affected Notes would be treated like a Holder of Preference Shares that had
  not elected to treat the Issuer as a qualified electing fund, as described below.

           Non-U.S. Holders. Interest paid to a Non-U.S. Holder will not be subject to U.S. withholding tax
  as long as the Issuer is not engaged in a U.S. trade or business. Even if the Issuer were engaged in a U.S.
  trade or business, interest paid to many Non-U.S. Holders would qualify for an exemption from
  withholding tax if the holders certify their foreign status. Interest paid to a Non-U.S. Holder also will not
  be subject to U.S. federal net income tax unless such amounts are effectively connected with the
  Non-U.S. Holder's conduct of a trade or business within the United States. Gain realized by a Non-U.S.
  Holder on the redemption or disposition of a Note will not be subject to U.S. tax unless (i) the gain is
  effectively connected with the Holder's conduct of a U.S. trade or business or (ii) the Holder is an
  individual present in the United States for at least 183 days during the taxable year of disposition and
  certain other conditions are met.

          Preference Shares

           U.S. Holders. Subject to the passive foreign investment company rules and the controlled foreign
  corporation rules discussed below, a U.S. Holder generally must treat distributions received with respect
  to the Preference Shares as dividend income. Dividends will not be eligible for the dividends-received
  deduction allowable to corporations or for the preferential tax rate applicable to qualified dividend income
  of individuals and certain other non-corporate taxpayers. For purposes of determining a U.S. Holder's
  foreign tax credit limitation, dividends received from a foreign corporation generally are treated as
  income from sources outside the United States. If U.S. Holders together hold at least half (by vote or
  value) of the Preference Shares and other interests treated as equity in the Issuer, however, a percentage
  of the dividend income equal to the proportion of the Issuer's income that comes from U.S. sources will
  be treated as income from sources within the United States. Except as otherwise required by the rules
  discussed below, gain or loss on the sale or other disposition of the Preference Shares will be capital gain
  or loss. Gain and loss realized by a U.S. Holder generally will be U.S. source income.

           Passive Foreign Investment Company. The Issuer will be a passive foreign investment company
  (a "PFIC"). A U.S. Holder therefore will be subject to additional tax on excess distributions received on
  the Preference Shares or gains realized on the disposition of the Preference Shares. A U.S. Holder will
  have an excess distribution if distributions received on the Preference Shares during any tax year exceed
  125% of the average amount received during the three preceding tax years (or, if shorter, the U.S.
  Holder's holding period). A U.S. Holder may realize gain for this purpose not only through a sale or other
  disposition, but also by pledging the Preference Shares as security for a loan or entering into certain
  constructive disposition transactions. To compute the tax on an excess distribution or any gain, (i) the
  excess distribution or gain is allocated ratably over the U.S. Holder's holding period, (ii) the amount
  allocated to the current tax year is taxed as ordinary income and (iii) the amount allocated to each
  previous tax year is taxed at the highest applicable marginal rate for that year and an interest charge is
  imposed to recover the deemed benefit from the deferred payment of the tax. These rules effectively
  prevent a U.S. Holder from treating gain on the Preference Shares as capital gain.

           A U.S. Holder of Preference Shares may wish to avoid the tax consequences just described by
  electing to treat the Issuer as a qualified electing fund ("QEF"). If the U.S. Holder makes a QEF election,
  the U.S. Holder will be required to include in gross income each year, whether or not the Issuer makes
  distributions, its pro rata share of the Issuer's net earnings. That income will be long-term capital gain to
  the extent of the U.S. Holder's pro rata share of the Issuer's net capital gains. The remainder will be
  ordinary income. Amounts recognized by a U.S. Holder making a QEF election generally are treated as




                                                       152
                                                                                               010098
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
                                       of 26206/09/21 Page 187 of 283 PageID 12976
Case 3:21-cv-00538-N Document 26-37 Filed


  income from sources outside the United States. If U.S. Holders together hold at least half (by vote or
  value) of the Preference Shares and other interests treated as equity in the Issuer, however, a percentage
  of those amounts equal to the proportion of the Issuer's income that comes from U.S. sources will be U.S.
  source income for the U.S. Holders. Because the U.S. Holder has already paid tax on them, the amounts
  previously included in income will not be subject to tax when they are distributed to the U.S. Holder. An
  electing U.S. Holder's basis in the Preference Shares will increase by any amounts the holder includes in
  income currently and decrease by any amounts not subject to tax when distributed. The Issuer will
  provide holders of the Preference Shares with the information needed to make a QEF election.

           A U.S. Holder that makes a QEF election may recognize income in amounts significantly greater
  than the distributions received from the Issuer. Income may exceed distributions when, for example, the
  Issuer uses earnings to repay principal on the Notes or accrues original issue discount or market discount
  on Collateral Obligations. A U.S. Holder that makes a QEF election will be required to include in income
  currently its pro rata share of the earnings or discount whether or not the Issuer actually makes
  distributions. Purchasers of the Class I Preference Shares should note that, because of the priority given
  to the Class II Preference Shares in respect of certain distributions, U.S. holders of Class I Preference
  Shares that make a QEF election could pay taxes on their pro rata share of earnings even though the
  related cash is distributed to holders of the Class II Preference Shares. The holder may be able to elect to
  defer payment, subject to an interest charge for the deferral period, of the tax on income recognized on
  account of the QEF election. Prospective purchasers should consult their tax advisors about the
  advisability of making the QEF and deferred payment elections.

           Controlled Foreign Corporation. The Issuer also may be a controlled foreign corporation (a
  "CFC") if U.S. Holders that each own (directly, indirectly or by attribution) at least 10% of the Preference
  Shares and any other interests treated as voting equity in the Issuer (each such U.S. Holder, a "10% U.S.
  Shareholder") together own more than 50% (by vote or value) of the Preference Shares and any other
  interests treated as equity in the Issuer. If the Issuer is a CFC, a 10% U.S. Shareholder will be subject to
  the CFC rules rather than the PFIC rules. A 10% U.S. Shareholder on the last day of the Issuer's taxable
  year must recognize ordinary income equal to its pro rata share of the Issuer's net earnings (including
  both ordinary earnings and capital gains) for the tax year whether or not the Issuer makes a distribution.
  The income will be treated as income from sources within the United States to the extent it is derived by
  the Issuer from U.S. sources. Earnings on which the U.S. Holder pays tax currently will not be taxed
  again when they are distributed to the U.S. Holder. A U.S. Holder's basis in its interest in the Issuer will
  increase by any amounts the holder includes in income currently and decrease by any amounts not subject
  to tax when distributed. If the Issuer is a CFC, (i) the Issuer will incur U.S. withholding tax on interest
  received from a related U.S. person, (ii) special reporting rules will apply to directors of the Issuer and
  certain other persons and (iii) certain other restrictions may apply. Subject to a special limitation for
  individual U.S. Holders that have held the Preference Shares for more than one year, gain from
  disposition of Preference Shares recognized by a U.S. Holder that is (or recently has been) a 10% U.S.
  Shareholder will be treated as dividend income to the extent earnings attributed to the Preference Shares
  accumulated while the U.S. Holder held the Preference Shares and the Issuer was a CFC. If the Issuer is a
  CFC, a 10% U.S. Shareholder will be subject to the CFC rules rather than the PFIC rules.

           U.S. Holders generally must report, with their tax return for the tax year that includes the Closing
  Date, certain information relating to their purchase of the Preference Shares on IRS Form 926. In the
  event that a U.S. Holder fails to file any such required form, the U.S. Holder could be subject to a penalty
  equal to 10% of the gross amount paid for the Preference Shares subject to a maximum penalty equal to
  $100,000 (except in cases of intentional disregard). A U.S. Holder may be required specifically to
  disclose any loss on the Preference Shares on its tax return under regulations on tax shelter transactions.
  When the U.S. Holder holds 10% of the shares in a CFC or QEF, the holder also must disclose any Issuer
  transactions reportable under those regulations. The Issuer will provide holders of the Preference Shares




                                                       153
                                                                                               010099
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
                                       of 26206/09/21 Page 188 of 283 PageID 12977
Case 3:21-cv-00538-N Document 26-37 Filed


  with information about Issuer transactions reportable under those regulations. A significant penalty may
  be imposed on taxpayers who fail to make a required disclosure. U.S. Holders are urged to consult their
  tax advisors about these and all other specific reporting requirements.

           Non-U.S. Holders. Distributions to a Non-U.S. Holder of Preference Shares will not be subject to
  U.S. tax unless the distributions are effectively connected with the Non-U.S. Holder's conduct of a trade
  or business within the United States. Gain realized by a Non-U.S. Holder on the sale or other disposition
  of the Preference Shares will not be subject to U.S. tax unless (i) the gain is effectively connected with the
  holder's conduct of a U.S. trade or business or (ii) the holder is an individual present in the United States
  for at least 183 days during the taxable year of disposition and certain other conditions are met.

      Tax-Exempt Investors
       Special considerations apply to pension plans and other investors that are subject to tax only on their
  unrelated business taxable income ("UBTI"). A tax-exempt investor's interest income and gain from the
  Notes and Preference Shares generally would not be treated as UBTI if the investor's investment in the
  Notes or Preference Shares is not debt-financed. However, a tax-exempt investor in Notes that also owns
  (directly, indirectly or by attribution) more than 50% (by vote or value) of the Preference Shares should
  consider the possible application of the special UBTI rules for interest received from controlled entities.
  Each prospective tax-exempt investor should consult its own tax advisor regarding the tax consequences
  to it of an investment in the Notes or the Preference Shares.
          U.S. Information Reporting and Backup Withholding

           Payments of principal and interest on the Notes, distributions on the Preference Shares and
  proceeds from the disposition of the Notes or Preference Shares paid to a non-corporate Holder generally
  will be subject to U.S. information reporting. Payments to Non-U.S. Holders that provide certification of
  foreign status generally are exempt from information reporting. Backup withholding tax may apply to
  reportable payments unless the Holder provides a correct taxpayer identification number or otherwise
  establishes an exemption. Any amount withheld may be credited against a Holder's U.S. federal income
  tax liability or refunded to the extent it exceeds the Holder's liability.

       THE DISCUSSION ABOVE IS A GENERAL SUMMARY. IT DOES NOT COVER ALL
  TAX MATTERS THAT MAY BE IMPORTANT TO A PARTICULAR INVESTOR. EACH
  PROSPECTIVE INVESTOR SHOULD CONSULT ITS OWN TAX ADVISOR ABOUT THE TAX
  CONSEQUENCES OF AN INVESTMENT IN THE RATED NOTES OR THE INCOME NOTES
  UNDER THE INVESTOR'S OWN CIRCUMSTANCES.




                                                       154
                                                                                                010100
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
                                       of 26206/09/21 Page 189 of 283 PageID 12978
Case 3:21-cv-00538-N Document 26-37 Filed


                                  CERTAIN ERISA CONSIDERATIONS

        THE STATEMENTS ABOUT U.S. FEDERAL TAX ISSUES ARE MADE TO SUPPORT
  MARKETING OF THE OFFERED SECURITIES. NO TAXPAYER CAN RELY ON THEM TO
  AVOID U.S. FEDERAL TAX PENALTIES. EACH PROSPECTIVE PURCHASER SHOULD
  SEEK ADVICE FROM AN INDEPENDENT TAX ADVISOR ABOUT THE TAX
  CONSEQUENCES UNDER ITS OWN PARTICULAR CIRCUMSTANCES OF INVESTING IN
  THE OFFERED SECURITIES UNDER THE LAWS OF THE CAYMAN ISLANDS, THE
  UNITED STATES AND ITS CONSTITUENT JURISDICTIONS AND ANY OTHER
  JURISDICTION WHERE THE PURCHASER MAY BE SUBJECT TO TAXATION.

          Except as described below, the Preference Shares may not be purchased by any Benefit Plan
  Investor. Subject to the following discussion, the Notes may generally be acquired by Benefit Plan
  Investors. Any fiduciary or other person contemplating an investment in the Securities by, on behalf of or
  using the assets of, an employee benefit or similar plan or arrangement, whether or not subject to Title I
  of ERISA (as defined below) or Section 4975 of the Code, should consider, among other things, the
  matters described below before deciding whether to invest in any of the Securities.

           The United States Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
  establishes fiduciary standards for persons having authority or control of the assets of employee benefit
  plans subject to Title I thereof, including collective investment funds and other entities whose underlying
  assets are treated as if they were the assets of such plans (collectively, "ERISA Plans") pursuant to
  Section 3(42) of ERISA, and the regulation issued by the United States Department of Labor ("DOL")
  and found at 29 C.F.R. Section 2510.3-101 (the "Plan Asset Regulation") or otherwise pursuant to
  ERISA. Under Title I of ERISA, any person who exercises any authority or control with respect to the
  management or disposition of the assets of an ERISA Plan is considered to be a fiduciary of such ERISA
  Plan.

           Investments by ERISA Plans are subject to ERISA’s general fiduciary requirements, including
  the requirement of investment prudence and diversification and the requirement that an ERISA Plan’s
  investments be made in accordance with the documents governing the relevant plan. The prudence of a
  particular investment must be determined by the responsible fiduciary of an ERISA Plan by taking into
  account the ERISA Plan’s particular circumstances and all of the facts and circumstances of the
  investment. A fiduciary of an ERISA Plan should consider, for example, that in the future there may be
  no market in which to sell or otherwise dispose of the Securities, whether an investment in the Securities
  may be too illiquid or too speculative, and whether the assets of the ERISA Plan would be sufficiently
  diversified.

           Section 406 of ERISA and Section 4975 of the Code effectively prohibit certain transactions
  involving the assets of an ERISA Plan (as well as those plans that are not subject to Title I of ERISA but
  are subject to Section 4975 of the Code (each such plan or ERISA Plan, a "Plan")) and certain persons
  having certain relationships to such Plans (referred to as "parties in interest" or "disqualified persons"),
  unless a statutory or administrative exemption applies to the transaction. A violation of these "prohibited
  transaction" rules may generate excise tax or other penalties and liabilities under ERISA and the Code for
  such person.

          Additionally, the acquisition or holding of Securities by or on behalf of benefit plans that are not
  subject to Title I of ERISA or Section 4975 of the Code, such as foreign plans, governmental plans (as
  defined in Section 3(32) of ERISA) and certain church plans (as defined in Section 3(33) of ERISA)
  could give rise to similar liabilities under federal, state, foreign or local law which may be substantially




                                                      155
                                                                                              010101
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
                                       of 26206/09/21 Page 190 of 283 PageID 12979
Case 3:21-cv-00538-N Document 26-37 Filed


  similar to Section 406 of ERISA or Section 4975 of the Code (a "Similar Law"), and/or might be
  prohibited or otherwise restricted as described herein.

           Section 3(42) of ERISA and the Plan Asset Regulation define "plan assets" of a Plan with respect
  to the Plan’s investment in an entity for purposes of certain provisions of ERISA, including the fiduciary
  responsibility and prohibited transaction provisions of Title I of ERISA and Section 4975 of the Code.
  Under Section 3(42) of ERISA and the Plan Asset Regulation, if a Plan invests in an "equity interest" of
  an entity that is neither a "publicly-offered security" nor a security issued by an investment company
  registered under the Investment Company Act, the Plan’s assets include both the equity interest and an
  undivided interest in each of the entity’s underlying assets, unless it is established that the entity is an
  "operating company" or that Benefit Plan Investors hold less than 25% of the value of any class of equity
  interest of the entity, determined as of the most recent acquisition of an equity interest. The term "Benefit
  Plan Investor" includes (a) an employee benefit plan as defined in Section 3(3) of ERISA, that is subject
  to Title I of ERISA, (b) a plan described in Section 4975(e)(1) of the Code that is subject to Section 4975
  of the Code and (c) any entity whose underlying assets include "plan assets" of any of the foregoing by
  reason of an investment in the entity by such a plan or arrangement (a "Benefit Plan Investor"). For
  purposes of making the 25% determination, the value of any equity interests held by a person (other than
  a Benefit Plan Investor) who has discretionary authority or control with respect to the assets of the entity
  or who provides investment advice for a fee (direct or indirect) with respect to such assets, or any
  "affiliate" of such a person (as defined under the Plan Asset Regulation), will be disregarded. Under the
  Plan Asset Regulation, an "affiliate" of a person includes any person, directly or indirectly through one or
  more intermediaries, controlling, controlled by or under common control with the person, and "control"
  with respect to a Person other than an individual, means the power to exercise a controlling influence over
  the management or policies of such person.

          An "equity interest" is defined under the Plan Asset Regulation as an interest other than an
  instrument which is treated as indebtedness under applicable local law and which has no substantial
  equity features.

  Notes

           The Co-Issuers believe that, at the time of their issuance, the Notes should be treated as
  indebtedness without substantial equity features for purposes of the Plan Asset Regulation. This
  determination is based in part upon the traditional debt features of such Notes, including the reasonable
  expectation of purchasers of such Notes that they will be repaid when due, as well as the absence of
  conversion rights, warrants and other typical equity features. The Co-Issuers will therefore not monitor
  the investment by Benefit Plan Investors in the Notes. It should be noted that the debt treatment of the
  Notes for ERISA purposes could change subsequent to their issuance (i.e., they could be treated as equity)
  if the Issuers incur losses or the rating or other terms and conditions of the Notes changes. The risk of
  recharacterization is enhanced for subordinate classes of the Notes. The Co-Issuers have not obtained an
  opinion of counsel regarding the debt treatment of Notes under local law or the Plan Asset Regulation.

           Regardless of the characterization of the Notes as debt or equity under the Plan Asset Regulation
  and regardless of the level of Benefit Plan Investor investment in any class of Securities, the acquisition
  or holding of Notes by or on behalf of a Plan could give rise to a prohibited transaction if any of the Co-
  Issuers, the Trustee, the Servicer, the Initial Purchasers, the Preference Shares Paying Agent, other
  persons providing services in connection with the Issuers, or any of their respective affiliates is a "party in
  interest" or "disqualified person" with respect to that Plan. Persons acting on behalf of Plans that acquire
  the Securities should also consider that an indirect prohibited transaction could result in connection with
  the Issuer’s acquisition of Collateral from the Initial Purchasers (or one of their affiliates) if either of the
  Initial Purchasers is a "party in interest" or "disqualified person" with respect to such Regulated Plans.




                                                        156
                                                                                                  010102
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
                                       of 26206/09/21 Page 191 of 283 PageID 12980
Case 3:21-cv-00538-N Document 26-37 Filed


  Certain exemptions from the prohibited transaction rules could be applicable, however, depending in part
  upon the type of fiduciary making the decision to acquire Notes and the circumstances under which such
  decision is made. Included among these exemptions are the statutory prohibited transactions exemption
  under Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code available to "service providers"
  to the Plan (other than a fiduciary with respect to the Plan assets used to acquire the Notes or any of its
  affiliates) provided that the transaction is for "adequate consideration", DOL Prohibited Transaction Class
  Exemption ("PTCE") 84-14, regarding transactions effected by independent "qualified professional asset
  managers;" PTCE 90-1, regarding investments by insurance company pooled separate accounts; PTCE
  91-38, regarding investments by bank collective investment funds; PTCE 95-60, regarding investments
  by insurance company general accounts; and PTCE 96-23, regarding transactions effected by certain "in-
  house asset managers." However, even if the conditions specified in one or more of these exemptions are
  met, the scope of the relief provided by these exemptions might or might not cover all acts which might
  be construed as prohibited transactions. There can be no assurance that any of these, or any other
  exemption, will be available with respect to any particular transaction involving the Notes.

          Similarly, the acquisition or holding of Notes by or on behalf of foreign plans, governmental
  plans (as defined in Section 3(32) of ERISA) and certain church plans (as defined in Section 3(33) of
  ERISA), which are not subject to Title I of ERISA and/or Section 4975 of the Code, could give rise to a
  prohibited transaction or other liabilities under Similar Law.

           By acquiring a Note, each purchaser and transferee will be deemed to represent, warrant and
  covenant that either (i) it is not, and is not acquiring such Note with the assets of, a Plan or a foreign,
  governmental or church plan subject to Similar Law, and throughout the holding and disposition of such
  Note, it will not become or transfer its interest to any Plan or foreign, governmental or church plan or to
  an entity using the assets thereof, or (ii) the acquisition, holding and disposition of such Note by the
  purchaser or transferee, throughout its holding and disposition of such Note, will not result in a non-
  exempt prohibited transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the case of
  a foreign, governmental or church plan, any violation of Similar Law), because such purchase, holding
  and disposition either (x) is not, and will not become, subject to such laws or (y) is covered by an
  exemption from all applicable prohibited transactions, all of the conditions of which are and will be
  satisfied upon its acquisition of, and throughout its holding and disposition of, such Note. Each investor in
  a Note will be deemed to represent, warrant and covenant that it will not sell, pledge or otherwise transfer
  such Note in violation of the foregoing, and that it and any person causing it to acquire such Note agree,
  to the fullest extent permissible under applicable law, to indemnify and hold harmless the Issuer, the Co-
  Issuer, the Trustee, the Servicer, the Initial Purchasers and their respective Affiliates from any cost,
  damage or loss incurred by them as a result of such purchaser not satisfying the foregoing or as a result of
  its transferring its interest to a Person not meeting the foregoing requirements. Any purported transfer of
  the Note to a purchaser that does not comply with the requirements of the foregoing shall be null and void
  ab initio, and will vest in the transferee no rights against the Trustee or the Co-Issuers.

  Preference Shares

          The Preference Shares are equity of the Issuer and will be treated as equity interests for purposes
  of Section 3(42) of ERISA and the Plan Asset Regulation. Accordingly, the Co-Issuers intend to limit the
  purchase and holding of each of the Class I Preference Shares and the Class II Preference Shares by
  Benefit Plan Investors to less than 25% of the aggregate outstanding amount of each of the Class I
  Preference Shares and the Class II Preference Shares (excluding for purposes of such determination any
  Preference Shares held by "Controlling Persons" as defined below), by requiring each purchaser or
  transferee thereof to make certain representations and agreements with respect to its status as a Benefit
  Plan Investor or Controlling Person, and to agree to additional transfer restrictions described under
  "Transfer Restrictions." In making the 25% determination, Preference Shares held by any person (other




                                                       157
                                                                                               010103
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
                                       of 26206/09/21 Page 192 of 283 PageID 12981
Case 3:21-cv-00538-N Document 26-37 Filed


  than a Benefit Plan Investor) that has discretionary authority or control with respect to the assets of the
  Issuer or a person who provides investment advice for a fee (direct or indirect) with respect to the assets
  of the Issuer or any "affiliate" (as defined in 29 C.F.R. Section 2510.3-101(f)(3)) of any such person (any
  such person, a "Controlling Person") (such as the Preference Shares held by the Servicer or its affiliates
  and employees thereof) will be disregarded and not treated as outstanding. No purchase of a Preference
  Share by, or proposed transfer to, a person that has represented that it is a Benefit Plan Investor or a
  Controlling Person will be permitted to the extent that such purchase or transfer would result in persons
  that have represented that they are Benefit Plan Investors owning 25% or more of the aggregate
  outstanding amount of the Class I Preference Shares or the Class II Preference Shares, as applicable,
  (excluding for purposes of such determination any Preference Shares, as applicable, held by any
  Controlling Person) immediately after such purchase or proposed transfer. In this regard, although
  Section 3(42) of ERISA provides that an entity is considered to hold plan assets only to the extent of the
  percentage of the equity interest held by Benefit Plan Investors, 100% Preference Shares held by an entity
  that is a Benefit Plan Investor (including an insurance company whose general account assets are treated
  as "plan assets") will be treated as Preference Shares held by a Benefit Plan Investor.

           In addition, the Servicer, the Preference Shares Paying Agent and the Trustee will agree that, after
  the initial distribution of the Preference Shares, neither they nor any of their respective affiliates will
  acquire any Preference Shares (including pursuant to the Extension Procedure or the Amendment Buy-
  Out Option) unless such acquisition would not, as determined by the Trustee in reliance on
  representations made in the applicable transfer certificates with respect thereto, result in persons that have
  represented that they are Benefit Plan Investors owning 25% or more of the aggregate outstanding amount
  of any of the Class I Preference Shares or the Class II Preference Shares immediately after such
  acquisition (determined in accordance with Section 3(42) of ERISA, the Indenture and the Preference
  Share Documents). The Preference Shares held as principal by the Servicer, the Trustee, any of their
  respective affiliates (as defined in the Plan Asset Regulation) and persons that have represented that they
  are Controlling Persons will be disregarded and will not be treated as outstanding for purposes of
  determining compliance with such 25% limitation to the extent that such Controlling Person is not a
  Benefit Plan Investor.

           Each purchaser and transferee will be further required to represent, warrant and covenant that no
  transfer of a Preference Share will be made to a Benefit Plan Investor or Controlling Person except as
  provided herein, and that it and any fiduciaries or other Person causing it to acquire such Securities agree,
  to the fullest extent permissible under applicable law, to indemnify and hold harmless the Issuer, the Co-
  Issuer, the Trustee, the Servicer, the Initial Purchasers, the Preference Shares Paying Agent and their
  respective Affiliates from any cost, damage or loss incurred by them as a result of any transfer of
  Preference Shares in violation of the foregoing.

  Insurance Companies

          It should be noted that an insurance company's general account may be deemed to include assets
  of ERISA Plans under certain circumstances, e.g., where an ERISA Plan purchases an annuity contract
  issued by such an insurance company, based on the reasoning of the United States Supreme Court in John
  Hancock Mutual Life Ins. Co. v. Harris Trust and Savings Bank, 510 U.S. 86 (1993). An insurance
  company considering the purchase of Offered Securities with assets of its general account should consider
  such purchase and the insurance company's ability to make the representations described above in light of
  John Hancock Mutual Life Ins. Co. v. Harris Trust and Savings Bank, Section 401(c) of ERISA and
  29 C.F.R. §2550.40c-1.




                                                       158
                                                                                                010104
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
                                       of 26206/09/21 Page 193 of 283 PageID 12982
Case 3:21-cv-00538-N Document 26-37 Filed


  Independent Review and Consultation with Counsel

           Any person proposing to purchase Securities with assets of an employee benefit plan or similar
  plan or arrangement, including a collective investment fund, insurance company general account or a
  foreign, governmental or church plan, should consult with its counsel with respect to, among other things,
  the limitations applicable to Benefit Plan Investors specified herein, and the potential applicability of
  ERISA, the Code and Similar Law to such investment and whether any exemption from the prohibited
  transaction provisions of ERISA and Section 4975 of the Code or such Similar Law would be applicable.
  Each investor must determine on its own whether all conditions of any applicable exemption have been
  satisfied. Moreover, each ERISA Plan fiduciary should determine whether, under the general fiduciary
  standards of investment prudence and diversification, an investment in the Securities is appropriate for the
  ERISA Plan, taking into account the overall investment policy of the ERISA Plan, the composition of the
  ERISA Plan’s investment portfolio, and the risk/return characteristics of the Securities.

                            ___________________________________________

           The discussion of ERISA and Section 4975 of the Code contained in this Offering Memorandum,
  is, of necessity, general, and does not purport to be complete. Moreover, the provisions of ERISA and
  Section 4975 of the Code are subject to extensive and continuing administrative and judicial interpretation
  and review. Therefore, the matters discussed above may be affected by future regulations, rulings and
  court decisions, some of which may have retroactive application and effect.




                                                      159
                                                                                              010105
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
                                       of 26206/09/21 Page 194 of 283 PageID 12983
Case 3:21-cv-00538-N Document 26-37 Filed


                                         PLAN OF DISTRIBUTION

           The Initial Purchasers will, pursuant to and subject to the terms and conditions of the Purchase
  Agreement, agree to purchase all of the Notes and the Class I Preference Shares. The offering price and
  other terms of the offering of the Securities (the "Offering") may be changed at any time without notice.
  Pursuant to the engagement letter entered into by the Initial Purchasers with the Servicer, the Initial
  Purchasers will receive certain fees and expenses on the Closing Date.

           On the Closing Date, (i) HFP and/or one or more of its subsidiaries are expected to purchase all
  of the Class II Preference Shares and all or a portion of the Class C Notes, the Class D Notes and the
  Class E Notes and (ii) the Servicer or one or more of its Affiliates is expected to purchase certain of the
  Class I Preference Shares and all or a portion of the Class C Notes and the Class D Notes. No assurance
  can be given whether HFP or Highland Capital will retain such Securities for any amount of time. The
  Initial Purchasers or an Affiliate of the Initial Purchasers may provide financing for these purchases. The
  Initial Purchasers are not acting as placement agents or initial purchasers with respect to the Preference
  Shares sold by the Issuer to HFP or any of its subsidiaries.

          In connection with the offering of the Offered Securities, the Initial Purchasers may, as permitted
  by applicable law, overallot or effect transactions that stabilize or maintain the market price of the
  Securities at a level which might not otherwise prevail in the open market. The stabilizing, if
  commenced, may be discontinued at any time.

           The Securities have not been and will not be registered under the Securities Act and may not be
  offered, sold or delivered within the United States or to, or for the account or benefit of, a U.S. person, on
  behalf of the Co-Issuers (or, in the case of the Preference Shares, the Issuer), except to Qualified
  Institutional Buyers in transactions not subject to the registration requirements of the Securities Act in
  reliance on Rule 144A under the Securities Act, that are also Qualified Purchasers.

          Accordingly, in connection with sales outside the United States, the Initial Purchasers will agree
  that, except as permitted by the Purchase Agreement, they will not offer or sell the Notes within the
  United States or to, or for the account or benefit of, U.S. Persons as part of its distribution at any time. In
  addition, an offer or sale of the Securities within the United States by a dealer that is not participating in
  the offering may violate the registration requirements of the Securities Act if that offer or sale is made
  otherwise than in accordance with Rule 144A (or, in case of the Preference Shares only, in accordance
  with another exemption from registration of securities under the Securities Act).

           The Co-Issuers have been advised by each Initial Purchaser that it proposes to resell the Notes
  and the Class I Preference Shares purchased pursuant to the Purchase Agreement (a) only to Qualified
  Institutional Buyers that are also Qualified Purchasers in reliance on an exemption under the Securities
  Act and (b), in the case of the Notes, to non U.S. persons in offshore transactions in reliance on
  Regulation S. Any offer or sale of Notes or Class I Preference Shares in the United States will be made
  by the Initial Purchasers or other broker-dealers, including Affiliates of the Initial Purchasers, who are
  registered as broker-dealers under the Exchange Act. Until the expiration of 40 days after the later of the
  Closing Date and the commencement of the Offering of the Notes, a re-offer or resale of any Notes
  originally sold pursuant to Regulation S to, or for the account or benefit of, a U.S. person by a dealer or
  person receiving a concession, fee or remuneration in respect of the Notes (whether or not they
  participated in the offering) may violate the registration requirements of the Securities Act unless such
  offer or sale is made in accordance with an exemption from registration under the Securities Act.

          Each purchaser of the Class I Preference Shares on the Closing Date will be required to execute
  and deliver, a subscription agreement, in form and substance satisfactory to the Co-Issuers and (in the




                                                        160
                                                                                                 010106
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
                                       of 26206/09/21 Page 195 of 283 PageID 12984
Case 3:21-cv-00538-N Document 26-37 Filed


  case of the Class I Preference Shares, the Issuer), which will include, among other things, representations
  and warranties substantially similar to those described under "Transfer Restrictions."

           The Securities are offered when, as and if issued, subject to prior sale or withdrawal, cancellation
  or modification of the offer. The Securities will constitute new classes of securities with no established
  trading market. Such a market may or may not develop, but the Initial Purchasers are under no obligation
  to make such a market, and if they do make such a market they may discontinue any market-making
  activities with respect to the Securities at any time without notice. Any market-making activities will be
  subject to restrictions under applicable law. No assurances can be made as to the liquidity of or any
  trading market for the Securities.
           The Pre-Closing Participant is financing the acquisition of Collateral Obligations by the Issuer
  prior to the Closing Date. The Servicer or one or more of its Affiliates will each be entitled to a share of
  the interest and any fees and commissions (net of any other amounts payable to the Pre-Closing
  Participant on loans made by them to finance the acquisition of Collateral Obligations) paid by the
  obligors of such Collateral Obligations or accrued from the time of purchase to the Closing Date, plus a
  share of the amount by which any realized net gains exceed any realized net losses on Collateral
  Obligations sold or fully repaid during the Accumulation Period, in each case, in proportion to the
  percentage of Preference Shares each such party purchases on the Closing Date. In addition, a broker-
  dealer Affiliate of the Servicer may receive a fee for placing certain of the Securities. The Initial
  Purchasers or their Affiliates may also provide financing to the Servicer or its Affiliates in connection
  with their purchase of certain Class D Notes, Class E Notes and Class II Preference Shares which will be
  secured by a lien on such financed Class D Notes, Class E Notes and Class II Preference Shares.
           This Offering Memorandum is being furnished on a confidential basis solely for the purpose of
  considering the purchase of the Securities. Each recipient of this Offering Memorandum should make
  such investigations as it deems necessary to arrive at an independent evaluation of an investment in the
  Securities and should consult its own legal counsel and financial, accounting, regulatory and tax advisors
  to determine the consequences of such an investment. Delivery of this Offering Memorandum should not
  be construed as a recommendation by the Initial Purchasers to purchase the Securities. This Offering
  Memorandum is intended for the exclusive use of persons who are both Qualified Institutional Buyers and
  Qualified Purchasers and, if applicable, non-U.S. persons, and may not be reproduced or used for any
  other purpose or furnished to any other party. No action has been or will be taken in any jurisdiction that
  would permit a public offering of the Securities, or the possession, circulation or distribution of this
  Offering Memorandum or any other material relating to the Initial Purchasers or the Securities, in any
  jurisdiction where action for that purpose is required. Accordingly, the Securities may not be offered or
  sold, directly or indirectly, and neither this Offering Memorandum nor any other offering material or
  advertisements in connection with the Securities may be distributed or published, in or from any country
  or jurisdiction except under circumstances that will result in compliance with any applicable rules and
  regulations of any such country or jurisdiction.
           Each Initial Purchaser will represent and agree that (1) it has complied and will comply with all
  applicable provisions of the Financial Services and Markets Act (2000) (the "FSMA") with respect to
  anything done by it in relation to the Securities in, from or otherwise involving the United Kingdom; and
  (2) it has only communicated or caused to be communicated and will only communicate or cause to be
  communicated any invitation or inducement to engage in investment activity (within the meaning of
  section 21 of FSMA) received by it in connection with the issue or sale of any Notes in circumstances in
  which section 21(1) of FSMA does not apply to the Issuer.

          Each Initial Purchaser has agreed that it has not made and will not make any invitation to the
  public in the Cayman Islands to subscribe for the Securities.




                                                       161
                                                                                               010107
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
                                       of 26206/09/21 Page 196 of 283 PageID 12985
Case 3:21-cv-00538-N Document 26-37 Filed


          No action is being taken or is contemplated by the Issuer that would permit a public offering of
  the Securities or possession or distribution of any Offering Memorandum (in preliminary or final form) or
  any amendment thereof, any supplement thereto or any other offering material relating to the Securities in
  any jurisdiction where, or in any other circumstances in which, action for those purposes is required.
  Each Initial Purchaser understands and agrees that it is solely responsible for its own compliance with all
  laws applicable in each jurisdiction in which it offers and sells the Securities or distributes any Offering
  Memorandum (in preliminary or final form) or any amendments thereof or supplements thereto or any
  other material and it agrees to comply with all of these laws.

           The Issuer has agreed to indemnify each Initial Purchaser, the Servicer, the Administrator, the
  Collateral Administrator, the Preference Shares Paying Agent and the Trustee against certain liabilities,
  including liabilities under the Securities Act, or to contribute to payments it may be required to make in
  respect thereof.

           The Co-Issuers extend to each prospective investor the opportunity, prior to the consummation of
  the sale of the Securities, to ask questions of, and receive answers from the Co-Issuers or a person or
  persons acting on behalf of the Co-Issuers, including the Initial Purchasers concerning the Securities and
  the terms and conditions of this Offering and to obtain any additional information it may consider
  necessary in making an informed investment decision and any information in order to verify the accuracy
  of the information set forth herein, to the extent the Co-Issuers possess the same or can acquire the same
  without unreasonable effort or expense. Requests for such additional information can be directed to the
  Initial Purchasers at 1301 Avenue of the Americas, New York, NY, 10019, Attention: Credit Markets &
  CDOs.




                                                      162
                                                                                              010108
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
                                       of 26206/09/21 Page 197 of 283 PageID 12986
Case 3:21-cv-00538-N Document 26-37 Filed


                                     SETTLEMENT AND CLEARING

  Book Entry Registration of the Global Notes

           So long as the Depository, or its nominee, is the registered owner or Holder of a Global Note, the
  Depository or the nominee, as the case may be, will be considered the sole owner or Holder of the Notes
  represented by a Global Note for all purposes under the Indenture, the Issuer Charter and the Global
  Notes, and members of, or participants in, the Depository as well as any other persons on whose behalf
  the participants may act (including Clearstream and Euroclear and account holders and participants
  therein) will have no rights under the Indenture, the Issuer Charter or a Global Note. Owners of
  beneficial interests in a Global Note will not be considered to be owners or Holders of the related Note
  under the Indenture or the Issuer Charter. Unless the Depository notifies the Co-Issuers that it is
  unwilling or unable to continue as depositary for a Global Note or ceases to be a "clearing agency"
  registered under the Exchange Act, owners of a beneficial interest in a Global Note will not be entitled to
  have any portion of a Global Note registered in their names, will not receive or be entitled to receive
  physical delivery of Notes in certificated form and will not be considered to be the owners or Holders of
  any Notes under the Indenture. In addition, no beneficial owner of an interest in a Global Note will be
  able to transfer that interest except in accordance with the Depository’s applicable procedures (in addition
  to those under the Indenture and, if applicable, those of Euroclear and Clearstream).

          Investors may hold their interests in a Regulation S Global Note directly through Clearstream or
  Euroclear, if they are participants in Clearstream or Euroclear, or indirectly through organizations that are
  participants in Clearstream or Euroclear. Clearstream and Euroclear will hold interests in the
  Regulation S Global Notes on behalf of their participants through their respective depositories, which in
  turn will hold the interests in Regulation S Global Notes in customers’ securities accounts in the
  depositories’ names on the books of the Depository. Investors may hold their interests in a Rule 144A
  Global Note directly through the Depository if they are participants in the Depository, or in directly
  through organizations that are participants in the Depository.

           Payments of principal of, or interest or other distributions on a Global Note will be made to the
  Depository or its nominee, as the registered owner thereof. The Co-Issuers, the Trustee, the Preference
  Shares Paying Agent, the paying agents, the Initial Purchasers, the Servicer and their respective Affiliates
  will not have any responsibility or liability for any aspect of the records relating to or payments made on
  account of beneficial ownership interests in a Global Note or for maintaining, supervising or reviewing
  any records relating to the beneficial ownership interests.

          The Co-Issuers expect that the Depository or its nominee, upon receipt of any payment of
  principal, interest, or other distributions in respect of a Global Note representing any Notes, as the case
  may be, held by it or its nominee, will immediately credit participants’ accounts with payments in
  amounts proportionate to their respective beneficial interests in the stated aggregate principal amount or
  number of a Global Note for the Notes, as shown on the records of the Depository or its nominee. The
  Co-Issuers also expect that payments by participants to owners of beneficial interests in a Global Note
  held through the participants will be governed by standing instructions and customary practices, as is now
  the case with securities held for the accounts of customers registered in the names of nominees for those
  customers. The payments will be the responsibility of the participants.

  Global Note Settlement Procedures

         Transfers between the participants in the Depository will be effected in the ordinary way in
  accordance with the Depository rules and will be settled in immediately available funds. The laws of
  some states require that certain persons take physical delivery of securities in definitive form.




                                                       163
                                                                                               010109
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
                                       of 26206/09/21 Page 198 of 283 PageID 12987
Case 3:21-cv-00538-N Document 26-37 Filed


  Consequently, the ability to transfer beneficial interests in a Global Note to these persons may be limited.
  Because the Depository can only act on behalf of participants, who in turn act on behalf of indirect
  participants and certain banks, the ability of a person holding a beneficial interest in a Global Note to
  pledge its interest to persons or entities that do not participate in the Depository system, or otherwise take
  actions in respect of its interest, may be affected by the lack of a physical certificate of the interest.
  Transfers between participants in Euroclear and Clearstream will be effected in the ordinary way in
  accordance with their respective rules and operating procedures.

           Subject to compliance with the transfer restrictions applicable to the Securities described above
  and under "Transfer Restrictions," cross-market transfers between the Depository, on the one hand, and
  directly or indirectly through Euroclear or Clearstream participants, on the other, will be effected in the
  Depository in accordance with the Depository rules on behalf of Euroclear or Clearstream, as the case
  may be, by its respective depositary; however, the cross-market transactions will require delivery of
  instructions to Euroclear or Clearstream, as the case may be, by the counterparty in the system in
  accordance with its rules and procedures and within its established deadlines (Brussels time). Euroclear
  or Clearstream, as the case may be, will if the transaction meets its settlement requirements, deliver
  instructions to its respective depositary to take action to effect final settlement on its behalf by delivering
  or receiving interests in a Note represented by a Regulation S Global Note in the Depository and making
  or receiving payment in accordance with normal procedures for same-day funds settlement applicable to
  the Depository. Clearstream participants and Euroclear participants may not deliver instructions directly
  to the depositories of Clearstream or Euroclear.

           Because of time zone differences, cash received in Euroclear or Clearstream as a result of sales of
  interests in a Regulation S Global Note by or through a Euroclear or Clearstream participant to the
  Depository participant will be received with value on the Depository settlement date but will be available
  in the relevant Euroclear or Clearstream cash account only as of the business day following settlement in
  the Depository.

          The Depository has advised the Issuer that it will take any action permitted to be taken by a
  Holder of Securities (including the presentation of Securities for exchange as described above) only at the
  direction of one or more participants in the Depository to whose account with the Depository interests in
  the Securities are credited and only in respect of the portion of the Aggregate Outstanding Amount of the
  Securities as to which the participant or participants has or have given the direction.

          The Depository has advised the Issuer as follows: The Depository is a limited-purpose trust
  company organized under the New York Banking Law, a "banking organization" within the meaning of
  the New York Banking Law, a member of the Federal Reserve System, a "clearing corporation" within
  the meaning of the UCC and a "Clearing Agency" registered pursuant to the provisions of Section 17A of
  the Exchange Act. The Depository was created to hold securities for its participants and facilitate the
  clearance and settlement of securities transactions between participants through electronic book-entry
  changes in accounts of its participants, thereby eliminating the need for physical movement of certificates.
  Participants in the Depository include securities brokers and dealers, banks, trust companies, and clearing
  corporations and may include certain other organizations. Indirect access to the Depository system is
  available to others such as banks, brokers, dealers, and trust companies that clear through or maintain a
  custodial relationship with a participant, either directly or indirectly.

           Although the Depository, Clearstream and Euroclear have agreed to the foregoing procedures to
  facilitate transfers of interests in Regulation S Global Notes among participants of the Depository,
  Clearstream and Euroclear, they are under no obligation to perform or continue to perform the
  procedures, and the procedures may be discontinued at any time. Neither the Co-Issuers nor the Trustee
  will have any responsibility for the performance by the Depository, Clearstream, or Euroclear or their




                                                        164
                                                                                                 010110
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
                                       of 26206/09/21 Page 199 of 283 PageID 12988
Case 3:21-cv-00538-N Document 26-37 Filed


  respective participants or indirect participants of their respective obligations under the rules and
  procedures governing their operations.

                                       TRANSFER RESTRICTIONS

           Because of the following restrictions, purchasers are advised to consult legal counsel prior to
  making any offer, resale, pledge or transfer of the Securities. Purchasers of Notes represented by an
  interest in a Regulation S Global Note are advised that such interests are not transferable to U.S. Persons
  at any time except in accordance with the following restrictions.

         Each prospective purchaser of Securities that is a U.S. Person or is purchasing the Securities in a
  non-Offshore Transaction (a "U.S. Offeree"), by accepting delivery of this Offering Memorandum, will
  be deemed to have represented and agreed as follows:

                  (1)      The U.S. Offeree acknowledges that this Offering Memorandum is personal to
          the U.S. Offeree and does not constitute an offer to any other person or to the public generally to
          subscribe for or otherwise acquire the Securities other than pursuant to transactions exempt from
          the registration requirements under the Securities Act or in Offshore Transactions in accordance
          with Regulation S. Distribution of this Offering Memorandum to any Person other than the U.S.
          Offeree and those persons, if any, retained to advise the U.S. Offeree with respect thereto, and
          other persons that are, (a) in the case of the Notes, Qualified Institutional Buyers or non-U.S.
          Persons or, (b) in the case of the Preference Shares, Qualified Institutional Buyers, is
          unauthorized and any disclosure of any of its contents, without the prior written consent of the
          Co-Issuers, is prohibited.
                  (2)      The U.S. Offeree agrees to make no photocopies of this Offering Memorandum
          or any documents referred to herein and, if the U.S. Offeree does not purchase the Securities or
          the offering is terminated, to return this Offering Memorandum and all documents referred to
          herein to the Initial Purchasers at 1301 Avenue of the Americas, New York, NY, 10019,
          Attention: Credit Markets & CDOs.
          Under the Indenture (with respect to the Co-Issuers) and the Preference Share Documents (with
  respect to the Issuer), the Co-Issuers or the Issuer will agree to comply with the requirements of Rule
  144A relative to the dissemination of information to prospective purchasers in the secondary market. See
  "Available Information."

           The Securities have not been registered under the Securities Act and, (a) in the case of the Notes,
  may not be offered or sold in non-Offshore Transactions or to, or for the account or benefit of, U.S.
  Persons, except to Qualified Institutional Buyers in transactions exempt from the registration
  requirements of the Securities Act who are also Qualified Purchasers and, (b) in the case of the Preference
  Shares, may only be offered or sold to Qualified Institutional Buyers in transactions exempt from the
  registration requirements of the Securities Act who are also Qualified Purchasers.

          Any purported transfer of a Security not in accordance with this section shall be null and void and
  shall not be given effect for any purpose hereunder.

  Transfer Restrictions Applicable to Rule 144A Global Notes

          Each purchaser of a beneficial interest in Notes represented by a Rule 144A Global Note will be
  deemed to represent and agree (on its own behalf, or if the purchaser is acquiring the Notes for any
  account, on behalf of each such account) (and each transferee of a beneficial interest in a Rule 144A




                                                      165
                                                                                              010111
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
                                       of 26206/09/21 Page 200 of 283 PageID 12989
Case 3:21-cv-00538-N Document 26-37 Filed


  Global Note will be required or deemed to represent and agree) as follows (terms used in this paragraph
  that are defined in Rule 144A or Regulation S are used herein as defined therein):

                  (1)      (A) The purchaser is a Qualified Institutional Buyer and a Qualified Purchaser,
         (B) the purchaser is purchasing the Notes for its own account or the account of another Qualified
         Purchaser that is also a Qualified Institutional Buyer as to which the purchaser exercises sole
         investment discretion, (C) the purchaser and any such account is acquiring the Notes as principal
         for its own account for investment and not for sale in connection with any distribution thereof,
         (D) the purchaser and any such account was not formed solely for the purpose of investing in the
         Notes (except when each beneficial owner of the purchaser or any such account is a Qualified
         Purchaser), (E) if the purchaser is an entity that would be an investment company but for the
         exception provided for in Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act (any
         such entity, an "excepted investment company") (a) all of the beneficial owners of outstanding
         securities (other than short-term paper) of such entity (such beneficial owners determined in
         accordance with Section 3(c)(1)(A) of the Investment Company Act) that acquired such securities
         on or before April 30, 1996 ("pre-amendment beneficial owners") and (b) all pre-amendment
         beneficial owners of the outstanding securities (other than short-term paper) of any excepted
         investment company that, directly or indirectly, owns any outstanding securities of such entity,
         have consented to such entity's treatment as a Qualified Purchaser in accordance with the
         Investment Company Act, (F) the purchaser is not a broker-dealer that owns and invests on a
         discretionary basis less than $25,000,000 in securities of unaffiliated issuers, (G) the purchaser is
         not a pension, profit-sharing or other retirement trust fund or plan in which the partners,
         beneficiaries or participants or affiliates may designate the particular investment to be made, (H)
         the purchaser agrees that it and each such account shall not hold such Notes for the benefit of any
         other Person and shall be the sole beneficial owner thereof for all purposes and that it shall not
         sell participation interests in the Notes or enter into any other arrangement pursuant to which any
         other Person shall be entitled to a beneficial interest in the distributions on the Notes (except
         when each beneficial owner of the purchaser or any such account is a Qualified Purchaser), (I) the
         Notes purchased directly or indirectly by the purchaser or any account for which it is purchasing
         the Notes constitute an investment of no more than 40% of the purchaser’s and each such
         account’s assets (except when each beneficial owner of the purchaser or any such account is a
         Qualified Purchaser), (J) the purchaser and each such account is purchasing the Notes in a
         principal amount of not less than the minimum denomination requirement for the purchaser and
         each such account, (K) the purchaser will provide notice of the transfer restrictions set forth in the
         Indenture (including the exhibits thereto) to any transferee of its Notes and (L) the purchaser
         understands and agrees that any purported transfer of the Notes to a purchaser that does not
         comply with the requirements of this paragraph (1) shall be null and void ab initio.
                 (2)      The purchaser has such knowledge and experience in financial and business
         matters as to be capable of evaluating the merits and risks of its investment in Notes, and the
         purchaser, and any account for which it is acting, are each able to bear the economic risk of the
         purchaser’s or its investment.
                  (3)      The purchaser understands that the Notes are being offered only in a transaction
         not involving any public offering in the United States within the meaning of the Securities Act,
         the Notes have not been and will not be registered under the Securities Act, and, if in the future
         the purchaser decides to offer, resell, pledge or otherwise transfer the Notes or any beneficial
         interest therein, such Notes or any beneficial interest therein may be offered, resold, pledged or
         otherwise transferred only in accordance with the applicable legend in respect of such Notes set
         forth in (6) below and the restrictions set forth in the Indenture. The purchaser acknowledges that
         no representation is made by the Co-Issuers, the Servicer or the Initial Purchasers as to the




                                                      166
                                                                                               010112
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
                                       of 26206/09/21 Page 201 of 283 PageID 12990
Case 3:21-cv-00538-N Document 26-37 Filed


        availability of any exemption under the Securities Act or other applicable laws of any jurisdiction
        for resale of the Notes.
                 (4)      The purchaser is not purchasing the Notes or any beneficial interest therein with
        a view to the resale, distribution or other disposition thereof in violation of the Securities Act.
        The purchaser understands that an investment in the Notes involves certain risks, including the
        risk of loss of its entire investment in the Notes under certain circumstances. The purchaser has
        had access to such financial and other information concerning the Co-Issuers, the Notes and the
        Collateral as it deemed necessary or appropriate in order to make an informed investment
        decision with respect to its purchase of the Notes or any beneficial interest therein, including an
        opportunity to ask questions of and request information from the Co-Issuers and the Initial
        Purchasers.
                 (5)      In connection with the purchase of Notes or any beneficial interest therein
        (provided that no such representation is made with respect to the Servicer by any Affiliate of or
        account serviced by the Servicer): (i) none of the Co-Issuers, the Trustee, the Initial Purchasers,
        any Synthetic Security Counterparty, any Hedge Counterparty, the Preference Shares Paying
        Agent, the Collateral Administrator or the Servicer is acting as a fiduciary or financial or
        investment adviser for the purchaser, (ii) the purchaser is not relying (for purposes of making any
        investment decision or otherwise) upon any advice, counsel or representations (whether written or
        oral) of the Co-Issuers, the Trustee, the Initial Purchasers, any Hedge Counterparty, the
        Preference Shares Paying Agent, the Collateral Administrator or the Servicer or any of their
        respective Affiliates other than in this Offering Memorandum and any representations expressly
        set forth in a written agreement with such party; (iii) none of the Co-Issuers, the Trustee, the
        Initial Purchasers, any Synthetic Security Counterparty, any Hedge Counterparty, the Preference
        Shares Paying Agent, the Collateral Administrator or the Servicer or any of their respective
        Affiliates has given to the purchaser (directly or indirectly through any other person) any
        assurance, guarantee, or representation whatsoever as to the expected or projected success,
        profitability, return, performance result, effect, consequence, or benefit (including legal,
        regulatory, tax, financial, accounting, or otherwise) of the Notes or an investment therein; (iv) the
        purchaser has consulted with its own legal, regulatory, tax, business, investment, financial and
        accounting advisors to the extent it has deemed necessary, and it has made its own investment
        decisions (including decisions regarding the suitability of any transaction pursuant to the
        Indenture) based upon its own judgment and upon any advice from such advisors as it has
        deemed necessary and not upon any view expressed by the Co-Issuers, the Trustee, the Collateral
        Administrator the Initial Purchasers, any Synthetic Security Counterparty, any Hedge
        Counterparty, the Preference Shares Paying Agent or the Servicer or any of their respective
        Affiliates; (v) the purchaser has determined that the rates, prices or amounts and other terms of
        the purchase and sale of the Notes or any beneficial interest therein reflect those in relevant
        market for similar transactions; (vi) if the purchaser is acting for the account of another investor,
        the purchaser represents that the investment on behalf of such account is based on a determination
        that the investment is suitable based on the risks referred to in this Offering Memorandum
        (including, without limitation, the "Risk Factors" and the "Transfer Restrictions Applicable to
        Rule 144A Global Notes"), given the investment objectives of the account for which the purchase
        is being made, and that the investment is consistent with any applicable legal requirements; (vii)
        the purchaser is purchasing the Notes or any beneficial interest therein with a full understanding
        of all of the terms, conditions and risks thereof (economic and otherwise), and it is capable of
        assuming and willing to assume (financially and otherwise) those risks; and (viii) the purchaser is
        a sophisticated investor.
                 (6)    (i)      The purchaser understands that the Notes offered to Qualified
        Institutional Buyers in reliance on the exemption from the registration requirements under the



                                                    167
                                                                                             010113
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
                                       of 26206/09/21 Page 202 of 283 PageID 12991
Case 3:21-cv-00538-N Document 26-37 Filed


        Securities Act provided by Rule 144A (a) will bear the legend substantially in the form set forth
        below unless the Co-Issuers determine otherwise in accordance with applicable law, (b) will be
        represented by one or more Rule 144A Global Notes, and (c) may not at any time be resold,
        pledged or transferred to U.S. Persons that are not Qualified Institutional Buyers and Qualified
        Purchasers. Before any interest in a Rule 144A Global Note may be offered, resold, pledged or
        otherwise transferred to a Person who takes delivery in the form of an interest in a Regulation S
        Global Note, the transferor will be required to provide the Trustee with a written certification as
        to compliance with the transfer restrictions.
        THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN HAS NOT BEEN AND WILL NOT
  BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
  (THE "SECURITIES ACT"), AND THE CO-ISSUERS HAVE NOT BEEN REGISTERED UNDER
  THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
  "INVESTMENT COMPANY ACT"). THE PURCHASER HEREOF, BY PURCHASING THIS
  NOTE, AGREES FOR THE BENEFIT OF THE CO-ISSUERS THAT THIS NOTE OR ANY
  BENEFICIAL INTEREST HEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
  TRANSFERRED, ONLY (A)(1) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES
  IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
  THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
  QUALIFIED INSTITUTIONAL BUYER, IN A TRANSACTION MEETING THE REQUIREMENTS
  OF RULE 144A UNDER THE SECURITIES ACT SO LONG AS THIS NOTE IS ELIGIBLE FOR
  RESALE IN ACCORDANCE WITH RULE 144A OR (2) TO A NON-U.S. PERSON IN AN
  OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION S
  UNDER THE SECURITIES ACT AND, IN CASE OF CLAUSE (1), TO A PURCHASER THAT (W) IS
  A QUALIFIED PURCHASER WITHIN THE MEANING OF SECTION 3(c)(7) OF THE
  INVESTMENT COMPANY ACT THAT WAS NOT FORMED FOR THE PURPOSE OF INVESTING
  IN THE ISSUER (EXCEPT WITH EACH BENEFICIAL OWNER OF THE PURCHASER IS A
  QUALIFIED PURCHASER), (X) TO THE EXTENT THE PURCHASER IS AN ENTITY THAT
  WOULD BE AN INVESTMENT COMPANY BUT FOR THE EXCEPTION PROVIDED FOR IN
  SECTION 3(C)(1) OR SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT (ANY SUCH
  ENTITY, AN "EXCEPTED INVESTMENT COMPANY") (A) ALL OF THE BENEFICIAL OWNERS
  OF OUTSTANDING SECURITIES (OTHER THAN SHORT-TERM PAPER) OF SUCH ENTITY
  (SUCH BENEFICIAL OWNERS DETERMINED IN ACCORDANCE WITH SECTION 3(C)(1)(A) OF
  THE INVESTMENT COMPANY ACT) THAT ACQUIRED SUCH SECURITIES ON OR BEFORE
  APRIL 30,  1996    ("PRE-AMENDMENT      BENEFICIAL    OWNERS")    AND    (B) ALL
  PRE-AMENDMENT BENEFICIAL OWNERS OF THE OUTSTANDING SECURITIES (OTHER
  THAN SHORT-TERM PAPER) OF ANY EXCEPTED INVESTMENT COMPANY THAT,
  DIRECTLY OR INDIRECTLY, OWNS ANY OUTSTANDING SECURITIES OF SUCH ENTITY,
  HAVE CONSENTED TO SUCH ENTITY'S TREATMENT AS A QUALIFIED PURCHASER IN
  ACCORDANCE WITH THE INVESTMENT COMPANY ACT, (Y) IS NOT A BROKER-DEALER
  THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN $25,000,000 IN
  SECURITIES OF UNAFFILIATED ISSUERS, AND (Z) IS NOT A PENSION, PROFIT-SHARING OR
  OTHER RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS, BENEFICIARIES
  OR PARTICIPANTS OR AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO
  BE MADE, (B) IN A PRINCIPAL AMOUNT OF NOT LESS THAN U.S.$250,000 FOR THE
  PURCHASER AND FOR EACH ACCOUNT FOR WHICH IT IS ACTING AND (C) IN
  ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OF THE
  UNITED STATES. EACH TRANSFEROR OF THIS NOTE OR ANY BENEFICIAL INTEREST
  HEREIN WILL PROVIDE NOTICE OF THE TRANSFER RESTRICTIONS AS SET FORTH HEREIN
  TO ITS TRANSFEREE. EACH PURCHASER OF THIS NOTE OR ANY BENEFICIAL INTEREST
  HEREIN WILL BE DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS AND




                                                   168
                                                                                           010114
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
                                       of 26206/09/21 Page 203 of 283 PageID 12992
Case 3:21-cv-00538-N Document 26-37 Filed


  AGREEMENTS SET FORTH IN THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
  FOREGOING WILL BE OF NO FORCE AND EFFECT AND WILL NOT OPERATE TO TRANSFER
  ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE
  CONTRARY TO THE CO-ISSUERS, THE TRUSTEE OR ANY INTERMEDIARY. IN ADDITION
  TO THE FOREGOING, THE CO-ISSUERS MAINTAIN THE RIGHT TO RESELL NOTES OR ANY
  BENEFICIAL INTEREST THEREIN PREVIOUSLY TRANSFERRED TO NON-PERMITTED U.S.
  HOLDERS (AS DEFINED IN THE INDENTURE) IN ACCORDANCE WITH AND SUBJECT TO
  THE TERMS OF THE INDENTURE.

        UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
  DEPOSITORY TRUST COMPANY ("DTC") TO THE INDENTURE REGISTRAR FOR
  REGISTRATION OF TRANSFER OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
  REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED
  BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE &
  CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
  REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE
  OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
  OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

          THE PURCHASER HEREOF, BY PURCHASING THIS NOTE, AGREES FOR THE
  BENEFIT OF THE CO-ISSUERS THAT THIS NOTE AND ANY BENEFICIAL INTEREST HEREIN
  MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT TO A
  PERSON THAT REPRESENTS, WARRANTS AND COVENANTS THAT EITHER (I) IT IS NOT,
  AND IS NOT USING THE ASSETS OF, AND THROUGHOUT THE HOLDING AND DISPOSITION
  OF SUCH NOTES WILL NOT BECOME OR TRANSFER ITS INTEREST TO, AN "EMPLOYEE
  BENEFIT PLAN" WITHIN THE MEANING OF SECTION 3(3) OF THE UNITED STATES
  EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"), THAT
  IS SUBJECT TO TITLE I OF ERISA, A "PLAN" DESCRIBED IN SECTION 4975(e)(1) OF THE
  UNITED STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), THAT
  IS SUBJECT TO SECTION 4975 OF THE CODE, OR AN ENTITY WHOSE UNDERLYING ASSETS
  INCLUDE THE ASSETS OF ANY SUCH PLAN, OR A GOVERNMENTAL, FOREIGN OR CHURCH
  PLAN SUBJECT TO ANY FEDERAL, STATE, FOREIGN OR LOCAL LAW THAT IS
  SUBSTANTIALLY SIMILAR TO THE PROVISIONS OF SECTION 406 OF ERISA OR SECTION
  4975 OF THE CODE OR (II) ITS PURCHASE, HOLDING AND DISPOSITION OF THIS NOTE
  WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406
  OF ERISA OR SECTION 4975 OF THE CODE (OR IN THE CASE OF ANY GOVERNMENTAL,
  FOREIGN OR CHURCH PLAN, ANY VIOLATION OF FEDERAL, STATE, FOREIGN OR LOCAL
  LAW SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE
  CODE) BECAUSE SUCH PURCHASE, HOLDING AND DISPOSITION OF SUCH NOTE EITHER
  (A) IS NOT, AND WILL NOT BECOME, SUBJECT TO SUCH LAWS, OR (B) IS COVERED BY AN
  EXEMPTION FROM ALL APPLICABLE PROHIBITED TRANSACTIONS, ALL OF THE
  CONDITIONS OF WHICH ARE AND WILL BE SATISFIED UPON THE ACQUISITION OF, AND
  THROUGHOUT ITS HOLDING AND DISPOSITION OF, THIS NOTE. ANY PURPORTED
  TRANSFER OF THIS NOTE THAT DOES NOT COMPLY WITH THESE REQUIREMENTS SHALL
  BE NULL AND VOID AB INITIO.

                 (ii)   In addition, each Regulation S Global Note representing any Note will contain
        the following additional legend:
        EACH TRANSFEREE OF THE NOTE REPRESENTED HEREBY WILL, IF REQUIRED BY
  THE INDENTURE, BE REQUIRED TO DELIVER A TRANSFEREE CERTIFICATE IN A FORM




                                                 169
                                                                                      010115
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
                                       of 26206/09/21 Page 204 of 283 PageID 12993
Case 3:21-cv-00538-N Document 26-37 Filed


  PRESCRIBED IN THE INDENTURE OR WILL BE DEEMED TO HAVE MADE THE
  REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE INDENTURE.

                (iii)    In addition, the legend set forth on any Class C Note, Class D Note or Class E
        Note and on each Note in any other Class sold to the public by either of the Initial Purchasers at a
        discount that is more than de minimis, if any, will also contain the following additional legend:
        THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (OID) FOR UNITED
  STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE
  DATE AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO
  CALYON, ATTN: CREDIT MARKETS & CDOS, 1301 AVENUE OF THE AMERICAS, NEW
  YORK, NEW YORK 10019.
                (7)      The purchaser will provide notice to each person to whom it proposes to transfer
        any interest in the Notes of the transfer restrictions and representations set forth in the Indenture,
        including the exhibits referenced therein.
                 (8)    The purchaser understands that the Indenture permits the Issuer to compel any
        Holder of the Notes or any beneficial interest therein who is a U.S. Person and who is determined
        not to have been both (x) a Qualified Institutional Buyer and (y) a Qualified Purchaser at the time
        of acquisition of the Notes or any beneficial interest therein to sell such interest, or to sell such
        interest on behalf of such purchaser, to a person that is both (x) a Qualified Institutional Buyer
        and (y) a Qualified Purchaser, in a transaction meeting the requirements of Rule 144A or to a
        person that is a non-U.S. Person in an Offshore Transaction meeting the requirements of
        Regulation S.
                (9)       The purchaser understands that in the case of any supplemental indenture to the
        Indenture that requires consent of one or more Holders of the Notes, the Indenture permits the
        Amendment Buy-Out Purchaser to purchase Notes from any Non-Consenting Holder thereof at
        the applicable Amendment Buy-Out Purchase Price; and such Non-Consenting Holder will be
        required to sell such Note to the Amendment Buy-Out Purchaser at such price.
                 (10)     The purchaser understands that the Stated Maturity of the Notes is subject to
        multiple extensions of four years each without consent of any Holders of Securities at the option
        of the Issuer, if directed by the Servicer, upon satisfaction of certain conditions.
                (11)     The purchaser acknowledges that no action was taken or is being contemplated
        by the Co-Issuers that would permit a public offering of the Notes in any jurisdiction. The
        purchaser further acknowledges that no action was taken or is being contemplated by the
        Co-Issuers that would permit possession or distribution of the Offering Memorandum or any
        amendment thereof or supplement thereto or any other offering material relating to the Notes in
        any jurisdiction (other than Ireland) where, or in any circumstances in which, action for those
        purposes is required. Nothing contained in the Offering Memorandum relating to the Notes shall
        constitute an offer to sell or a solicitation of an offer to purchase any Notes in any jurisdiction
        where it is unlawful to do so absent the taking of such action or the availability of an exemption
        therefrom.
                 (12)    The purchaser will not, at any time, offer to buy or offer to sell the Notes or any
        beneficial interest therein by any form of general solicitation or advertising, including, but not
        limited to, any advertisement, article, notice or other communication published in any newspaper,
        magazine or similar medium or broadcast over television or radio or seminar or meeting whose
        attendees have been invited by general solicitations or advertising.




                                                     170
                                                                                              010116
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
                                       of 26206/09/21 Page 205 of 283 PageID 12994
Case 3:21-cv-00538-N Document 26-37 Filed


                 (13)    (a) Either (i) the purchaser is not, and is not using the assets of, and throughout
        the holding and disposition of the Notes will not become or transfer its interest to, an employee
        benefit plan or other fund or arrangement subject to Title I of the Employee Retirement Income
        Security Act of 1974, as amended ("ERISA"), a plan subject to Section 4975(e) of the Internal
        Revenue Code of 1986, as amended (the "Code"), or a governmental, foreign or church plan
        which is subject to any federal, state, foreign or local law that is substantially similar to the
        provisions of Section 406 of ERISA or Section 4975 of the Code or (ii) the purchaser’s purchase,
        holding and disposition of such Notes will not result in a non-exempt prohibited transaction under
        Section 406 of ERISA or Section 4975 of the Code (or, in the case of a governmental, foreign or
        church plan, any federal, state, foreign or local law that is substantially similar to Section 406 of
        ERISA or Section 4975 of the Code) because such purchase, holding and disposition of such
        Notes either (x) is not, and will not become, subject to such laws, or (y) is covered by an
        exemption from all applicable prohibited transactions, all of the conditions of which are and will
        be satisfied upon the acquisition of, and throughout its holding and disposition of, such Notes; (b)
        the purchaser shall not transfer an interest in such Notes to any transferee unless such transferee
        meets the foregoing requirements; and (c) the purchaser and any fiduciaries or other Person
        causing it to acquire such Notes agree, to the fullest extent permissible under applicable law, to
        indemnify and hold harmless the Issuer, the Co-Issuer, the Trustee, the Servicer, the Initial
        Purchasers, the Preference Shares Paying Agent and their respective Affiliates from any cost,
        damage or loss incurred by them as a result of such purchaser not meeting the foregoing
        requirements or as a result of its transferring its interest to a transferee not meeting the foregoing
        requirements. Any purported purchase or transfer of the Notes to a purchaser or transferee that
        does not comply with the requirements of this paragraph (13) shall be null and void ab initio.
                (14)    The purchaser understands that the Co-Issuers may receive a list of participants
        holding positions in its securities from one or more book-entry depositories.
                 (15)     The purchaser agrees that it will not offer or sell, transfer, assign, or otherwise
        dispose of the Notes or any interest therein except (i) pursuant to an exemption from, or in a
        transaction not subject to, the registration requirements of the Securities Act and any applicable
        state securities laws or the applicable laws of any other jurisdiction and (ii) in accordance with the
        Indenture, to which provisions the purchaser hereby agrees it is subject.
                (16)    The purchaser is not a member of the public in the Cayman Islands.
                 (17)    Each purchaser and beneficial owner acknowledges that it is its intent and that it
        understands it is the intent of the Issuer that for accounting, financial reporting and U.S. federal
        and, to the extent permitted by law, state and local income and franchise tax purposes, the Issuer
        will be treated as a corporation, the Notes will be treated as debt of the Issuer only and not of the
        Co-Issuer, and the Preference Shares will be treated as equity in the Issuer; it agrees to such
        treatment, to report all income (or loss) in accordance with such treatment and to take no action
        inconsistent with such treatment unless otherwise required by any relevant taxing authority under
        applicable law.

                (18)    The beneficial owner, if it is not a "U.S. person" as defined in
        Section 7701(a)(30) of the Code, is not acquiring any Note or any Preference Share as part of a
        plan to reduce, avoid or evade U.S. federal income taxes owed, owing or potentially owed or
        owing.
                (19)     To the extent required, as determined by the Issuer or the Servicer on behalf of
        the Issuer, the Issuer may, upon notice to the Trustee, impose additional transfer restrictions on
        the Notes to comply with the Uniting and Strengthening America by Providing Appropriate Tools




                                                     171
                                                                                              010117
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
                                       of 26206/09/21 Page 206 of 283 PageID 12995
Case 3:21-cv-00538-N Document 26-37 Filed


          Required to Intercept and Obstruct Terrorism Act of 2001 (the U.S. Patriot Act) and other similar
          laws or regulations, including, without limitation, requiring each transferee of a Note to make
          representations to the Issuer in connection with such compliance.
                  (20)      The purchaser understands that, to the extent required, as determined by the Co-
          Issuers, the Co-Issuers may amend the Indenture and, with respect to the Issuer only, the
          Preference Share Documents, without the consent of any Holders of the Securities and without
          regard to whether or not such amendment adversely affects the interest of the Holders of the
          Securities to (i) remove any restrictions and limitations imposed on the Co-Issuers or the Holders
          of the Securities that solely relate to compliance with Section 3(c)(7) and (ii) add any
          requirements that are necessary for compliance with Rule 3a-7 if, at any time following the
          Closing Date, the Co-Issuers elect to rely on exclusion from the definition of "investment
          company" under Rule 3a-7 in lieu of the exclusion under Section 3(c)(7).

                 (21)     The purchaser understands that the Issuer may enter into amendments or
          modifications to the Servicing Agreement without the consent of any Holders of the Securities
          and without regard to whether or not such amendment adversely affects the interest of the
          Holders of the Securities.
                  (22)     The purchaser agrees not to cause the filing of a petition in bankruptcy or
          winding up against the Issuer before one year and one day have elapsed since the payment in full
          of the Notes or, if longer, the applicable preference period in effect.
                  (23)     The purchaser acknowledges that the Co-Issuers, the Servicer, the Trustee, the
          Initial Purchasers and others will rely upon the truth and accuracy of the foregoing
          acknowledgments, representations and agreements and agrees that if any of the
          acknowledgments, representations or agreements deemed to have been made by it by its purchase
          of the Notes or any beneficial interest therein are no longer accurate, it shall promptly notify the
          Co-Issuers, the Servicer, the Trustee and the Initial Purchasers. If the purchaser is acquiring any
          Notes or any beneficial interest therein as a fiduciary or agent for one or more institutional
          accounts, it represents that it has sole investment discretion with respect to each such account and
          it has full power to make the foregoing acknowledgments, representations and agreements on
          behalf of such account.
  Transfer Restrictions Applicable to Regulation S Global Notes

          Each purchaser of a beneficial interest in a Regulation S Global Note will be further deemed (and
  each transferee of a beneficial interest in a Regulation S Global Note will be required or deemed), in
  addition to making the representations set forth in paragraphs (3), (4), (5) and (7) through (22) above in
  "—Transfer Restrictions Applicable to Rule 144A Global Notes," to represent and agree as follows:

           The purchaser is aware that the Notes have not been and will not be registered under the
  Securities Act or any other applicable state securities law and the sale of such Notes or any beneficial
  interest therein to it is being made in reliance on the exemption from registration provided by Regulation
  S and understands that the Notes offered in reliance on Regulation S will bear the appropriate legend set
  forth in paragraph (6) above in "—Transfer Restrictions Applicable to Rule 144A Global Notes" and will
  be represented by one or more Regulation S Global Notes. The purchaser acknowledges that no
  representation is made by the Co-Issuers or the Initial Purchasers as to the availability of any exemption
  under the Securities Act or other applicable laws of any other jurisdiction for resale of the Notes. The
  purchaser and each beneficial owner of the Notes or any beneficial interest therein that it holds is not, and
  will not be, a U.S. Person as defined in Regulation S and its purchase of the Notes or any beneficial
  interest therein will comply with all applicable laws in any jurisdiction in which it resides or is located




                                                       172
                                                                                               010118
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
                                       of 26206/09/21 Page 207 of 283 PageID 12996
Case 3:21-cv-00538-N Document 26-37 Filed


  and will be in a principal amount of not less than U.S.$250,000. The purchaser has such knowledge and
  experience in financial and business matters as to be capable of evaluating the merits and risks of its
  investment in Notes or any beneficial interest therein, and it, and any accounts for which it is acting are
  each able to bear the economic risk of its investment. Before any interest in a Regulation S Global Note
  may be offered, resold, pledged or otherwise transferred to a person who takes delivery in the form of an
  interest in a Rule 144A Global Note, the transferor and the transferee will be required to provide the
  Trustee with written certifications as to compliance with the transfer restrictions.

  Transfer Restrictions Applicable to Preference Shares

           Each initial purchaser of Preference Shares acquiring such Preference Shares from the Issuer in
  the initial offering will be deemed to represent and agree and will be required to enter into a Subscription
  Agreement with the Issuer pursuant to which each such initial purchaser will be required to represent and
  agree (and each subsequent transferee will be required to represent and agree), on its own behalf as
  follows (terms used in this paragraph that are defined in Rule 144A are used herein as defined therein):

                  (1)      The purchaser is a Qualified Institutional Buyer and is aware that the sale of
          Preference Shares to it is being made in reliance on an exemption from the registration
          requirements provided by Section 4(2) and is acquiring the Preference Shares for its own account
          (and not for the account of any family or other trust, any family member or any other person). In
          addition, the purchaser has such knowledge and experience in financial and business matters as to
          be capable of evaluating the merits and risks of its investment in Preference Shares, and the
          purchaser is able to bear the economic risk of its investment.
                   (2)     The purchaser understands that the Preference Shares are being offered only in a
          transaction not involving any public offering in the United States within the meaning of the
          Securities Act, the Preference Shares have not been and will not be registered under the Securities
          Act, and, if in the future the purchaser decides to offer, resell, pledge or otherwise transfer the
          Preference Shares, such Preference Shares may be offered, resold, pledged or otherwise
          transferred only in accordance with the legend in respect of such Preference Shares set forth in (7)
          below and the restrictions set forth in the Preference Share Documents. The purchaser
          acknowledges that no representation is made by the Issuer, the Servicer or the Initial Purchasers
          or any of their respective Affiliates as to the availability of any exemption under the Securities
          Act or other applicable laws of any jurisdiction for resale of the Preference Shares.

                   (3)    The purchaser agrees that it will not offer or sell, transfer, assign, or otherwise
          dispose of the Preference Shares or any interest therein except (i) pursuant to an exemption from,
          or in a transaction not subject to, the registration requirements of the Securities Act and any
          applicable state securities laws or the applicable laws of any other jurisdiction and (ii) in
          accordance with the Preference Share Documents, to which provisions the purchaser agrees it is
          subject.

                   (4)     The purchaser is not purchasing the Preference Shares with a view to the resale,
          distribution or other disposition thereof in violation of the Securities Act. The purchaser
          understands that the Preference Shares will be highly illiquid and are not suitable for short-term
          trading. The Preference Shares are a leveraged investment in the Collateral Obligations that may
          expose the Preference Shares to disproportionately large changes in value. Payments in respect
          of the Preference Shares are not guaranteed as they are dependent on the performance of the
          Issuer’s portfolio of Collateral Obligations. The purchaser understands that it is possible that, due
          to the structure of the transaction and the performance of the Issuer’s portfolio of Collateral
          Obligations, dividends or other distributions in respect of the Preference Shares may be reduced




                                                      173
                                                                                               010119
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
                                       of 26206/09/21 Page 208 of 283 PageID 12997
Case 3:21-cv-00538-N Document 26-37 Filed


        or eliminated entirely. Furthermore, the Preference Shares constitute equity in the Issuer, are not
        secured by the Collateral and will rank behind all creditors (secured and unsecured and whether
        known or unknown) of the Issuer, including, without limitation, the Holders of the Notes, any
        Synthetic Security Counterparty and any Hedge Counterparties. The Issuer has assets limited to
        the Collateral for payment of all Classes of the Notes and dividends and other distributions on the
        Preference Shares, and the Preference Shares bear, pro rata, the first risk of loss. The purchaser
        understands that an investment in the Preference Shares involves certain risks, including the risk
        of loss of all or a substantial part of its investment. The purchaser has had access to such
        financial and other information concerning the Issuer, the Preference Shares and the Collateral as
        it deemed necessary or appropriate in order to make an informed investment decision with respect
        to its purchase of the Preference Shares, including an opportunity to ask questions of and request
        information from the Issuer and the Initial Purchasers.

                 (5)     In connection with the purchase of Preference Shares (provided that no such
        representation is made with respect to the Servicer by any Affiliate of or account serviced by the
        Servicer): (i) none of the Co-Issuers, the Trustee, the Initial Purchasers, any Synthetic Security
        Counterparty, any Hedge Counterparty, the Preference Shares Paying Agent, the Collateral
        Administrator or the Servicer is acting as a fiduciary or financial or investment adviser for the
        purchaser; (ii) the purchaser is not relying (for purposes of making any investment decision or
        otherwise) upon any advice, counsel or representations (whether written or oral) of the Co-
        Issuers, the Trustee, the Initial Purchasers, any Synthetic Security Counterparty, any Hedge
        Counterparty, the Preference Shares Paying Agent, the Collateral Administrator or the Servicer or
        any of their respective Affiliates other than in the Offering Memorandum for such Preference
        Shares and any representations expressly set forth in a written agreement with such party; (iii)
        none of the Co-Issuers, the Trustee, the Initial Purchasers, any Synthetic Security Counterparty,
        any Hedge Counterparty, the Preference Shares Paying Agent, the Collateral Administrator or the
        Servicer or any of their respective Affiliates has given to the purchaser (directly or indirectly
        through any other Person or documentation for the Preference Shares) any assurance, guarantee,
        or representation whatsoever as to the expected or projected success, profitability, return,
        performance result, effect, consequence, or benefit (including legal, regulatory, tax, financial,
        accounting, or otherwise) of the Preference Shares or an investment therein; (iv) the purchaser
        has consulted with its own legal, regulatory, tax, business, investment, financial and accounting
        advisors to the extent it has deemed necessary, and it has made its own investment decisions
        (including decisions regarding the suitability of any transaction pursuant to the documentation for
        the Preference Shares) based upon its own judgment and upon any advice from such advisors as it
        has deemed necessary and not upon any view expressed by the Co-Issuers, the Trustee, the Initial
        Purchasers, any Synthetic Security Counterparty, any Hedge Counterparty, the Preference Shares
        Paying Agent, the Collateral Administrator or the Servicer or any of their respective Affiliates;
        (v) the purchaser has determined that the rates, prices or amounts and other terms of the purchase
        and sale of the Preference Shares reflect those in relevant market for similar transactions; (vi) the
        purchaser is purchasing the Preference Shares with a full understanding of all of the terms,
        conditions and risks thereof (economic and otherwise), and it is capable of assuming and willing
        to assume (financially and otherwise) those risks; and (vii) the purchaser is a sophisticated
        investor.

                (6)     (A) The purchaser is (a) a Qualified Institutional Buyer and (b) a Qualified
        Purchaser, (B) the purchaser is acquiring the Preference Shares as principal for its own account
        for investment and not for sale in connection with any distribution thereof, (C) the purchaser was
        not formed solely for the purpose of investing in the Preference Shares (except when each
        beneficial owner of the purchaser is a Qualified Purchaser), (D) if the purchaser is an entity that
        would be an investment company but for the exception provided for in Section 3(c)(1) or



                                                    174
                                                                                             010120
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
                                       of 26206/09/21 Page 209 of 283 PageID 12998
Case 3:21-cv-00538-N Document 26-37 Filed


        Section 3(c)(7) of the Investment Company Act (any such entity, an "excepted investment
        company") (a) all of the beneficial owners of outstanding securities (other than short-term paper)
        of such entity (such beneficial owners determined in accordance with Section 3(c)(1)(A) of the
        Investment Company Act) that acquired such securities on or before April 30, 1996
        ("pre-amendment beneficial owners") and (b) all pre-amendment beneficial owners of the
        outstanding securities (other than short-term paper) of any excepted investment company that,
        directly or indirectly, owns any outstanding securities of such entity, have consented to such
        entity's treatment as a Qualified Purchaser in accordance with the Investment Company Act, (E)
        the purchaser is not a broker-dealer that owns and invests on a discretionary basis less than
        $25,000,000 in securities of unaffiliated issuers, (F) the purchaser is not a pension, profit-sharing
        or other retirement trust fund or plan in which the partners, beneficiaries or participants or
        affiliates may designate the particular investment to be made, (G) the purchaser agrees that it
        shall not hold such Preference Shares for the benefit of any other Person and shall be the sole
        beneficial owner thereof for all purposes and that it shall not sell participation interests in the
        Preference Shares or enter into any other arrangement pursuant to which any other Person shall
        be entitled to a beneficial interest in the dividends or other distributions on the Preference Shares
        (except when each such other Person is (a) a Qualified Institutional Buyer and (b) a Qualified
        Purchaser) and (H) the purchaser understands and agrees that any purported transfer of the
        Preference Shares to a purchaser that does not comply with the requirements of this paragraph
        shall be null and void ab initio.

                 (7)      The purchaser understands that the Preference Shares (A) will be represented by
        either one or more Preference Share certificates which will bear the legend substantially in the
        form set forth below unless the Issuer determines otherwise in accordance with applicable law,
        and (B) may only be resold, pledged or transferred to Qualified Institutional Buyers who are also
        Qualified Purchasers. The purchaser understands that before the Preference Shares may be
        offered, resold, pledged or otherwise transferred, the transferee will be required to provide the
        Preference Shares Paying Agent and the Issuer with a written certification as to compliance with
        the transfer restrictions.

        THE PREFERENCE SHARES REPRESENTED HEREBY HAVE NOT BEEN AND WILL
  NOT BE REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
  AMENDED (THE "SECURITIES ACT"), AND THE ISSUER HAS NOT BEEN REGISTERED
  UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
  "INVESTMENT COMPANY ACT"). THE PREFERENCE SHARES REPRESENTED HEREBY
  HAVE NOT BEEN OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A)
  TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
  INSTITUTIONAL BUYER ("QUALIFIED INSTITUTIONAL BUYER") WITHIN THE MEANING
  OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT (IN A
  TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THE
  PREFERENCE SHARES ARE ELIGIBLE FOR RESALE IN ACCORDANCE WITH RULE 144A)
  WHO IS ALSO A QUALIFIED PURCHASER ("QUALIFIED PURCHASER") WITHIN THE
  MEANING OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT THAT WAS NOT
  FORMED FOR THE PURPOSE OF INVESTING IN THE ISSUER (EXCEPT WHEN EACH
  BENEFICIAL OWNER OF THE PURCHASER IS A QUALIFIED PURCHASER) AND THAT (1) IF
  SUCH PERSON IS AN ENTITY THAT WOULD BE AN INVESTMENT COMPANY BUT FOR THE
  EXCEPTION PROVIDED FOR IN SECTION 3(C)(1) OR SECTION 3(C)(7) OF THE INVESTMENT
  COMPANY ACT (ANY SUCH ENTITY, AN "EXCEPTED INVESTMENT COMPANY") HAS
  RECEIVED CONSENT TO SUCH ENTITY'S TREATMENT AS A QUALIFIED PURCHASER IN
  ACCORDANCE WITH THE INVESTMENT COMPANY ACT FROM (A) ALL OF THE
  BENEFICIAL OWNERS OF OUTSTANDING SECURITIES (OTHER THAN SHORT-TERM PAPER)




                                                    175
                                                                                             010121
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
                                       of 26206/09/21 Page 210 of 283 PageID 12999
Case 3:21-cv-00538-N Document 26-37 Filed


  OF SUCH ENTITY (SUCH BENEFICIAL OWNERS DETERMINED IN ACCORDANCE WITH
  SECTION 3(C)(1)(A) OF THE INVESTMENT COMPANY ACT) THAT ACQUIRED SUCH
  SECURITIES ON OR BEFORE APRIL 30, 1996 ("PRE-AMENDMENT BENEFICIAL OWNERS")
  AND (B) ALL PRE-AMENDMENT BENEFICIAL OWNERS OF THE OUTSTANDING SECURITIES
  (OTHER THAN SHORT-TERM PAPER) OF ANY EXCEPTED INVESTMENT COMPANY THAT,
  DIRECTLY OR INDIRECTLY, OWNS ANY OUTSTANDING SECURITIES OF SUCH ENTITY, (2)
  IS NOT A BROKER-DEALER THAT OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS
  THAN $25,000,000 IN SECURITIES OF UNAFFILIATED ISSUERS AND (3) IS NOT A PENSION,
  PROFIT-SHARING OR OTHER RETIREMENT TRUST FUND OR PLAN IN WHICH THE
  PARTNERS, BENEFICIARIES OR PARTICIPANTS OR AFFILIATES MAY DESIGNATE THE
  PARTICULAR INVESTMENT TO BE MADE, (B) IN EACH CASE, IN A NUMBER OF NOT LESS
  THAN 250 PREFERENCE SHARES FOR THE PURCHASER AND (C) IN ACCORDANCE WITH
  ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY
  OTHER APPLICABLE JURISDICTION. EACH TRANSFEROR OF THE PREFERENCE SHARES
  REPRESENTED HEREBY OR ANY BENEFICIAL INTEREST THEREIN WILL PROVIDE NOTICE
  OF THE TRANSFER RESTRICTIONS AS SET FORTH HEREIN TO ITS PURCHASER. EACH
  PURCHASER OF THE PREFERENCE SHARES REPRESENTED HEREBY WILL BE REQUIRED
  TO MAKE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE
  PREFERENCE SHARE DOCUMENTS. THE PREFERENCE SHARES REPRESENTED HEREBY
  MAY BE PURCHASED BY OR TRANSFERRED TO A BENEFIT PLAN INVESTOR OR
  CONTROLLING PERSON (EACH AS DEFINED IN THE PREFERENCE SHARE DOCUMENTS)
  ONLY UPON THE SATISFACTION OF CERTAIN CONDITIONS SET FORTH IN THE
  PREFERENCE SHARE DOCUMENTS. ANY TRANSFER IN VIOLATION OF THE FOREGOING
  WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE
  TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
  INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE PREFERENCE SHARES PAYING
  AGENT OR ANY INTERMEDIARY. IN ADDITION TO THE FOREGOING, THE ISSUER
  MAINTAINS THE RIGHT TO RESELL ANY PREFERENCE SHARES PREVIOUSLY
  TRANSFERRED TO NON-PERMITTED HOLDERS OR NON-PERMITTED BENEFIT PLAN
  INVESTORS (AS DEFINED IN THE PREFERENCE SHARE DOCUMENTS) IN ACCORDANCE
  WITH AND SUBJECT TO THE TERMS OF THE PREFERENCE SHARE DOCUMENTS.

        THE PREFERENCE SHARES REPRESENTED HEREBY MAY NOT BE ACQUIRED OR
  HELD BY (I) ANY "EMPLOYEE BENEFIT PLAN" WITHIN THE MEANING OF SECTION 3(3) OF
  THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"),
  THAT IS SUBJECT TO TITLE I OF ERISA, (II) ANY "PLAN" DESCRIBED BY SECTION 4975(e)(1)
  OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), THAT IS
  SUBJECT TO SECTION 4975 OF THE CODE, OR (III) ANY ENTITY WHOSE UNDERLYING
  ASSETS INCLUDE "PLAN ASSETS" OF ANY PLAN DESCRIBED IN (I) OR (II) BY REASON OF
  A PLAN’S INVESTMENT IN SUCH ENTITY (EACH OF (I), (II) AND (III), A "BENEFIT PLAN
  INVESTOR"), EXCEPT IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
  PREFERENCE SHARE DOCUMENTS.

         EACH TRANSFEREE WILL BE REQUIRED TO DELIVER A TRANSFEREE CERTIFICATE
  IN A FORM PRESCRIBED IN THE PREFERENCE SHARE DOCUMENTS.

                (8)       The purchaser will provide notice to each Person to whom it proposes to transfer
        any interest in the Preference Shares of the transfer restrictions and representations set forth in the
        Preference Share Documents, including the exhibits referenced in the Preference Share
        Documents.




                                                     176
                                                                                               010122
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
                                       of 26206/09/21 Page 211 of 283 PageID 13000
Case 3:21-cv-00538-N Document 26-37 Filed


                 (9)     The purchaser understands that the Preference Share Documents permit the
        Issuer to compel any Holder of the Preference Shares who is determined not to have been (x) a
        Qualified Institutional Buyer and (y) a Qualified Purchaser, at the time of acquisition of the
        Preference Shares to sell such Preference Shares, or to sell such Preference Shares on behalf of
        such purchaser, to a Person that is both (x) a Qualified Institutional Buyer and (y) a Qualified
        Purchaser, in a transaction exempt from the registration requirements under the Securities Act.

                 (10)      The purchaser acknowledges that no action was taken or is being contemplated
        by the Issuer that would permit a public offering of the Preference Shares. The purchaser further
        acknowledges that no action was taken or is being contemplated by the Issuer that would permit
        possession or distribution of the Offering Memorandum or any amendment thereof or supplement
        thereto or any other offering material relating to the Securities in any jurisdiction (other than
        Ireland) where, or in any circumstances in which, action for those purposes is required. Nothing
        contained in the Offering Memorandum relating to the Preference Shares shall constitute an offer
        to sell or a solicitation of an offer to purchase any Preference Shares in any jurisdiction where it is
        unlawful to do so absent the taking of such action or the availability of an exemption therefrom.

                (11)    The purchaser understands that in the case of any supplemental indenture to the
        Indenture that requires consent of one or more Holders of the Preference Shares, the Indenture
        permits the Amendment Buy-Out Purchaser to purchase Preference Shares from any Non-
        Consenting Holder thereof at the applicable Amendment Buy-Out Purchase Price; and such Non-
        Consenting Holder will be required to sell such Preference Shares to the Amendment Buy-Out
        Purchaser at such price.

                 (12)    The purchaser understands that the Scheduled Preference Shares Redemption
        Date of the Preference Shares is subject to multiple extensions of four years each without consent
        of any Holders of Securities at the option of the Issuer, if directed by the Servicer, upon
        satisfaction of certain conditions.

                (13)     The purchaser will not, at any time, offer to buy or offer to sell the Preference
        Shares by any form of general solicitation or advertising, including, but not limited to, any
        advertisement, article, notice or other communication published in any newspaper, magazine or
        similar medium or broadcast over television or radio or seminar or meeting whose attendees have
        been invited by general solicitations or advertising.

                 (14)    Each purchaser and beneficial owner acknowledges that it is its intent and that it
        understands it is the intent of the Issuer that for accounting, financial reporting and U.S. federal
        and, to the extent permitted by law, state and local income and franchise tax purposes, the Issuer
        will be treated as a corporation, the Notes will be treated as debt of the Issuer only and not of the
        Co-Issuer, and the Preference Shares will be treated as equity in the Issuer; it agrees to such
        treatment, to report all income (or loss) in accordance with such treatment and to take no action
        inconsistent with such treatment unless otherwise required by any relevant taxing authority under
        applicable law.

                (15)    The beneficial owner, if it is not a "U.S. person" as defined in
        Section 7701(a)(30) of the Code, is not acquiring any Note or any Preference Share as part of a
        plan to reduce, avoid or evade U.S. federal income taxes owed, owing or potentially owed or
        owing.

                (16)     To the extent required, as determined by the Issuer or the Servicer on behalf of
        the Issuer, the Issuer may, upon notice to the Preference Shares Paying Agent and the Share




                                                     177
                                                                                               010123
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
                                       of 26206/09/21 Page 212 of 283 PageID 13001
Case 3:21-cv-00538-N Document 26-37 Filed


        Registrar, impose additional transfer restrictions on the Preference Shares to comply with the
        Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and
        Obstruct Terrorism Act of 2001 (the U.S. Patriot Act) and other similar laws or regulations,
        including, without limitation, requiring each transferee of a Preference Share to make
        representations to the Issuer in connection with such compliance.

                (17)     The purchaser agrees not to cause the filing of a petition in bankruptcy or
        winding up against the Issuer before one year and one day have elapsed since the payment in full
        of the Notes or, if longer, the applicable preference period in effect.

                (18)    The purchaser is not a member of the public in the Cayman Islands.

                 (19)     The purchaser understands that, prior to any sale or other transfer of any interest
        in Preference Shares, it (or the transferee, as applicable) will be required to provide to the Issuer
        and the Preference Shares Paying Agent a duly executed transfer certificate substantially in the
        form provided in the Preference Share Documents and such other certificates and other
        information as they may reasonably require to confirm that the proposed transfer complies with
        the restrictions in the legend placed on each certificate representing the Preference Shares and in
        the Preference Share Documents.

                (20)    The purchaser acknowledges that the Issuer has the right pursuant to Section 6 of
        the Preference Shares Paying Agency Agreement to issue additional Preference Shares.

                (21)      The purchaser understands that, to the extent required, as determined by the Co-
        Issuers, the Co-Issuers may amend the Indenture and, with respect to the Issuer only, the
        Preference Share Documents without the consent of any Holders of the Securities and without
        regard to whether or not such amendment adversely affects the interest of the Holders of the
        Securities to (i) remove any restrictions and limitations imposed on the Co-Issuers or the Holders
        of the Securities that solely relate to compliance with Section 3(c)(7) and (ii) add any
        requirements that are necessary for compliance with Rule 3a-7 if, at any time following the
        Closing Date, the Co-Issuers elect to rely on exclusion from the definition of "investment
        company" under Rule 3a-7 in lieu of the exclusion under Section 3(c)(7).

               (22)     The purchaser understands that the Issuer may enter into amendments or
        modifications to the Servicing Agreement without the consent of any Holders of the Securities
        and without regard to whether or not such amendment adversely affects the interest of the
        Holders of the Securities.
                 (23)     The purchaser understands and agrees that no purchase or transfer of the
        Preference Shares to (i) a purchaser or transferee that has represented that it is a Benefit Plan
        Investor (as defined in Section 3(42) of the Employee Retirement Income Security Act of 1974,
        as amended ("ERISA"), or a Controlling Person (as defined under the Indenture) will be
        effective, and the Issuer or the Share Registrar will not recognize or register such purchase or
        transfer, if such purchase or transfer would result in Benefit Plan Investors owning 25% or more
        of the aggregate outstanding amount of Class I Preference Shares or Class II Preference Shares
        (determined pursuant to Section 3(42) of ERISA, 29 C.F.R. Section 2510.3-101, the Indenture
        and the Preference Share Documents) or (ii) will be permitted if such purchase or transfer will
        result in a prohibited transaction under Section 406 of ERISA or Section 4975 of the Internal
        Revenue Code of 1986, as amended (the "Code") (or, in the case of a governmental, foreign or
        church plan, a violation of any substantially similar federal, state, foreign or local law). In this
        regard, 100% of Preference Shares held by an entity that is a Benefit Plan Investor (including an




                                                    178
                                                                                             010124
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
                                       of 26206/09/21 Page 213 of 283 PageID 13002
Case 3:21-cv-00538-N Document 26-37 Filed


        insurance company whose general account assets are treated as "plan assets") will be treated as
        Preference Shares held by a Benefit Plan Investor. The purchaser or transferee further
        understands and agrees that any transfer in violation of the applicable provisions of the Preference
        Share Documents will be null and void ab initio. For purposes of the determination described in
        the first sentence of this paragraph (23), the Preference Shares held by the Trustee, the Servicer,
        any of their respective affiliates (as defined in 29 C.F.R. Section 2510.3-101(f)(3)) and any other
        persons that have represented that they are Controlling Persons will be disregarded and will not
        be treated as outstanding unless such person is also a Benefit Plan Investor. The purchaser’s
        acquisition, holding and disposition of the Preference Shares will not result in a prohibited
        transaction under Section 406 of ERISA or Section 4975 of the Code (or, in the case of a
        governmental, foreign or church plan, any violation of substantially similar federal, state, foreign
        or local law), because such purchase, holding and disposition either (a) is not, and will not
        become, subject to such laws or (b) is covered by an exemption from all applicable prohibited
        transactions, all conditions of which are and will be been satisfied throughout its holding and
        disposition of such Preference Shares. The purchaser and any fiduciary or Person causing it to
        acquire the Preference Shares agree, to the fullest extent permissible under applicable law, to
        indemnify and hold harmless the Issuer, the Co-Issuer, the Trustee, the Servicer, the Initial
        Purchasers, the Preference Shares Paying Agent and their respective Affiliates from any cost,
        damage, or loss incurred by them as a result of a breach of the representations set forth in this
        paragraph (23) and paragraph (24).

                (24)    (a) The funds that the purchaser is using or will use to purchase the Preference
        Shares are___ / are not___ (check one) assets of a person who is or at any time while the
        Preference Shares are held by the purchaser will be (A) an "employee benefit plan" as defined in
        Section 3(3) of ERISA, that is subject to Title I of ERISA, (B) a "plan" described in
        Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code or (C) an entity whose
        underlying assets include "plan assets" of either of the foregoing by reason of the investment by
        an employee benefit plan or other plan in the entity within the meaning of the Plan Asset
        Regulation, as modified by Section 3(42) of ERISA.

                         (b) The purchaser is___ / is not___ (check one) the Co-Issuer, the Servicer or any
        other person (other than a Benefit Plan Investor) that has discretionary authority or control with
        respect to the assets of the Issuer or a person who provides investment advice for a fee (direct or
        indirect) with respect to the assets of the Issuer, or any "affiliate" (as defined in 29 C.F.R.
        Section 2510.3-101(f)(3)) of any such person.

                 (25)    The purchaser is___ / is not___ (check one) Highland Financial Partners, L.P. or
        any of its subsidiaries.

                (26)    The purchaser acknowledges that the Issuer, the Servicer, the Trustee, the Initial
        Purchasers and others will rely upon the truth and accuracy of the foregoing acknowledgments,
        representations and agreements and agrees that if any of the acknowledgments, representations or
        agreements deemed to have been made by it by its purchase of the Preference Shares are no
        longer accurate, it shall promptly notify the Issuer, the Servicer, the Trustee and the Initial
        Purchasers.




                                                    179
                                                                                            010125
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
                                       of 26206/09/21 Page 214 of 283 PageID 13003
Case 3:21-cv-00538-N Document 26-37 Filed


                               LISTING AND GENERAL INFORMATION

          1.     The Issuer and the Co-Issuer accept responsibility for the information contained in this
  document. To the best knowledge and belief of the Issuer and the Co-Issuer, the information contained in
  this document is in accordance with the facts and does not omit anything likely to affect the import of
  such information.

           2.      Application has been made to list the Notes on the Irish Stock Exchange by the Issuer,
  through the Listing Agent, Arthur Cox Listing Services Limited ("ACLSL"). ACLSL is not seeking
  admission to listing on the ISE for the purposes of the Prospectus Directive. However, there can be no
  assurance that any admission will be granted or maintained. Prior to the listing, a legal notice relating to
  the issue of the Notes and copies of the Issuer Charter and the Certificate of Formation and the Limited
  Liability Company Agreement of the Co-Issuer will be deposited with Maples Finance Dublin and at the
  principal office of the Issuer, where copies thereof may be obtained, free of charge, upon request.

           3.     As long as any of the Notes are Outstanding and listed on the ISE, copies of the Issuer
  Charter and the Certificate of Formation, the Articles of Association and the Memorandum of
  Understanding of the Co-Issuer, the Administration Agreement, the Resolutions, the resolutions of the
  Independent Manager of the Co-Issuer authorizing the issuance of the Notes, the Indenture, the Servicing
  Agreement, the Collateral Administration Agreement, the Preference Shares Paying Agency Agreement,
  any Hedge Agreement and the Monthly Report will be available for inspection at the offices of the Co-
  Issuers, where copies thereof may be obtained upon request in printed form. The Issuer is not required by
  Cayman Islands law and the Issuer does not intend, to publish annual reports and accounts. The
  Co-Issuer is not required by Delaware state law, and the Co-Issuer does not intend, to publish annual
  reports and accounts.

          4.       Copies of the Issuer Charter and the Certificate of Formation, the Articles of Association
  and the Limited Liability Company Agreement of the Co-Issuer, the Administration Agreement, the
  Resolutions, the resolutions of the Independent Manager of the Co-Issuer authorizing the issuance of the
  Notes, the Indenture, the Servicing Agreement, the Collateral Administration Agreement, the Preference
  Shares Paying Agency Agreement, any Hedge Agreement and the Monthly Report prepared by the
  Servicer on behalf of the Issuer containing information relating to the Collateral will be available for
  inspection so long as any of the Securities are Outstanding at the Corporate Trust Office of the Trustee.

          6.       Each of the Co-Issuers represents that as of the date of this Offering Memorandum, there
  has been no material adverse change in its financial position since its date of incorporation. Since its date
  of incorporation, neither the Issuer nor the Co-Issuer has commenced operations, other than the Issuer
  purchasing certain Collateral Obligations and selling participation interests therein pursuant to a master
  participation agreement preparatory to the offering of the Securities, and no annual reports or accounts
  have been prepared as of the date of this Offering Memorandum.

          7.       The Co-Issuers are not involved in any legal and governmental or arbitration proceedings
  (including any such proceedings which are pending or threatened of which the Co-Issuers are aware)
  which may have or have had within the last twelve (12) months a significant effect on the financial
  position of the Co-Issuers.

          8.       The issuance of the Securities was authorized and approved by the Board of Directors of
  the Issuer by the Resolutions. The issuance of the Notes was authorized and approved by the Independent
  Manager of the Co-Issuer by resolutions passed on or before the Closing Date.




                                                       180
                                                                                               010126
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
                                       of 26206/09/21 Page 215 of 283 PageID 13004
Case 3:21-cv-00538-N Document 26-37 Filed


          It is expected that the total expenses relating to the application for admission of the Notes to the
  Official List of the Irish Stock Exchange and to trade on its regulated market will be approximately
  €19,690.

          9.       Since the date of their incorporation, no financial statements of the Co-Issuers have been
  prepared. The Issuer is not required by Cayman Islands law to publish financial statements, and does not
  intend to publish any financial statements. The Issuer is required to provide written confirmation to the
  Trustee, on an annual basis, that no Event of Default or other matter that is required to be brought to the
  Trustee’s attention has occurred.

          10.      The language of this Offering Memorandum is English. Certain legislative references and
  technical terms have been cited in their original language in order that the correct technical meaning may
  be ascribed to them under applicable law.




                                                      181
                                                                                              010127
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
                                       of 26206/09/21 Page 216 of 283 PageID 13005
Case 3:21-cv-00538-N Document 26-37 Filed


                                      IDENTIFYING NUMBERS
          The Notes sold in offshore transactions in reliance on Regulation S and represented by
  Regulation S Global Notes have been accepted for clearance under the Common Codes in the table
  below. The table also lists the CUSIP Numbers and the International Securities Identification Numbers
  (ISIN).

                   Security                       CUSIP           Common Code              ISIN

  Class A-1 Notes
  Rule 144A Global Notes                       86280A AA5                             US86280AAA51
  Regulation S Global Notes                    G8533F AA6            31920396         USG8533FAA69

  Class A-2 Notes
  Rule 144A Global Notes                       86280A AC1                             US86280AAC18
  Regulation S Global Notes                    G8533F AC2            31920558         USG8533FAC26

  Class B Notes
  Rule 144A Global Notes                       86280A AD9                             US86280AAD90
  Regulation S Global Notes                    G8533F AD0            31920639         USG8533FAD09

  Class C Notes
  Rule 144A Global Notes                       86280A AE7                             US86280AAE73
  Regulation S Global Notes                    G8533F AE8            31920655         USG8533FAE81

  Class D Notes
  Rule 144A Global Notes                       86280A AF4                             US86280AAF49
  Regulation S Global Notes                    G8533F AF5            31920663         USG8533FAF56

  Class E Notes
  Rule 144A Class E Notes                      86280A AG2                             US86280AAG22
  Regulation S Global Notes                    G8533F AG3            31920680         USG8533FAG30

  Class I Preference Shares
  Certificated Preference Shares                86280C 202                             US86280C2026

  Class II Preference Shares
  Certificated Preference Shares                86280C 301                             US86280C3016



                                          LEGAL MATTERS

          Certain legal matters will be passed upon for the Co-Issuers and the Initial Purchasers by
  Freshfields Bruckhaus Deringer LLP, New York, New York. Certain matters with respect to Cayman
  Islands corporate law and tax law will be passed upon for the Issuer by Maples and Calder, George Town,
  Grand Cayman, Cayman Islands. Certain legal matters will be passed upon for the Servicer by Orrick,
  Herrington & Sutcliffe LLP, Los Angeles, California.




                                                    182
                                                                                          010128
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
                                       of 26206/09/21 Page 217 of 283 PageID 13006
Case 3:21-cv-00538-N Document 26-37 Filed


                                     GLOSSARY OF DEFINED TERMS

           "Accrued Interest On Sale" means interest accrued on a Collateral Obligation at the time of sale
  or other disposition to the extent paid to the Issuer as part of the sale or other disposition price of the
  Collateral Obligation after deduction of any amount representing Accrued Interest Purchased With
  Principal of the Collateral Obligation.
           "Accrued Interest Purchased With Principal" means (i) interest accrued on or purchased with
  a Collateral Obligation as part of the price paid by the Issuer to acquire the Collateral Obligation less any
  amount of Interest Proceeds (applied as Interest Proceeds) applied by the Issuer to acquire the accrued
  interest at the time of purchase and (ii) interest accrued on a Loan that constitutes part of the price paid by
  the Issuer to repay loans made by the Pre-Closing Participant to finance the Issuer’s pre-closing
  acquisition of such Loan.

           "Act" means any request, demand, authorization, direction, notice, consent, waiver or other action
  to be given or taken by Noteholders or Holders of Preference Shares under the Indenture embodied in and
  evidenced by one or more instruments (which may be an electronic document, including, but not limited
  to, in the form of e-mail, to the extent permitted by applicable law) of substantially similar tenor signed
  by Noteholders or Holders of Preference Shares in person or by agents duly appointed in writing
  (provided that no signature shall be required on electronic documents, including, but not limited to, in the
  form of e-mail to the extent permitted by law). Except as otherwise expressly provided in the Indenture
  the action shall become effective when the instruments are delivered to the Trustee (which instrument or
  instruments may be delivered through the Preference Shares Paying Agent, in the case of the Holders of
  the Preference Shares) and, if expressly required, to the Issuer. The instruments (and the action embodied
  in them) are referred to as the "Act" of the Noteholders or Holders of Preference Shares signing the
  instruments.

          "Administrative Expense Cap" means, an amount on any Payment Date equal to the excess of:

                  (i)     the sum of 0.04% of the Maximum Amount on the related Determination Date
          plus $150,000; over

                  (ii)    the sum of the amounts paid for Administrative Expenses in the twelve months
          preceding the current Payment Date.

          "Administrative Expenses" means amounts due or accrued representing:

                   (i)     tax preparation, filing, and registration fees or expenses and any other filing and
          registration fees owed by the Co-Issuers (including all filing, registration and annual return fees
          payable to the Cayman Islands government and registered office fees);

                  (ii)    fees, indemnities and expenses of the Trustee (including all amounts under
          Section 6.8 of the Indenture), the Administrator, the Preference Shares Paying Agent and the
          Collateral Administrator;

                  (iii)    fees, indemnities and expenses of the Co-Issuers and of accountants, agents and
          counsel for either of the Co-Issuers;

                  (iv)    fees and expenses of the Rating Agencies in connection with any rating of the
          Collateral (requested by the Issuer or the Servicer) or the Notes owed by either Co-Issuer
          (including fees and expenses for ongoing surveillance, credit estimates and other fees owing to
          the Rating Agencies);



                                                        183
                                                                                                 010129
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
                                       of 26206/09/21 Page 218 of 283 PageID 13007
Case 3:21-cv-00538-N Document 26-37 Filed


                  (v)     expenses and indemnities (but not Servicing Fees) of the Servicer if payable
          under the Servicing Agreement;

                 (vi)     fees, indemnities and expenses for third-party loan pricing services and
          accountants; and

                   (vii)   amounts due (including indemnities) to any other Person (except the Servicing
          Fees) if specifically provided for in the Indenture, including fees or expenses in connection with
          any Securities Lending Agreement.

          "Affected Class": Any Class of Notes that, as a result of the occurrence of a Tax Event, has
  received or will receive less than the aggregate amount of principal and interest that would otherwise have
  been payable to such Class on the Payment Date related to the Due Period with respect to which such Tax
  Event occurs.

          "Affiliate" or "Affiliated" means with respect to a Person,

                  (i)   any other Person who, directly or indirectly, is in control of, or controlled by, or
          is under common control with, the Person; or

                 (ii)    any other Person who is a director, officer or employee (A) of the Person, (B) of
          any subsidiary or parent company of the Person or (C) of any Person described in clause (i)
          above.

  For the purposes of this definition, control of a Person shall mean the power, direct or indirect:

                  (A)      to vote more than 50% of the securities having ordinary voting power for the
          election of directors of the Person; or

                  (B)     to direct the corporate management and corporate policies of the Person whether
          by contract or otherwise (this does not include the Servicing Agreement unless it is amended
          expressly to provide those services).

  For the purpose of this definition, the Administrator and its Affiliates are neither Affiliates of nor
  Affiliated with the Co-Issuers and the Co-Issuers are neither Affiliates of nor Affiliated with the
  Administrator, or any of their Affiliates.

           "Aggregate Outstanding Amount" means, when used with respect to any of the Notes as of any
  date, the aggregate outstanding principal amount of such Notes on that date. When used with respect to
  the Preference Shares as of any date, means the number of such Preference Shares Outstanding on such
  date.

          Except as otherwise provided herein:

                  (i)     the Aggregate Outstanding Amount of the Class A-1 Notes at any time shall
          include any Defaulted Interest in respect thereof and (to the extent not included in any such
          Defaulted Interest) accrued interest on such Defaulted Interest;
                  (ii)    the Aggregate Outstanding Amount of the Class A-2 Notes at any time shall
          include any Defaulted Interest in respect thereof and (to the extent not included in any such
          Defaulted Interest) accrued interest on such Defaulted Interest;




                                                       184
                                                                                                010130
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
                                       of 26206/09/21 Page 219 of 283 PageID 13008
Case 3:21-cv-00538-N Document 26-37 Filed


                  (iii)   the Aggregate Outstanding Amount of the Class B Notes at any time shall
          include any Defaulted Interest in respect thereof and (to the extent not included in any such
          Defaulted Interest) accrued interest on such Defaulted Interest;

                  (iv)     the Aggregate Outstanding Amount of the Class C Notes at any time shall
          include all Class C Deferred Interest attributed thereto;

                  (v)      the Aggregate Outstanding Amount of the Class D Notes at any time shall
          include all Class D Deferred Interest attributed thereto; and

                  (vi)     the Aggregate Outstanding Amount of the Class E Notes at any time shall
          include all Class E Deferred Interest attributed thereto.

           "Aggregate Principal Balance" means, when used with respect to the Pledged Obligations, the
  sum of the Principal Balances of all the Pledged Obligations. When used with respect to a portion of the
  Pledged Obligations, the term Aggregate Principal Balance means the sum of the Principal Balances of
  that portion of the Pledged Obligations.

          "Aggregate Purchase Price Amount" means, when used with respect to the Pledged
  Obligations, the sum of the Purchase Price Amounts of all the Pledged Obligations. When used with
  respect to a portion of the Pledged Obligations, the term Aggregate Purchase Price Amount means the
  sum of the Purchase Price Amounts of that portion of the Pledged Obligations.

           "Allocable Principal Balance" means, with respect to a Synthetic Security based upon or
  relating to a senior secured index providing non-leveraged credit exposure to a basket of credit default
  swaps referencing a diversified group of Reference Obligations, with respect to which the principal or
  notional amount of the credit exposure to any single Reference Obligation does not increase over time,
  the portion of the aggregate Principal Balance of such Synthetic Security that is allocable to each
  Reference Obligation comprising such index or indices based upon allocating the Principal Balance of
  such Synthetic Security among such Reference Obligations in the same proportion as each Reference
  Obligation bears to the aggregate Principal Balance of such Synthetic Security.

          "Amendment Buy-Out Purchase Price" means, the purchase price payable by the Amendment
  Buy-Out Purchaser for Securities purchased in an Amendment Buy-Out, if any, in an amount equal to (i)
  in the case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid interest
  (including Defaulted Interest and Deferred Interest, if any) as of the date of purchase payable to the Non-
  Consenting Holder (giving effect to any amounts paid to the Holder on such date), plus any unpaid
  Extension Bonus Payment, and (ii) in the case of the Preference Shares, an amount that, when taken
  together with all payments and distributions made in respect of such Preference Shares since the Closing
  Date (and any amounts payable, if any, to the Non-Consenting Holder on the next succeeding Payment
  Date) would cause such Preference Shares to have received (as of the date of purchase thereof) a
  Preference Share Internal Rate of Return of 12.0% (assuming such purchase date was a Payment Date);
  provided, however, that in any Amendment Buy-Out from and after the date on which the Non-
  Consenting Holders of Preference Shares have received a Preference Share Internal Rate of Return equal
  to or in excess of 12.0%, the Amendment Buy-Out Purchase Price for such Preference Shares shall be
  zero.

          "Amendment Buy-Out Purchaser" means the Servicer (or any of its Affiliates acting as
  principal or agent); provided that in the event that the Servicer elects not to purchase Securities from
  Holders pursuant to "Description of the Securities—Amendment Buy-Out," "Amendment Buy-Out
  Purchaser" shall mean one or more qualifying purchasers (which may include the Initial Purchasers or any




                                                      185
                                                                                             010131
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
                                       of 26206/09/21 Page 220 of 283 PageID 13009
Case 3:21-cv-00538-N Document 26-37 Filed


  of their Affiliates acting as principal or agent) designated by the Servicer; provided, however, none of the
  Servicer, the Initial Purchasers or any of their respective Affiliates shall have any duty to act as an
  Amendment Buy-Out Purchaser.

          "Applicable Note Interest Rate" means, with respect to the Notes of any Class, the Note Interest
  Rate with respect to such Class.

          "Applicable Percentage" means the lesser of the Moody’s Priority Category Recovery Rate
  applicable to the Collateral Obligation and the S&P Recovery Rate applicable to the Collateral Obligation
  and the current S&P Rating of the Class A-1 Notes and the Class A-2 Notes.

          "Approved Pricing Service" means Loan Pricing Corporation, Mark-It-Partners, Inc. or any
  other nationally recognized loan pricing service approved in writing by S&P.

          "Assigned Moody’s Rating" means the monitored publicly available rating or the monitored
  estimated rating expressly assigned to a debt obligation (or facility) by Moody’s that addresses the full
  amount of the principal and interest promised.

           "Authorized Officer" means, with respect to the Issuer or the Co-Issuer any Officer or agent who
  is authorized to act for the Issuer or the Co-Issuer in matters relating to, and binding on, the Issuer or the
  Co-Issuer. With respect to the Servicer, any managing member, Officer, manager, employee, partner or
  agent of the Servicer who is authorized to act for the Servicer in matters relating to, and binding on, the
  Servicer with respect to the subject matter of the request, certificate or order in question. With respect to
  the Trustee or any other bank or trust company acting as trustee of an express trust or as custodian, a
  Trust Officer. Each party may receive and accept a certification of the authority of any other party as
  conclusive evidence of the authority of any Person to act, and the certification may be considered as in
  full force and effect until receipt by the other party of written notice to the contrary.

           "Average Life" means, as of any Measurement Date with respect to any Collateral Obligation
  (other than any Defaulted Collateral Obligation), the quotient obtained by dividing:

                  (i)      the sum of the products of:

                          (A)      the number of years (rounded to the nearest hundredth) from the
                  Measurement Date to the respective dates of each successive scheduled payment of
                  principal of the Collateral Obligation; and

                          (B)      the respective amounts of the successive scheduled payments of principal
                  of the Collateral Obligation; by

                  (ii)     the sum of all successive scheduled payments of principal of the Collateral
          Obligation.

          "Bank" means State Street Bank and Trust Company in its individual capacity and not as Trustee.

          "Bankruptcy Code" means the U.S. Bankruptcy Code, Title 11 of the United States Code.

          "Bankruptcy Law" means the Bankruptcy Code, Part V of the Companies Law (2007 Revision)
  of the Cayman Islands and the Bankruptcy Law (1997 Revision) of the Cayman Islands.

          "Board of Directors" means with respect to the Issuer, the directors of the Issuer duly appointed
  by a resolution of the holders of the Issuer Ordinary Shares or by resolution of the Board of Directors and,



                                                         186
                                                                                                010132
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
                                       of 26206/09/21 Page 221 of 283 PageID 13010
Case 3:21-cv-00538-N Document 26-37 Filed


  with respect to the Co-Issuer, the directors of the Co-Issuer duly appointed by the stockholders of the Co-
  Issuer; provided, however, that notwithstanding the foregoing, if the aggregate number of Class II
  Preference Shares Outstanding is greater than the aggregate number of Class I Preference Shares
  Outstanding, the Holders of the Class II Preference Shares may remove any or all (but so long as such
  directors are all associated with Maples Finance Limited, not less than all) of the directors of the Issuer
  and appoint other directors (who may be employees, officers or designees of the Servicer) and thereafter
  (so long as the aggregate number of Class II Preference Shares Outstanding is greater than the aggregate
  number of Class I Preference Shares Outstanding) the power to appoint directors of the Issuer shall be
  exercised by a vote of the Holders of the Class II Preference Shares instead of by resolution of the holders
  of the Issuer Ordinary Shares.

          "Bridge Loan" means any Loan that is incurred in connection with a merger, acquisition,
  consolidation, sale of all or substantially all of the assets of an entity, restructuring or similar transaction,
  which debt obligation by its terms is required to be repaid within one year of the incurrence thereof with
  proceeds from additional borrowings or other refinancings (other than any additional borrowing or
  refinancing if one or more financial institutions will have provided the issuer of or obligor on such debt
  obligation with a binding written commitment to provide the same).

           "Business Day" means a day on which commercial banks and foreign exchange markets settle
  payments in New York City, and any other city in which the Corporate Trust Office of the Trustee is
  located and, in the case of the final payment of principal of any Note, the place of presentation of the Note
  designated by the Trustee; provided, however that, for purposes of determining LIBOR, "Business Day"
  must also be a day on which dealings in deposits in Dollars are transacted in the London interbank
  market. To the extent action is required of the Irish Listing Agent and Irish Paying Agent, Dublin, Ireland
  shall be considered in determining "Business Day" for purposes of determining when actions by the Irish
  Paying Agent are required.

          "Caa1 Collateral Obligations" means the Collateral Obligations (excluding any Defaulted
  Collateral Obligations) that on the relevant date have a Moody’s Rating below "B3."

          "Cash" means such coin or currency of the United States of America as at the time shall be legal
  tender for payment of all public and private debts.

           "CCC+/Caa1 Collateral Obligations" means the Collateral Obligations (excluding any
  Defaulted Collateral Obligations) that on the relevant date have (i) a Moody’s Rating below "B3" and/or
  (ii) an S&P Rating below "B-."

          "CCC+/Caa1 Excess Market Value Percentage" means the percentage equivalent of a fraction,
  the numerator of which is the aggregate Market Value of CCC+/Caa1 Collateral Obligations (in order of
  ascending Market Value Percentage, starting with the CCC+/Caa1 Collateral Obligation with the lowest
  Market Value Percentage) with an aggregate Principal Balance equal to Excess CCC+/Caa1 Collateral
  Obligations and the denominator of which is an amount equal to the Excess CCC+/Caa1 Collateral
  Obligations.

          "Class" means each of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C
  Notes, the Class D Notes, the Class E Notes and the Preference Shares.




                                                         187
                                                                                                  010133
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
                                       of 26206/09/21 Page 222 of 283 PageID 13011
Case 3:21-cv-00538-N Document 26-37 Filed


          "Class A Overcollateralization Ratio" is the ratio calculated by dividing:

          (i)     the Overcollateralization Ratio Numerator; by

          (ii)    the Aggregate Outstanding Amount of the Class A Notes.

          "Class A S&P Minimum Weighted Average Recovery Rate Test": A test that is satisfied as of
  any Measurement Date if the S&P Weighted Average Recovery Rate with respect to the Class A Notes is
  greater than or equal to S&P Minimum Weighted Average Recovery Rate with respect to the Class A
  Notes.

          "Class A/B Coverage Tests" means the Overcollateralization Test and the Interest Coverage
  Test, each as applied with respect to the Class A-1 Notes, Class A-2 Notes and Class B Notes.

          "Class B S&P Minimum Weighted Average Recovery Rate Test": A test that is satisfied as of
  any Measurement Date if the S&P Weighted Average Recovery Rate with respect to the Class B Notes is
  greater than or equal to S&P Minimum Weighted Average Recovery Rate with respect to the Class B
  Notes.

          "Class C Coverage Tests" means the Overcollateralization Test and the Interest Coverage Test,
  each as applied with respect to the Class C Notes.

          "Class C Deferred Interest" means Deferred Interest with respect to the Class C Notes.

          "Class C S&P Minimum Weighted Average Recovery Rate Test": A test that is satisfied as of
  any Measurement Date if the S&P Weighted Average Recovery Rate with respect to the Class C Notes is
  greater than or equal to S&P Minimum Weighted Average Recovery Rate with respect to the Class C
  Notes.

          "Class D Coverage Tests" means the Overcollateralization Test and the Interest Coverage Test,
  each as applied with respect to the Class D Notes.

          "Class D Deferred Interest" means Deferred Interest with respect to the Class D Notes.

          "Class D S&P Minimum Weighted Average Recovery Rate Test": A test that is satisfied as of
  any Measurement Date if the S&P Weighted Average Recovery Rate with respect to the Class D Notes is
  greater than or equal to S&P Minimum Weighted Average Recovery Rate with respect to the Class D
  Notes.

          "Class E Coverage Test" means the Overcollateralization Test as applied with respect to the
  Class E Notes.

          "Class E Deferred Interest" means Deferred Interest with respect to the Class E Notes.

          "Class Scenario Loss Rate" means, with respect to any Class of Notes rated by S&P, an estimate
  of the cumulative default rate for the Current Portfolio or the Proposed Portfolio, as applicable, consistent
  with S&P’s rating of the Class of Notes on the Closing Date, determined by application of the S&P CDO
  Monitor.

        "Class E S&P Minimum Weighted Average Recovery Rate Test": A test that is satisfied as of
  any Measurement Date if the S&P Weighted Average Recovery Rate with respect to the Class E Notes is




                                                       188
                                                                                               010134
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
                                       of 26206/09/21 Page 223 of 283 PageID 13012
Case 3:21-cv-00538-N Document 26-37 Filed


  greater than or equal to S&P Minimum Weighted Average Recovery Rate with respect to the Class E
  Notes.

          "Clearstream" means Clearstream Banking, société anonyme, a corporation organized under the
  laws of the Duchy of Luxembourg.

         "Collateral Administration Agreement" means the agreement to be dated as of the Closing
  Date among the Issuer, the Servicer and the Collateral Administrator, as modified, amended, and
  supplemented and in effect from time to time.

          "Collateral Administrator" means the Bank in its capacity as collateral administrator under the
  Collateral Administration Agreement.

           "Consenting Holder of the Preference Shares" means, with respect to any Payment Date, a
  Holder of Preference Shares that has consented by delivering an irrevocable written notice to the
  Preference Shares Paying Agent to a distribution of Eligible Equity Securities in lieu of payment of
  Interest Proceeds on such Payment Date, as described in "Description of the Securities—Preference
  Shares Paying Agency Agreement."

          "Controlling Class" means the Class A-1 Notes (voting together as a Class or group), so long as
  any Class A-1 Notes are Outstanding; then the Class A-2 Notes (voting together as a Class or group), so
  long as any Class A-2 Notes are Outstanding; then the Class B Notes (voting together as a Class or
  group), so long as any Class B Notes are Outstanding; then the Class C Notes (voting together as a Class
  or group), so long as any Class C Notes are Outstanding; then the Class D Notes (voting together as a
  Class or group), so long as any Class D Notes are Outstanding; and then the Class E Notes (voting
  together as a Class or group), so long as any Class E Notes are Outstanding.

          "Corporate Trust Office" means the corporate trust office of the Trustee at which the Trustee
  performs its duties under the Indenture, currently having an address of 200 Clarendon Street, Mail Code:
  EUC 108, Boston, MA 02116, telecopy no. (617) 351-4358, Attention: CDO Services Group, or any other
  address the Trustee designates from time to time by notice to the Noteholders, the Servicer, the Preference
  Shares Paying Agent, the Issuer and each Rating Agency or the principal corporate trust office of any
  successor Trustee.

         "Cov-lite loan" means a Loan that (i) does not contain any financial covenants or (ii) requires the
  borrower to comply with an Incurrence Covenant, but not with a Maintenance Covenant

           "Credit Improved Obligation" is any Collateral Obligation that (a) is sold pursuant to a
  Portfolio Improvement Exchange or (b) in the commercially reasonable judgment of the Servicer, has
  improved in credit quality; provided that, in forming such judgment, a reduction in credit spread or an
  increase in Market Value of such Collateral Obligation (whether as described in clauses (ii) or (iii) below
  or otherwise) may only be utilized as corroboration of other bases for such judgment; and provided,
  further, that, if a Credit Rating Event is in effect, such Collateral Obligation will be considered a Credit
  Improved Obligation only if in addition to the above:

                  (i)      the Collateral Obligation has been upgraded or has been put on credit watch list
          with the potential for developing positive credit implications by either of the Rating Agencies
          since the date the Issuer first acquired the Collateral Obligation under the Indenture;

                  (ii)  such Collateral Obligation has experienced a reduction in credit spread of
          (A) 0.25% or more (on an absolute rather than a relative basis) in the case of a Collateral




                                                      189
                                                                                              010135
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
                                       of 26206/09/21 Page 224 of 283 PageID 13013
Case 3:21-cv-00538-N Document 26-37 Filed


          Obligation with a spread (prior to such decrease) less than or equal to 2.00%, (B) 0.375% or more
          (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
          (prior to such decrease) greater than 2.00% but less than or equal to 4.00% or (C) 0.50% or more
          (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
          (prior to such decrease) greater than 4.00%, in each case compared to the credit spread at the time
          such Collateral Obligation was acquired by the Issuer, determined by reference to an applicable
          index selected by the Servicer (such index selection subject to satisfaction of the Rating
          Condition with respect to Moody’s);

                    (iii)  (x) in the case of a Floating Rate Obligation, the Market Value of such Collateral
          Obligation has increased by at least 1.00% from the Market Value of such Collateral Obligation
          as of its date of acquisition, as determined by the Servicer (provided that this subclause (iii)(x)
          will be deemed satisfied if Market Value increases to 1.01%), or (y) in the case of a Fixed Rate
          Obligation, the Market Value of such Collateral Obligation has changed since its date of
          acquisition by a percentage more positive than the percentage change in the Merrill Lynch US
          High Yield Master II Index, Bloomberg ticker H0A0, plus 3.00%, over the same period; or

                  (iv)    a Super Majority of the Controlling Class have voted to suspend the limitations
          on a Collateral Obligation being a Credit Improved Obligation, and for each subsequent
          downgrade by Moody’s after a vote to suspend the limitations pursuant to this clause (iv) has
          occurred, a Super Majority of the Controlling Class must again vote to suspend the limitations on
          the Collateral Obligation being a Credit Improved Obligation for this clause (iv) to remain
          applicable.

          A Synthetic Security shall be considered a Credit Improved Obligation if:

                  (i)      the Synthetic Security itself is a Credit Improved Obligation; or

                  (ii)     the Reference Obligation of the Synthetic Security would, if it were a Collateral
          Obligation, be a Credit Improved Obligation.

          "Credit Rating Event" means an event that is in effect if the rating by Moody’s:

                  (i)     of the Class A-1 Notes or the Class A-2 Notes has been withdrawn or is one or
          more rating sub-categories below its Initial Rating; or
                  (ii)   of the Class B Notes, the Class C Notes, the Class D Notes or the Class E Notes
          has been withdrawn or is two or more rating sub-categories below its respective Initial Rating.
           For the purposes of this definition, any withdrawal or reduction in rating shall not be effective if
  after the withdrawal or reduction Moody’s has upgraded the reduced or withdrawn rating to at least the
  Initial Rating in the case of the Class A-1 Notes and the Class A-2 Notes, or to only one subcategory
  below their Initial Rating in the case of the Class B Notes, the Class C Notes, the Class D Notes and the
  Class E Notes.

          "Credit Risk Obligation" means any Collateral Obligation (other than a Defaulted Collateral
  Obligation) that, in the commercially reasonable judgment of the Servicer, has significantly declined in
  credit quality and has a significant risk, with a lapse of time, of becoming a Defaulted Collateral
  Obligation; provided that in forming such judgment an increase in credit spread or a decrease in Market
  Value of such Collateral Obligation (whether as described in clauses (ii) or (iii) below or otherwise) may
  only be utilized as corroboration of other bases for such judgment.




                                                       190
                                                                                               010136
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
                                       of 26206/09/21 Page 225 of 283 PageID 13014
Case 3:21-cv-00538-N Document 26-37 Filed


          So long as a Credit Rating Event is in effect, no Collateral Obligation shall be eligible to be a
  Credit Risk Obligation unless in addition to the above, as of the date of determination:

                   (i)      the Collateral Obligation has been downgraded or has been put on credit watch
          list with the potential for developing negative credit implications by either of the Rating Agencies
          since the date the Issuer first acquired the Collateral Obligation under the Indenture;

                   (ii)    such Collateral Obligation has experienced an increase in credit spread of
          (A) 0.25% or more (on an absolute rather than a relative basis) in the case of a Collateral
          Obligation with a spread (prior to such increase) less than or equal to 2.00% (B) 0.375% or more
          (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
          (prior to such increase) greater than 2.00% but less than or equal to 4.00% or (C) 0.50% or more
          (on an absolute rather than a relative basis) in the case of a Collateral Obligation with a spread
          (prior to such increase) greater than 4.00%, in each case compared to the credit spread at the time
          such Collateral Obligation was acquired by the Issuer, determined by reference to an applicable
          index selected by the Servicer (such index selection subject to satisfaction of the Rating
          Condition with respect to Moody’s);

                   (iii)   (x) in the case of a Floating Rate Obligation, the Market Value of such Collateral
          Obligation has decreased by at least 2.50% from the Market Value of such Collateral Obligation
          as of its date of acquisition, as determined by the Servicer, and (y) in the case of a Fixed Rate
          Obligation, the Market Value of such Collateral Obligation has changed since its date of
          acquisition by a percentage more negative, or less positive, as the case may be, than the
          percentage change in the Merrill Lynch US High Yield Master II Index, Bloomberg ticker H0A0,
          less 3.00%, over the same period; or

                   (iv)     a Super Majority of the Controlling Class have voted to suspend the limitations
          on a Collateral Obligation being a Credit Risk Obligation set forth in clauses (i), (ii) and (iii)
          above, and for each subsequent downgrade by Moody’s after a vote to suspend the limitations
          pursuant to this clause (iv) has occurred, a Super Majority of the Controlling Class must again
          vote to suspend the limitations on the Collateral Obligation being a Credit Risk Obligation for
          this clause (iv) to remain applicable.

          A Synthetic Security shall be considered a Credit Risk Obligation if:

                  (a)     the Synthetic Security itself is a Credit Risk Obligation; or

                  (b)      the Reference Obligation of the Synthetic Security would, if it were a Collateral
          Obligation, be a Credit Risk Obligation.

          "Current-Pay Obligation" means a Collateral Obligation as to which:

                   (i)     an insolvency event has occurred with respect to its obligor or as to which its
          obligor is rated "D" or "SD" by S&P or its obligor has previously been rated "CCC-" by S&P and
          the rating has been withdrawn;

                  (ii)     no default as to the payment of principal or interest with respect to the Collateral
          Obligation is then continuing and the Servicer has delivered to the Trustee an officer’s certificate
          to the effect that the Servicer expects that the obligor will make payments on the Collateral
          Obligation as they become due;




                                                      191
                                                                                               010137
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
                                       of 26206/09/21 Page 226 of 283 PageID 13015
Case 3:21-cv-00538-N Document 26-37 Filed


                  (iii)    (A) the rating by Moody's of the Collateral Obligation is at least "Caa1" (and not
          on credit watch with negative implications) or the rating by Moody's of the Collateral Obligation
          has been withdrawn but was at least "Caa1" (and not on credit watch with negative implications)
          immediately prior to the withdrawal and the Market Value of the Collateral Obligation is at least
          equal to 80% of its Principal Balance, (B) the rating by Moody's of the Collateral Obligation is
          "Caa1" (and on credit watch with negative implications) or "Caa2" (and not on credit watch with
          negative implications) and the Market Value of the Collateral Obligation is at least equal to 85%
          of its Principal Balance or (C) the rating by Moody's of the Collateral Obligation is less than
          "Caa2" but at least "Caa3" (and not on credit watch with negative implications) and the Market
          Value of the Collateral Obligation is at least equal to 90% of its Principal Balance;

                  (iv)    if an insolvency event has occurred with respect to the obligor of the Collateral
          Obligation, a bankruptcy court has authorized all payments of principal and interest payable on
          the Collateral Obligation; and

                  (v)    the Servicer has designated in writing to the Trustee the Collateral Obligation as
          a Current-Pay Obligation.

          If the Aggregate Principal Balance of Collateral Obligations that would otherwise be Current-Pay
  Obligations exceeds 5% of the Maximum Amount, all or a portion of one or more Collateral Obligations
  that would otherwise be Current-Pay Obligations with an Aggregate Principal Balance equal to the
  amount of the excess shall not be Current-Pay Obligations (and will therefore be Defaulted Collateral
  Obligations). The Servicer shall designate in writing to the Trustee the Collateral Obligations that shall
  not be Current-Pay Obligations pursuant to the preceding sentence as the Collateral Obligations (or
  portions thereof) that have the lowest Market Value on any applicable date of determination.

          The Servicer may, with the consent of a Majority of the Controlling Class, by notice to the Issuer,
  the Trustee and the Collateral Administrator, change the definition of "Current-Pay Obligation" or how
  Current-Pay Obligations are treated in the Indenture, subject to the satisfaction of the Rating Condition
  with respect to each Rating Agency.

           "Current Portfolio" means, at any time, the portfolio (measured by Aggregate Principal
  Balance) of Collateral Obligations, Principal Proceeds held as cash on deposit in the Collection Account,
  and other Eligible Investments purchased with Principal Proceeds on deposit in the Collection Account
  that exists before the sale, maturity, or other disposition of a Collateral Obligation or before the
  acquisition of a Collateral Obligation, as the case may be.

          "Deep Discount Obligation" means, until the average Market Value Percentage of the Collateral
  Obligation, as determined daily for any period of 30 consecutive days, equals or exceeds 90%, any
  Collateral Obligation acquired by the Issuer for a Purchase Price less than 85% of its Principal Balance.
  For such purpose, the Market Value Percentage of a Collateral Obligation on a day that is not a Business
  Day shall be deemed to be the Market Value Percentage of the Collateral Obligation on the immediately
  preceding Business Day.

          "Defaulted Collateral Obligation" means any Collateral Obligation or other obligation included
  in the Collateral:

                   (i)      as to which a default in the payment of principal or interest is continuing beyond
          the lesser of three Business Days and any applicable grace or notice period, unless in the case of a
          failure of the obligor to make required interest payments, the obligor has resumed current Cash
          payments of interest previously scheduled and unpaid and has paid in full any accrued interest




                                                      192
                                                                                              010138
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
                                       of 26206/09/21 Page 227 of 283 PageID 13016
Case 3:21-cv-00538-N Document 26-37 Filed


        due and payable thereon, in which case the Collateral Obligation shall cease to be classified as a
        Defaulted Collateral Obligation;

                (ii)     the maturity of all or a portion of the principal amount of such Collateral
        Obligation has been accelerated as a consequence of a default (other than any payment default)
        under the instruments evidencing or relating to such Collateral Obligation; unless such default or
        event of default has been fully cured or waived and is no longer continuing and such acceleration
        has been rescinded;

                (iii)    with respect to which there has been effected any distressed exchange or other
        debt restructuring where the obligor has offered the holders thereof a new security or instrument
        or package of securities or instruments that, in the commercially reasonable judgment of the
        Servicer, either (x) amounts to a diminished financial obligation or (y) has the sole purpose of
        enabling the obligor to avoid a default;

                 (iv)    (1) that is pari passu with or subordinated to other indebtedness for borrowed
        money owing by its obligor ("Other Indebtedness") and (2) the obligor has defaulted in the
        payment of principal or interest (without regard to any applicable grace or notice period and
        without regard to any waiver of the default) on the Other Indebtedness, unless, in the case of a
        failure of the obligor to make required interest payments, the obligor has resumed current Cash
        payments of interest previously scheduled and unpaid on the Other Indebtedness and has paid in
        full any accrued interest due and payable thereon, in which case the Collateral Obligation shall
        cease to be classified as a Defaulted Collateral;

                (v)     (other than a Current-Pay Obligation or a DIP Loan) as to which:

                        (A)      an insolvency event has occurred with respect to its obligor;

                        (B)      the obligation is rated "D", "SD", "C" or "CC" by S&P or was so rated
                                 immediately prior to such rating being withdrawn, or has previously been
                                 rated "CCC-" or lower by S&P and the rating has been withdrawn; or

                        (C)      the obligation is rated "D" or "LD" by Moody’s or was so rated
                                 immediately prior to such rating being withdrawn.

                  (vi)    if the Collateral Obligation is a Structured Finance Obligation, it is rated "CC" or
        below by S&P, or it was rated "CC" or below by S&P but the rating has since been withdrawn, or
        it is rated "Ca" or below by Moody’s, or it was rated "C" or below by Moody’s but the rating has
        since been withdrawn;

                (vii)   that is a Participation that would, if the underlying Loan were a Collateral
        Obligation, be a Defaulted Collateral Obligation under any of clauses (i) through (v) above or
        with respect to which the Participating Institution has defaulted in the performance of any of its
        payment obligations under the Participation;

                (viii) that is a Synthetic Security referencing a Reference Obligation that would, if the
        Reference Obligation were a Collateral Obligation, be a Defaulted Collateral Obligation under
        any of clauses (i) through (vi) above or with respect to which the Synthetic Security Counterparty
        has defaulted in the performance of any of its payment obligations under the Synthetic Security;
        provided, however, with respect to a Synthetic Security based upon or relating to a senior secured
        index providing non-leveraged credit exposure to a basket of credit default swaps referencing a




                                                     193
                                                                                              010139
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
                                       of 26206/09/21 Page 228 of 283 PageID 13017
Case 3:21-cv-00538-N Document 26-37 Filed


          diversified group of Reference Obligations, with respect to which the principal or notional
          amount of the credit exposure to any single Reference Obligation does not increase over time:
          (x) a determination whether the Reference Obligations upon which such Synthetic Security is
          based would, if such Reference Obligations were Collateral Obligations, be a Defaulted Collateral
          Obligation, shall be determined by treating such Synthetic Security as a direct interest of the
          Issuer in each of the Reference Obligations on which such Synthetic Security is based in an
          amount equal to the Allocable Principal Balance of such Reference Obligation and (y) the
          "Defaulted Collateral Obligation" for purposes of this clause (viii) shall be limited to the
          Allocable Principal Balance of each Reference Obligation that would, if the Reference Obligation
          were a Collateral Obligation, be a Defaulted Collateral Obligation under any of clauses (i)
          through (vi) above;

                  (ix)    that is a Written-Down Obligation;

                  (x)     that is a DIP Loan as to which an order has been entered converting the debtor’s
          chapter 11 case to a case under chapter 7 of the Bankruptcy Code; or

                  (xi)    that is declared to be a Defaulted Collateral Obligation by the Servicer.

           Any Collateral Obligation that is classified as a Defaulted Collateral Obligation shall cease to be
  so classified if the Collateral Obligation, at any date thereafter,

                 (1)     would not otherwise be classified as a Defaulted Collateral Obligation in
          accordance with this definition; and

                  (2)     otherwise meets the Eligibility Criteria as of that date.

          If any portion of a Collateral Obligation has a maturity later than one year after the Stated
  Maturity of the Notes due to a change in the payment schedule of the Collateral Obligation occurring after
  its acquisition by the Issuer, that portion of the Collateral Obligation shall be considered a Defaulted
  Collateral Obligation.

          "Defaulted Hedge Termination Payment" means any termination payment required to be made
  by the Issuer to a Hedge Counterparty pursuant to a Hedge Agreement upon a termination of the Hedge
  Agreement in respect of which the Hedge Counterparty is the sole Defaulting Party or Affected Party
  (each as defined in the Hedge Agreements).

         "Defaulted Interest" means any interest payable in respect of any Class of Notes that is not
  punctually paid or duly provided for on the applicable Payment Date or at Stated Maturity.

          "Defaulted Interest Charge" means to the extent lawful, interest on any Defaulted Interest at the
  Default Interest Rate.

          "Defaulted Synthetic Termination Payment" means, with respect to any Synthetic Security,
  any termination payment (and any accrued interest thereon) payable by the Issuer pursuant to the
  Underlying Instruments relating thereto as a result of an "Event of Default" or "Termination Event" (other
  than an "Illegality" or "Tax Event") as to which the relevant Synthetic Security Counterparty is the
  "Defaulting Party" or the sole "Affected Party" (each as defined in such Underlying Instruments). For the
  avoidance of doubt, any unpaid amounts owed to such Synthetic Security Counterparty independent of
  any such termination payment shall be deemed not to be part of the Defaulted Synthetic Termination
  Payment




                                                      194
                                                                                              010140
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
                                       of 26206/09/21 Page 229 of 283 PageID 13018
Case 3:21-cv-00538-N Document 26-37 Filed


           "Default Interest Rate" means, with respect to any specified Class of Notes, the per annum
  interest rate equal to the Note Interest Rate payable on the Notes of the Class.

          "Deferred Interest Notes" means the Class C Notes, the Class D Notes and the Class E Notes.

          "Deferred Interest PIK Security" means a PIK Security (other than a Defaulted Collateral
  Obligation) (or any Synthetic Security the Reference Obligation of which is a PIK Security) with respect
  to which payment of interest either in whole or in part has been deferred or capitalized in an amount equal
  to the amount of interest payable in respect of the lesser of (a) two payment periods and (b) a period of
  one years, but only until such time as payment of interest on such PIK Security (or any Synthetic Security
  the Reference Obligation of which is a PIK Security) has resumed and all capitalized and deferred interest
  has been paid in accordance with the terms of the Underlying Instruments.

         "Definitive Security" means any Note or Certificated Preference Share that is registered in the
  name of the beneficial owner.

          "Delayed Drawdown Loan" means a Loan or any Synthetic Security with a Reference
  Obligation that:

                 (i)      requires the Issuer to make one or more future advances to the borrower under its
          Underlying Instruments;

                 (ii)    specifies a maximum amount that can be borrowed on one or more fixed
          borrowing dates; and

                  (iii)   does not permit the re-borrowing of any amount previously repaid.

  A Loan or Synthetic Security shall only be considered to be a Delayed Drawdown Loan for so long as its
  unused commitment amount is greater than zero and for purposes of the Concentration Limitations only
  unfunded portions will count as Delayed Drawdown Loans.

          "Depository" or "DTC" means The Depository Trust Company and its nominees.

          "DIP Loan" means any Loan:

                  (i)   that has a rating assigned by Moody’s (or if the Loan does not have a rating
          assigned by Moody’s, the Servicer has commenced the process of having a rating assigned by
          Moody’s within five Business Days of the date the Loan is acquired by the Issuer) and a rating
          assigned by S&P;

                   (ii)    that is an obligation of a debtor in possession as described in Section 1107 of the
          Bankruptcy Code or a trustee (if appointment of a trustee has been ordered pursuant to Section
          1104 of the Bankruptcy Code) (a "Debtor") organized under the laws of the United States or any
          state of the United States; and

                  (iii)   the terms of which have been approved by a final order of the United States
          Bankruptcy Court, United States District Court, or any other court of competent jurisdiction, the
          enforceability of which order is not subject to any pending contested matter or proceeding (as
          those terms are defined in the Federal Rules of Bankruptcy Procedure) and which order provides
          that:




                                                      195
                                                                                              010141
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
                                       of 26206/09/21 Page 230 of 283 PageID 13019
Case 3:21-cv-00538-N Document 26-37 Filed


                          (A)      the Loan is secured by liens on the Debtor’s otherwise unencumbered
                  assets pursuant to Section 364(c)(2) of the Bankruptcy Code;

                         (B)      the Loan is secured by liens of equal or senior priority on property of the
                  Debtor’s estate that is otherwise subject to a lien pursuant to Section 364(d) of the
                  Bankruptcy Code;

                           (C)     the Loan is fully secured (based on a current valuation or appraisal
                  report) by junior liens on the Debtor’s encumbered assets; or

                           (D)      if any portion of the Loan is unsecured, the repayment of the Loan
                  retains priority over all other administrative expenses pursuant to Section 364(c)(1) of the
                  Bankruptcy Code (and in the case of this clause (D), before the acquisition of the Loan,
                  the Rating Condition is satisfied with respect to each Rating Agency).

          "Diversity Score" is a single number that indicates collateral concentration in terms of both
  issuer and industry concentration, calculated as set forth in Schedule 4 to the Indenture.

           "Diversity Test" is a test that will be satisfied on any Measurement Date if the Diversity Score as
  of the Measurement Date equals or exceeds the Minimum Diversity Score. For the purposes of
  calculating the Diversity Test, any Structured Finance Obligation that is (i) a collateralized loan
  obligation, (ii) any Synthetic Security with respect to which the Reference Obligation is a collateralized
  loan obligation or (iii) any Synthetic Security based upon or relating to a senior secured index providing
  non-leveraged credit exposure to a basket of credit default swaps referencing a diversified group of
  Reference Obligations, with respect to which the principal or notional amount of the credit exposure to
  any single Reference Obligation does not increase over time will be disregarded.

          "Domicile" or "Domiciled" means, with respect to each Collateral Obligation, the jurisdiction of
  incorporation, organization or creation of the related obligor.

           "Due Period" means, with respect to any Payment Date, for all purposes other than payments and
  receipts under Hedge Agreements, the period from the Business Day after the eighth Business Day before
  the previous Payment Date (or in the case of the first Payment Date, from the Closing Date) up to but
  excluding the Business Day after the eighth Business Day before the Payment Date (or in the case of the
  final Payment Date or any Payment Date that is a Redemption Date, through the Business Day before the
  Payment Date and for payments and receipts under Hedge Agreements the period from the day after the
  previous Payment Date (or in the case of the first Payment Date from the Closing Date) through the
  Payment Date).

          "Eligible Country" means (a) the United States, Canada and any country classified by Moody’s
  as a Moody’s Group I Country, Moody’s Group II Country or Moody’s Group III Country and, in each
  case, has an S&P foreign currency rating of at least "AA" and a Moody’s foreign currency rating of at
  least "Aa2" and (b) any country that is in a Tax Advantaged Jurisdiction.

           "Eligible Equity Security" mean an equity security acquired in connection with the workout or
  restructuring of any Collateral Obligation by, or on behalf of, the Issuer that (i) is publicly traded on an
  Established Securities Market or (ii) the Market Value of which is higher than the Principal Balance of
  the Collateral Obligation with respect to which such equity security has been acquired by the Issuer.

         "Eligible Investments" means any Dollar-denominated obligation or asset that, when it is
  pledged by the Issuer to the Trustee under the Indenture, is one or more of the following:




                                                      196
                                                                                              010142
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
                                       of 26206/09/21 Page 231 of 283 PageID 13020
Case 3:21-cv-00538-N Document 26-37 Filed


                (i)     Cash;

                 (ii)     direct Registered obligations of, and Registered obligations the timely payment
        of principal and interest on which is fully and expressly guaranteed by, the United States or any
        agency or instrumentality of the United States the obligations of which are expressly backed by
        the full faith and credit of the United States, which in each case are not zero coupon securities;

                 (iii)    demand and time deposits in, trust accounts, certificates of deposit payable
        within 91 days of issuance of, bankers’ acceptances payable within 91 days of issuance issued by,
        or Federal funds sold by any depositary institution or trust company incorporated under the laws
        of the United States or any state thereof and subject to supervision and examination by Federal
        and/or state banking authorities so long as the commercial paper and/or the debt obligations of
        such depository institution or trust company (or, in the case of the principal depository institution
        in a holding company system, the commercial paper or debt obligations of such holding
        company), at the time of such acquisition or contractual commitment providing for such
        acquisition and throughout the term thereof, have a credit rating of not less than "Aaa" by
        Moody’s and "AAA" by S&P and in each case are not on watch for downgrade, or "P-1" by
        Moody’s and "A-1+" by S&P in the case of commercial paper and short-term debt obligations;
        provided that in any case, the issuer thereof must have at the time of such acquisition a long-term
        credit rating of not less than "AA-" by S&P and "Aa3" by Moody’s and a short-term rating of "A-
        1+" by S&P and "P-1" by Moody’s, and if so rated, is not on watch for downgrade;

                 (iv)    commercial paper or other short-term obligations with a maturity of not more
        than 183 days from the date of issuance and having at the time of such acquisition a credit rating
        of at least "P-1" by Moody’s and "A-1+" by S&P; provided that, in any case, the issuer thereof
        must have at the time of such acquisition a long-term credit rating of not less than "Aa2" by
        Moody’s and "AA-" by S&P, and if so rated, such rating is not on watch for downgrade;

                 (v)     unleveraged repurchase obligations with respect to any security described in
        clause (b) above entered into with a U.S. federal or state depository institution or trust company
        (acting as principal) described in clause (iii) above or entered into with a corporation (acting as
        principal) whose long-term credit rating is not less than "Aaa" by Moody’s and "AAA" by S&P
        and in each case are not on watch for downgrade or whose short-term credit rating is "P-1" by
        Moody’s and "A-1+" by S&P at the time of such acquisition and throughout the term thereof;
        provided that, if such repurchase obligation has a maturity of longer than 91 days, the
        counterparty thereto must also have at the time of such acquisition and throughout the term
        thereof a long-term credit rating of not less than "Aa2" by Moody’s and "AAA" by S&P, and if so
        rated, such rating is not on watch for downgrade;

                (vi)    any money market fund or similar vehicle having at the time of acquisition and
        throughout the term thereof a credit rating of "MR1+" by Moody’s and "AAA" by S&P;
        including any fund for which the Trustee or an Affiliate of the Trustee serves as an investment
        adviser, administrator, shareholder servicing agent, custodian or subcustodian, notwithstanding
        that (A) the Trustee or an Affiliate of the Trustee charges and collects fees and expenses from
        such funds for services rendered (provided that such charges, fees and expenses are on terms
        consistent with terms negotiated at arm’s length) and (B) the Trustee charges and collects fees
        and expenses for services rendered, pursuant to the Indenture;

                (vii)    a guaranteed reinvestment agreement from a bank (if treated as a deposit by such
        bank), insurance company or other corporation or entity organized under the laws of the United
        States or any state thereof (if treated as debt by such insurance company or other corporation or




                                                    197
                                                                                             010143
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
                                       of 26206/09/21 Page 232 of 283 PageID 13021
Case 3:21-cv-00538-N Document 26-37 Filed


          entity), providing for periodic payments thereunder during each Due Period; provided that each
          such agreement provides that it is terminable by the purchaser, without premium or penalty, in the
          event that the rating assigned to such agreement by either Moody’s or S&P is at any time lower
          than the then current ratings assigned to the Class A-1 Notes, the Class A-2 Notes, the Class B
          Notes, the Class C Notes, the Class D Notes or the Class E Notes; provided, further, that, at the
          time of acquisition and throughout the term thereof, the issuer of such agreement has a senior
          unsecured long-term debt rating, issuer rating or counterparty rating of at least "Aaa" by
          Moody’s, a short-term debt rating of "P-1" by Moody’s (and not on watch for downgrade), a
          short-term debt rating of at least "A-1+" by S&P and a long-term debt rating of at least "AAA" by
          S&P (and not on watch for downgrade); and

                  (viii)   such other obligations or assets for which Rating Confirmation has been
          received;

  and, in each case, with a stated maturity (giving effect to any applicable grace period) no later than the
  Business Day before the Payment Date next succeeding the date of acquisition.

         Eligible Investments on deposit in the Synthetic Security Reserve Account, the Revolving
  Reserve Account, the Delayed Drawdown Reserve Account, or the Synthetic Security Collateral Account
  must have a stated maturity no later than one Business Day after the date of their purchase.

          Eligible Investments may not include:

                  (1)     any interest-only security, any security purchased at a price in excess of 100% of
          its par value, any mortgage-backed security or any security whose repayment is subject to
          substantial non-credit related risk as determined in the commercially reasonable judgment of the
          Servicer;

                   (2)     any security whose rating assigned by S&P includes the subscript "r," "t," "p,"
          "pi," or "q";
                   (3)      any floating rate security whose interest rate is inversely or otherwise not
          proportionately related to an interest rate index or is calculated as other than the sum of an
          interest rate index plus a spread (which spread may be zero);

                  (4)      any security that is subject to an exchange or tender offer; or

                   (5)      any security that has payments subject to foreign or United States withholding
          tax or the acquisition (including the manner of acquisition), ownership, enforcement or
          Disposition of which will subject the Issuer to net income tax in any jurisdiction outside the
          Issuer’s jurisdiction of incorporation.

          Eligible Investments may include Eligible Investments for which the Trustee or an Affiliate of the
  Trustee is the issuer or depository institution or provides services. Eligible Investments may not include
  obligations principally secured by real property.

          "Emerging Market Security" means a security or obligation issued by a sovereign or non-
  sovereign issuer located in a country (excluding the Cayman Islands, Bermuda, the British Virgin Islands,
  the Netherlands Antilles, and the Channel Islands):

                  (i)      that is in Latin America, Asia, Africa, Eastern Europe, or the Caribbean; or




                                                       198
                                                                                              010144
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
                                       of 26206/09/21 Page 233 of 283 PageID 13022
Case 3:21-cv-00538-N Document 26-37 Filed


                   (ii)     the long-term foreign currency debt obligations of which are rated below "Aa2"
          or "Aa2" and on credit watch with negative implications by Moody’s or the foreign currency
          issuer credit rating of which is below "AA" by S&P.

          "Euroclear" means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

          "Excel Default Model Input File" means an electronic spreadsheet file in Microsoft excel format
  to be provided to S&P, which file shall include the balance of Cash and Eligible Investments in each
  account and the following information (to the extent such information is not confidential) with respect to
  each Collateral Obligation and, in the case of a Synthetic Security, the related Reference Obligation:

                  (a)      the name and country of domicile of the issuer thereof and the particular
          obligation or security held by the Issuer,

                  (b)     the CUSIP or other applicable identification number associated with such
          Collateral Obligation and, in the case of a Synthetic Security, the related Reference Obligation,

                  (c)      the par value of such Collateral Obligation and, in the case of a Synthetic
          Security, the related Reference Obligation,

                   (d)    the type of obligation or security (including, by way of example, whether such
          Collateral Obligation and, in the case of a Synthetic Security, the related Reference Obligation is
          a bond, loan or asset-backed security), using such abbreviations as may be selected by the
          Trustee,

                 (e)    a description of the index or other applicable benchmark upon which the interest
          payable on such Collateral Obligation and, in the case of a Synthetic Security, the related
          Reference Obligation is based (including, by way of example, fixed rate, step-up rate, zero
          coupon and LIBOR),

                  (f)      the coupon (in the case of a Collateral Obligation and, in the case of a Synthetic
          Security, the related Reference Obligation which bears interest at a fixed rate) or the spread over
          the applicable index (in the case of a Collateral Obligation and, in the case of a Synthetic
          Security, the related Reference Obligation which bears interest at a floating rate),

                  (g)     the S&P Industry Classification for such Collateral Obligation and, in the case of
          a Synthetic Security, the related Reference Obligation,

                  (h)     the stated maturity date of such Collateral Obligation and, in the case of a
          Synthetic Security, the related Reference Obligation,

                  (i)     the S&P Rating of such Collateral Obligation and, in the case of a Synthetic
                          Security, the related Reference Obligation or the issuer thereof, as applicable,

                  (j)     the applicable S&P Recovery Rate,

                  (k)     identification as a Cov-lite Loan or not, and

                  (l)     such other information as the Trustee may determine to include in such file.




                                                      199
                                                                                             010145
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
                                       of 26206/09/21 Page 234 of 283 PageID 13023
Case 3:21-cv-00538-N Document 26-37 Filed


          "Excess CCC+/Caa1 Collateral Obligations" means the Principal Balance of all CCC+/Caa1
  Collateral Obligations in excess of 7.5% of the Maximum Amount on the relevant Determination Date.

          "Excluded Property" means (i) U.S.$1,000 (attributable to the issue and allotment of the Issuer
  Ordinary Shares) and a U.S.$1,000 transaction fee paid to the Issuer, the bank account in which those
  amounts are credited in the Cayman Islands and any interest earned on those amounts; (ii) any amounts
  credited to the Class II Preference Share Special Payment Account and the Preference Shares Distribution
  Account from time to time and (iii) any Margin Stock.

         "Extension" means an extension of the Replacement Period, the Stated Maturity of the Notes and
  the Weighted Average Life Test in accordance with the Indenture.

           "Extension Bonus Payment" means, with respect to each Maturity Extension, a single payment
  to each applicable beneficial owner set forth in "Description of the Securities—Extension of the
  Replacement Period, the Stated Maturity and the Scheduled Preference Shares Redemption Date" in an
  amount equal to (1) in the case of the Class A-1 Notes, 0.25% of the Aggregate Outstanding Amount
  thereof held by such beneficial owner as of the applicable Extension Effective Date, (2) in the case of the
  Class A-2 Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such beneficial owner as
  of the applicable Extension Effective Date, (3) in the case of the Class B Notes, 0.25% of the Aggregate
  Outstanding Amount thereof held by such beneficial owner as of the applicable Extension Effective Date,
  (4) in the case of the Class C Notes, 0.25% of the Aggregate Outstanding Amount thereof held by such
  beneficial owner as of the applicable Extension Effective Date, (5) in the case of the Class D Notes,
  0.25% of the Aggregate Outstanding Amount thereof held by such beneficial owner as of the applicable
  Extension Effective Date and (6) in the case of the Class E Notes, 0.25% of the Aggregate Outstanding
  Amount thereof held by such beneficial owner as of the applicable Extension Effective Date.

          "Extension Bonus Eligibility Certification" means, with respect to each Maturity Extension and
  each beneficial owner of Notes other than Extension Sale Securities, the written certification by such
  beneficial owner acceptable to the Issuer to the effect that it held Notes other than Extension Sale
  Securities on the applicable Extension Effective Date, including the Aggregate Outstanding Amount
  thereof in the case of the Notes and wire transfer instructions for the Extension Bonus Payment and any
  required documentation thereunder.

          "Extension Determination Date" means the eighth Business Day prior to each Extension
  Effective Date.

           "Extension Purchase Price" means the purchase price payable by the Extension Qualifying
  Purchasers for Extension Sale Securities in connection with each Maturity Extension, if any, in an amount
  equal to (i) in the case of the Notes, the Aggregate Outstanding Amount thereof, plus accrued and unpaid
  interest (including Deferred Interest, if any) as of the applicable Extension Effective Date (giving effect to
  any amounts paid to the Holder on such date), and (ii) in the case of the Preference Shares, an amount
  that, when taken together with all payments and distributions made in respect of such Preference Shares
  since the Closing Date would cause such Preference Shares to have received (as of the date of purchase
  thereof) a Preference Share Internal Rate of Return of 12.0% (assuming such purchase date was a
  "Payment Date" under the Indenture); provided, however, that if the applicable Extension Effective Date
  is on or after the date on which such Holders have received a Preference Share Internal Rate of Return
  equal to or in excess of 12.0% the applicable Extension Purchase Price for such Preference Shares shall
  be zero.

          "Extension Qualifying Purchasers" means the Servicer (or any of its Affiliates acting as
  principal or agent); provided that in the event that the Servicer elects not to purchase Extension Sale




                                                       200
                                                                                                010146
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
                                       of 26206/09/21 Page 235 of 283 PageID 13024
Case 3:21-cv-00538-N Document 26-37 Filed


  Securities from Holders pursuant to the Extension Conditions set forth in "Description of the Securities—
  Extension of the Replacement Period, the Stated Maturity and the Scheduled Preference Shares
  Redemption Date;" "Extension Qualifying Purchasers" shall mean one or more qualifying purchasers
  (which may include the Initial Purchasers or any of their Affiliates acting as principal or agent) designated
  by the Servicer; provided however, none of the Servicer, the Initial Purchasers or any of their respective
  Affiliates shall have any duty to act as an Extension Qualifying Purchaser.

          "Face Amount" means, with respect to any Preference Share, the amount set forth therein as the
  "face amount" thereof, which "face amount" shall be $1,000 per Preference Share.

          "Finance Lease" means a lease agreement or other agreement entered into in connection with and
  evidencing a Leasing Finance Transaction.

          "Fixed Rate Excess" means, as of any Measurement Date, a fraction whose numerator is the
  product of:

                  (i)    the greater of zero and the excess of the Weighted Average Fixed Rate Coupon
          for the Measurement Date over the minimum percentage specified to pass the Weighted Average
          Fixed Rate Coupon Test; and

                 (ii)   the Aggregate Principal Balance of all Fixed Rate Obligations (excluding any
          Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date;

  and whose denominator is the Aggregate Principal Balance of all Floating Rate Obligations (excluding
  any Non-Performing Collateral Obligations) held by the Issuer as of the Measurement Date.

         In computing the Fixed Rate Excess on any Measurement Date, the Weighted Average Fixed
  Rate Coupon for the Measurement Date will be computed as if the Spread Excess were equal to zero.

          "Fixed Rate Obligations" means any Collateral Obligation that bears interest at a fixed rate.

          "Floating Rate Notes" means the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the
  Class C Notes, the Class D Notes and the Class E Notes.

           "Floating Rate Obligation" means any Collateral Obligation that bears interest based on a
  floating rate index.

          "Form-Approved Synthetic Security" means a Synthetic Security:

                  (i)     (A)     each of the Reference Obligations of which satisfy the definition of
                  "Collateral Obligation" and could be purchased by the Issuer without any required action
                  by the Rating Agencies, without satisfaction of the Rating Condition or which the Rating
                  Agencies have otherwise approved; or

                          (B)     each of the Reference Obligations of which would satisfy clause (A)
                  above but for the currency in which the Reference Obligation is payable and the
                  Synthetic Security is payable in Dollars, does not provide for physical settlement, and
                  does not expose the Issuer to Dollar currency risk;

                 (ii)    the Synthetic Security Agreement of which conforms (but for the amount and
          timing of periodic payments, the name of the Reference Obligation, the notional amount, the




                                                       201
                                                                                               010147
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
                                       of 26206/09/21 Page 236 of 283 PageID 13025
Case 3:21-cv-00538-N Document 26-37 Filed


          effective date, the termination date, and other similar necessary changes) to a form that has been
          expressly identified and approved in writing in connection with a request under the Indenture by
          Moody’s and S&P;

                  (iii)   a copy of the Synthetic Security Agreement of which has been delivered to the
          Holders of the Class A Notes by the Trustee at the expense of the Co-Issuers and upon being
          furnished with a copy of the same by the Servicer; and

                   (iv)   that is with a counterparty with respect to which the Rating Condition has been
          satisfied by each of Moody’s and S&P prior to the acquisition of any such Form-Approved
          Synthetic Security, and such approval has not been withdrawn.

         Moody’s or S&P may at any time, by notice to the Servicer, withdraw its approval of any such
  form. A withdrawal of approval shall have no effect on any Synthetic Security acquired, entered into, or
  committed to before the date on which the Servicer receives the notice of withdrawal.

           "Funded Amount" means, with respect to any Revolving Loan or Delayed Drawdown Loan at
  any time, the aggregate principal amount of advances or other extensions of credit made thereunder by the
  Issuer that are outstanding and have not been repaid at such time.

          "Hedge Agreements" means, collectively, all interest rate cap or interest rate swap agreements
  between the Issuer and any Hedge Counterparty, and any replacement agreement entered into pursuant to
  the Indenture.

          "Hedge Counterparty" means any counterparty, to the extent that when the Issuer enters into
  any Hedge Agreement with such counterparty, such counterparty satisfies the requirements of the
  Indenture, including the satisfaction of the Rating Condition for each Rating Agency.

          "Hedge Termination Receipt" means any termination payment paid by the Hedge Counterparty
  to the Issuer upon any early termination of a Hedge Agreement with respect to which the Hedge
  Counterparty is the sole Defaulting Party or Affected Party (each as defined in the Hedge Agreements).

          "High-Yield Bond" means any debt security, other than a Loan or a Structured Finance
  Obligation, that is either Registered or, if not Registered, (i) it is issued by an obligor that is not resident
  in the United States, (ii) the payments on it are not subject to United States withholding tax and (iii) it is
  held through a financial institution pursuant to the procedures described in Treasury Regulation section
  1.165-12(c)(3).

           "Holder" means, of any Note, the person whose name appears on the Indenture Register as the
  registered holder of the Note; and of any Preference Share, the person whose name appears in the
  Preference Share register related thereto as the registered holder of such Preference Share.

          "Incurrence Covenant" means a covenant by the borrower to comply with one or more financial
  covenants only upon the occurrence of certain actions of the borrower including, but not limited to, a debt
  issuance, dividend payment, share purchase, merger, acquisition or divestiture.

          "Indenture Registrar" means the Bank in its capacity as Indenture registrar as provided in the
  Indenture.

           "Indenture Register" means the register caused to be kept by the Issuer for the purpose of
  registering Notes and transfers of the Notes as provided in the Indenture.




                                                        202
                                                                                                 010148
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
                                       of 26206/09/21 Page 237 of 283 PageID 13026
Case 3:21-cv-00538-N Document 26-37 Filed


         "Initial Consent Period" means the period of 15 Business Days from but excluding the date on
  which the Trustee mailed notice of a proposed supplemental indenture pursuant to the Indenture to the
  Holders of Securities.

         "Initial Rating" means, the ratings by Moody’s and S&P with respect to each Class of Notes
  provided in the table in "Summary of Terms—Principal Terms of the Securities."

          "Interest Period" means, initially, the period from and including the Closing Date to but
  excluding the first Payment Date, and, thereafter, each successive period from and including each
  Payment Date to but excluding the following Payment Date.

           "Interest Proceeds" means, with respect to any Due Period, the sum (without duplication) of all
  amounts received in Cash during the Due Period (or as otherwise specified below) by the Issuer with
  respect to the Collateral that are:

                 (i)      payments of interest, fees, and commissions (excluding (A) Accrued Interest
         Purchased With Principal, (B) interest and dividends on Workout Assets, (C) interest, fees and
         commissions from Defaulted Collateral Obligations and Deferred Interest PIK Securities and (D)
         syndication and other up-front fees and any up-front fixed payments received in connection with
         entering into a Synthetic Security);

                 (ii)    any portion of the Sale Proceeds of a Collateral Obligation (other than a
         Defaulted Collateral Obligation) representing Accrued Interest On Sale;

                (iii)    all payments of principal on, or disposition proceeds from the sale of, Eligible
         Investments to the extent purchased with Interest Proceeds;

                 (iv)      payments with respect to the Hedge Agreements received on or before the related
         Payment Date (other than any amount payable thereunder because of any early termination or
         notional amount reduction), but not any Sale Proceeds from any of these instruments (except to
         the extent that they were purchased with Interest Proceeds);

                 (v)     all fees received pursuant to any Securities Lending Agreements;

                (vi)    amounts in the Collection Account designated for distribution as Interest
         Proceeds pursuant to the Priority of Payments;

                (vii)   all earnings on amounts in the Synthetic Security Reserve Account, the Delayed
         Drawdown Reserve Account and the Revolving Reserve Account deposited to the Collection
         Account in accordance with the Indenture;

                 (viii) amounts in the Expense Reimbursement Account on the Payment Date for the
         relevant Due Period;

                 (ix)    any recoveries (including interest) received on a Defaulted Collateral Obligation
         or Deferred Interest PIK Securities in excess of the principal balance of such Defaulted Collateral
         Obligation or Deferred Interest PIK Securities (as of the date the related Collateral Obligation
         became a Defaulted Collateral Obligation); and

                (x)    Principal Proceeds designated by the Servicer as Interest Proceeds prior to the
         Determination Date related to the first Payment Date in an aggregate amount not to exceed




                                                    203
                                                                                            010149
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
                                       of 26206/09/21 Page 238 of 283 PageID 13027
Case 3:21-cv-00538-N Document 26-37 Filed


          $2,000,000 in accordance with the last paragraph under "Security for the Notes—The Accounts—
          Collection Account".

           Interest Proceeds shall not include the Excluded Property and Interest Proceeds shall not include
  earnings on amounts on deposit in the Securities Lending Account to the extent the earnings are payable
  by the Issuer to a Securities Lending Counterparty.

          Each reference in the definition of "Interest Proceeds" to a Collateral Obligation shall include a
  Collateral Obligation that has been loaned pursuant to a Securities Lending Agreement and Interest
  Proceeds shall include any amounts referred to in clauses (i) through (iii) above received by the Issuer in
  respect of the Collateral Obligation indirectly from the related Securities Lending Counterparty pursuant
  to the Securities Lending Agreement.

           With respect to any Payment Date, Interest Proceeds in an amount equal to the Interest Proceeds
  due and payable on such Payment Date to the Consenting Holders of the Preference Shares with respect
  to such Payment Date that are distributed to such Holders by way of Eligible Equity Securities in lieu of
  Cash pursuant to "Description of the Securities—Priority of Payments—Interest Proceeds" will be treated
  for all purposes by the Issuer and the Servicer as Principal Proceeds.

          "Issuer Charter" means the Memorandum and Articles of Association of the Issuer, as amended
  and restated on or about the Closing Date or in accordance with the Indenture.

          "Issuer Order" and "Issuer Request" means a written order or request dated and signed in the
  name of the Issuer or the Co-Issuer by an Authorized Officer of the Issuer or the Co-Issuer, as applicable,
  or by the Servicer by an Authorized Officer of the Servicer, on behalf of the Issuer or the Co-Issuer.

          "Junior Class" means, with respect to a particular Class of Notes, each Class of Notes that is
  subordinated to that Class.

         "LCDS Security" means a credit default swap the Reference Obligations of which are
  denominated and payable in U.S. Dollars.

           "Leasing Finance Transaction" means any transaction pursuant to which the obligations of the
  lessee to pay rent or other amounts on a triple net basis under any lease of (or other arrangement
  conveying the right to use) real or personal property, or a combination thereof, are required to be
  classified and accounted for as a capital lease on a balance sheet of such lessee under generally accepted
  accounting principles in the United States of America; but only if (a) such lease or other transaction
  provides for the unconditional obligation of the lessee to pay a stated amount of principal no later than a
  stated maturity date, together with interest thereon, and the payment of such obligation is not subject to
  any material non-credit related risk as determined by the Servicer, (b) the obligations of the lessee in
  respect of such lease or other transaction are fully secured, directly or indirectly, by the property that is
  the subject of such lease and (c) the interest held by the Issuer in respect of such lease or other transaction
  is treated as debt for U.S. federal income tax purposes.




                                                        204
                                                                                                 010150
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
                                       of 26206/09/21 Page 239 of 283 PageID 13028
Case 3:21-cv-00538-N Document 26-37 Filed


          "Loan" means any interest in a fully committed, senior secured, unsecured, or revolving loan
  (including loans involving credit linked deposits and synthetic or prefunded letters of credit) that is
  acquired by assignment or by Participation (including any DIP Loan) that is either:

                  (i)      Registered; or

                  (ii)     issued by an obligor that is not resident in the United States:

                           (A)     whose payments are not subject to United States withholding tax; and

                           (B)     that is held through a financial institution pursuant to the procedures
                           described in Treasury Regulation section 1.165-12(c)(3).

           "Long-Dated Collateral Obligation" means any Collateral Obligation with a stated maturity
  later than the Stated Maturity of the Notes other than a Collateral Obligation with a stated maturity later
  than the Stated Maturities of the Notes that includes a "put" option to its obligor at a price of at least par
  payable on or before the Stated Maturity of the Notes.

          "Maintenance Covenant" means a covenant by the borrower to comply with one or more
  financial covenants during each reporting period, whether or not it has taken any specified action.

          "Majority" means, with respect to any Class or group of Notes or Preference Shares, the Holders
  of more than 50% of the Aggregate Outstanding Amount of that Class or group of Notes or Preference
  Shares, as the case may be.

          "Margin Stock" means "Margin Stock" as defined under Regulation U issued by the Board of
  Governors of the Federal Reserve System, including any debt security that is by its terms convertible into
  Margin Stock, but does not include any obligation that at the time of acquisition, conversion, or exchange
  does not satisfy the requirements of a Collateral Obligation received pursuant to an offer by an issuer of a
  Defaulted Collateral Obligation.

           "Market Value" means, as of any Measurement Date, the market value determined by the
  Servicer and reported to the Trustee as an amount rather than as a percentage or fraction of par (expressed
  in Dollars) of any Collateral Obligation (or Eligible Equity Security, as applicable) based upon the
  following order of priority: (i) the average of the bid-side market prices obtained by the Servicer from
  three broker-dealers Independent from the Servicer and each other active in the trading of such
  obligations or (ii) if the foregoing set of prices were not obtained, the lower of the bid-side market prices
  obtained by the Servicer from two broker-dealers Independent from the Servicer and each other active in
  the trading of such obligations or (iii) if the foregoing sets of prices were not obtained, the average of the
  bid-side prices for the purchase of the Collateral Obligation (or Eligible Equity Security, as applicable)
  determined by an Approved Pricing Service (Independent from the Servicer) that derives valuations by
  polling broker-dealers (Independent from the Servicer).

          If a Market Value of any Collateral Obligation cannot be so determined in accordance with the
  procedures set out in the previous paragraph for a period of 30 consecutive days then such Collateral
  Obligation shall be deemed to have a Market Value of zero; provided, that during such 30 day period,
  such Collateral Obligation shall be deemed to have a Market Value equal to (a) the higher of (i) the S&P
  Recovery Rate for such Collateral Obligation with reference to the then current S&P Rating of the Class
  A-1 Notes (or the most senior Class of Notes Outstanding and rated by S&P) and (ii) 70% of the Principal
  Balance of such Collateral Obligation or (b) if the Servicer has determined in its commercially reasonable
  judgment that the Market Value of such Collateral Obligation is lower than the amount determined




                                                       205
                                                                                                010151
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
                                       of 26206/09/21 Page 240 of 283 PageID 13029
Case 3:21-cv-00538-N Document 26-37 Filed


  pursuant to clause (a), such amount to be determined by the Servicer in its commercially reasonable
  judgment; provided, further, that the maximum amount of Collateral Obligations having a Market Value
  assigned pursuant to the immediately preceding proviso shall be limited to 5.0% of the Maximum
  Amount (and any amount in excess of 5.0% of the Maximum Amount shall be deemed to have a Market
  Value of zero). For the avoidance of doubt, the procedures set out in this paragraph shall not apply to
  determinations of Market Value of any Eligible Equity Securities or Current Pay Obligations.

           The Servicer is under no obligation to determine the Market Value of the Collateral Obligations
  other than as set forth in the Servicing Agreement or the Indenture or to comply with any of its duties as
  set forth in the Servicing Agreement or in the Indenture.

          "Market Value Determination Date" means, with respect to any distribution of Eligible Equity
  Securities, one Business Day prior to the date of the notice distributed by the Issuer to the Holders of the
  Preference Shares in connection with such distribution.

          "Market Value Percentage" means, for any Collateral Obligation, the ratio obtained by dividing:

                  (i)     the Market Value of the Collateral Obligation; by

                  (ii)    the Principal Balance of the Collateral Obligation.

          "Maximum Amount" means an amount equal to:

                  (i)     on any Measurement Date during the Ramp-Up Period, U.S.$687,400,000; and

                  (ii)    on any Measurement Date after the Ramp-Up Completion Date:

                         (A)      the aggregate Principal Balance of all Collateral Obligations plus the
                  aggregate outstanding principal amount of any Defaulted Collateral Obligations; plus

                         (B)    cash representing Principal Proceeds on deposit in the Collection
                  Account; plus

                          (C)     Eligible Investments (other than cash) purchased by the Issuer with
                  Principal Proceeds on deposit in the Collection Account.

          "Maximum Weighted Average Moody’s Rating Factor" means, as of any Measurement Date,
  a rate equal to (i) the number set forth in the column entitled "Maximum Weighted Average Moody’s
  Rating Factor" in the Ratings Matrix based upon the applicable "row/column combination" chosen by the
  Servicer (or the interpolation between two adjacent rows and/or two adjacent columns, as applicable).

          "Measurement Date" means any date:

                  (i)     on which the Issuer commits to acquire or dispose of any Collateral Obligation;

                  (ii)    on which a Collateral Obligation becomes a Defaulted Collateral Obligation;

                  (iii)   that is a Determination Date;

                  (iv)    that is the Ramp-Up Completion Date;




                                                      206
                                                                                              010152
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
                                       of 26206/09/21 Page 241 of 283 PageID 13030
Case 3:21-cv-00538-N Document 26-37 Filed


                 (v)       that is the date as of which the information in a Monthly Report is calculated
          pursuant to the Indenture;

                  (vi)    as reasonably requested by S&P; and,

                 (vii)  with respect to any distribution of Eligible Equity Securities only, that is the
          Market Value Determination Date.

          "Minimum Diversity Score" means, as of any Measurement Date, a score equal to the number
  set forth in the column entitled "Minimum Diversity Score" in the Ratings Matrix based upon the
  applicable "row/column combination" chosen by the Servicer (or the interpolation between two adjacent
  rows and/or two adjacent columns, as applicable).

          "Minimum Weighted Average Spread" means, as of any Measurement Date, the spread equal
  to the percentage set forth in the row entitled "Minimum Weighted Average Spread" in the Ratings
  Matrix based upon the applicable "row/column combination" chosen by the Servicer (or the interpolation
  between two adjacent rows and/or two adjacent columns, as applicable).

          "Monthly Report" means a monthly report compiled and provided by the Issuer.

           "Moody’s Default Probability Rating" means with respect to any Collateral Obligation, as of
  any date of determination, the rating determined in accordance with the following, in the following order
  of priority:

                  (i)     with respect to a Moody’s Senior Secured Loan:

                          (A)     if the Loan’s obligor has a corporate family rating from Moody’s, such
                  corporate family rating; and
                         (B)      if the preceding clause does not apply, the Moody’s Obligation Rating of
                  such Loan;
                          (C)   if the preceding clauses do not apply, the rating that is one subcategory
                  above the Moody’s Equivalent Senior Unsecured Rating;
                 (ii)    with respect to a Moody’s Non Senior Secured Loan or a Bond, the Moody’s
          Equivalent Senior Unsecured Rating of such Collateral Obligation;

                   (iii)  with respect to a Collateral Obligation that is a DIP Loan, the rating that is one
          rating subcategory below the Assigned Moody’s Rating thereof;

                   (iv)     with respect to a Structured Finance Obligation, the Assigned Moody’s Rating
          thereof (or, if the obligation does not have an Assigned Moody’s Rating but has a rating by S&P,
          then the Moody's Default Probability Rating shall be:

                            (x)    one rating subcategory below the Moody’s equivalent of such S&P rating
                  if it is "BBB–" or higher, or
                           (y)      two rating subcategories below the Moody’s equivalent of such S&P
                  rating if it is "BB+" or lower; and
                  (v)     with respect to a Synthetic Security, the Assigned Moody’s Rating thereof.




                                                     207
                                                                                            010153
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
                                       of 26206/09/21 Page 242 of 283 PageID 13031
Case 3:21-cv-00538-N Document 26-37 Filed


  Notwithstanding the foregoing, if the Moody’s rating or ratings used to determine the Moody’s Default
  Probability Rating are on watch for downgrade or upgrade by Moody’s, such rating or ratings will be
  adjusted down (if on watch for downgrade) (i) with respect to any Collateral Obligation other than
  Structured Finance Obligations, one subcategory and (ii) with respect to any Structured Finance
  Obligation, two subcategories or adjusted up (if on watch for upgrade) (i) with respect to any Collateral
  Obligation other than Structured Finance Obligations, one subcategory and (ii) with respect to any
  Structured Finance Obligation, two subcategories. For purposes of any calculation under the Indenture, if
  a Moody’s Default Probability Rating is withdrawn by Moody’s with respect to a Collateral Obligation,
  the Issuer will continue using the latest Moody’s Default Probability Rating available immediately prior
  to such withdrawal until a bankruptcy event occurs with respect to such Collateral Obligation.

          "Moody’s Equivalent Senior Unsecured Rating" means, with respect to any Collateral
  Obligation that is a Loan or bond and the obligor thereof, as of any date of determination, the rating
  determined in accordance with the following, in the following order of priority:

                  (i)    if the obligor has a senior unsecured obligation with an Assigned Moody’s
          Rating, such Assigned Moody’s Rating;

                     (ii)    if the preceding clause does not apply, the Moody’s "Issuer Rating" for the
          obligor;

                  (iii)   if the preceding clauses do not apply, but the obligor has a subordinated
          obligation with an Assigned Moody’s Rating; then

                             (A)      if such Assigned Moody’s Rating is at least "B3" (and, if rated "B3," not
                     on watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be the
                     rating which is one rating subcategory higher than such Assigned Moody’s Rating; or

                            (B)    if such Assigned Moody’s Rating is less than "B3" (or rated "B3" and on
                     watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be such
                     Assigned Moody’s Rating;

                  (iv)    if the preceding clauses do not apply, but the obligor has a senior secured
          obligation with an Assigned Moody’s Rating; then:

                              (A)    if such Assigned Moody’s Rating is at least "Caa3" (and, if rated "Caa3,"
                     not on watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be
                     the rating which is one subcategory below such Assigned Moody’s Rating; or

                              (B)  if such Assigned Moody’s Rating is less than "Caa3" (or rated "Caa3"
                     and on watch for downgrade), then the Moody’s Equivalent Senior Unsecured Rating
                     shall be "C";

                  (v)    if the preceding clauses do not apply, but such obligor has a corporate family
          rating from Moody’s, the Moody’s Equivalent Senior Unsecured Rating shall be one rating
          subcategory below such corporate family rating;

                   (vi)     if the preceding clauses do not apply, but the obligor has a senior unsecured
          obligation (other than a bank loan) with a monitored public rating from S&P (without any
          postscripts, asterisks or other qualifying notations, that addresses the full amount of principal and
          interest promised), then the Moody’s Equivalent Senior Unsecured Rating shall be:




                                                        208
                                                                                               010154
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
                                       of 26206/09/21 Page 243 of 283 PageID 13032
Case 3:21-cv-00538-N Document 26-37 Filed


                          (A)    one rating subcategory below the Moody’s equivalent of such S&P rating
                if it is "BBB–" or higher;

                         (D)      two rating subcategories below the Moody’s equivalent of such S&P
                rating if it is "BB+" or lower; or

                        (E)      "B3" until the Issuer or the Servicer obtains an estimated rating from
                Moody’s of (a) the Servicer certifies to the Trustee that in its commercially reasonable
                judgment, it believes an estimated rating equivalent to a rating no lower than "B3" will be
                assigned by Moody’s and the Issuer or the Servicer on its behalf applies for an estimated
                rating from Moody’s within five Business Days of the date of the commitment to
                purchase the Loan or Bond, (b) the aggregate Principal Balance of Collateral Obligations
                having an Assigned Moody’s Rating pursuant to either this clause (vi)(C), or clauses
                (vii)(C) or (viii)(C) does not exceed 5% of the Maximum Amount, and (c) all the
                Coverage Tests and the Collateral Quality Tests are satisfied;

                  (vii) if the preceding clauses do not apply, but the obligor has a subordinated
        obligation (other than a bank loan) with a monitored public rating from S&P (without any
        postscripts, asterisks or other qualifying notations, that addresses the full amount of principal and
        interest promised), the Assigned Moody’s Rating shall be deemed to be:

                          (A)    one rating subcategory below the Moody’s equivalent of such S&P rating
                if it is "BBB–" or higher;

                         (B)      two rating subcategories below the Moody’s equivalent of such S&P
                rating if it is "BB+" or lower, and the Moody’s Equivalent Senior Unsecured Rating shall
                be determined pursuant to clause (iii) above; or

                        (C)      "B3" until the Issuer or the Servicer obtains an estimated rating from
                Moody’s if (a) the Servicer certifies to the Trustee that in its commercially reasonable
                judgment, it believes an estimated rating equivalent to a rating not lower than "B3" will
                be assigned by Moody’s and the Issuer or the Servicer on its behalf applies for an
                estimated rating from Moody’s within five Business Days of the date of the commitment
                to purchase the Loan or Bond, (b) the aggregate Principal Balance of Collateral
                Obligations having an Assigned Moody’s Rating pursuant to either this clause (vii)(C), or
                clauses (vi)(C) or (viii)(C) does not exceed 5% of the Maximum Amount, and (c) all the
                Coverage Tests and the Collateral Quality Tests are satisfied;

                 (viii) if the preceding clauses do not apply, but the obligor has a senior secured
        obligation with a monitored public rating from S&P (without any postscripts, asterisks or other
        qualifying notations, that addresses the full amount of principal and interest promised), the
        Assigned Moody’s Rating shall be deemed to be:

                          (A)    one rating subcategory below the Moody’s equivalent of such S&P rating
                if it is "BBB–" or higher;

                         (B)      two rating subcategories below the Moody’s equivalent of such S&P
                rating if it is "BB+" or lower, and the Moody’s Equivalent Senior Unsecured Rating shall
                be determined pursuant to clause (iv) above; or




                                                    209
                                                                                             010155
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
                                       of 26206/09/21 Page 244 of 283 PageID 13033
Case 3:21-cv-00538-N Document 26-37 Filed


                        (C)      "B3" until the Issuer or the Servicer obtains an estimated rating from
                Moody’s if (a) the Servicer certifies to the Trustee that in its commercially reasonable
                judgment, it believes an estimated rating equivalent to a rating not lower than "B3" will
                be assigned by Moody’s and the Issuer or the Servicer on its behalf applies for an
                estimated rating from Moody’s within two Business Days of the date of the commitment
                to purchase the Loan or Bond, (b) the aggregate Principal Balance of Collateral
                Obligations having an Assigned Moody’s Rating pursuant to either this clause (viii)(C),
                or clause (vi)(C) or (vii)(C) does not exceed 5% of the Maximum Amount, and (c) all the
                Coverage Tests and the Collateral Quality Tests are satisfied;

                 (ix)    if the preceding clauses do not apply and each of the following clauses (A)
         through (H) do apply, the Moody’s Equivalent Senior Unsecured Rating will be "Caa1:"

                       (A)     neither the obligor nor any of its Affiliates is subject to reorganization or
                bankruptcy proceedings;

                        (B)     no debt securities or obligations of the obligor are in default;

                        (C)     neither the obligor nor any of its Affiliates has defaulted on any debt
                during the preceding two years;

                        (D)     the obligor has been in existence for the preceding five years;

                        (E)     the obligor is current on any cumulative dividends;

                        (F)     the fixed-charge ratio for the obligor exceeds 125% for each of the
                preceding two fiscal years and for the most recent quarter;

                        (G)      the obligor had a net profit before tax in the past fiscal year and the most
                recent quarter; and

                          (H)    the annual financial statements of such obligor are unqualified and
                certified by a firm of Independent accountants of international reputation, and quarterly
                statements are unaudited but signed by a corporate officer;

                 (x)     if the preceding clauses do not apply but each of the following clauses (A) and
         (B) do apply, the Moody’s Equivalent Senior Unsecured Rating will be "Caa3":

                       (A)     neither the obligor nor any of its Affiliates is subject to reorganization or
                bankruptcy proceedings; and

                         (B)    no debt security or obligation of such obligor has been in default during
                the past two years; and

                 (xi)    if the preceding clauses do not apply and a debt security or obligation of the
         obligor has been in default during the past two years, the Moody’s Equivalent Senior Unsecured
         Rating will be "Ca."

  Notwithstanding the foregoing, not more than 10% of the Maximum Amount may consist of Relevant
  Obligations given a Moody’s Equivalent Senior Unsecured Rating based on a rating given by S&P as
  provided in clauses (vi), (vii) and (viii) above.




                                                    210
                                                                                             010156
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
                                       of 26206/09/21 Page 245 of 283 PageID 13034
Case 3:21-cv-00538-N Document 26-37 Filed


          "Moody's Excess Weighted Average Recovery Rate" the greater of (i) zero and (ii) the
  difference (if positive) between the Moody’s Weighted Average Recovery Rate and 43.6%.

          "Moody’s Group I Country" means any of the following countries: Australia, the Netherlands,
  the United Kingdom and any country subsequently determined by Moody’s to be a Moody’s Group I
  Country.

          "Moody’s Group II Country" means any of the following countries: Germany, Ireland, Sweden,
  Switzerland and any country subsequently determined by Moody’s to be a Moody’s Group II Country.

         "Moody’s Group III Country" means any of the following countries: Austria, Belgium,
  Denmark, Finland, France, Iceland, Liechtenstein, Luxembourg, Norway, Spain and any country
  subsequently determined by Moody’s to be a Moody’s Group III Country.

          "Moody’s Non Senior Secured Loan" means any Loan that is not a Moody’s Senior Secured
  Loan.

         "Moody’s Obligation Rating" means, with respect to any Collateral Obligation as of any date of
  determination, the rating determined in accordance with the following, in the following order of priority:

                  (i)     With respect to a Moody’s Senior Secured Loan:

                          (A)     if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or

                          (B)    if the preceding clause does not apply, the rating that is one rating
                  subcategory above the Moody’s Equivalent Senior Unsecured Rating; and

                  (ii)    With respect to a Moody’s Non Senior Secured Loan or a Bond:

                          (A)     if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or

                         (B)     if the preceding clause does not apply, the Moody’s Equivalent Senior
                  Unsecured Rating; and

                  (iii)   With respect to a Synthetic Security or a DIP Loan, the Assigned Moody’s
          Rating thereof.

  Notwithstanding the foregoing, if the Moody’s rating or ratings used to determine the Moody’s Default
  Probability Rating are on watch for downgrade or upgrade by Moody’s, such rating or ratings will be
  adjusted down one subcategory (if on watch for downgrade) or up one subcategory (if on watch for
  upgrade).

           "Moody’s Priority Category" means each type of Collateral Obligation specified in the
  definition of "Moody’s Priority Category Recovery Rate Matrix" as a "Moody’s Priority Category."

          "Moody’s Priority Category Recovery Rate" means for any Collateral Obligation, the
  percentage specified in the definition of "Moody’s Priority Category Recovery Rate Matrix" opposite the
  Moody’s Priority Category of the Collateral Obligation.




                                                     211
                                                                                            010157
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
                                       of 26206/09/21 Page 246 of 283 PageID 13035
Case 3:21-cv-00538-N Document 26-37 Filed


          "Moody’s Priority Category Recovery Rate Matrix" means the table below:

  Moody’s Priority                                           Moody’s Priority Category
  Category                                                       Recovery Rate
  Synthetic Securities............... In the case of:
                                      (i)     a Form-Approved Synthetic Security, the "Moody’s Priority
                                      Category Recovery Rate" given by Moody’s to the Form-Approved
                                      Synthetic Security at the time of approval of the Form-Approved Synthetic
                                      Security by Moody’s; and
                                      (ii)    any other Synthetic Security, the "Moody’s Priority Category
                                      Recovery Rate" given by Moody’s to the Synthetic Security at the time of
                                      acquisition of the Synthetic Security.
  Structured Finance
  Obligations............................ The Moody’s Priority Category Recovery Rate determined in accordance
                                          with the Moody’s Structured Finance Obligation Recovery Rates set forth
                                          in Schedule 5 to the Indenture by reference to the type of asset and its then
                                          Moody’s Rating (or, with respect to assets to which that schedule does not
                                          apply, on a case-by-case basis in connection with the grant of the relevant
                                          Collateral Obligation).
  unsecured DIP Loans and
  any Collateral Obligations
  not covered above or below .. As determined by Moody’s on a case-by-case basis.


  For High-Yield Bonds, Moody’s Senior Secured Loans and Moody’s Non Senior Secured Loans, the
  relevant Moody’s Priority Category Recovery Rate is the rate determined pursuant to the table below
  based on the number of rating subcategories difference between the High-Yield Bond’s or Loan’s
  Moody’s Obligation Rating and its Moody’s Default Probability Rating (for purposes of clarification, if
  the Moody’s Obligation Rating is higher than the Moody’s Default Probability Rating, the rating
  subcategories difference will be positive and if it is lower, negative):


  Number of Moody’s Rating Subcategories                                     Moody’s
     Difference Between the Moody’s                       Moody’s           Non Senior
    Obligation Rating and the Moody’s                      Senior            Secured          High-Yield
        Default Probability Rating                     Secured Loans          Loans             Bonds
                +2 or more                                 60.0%              45.0%             40.0%
                         +1                                 50.0%              42.5%             35.0%
                          0                                 45.0%              40.0%             30.0%
                          -1                                40.0%              30.0%             15.0%
                          -2                                30.0%              15.0%             10.0%
                      -3 or less                            20.0%              10.0%              2.0%




                                                          212
                                                                                                      010158
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
                                       of 26206/09/21 Page 247 of 283 PageID 13036
Case 3:21-cv-00538-N Document 26-37 Filed


  If no Moody’s Priority Category Recovery Rate has been specifically assigned with respect to a Loan
  pursuant to the above table, and the Loan is a secured DIP Loan, the relevant Moody’s Priority Category
  Recovery Rate is 50.0%.

          "Moody’s Rating" means the Moody’s Default Probability Rating; provided that, with respect to
  the Collateral Obligations generally, if at any time Moody’s or any successor to it ceases to provide rating
  services, references to rating categories of Moody’s in the Indenture shall be deemed instead to be
  references to the equivalent categories of any other nationally recognized investment rating agency
  selected by the Servicer, as of the most recent date on which such other rating agency and Moody’s
  published ratings for the type of security in respect of which such alternative rating agency is used. If no
  other security or obligation of the Borrower or its Guarantor is rated by S&P or Moody's, then the
  Servicer may apply to Moody's for a Moody's credit rating estimate, which will be its Moody's Rating;
  provided that, on or prior to each one-year anniversary of the acquisition of any such Collateral
  Obligation, the Issuer shall submit to Moody's a request for a Moody's credit rating estimate for such
  Collateral Obligation, which shall be its Moody's Rating, together with all information reasonably
  required by Moody's to perform such estimate

          "Moody’s Rating Factor" means the number in the table below opposite the rating of the
  Collateral Obligation (excluding Synthetic Securities where an Assigned Moody’s Rating is not
  available).

                                           Moody’s                           Moody’s
                           Moody’s         Rating            Moody’s         Rating
                           Rating          Factor            Rating          Factor
                             Aaa               1               Ba1              940
                             Aa1               10              Ba2             1350
                             Aa2               20              Ba3             1766
                             Aa3               40               B1             2220
                              A1               70               B2             2720
                              A2              120               B3             3490
                              A3              180              Caa1            4770
                             Baa1             260              Caa2            6500
                             Baa2             360              Caa3            8070
                             Baa3             610           Ca or lower       10000


          The Moody’s Rating Factor for Collateral Obligations that are Synthetic Securities shall be
  determined by Moody’s and obtained by the Issuer or the Servicer on a case-by-case basis, unless there is
  an Assigned Moody’s Rating available for such Collateral Obligation that is a Synthetic Security, in
  which case such Assigned Moody’s Rating shall be used to compute the Moody’s Rating Factor for such
  Collateral Obligation that is a Synthetic Security or (2) such Collateral Obligation is a Form-Approved
  Synthetic Security, in which case the Moody’s Rating Factor given to such Collateral Obligation at the
  time of approval of the Form-Approved Synthetic Security shall be used to compute the Moody’s Rating
  Factor for such Collateral Obligation that is a Synthetic Security.




                                                      213
                                                                                              010159
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
                                       of 26206/09/21 Page 248 of 283 PageID 13037
Case 3:21-cv-00538-N Document 26-37 Filed


           The Moody’s Rating Factor for any Collateral Obligation that is a Structured Finance Obligation
  shall be equal to: A u 55% ,
                         1 B

  where: "A" means the number determined with respect to such Collateral Obligation pursuant to the table
  above; and

          "B" means the Moody's Priority Category Recovery Rate with respect to such Collateral
  Obligation.

          "Moody’s Senior Secured Loan" means:

                  (i)           a Loan that:

                          (A)      is not (and cannot by its terms become) subordinate in right of payment
                  to any other obligation of the obligor of the Loan;

                          (B)      is secured by a valid first priority perfected security interest or lien in, to
                  or on specified collateral securing the obligor’s obligations under the Loan; and

                           (C)      the value of the collateral securing the Loan together with other attributes
                  of the obligor (including, without limitation, its general financial condition, ability to
                  generate cash flow available for debt service and other demands for that cash flow) is
                  adequate (in the commercially reasonable judgment of the Servicer) to repay the Loan in
                  accordance with its terms and to repay all other loans of equal seniority secured by a first
                  lien or security interest in the same collateral; or

                  (ii)          a Loan that:

                           (A)      is not (and cannot by its terms become) subordinate in right of payment
                  to any other obligation of the obligor of the Loan, other than, with respect to a Loan
                  described in clause (i) above, with respect to the liquidation of such obligor or the
                  collateral for such loan;

                           (B)       is secured by a valid second or lower priority perfected security interest
                  or lien in, to or on specified collateral securing the obligor’s obligations under the Loan;

                           (C)      the value of the collateral securing the Loan together with other attributes
                  of the obligor (including, without limitation, its general financial condition, ability to
                  generate cash flow available for debt service and other demands for that cash flow) is
                  adequate (in the commercially reasonable judgment of the Servicer) to repay the Loan in
                  accordance with its terms and to repay all other loans of equal or higher seniority secured
                  by a first or second lien or security interest in the same collateral; and

                          (D)     has been assigned a Moody’s rating equal to or higher than Moody’s
                  corporate family rating for such obligor’s; and

                  (iii)    the Loan is not: (A) a DIP Loan, (B) a Loan for which the security interest or lien
          (or the validity or effectiveness thereof) in substantially all of its collateral attaches, becomes
          effective, or otherwise "springs" into existence after the origination thereof, or (C) a type of loan




                                                       214
                                                                                                 010160
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
                                       of 26206/09/21 Page 249 of 283 PageID 13038
Case 3:21-cv-00538-N Document 26-37 Filed


          that Moody’s has identified as having unusual terms and with respect to which its Moody’s
          Recovery Rate has been or is to be determined on a case-by-case basis.

          "Moody's Weighted Average Rating Factor Recovery Rate Modifier": the product of (i) the
  portion of the Moody's Excess Weighted Average Recovery Rate specified by the Servicer in a notice to
  the Trustee and (ii) 5250, provided that the sum of the amount specified in clause (i) of this definition and
  clause (i) of the definition of the "Moody's Weighted Average Spread Recovery Rate Modifier" cannot
  exceed the Moody's Excess Weighted Average Recovery Rate.

         "Moody’s Weighted Average Recovery Rate": As of any Measurement Date, a rate equal to the
  number obtained by:

                  (i)     summing the products obtained by multiplying the Principal Balance of each
          Collateral Obligation by its respective Moody's Priority Category Recovery Rate;

                 (ii)    dividing the sum determined pursuant to clause (i) above by the sum of the
          Aggregate Principal Balance of all Collateral Obligations; and

                  (iii)    rounding up to the first decimal place.

          "Moody's Weighted Average Spread Recovery Rate Modifier": the product of (i) the portion
  of the Moody's Excess Weighted Average Recovery Rate specified by the Servicer in a notice to the
  Trustee and (ii) 6.0%, provided that the sum of the amount specified in clause (i) of this definition and
  clause (i) of the definition of the "Moody's Weighed Average Rating Factor Recovery Rate Modifier"
  cannot exceed the Moody's Excess Weighted Average Recovery Rate.

          "Non-Consenting Holder" means with respect to any supplemental indenture pursuant to the
  Indenture that requires the consent of one or more Holders of Securities, any Holder or, in the case of
  Securities represented by Global Notes, any beneficial owner, that either (i) has delivered to the Trustee a
  written notice that it will not consent to such supplemental indenture or (ii) had not consented to such
  supplemental indenture within the applicable Initial Consent Period.

           "Non-Performing Collateral Obligation" means any Defaulted Collateral Obligation and any
  PIK Security as to which its issuer or obligor has previously deferred or capitalized any interest due on it
  and all the interest so deferred or capitalized has not subsequently been paid in full in cash by:

                   (i)      if the PIK Security has a Moody’s Rating of "Baa3" (and not on credit watch
          with negative implications) or above or an S&P Rating of "BBB-" (and not on credit watch with
          negative implications) or above, the earlier of its second payment date or one year following the
          date of the initial deferral or capitalization of interest due on it; or

                  (ii)    if the PIK Security has a Moody’s Rating of "Baa3" and on credit watch with
          negative implications or below "Baa3," or an S&P Rating of "BBB-" and on credit watch with
          negative implications or below "BBB-," the earlier of its first payment date or six months
          following the date of the initial deferral or capitalization of interest due on it.

          "Note Break-Even Loss Rate" with respect to each Class of Notes that is rated by S&P, the
  maximum percentage of defaults that the Current Portfolio or Proposed Portfolio can sustain and
  nevertheless sufficient funds will remain for the payment of principal of the Class of Notes in full by its
  Stated Maturity and the timely payment of interest on the Class A-1 Notes, the Class A-2 Notes and the
  Class B Notes and the ultimate payment of interest on the Class C Notes, the Class D Notes and the Class




                                                       215
                                                                                               010161
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
                                       of 26206/09/21 Page 250 of 283 PageID 13039
Case 3:21-cv-00538-N Document 26-37 Filed


  E Notes using S&P’s assumptions on recoveries, defaults, and timing, and taking into account the Priority
  of Payments and the adjusted Weighted Average Spread level specified in the applicable row of the table
  below. The adjusted Weighted Average Spread as of any Measurement Date is the Weighted Average
  Spread as of the Measurement Date minus the amount of any Spread Excess added to the Weighted
  Average Fixed Rate Coupon as of the Measurement Date.

                    Row                    Adjusted Weighted Average Spread
                        1      Greater than or equal to 3.20%
                        2      Greater than or equal to 3.10% but less than 3.20%
                        3      Greater than or equal to 3.00% but less than 3.10%
                        4      Greater than or equal to 2.90% but less than 3.00%
                        5      Greater than or equal to 2.80% but less than 2.90%
                        6      Greater than or equal to 2.70% but less than 2.80%
                        7      Greater than or equal to 2.60% but less than 2.70%
                        8      Greater than or equal to 2.50% but less than 2.60%
                        9      Greater than or equal to 2.40% but less than 2.50%
                        10     Greater than or equal to 2.30% but less than 2.40%
                        11     Greater than or equal to 2.20% but less than 2.30%
                        12     Greater than or equal to 2.10% but less than 2.20%
                        13     Greater than or equal to 2.00% but less than 2.10%


           "Note Class Loss Differential" with respect to any Measurement Date and any Class of Notes
  that is rated by S&P, the rate calculated by subtracting the Class Scenario Loss Rate for the Class from
  the then-applicable Note Break-Even Loss Rate for the Class of Notes.

          "Notes" means the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes,
  the Class D Notes and the Class E Notes.

          "Noteholder" means a Holder of the Class A-1 Notes, the Class A-2 Notes, the Class B Notes,
  the Class C Notes, the Class D Notes or the Class E Notes.

          "Note Payment Sequence" means the application of funds in the following order:

                  (1)        to the payment of principal of the Class A-1 Notes until the Class A-1 Notes have
                             been fully redeemed;

                  (2)        to the Class A-2 Notes until the Class A-2 Notes have been fully redeemed;

                  (3)        to the Class B Notes until the Class B Notes have been fully redeemed;

                  (4)        to the Class C Notes until the Class C Notes have been fully redeemed;

                  (5)        to the Class D Notes until the Class D Notes have been fully redeemed; and




                                                       216
                                                                                              010162
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
                                       of 26206/09/21 Page 251 of 283 PageID 13040
Case 3:21-cv-00538-N Document 26-37 Filed


                  (6)      to the Class E Notes until the Class E Notes have been fully redeemed.

         "Offer" means any Collateral Obligation that is subject to a tender offer, voluntary redemption,
  exchange offer, conversion or other similar action.

          "Officer" means, with respect to the Issuer and any corporation, any director, the Chairman of the
  board of directors, the President, any Vice President, the Secretary, an Assistant Secretary, the Treasurer,
  or an Assistant Treasurer of the entity; with respect to the Co-Issuer and any corporation, any director, the
  Chairman of the board of directors, the President, any Vice President, the Secretary, an Assistant
  Secretary, the Treasurer, or an Assistant Treasurer of the entity; with respect to any partnership, any of its
  general partners; and with respect to the Trustee, any Trust Officer.

          "Outstanding" means, with respect to:

                  (i)     the Notes or any specified Class, as of any date of determination, all of the Notes
          or all of the Notes of the specified Class, as the case may be, theretofore authenticated and
          delivered under the Indenture, except with respect to Notes:

                          (A)      Notes canceled by the Indenture Registrar or delivered to the Indenture
                  Registrar for cancellation;

                           (B)     Notes for whose payment or redemption funds in the necessary amount
                  have been theretofore irrevocably deposited with the Trustee or any Paying Agent in trust
                  for their Holders pursuant to the Indenture and if the Notes are to be redeemed, notice of
                  redemption has been duly given pursuant to the Indenture;

                          (C)     Notes in exchange for or in lieu of which other Notes have been
                  authenticated and delivered pursuant to the Indenture; and

                           (D)     Notes alleged to have been destroyed, lost, or stolen for which
                  replacement Notes have been issued as provided in the Indenture, unless proof
                  satisfactory to the Trustee is presented that any such Notes are held by a protected
                  purchaser; and

                  (ii)     the Preference Shares, as of any date of determination, all of the Preference
          Shares theretofore issued under the Preference Share Documents and listed in the Preference
          Share register of the Issuer as outstanding;

  provided that, in determining whether the Holders of the requisite Aggregate Outstanding Amount of the
  Securities have given any request, demand, authorization, direction, notice, consent or waiver under the
  Indenture, Securities owned or beneficially owned by the Issuer, the Co-Issuer, any Affiliate of either of
  them and, with respect to any matter affecting its status as Servicer or appointment of a replacement
  Servicer or relating to an acceleration of any Class of Notes if the effect of the Servicer's action or
  inaction as a Holder of Securities would effectively prevent acceleration, the Servicer, its Affiliates and
  any account for which the Servicer or its Affiliates have discretionary voting authority (other than, with
  respect to Notes or Class II Preference Shares, HFP or any of its subsidiaries; provided that, with respect
  to the voting authority of Notes or Class II Preference Shares owned by HFP or any of its subsidiaries,
  such vote shall not be excluded only if such vote is determined by a vote of the majority of the
  "independent directors" (determined in accordance with the governing documents of HFP or such
  subsidiaries and certified in writing to the Trustee or the Preference Shares Paying Agent, as applicable,
  by any of the "independent directors" of HFP) of HFP or such subsidiaries) shall be disregarded and not




                                                       217
                                                                                                010163
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
                                       of 26206/09/21 Page 252 of 283 PageID 13041
Case 3:21-cv-00538-N Document 26-37 Filed


  be Outstanding, except that, in determining whether the Trustee shall be protected in relying on any
  request, demand, authorization, direction, notice, consent or waiver, only Securities that a Trust Officer of
  the Trustee (or with respect to the Preference Shares, only Preference Shares that an authorized officer of
  the Preference Shares Paying Agent) has actual knowledge to be so owned or beneficially owned shall be
  so disregarded. Securities so owned or beneficially owned that have been pledged in good faith may be
  regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee or the Preference
  Shares Paying Agent, as applicable, the pledgee's right so to act with respect to the Securities and that the
  pledgee is independent from the Issuer, the Co-Issuer, the Servicer, the Trustee and the Preference Shares
  Paying Agent.

          "Participating Institution" means an institution that creates a participation interest and that has a
  long-term senior unsecured rating by Moody’s of at least "A3" (and if so rated by Moody’s such rating is
  not on watch for possible downgrade) and an issuer credit rating by S&P of at least "A".

          "Participation" means a Loan (including a Loan involving Synthetic Letters of Credit if
  structured like a Participation) acquired as a participation interest created by a Participating Institution.

          "Permitted Offer" means a tender offer, voluntary redemption, exchange offer, conversion, or
  other similar action pursuant to which the offeror offers to acquire a debt obligation (including a
  Collateral Obligation) in exchange solely for cash in an amount equal to or greater than the full face
  amount of the debt obligation plus any accrued and unpaid interest and as to which the Servicer has
  determined in its commercially reasonable judgment that the offeror has sufficient access to financing to
  consummate the tender offer, voluntary redemption, exchange offer, conversion, or other similar action.

           "PIK Cash-Pay Interest" means, as to any PIK Security, the portion of interest required to be
  paid in cash (and not permitted to be added to the balance of such PIK Security or otherwise deferred and
  accrued) thereon pursuant to the terms of the related Underlying Instruments.

           "PIK Security" means any loan or debt obligation on which any portion of the interest accrued
  for a specified period of time or until the maturity thereof is, or at the option of the obligor may be, added
  to the principal balance of such loan or debt obligation or otherwise deferred rather than being paid in
  cash; provided that such loan or debt obligation shall not be a PIK Security if the portion, if any, of such
  interest required pursuant to the terms of the related Underlying Instruments to be paid in Cash would
  result in the outstanding principal amount of such loan or debt obligation having an effective rate of PIK
  Cash-Pay Interest at least equal to (i) if such loan or debt obligation is a fixed rate loan or debt obligation,
  4% per annum, or (ii) if such loan or debt obligation is a floating rate loan or debt obligation, LIBOR.

          "Pledged Obligations" means, as of any date of determination, the Collateral Obligations, the
  Workout Assets, the Eligible Investments, and any other securities or obligations that have been granted
  to the Trustee that form part of the Collateral.

         "Person" is an individual, corporation (including a business trust), partnership, limited liability
  company, joint venture, association, joint stock company, trust (including any beneficiary thereof),
  unincorporated association or government or any agency or political subdivision thereof.

           "Portfolio Improvement Exchange" means, the disposition, during the Replacement Period, of a
  Collateral Obligation and corresponding acquisition of one or more Collateral Obligations which in the
  aggregate will result in (i) the Collateral Quality Tests, the Interest Coverage Test, the
  Overcollateralization Tests and the Concentration Limitations herein being satisfied (or bring the total
  portfolio of Collateral Obligations closer to compliance with any such test or limitation) or if one or more
  of such Collateral Quality Tests, Interest Coverage Test, Overcollateralization Test or Concentration




                                                        218
                                                                                                 010164
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
                                       of 26206/09/21 Page 253 of 283 PageID 13042
Case 3:21-cv-00538-N Document 26-37 Filed


  Limitations are not satisfied, the degree of compliance therewith would be improved and (ii) improving,
  on a net basis, the quality of the total portfolio of Collateral Obligations as measured by such Collateral
  Quality Tests, Interest Coverage Test, Overcollateralization Test and Concentration Limitations and (iii)
  in the case of each of clause (i) and (ii), any other Collateral Quality Tests, Interest Coverage Tests,
  Overcollateralization Tests or Concentration Limitations not being violated or the likelihood of such
  violation in the future not being significantly increased.

           "Preference Share Internal Rate of Return" means, with respect to any Payment Date, the
  internal rate of return (computed using the "XIRR" function in Microsoft® Excel 2002 or an equivalent
  function in another software package), stated on a per annum basis, for the following cash flows,
  assuming all Preference Shares are purchased on the Closing Date at their Face Amount:

                  (i)     each distribution of Interest Proceeds made to the Holders of the Preference
          Shares (excluding any Class II Preference Share Special Payment distributed to the Holders of the
          Class II Preference Shares) on any prior Payment Date and, to the extent necessary to reach the
          applicable Preference Share Internal Rate of Return, the current Payment Date; and

                  (ii)    each distribution of Principal Proceeds made to the Holders of the Preference
          Shares (excluding any Class II Preference Share Special Payment distributed to the Holders of the
          Class II Preference Shares) on any prior Payment Date and, to the extent necessary to reach the
          applicable Preference Share Internal Rate of Return, the current Payment Date.

          "Preference Shares Paying Agency Agreement" means a Preference Shares Paying Agency
  Agreement, to be dated as of the Closing Date, between the Issuer, State Street Bank and Trust Company,
  as Preference Shares Paying Agent and the Share Registrar, as amended from time to time in accordance
  with the terms thereof.

           "Preference Shares Distribution Account" means a separate segregated securities account
  established by the Preference Shares Paying Agent pursuant to the Preference Shares Paying Agency
  Agreement into which the Preference Shares Paying Agent will deposit all amounts received from the
  Issuer and payable to the Holders of the Preference Shares under the Priority of Payments.

          "Preference Shares Notional Amount" means, as of the Closing Date, $63,000,000, and
  thereafter as increased each time additional Preference Shares are issued in accordance with the
  Preference Share Documents.

          "Preference Shares Paying Agent" means State Street Bank and Trust Company in its capacity
  as Preference Shares Paying Agent under the Preference Shares Paying Agency Agreement, unless a
  successor Person shall have become the preference shares paying agent pursuant to the applicable
  provisions of the Preference Shares Paying Agency Agreement, and thereafter "Preference Shares Paying
  Agent" shall mean such successor person.




                                                      219
                                                                                             010165
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
                                       of 26206/09/21 Page 254 of 283 PageID 13043
Case 3:21-cv-00538-N Document 26-37 Filed


          "Principal Balance" means, with respect to:

                  (i)     any Pledged Obligation other than those specifically covered in this definition,
          the outstanding principal amount of the Pledged Obligation as of the relevant Measurement Date;

                  (ii)    a Synthetic Security, the notional amount specified in the Synthetic Security;

                  (iii)    any Pledged Obligation in which the Trustee does not have a first priority
          perfected security interest, zero, except as otherwise expressly specified in the Indenture;

                  (iv)    any Defaulted Collateral Obligation, except as otherwise provided, zero;

                   (v)   any Collateral Obligation that has been loaned, its Principal Balance shall be
          reduced by the excess of the amount of collateral required over the actual Market Value of the
          collateral;

                   (vi)    any Revolving Loan or Delayed Drawdown Loan, its Principal Balance shall
          include the Unfunded Amount thereof (regardless of the nature of the contingency relating to the
          Issuer’s obligation to fund the Unfunded Amount), except as otherwise expressly specified in the
          Indenture;

                  (vii)   any PIK Security, its Principal Balance shall not include any principal amount of
          the PIK Security representing previously deferred or capitalized interest; and

                   (viii) any Qualified Equity Security and any obligation or security that at the time of
          acquisition, conversion, or exchange does not satisfy the requirements of a Collateral Obligation,
          zero.

          "Principal Proceeds" means with respect to any Due Period, all amounts received in Cash during
  the Due Period by the Issuer with respect to the Collateral that are not Interest Proceeds.

           Principal Proceeds shall include any funds transferred from the Closing Date Expense Account
  into the Collection Account pursuant to the Indenture.

          Principal Proceeds do not include the Excluded Property or earnings on amounts on deposit in the
  Securities Lending Account to the extent the earnings are payable by the Issuer to a Securities Lending
  Counterparty.

           At any time when an "event of default" under a Securities Lending Agreement has occurred and
  is continuing, any payments received by the Issuer from the related Securities Lending Collateral shall be
  Principal Proceeds.

          "Priority Class" means, with respect to any specified Class of Notes, each Class of Notes that
  ranks senior to that Class.

         "Proceeding" means any suit in equity, action at law, or other judicial or administrative
  proceeding.




                                                     220
                                                                                             010166
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
                                       of 26206/09/21 Page 255 of 283 PageID 13044
Case 3:21-cv-00538-N Document 26-37 Filed


          "Proposed Portfolio" means, as of any Measurement Date, the portfolio (measured by Aggregate
  Principal Balance) of Collateral Obligations and Principal Proceeds held as cash on deposit in the
  Collection Account and other Eligible Investments purchased with Principal Proceeds on deposit in the
  Collection Account resulting from the sale, maturity, or other disposition of a Collateral Obligation or a
  proposed purchase of a Collateral Obligation, as the case may be.

          "Purchase Agreement" means a purchase agreement dated as of the Closing Date among the
  Issuer and the Initial Purchasers relating to the purchase of the Notes and the Class I Preference Shares, as
  modified, amended and supplemented and in effect from time to time.

          "Purchase Criteria Adjusted Balance" means, for any Collateral Obligation other than Deep
  Discount Obligations, its Principal Balance; and for any Deep Discount Obligation its Purchase Price;
  provided, however, that if any Excess CCC+/Caa1 Collateral Obligations exist, the Purchase Criteria
  Adjusted Balance for the Excess CCC+/Caa1 Collateral Obligations shall be the lower of (i) the weighted
  average Market Value of all CCC+/Caa1 Collateral Obligations, expressed as a percentage of their
  outstanding principal balances and (ii) the product of (a) 70% and (b) their respective Principal Balance.

          "Purchase Price" means, with respect to the purchase of any Collateral Obligation (other than
  any obligation that at the time of acquisition, conversion, or exchange does not satisfy the requirements of
  a Collateral Obligation), the net purchase price paid by the Issuer for the Collateral Obligation. The net
  purchase price is determined by subtracting from the purchase price the amount of any Accrued Interest
  Purchased With Principal and any syndication and other upfront fees paid to the Issuer and by adding the
  amount of any related transaction costs (including assignment fees) paid by the Issuer to the seller of the
  Collateral Obligation or its agent.

         "Purchase Price Amount" means, respect to any Collateral Obligation on any date of
  determination, the product of (i) the Purchase Price (stated as a percentage) thereof and (ii) the Principal
  Balance thereof on such date.

           "Qualified Equity Security" means any obligation that at the time of acquisition, conversion, or
  exchange does not satisfy the requirements of a Collateral Obligation that is stock or evidence of an
  interest in or a right to buy stock, or any obligation that at the time of acquisition, conversion, or exchange
  does not satisfy the requirements of a Collateral Obligation but whose acquisition otherwise is a
  transaction in stocks or securities within the meaning of Section 864(b)(2)(A)(ii) of the Code and the
  regulations under the Code. Qualified Equity Securities do not include any obligation that at the time of
  acquisition, conversion, or exchange does not satisfy the requirements of a Collateral Obligation and that
  will cause the Issuer to be treated as engaged in or having income from a United States trade or business
  for United States federal income tax purposes by virtue of its ownership or disposition of the obligation
  (without regard to the Issuer’s other activities).

        "Ramp-Up Period" means the period from and including the Closing Date to and including the
  Ramp-Up Completion Date.




                                                        221
                                                                                                 010167
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
                                       of 26206/09/21 Page 256 of 283 PageID 13045
Case 3:21-cv-00538-N Document 26-37 Filed


           "Rating Agency" means, each of Moody’s and S&P or, with respect to Pledged Obligations
  generally, if at any time Moody’s or S&P ceases to provide rating services with respect to high yield debt
  securities, any other nationally recognized statistical rating organization selected by the Issuer and
  reasonably satisfactory to a Majority of each Class of Notes. If at any time Moody’s ceases to be a Rating
  Agency, references to rating categories of Moody’s in the Indenture shall instead be references to the
  equivalent categories of the replacement rating agency as of the most recent date on which the
  replacement rating agency and Moody’s published ratings for the type of security in respect of which the
  replacement rating agency is used. If at any time S&P ceases to be a Rating Agency, references to rating
  categories of S&P in the Indenture shall instead be references to the equivalent categories of the
  replacement rating agency as of the most recent date on which the replacement rating agency and S&P
  published ratings for the type of security in respect of which the replacement rating agency is used.

           "Rating Condition" means, with respect to any Rating Agency and any action taken or to be
  taken under the Indenture, a condition that is satisfied when the Rating Agency has confirmed to the
  Servicer (as agent for the Issuer) in writing that no withdrawal, reduction, suspension, or other adverse
  action with respect to any then current rating (determined in accordance with then current methodology)
  by it (including any private or confidential rating) of any Class of Notes will occur as a result of the
  action. The Rating Condition with respect to any Rating Agency shall be satisfied for all purposes of the
  Indenture at any time when no Outstanding Notes are rated by it.

           "Rating Confirmation" means confirmation in writing from each Rating Agency that it has not
  reduced, suspended, or withdrawn the Initial Rating assigned by it to any Class of Notes; provided that in
  the case of Refinancing Notes, a Moody's rating will be obtained for such Refinancing Notes and a Rating
  Confirmation with respect to such Refinancing Notes shall mean (i) with respect to S&P, confirmation in
  writing from S&P that the rating of each Class of Refinancing Notes will be no lower than the rating on
  each corresponding Class of Notes subject to such Refinancing and (ii) with respect to Moody's, that the
  Moody's rating of each Class of Refinancing Notes will be no lower than the rating on each corresponding
  Class of Notes subject to such Refinancing; provided further that if the terms of such Refinancing Notes
  are the same as the terms of the corresponding Class of Notes subject to Refinancing (other than with
  respect to the coupon thereof), it is expected that the cost of obtaining such rating from Moody’s shall be
  no more than the cost of obtaining a Rating Confirmation..




                                                      222
                                                                                             010168
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 236
                                       of 26206/09/21 Page 257 of 283 PageID 13046
Case 3:21-cv-00538-N Document 26-37 Filed


                                            "Ratings Matrix" means the table below.

  The "row/column combination" of the table below selected by the Servicer on the Closing Date to apply
  initially for purposes of the Diversity Test, the Weighted Average Spread Test and the Weighted Average
  Rating Factor Test. Thereafter, on notice to the Trustee, the Servicer may select a different row of the
  Ratings Matrix to apply, or may interpolate between two adjacent rows and/or two adjacent columns, as
  applicable, on a straight-line basis and round the results to two decimal points.

                                                                    Minimum Diversity Score
                                                    55          60        65         70          75                80
                                           220     1975        1995     2020        2040        2055              2070
                                           225     2010        2035     2060        2080        2095              2105
                                           230     2045        2075     2095        2115        2130              2145
                                           235     2065        2110     2135        2155        2170              2185
   Minimum Weighted Average Spread (bps)




                                           240     2090        2150     2175        2195        2210              2225
                                           245     2110        2170     2205        2230        2250              2260
                                           250     2125        2190     2235        2270        2285              2300
                                           255     2145        2205     2255        2300        2325              2340
                                           260     2165        2225     2280        2320        2360              2380
                                           265     2190        2245     2295        2345        2380              2410
                                           270     2210        2270     2320        2360        2405              2435
                                           275     2230        2290     2335        2385        2420              2455
                                           280     2250        2305     2360        2405        2440              2480
                                           285     2270        2325     2375        2420        2460              2500
                                           290     2285        2345     2395        2440        2480              2520
                                           295     2305        2365     2415        2460        2500              2535
                                           300     2325        2380     2435        2480        2520              2555
                                           305     2345        2400     2455        2500        2540              2570
                                           310     2365        2420     2470        2515        2555              2590
                                           315     2385        2435     2490        2535        2570              2610
                                           320     2400        2455     2505        2550        2590              2630
                                                           Maximum Weighted Average Moody's Rating Factor

         "Redemption Date" means any Payment Date specified for an Optional Redemption or the
  redemption of a Class of Notes in connection with a Refinancing under "Description of the Securities—
  Optional Redemption."

         "Redemption Price" means, with respect to any Note and any Optional Redemption or
  Refinancing, an amount equal to:

                                                    (i)     the outstanding principal amount of the portion of the Note being redeemed; plus

                                                     (ii)   accrued interest on such Class of Notes (including any Defaulted Interest and
                                            interest on Defaulted Interest); plus

                                                    (iii)   in the case of any Deferred Interest Note, the applicable Deferred Interest on such
                                            Class of Notes; plus

                                                    (iv)    any unpaid Extension Bonus Payment in respect of such Class of Notes.




                                                                                       223
                                                                                                                               010169
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 237
                                       of 26206/09/21 Page 258 of 283 PageID 13047
Case 3:21-cv-00538-N Document 26-37 Filed


            With respect to any Preference Share and any Optional Redemption, "Redemption Price" means
  (i) at the direction of a Majority of the Preference Shares of the remaining amount of available funds after
  all prior applications pursuant to the Priority of Payments or (ii) as specified by the unanimous direction
  of the Holders of the Preference Shares, in each case as specified in "Description of the Securities—
  Optional RedemptionPreference Shares."

           "Reference Obligation" means an obligation that would otherwise satisfy the definition of
  "Collateral Obligation" and on which a Synthetic Security is based; provided that no Reference
  Obligation shall be a Synthetic Security.

         "Refinancing Price" means, with respect to any Class of Notes that is subject to a Refinancing,
  an amount equal to the Redemption Price therefor.

          "Refinancing Proceeds" means, the proceeds from any refinancing permitted under the
  Indenture.

           "Registered" means, in registered form for U.S. federal income tax purposes and issued after July
  18, 1984, provided, that a certificate of interest in a grantor trust for U.S. federal income tax purposes
  shall not be treated as Registered unless each of the obligations or securities held by the trust was issued
  after that date.

            "Regulation D" means Regulation D under the Securities Act.

         "Relevant Obligation" means, for a Collateral Obligation that is a Synthetic Security, the
  Reference Obligation of the Synthetic Security, and otherwise the Collateral Obligation.

            "Removal Buy-Out Purchaser" means the Servicer (or any of its Affiliates acting as principal or
  agent).

           "Required Redemption Percentage" means, with respect to (a) any Optional Redemption
  resulting from a Tax Event, the Holders of at least 51% of the Aggregate Outstanding Amount of any
  Affected Class or at least 66Ҁ% of the Aggregate Outstanding Amount of the Preference Shares and
  (b) any other Optional Redemption, a Majority of the Preference Shares.

          "Retention Overcollateralization Ratio" means, as of any Measurement Date, the ratio obtained
  by dividing: (i) the Overcollateralization Ratio Numerator by (ii) the Aggregate Outstanding Amount of
  the Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes and
  the Class E Notes, excluding any Deferred Interest on any Class of Notes.

          "Revolving Loan" means a Loan or any Synthetic Security with a Reference Obligation (in each
  case excluding any Delayed Drawdown Loan) that requires the Issuer to make future advances to (or for
  the account of) the borrower under its underlying instruments. A Loan or Synthetic Security shall only be
  considered to be a Revolving Loan for so long as its commitment amount is greater than zero.

          "S&P CDO Monitor" means a dynamic, analytical computer model developed by S&P (and as
  may be modified by S&P from time to time) and provided to the Servicer and the Collateral
  Administrator to be used to calculate the default frequency in terms of the amount of debt assumed to
  default as a percentage of the original principal amount of the Collateral Obligations consistent with a
  specified benchmark rating level based on certain assumptions and S&P’s proprietary corporate default
  studies. For the purpose (and only for the purpose) of applying the S&P CDO Monitor to a portfolio of
  obligations, for each obligation in the portfolio, the rating of the obligation shall be its S&P Rating.




                                                      224
                                                                                              010170
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 238
                                       of 26206/09/21 Page 259 of 283 PageID 13048
Case 3:21-cv-00538-N Document 26-37 Filed


           "S&P CDO Monitor Test" is a test that is satisfied on any Measurement Date if, after giving
  effect to the sale of a Collateral Obligation or the purchase of a Collateral Obligation, each Note Class
  Loss Differential of the Proposed Portfolio is positive. The S&P CDO Monitor Test shall be considered
  to be improved if each Note Class Loss Differential of the Proposed Portfolio is at least equal to the
  corresponding Note Class Loss Differential of the Current Portfolio. The S&P CDO Monitor Test is not
  required to be satisfied or improved upon the sale of a Credit Risk Obligation and the application of the
  related Sale Proceeds to purchase additional Collateral Obligations. For purposes of the S&P CDO
  Monitor Test,

          (i)     the S&P Rating of any S&P Unrated DIP Loan shall be "CCC;" and

         (ii)    the S&P Industry Classification for a Synthetic Security shall be that of the related
  Reference Obligation and not the Synthetic Security.

         "S&P CRR" means, with respect to any Collateral Obligation, a corporate recovery rate assigned
  by S&P to such Collateral Obligation.

          "S&P CRR Recovery Rate" means, with respect to any Collateral Obligation to which S&P has
  assigned a S&P CRR, the recovery rate determined in accordance with the definition of S&P Recovery
  Rate.

           "S&P Industry Classification": With respect to each Class of Note shall be the rate specified in
  the table below applicable to such Class of Notes in the row elected by the Servicer from time to time
  with five Business Days’ prior notification to the Trustee and Standard & Poor’s; provided that such
  election shall not be effective unless after giving effect to such election, the S&P CDO Monitor test is
  satisfied.




                                                     225
                                                                                            010171
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 239
                                       of 26206/09/21 Page 260 of 283 PageID 13049
Case 3:21-cv-00538-N Document 26-37 Filed


         "S&P Minimum Weighted Average Recovery Rate" means the S&P Industry Classifications in
  Schedule 3 of the Indenture as modified, amended, and supplemented from time to time by S&P.

                           Class A     Class B          Class C    Class D    Class E
                            S&P         S&P              S&P        S&P        S&P
                          Minimum     Minimum          Minimum    Minimum    Minimum
    Rating of Class of
                          Weighted    Weighted         Weighted   Weighted   Weighted
         Notes            Average     Average          Average    Average    Average
                          Recovery    Recovery         Recovery   Recovery   Recovery
                            Rate        Rate             Rate       Rate       Rate
          Row                                           (%)
            1                50          52             54.5        57         60
            2                51          53             55.5        58         61
            3                52          54             56.5        59         62
            4                53          55             57.5        60         63
            5                54          56             58.5        61         64
            6                55          57             59.5        62         65
            7                56          58             60.5        63         66
            8                57          59             61.5        64         67
            9                58          60             62.5        65         68
           10                59          61             63.5        66         69
           11                60          62             64.5        67         70
           12                61          63             65.5        68         71
           13                62          64             66.5        69         72
           14                63          65             67.5        70         73
           15                64          66             68.5        71         74
           16                65          67             69.5        72         75
           17                66          68             70.5        73         76
           18                67          69             71.5        74         77
           19                68          70             72.5        75         78
           20                69          71             73.5        76         79
           21                70          72             74.5        77         80
           22                71          73             75.5        78         81
           23                72          74             76.5        79         82


         "S&P Minimum Weighted Average Recovery Rate Test" means a test that is satisfied as of
  any Measurement Date if the Class A S&P Minimum Weighted Average Recovery Rate Test, Class B
  S&P Minimum Weighted Average Recovery Rate Test, Class C S&P Minimum Weighted Average
  Recovery Rate Test, Class D S&P Minimum Weighted Average Recovery Rate Test and the Class E S&P
  Minimum Weighted Average Recovery Rate Test is satisfied




                                                 226
                                                                                        010172
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 240
                                       of 26206/09/21 Page 261 of 283 PageID 13050
Case 3:21-cv-00538-N Document 26-37 Filed


           "S&P Rating" means, with respect to any Collateral Obligation, as of any date of determination,
  the rating determined in accordance with the following methodology:

                  (i)      If there is an issuer credit rating of the borrower of the Collateral Obligation (the
         "Borrower"), or the guarantor who unconditionally and irrevocably guarantees the Collateral
         Obligation (the "Guarantor") by S&P, the most current issuer credit rating for such Borrower or
         Guarantor (provided that with respect to any private or confidential rating, a consent has been
         granted by such Borrower or Guarantor and a copy of such consent shall be provided to S&P
         indicating that the issuer can rely on such private or confidential rating);

                  (ii)     (a) if there is not an issuer credit rating of the Borrower or its Guarantor by S&P,
         but there is a rating by S&P on a senior secured obligation of the Borrower or its Guarantor, then
         the S&P Rating of the Collateral Obligation will be one subcategory below such rating; (b) if
         there is not a rating by S&P on a senior secured obligation of the Borrower or its Guarantor, but
         there is a rating by S&P on a senior unsecured obligation of the Borrower or its Guarantor, then
         the S&P Rating will be such rating; and (c) if there is not a rating by S&P on a senior obligation
         of the Borrower or its Guarantor, but there is a rating by S&P on a subordinated obligation of the
         Borrower or its Guarantor, then the S&P Rating will be two subcategories above such rating if
         such rating is "BBB-" or higher and will be one subcategory above such rating if such rating is
         "BB+" or lower (provided that with respect to any private or confidential rating, a consent has
         been granted by such Borrower or Guarantor and a copy of such consent shall be provided to
         S&P indicating that the issuer can rely on such private or confidential rating); or

                  (iii)   if there is neither an issuer credit rating of the Borrower or its Guarantor by S&P
         nor a rating by S&P on an obligation of the Borrower or its Guarantor, then the S&P Rating may
         be determined using any one of the methods below:

                          (A)     if an obligation of the Borrower or its Guarantor is publicly rated by
                 Moody’s, then the S&P Rating will be determined in accordance with the methodologies
                 for establishing the Moody’s Default Probability Rating, except that the S&P Rating of
                 such obligation will be (1) one subcategory below the S&P equivalent of the rating
                 assigned by Moody’s if such security is rated "Baa3" or higher by Moody’s and (2) two
                 subcategories below the S&P equivalent of the rating assigned by Moody’s if such
                 security is rated "Bal" or lower by Moody’s; provided that Collateral Obligations
                 constituting no more than 10% of the Maximum Amount may be given a S&P Rating
                 based on a rating given by Moody’s as provided in this subclause (A) (after giving effect
                 to the addition of the relevant Collateral Obligation, if applicable);

                          (B)    if no other security or obligation of the Borrower or its Guarantor is rated
                 by S&P or Moody’s, then the Servicer may apply to S&P for a S&P credit rating
                 estimate, which will be its S&P Rating; provided that, prior to or upon acquisition of any
                 such Collateral Obligation and on or prior to each one year anniversary of the acquisition
                 of such Collateral Obligation, the Issuer shall submit to S&P a request for a S&P credit
                 rating estimate for such Collateral Obligation, which shall be its S&P Rating, together
                 with all information reasonably required by S&P to perform such estimate; or

                         (C)      if such Collateral Obligation is not rated by Moody’s or S&P, no other
                 security or obligation of the Borrower or its Guarantor is rated by S&P or Moody’s and if
                 the Servicer determines in its sole discretion based on information available to it after
                 reasonable inquiry that such Borrower (1) is not subject to any bankruptcy or
                 reorganization proceedings nor in default on any of its obligations (unless the subject of a




                                                      227
                                                                                                010173
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 241
                                       of 26206/09/21 Page 262 of 283 PageID 13051
Case 3:21-cv-00538-N Document 26-37 Filed


                  good faith business dispute), (2) is a legally constituted corporate entity having the
                  minimum legal, financial and operational infrastructure to carry on a definable business,
                  deliver and sell a product or service and report its results in generally accepted
                  accounting terms as verified by a reputable audit firm and (3) is not so vulnerable to
                  adverse business, financial and economic conditions that default in its financial or other
                  obligations is foreseeable in the near term if current operating trends continue, then the
                  S&P Rating will be the rating determined by the Servicer, using its commercially
                  reasonable judgment, to be applicable for such Collateral Obligation during such time as
                  the credit estimate is pending; provided that (x) if the Issuer submit all information
                  reasonably required by S&P to perform such estimate within 30 days upon acquisition of
                  any such Collateral Obligation, the aforementioned rating determined by the Servicer will
                  apply until S&P assigns a different rating, (y) if the Issuer does not submits all
                  information reasonably required by S&P to perform such estimate within 30 days upon
                  acquisition of any such Collateral Obligation and if, upon the 90th day following the
                  acquisition of such Collateral Obligation (which 90-day period will be extended by S&P
                  upon request by the Servicer so long as the Servicer has applied to S&P for a S&P credit
                  rating and has provided all the information necessary for S&P to provide a credit rating to
                  such Collateral Obligation prior to or upon acquisition of the such Collateral Obligation),
                  S&P has not assigned a credit rating to such Collateral Obligation, then such Collateral
                  Obligation shall be treated by the Issuer as having a rating of "CCC-" and (z) Collateral
                  Obligations constituting no more than 5% of the Maximum Amount may be given an
                  S&P Rating based on this subclause (c) (after giving effect to the addition of the relevant
                  Collateral Obligation, if applicable);

          provided that, if (i) the relevant Borrower or Guarantor or obligation is placed on any positive
          "credit watch" list by S&P, such rating will be increased by one rating subcategory or (ii) the
          relevant Borrower or Guarantor or obligation is placed on any negative "credit watch" list by
          S&P, such rating will be decreased by one rating subcategory.

          Notwithstanding the foregoing, in the case of a Collateral Obligation that is a DIP Loan, the S&P
  Rating shall be (A) the rating assigned thereto by S&P if the rating is public, (B) the rating assigned by
  S&P if the rating is confidential, but only if all appropriate parties have provided written consent to its
  disclosure and use, (C) the rating assigned by S&P thereto through an estimated rating or (D) the rating
  assigned thereto by S&P in connection with the acquisition thereof upon the request of the Servicer. In the
  case of a Collateral Obligation that is a PIK Security, Structured Finance Obligation or Synthetic
  Securities, the S&P Rating may not be determined pursuant to clause (iii)(A) above.

          S&P Ratings for entities or obligations relevant hereunder other than Borrowers and Collateral
  Obligations shall be determined in a corresponding manner.

         "S&P Rating Confirmation" means confirmation in writing from S&P that it has not reduced,
  suspended, or withdrawn the Initial Rating assigned by it to any Class of Notes.

          "S&P Recovery Rate" means, as of any date of determination, with respect to any Collateral
  Obligation, the percentage for such Collateral Obligation set forth in (x) the applicable table below, (y)
  the row in such table opposite the S&P CRR (or, if the relevant assets have no S&P CRR, the senior
  secured recovery rating, the U.S. loan recovery rating or the CDO liability rating, as applicable) of such
  Collateral Obligation (or, in the case of a Form-Approved Synthetic Security, the Reference Obligation
  unless otherwise specified by S&P) and (z) the column in such table below the initial S&P Rating of the
  respective Class of Notes; provided, however that (i) with respect to a DIP Loan or a Synthetic Security
  (other than a Form-Approved Synthetic Security), the S&P Recovery Rate shall be the recovery rate




                                                      228
                                                                                             010174
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 242
                                       of 26206/09/21 Page 263 of 283 PageID 13052
Case 3:21-cv-00538-N Document 26-37 Filed


  assigned by S&P and with respect to a Structured Finance Obligation the S&P Recovery Rate shall be the
  recovery rate determined by reference to Table V or Table VI below, as applicable and (ii) the Issuer or
  the Servicer may request the assignment of a recovery rate from S&P with respect to any Collateral
  Obligation, any such assignment by S&P to be in writing (electronic or otherwise).


  Table I (if the Collateral Obligation has a S&P CRR): Recovery Rates For Assets With Corporate
  Recovery Ratings

    Rating of Class of
         Notes*               AAA           AA            A           BBB           BB        B & CCC

  S&P CRR                                                       (%)
  1+                           100          100           100          100          100          100
  1                            92           94            96           98           100          100
  2                            78           81            84           87           90           90
  3                            58           61            64           67           70           70
  4                            38           41            44           47           50           50
  5                            16           20            24           27           30           30
  6                             6            7             8            9           10           10
  _______________________
  * As of the Closing Date.



  Table II (if the Collateral Obligation is a Senior Unsecured Loan and has no S&P CRR, but other
  senior secured corporate debt of the same obligor has a S&P CRR): U.S. and Canada Recovery
  Rates of Corporate Senior Unsecured Debt If Senior Secured Debt Has A Recovery Rating

    Rating of Class of
         Notes*               AAA           AA            A           BBB           BB        B & CCC

  Senior secured
  recovery ratings                                              (%)
  1+                           53            55           57           59            61           61
  1                            48            50           52           54            56           56
  2                            43            45           47           49            51           51
  3                            39            41           43           45            47           47
  4                            22            24           26           28            30           30
  5                            8             10           12           14            15           15
  6                            4             4            4            4             4            4
  _______________________
  * As of the Closing Date.




                                                    229
                                                                                           010175
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 243
                                       of 26206/09/21 Page 264 of 283 PageID 13053
Case 3:21-cv-00538-N Document 26-37 Filed




  Table III (if the Collateral Obligation is a subordinated obligation and has no S&P CRR, but other
  senior secured corporate debt of the same obligor has a S&P CRR): U.S. and Canada Recovery
  Rates of Corporate Subordinated Debt If Senior Secured Debt Has A Recovery Rating

    Rating of Class of
         Notes*                    AAA              AA               A             BBB              BB          B & CCC

  Senior secured
  recovery ratings                                                          (%)
  1+                                 25              25              25              25              25              25
  1                                  22              22              22              22              22              22
  2                                  20              20              20              20              20              20
  3                                  20              20              20              20              20              20
  4                                  10              10              10              10              10              10
  5                                  5               5               5               5               5               5
  6                                  2               2               2               2               2               2
  _______________________
  * As of the Closing Date.



  Table IV (if none of Table I, Table II or Table III is applicable): S&P’s U.S. and Canada Tiered
  Corporate Recovery Rates (for Collateral Obligations that do not have a S&P CRR)

    Rating of Class of
         Notes*                    AAA              AA               A             BBB              BB          B & CCC

  U.S. loan recovery
  rates                                                                     (%)
  Senior Secured Loans               56              60              64              67              70              70
  Senior Secured Loan
  that is a Cov-Lite Loan            51              54              57              60              63              63
  Senior Unsecured
  Loans and Second Lien
  Loans                              40              42              44              46              48              48
  Subordinated Lien
  Loans                              22              22              22              22              22              22
  Senior Secured Bonds               48              49              50              51              52              52
  Unsecured Bonds                    38              41              42              44              45              45
  Subordinated Bonds                 19              19              19              19              19              19
  _______________________
  * As of the Closing Date.
  ** The Aggregate Principal Balance of all Second Lien Loans without a S&P CRR (excluding any Defaulted Collateral
  Obligations) that, in the aggregate, represent up to 15% of the Maximum Amount will have the S&P Recovery Rate specified for
  Second Lien Loans in the table above. The Aggregate Principal Balance of all Second Lien Loans without a S&P CRR
  (excluding any Defaulted Collateral Obligations) in excess of 15% of the Maximum Amount will have the S&P Recovery Rate
  specified for Subordinated Lien Loans in the table above.




                                                              230
                                                                                                            010176
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 244
                                       of 26206/09/21 Page 265 of 283 PageID 13054
Case 3:21-cv-00538-N Document 26-37 Filed



  Table V (if the Structured Finance Obligation is the senior-most tranche of securities issued by the
  issuer of, or obligor on, such Structured Finance Obligation): S&P’s Ratings of Collateral
  Obligations at the Date of Issuance

   Recovery Rate by S&P’s
  Rating of Class of Notes on
        the Applicable
      Measurement Date           AAA         AA          A       BBB        BB         B        CCC
  AAA                           80.00%     85.00%     90.00%   90.00%     90.00%    90.00%     90.00%
  AA                            70.00%     75.00%     85.00%   90.00%     90.00%    90.00%     90.00%
  A                             60.00%     65.00%     75.00%   85.00%     90.00%    90.00%     90.00%
  BBB                           50.00%     55.00%     65.00%   75.00%     85.00%    85.00%     85.00%
  BB                            45.00%     50.00%     55.00%   65.00%     75.00%    75.00%     75.00%
  B                             25.00%     30.00%     50.00%   55.00%     65.00%    65.00%     50.00%
  CCC                           0.00%       0.00%      0.00%    0.00%     5.00%     10.00%     10.00%


  Table VI (if the Structured Finance Obligation is not the senior-most tranche of securities issued
  by the issuer of, or obligor on, such Structured Finance Obligation): S&P’s Ratings of Collateral
  Obligations at the Date of Issuance

   Recovery Rate by S&P’s
  Rating of Class of Notes on
        the Applicable
      Measurement Date           AAA         AA          A       BBB        BB         B        CCC
  AAA                           65.00%     70.00%     80.00%   85.00%     85.00%    85.00%     85.00%
  AA                            55.00%     65.00%     75.00%   80.00%     80.00%    80.00%     80.00%
  A                             40.00%     45.00%     55.00%   65.00%     80.00%    80.00%     80.00%
  BBB                           30.00%     35.00%     40.00%   45.00%     50.00%    60.00%     70.00%
  BB                            10.00%     10.00%     10.00%   25.00%     35.00%    40.00%     50.00%
  B                             2.50%       5.00%      5.00%   10.00%     10.00%    20.00%     25.00%
  CCC                           0.00%       0.00%      0.00%    0.00%      2.50%     5.00%      5.00%




                                                    231
                                                                                         010177
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 245
                                       of 26206/09/21 Page 266 of 283 PageID 13055
Case 3:21-cv-00538-N Document 26-37 Filed




  Table VII: European Tiered Corporate Recovery Rates (By Asset Class and CDO Liability Rating)

                                                                                              B and
  CDO liability rating               AAA          AA          A         BBB         BB        CCC
  Senior secured loans (%)
  Group A                             68          73         78          81          85         85
  Group B                             56          60         64          67          70         70
  Group C                             48          51         55          57          60         60
  Senior Secured Loan that is a
  Cov-Lite Loan (%)
  Group A                             61          66         70          73          77         77
  Group B                             50          54         58          60          63         63
  Group C                             43          46         49          52          54         54
  Mezz./second-lien/senior
  unsecured loans (%)
  Group A                             45          47         50          52          54         54
  Group B                             40          42         44          46          48         48
  Group C                             35          37         39          40          42         42
  Subordinated loans (%)
  Group A                             20          20         20          20          20         20
  Group B                             20          20         20          20          20         20
  Group C                             17          17         17          17          17         17
  Senior secured bonds (%)
  Group A                             60          61         62          63          64         64
  Group B                             48          49         50          51          52         52
  Group C                             43          44         45          46          47         47
  Senior unsecured bonds (%)
  Group A                             40          42         44          46          48         48
  Group B                             38          41         42          44          45         45
  Group C                             32          35         36          38          39         40
  Subordinated bonds (%)
  Group A                             18          18         18          18          18         18
  Group B                             18          18         18          18          18         18
  Group C                             15          15         15          15          15         15

  Group A: U.K., Ireland, Finland, Denmark, South Africa, Australia, New Zealand and The Netherlands.
  Group B: Belgium, Germany, Austria, Spain, Portugal, Luxembourg, Switzerland, Sweden, Norway,
  Hong Kong and Singapore. Group C: France, Italy, Greece, Japan, Korea and Taiwan.




                                                   232
                                                                                          010178
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 246
                                       of 26206/09/21 Page 267 of 283 PageID 13056
Case 3:21-cv-00538-N Document 26-37 Filed




  Table VIII: Group A Europe and Asia Recovery If Senior Secured Debt Has A Recovery Rating


                                                                                        B and
  CDO liability rating            AAA        AA          A          BBB        BB       CCC
  Senior unsecured debt                      Recovery ratings of senior secured (%)
  1+                               65        68         71           73         76        76
  1                                57        60         63           65         68        68
  2                                50        53         55           57         59        59
  3                                42        45         47           49         51        51
  4                                18        18         18           18         18        18
  5                                 8         8           8           8          8         8
  6                                 4         4           4           4          4         4
  Subordinated debt                          Recovery ratings of senior secured (%)
  1+                               22        22         22           22         22        22
  1                                20        20         20           20         20        20
  2                                18        18         18           18         18        18
  3                                18        18         18           18         18        18
  4                                 9         9           9           9          9         9
  5                                 4         4           4           4          4         4
  6                                 2         2           2           2          2         2


  Table IX: Group B Europe and Asia Recovery If Senior Secured Debt Has A Recovery Rating

  CDO liability rating            AAA         AA         A          BBB         BB     B and CCC
  Senior unsecured debt                       Recovery ratings of senior secured (%)
  1+                               53         55        57           59         61        61
  1                                48         50        52           54         56        56
  2                                43         45        47           49         51        51
  3                                39         41        43           45         47        47
  4                                18         18        18           18         18        18
  5                                 8          8         8            8           8        8
  6                                 4          4         4            4           4        4

  Subordinated debt                           Recovery ratings of senior secured (%)
  1+                               22         22        22           22         22        22
  1                                20         20        20           20         20        20
  2                                18         18        18           18         18        18
  3                                18         18        18           18         18        18
  4                                 9          9         9            9           9        9
  5                                 4          4         4            4           4        4
  6                                 2          2         2            2           2        2




                                               233
                                                                                  010179
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 247
                                       of 26206/09/21 Page 268 of 283 PageID 13057
Case 3:21-cv-00538-N Document 26-37 Filed




  Table X: Group C Europe and Asia Recovery If Senior Secured Debt Has A Recovery Rating


  CDO liability rating                  AAA          AA         A          BBB         BB          B and CCC
  Senior unsecured debt                              Recovery ratings of senior secured (%)
  1+                                     45          46        48           49         51               51
  1                                      41          43        44           46         47               48
  2                                      37          39        41           42         44               44
  3                                      33          36        37           39         40               41
  4                                      16          16        16           16         16               16
  5                                       6           6         6            6           6               6
  6                                       3           3         3            3           3               3
  Subordinated debt                                  Recovery ratings of senior secured (%)
  1+                                     20          20        20           20         20               20
  1                                      17          17        17           17         17               17
  2                                      15          15        15           15         15               15
  3                                      15          15        15           15         15               15
  4                                       8           8         8            8           8               8
  5                                       3           3         3            3           3               3
  6                                       1           1         1            1           1               1


          In all recovery rate tables above, Note rating categories below "AAA" include rating
  subcategories (for example, the "AA" column also applies to Notes rated "AA+" and "AA-").

          "S&P Unrated DIP Loan" means a DIP Loan acquired by the Issuer that does not have a rating
  assigned by S&P and for which the Servicer has commenced the process of having a rating assigned by
  S&P (as specified in the definition of "DIP Loan").

          "S&P Weighted Average Recovery Rate": means, as of any Measurement Date, the number,
  expressed as a percentage, obtained for each Class of Notes according to the rating assigned to such Class
  of Notes by Standard & Poor's by:

  (a)     summing the products obtained by multiplying the Principal Balance of each Collateral
          Obligation by its respective S&P Recovery Rate;
  (b)     dividing the sum determined pursuant to clause (i) above by the sum of the Aggregate Principal
          Balance of all Collateral Obligations; and
  (c)     rounding up to the first decimal place.
          "Sale Proceeds" means all proceeds received (including any proceeds received with respect to
  any associated interest rate swap or security providing fixed annuity payments ) with respect to Collateral
  Obligations or other Pledged Obligations as a result of their sales or other dispositions less any reasonable
  expenses expended by the Servicer or the Trustee in connection with the sales or other dispositions, which
  shall be paid from such proceeds notwithstanding their characterization otherwise as Administrative
  Expenses.

           "Second Lien Loan" means a Loan that (i) is not (and cannot by its terms become) subordinated
  in right of payment to any other obligation of the obligor of the Loan other than a Senior Secured Loan
  with respect to the liquidation of such obligor or the collateral for such Loan, (ii) is secured by a valid



                                                       234
                                                                                               010180
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 248
                                       of 26206/09/21 Page 269 of 283 PageID 13058
Case 3:21-cv-00538-N Document 26-37 Filed


  second priority perfected security interest in or lien on specified collateral securing the obligor's
  obligations under the Loan, which specified collateral does not consist solely of common stock or shares
  issued by the obligor or any of its Affiliates or intangible assets and (iii) if such Loan does not have an
  S&P Recovery Rate assigned as part of a credit estimate, so long as such credit estimate is in effect, then,
  solely for purposes of determining the S&P Recovery Rate for such Loan, in the Servicer’s commercially
  reasonable judgment (with such judgment being made in good faith by the Servicer at the time of such
  Loan’s purchase), the specified collateral for such Loan has a value not less than the outstanding Principal
  Amount of all debt senior to such Loan plus the S&P Recovery Rate applicable to such Loan, which value
  may be derived from, among other things, the enterprise value of the issuer of such Loans (provided that
  the provisions of the clause (iii) may be amended at any time, subject to Rating Confirmation from S&P,
  or in order to conform to S&P’s then-current criteria for such Loans).

         "Secondary Risk Counterparty" means any Participating Institution and any Securities Lending
  Counterparty.

          "Secondary Risk Table" means, with respect to Moody’s the table below:

                    Long-Term Senior Unsecured               Individual         Aggregate
                    Debt Rating of Secondary Risk           Counterparty       Counterparty
                            Counterparty                       Limit              Limit
                             Aaa or below                      20.0%              20.0%
                             Aa1 or below                      10.0%              10.0%
                             Aa2 or below                      10.0%              10.0%
                             Aa3 or below                      10.0%              10.0%
                              A1 or below                       5.0%              10.0%
                              A2 or below                       0.0%               0.0%


          With respect to S&P, the table below:

                    Long-Term Senior Unsecured               Individual         Aggregate
                    Debt Rating of Secondary Risk           Counterparty       Counterparty
                            Counterparty                       Limit              Limit
                                  AAA                          20.0%              20.0%
                             AA+/AA/AA-                        10.0%              20.0%
                                   A+                           5.0%              20.0%
                               A or below                       0.0%               0.0%
           If any Secondary Risk Counterparty’s long-term senior unsecured debt rating or short-term rating
  is on credit watch for possible downgrade by Moody’s or S&P, then for the purposes of the table above,
  its rating by the Rating Agency putting its rating on credit watch shall be one rating notch lower for that
  Rating Agency.

          "Secured High-Yield Bond" means a High-Yield Bond that is secured by a valid and perfected
  security interest in specified collateral.




                                                      235
                                                                                              010181
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 249
                                       of 26206/09/21 Page 270 of 283 PageID 13059
Case 3:21-cv-00538-N Document 26-37 Filed


          "Secured Loan" means a Loan that is secured by a valid and perfected security interest in
  specified collateral.

          "Secured Parties" means the Noteholders, the Trustee, the Servicer, each Synthetic Security
  Counterparty and each Hedge Counterparty (and the Collateral Administrator and Preference Shares
  Paying Agent to the extent of Administrative Expenses payable to such parties as provided in the
  Indenture).

          "Securities Lending Collateral" means Cash or direct registered debt obligations of the United
  States of America that have a maturity date no later than the Business Day preceding the stated
  termination date of the relevant Securities Lending Agreement and that are pledged by a Securities
  Lending Counterparty as collateral pursuant to a Securities Lending Agreement.

          "Selected Collateral Quality Tests" means Weighted Average Moody’s Recovery Rate Test, the
  Weighted Average Fixed Rate Coupon Test, the Weighted Average Spread Test, the Weighted Average
  Life Test (after taking into consideration any applicable Maturity Extension), the Weighted Average
  Rating Factor Test and the Diversity Test.

           "Senior Secured High-Yield Bond" means a Secured High-Yield Bond that is not subordinated
  by its terms to indebtedness of the borrower for borrowed money, trade claims, capitalized leases, or other
  similar obligations, with a first priority security interest in collateral that in the opinion of the Servicer has
  value at least equal to the amount of the High-Yield Bond.

           "Senior Secured Loan" means a Secured Loan that is not subordinated by its terms to
  indebtedness of the borrower for borrowed money, trade claims, capitalized leases, or other similar
  obligations, with a valid and perfected first priority security interest in collateral that in the opinion of the
  Servicer has value at least equal to the amount of the Loan plus the aggregate outstanding balances of all
  other loans of equal or higher seniority secured by the same collateral and that is not a DIP Loan.

          "Senior Unsecured High-Yield Bond" means a High-Yield Bond that is not (i) subordinated by
  its terms to indebtedness of the borrower for borrowed money and (ii) secured by a valid and perfected
  security interest in collateral.

           "Senior Unsecured Loan" means a Loan that is not a Senior Secured Loan and is not
  (i) subordinated by its terms to indebtedness of the borrower for borrowed money and (ii) secured by a
  valid and perfected security interest in collateral.

         "Servicing Agreement" means the Servicing Agreement, to be dated as of the Closing Date,
  between the Issuer and the Servicer, as modified, amended and supplemented and in effect from time to
  time.

          "Spread Excess" means, as of any Measurement Date, a fraction whose (i) numerator is the
  product of (A) the greater of zero and the excess of the Weighted Average Spread for the Measurement
  Date over the Minimum Weighted Average Spread specified in the applicable row of the Ratings Matrix
  and (B) the Aggregate Principal Balance of all Floating Rate Obligations (excluding any Non-Performing
  Collateral Obligations) held by the Issuer as of the Measurement Date and (ii) denominator is the
  Aggregate Principal Balance of all Fixed Rate Obligations (excluding any Non-Performing Collateral
  Obligations) held by the Issuer as of the Measurement Date. In computing the Spread Excess on any
  Measurement Date, the Weighted Average Spread for the Measurement Date will be computed as if the
  Fixed Rate Excess were equal to zero.




                                                         236
                                                                                                   010182
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 250
                                       of 26206/09/21 Page 271 of 283 PageID 13060
Case 3:21-cv-00538-N Document 26-37 Filed


          "Structured Finance Obligation" means any obligation (other than the Notes or any other
  security or obligation issued by the Issuer):

                 (i)      secured directly by, referenced to, or representing ownership of, a pool of
         receivables or other assets of U.S. obligors, or obligors organized or incorporated in Moody’s
         Group I Countries, Moody’s Group II Countries, Moody’s Group III Countries or Tax
         Advantaged Jurisdictions, including portfolio credit default swaps and collateralized debt
         obligations, but excludes:

                         (A)     asset-backed securities;

                         (B)     collateralized debt obligations backed by Emerging Market Securities;

                          (C)    collateralized debt obligations primarily backed by asset-backed
                 securities;

                         (D)     market value collateralized debt obligations;

                         (E)     securities backed by "future flow" receivables;

                         (F)     securities backed by "trust preferred securities;"

                         (G)     net interest margin securitizations;

                        (H)    collateralized debt obligations a significant portion of which are backed
                 by bonds; and

                         (I)      obligations secured directly by, referenced to, or representing ownership
                 of, a pool of receivables or other assets where the obligors with respect to such
                 receivables or other assets are non-corporate credit risks; provided that, for the avoidance
                 of doubt, collateralized loan obligations shall not be excluded by this clause (I);

                 (ii)    that has an S&P Rating;

               (iii)  that has a rating and a Moody’s Priority Category Recovery Rate assigned by
         Moody’s; and

                 (iv)    whose ownership or disposition (without regard to the Issuer’s other activities)
         by the Issuer will not cause the Issuer to be treated as engaged in a U.S. trade or business for
         United States federal income tax purposes or otherwise subject the Issuer to net income taxes.

        In connection with the purchase of a Structured Finance Obligation, the Servicer shall obtain
  from Moody’s the applicable Moody’s Priority Category Recovery Rate.

          For purposes of the Diversity Test, multiple Structured Finance Obligations from CDOs serviced
  by the same Servicer or multiple Structured Finance Obligations issued by the same master trust will be
  considered to be obligations of one issuer.

          "Subordinated High-Yield Bond" means a Secured High-Yield Bond secured by a second (or
  lower) priority security interest in the relevant collateral.




                                                     237
                                                                                             010183
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 251
                                       of 26206/09/21 Page 272 of 283 PageID 13061
Case 3:21-cv-00538-N Document 26-37 Filed


          "Subordinated Lien Loan" means a Secured Loan (other than a Second Lien Loan) secured by a
  second (or lower) priority security interest in the relevant collateral.

          "Subscription Agreement" means a subscription agreement dated between a purchaser and the
  Issuer entered into on or before the Closing Date for the subscription of a specified number of Preference
  Shares.

          "Super Majority" means, with respect to any Class or group of Notes or Preference Shares, the
  Holders of more than 66Ҁ% of the Aggregate Outstanding Amount of that Class or group of Notes or
  Preference Shares, as the case may be.

          "Synthetic Security" means any swap transaction (including any LCDS Security), structured
  bond, credit linked note, or other derivative financial instrument providing non-leveraged credit exposure
  to a debt instrument (but excluding any such instrument relating directly to a basket or portfolio of debt
  instruments) or an index or indices (such as the "SAMI" index published by Credit Suisse Securities
  (USA) LLC) in connection with a basket or portfolio of debt instruments or other similar instruments
  entered into by the Issuer with a Synthetic Security Counterparty that has in the Servicer’s commercially
  reasonable judgment, equivalent expected loss characteristics (those characteristics, "credit risk") to
  those of the related Reference Obligations (taking account of those considerations as they relate to the
  Synthetic Security Counterparty), if (i) it is either a Form-Approved Synthetic Security or the Rating
  Condition for each Rating Agency is satisfied, and (ii) the Reference Obligations thereof have a Market
  Value equal to at least 85% of the Principal Balance of the Reference Obligation at the time the Synthetic
  Security is entered into.

           Each Synthetic Security that is a credit default swap the Reference Obligation of which are Loans
  shall require each such Reference Obligation to be denominated and payable in U.S. Dollars.

          The maturity, interest rate, and other non-credit characteristics of a Synthetic Security may be
  different from the Reference Obligations to which the credit risk of the Synthetic Security relates.

          No Synthetic Security shall result in the Issuer being a "buyer" of credit protection.

          The term Synthetic Security shall not include any Structured Finance Obligation or any
  Participation, but the Reference Obligation of a Synthetic Security may be a Structured Finance
  Obligation.

          Each Synthetic Security Agreement shall contain appropriate limited recourse and non-petition
  provisions (to the extent the Issuer has contractual payment obligations to the Synthetic Security
  Counterparty) equivalent (mutatis mutandis) to those contained in the Indenture.

           The ownership or disposition of any Synthetic Security (without regard to the Issuer’s other
  activities) must not cause the Issuer to be treated as engaged in a U.S. trade or business for United States
  federal income tax purposes or otherwise subject the Issuer to net income taxes.

           Unless the Rating Condition is otherwise satisfied, any "deliverable obligation" that may be
  delivered to the Issuer as a result of the occurrence of any "credit event" under any proposed Synthetic
  Security must not provide that its transfer to the Issuer is subject to obtaining any consents and must
  qualify (when the Issuer purchases the related Synthetic Security and when such "deliverable obligation"
  is delivered to the Issuer as a result of the occurrence of any "credit event") as a Collateral Obligation and
  satisfy the Concentration Limitations under the Indenture, except that such "deliverable obligation" may
  constitute a Defaulted Collateral Obligation when delivered upon a "credit event" and if the Reference




                                                       238
                                                                                                010184
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 252
                                       of 26206/09/21 Page 273 of 283 PageID 13062
Case 3:21-cv-00538-N Document 26-37 Filed


  Obligation of the Synthetic Security is a Senior Secured Loan then the "deliverable obligation" under the
  Synthetic Security must also be a Senior Secured Loan.

           No Synthetic Security may provide for any event other than bankruptcy or a failure to pay as a
  "credit event."

           No Synthetic Security may provide for termination by the Synthetic Security Counterparty at any
  time (i) after a declaration of acceleration of Maturity of the Notes has been made upon the occurrence of
  an Event of Default, unless such declaration and its consequences may no longer be rescinded and
  annulled in accordance with the Indenture and liquidation of the Collateral has begun or (ii) upon an
  Optional Redemption, unless the third Business Day before the scheduled Redemption Date has passed
  and no notice of withdrawal has been issued.

          For purposes of the Coverage Tests and the Retention Overcollateralization Test, unless the
  Rating Condition for each Rating Agency is satisfied in respect of any proposed alternative treatment, a
  Synthetic Security shall be included as a Collateral Obligation having the characteristics of the Synthetic
  Security and not of the related Reference Obligations.

          For purposes of the Collateral Quality Tests (other than the Diversity Test and the S&P Industry
  Classification with respect to the S&P CDO Monitor Test), a Synthetic Security shall be included as a
  Collateral Obligation having the characteristics of the Synthetic Security and not of the related Reference
  Obligations.

           For purposes of calculating compliance with the Concentration Limitations other than limits
  relating to payment characteristics, and all related definitions, unless otherwise specified in the Indenture
  or by the Rating Agencies, a Synthetic Security shall be included as a Collateral Obligation having the
  characteristics of its Reference Obligations and not the Synthetic Security. For purposes of calculating
  compliance with the Concentration Limitations relating to payment characteristics, and all related
  definitions, unless otherwise specified in the Indenture or by the Rating Agencies, a Synthetic Security
  shall be included as a Collateral Obligation having the characteristics of the Synthetic Security and not its
  Reference Obligation.

          With respect to a Synthetic Security based upon or relating to a senior secured index providing
  non-leveraged credit exposure to a basket of credit default swaps referencing a diversified group of
  Reference Obligations, with respect to which the principal or notional amount of the credit exposure to
  any single Reference Obligation does not increase over time, for purposes of: (i) calculating compliance
  with the Diversity Test, the S&P Industry Classification with respect to the S&P CDO Monitor Test, and
  the Concentration Limitations (other than limits relating to payment characteristics and except for clauses
  (17) and (17)(a) of the definition of "Concentration Limitations"), and all related definitions, and (ii) any
  other provision or definition of the Indenture involving a determination with respect to a Reference
  Obligation, the characteristics of such Reference Obligations shall be determined by treating such
  Synthetic Security as a direct interest of the Issuer in each such Reference Obligation in an amount equal
  to the Allocable Principal Balance of such Reference Obligation. In addition, each Reference Obligation
  under such Synthetic Security shall be assigned a Moody’s Rating Factor equal to the sum of the Moody’s
  Rating Factor of (i) the related Reference Obligor, (ii) the Synthetic Security Counterparty of such
  Synthetic Security and (iii) the Synthetic Security Collateral of such Synthetic Security. In addition, the
  Moody’s Priority Category Rate in respect of a Synthetic Security referencing multiple Reference
  Obligations pursuant to this paragraph shall be the Moody’s Priority Category Rate as assigned by
  Moody’s to each Reference Obligation underlying such Synthetic Security. For the avoidance of doubt,
  Reference Obligations upon which a Synthetic Security is based as described in this paragraph must meet
  the definition of "Collateral Obligation" to the extent provided in this definition.




                                                       239
                                                                                               010185
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 253
                                       of 26206/09/21 Page 274 of 283 PageID 13063
Case 3:21-cv-00538-N Document 26-37 Filed


          If the Rating Condition must be satisfied to execute the purchase of any Synthetic Security, the
  Servicer, on behalf of the Issuer, shall give each applicable Rating Agency not less than five days’ prior
  notice of the purchase of or entry into any Synthetic Security.

          "Synthetic Security Agreement" means the documentation governing any Synthetic Security.

          "Synthetic Security Collateral" means, respect to any Synthetic Security, amounts posted to the
  Synthetic Security Collateral Account by the Synthetic Security Counterparty in support of its obligations
  under the Synthetic Security, including (i) all Eligible Investments that mature no later than the Stated
  Maturity or (ii) floating rate credit card securitizations that are rated "Aaa" by Moody’s and "AAA" by
  S&P (that mature no later than the Stated Maturity), in the Synthetic Security Collateral Account that are
  purchased with Synthetic Security Collateral; provided that any amounts described in clause (ii) above
  shall be hedged by a guaranteed investment contract or a total return swap which shall be subject to
  Rating Confirmation by S&P.

          "Synthetic Security Counterparty" means any entity required to make payments on a Synthetic
  Security to the extent that a reference obligor makes payments on a related Reference Obligation.

           "Tax Advantaged Jurisdiction" means one of the Cayman Islands, Bermuda, the Netherlands
  Antilles or the tax advantaged jurisdiction of the Channel Islands, or such other jurisdiction that the
  Rating Condition with respect to each Rating Agency is satisfied with respect thereto; provided that any
  Tax Advantaged Jurisdiction that is the jurisdiction of organization of an obligor of a Collateral
  Obligation other than obligors that are special purpose vehicles or issuers of Structured Finance
  Obligations shall have a Moody’s foreign currency rating of at least "Aa2" and a S&P foreign currency
  rating of at least "AA-".
          "Tax Event" means an event that occurs if:

                   (i)    (A) one or more Collateral Obligations that were not subject to withholding tax
          when the Issuer committed to purchase them have become subject to withholding tax (other than
          a withholding tax on fees received with respect to a letter of credit) or the rate of withholding has
          increased on one or more Collateral Obligations that were subject to withholding tax when the
          Issuer committed to purchase them and (B) in any Due Period, the aggregate of the payments
          subject to withholding tax on new withholding tax obligations and the increase in payments
          subject to withholding tax on increased rate withholding tax obligations, in each case to the extent
          not "grossed-up" (on an after-tax basis) by the related obligor, represent 5% or more of Interest
          Proceeds for the Due Period;

                   (ii)     taxes, fees, assessments, or other similar charges are imposed on the Issuer or the
          Co-Issuer in an aggregate amount in any twelve-month period in excess of U.S.$2,000,000, other
          than any deduction or withholding for or on account of any tax with respect to any payment
          owing in respect of any obligation that at the time of acquisition, conversion, or exchange does
          not satisfy the requirements of a Collateral Obligation; or

                  (iii)   if the Issuer is at the time treated as a pass-through entity for U.S. federal income
          tax purposes, investors in the Preference Shares who are non-U.S. Persons not otherwise subject
          to U.S. net income tax are or have become subject to U.S. net income taxation in respect of
          income of the Issuer in an amount in excess of 10% of the net income of the Issuer in any twelve-
          month period.

         "Treasury Regulations" means regulations, including proposed or temporary regulations,
  promulgated under the Code. References herein to specific provisions of proposed or temporary



                                                       240
                                                                                               010186
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 254
                                       of 26206/09/21 Page 275 of 283 PageID 13064
Case 3:21-cv-00538-N Document 26-37 Filed


  regulations shall include analogous provisions of final Treasury Regulations or other successor Treasury
  Regulations.

        "UCC" means the Uniform Commercial Code as in effect in the State of New York, and as
  amended from time to time.

          "Underlying Instrument" means the loan agreement, indenture, credit agreement, or other
  agreement pursuant to which a Pledged Obligation has been issued or created and each other agreement
  that governs the terms of or secures the obligations represented by the Pledged Obligation or of which the
  holders of the Pledged Obligation are the beneficiaries.

           "Unfunded Amount" means, with respect to any Revolving Loan or any Delayed Drawdown
  Loan at any time, the excess, if any, of (a) the commitment amount thereof over (b) the Funded Amount
  thereof.

          "Unfunded Synthetic Security" means a Synthetic Security with respect to which the Issuer has
  an obligation to make payments after it acquires such Synthetic Security.

          "Unscheduled Principal Payments" means any principal payments received with respect to a
  Collateral Obligation as a result of optional redemptions, exchange offers, tender offers, other payments
  or prepayments made at the option of the issuer thereof or that are otherwise not scheduled to be made
  thereunder.

         "Valuation Report" means the accounting report, determined as of the close of business on each
  Determination Date, rendered in accordance with the terms of the Indenture.

          "Voting Record Date" means, with respect to any vote by the Holders of the Class II Preference
  Shares in relation to the appointment or removal of the directors of the Issuer, (a) 15 days prior to the
  relevant shareholders meeting or (b) in the case of any vote by the Holders of the Class II Preference
  Shares exercised by written consent resolution, the date of such resolution.

          "Weighted Average Fixed Rate Coupon" means, as of any Measurement Date, the rate obtained
  by:

                  (i)      multiplying the Principal Balance of each Collateral Obligation that is a Fixed
          Rate Obligation held by the Issuer as of the Measurement Date by the current per annum rate at
          which it pays interest (other than, with respect to Collateral Obligations that are not PIK
          Securities, any interest that is not required to be paid in Cash and may be deferred), using only the
          effective after-tax interest rate determined by the Servicer on any Fixed Rate Obligation after
          taking into account any withholding tax or other deductions on account of tax of any jurisdiction
          and any gross-up paid by the obligor);

                  (ii)    summing the amounts determined pursuant to clause (i);

                   (iii)  dividing the sum by the Aggregate Principal Balance of all Collateral Obligations
          that are Fixed Rate Obligations held by the Issuer as of the Measurement Date; and

                  (iv)      if the result obtained in clause (iii) is less than the minimum percentage rate
          specified to satisfy the Weighted Average Fixed Rate Coupon Test, adding to the sum the amount
          of any Spread Excess as of the Measurement Date, but only to the extent required to satisfy the
          Weighted Average Fixed Rate Coupon Test.




                                                      241
                                                                                               010187
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 255
                                       of 26206/09/21 Page 276 of 283 PageID 13065
Case 3:21-cv-00538-N Document 26-37 Filed


         "Weighted Average Fixed Rate Coupon Test" is a test that is satisfied if, as of any
  Measurement Date, the Weighted Average Fixed Rate Coupon equals or exceeds 7.5%.

          "Weighted Average Life" means, as of any Measurement Date the number obtained by
  (i) summing the products obtained by multiplying (A) the Average Life at that time of each Collateral
  Obligation by (B) the Principal Balance at that time of the Collateral Obligation and (ii) dividing that sum
  by the Aggregate Principal Balance at that time of all Collateral Obligations.

          "Weighted Average Life Test" is a test that is satisfied on any Measurement Date if the
  Weighted Average Life on that date of all Collateral Obligations is equal to or less than the greater of (a)
  the number of years (including any fraction of a year) between such Measurement Date and November 1,
  2017 or, in the case of a Maturity Extension, the Extended Weighted Average Life Date and (b) 3.0 years.

          "Weighted Average Moody’s Rating Factor" means the summation of the products obtained by
  multiplying the Principal Balance of each Collateral Obligation (excluding Eligible Investments) by its
  respective Moody’s Rating Factor, dividing that sum by the Aggregate Principal Balance of all Collateral
  Obligations (excluding Eligible Investments) and rounding the result up to the nearest whole number.

         "Weighted Average Rating Factor Test" means a test that is satisfied on any Measurement Date
  if the Weighted Average Moody’s Rating Factor of the Collateral Obligations (excluding Eligible
  Investments) as of the Measurement Date is less than or equal to the Maximum Weighted Average
  Moody’s Rating Factor Factor plus (y) the Moody’s Weighted Average Rating Factor Recovery Rate
  Modifier.

         "Weighted Average Moody’s Recovery Rate Test" is a test that is satisfied as of any
  Measurement Date if the Moody’s Weighted Average Recovery Rate is greater than or equal to 43.6%.

          "Weighted Average Spread" means, as of any Measurement Date, a rate obtained by:

           (i)     multiplying the Principal Balance of each Collateral Obligation that is a Floating Rate
  Obligation held by the Issuer as of the Measurement Date by the current per annum contract spread at
  which it pays interest (which (w) for PIK Securities for which interest has been deferred or capitalized,
  will be deemed to be zero, (x) for Collateral Obligations that would be PIK Securities but for the proviso
  in the definition thereof, will be deemed to be equal to the effective rate of PIK Cash-Pay Interest
  applicable thereto and (y) for any Revolving Loan or Delayed Draw Loan, will be the per annum contract
  spread for the Funded Amount thereof and the rate of the commitment fee and such other fees payable to
  the Issuer for any Unfunded Amount thereof, and (z) for any Synthetic Letter of Credit, will be the all-in
  rate (including any fees (net of any taxes required to be paid by the Issuer under the Indenture) payable to
  the Issuer by the underlying obligor) minus the applicable LIBOR, calculated net of any taxes that could
  be, or have been, withheld in respect thereof (unless the payer is obligated to indemnify the Issuer for any
  taxes so withheld), determined with respect to any Floating Rate Obligation that does not bear interest
  based on a London interbank offered rate, by expressing the current interest rate on the Floating Rate
  Obligation as a spread above a three month London interbank offered rate calculated in a manner
  consistent with the calculation of LIBOR;

          (ii)    summing the amounts determined pursuant to clause (i);

          (iii)    dividing that sum by the Aggregate Principal Balance of all Floating Rate Obligations
  held by the Issuer as of the Measurement Date; and




                                                      242
                                                                                              010188
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 256
                                       of 26206/09/21 Page 277 of 283 PageID 13066
Case 3:21-cv-00538-N Document 26-37 Filed


          (iv)   if the result obtained in clause (iii) is less than the minimum percentage rate specified to
  pass the Weighted Average Spread Test, adding to that sum the amount of Fixed Rate Excess as of the
  Measurement Date.

         "Weighted Average Spread Test" is a test that is satisfied as of any Measurement Date if the
  Weighted Average Spread as of the Measurement Date equals or exceeds the Minimum Weighted
  Average Spread minus (y) the Moody’s Weighted Average Spread Recovery Modifier.

          "Workout Assets" means a Loan, High-Yield Bond, or Qualified Equity Security acquired in
  connection with the workout or restructuring of any Collateral Obligation that the Issuer does not advance
  any funds to purchase that does not qualify as a Collateral Obligation.

          "Written-Down Obligation" means as of any date of determination, any Structured Finance
  Obligation as to which the Issuer or the Servicer, on behalf of the Issuer, has been notified by the issuer of
  the Structured Finance Obligation that the Aggregate Principal Balance of the Structured Finance
  Obligation and all other Structured Finance Obligations secured by the same pool of collateral that rank
  pari passu with or senior in priority of payment to the Structured Finance Obligation exceeds the
  aggregate principal balance (including reserved interest or other amounts available for
  overcollateralization) of all collateral securing the Structured Finance Obligation and such other pari
  passu and senior Structured Finance Obligations (excluding defaulted collateral).

         "Zero-Coupon Security" means a security that, at the time of determination, does not make
  periodic payments of interest. A Zero-Coupon Security shall not include a security that is a PIK Security.




                                                       243
                                                                                                010189
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 257
                                       of 26206/09/21 Page 278 of 283 PageID 13067
Case 3:21-cv-00538-N Document 26-37 Filed


                                                       INDEX OF DEFINED TERMS
         Following is an index of defined terms used in this Offering Memorandum and the page number
  where each definition appears.

  Accounts .....................................................110             Class A Notes .................................................2
  Accrued Interest on Sale .............................183                     Class A Overcollateralizaton Ratio ............188
  Accrued Interest Purchased With                                               Class A S&P Minimum Weighted
    Principal ..................................................183               Average Recovery Rate Test...................188
  Accumulation Period ....................................59                    Class A/B Coverage Tests ..........................188
  ACLSL........................................................180              Class A/B Interest Coverage Test.................23
  Act...............................................................183         Class A/B Overcollateralization Test ...........22
  Actions ........................................................141           Class A-1 Notes ..............................................2
  Administration Agreement..........................145                         Class A-2 Notes ..............................................2
  Administrative Expense Cap.......................183                          Class B Notes..................................................2
  Administrative Expenses ............................183                       Class B S&P Minimum Weighted
  Administrator ..............................................145                 Average Recovery Rate Test...................188
  Advisers Act..................................................63              Class C Coverage Tests ..............................188
  Affiliate .......................................................184          Class C Deferred Interest............................188
  Affiliated .....................................................184           Class C Interest Coverage Test.....................23
  Aggregate Principal Balance.......................185                         Class C Notes..................................................2
  Aggregate Purchase Price Amount .............185                              Class C Overcollateralization Test ...............22
  Allocable Principal Balance........................185                        Class C S&P Minimum Weighted
  Amendment Buy-Out..................................100                          Average Recovery Rate Test...................188
  Amendment Buy-Out Option......................100                             Class D Coverage Tests ..............................188
  Amendment Buy-Out Purchase Price .........185                                 Class D Deferred Interest ...........................188
  Amendment Buy-Out Purchaser .................185                              Class D Interest Coverage Test.....................23
  Applicable Collateral Obligation                                              Class D Notes .................................................2
    Amount....................................................117               Class D Overcollateralization Test ...............22
  Applicable Note Interest Rate .....................186                        Class D S&P Minimum Weighted
  Applicable Percentage ................................186                       Average Recovery Rate Test...................188
  Approved Pricing Service ...........................186                       Class E Coverage Test ................................188
  Assigned Moody’s Rating...........................186                         Class E Deferred Interest ............................188
  Authorized Officer ......................................186                  Class E Interest Coverage Test .....................23
  Average Life ...............................................186               Class E Notes..................................................2
  Bank ............................................................186          Class E Overcollateralization Test................22
  Bankruptcy Code ........................................186                   Class E S&P Minimum Weighted
  Bankruptcy Law..........................................186                     Average Recovery Rate Test...................188
  Benefit Plan Investor...................................156                   Class I Preference Shares................................2
  Board of Directors.......................................186                  Class II Preference Share Percentage ...........69
  Borrower .....................................................227             Class II Preference Share Portion .................70
  Bridge Loan ................................................187               Class II Preference Share Senior Special
  Business Day...............................................187                  Payment.....................................................70
  Caa1 Collateral Obligations ........................187                       Class II Preference Share Special
  Calculation Agent .........................................70                   Payment Account ....................................128
  Cash ............................................................187          Class II Preference Share Subordinated
  CCC+/Caa1 Collateral Obligations.............187                                Special Payment........................................70
  CDOs ............................................................62           Class II Preference Share Supplemental
  Certificated Preference Shares ................29, 89                           Special Payment........................................70
  CFC.............................................................153           Class II Preference Shares ..............................2
  Class............................................................187          Class Scenario Loss Rate............................188




                                                                          244
                                                                                                                              010190
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 258
                                       of 26206/09/21 Page 279 of 283 PageID 13068
Case 3:21-cv-00538-N Document 26-37 Filed


  Clearstream .................................................189             Diversity Test ..................................... 113, 196
  CLOs .............................................................62         DOL ............................................................155
  Closing Date.................................................... i           Domicile .....................................................196
  Closing Date Expense Account...................127                           Domiciled ...................................................196
  CMBSs........................................................136             DTC ............................................................195
  Code ............................................................169         Due Period ..................................................196
  Co-Issuer .........................................................2         EEA ...............................................................vi
  Co-Issuers .......................................................2          Eligibility Criteria.......................................111
  Collateral.....................................................110           Eligible Country .........................................196
  Collateral Administration Agreement.........189                              Eligible Equity Security..............................196
  Collateral Administrator .............................189                    Eligible Investments ...................................196
  Collateral Obligation.....................................13                 Emerging Market Security..........................198
  Collateral Quality Tests ................................23                  ERISA................................... 45, 155, 169, 178
  Collection Account .....................................123                  ERISA Plans ...............................................155
  Concentration Limitations ............................18                     Euroclear.....................................................199
  Consenting Holder of the Preference                                          Event of Default............................................90
    Shares ..............................................105, 189              Excel Default Model Input File ..................199
  Controlling Class ........................................189                Excess CCC+/Caa1 Collateral
  Controlling Person ......................................158                   Obligations..............................................200
  Corporate Trust Office ................................189                   Exchange Act..................................................x
  Coverage Tests..............................................22               Excluded Property ......................................200
  Cov-lite loan................................................189             Expense Reimbursement Account..............127
  Credit Improved Obligation ........................189                       Expenses .....................................................140
  Credit Rating Event.....................................190                  Extended Replacement Period End Date ........9
  credit risk ....................................................238          Extended Scheduled Preference Shares
  Credit Risk Obligation ................................190                     Redemption Date ......................................10
  Current Portfolio .........................................192               Extended Stated Maturity Date.....................10
  Current-Pay Obligation...............................191                     Extended Weighted Average Life Date ........10
  Custodial Account.......................................125                  Extension ............................................ 150, 200
  de minimis OID...........................................150                 Extension Bonus Eligibility
  Deadline ......................................................123             Certification ............................................200
  Debtor .........................................................195          Extension Bonus Payment ..........................200
  Deemed Exchange ......................................150                    Extension Conditions....................................73
  Deep Discount Obligation...........................192                       Extension Determination Date....................200
  Default Interest Rate ...................................195                 Extension Effective Date ................................9
  Defaulted Collateral Obligation ..................192                        Extension Notice...........................................74
  Defaulted Hedge Termination Payments ....194                                 Extension Purchase Price............................200
  Defaulted Interest........................................194                Extension Qualifying Purchasers................200
  Defaulted Interest Charge ...........................194                     Extension Sale Securities..............................73
  Defaulted Synthetic Termination                                              Extension Sales Notice .................................74
    Payments .................................................194              Extension Sales Notice Period......................74
  Deferred Interest .............................................6             Face Amount...............................................201
  Deferred Interest Notes ...............................195                   Financial Lease ...........................................201
  Deferred Interest PIK Security....................195                        Fixed Rate Excess.......................................201
  Definitive Security ......................................195                Floating Rate Notes ....................................201
  Delayed Drawdown Loan ...........................195                         Floating Rate Obligation ............................201
  Delayed Drawdown Reserve Account ............5                               Form-Approved Synthetic Security ............201
  Depository...................................................195             FSA.................................................................v
  Determination Date.......................................24                  FSMA .........................................................161
  DIP Loan.....................................................195             Global Notes .................................................29
  Diversity Score............................................196               Guarantor ....................................................227



                                                                         245
                                                                                                                                010191
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 259
                                       of 26206/09/21 Page 280 of 283 PageID 13069
Case 3:21-cv-00538-N Document 26-37 Filed


  Hedge Agreements......................................202                       Moody’s Default Probability Rating ..........207
  Hedge Counterparty ....................................202                      Moody’s Equivalent Senior Unsecured
  Hedge Counterparty Collateral Account.....126                                     Rating......................................................208
  Hedge Termination Receipt ........................202                           Moody’s Group I Country ..........................211
  HFP ................................................................. i         Moody’s Group II Country.........................211
  Highland Capital ......................................... i, 4                 Moody’s Group III Country........................211
  High-Yield Bond.........................................202                     Moody’s Non Senior Secured Loan ...........211
  Holder .................................................148, 202                Moody’s Obligation Rating ........................211
  Incurrence Covenant ...................................202                      Moody’s Priority Category .........................211
  Indemnified Parties .....................................140                    Moody’s Priority Category Recovery
  Indenture .........................................................2              Rate .........................................................211
  Indenture Register.......................................202                    Moody’s Rating ..........................................213
  Indenture Registrar......................................202                    Moody’s Rating Factor ...............................213
  Initial Consent Period .................................203                     Moody’s Senior Secured Loan ...................214
  Initial Purchasers............................................. i               Moody’s Weighted Average Recovery
  Initial Rating ...............................................203                 Rate .........................................................215
  Insurer .........................................................101            Moody's Excess Weighted Average
  Interest Coverage Ratio...............................117                         Recovery Rate .........................................211
  Interest Coverage Test ................................117                      Moody's Priority Category Recovery
  Interest Period .............................................203                  Rate Matrix .............................................212
  Interest Proceeds .........................................203                  Moody's Weighted Average Rating
  Interim Ramp-Up Test ................................118                          Factor Recovery Rate Modifier...............215
  Interim Ramp-Up Test Date........................118                            Moody's Weighted Average Spread
  Investment Company Act ............. iii, 168, 175                                Recovery Rate Modifier..........................215
  Issuer ...............................................................2         New Notes ..................................................150
  Issuer Accounts...........................................110                   Non-Call Period............................................26
  Issuer Charter ..............................................204                Non-Consenting Holder..............................215
  Issuer Order.................................................204                Non-Performing Collateral Obligations .....215
  Issuer Ordinary Shares................................144                       Note Break-Even Loss Rate................ 115, 215
  Issuer Request .............................................204                 Note Class Loss Differential............... 114, 216
  Junior Class.................................................204                Note Interest Rate .........................................69
  Leasing Finance Transaction ......................204                           Note Payment Sequence .............................216
  lender liability ...............................................57              Noteholder ..................................................216
  Liabilities ....................................................140             Notes....................................................... 2, 216
  LIBOR ..........................................................70              Objection Cut-Off Date ..............................141
  Loan ............................................................205            Offer ...........................................................217
  Long-Dated Collateral Obligation ..............205                              Offering ......................................................160
  Maintenance Covenant................................205                         Officer.........................................................217
  Majority ......................................................205              Offshore Transactions...................................28
  Margin Stock...............................................205                  OID .............................................................150
  Market Value ..............................................205                  Optional Redemption....................................75
  Market Value Determination Date..............206                                Other Debt Funds..........................................49
  Market Value Percentage ............................206                         Other Indebtedness .....................................193
  Maturity Extension........................................10                    Outstanding.................................................217
  Maximum Amount......................................206                         Overcollateralization Ratio.........................116
  Maximum Weighted Average Moody’s                                                Overcollateralization Ratio Numerator.......116
    Rating Factor ...........................................206                  Overcollateralization Tests .........................115
  Measurement Date ......................................206                      Participating Institution ..............................218
  Minimum Diversity Score...........................207                           Participation................................................218
  Minimum Weighted Average Spread .........207                                    Payment Account........................................127
  Monthly Report...........................................207                    Payment Dates ................................................6



                                                                            246
                                                                                                                                   010192
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 260
                                       of 26206/09/21 Page 281 of 283 PageID 13070
Case 3:21-cv-00538-N Document 26-37 Filed


  Permitted Offer ...........................................218                Refinancing Price .......................................224
  Person..........................................................218           Refinancing Proceeds .................................224
  PFIC ............................................................152          Registered ...................................................224
  PIK Cash-Pay Interest.................................218                     Regulation D...............................................224
  PIK Security................................................218               Regulation S .................................................28
  Plan .............................................................155         Regulation S Global Note.............................29
  Plan Asset Regulation .................................155                    Regulation S Global Notes ...........................88
  Pledged Obligations ....................................218                   Related Obligation ........................................18
  Portfolio Improvement Exchange ...............218                             Relevant Obligation ....................................224
  Pre-Closing Participant .................................11                   Removal Buy-Out Purchaser ......................224
  Preference Share Documents ........................67                         Replacement Period ......................................12
  Preference Share Internal Rate of Return ...219                               Required Rating..........................................129
  Preference Share Vote.................................107                     Resolutions ...................................................67
  Preference Shares............................................2                Retention Overcollateralization Ratio ........224
  Preference Shares Distribution Account .....219                               Retention Overcollateralization Test ..........118
  Preference Shares Notional Amount...........219                               Revolving Loan ..........................................224
  Preference Shares Paying Agency                                               Revolving Reserve Account ...........................5
    Agreement ...........................................2, 219                 Rule 144A.......................................................x
  Preference Shares Paying Agent .................219                           Rule 144A Global Note ................................28
  Principal Balance ........................................220                 Rule 3a-7........................................................iii
  Principal Proceeds.......................................220                  S&P CDO Monitor .....................................224
  Priority Class...............................................220              S&P CDO Monitor Test ..................... 114, 225
  Priority of Payments .....................................82                  S&P CRR....................................................225
  Proceeding ..................................................220              S&P CRR Recovery Rate ...........................225
  Proposed Portfolio ......................................221                  S&P Industry Classification .......................225
  Prospectus ....................................................... i          S&P Minimum Weighted Average
  Prospectus Directive ....................................... i                  Recovery Rate .........................................226
  PTCE...........................................................157            S&P Minimum Weighted Average
  Purchase Agreement ...................................221                       Recovery Rate Test ......................... 114, 226
  Purchase Criteria Adjusted Balance............221                             S&P Rating .................................................227
  Purchase Price.............................................221                S&P Rating Confirmation ..........................228
  Purchase Price Amount...............................221                       S&P Recovery Rate ....................................228
  QEF.............................................................152           S&P Unrated DIP Loan ..............................234
  Qualified Equity Security ...........................221                      S&P Weighted Average Recovery Rate .....234
  Qualified Institutional Buyer ........................28                      Sale Proceeds..............................................234
  Qualified Purchaser....................................... iii                Scheduled Preference Shares
  Ramp-Up Completion Date ..........................11                            Redemption Date ........................................7
  Ramp-Up Period .........................................221                   SEC...............................................................40
  Rating Agency ............................................222                 Second Lien Loan .......................................234
  Rating Condition.........................................222                  Secondary Risk Counterparty .....................235
  Rating Confirmation ...................................222                    Secondary Risk Table .................................235
  Rating Confirmation Failure .................25, 120                          Section 3(c)(7) ...............................................iii
  Ratings Matrix ............................................223                Section 4(2)....................................................iv
  Record Date ................................................103               Secured High-Yield Bond...........................235
  Redemption Date ........................................223                   Secured Loan ..............................................236
  Redemption Price........................................223                   Secured Obligations......................................67
  Reference Banks ...........................................71                 Secured Parties ...........................................236
  Reference Obligation ..................................224                    Securities ........................................................2
  Refinancing ...................................................78             Securities Act.........................................iv, 168
  Refinancing Date ..........................................78                 Securities Lending Account........................127
  Refinancing Notes.........................................78                  Securities Lending Agreement ...................130



                                                                          247
                                                                                                                                 010193
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 261
                                       of 26206/09/21 Page 282 of 283 PageID 13071
Case 3:21-cv-00538-N Document 26-37 Filed


  Securities Lending Collateral......................236                        Synthetic Security Counterparty
  Securities Lending Counterparty ................130                             Account ...................................................128
  Selected Collateral Quality Tests................236                          Synthetic Security Reserve Account ..........125
  Senior Secured High-Yield Bond ...............236                             Tax Advantaged Jurisdiction ......................240
  Senior Secured Loan ...................................236                    Tax Event....................................................240
  Senior Servicing Fee ...................................139                   Treasury Regulations..................................240
  Senior Unsecured High-Yield Bond ...........236                               U.S. Holder .................................................148
  Senior Unsecured Loan...............................236                       U.S. Offeree................................................165
  Servicer ....................................................... i, 4         U.S. Persons..................................................28
  Servicer Breaches........................................140                  UCC ............................................................241
  Servicing Agreement ..................................236                     Underlying Instrument................................241
  Servicing Fee ..............................................139               Unfunded Amount ......................................241
  Servicing Fee Portion....................................70                   Unfunded Synthetic Security......................241
  Share Registrar..........................................2, 90                Unscheduled Principal Payments ...............241
  Share Trustee ..............................................144               Valuation Report.........................................241
  Similar Law.................................................156               Voting Note ..................................................63
  Special Redemption ......................................27                   Voting Preference Share ...............................61
  Special Redemption Amount ........................27                          Voting Record Date ....................................241
  Special Redemption Date..............................27                       Weighted Average Fixed Rate Coupon ......241
  Spread Excess .............................................236                Weighted Average Fixed Rate Coupon
  Stated Maturity................................................7                Test.................................................. 114, 242
  Structured Finance Obligation ....................237                         Weighted Average Life ..............................242
  Subordinated High-Yield Bond ..................237                            Weighted Average Life Test............... 113, 242
  Subordinated Lien Loan..............................238                       Weighted Average Moody’s Rating
  Subordinated Servicing Fee ........................139                          Factor ......................................................242
  Subscription Agreement..............................238                       Weighted Average Moody’s Recovery
  Super Majority ............................................238                  Rate Test ......................................... 114, 242
  Supplemental Servicing Fee .......................139                         Weighted Average Rating Factor Test .......114
  Synthetic Letter of Credit..............................17                    Weighted Average Spread ..........................242
  Synthetic Security .......................................238                 Weighted Average Spread Test .......... 114, 243
  Synthetic Security Agreement ....................240                          Workout Assets...........................................243
  Synthetic Security Collateral ......................240                       Written-Down Obligation...........................243
  Synthetic Security Collateral Account........126                              Zero-Coupon Security ................................243
  Synthetic Security Counterparty .................240




                                                                          248
                                                                                                                                010194
Case 19-34054-sgj11 Doc 1822-62 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 262
                                       of 26206/09/21 Page 283 of 283 PageID 13072
Case 3:21-cv-00538-N Document 26-37 Filed




                           PRINCIPAL OFFICES OF THE CO-ISSUERS


               Stratford CLO Ltd.                                 Stratford CLO LLC
  P.O. Box 1093GT, Boundary Hall, Cricket Square,     c/o Puglisi & Associates, 850 Library Avenue
                  George Town,                             Suite 204 Newark, Delaware 19711
          Grand Cayman, Cayman Islands
                   SERVICER
                                                    TRUSTEE, PREFERENCE SHARES PAYING
       Highland Capital Management, L.P.               AGENT, TRANSFER AGENT AND
              Two Galleria Tower                                REGISTRAR
           13455 Noel Road, Suite 800
                                                        State Street Bank and Trust Company
              Dallas, Texas 75240
                                                                 200 Clarendon Street
                                                                 Mail Code: EUC 108
                                                                  Boston, MA 02116

            IRISH LISTING AGENT                                IRISH PAYING AGENT

       Arthur Cox Listing Service Limited                       Maples Finance Dublin
                Earlsfort Centre                                 75 St. Stephens Green
               Earlsfort Terrace                                   Dublin 2, Ireland
               Dublin 2, Ireland
                                      LEGAL ADVISORS

                To the Co-Issuers                                    To the Issuer
              As to United States Law                         As to Cayman Islands Law
       Freshfields Bruckhaus Deringer LLP                        Maples and Calder
          520 Madison Avenue, 34th Floor            P.O. Box 1093GT, Boundary Hall, Cricket Square,
           New York, New York 10022                   George Town, Grand Cayman, Cayman Islands

             To the Initial Purchaser                               To the Servicer
       Freshfields Bruckhaus Deringer LLP                Orrick, Herrington & Sutcliffe LLP
          520 Madison Avenue, 34th Floor                         777 S. Figueroa St.
           New York, New York 10022                         Los Angeles, California 90017




                                                                                      010195
